
	
		111th CONGRESS
		1st Session
		S. 22
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate certain land as components of
		  the National Wilderness Preservation System, to authorize certain programs and
		  activities in the Department of the Interior and the Department of Agriculture,
		  and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Omnibus Public Land Management Act of
			 2009.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
				
				
					TITLE I—Additions to the National
				Wilderness Preservation System
					Subtitle A—Wild Monongahela
				Wilderness
					Sec. 1001. Designation of
				wilderness, Monongahela National Forest, West Virginia.
					Sec. 1002. Boundary adjustment,
				Laurel Fork South Wilderness, Monongahela National Forest.
					Sec. 1003. Monongahela National
				Forest boundary confirmation.
					Sec. 1004. Enhanced Trail
				Opportunities.
					Subtitle B—Virginia Ridge and
				Valley Wilderness
					Sec. 1101.
				Definitions.
					Sec. 1102. Designation of
				additional National Forest System land in Jefferson National Forest, Virginia,
				as wilderness or a wilderness study area.
					Sec. 1103. Designation of
				Kimberling Creek Potential Wilderness Area, Jefferson National Forest,
				Virginia.
					Sec. 1104. Seng Mountain and
				Bear Creek Scenic Areas, Jefferson National Forest, Virginia.
					Sec. 1105. Trail plan and
				development.
					Sec. 1106. Maps and boundary
				descriptions.
					Sec. 1107. Effective
				date.
					Subtitle C—Mt. Hood
				Wilderness, Oregon
					Sec. 1201.
				Definitions.
					Sec. 1202. Designation of
				wilderness areas.
					Sec. 1203. Designation of
				streams for wild and scenic river protection in the Mount Hood
				area.
					Sec. 1204. Mount Hood National
				Recreation Area.
					Sec. 1205. Protections for
				Crystal Springs, Upper Big Bottom, and Cultus Creek.
					Sec. 1206. Land
				exchanges.
					Sec. 1207. Tribal provisions;
				planning and studies.
					Subtitle D—Copper Salmon
				Wilderness, Oregon
					Sec. 1301. Designation of the
				Copper Salmon Wilderness.
					Sec. 1302. Wild and Scenic
				River Designations, Elk River, Oregon.
					Sec. 1303. Protection of tribal
				rights.
					Subtitle E—Cascade-Siskiyou
				National Monument, Oregon
					Sec. 1401.
				Definitions.
					Sec. 1402. Voluntary grazing
				lease donation program.
					Sec. 1403. Box R Ranch land
				exchange.
					Sec. 1404. Deerfield land
				exchange.
					Sec. 1405. Soda Mountain
				Wilderness.
					Sec. 1406. Effect.
					Subtitle F—Owyhee Public Land
				Management
					Sec. 1501.
				Definitions.
					Sec. 1502. Owyhee Science
				Review and Conservation Center.
					Sec. 1503. Wilderness
				areas.
					Sec. 1504. Designation of wild
				and scenic rivers.
					Sec. 1505. Land identified for
				disposal.
					Sec. 1506. Tribal cultural
				resources.
					Sec. 1507. Recreational travel
				management plans.
					Sec. 1508. Authorization of
				appropriations.
					Subtitle G—Sabinoso
				Wilderness, New Mexico
					Sec. 1601.
				Definitions.
					Sec. 1602. Designation of the
				Sabinoso Wilderness.
					Subtitle H—Pictured Rocks
				National Lakeshore Wilderness
					Sec. 1651.
				Definitions.
					Sec. 1652. Designation of
				Beaver Basin Wilderness.
					Sec. 1653.
				Administration.
					Sec. 1654. Effect.
					Subtitle I—Oregon Badlands
				Wilderness
					Sec. 1701.
				Definitions.
					Sec. 1702. Oregon Badlands
				Wilderness.
					Sec. 1703. Release.
					Sec. 1704. Land
				exchanges.
					Sec. 1705. Protection of tribal
				treaty rights.
					Subtitle J—Spring Basin
				Wilderness, Oregon
					Sec. 1751.
				Definitions.
					Sec. 1752. Spring Basin
				Wilderness.
					Sec. 1753. Release.
					Sec. 1754. Land
				exchanges.
					Sec. 1755. Protection of tribal
				treaty rights.
					Subtitle K—Eastern Sierra and
				Northern San Gabriel Wilderness, California
					Sec. 1801.
				Definitions.
					Sec. 1802. Designation of
				wilderness areas.
					Sec. 1803. Administration of
				wilderness areas.
					Sec. 1804. Release of
				wilderness study areas.
					Sec. 1805. Designation of wild
				and scenic rivers.
					Sec. 1806. Bridgeport Winter
				Recreation Area.
					Sec. 1807. Management of area
				within Humboldt-Toiyabe National Forest.
					Sec. 1808. Ancient Bristlecone
				Pine Forest.
					Subtitle L—Riverside County
				Wilderness, California
					Sec. 1851. Wilderness
				designation.
					Sec. 1852. Wild and scenic
				river designations, Riverside County, California.
					Sec. 1853. Additions and
				technical corrections to Santa Rosa and San Jacinto Mountains National
				Monument.
					Subtitle M—Sequoia and Kings
				Canyon National Parks Wilderness, California
					Sec. 1901.
				Definitions.
					Sec. 1902. Designation of
				wilderness areas.
					Sec. 1903. Administration of
				wilderness areas.
					Sec. 1904. Authorization of
				appropriations.
					Subtitle N—Rocky Mountain
				National Park Wilderness, Colorado
					Sec. 1951.
				Definitions.
					Sec. 1952. Rocky Mountain
				National Park Wilderness, Colorado.
					Sec. 1953. Grand River Ditch
				and Colorado-Big Thompson projects.
					Sec. 1954. East Shore Trail
				Area.
					Sec. 1955. National forest area
				boundary adjustments.
					Sec. 1956. Authority to lease
				Leiffer tract.
					Subtitle O—Washington County,
				Utah
					Sec. 1971.
				Definitions.
					Sec. 1972. Wilderness
				areas.
					Sec. 1973. Zion National Park
				wilderness.
					Sec. 1974. Red Cliffs National
				Conservation Area.
					Sec. 1975. Beaver Dam Wash
				National Conservation Area.
					Sec. 1976. Zion National Park
				wild and scenic river designation.
					Sec. 1977. Washington County
				comprehensive travel and transportation management plan.
					Sec. 1978. Land disposal and
				acquisition.
					Sec. 1979. Management of
				priority biological areas.
					Sec. 1980. Public purpose
				conveyances.
					Sec. 1981. Conveyance of Dixie
				National Forest land.
					Sec. 1982. Transfer of land
				into trust for Shivwits Band of Paiute Indians.
					Sec. 1983. Authorization of
				appropriations.
					TITLE II—Bureau of Land
				Management Authorizations
					Subtitle A—National Landscape
				Conservation System
					Sec. 2001.
				Definitions.
					Sec. 2002. Establishment of the
				National Landscape Conservation System.
					Sec. 2003. Authorization of
				appropriations.
					Subtitle B—Prehistoric
				Trackways National Monument
					Sec. 2101.
				Findings.
					Sec. 2102.
				Definitions.
					Sec. 2103.
				Establishment.
					Sec. 2104.
				Administration.
					Sec. 2105. Authorization of
				appropriations.
					Subtitle C—Fort Stanton-Snowy
				River Cave National Conservation Area
					Sec. 2201.
				Definitions.
					Sec. 2202. Establishment of the
				Fort Stanton-Snowy River Cave National Conservation Area.
					Sec. 2203. Management of the
				Conservation Area.
					Sec. 2204. Authorization of
				appropriations.
					Subtitle D—Snake River Birds
				of Prey National Conservation Area
					Sec. 2301. Snake River Birds of
				Prey National Conservation Area.
					Subtitle E—Dominguez-Escalante
				National Conservation Area
					Sec. 2401.
				Definitions.
					Sec. 2402. Dominguez-Escalante
				National Conservation Area.
					Sec. 2403. Dominguez Canyon
				Wilderness Area.
					Sec. 2404. Maps and legal
				descriptions.
					Sec. 2405. Management of
				Conservation Area and Wilderness.
					Sec. 2406. Management
				plan.
					Sec. 2407. Advisory
				council.
					Sec. 2408. Authorization of
				appropriations.
					Subtitle F—Rio Puerco
				Watershed Management Program
					Sec. 2501. Rio Puerco Watershed
				Management Program.
					Subtitle G—Land conveyances
				and exchanges
					Sec. 2601. Carson City, Nevada,
				land conveyances.
					Sec. 2602. Southern Nevada
				limited transition area conveyance.
					Sec. 2603. Nevada Cancer
				Institute land conveyance.
					Sec. 2604. Turnabout Ranch land
				conveyance, Utah.
					Sec. 2605. Boy Scouts land
				exchange, Utah.
					Sec. 2606. Douglas County,
				Washington, land conveyance.
					Sec. 2607. Twin Falls, Idaho,
				land conveyance.
					Sec. 2608. Sunrise Mountain
				Instant Study Area release, Nevada.
					Sec. 2609. Park City, Utah,
				land conveyance.
					Sec. 2610. Release of
				reversionary interest in certain lands in Reno, Nevada.
					Sec. 2611. Tuolumne Band of
				Me-Wuk Indians of the Tuolumne Rancheria.
					TITLE III—Forest Service
				authorizations
					Subtitle A—Watershed
				restoration and enhancement
					Sec. 3001. Watershed
				restoration and enhancement agreements.
					Subtitle B—Wildland
				firefighter safety
					Sec. 3101. Wildland firefighter
				safety.
					Subtitle C—Wyoming
				range
					Sec. 3201.
				Definitions.
					Sec. 3202. Withdrawal of
				certain land in the Wyoming range.
					Sec. 3203. Acceptance of the
				donation of valid existing mining or leasing rights in the Wyoming
				range.
					Subtitle D—Land conveyances
				and exchanges
					Sec. 3301. Land conveyance to
				City of Coffman Cove, Alaska.
					Sec. 3302. Beaverhead-Deerlodge
				National Forest land conveyance, Montana.
					Sec. 3303. Santa Fe National
				Forest; Pecos National Historical Park Land Exchange.
					Sec. 3304. Santa Fe National
				Forest Land Conveyance, New Mexico.
					Sec. 3305. Kittitas County,
				Washington, land conveyance.
					Sec. 3306. Mammoth Community
				Water District use restrictions.
					Sec. 3307. Land exchange,
				Wasatch-Cache National Forest, Utah.
					Sec. 3308. Boundary adjustment,
				Frank Church River of No Return Wilderness.
					Sec. 3309. Sandia pueblo land
				exchange technical amendment.
					Subtitle E—Colorado Northern
				Front Range Study
					Sec. 3401. Purpose.
					Sec. 3402.
				Definitions.
					Sec. 3403. Colorado Northern
				Front Range Mountain Backdrop Study.
					TITLE IV—Forest Landscape
				Restoration
					Sec. 4001. Purpose.
					Sec. 4002.
				Definitions.
					Sec. 4003. Collaborative Forest
				Landscape Restoration Program.
					Sec. 4004. Authorization of
				appropriations.
					TITLE V—Rivers and
				trails
					Subtitle A—Additions to the
				National Wild and Scenic Rivers System
					Sec. 5001. Fossil Creek,
				Arizona.
					Sec. 5002. Snake River
				Headwaters, Wyoming.
					Sec. 5003. Taunton River,
				Massachusetts.
					Subtitle B—Wild and Scenic
				Rivers Studies
					Sec. 5101. Missisquoi and Trout
				Rivers Study.
					Subtitle C—Additions to the
				National Trails System
					Sec. 5201. Arizona National
				Scenic Trail.
					Sec. 5202. New England National
				Scenic Trail.
					Sec. 5203. Ice Age Floods
				National Geologic Trail.
					Sec. 5204.
				Washington-Rochambeau Revolutionary Route National Historic Trail.
					Sec. 5205. Pacific Northwest
				National Scenic Trail.
					Sec. 5206. Trail of Tears
				National Historic Trail.
					Subtitle D—National Trail
				System amendments
					Sec. 5301. National Trails
				System willing seller authority.
					Sec. 5302. Revision of
				feasibility and suitability studies of existing national historic
				trails.
					Sec. 5303. Chisholm Trail and
				Great Western Trails Studies.
					TITLE VI—Department of the
				Interior authorizations
					Subtitle A—Cooperative
				watershed management program
					Sec. 6001.
				Definitions.
					Sec. 6002. Program.
					Sec. 6003. Effect of
				subtitle.
					Subtitle B—Competitive status
				for Federal employees in Alaska
					Sec. 6101. Competitive status
				for certain Federal employees in the State of Alaska.
					Subtitle C—Management of the
				Baca National Wildlife Refuge
					Sec. 6201. Baca National
				Wildlife Refuge.
					Subtitle D—Paleontological
				resources preservation
					Sec. 6301.
				Definitions.
					Sec. 6302.
				Management.
					Sec. 6303. Public awareness and
				education program.
					Sec. 6304. Collection of
				paleontological resources.
					Sec. 6305. Curation of
				resources.
					Sec. 6306. Prohibited acts;
				criminal penalties.
					Sec. 6307. Civil
				penalties.
					Sec. 6308. Rewards and
				forfeiture.
					Sec. 6309.
				Confidentiality.
					Sec. 6310.
				Regulations.
					Sec. 6311. Savings
				provisions.
					Sec. 6312. Authorization of
				appropriations.
					Subtitle E—Izembek National
				Wildlife Refuge land exchange
					Sec. 6401.
				Definitions.
					Sec. 6402. Land
				exchange.
					Sec. 6403. King Cove
				Road.
					Sec. 6404. Administration of
				conveyed lands.
					Sec. 6405. Failure to begin
				road construction.
					Sec. 6406. Expiration of
				legislative.
					Subtitle F—Wolf livestock loss
				demonstration project
					Sec. 6501.
				Definitions.
					Sec. 6502. Wolf compensation
				and prevention program.
					Sec. 6503. Authorization of
				appropriations.
					TITLE VII—National Park Service
				authorizations
					Subtitle A—Additions to the
				National Park System
					Sec. 7001. Paterson Great Falls
				National Historical Park, New Jersey.
					Sec. 7002. William Jefferson
				Clinton Birthplace Home National Historic Site.
					Sec. 7003. River Raisin
				National Battlefield Park.
					Subtitle B—Amendments to
				existing units of the National Park System
					Sec. 7101. Funding for Keweenaw
				National Historical Park.
					Sec. 7102. Location of visitor
				and administrative facilities for Weir Farm National Historic Site.
					Sec. 7103. Little River Canyon
				National Preserve boundary expansion.
					Sec. 7104. Hopewell Culture
				National Historical Park boundary expansion.
					Sec. 7105. Jean Lafitte
				National Historical Park and Preserve boundary adjustment.
					Sec. 7106. Minute Man National
				Historical Park.
					Sec. 7107. Everglades National
				Park.
					Sec. 7108. Kalaupapa National
				Historical Park.
					Sec. 7109. Boston Harbor
				Islands National Recreation Area.
					Sec. 7110. Thomas Edison
				National Historical Park, New Jersey.
					Sec. 7111. Women's Rights
				National Historical Park.
					Sec. 7112. Martin Van Buren
				National Historic Site.
					Sec. 7113. Palo Alto
				Battlefield National Historical Park.
					Sec. 7114. Abraham Lincoln
				Birthplace National Historical Park.
					Sec. 7115. New River Gorge
				National River.
					Sec. 7116. Technical
				corrections.
					Sec. 7117. Dayton Aviation
				Heritage National Historical Park, Ohio.
					Sec. 7118. Fort Davis National
				Historic Site.
					Subtitle C—Special Resource
				Studies
					Sec. 7201. Walnut Canyon
				study.
					Sec. 7202. Tule Lake
				Segregation Center, California.
					Sec. 7203. Estate Grange, St.
				Croix.
					Sec. 7204. Harriet Beecher
				Stowe House, Maine.
					Sec. 7205. Shepherdstown
				battlefield, West Virginia.
					Sec. 7206. Green McAdoo School,
				Tennessee.
					Sec. 7207. Harry S Truman
				Birthplace, Missouri.
					Sec. 7208. Battle of Matewan
				special resource study.
					Sec. 7209. Butterfield Overland
				Trail.
					Sec. 7210. Cold War sites theme
				study.
					Sec. 7211. Battle of Camden,
				South Carolina.
					Sec. 7212. Fort San Gerónimo,
				Puerto Rico.
					Subtitle D—Program
				authorizations
					Sec. 7301. American Battlefield
				Protection Program.
					Sec. 7302. Preserve America
				Program.
					Sec. 7303. Save America's
				Treasures Program.
					Sec. 7304. Route 66 Corridor
				Preservation Program.
					Sec. 7305. National Cave and
				Karst Research Institute.
					Subtitle E—Advisory
				Commissions
					Sec. 7401. Na Hoa Pili O
				Kaloko-Honokohau Advisory Commission.
					Sec. 7402. Cape Cod National
				Seashore Advisory Commission.
					Sec. 7403. National Park System
				Advisory Board.
					Sec. 7404. Concessions
				Management Advisory Board.
					Sec. 7405. St. Augustine 450th
				Commemoration Commission.
					TITLE VIII—National Heritage
				Areas
					Subtitle A—Designation of
				National Heritage Areas
					Sec. 8001. Sangre de Cristo
				National Heritage Area, Colorado.
					Sec. 8002. Cache La Poudre
				River National Heritage Area, Colorado.
					Sec. 8003. South Park National
				Heritage Area, Colorado.
					Sec. 8004. Northern Plains
				National Heritage Area, North Dakota.
					Sec. 8005. Baltimore National
				Heritage Area, Maryland.
					Sec. 8006. Freedom’s Way
				National Heritage Area, Massachusetts and New Hampshire.
					Sec. 8007. Mississippi Hills
				National Heritage Area.
					Sec. 8008. Mississippi Delta
				National Heritage Area.
					Sec. 8009. Muscle Shoals
				National Heritage Area, Alabama.
					Sec. 8010. Kenai
				Mountains-Turnagain Arm National Heritage Area, Alaska.
					Subtitle B—Studies
					Sec. 8101. Chattahoochee Trace,
				Alabama and Georgia.
					Sec. 8102. Northern Neck,
				Virginia.
					Subtitle C—Amendments relating
				to National Heritage Corridors
					Sec. 8201. Quinebaug and
				Shetucket Rivers Valley National Heritage Corridor.
					Sec. 8202. Delaware And Lehigh
				National Heritage Corridor.
					Sec. 8203. Erie Canalway
				National Heritage Corridor.
					Sec. 8204. John H. Chafee
				Blackstone River Valley National Heritage Corridor.
					TITLE IX—Bureau of Reclamation
				Authorizations 
					Subtitle A—Feasibility
				studies
					Sec. 9001. Snake, Boise, and
				Payette River systems, Idaho.
					Sec. 9002. Sierra Vista
				Subwatershed, Arizona.
					Sec. 9003. San Diego Intertie,
				California.
					Subtitle B—Project
				authorizations
					Sec. 9101. Tumalo Irrigation
				District Water Conservation Project, Oregon.
					Sec. 9102. Madera Water Supply
				Enhancement Project, California.
					Sec. 9103. Eastern New Mexico
				Rural Water System project, New Mexico.
					Sec. 9104. Rancho Cailfornia
				Water District project, California.
					Sec. 9105. Jackson Gulch
				Rehabilitation Project, Colorado.
					Sec. 9106. Rio Grande Pueblos,
				New Mexico.
					Sec. 9107. Upper Colorado River
				endangered fish programs.
					Sec. 9108. Santa Margarita
				River, California.
					Sec. 9109. Elsinore Valley
				Municipal Water District.
					Sec. 9110. North Bay Water
				Reuse Authority.
					Sec. 9111. Prado Basin Natural
				Treatment System Project, California.
					Sec. 9112. Bunker Hill
				Groundwater Basin, California.
					Sec. 9113. GREAT Project,
				California.
					Sec. 9114. Yucaipa Valley Water
				District, California.
					Sec. 9115. Arkansas Valley
				Conduit, Colorado.
					Subtitle C—Title transfers and
				clarifications
					Sec. 9201. Transfer of McGee
				Creek pipeline and facilities.
					Sec. 9202. Albuquerque
				Biological Park, New Mexico, title clarification.
					Sec. 9203. Goleta Water
				District Water Distribution System, California.
					Subtitle D—San Gabriel Basin
				Restoration Fund
					Sec. 9301. Restoration
				Fund.
					Subtitle E—Lower Colorado
				River Multi-Species Conservation Program
					Sec. 9401.
				Definitions.
					Sec. 9402. Implementation and
				water accounting.
					Sec. 9403. Enforceability of
				program documents.
					Sec. 9404. Authorization of
				appropriations.
					Subtitle F—Secure
				Water
					Sec. 9501.
				Findings.
					Sec. 9502.
				Definitions.
					Sec. 9503. Reclamation climate
				change and water program.
					Sec. 9504. Water management
				improvement.
					Sec. 9505. Hydroelectric power
				assessment.
					Sec. 9506. Climate change and
				water intragovernmental panel.
					Sec. 9507. Water data
				enhancement by United States Geological Survey.
					Sec. 9508. National water
				availability and use assessment program.
					Sec. 9509. Research agreement
				authority.
					Sec. 9510. Effect.
					Subtitle G—Aging
				Infrastructure
					Sec. 9601
				Definitions.
					Sec. 9602. Guidelines and
				inspection of project facilities and technical assistance to transferred works
				operating entities.
					Sec. 9603. Extraordinary
				operation and maintenance work performed by the Secretary.
					Sec. 9604. Relationship to
				Twenty-First Century Water Works Act.
					Sec. 9605. Authorization of
				appropriations.
					TITLE X—Water
				settlements
					Subtitle A—San Joaquin River
				Restoration Settlement
					PART I—San Joaquin River
				Restoration Settlement Act
					Sec. 10001. Short
				title.
					Sec. 10002.
				Purpose.
					Sec. 10003.
				Definitions.
					Sec. 10004. Implementation of
				settlement.
					Sec. 10005. Acquisition and
				disposal of property; title to facilities.
					Sec. 10006. Compliance with
				applicable law.
					Sec. 10007. Compliance with
				Central Valley Project Improvement Act.
					Sec. 10008. No private right of
				action.
					Sec. 10009. Appropriations;
				Settlement Fund.
					Sec. 10010. Repayment contracts
				and acceleration of repayment of construction costs.
					Sec. 10011. California Central
				Valley Spring Run Chinook salmon.
					PART II—Study to develop water
				plan; report
					Sec. 10101. Study to develop
				water plan; report.
					PART III—Friant division
				improvements
					Sec. 10201. Federal facility
				improvements.
					Sec. 10202. Financial
				assistance for local projects.
					Sec. 10203. Authorization of
				appropriations.
					Subtitle B—Northwestern New
				Mexico rural water projects
					Sec. 10301. Short
				title.
					Sec. 10302.
				Definitions.
					Sec. 10303. Compliance with
				environmental laws.
					Sec. 10304. No reallocation of
				costs.
					Sec. 10305. Interest
				rate.
					PART I—Amendments to the Colorado
				River Storage Project Act and Public Law 87–483
					Sec. 10401. Amendments to the
				Colorado River Storage Project Act.
					Sec. 10402. Amendments to
				Public Law 87–483.
					Sec. 10403. Effect on Federal
				water law.
					PART II—Reclamation Water
				Settlements Fund 
					Sec. 10501. Reclamation Water
				Settlements Fund.
					PART III—Navajo-Gallup Water
				Supply Project
					Sec. 10601.
				Purposes.
					Sec. 10602. Authorization of
				Navajo-Gallup Water Supply Project.
					Sec. 10603. Delivery and use of
				Navajo-Gallup Water Supply Project water.
					Sec. 10604. Project
				contracts.
					Sec. 10605. Navajo Nation
				Municipal Pipeline.
					Sec. 10606. Authorization of
				conjunctive use wells.
					Sec. 10607. San Juan River
				Navajo Irrigation Projects.
					Sec. 10608. Other irrigation
				projects.
					Sec. 10609. Authorization of
				appropriations.
					PART IV—Navajo Nation water
				rights
					Sec. 10701.
				Agreement.
					Sec. 10702. Trust
				Fund.
					Sec. 10703. Waivers and
				releases.
					Sec. 10704. Water rights held
				in trust.
					Subtitle C—Shoshone-Paiute
				Tribes of the Duck Valley Reservation water rights settlement
					Sec. 10801.
				Findings.
					Sec. 10802.
				Purposes.
					Sec. 10803.
				Definitions.
					Sec. 10804. Approval,
				ratification, and confirmation of agreement; authorization.
					Sec. 10805. Tribal water
				rights.
					Sec. 10806. Duck Valley Indian
				Irrigation Project.
					Sec. 10807. Development and
				Maintenance Funds.
					Sec. 10808. Tribal waiver and
				release of claims.
					Sec. 10809.
				Miscellaneous.
					TITLE XI—United States Geological
				Survey authorizations
					Sec. 11001. Reauthorization of
				the National Geologic Mapping Act of 1992.
					Sec. 11002. New Mexico water
				resources study.
					TITLE XII—Oceans
					Subtitle A—Ocean
				exploration
					PART I—Exploration
					Sec. 12001.
				Purpose.
					Sec. 12002. Program
				established.
					Sec. 12003. Powers and duties
				of the Administrator.
					Sec. 12004. Ocean exploration
				and undersea research technology and infrastructure task force.
					Sec. 12005. Ocean Exploration
				Advisory Board.
					Sec. 12006. Authorization of
				appropriations.
					PART II—NOAA Undersea Research
				Program Act of 2009
					Sec. 12101. Short
				title.
					Sec. 12102. Program
				established.
					Sec. 12103. Powers of program
				director.
					Sec. 12104. Administrative
				structure.
					Sec. 12105. Research,
				exploration, education, and technology programs.
					Sec. 12106.
				Competitiveness.
					Sec. 12107. Authorization of
				appropriations.
					Subtitle B—Ocean and Coastal
				Mapping Integration Act
					Sec. 12201. Short
				title.
					Sec. 12202. Establishment of
				program.
					Sec. 12203. Interagency
				committee on ocean and coastal mapping.
					Sec. 12204. Biannual
				reports.
					Sec. 12205. Plan.
					Sec. 12206. Effect on other
				laws.
					Sec. 12207. Authorization of
				appropriations.
					Sec. 12208.
				Definitions.
					Subtitle C—Integrated Coastal
				and Ocean Observation System Act of 2009
					Sec. 12301. Short
				title.
					Sec. 12302.
				Purposes.
					Sec. 12303.
				Definitions.
					Sec. 12304. Integrated coastal
				and ocean observing system.
					Sec. 12305. Interagency
				financing and agreements.
					Sec. 12306. Application with
				other laws.
					Sec. 12307. Report to
				Congress.
					Sec. 12308. Public-private use
				policy.
					Sec. 12309. Independent cost
				estimate.
					Sec. 12310. Intent of
				Congress.
					Sec. 12311. Authorization of
				appropriations.
					Subtitle D—Federal Ocean
				Acidification Research and Monitoring Act of 2009
					Sec. 12401. Short
				title.
					Sec. 12402.
				Purposes.
					Sec. 12403.
				Definitions.
					Sec. 12404. Interagency
				subcommittee.
					Sec. 12405. Strategic research
				plan.
					Sec. 12406. NOAA ocean
				acidification activities.
					Sec. 12407. NSF ocean
				acidification activities.
					Sec. 12408. NASA ocean
				acidification activities.
					Sec. 12409. Authorization of
				appropriations.
					Subtitle E—Coastal and
				Estuarine Land Conservation Program
					Sec. 12501. Short
				title.
					Sec. 12502. Authorization of
				Coastal and Estuarine Land Conservation Program.
					TITLE
				XIII—Miscellaneous
					Sec. 13001. Management and
				distribution of North Dakota trust funds.
					Sec. 13002. Amendments to the
				Fisheries Restoration and Irrigation Mitigation Act of 2000.
					Sec. 13003. Amendments to the
				Alaska Natural Gas Pipeline Act.
					Sec. 13004. Additional
				Assistant Secretary for Department of Energy.
					Sec. 13005. Lovelace
				Respiratory Research Institute.
					Sec. 13006. Authorization of
				appropriations for National Tropical Botanical Garden.
					TITLE XIV—Christopher and Dana
				Reeve Paralysis Act
					Sec. 14001. Short
				title.
					Subtitle A—Paralysis
				research
					Sec. 14101. Activities of the
				National Institutes of Health with respect to research on
				paralysis.
					Subtitle B—Paralysis
				rehabilitation research and care
					Sec. 14201. Activities of the
				National Institutes of Health with respect to research with implications for
				enhancing daily function for persons with paralysis.
					Subtitle C—Improving quality
				of life for persons with paralysis and other physical disabilities
					Sec. 14301. Programs to improve
				quality of life for persons with paralysis and other physical
				disabilities.
					TITLE XV—Smithsonian Institution
				Facilities Authorization
					Sec. 15101. Laboratory and
				support space, Edgewater, Maryland.
					Sec. 15102. Laboratory space,
				Gamboa, Panama.
					Sec. 15103. Construction of
				greenhouse facility.
				
			IAdditions to the National Wilderness
			 Preservation System
			AWild Monongahela Wilderness
				1001.Designation of wilderness, Monongahela
			 National Forest, West Virginia
					(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal lands within the
			 Monongahela National Forest in the State of West Virginia are designated as
			 wilderness and as either a new component of the National Wilderness
			 Preservation System or as an addition to an existing component of the National
			 Wilderness Preservation System:
						(1)Certain Federal land comprising
			 approximately 5,144 acres, as generally depicted on the map entitled Big
			 Draft Proposed Wilderness and dated March 11, 2008, which shall be
			 known as the Big Draft Wilderness.
						(2)Certain Federal land comprising
			 approximately 11,951 acres, as generally depicted on the map entitled
			 Cranberry Expansion Proposed Wilderness and dated March 11,
			 2008, which shall be added to and administered as part of the Cranberry
			 Wilderness designated by section 1(1) of Public Law 97–466 (96 Stat.
			 2538).
						(3)Certain Federal land comprising
			 approximately 7,156 acres, as generally depicted on the map entitled
			 Dolly Sods Expansion Proposed Wilderness and dated March 11,
			 2008, which shall be added to and administered as part of the Dolly Sods
			 Wilderness designated by section 3(a)(13) of Public Law 93–622 (88 Stat.
			 2098).
						(4)Certain Federal land comprising
			 approximately 698 acres, as generally depicted on the map entitled Otter
			 Creek Expansion Proposed Wilderness and dated March 11, 2008, which
			 shall be added to and administered as part of the Otter Creek Wilderness
			 designated by section 3(a)(14) of Public Law 93–622 (88 Stat. 2098).
						(5)Certain Federal land comprising
			 approximately 6,792 acres, as generally depicted on the map entitled
			 Roaring Plains Proposed Wilderness and dated March 11, 2008,
			 which shall be known as the “Roaring Plains West Wilderness”.
						(6)Certain Federal land comprising
			 approximately 6,030 acres, as generally depicted on the map entitled
			 Spice Run Proposed Wilderness and dated March 11, 2008, which
			 shall be known as the Spice Run Wilderness.
						(b)Maps and legal description
						(1)Filing and availabilityAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Agriculture, acting through the
			 Chief of the Forest Service, shall file with the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a map and legal description of each wilderness area
			 designated or expanded by subsection (a). The maps and legal descriptions shall
			 be on file and available for public inspection in the office of the Chief of
			 the Forest Service and the office of the Supervisor of the Monongahela National
			 Forest.
						(2)Force and effectThe maps and legal descriptions referred to
			 in this subsection shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct errors in the maps and
			 descriptions.
						(c)AdministrationSubject to valid existing rights, the
			 Federal lands designated as wilderness by subsection (a) shall be administered
			 by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.). The Secretary may continue to authorize the competitive running event
			 permitted from 2003 through 2007 in the vicinity of the boundaries of the Dolly
			 Sods Wilderness addition designated by paragraph (3) of subsection (a) and the
			 Roaring Plains West Wilderness Area designated by paragraph (5) of such
			 subsection, in a manner compatible with the preservation of such areas as
			 wilderness.
					(d)Effective date of wilderness
			 actWith respect to the
			 Federal lands designated as wilderness by subsection (a), any reference in the
			 Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of the Wilderness
			 Act shall be deemed to be a reference to the date of the enactment of this
			 Act.
					(e)Fish and wildlifeAs provided in section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects the
			 jurisdiction or responsibility of the State of West Virginia with respect to
			 wildlife and fish.
					1002.Boundary adjustment, Laurel Fork South
			 Wilderness, Monongahela National Forest
					(a)Boundary adjustmentThe boundary of the Laurel Fork South
			 Wilderness designated by section 1(3) of Public Law 97–466 (96 Stat. 2538) is
			 modified to exclude two parcels of land, as generally depicted on the map
			 entitled Monongahela National Forest Laurel Fork South Wilderness
			 Boundary Modification and dated March 11, 2008, and more particularly
			 described according to the site-specific maps and legal descriptions on file in
			 the office of the Forest Supervisor, Monongahela National Forest. The general
			 map shall be on file and available for public inspection in the Office of the
			 Chief of the Forest Service.
					(b)ManagementFederally owned land delineated on the maps
			 referred to in subsection (a) as the Laurel Fork South Wilderness, as modified
			 by such subsection, shall continue to be administered by the Secretary of
			 Agriculture in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
					1003.Monongahela National Forest boundary
			 confirmation
					(a)In generalThe boundary of the Monongahela National
			 Forest is confirmed to include the tracts of land as generally depicted on the
			 map entitled Monongahela National Forest Boundary Confirmation
			 and dated March 13, 2008, and all Federal lands under the jurisdiction of the
			 Secretary of Agriculture, acting through the Chief of the Forest Service,
			 encompassed within such boundary shall be managed under the laws and
			 regulations pertaining to the National Forest System.
					(b)Land and water conservation
			 fundFor the purposes of
			 section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9), the boundaries of the Monongahela National Forest, as confirmed by
			 subsection (a), shall be considered to be the boundaries of the Monongahela
			 National Forest as of January 1, 1965.
					1004.Enhanced Trail Opportunities
					(a)Plan
						(1)In generalThe Secretary of Agriculture, in
			 consultation with interested parties, shall develop a plan to provide for
			 enhanced nonmotorized recreation trail opportunities on lands not designated as
			 wilderness within the Monongahela National Forest.
						(2)Nonmotorized recreation trail
			 definedFor the purposes of
			 this subsection, the term “nonmotorized recreation trail” means a trail
			 designed for hiking, bicycling, and equestrian use.
						(b)ReportNot later than two years after the date of
			 the enactment of this Act, the Secretary of Agriculture shall submit to
			 Congress a report on the implementation of the plan required under subsection
			 (a), including the identification of priority trails for development.
					(c)Consideration of Conversion of Forest Roads
			 to Recreational UsesIn
			 considering possible closure and decommissioning of a Forest Service road
			 within the Monongahela National Forest after the date of the enactment of this
			 Act, the Secretary of Agriculture, in accordance with applicable law, may
			 consider converting the road to nonmotorized uses to enhance recreational
			 opportunities within the Monongahela National Forest.
					BVirginia Ridge and Valley
			 Wilderness
				1101.DefinitionsIn this subtitle:
					(1)Scenic areasThe term scenic areas means
			 the Seng Mountain National Scenic Area and the Bear Creek National Scenic
			 Area.
					(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					1102.Designation of additional National Forest
			 System land in Jefferson National Forest as wilderness or a wilderness study
			 area
					(a)Designation of wildernessSection 1 of Public Law 100–326 (16 U.S.C.
			 1132 note; 102 Stat. 584, 114 Stat. 2057), is amended—
						(1)in the matter preceding paragraph (1), by
			 striking System— and inserting System:;
						(2)by striking certain each
			 place it appears and inserting Certain;
						(3)in each of paragraphs (1) through (6), by
			 striking the semicolon at the end and inserting a period;
						(4)in paragraph (7), by striking ;
			 and and inserting a period; and
						(5)by adding at the end the following:
							
								(9)Certain land in the Jefferson National
				Forest comprising approximately 3,743 acres, as generally depicted on the map
				entitled Brush Mountain and Brush Mountain East and dated May 5,
				2008, which shall be known as the Brush Mountain East
				Wilderness.
								(10)Certain land in the Jefferson National
				Forest comprising approximately 4,794 acres, as generally depicted on the map
				entitled Brush Mountain and Brush Mountain East and dated May 5,
				2008, which shall be known as the Brush Mountain
				Wilderness.
								(11)Certain land in the Jefferson National
				Forest comprising approximately 4,223 acres, as generally depicted on the map
				entitled Seng Mountain and Raccoon Branch and dated April 28,
				2008, which shall be known as the Raccoon Branch
				Wilderness.
								(12)Certain land in the Jefferson National
				Forest comprising approximately 3,270 acres, as generally depicted on the map
				entitled Stone Mountain and dated April 28, 2008, which shall be
				known as the Stone Mountain Wilderness.
								(13)Certain land in the Jefferson National
				Forest comprising approximately 8,470 acres, as generally depicted on the map
				entitled Garden Mountain and Hunting Camp Creek and dated April
				28, 2008, which shall be known as the Hunting Camp Creek
				Wilderness.
								(14)Certain land in the Jefferson National
				Forest comprising approximately 3,291 acres, as generally depicted on the map
				entitled Garden Mountain and Hunting Camp Creek and dated April
				28, 2008, which shall be known as the Garden Mountain
				Wilderness.
								(15)Certain land in the Jefferson National
				Forest comprising approximately 5,476 acres, as generally depicted on the map
				entitled Mountain Lake Additions and dated April 28, 2008, which
				is incorporated in the Mountain Lake Wilderness designated by section 2(6) of
				the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
				98–586).
								(16)Certain land in the Jefferson National
				Forest comprising approximately 308 acres, as generally depicted on the map
				entitled Lewis Fork Addition and Little Wilson Creek Additions
				and dated April 28, 2008, which is incorporated in the Lewis Fork Wilderness
				designated by section 2(3) of the Virginia Wilderness Act of 1984 (16 U.S.C.
				1132 note; Public Law 98–586).
								(17)Certain land in the Jefferson National
				Forest comprising approximately 1,845 acres, as generally depicted on the map
				entitled Lewis Fork Addition and Little Wilson Creek Additions
				and dated April 28, 2008, which is incorporated in the Little Wilson Creek
				Wilderness designated by section 2(5) of the Virginia Wilderness Act of 1984
				(16 U.S.C. 1132 note; Public Law 98–586).
								(18)Certain land in the Jefferson National
				Forest comprising approximately 2,219 acres, as generally depicted on the map
				entitled Shawvers Run Additions and dated April 28, 2008, which
				is incorporated in the Shawvers Run Wilderness designated by paragraph
				(4).
								(19)Certain land in the Jefferson National
				Forest comprising approximately 1,203 acres, as generally depicted on the map
				entitled Peters Mountain Addition and dated April 28, 2008,
				which is incorporated in the Peters Mountain Wilderness designated by section
				2(7) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
				98–586).
								(20)Certain land in the Jefferson National
				Forest comprising approximately 263 acres, as generally depicted on the map
				entitled Kimberling Creek Additions and Potential Wilderness
				Area and dated April 28, 2008, which is incorporated in the Kimberling
				Creek Wilderness designated by section 2(2) of the Virginia Wilderness Act of
				1984 (16 U.S.C. 1132 note; Public Law
				98–586).
								.
						(b)Designation of wilderness study
			 areaThe Virginia Wilderness
			 Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586) is amended—
						(1)in the first section, by inserting
			 as after cited; and
						(2)in section 6(a)—
							(A)by striking certain each
			 place it appears and inserting Certain;
							(B)in each of paragraphs (1) and (2), by
			 striking the semicolon at the end and inserting a period;
							(C)in paragraph (3), by striking ;
			 and and inserting a period; and
							(D)by adding at the end the following:
								
									(5)Certain land in the Jefferson National
				Forest comprising approximately 3,226 acres, as generally depicted on the map
				entitled Lynn Camp Creek Wilderness Study Area and dated April
				28, 2008, which shall be known as the Lynn Camp Creek Wilderness Study
				Area.
									.
							1103.Designation of Kimberling Creek Potential
			 Wilderness Area, Jefferson National Forest, Virginia
					(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Jefferson National
			 Forest comprising approximately 349 acres, as generally depicted on the map
			 entitled Kimberling Creek Additions and Potential Wilderness
			 Area and dated April 28, 2008, is designated as a potential wilderness
			 area for incorporation in the Kimberling Creek Wilderness designated by section
			 2(2) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
			 98–586).
					(b)ManagementExcept as provided in subsection (c) and
			 subject to valid existing rights, the Secretary shall manage the potential
			 wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
					(c)Ecological Restoration
						(1)In generalFor purposes of ecological restoration
			 (including the elimination of nonnative species, removal of illegal, unused, or
			 decommissioned roads, and any other activity necessary to restore the natural
			 ecosystems in the potential wilderness area), the Secretary may use motorized
			 equipment and mechanized transport in the potential wilderness area until the
			 date on which the potential wilderness area is incorporated into the Kimberling
			 Creek Wilderness.
						(2)LimitationTo the maximum extent practicable, the
			 Secretary shall use the minimum tool or administrative practice necessary to
			 accomplish ecological restoration with the least amount of adverse impact on
			 wilderness character and resources.
						(d)Wilderness DesignationThe potential wilderness area shall be
			 designated as wilderness and incorporated in the Kimberling Creek Wilderness on
			 the earlier of—
						(1)the date on which the Secretary publishes
			 in the Federal Register notice that the conditions in the potential wilderness
			 area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.)
			 have been removed; or
						(2)the date that is 5 years after the date of
			 enactment of this Act.
						1104.Seng Mountain and Bear Creek Scenic Areas,
			 Jefferson National Forest, Virginia
					(a)EstablishmentThere are designated as National Scenic
			 Areas—
						(1)certain National Forest System land in the
			 Jefferson National Forest, comprising approximately 5,192 acres, as generally
			 depicted on the map entitled Seng Mountain and Raccoon Branch
			 and dated April 28, 2008, which shall be known as the Seng Mountain
			 National Scenic Area; and
						(2)certain National Forest System land in the
			 Jefferson National Forest, comprising approximately 5,128 acres, as generally
			 depicted on the map entitled Bear Creek and dated April 28,
			 2008, which shall be known as the Bear Creek National Scenic
			 Area.
						(b)PurposesThe purposes of the scenic areas
			 are—
						(1)to ensure the protection and preservation
			 of scenic quality, water quality, natural characteristics, and water resources
			 of the scenic areas;
						(2)consistent with paragraph (1), to protect
			 wildlife and fish habitat in the scenic areas;
						(3)to protect areas in the scenic areas that
			 may develop characteristics of old-growth forests; and
						(4)consistent with paragraphs (1), (2), and
			 (3), to provide a variety of recreation opportunities in the scenic
			 areas.
						(c)Administration
						(1)In generalThe Secretary shall administer the scenic
			 areas in accordance with—
							(A)this subtitle; and
							(B)the laws (including regulations) generally
			 applicable to the National Forest System.
							(2)Authorized usesThe Secretary shall only allow uses of the
			 scenic areas that the Secretary determines will further the purposes of the
			 scenic areas, as described in subsection (b).
						(d)Management plan
						(1)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall develop as an amendment to the land
			 and resource management plan for the Jefferson National Forest a management
			 plan for the scenic areas.
						(2)EffectNothing in this subsection requires the
			 Secretary to revise the land and resource management plan for the Jefferson
			 National Forest under section 6 of the Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1604).
						(e)Roads
						(1)In generalExcept as provided in paragraph (2), after
			 the date of enactment of this Act, no roads shall be established or constructed
			 within the scenic areas.
						(2)LimitationNothing in this subsection denies any owner
			 of private land (or an interest in private land) that is located in a scenic
			 area the right to access the private land.
						(f)Timber harvest
						(1)In generalExcept as provided in paragraphs (2) and
			 (3), no harvesting of timber shall be allowed within the scenic areas.
						(2)ExceptionsThe Secretary may authorize harvesting of
			 timber in the scenic areas if the Secretary determines that the harvesting is
			 necessary to—
							(A)control fire;
							(B)provide for public safety or trail access;
			 or
							(C)control insect and disease
			 outbreaks.
							(3)Firewood for personal useFirewood may be harvested for personal use
			 along perimeter roads in the scenic areas, subject to any conditions that the
			 Secretary may impose.
						(g)Insect and disease outbreaksThe Secretary may control insect and
			 disease outbreaks—
						(1)to maintain scenic quality;
						(2)to prevent tree mortality;
						(3)to reduce hazards to visitors; or
						(4)to protect private land.
						(h)Vegetation managementThe Secretary may engage in vegetation
			 manipulation practices in the scenic areas to maintain the visual quality and
			 wildlife clearings in existence on the date of enactment of this Act.
					(i)Motorized vehicles
						(1)In generalExcept as provided in paragraph (2),
			 motorized vehicles shall not be allowed within the scenic areas.
						(2)ExceptionsThe Secretary may authorize the use of
			 motorized vehicles—
							(A)to carry out administrative activities that
			 further the purposes of the scenic areas, as described in subsection
			 (b);
							(B)to assist wildlife management projects in
			 existence on the date of enactment of this Act; and
							(C)during deer and bear hunting
			 seasons—
								(i)on Forest Development Roads 49410 and 84b;
			 and
								(ii)on the portion of Forest Development Road
			 6261 designated on the map described in subsection (a)(2) as open
			 seasonally.
								(j)Wildfire suppressionWildfire suppression within the scenic
			 areas shall be conducted—
						(1)in a manner consistent with the purposes of
			 the scenic areas, as described in subsection (b); and
						(2)using such means as the Secretary
			 determines to be appropriate.
						(k)WaterThe Secretary shall administer the scenic
			 areas in a manner that maintains and enhances water quality.
					(l)WithdrawalSubject to valid existing rights, all
			 Federal land in the scenic areas is withdrawn from—
						(1)location, entry, and patent under the
			 mining laws; and
						(2)operation of the mineral leasing and
			 geothermal leasing laws.
						1105.Trail plan and development
					(a)Trail planThe Secretary, in consultation with
			 interested parties, shall establish a trail plan to develop—
						(1)in a manner consistent with the Wilderness
			 Act (16 U.S.C. 1131 et seq.), hiking and equestrian trails in the wilderness
			 areas designated by paragraphs (9) through (20) of section 1 of Public Law
			 100–326 (16 U.S.C. 1132 note) (as added by section 1102(a)(5)); and
						(2)nonmotorized recreation trails in the
			 scenic areas.
						(b)Implementation reportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 describes the implementation of the trail plan, including the identification of
			 priority trails for development.
					(c)Sustainable trail requiredThe Secretary shall develop a sustainable
			 trail, using a contour curvilinear alignment, to provide for nonmotorized
			 travel along the southern boundary of the Raccoon Branch Wilderness established
			 by section 1(11) of Public Law 100–326 (16 U.S.C. 1132 note) (as added by
			 section 1102(a)(5)) connecting to Forest Development Road 49352 in Smyth
			 County, Virginia.
					1106.Maps and boundary descriptions
					(a)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file with the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources and
			 the Committee on Agriculture of the House of Representatives maps and boundary
			 descriptions of—
						(1)the scenic areas;
						(2)the wilderness areas designated by
			 paragraphs (9) through (20) of section 1 of Public Law 100–326 (16 U.S.C. 1132
			 note) (as added by section 1102(a)(5));
						(3)the wilderness study area designated by
			 section 6(a)(5) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note;
			 Public Law 98–586) (as added by section 1102(b)(2)(D)); and
						(4)the potential wilderness area designated by
			 section 1103(a).
						(b)Force and effectThe maps and boundary descriptions filed
			 under subsection (a) shall have the same force and effect as if included in
			 this subtitle, except that the Secretary may correct any minor errors in the
			 maps and boundary descriptions.
					(c)Availability of map and boundary
			 descriptionThe maps and
			 boundary descriptions filed under subsection (a) shall be on file and available
			 for public inspection in the Office of the Chief of the Forest Service.
					(d)ConflictIn the case of a conflict between a map
			 filed under subsection (a) and the acreage of the applicable areas specified in
			 this subtitle, the map shall control.
					1107.Effective
			 dateAny reference in the
			 Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall
			 be considered to be a reference to the date of enactment of this Act for
			 purposes of administering—
					(1)the wilderness areas designated by
			 paragraphs (9) through (20) of section 1 of Public Law 100–326 (16 U.S.C. 1132
			 note) (as added by section 1102(a)(5)); and
					(2)the potential wilderness area designated by
			 section 1103(a).
					CMt. Hood Wilderness, Oregon
				1201.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					(2)StateThe term State means the State
			 of Oregon.
					1202.Designation of wilderness areas
					(a)Designation of Lewis and Clark Mount Hood
			 wilderness areasIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State of Oregon are designated as wilderness areas and as
			 components of the National Wilderness Preservation System:
						(1)Badger creek wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 4,140 acres, as
			 generally depicted on the maps entitled Badger Creek Wilderness—Badger
			 Creek Additions and Badger Creek Wilderness—Bonney
			 Butte, dated July 16, 2007, which is incorporated in, and considered to
			 be a part of, the Badger Creek Wilderness, as designated by section 3(3) of the
			 Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).
						(2)Bull of the woods wilderness
			 additionCertain Federal land
			 managed by the Forest Service, comprising approximately 10,180 acres, as
			 generally depicted on the map entitled Bull of the Woods Wilderness—Bull
			 of the Woods Additions, dated July 16, 2007, which is incorporated in,
			 and considered to be a part of, the Bull of the Woods Wilderness, as designated
			 by section 3(4) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98
			 Stat. 273).
						(3)Clackamas wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 9,470 acres, as generally depicted on the
			 maps entitled Clackamas Wilderness—Big Bottom, Clackamas
			 Wilderness—Clackamas Canyon, Clackamas Wilderness—Memaloose
			 Lake, Clackamas Wilderness—Sisi Butte, and
			 Clackamas Wilderness—South Fork Clackamas, dated July 16, 2007,
			 which shall be known as the Clackamas Wilderness.
						(4)Mark O. Hatfield wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 25,960 acres, as
			 generally depicted on the maps entitled Mark O. Hatfield
			 Wilderness—Gorge Face and Mark O. Hatfield Wilderness—Larch
			 Mountain, dated July 16, 2007, which is incorporated in, and considered
			 to be a part of, the Mark O. Hatfield Wilderness, as designated by section 3(1)
			 of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat.
			 273).
						(5)Mount Hood wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 18,450 acres, as
			 generally depicted on the maps entitled Mount Hood Wilderness—Barlow
			 Butte, Mount Hood Wilderness—Elk Cove/Mazama,
			 Richard L. Kohnstamm Memorial Area, Mount Hood
			 Wilderness—Sand Canyon, Mount Hood Wilderness—Sandy
			 Additions, Mount Hood Wilderness—Twin Lakes, and
			 Mount Hood Wilderness—White River, dated July 16, 2007, and the
			 map entitled Mount Hood Wilderness—Cloud Cap, dated July 20,
			 2007, which is incorporated in, and considered to be a part of, the Mount Hood
			 Wilderness, as designated under section 3(a) of the Wilderness Act (16 U.S.C.
			 1132(a)) and enlarged by section 3(d) of the Endangered American Wilderness Act
			 of 1978 (16 U.S.C. 1132 note; 92 Stat. 43).
						(6)Roaring river wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 36,550 acres, as generally depicted on the
			 map entitled Roaring River Wilderness—Roaring River Wilderness,
			 dated July 16, 2007, which shall be known as the Roaring River
			 Wilderness.
						(7)Salmon-huckleberry wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 16,620 acres, as
			 generally depicted on the maps entitled Salmon-Huckleberry
			 Wilderness—Alder Creek Addition, Salmon-Huckleberry
			 Wilderness—Eagle Creek Addition, Salmon-Huckleberry
			 Wilderness—Hunchback Mountain, Salmon-Huckleberry
			 Wilderness—Inch Creek, Salmon-Huckleberry Wilderness—Mirror
			 Lake, and Salmon-Huckleberry Wilderness—Salmon River
			 Meadows, dated July 16, 2007, which is incorporated in, and considered
			 to be a part of, the Salmon-Huckleberry Wilderness, as designated by section
			 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat.
			 273).
						(8)Lower white river wildernessCertain Federal land managed by the Forest
			 Service and Bureau of Land Management, comprising approximately 2,870 acres, as
			 generally depicted on the map entitled Lower White River
			 Wilderness—Lower White River, dated July 16, 2007, which shall be known
			 as the Lower White River Wilderness.
						(b)Richard L. Kohnstamm Memorial
			 AreaCertain Federal land
			 managed by the Forest Service, as generally depicted on the map entitled
			 Richard L. Kohnstamm Memorial Area, dated July 16, 2007, is
			 designated as the Richard L. Kohnstamm Memorial Area.
					(c)Potential wilderness area; additions to
			 wilderness areas
						(1)Roaring river potential wilderness
			 area
							(A)In generalIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the
			 Forest Service, comprising approximately 900 acres identified as
			 Potential Wilderness on the map entitled Roaring River
			 Wilderness, dated July 16, 2007, is designated as a potential
			 wilderness area.
							(B)ManagementThe potential wilderness area designated by
			 subparagraph (A) shall be managed in accordance with section 4 of the
			 Wilderness Act (16 U.S.C. 1133).
							(C)Designation as wildernessOn the date on which the Secretary
			 publishes in the Federal Register notice that the conditions in the potential
			 wilderness area designated by subparagraph (A) are compatible with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the potential wilderness shall
			 be—
								(i)designated as wilderness and as a component
			 of the National Wilderness Preservation System; and
								(ii)incorporated into the Roaring River
			 Wilderness designated by subsection (a)(6).
								(2)Addition to the Mount Hood
			 WildernessOn completion of
			 the land exchange under section 1206(a)(2), certain Federal land managed by the
			 Forest Service, comprising approximately 1,710 acres, as generally depicted on
			 the map entitled Mount Hood Wilderness—Tilly Jane, dated July
			 20, 2007, shall be incorporated in, and considered to be a part of, the Mount
			 Hood Wilderness, as designated under section 3(a) of the Wilderness Act (16
			 U.S.C. 1132(a)) and enlarged by section 3(d) of the Endangered American
			 Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat. 43) and subsection
			 (a)(5).
						(3)Addition to the Salmon-Huckleberry
			 WildernessOn acquisition by
			 the United States, the approximately 160 acres of land identified as
			 Land to be acquired by USFS on the map entitled Hunchback
			 Mountain Land Exchange, Clackamas County, dated June 2006, shall be
			 incorporated in, and considered to be a part of, the Salmon-Huckleberry
			 Wilderness, as designated by section 3(2) of the Oregon Wilderness Act of 1984
			 (16 U.S.C. 1132 note; 98 Stat. 273) and enlarged by subsection (a)(7).
						(d)Maps and legal descriptions
						(1)In GeneralAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of each wilderness area and potential wilderness area designated by this
			 section, with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force of LawThe maps and legal descriptions filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct typographical errors in the
			 maps and legal descriptions.
						(3)Public AvailabilityEach map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service and Bureau of Land Management.
						(4)Description of landThe boundaries of the areas designated as
			 wilderness by subsection (a) that are immediately adjacent to a utility
			 right-of-way or a Federal Energy Regulatory Commission project boundary shall
			 be 100 feet from the boundary of the right-of-way or the project
			 boundary.
						(e)Administration
						(1)In GeneralSubject to valid existing rights, each area
			 designated as wilderness by this section shall be administered by the Secretary
			 that has jurisdiction over the land within the wilderness, in accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
							(A)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
							(B)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary that has
			 jurisdiction over the land within the wilderness.
							(2)Incorporation of Acquired Land and
			 InterestsAny land within the
			 boundary of a wilderness area designated by this section that is acquired by
			 the United States shall—
							(A)become part of the wilderness area in which
			 the land is located; and
							(B)be managed in accordance with this section,
			 the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable
			 law.
							(f)Buffer zones
						(1)In GeneralAs provided in the Oregon Wilderness Act of
			 1984 (16 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for
			 designation of wilderness areas in the State under this section to lead to the
			 creation of protective perimeters or buffer zones around each wilderness
			 area.
						(2)Activities or Uses up to
			 BoundariesThe fact that
			 nonwilderness activities or uses can be seen or heard from within a wilderness
			 area shall not, of itself, preclude the activities or uses up to the boundary
			 of the wilderness area.
						(g)Fish and wildlifeNothing in this section affects the
			 jurisdiction or responsibilities of the State with respect to fish and
			 wildlife.
					(h)Fire, insects, and diseasesAs provided in section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated
			 by this section, the Secretary that has jurisdiction over the land within the
			 wilderness (referred to in this subsection as the Secretary) may
			 take such measures as are necessary to control fire, insects, and diseases,
			 subject to such terms and conditions as the Secretary determines to be
			 desirable and appropriate.
					(i)WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, the Federal land designated as wilderness by
			 this section is withdrawn from all forms of—
						(1)entry, appropriation, or disposal under the
			 public land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
						1203.Designation of streams for wild and scenic
			 river protection in the Mount Hood area
					(a)Wild and Scenic River designations, Mount
			 Hood National Forest
						(1)In generalSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
							
								(171)South Fork Clackamas River,
				OregonThe 4.2-mile segment
				of the South Fork Clackamas River from its confluence with the East Fork of the
				South Fork Clackamas to its confluence with the Clackamas River, to be
				administered by the Secretary of Agriculture as a wild river.
								(172)Eagle Creek, OregonThe 8.3-mile segment of Eagle Creek from
				its headwaters to the Mount Hood National Forest boundary, to be administered
				by the Secretary of Agriculture as a wild river.
								(173)Middle Fork Hood RiverThe 3.7-mile segment of the Middle Fork
				Hood River from the confluence of Clear and Coe Branches to the north section
				line of section 11, township 1 south, range 9 east, to be administered by the
				Secretary of Agriculture as a scenic river.
								(174)South Fork Roaring River,
				OregonThe 4.6-mile segment
				of the South Fork Roaring River from its headwaters to its confluence with
				Roaring River, to be administered by the Secretary of Agriculture as a wild
				river.
								(175)Zig Zag River, OregonThe 4.3-mile segment of the Zig Zag River
				from its headwaters to the Mount Hood Wilderness boundary, to be administered
				by the Secretary of Agriculture as a wild river.
								(176)Fifteenmile Creek, Oregon
									(A)In generalThe 11.1-mile segment of Fifteenmile Creek
				from its source at Senecal Spring to the southern edge of the northwest quarter
				of the northwest quarter of section 20, township 2 south, range 12 east, to be
				administered by the Secretary of Agriculture in the following classes:
										(i)The 2.6-mile segment from its source at
				Senecal Spring to the Badger Creek Wilderness boundary, as a wild river.
										(ii)The 0.4-mile segment from the Badger Creek
				Wilderness boundary to the point 0.4 miles downstream, as a scenic
				river.
										(iii)The 7.9-mile segment from the point 0.4
				miles downstream of the Badger Creek Wilderness boundary to the western edge of
				section 20, township 2 south, range 12 east as a wild river.
										(iv)The 0.2-mile segment from the western edge
				of section 20, township 2 south, range 12 east, to the southern edge of the
				northwest quarter of the northwest quarter of section 20, township 2 south,
				range 12 east as a scenic river.
										(B)InclusionsNotwithstanding section 3(b), the lateral
				boundaries of both the wild river area and the scenic river area along
				Fifteenmile Creek shall include an average of not more than 640 acres per mile
				measured from the ordinary high water mark on both sides of the river.
									(177)East Fork Hood River, OregonThe 13.5-mile segment of the East Fork Hood
				River from Oregon State Highway 35 to the Mount Hood National Forest boundary,
				to be administered by the Secretary of Agriculture as a recreational
				river.
								(178)Collawash River, OregonThe 17.8-mile segment of the Collawash
				River from the headwaters of the East Fork Collawash to the confluence of the
				mainstream of the Collawash River with the Clackamas River, to be administered
				by the Secretary of Agriculture in the following classes:
									(A)The 11.0-mile segment from the headwaters
				of the East Fork Collawash River to Buckeye Creek, as a scenic river.
									(B)The 6.8-mile segment from Buckeye Creek to
				the Clackamas River, as a recreational river.
									(179)Fish Creek, OregonThe 13.5-mile segment of Fish Creek from
				its headwaters to the confluence with the Clackamas River, to be administered
				by the Secretary of Agriculture as a recreational
				river.
								.
						(2)EffectThe amendments made by paragraph (1) do not
			 affect valid existing water rights.
						(b)Protection for Hood River,
			 OregonSection 13(a)(4) of
			 the Columbia River Gorge National Scenic Area Act (16 U.S.C.
			 544k(a)(4)) is amended by striking for a period not to exceed twenty
			 years from the date of enactment of this Act,.
					1204.Mount Hood National Recreation
			 Area
					(a)DesignationTo provide for the protection,
			 preservation, and enhancement of recreational, ecological, scenic, cultural,
			 watershed, and fish and wildlife values, there is established the Mount Hood
			 National Recreation Area within the Mount Hood National Forest.
					(b)BoundaryThe Mount Hood National Recreation Area
			 shall consist of certain Federal land managed by the Forest Service and Bureau
			 of Land Management, comprising approximately 34,550 acres, as generally
			 depicted on the maps entitled National Recreation Areas—Mount Hood
			 NRA, “National Recreation Areas—Fifteenmile Creek NRA”, and
			 National Recreation Areas—Shellrock Mountain, dated February
			 2007.
					(c)Map and legal description
						(1)Submission of legal
			 descriptionAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall file a
			 map and a legal description of the Mount Hood National Recreation Area
			 with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force of lawThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct typographical errors in the map
			 and the legal description.
						(3)Public availabilityThe map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
						(d)Administration
						(1)In generalThe Secretary shall—
							(A)administer the Mount Hood National
			 Recreation Area—
								(i)in accordance with the laws (including
			 regulations) and rules applicable to the National Forest System; and
								(ii)consistent with the purposes described in
			 subsection (a); and
								(B)only allow uses of the Mount Hood National
			 Recreation Area that are consistent with the purposes described in subsection
			 (a).
							(2)Applicable
			 lawAny portion of a
			 wilderness area designated by section 1202 that is located within the Mount
			 Hood National Recreation Area shall be administered in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.).
						(e)TimberThe cutting, sale, or removal of timber
			 within the Mount Hood National Recreation Area may be permitted—
						(1)to the extent necessary to improve the
			 health of the forest in a manner that—
							(A)maximizes the retention of large
			 trees—
								(i)as appropriate to the forest type;
			 and
								(ii)to the extent that the trees promote stands
			 that are fire-resilient and healthy;
								(B)improves the habitats of threatened,
			 endangered, or sensitive species; or
							(C)maintains or restores the composition and
			 structure of the ecosystem by reducing the risk of uncharacteristic
			 wildfire;
							(2)to accomplish an approved management
			 activity in furtherance of the purposes established by this section, if the
			 cutting, sale, or removal of timber is incidental to the management activity;
			 or
						(3)for de minimus personal or administrative
			 use within the Mount Hood National Recreation Area, where such use will not
			 impair the purposes established by this section.
						(f)Road constructionNo new or temporary roads shall be
			 constructed or reconstructed within the Mount Hood National Recreation Area
			 except as necessary—
						(1)to protect the health and safety of
			 individuals in cases of an imminent threat of flood, fire, or any other
			 catastrophic event that, without intervention, would cause the loss of life or
			 property;
						(2)to conduct environmental cleanup required
			 by the United States;
						(3)to allow for the exercise of reserved or
			 outstanding rights provided for by a statute or treaty;
						(4)to prevent irreparable resource damage by
			 an existing road; or
						(5)to rectify a hazardous road
			 condition.
						(g)WithdrawalSubject to valid existing rights, all
			 Federal land within the Mount Hood National Recreation Area is withdrawn
			 from—
						(1)all forms of entry, appropriation, or
			 disposal under the public land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)disposition under all laws relating to
			 mineral and geothermal leasing.
						(h)Transfer of administrative
			 jurisdiction
						(1)In generalAdministrative jurisdiction over the
			 Federal land described in paragraph (2) is transferred from the Bureau of Land
			 Management to the Forest Service.
						(2)Description of landThe land referred to in paragraph (1) is
			 the approximately 130 acres of land administered by the Bureau of Land
			 Management that is within or adjacent to the Mount Hood National Recreation
			 Area and that is identified as BLM Lands on the map entitled
			 National Recreation Areas—Shellrock Mountain, dated February
			 2007.
						1205.Protections for Crystal Springs, Upper Big
			 Bottom, and Cultus Creek
					(a)Crystal Springs Watershed Special Resources
			 Management Unit
						(1)Establishment
							(A)In generalOn completion of the land exchange under
			 section 1206(a)(2), there shall be established a special resources management
			 unit in the State consisting of certain Federal land managed by the Forest
			 Service, as generally depicted on the map entitled Crystal Springs
			 Watershed Special Resources Management Unit, dated June 2006 (referred
			 to in this subsection as the map), to be known as the
			 Crystal Springs Watershed Special Resources Management Unit
			 (referred to in this subsection as the Management Unit).
							(B)Exclusion of Certain LandThe Management Unit does not include any
			 National Forest System land otherwise covered by subparagraph (A) that is
			 designated as wilderness by section 1202.
							(C)Withdrawal
								(i)In generalSubject to valid rights in existence on the
			 date of enactment of this Act, the Federal land designated as the Management
			 Unit is withdrawn from all forms of—
									(I)entry, appropriation, or disposal under the
			 public land laws;
									(II)location, entry, and patent under the
			 mining laws; and
									(III)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
									(ii)ExceptionClause (i)(I) does not apply to the parcel
			 of land generally depicted as HES 151 on the map.
								(2)PurposesThe purposes of the Management Unit
			 are—
							(A)to ensure the protection of the quality and
			 quantity of the Crystal Springs watershed as a clean drinking water source for
			 the residents of Hood River County, Oregon; and
							(B)to allow visitors to enjoy the special
			 scenic, natural, cultural, and wildlife values of the Crystal Springs
			 watershed.
							(3)Map and Legal Description
							(A)Submission of legal
			 descriptionAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall file a
			 map and a legal description of the Management Unit with—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(B)Force of lawThe map and legal description filed under
			 subparagraph (A) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct typographical errors in the map
			 and legal description.
							(C)Public availabilityThe map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
							(4)Administration
							(A)In generalThe Secretary shall—
								(i)administer the Management Unit—
									(I)in accordance with the laws (including
			 regulations) and rules applicable to units of the National Forest System;
			 and
									(II)consistent with the purposes described in
			 paragraph (2); and
									(ii)only allow uses of the Management Unit that
			 are consistent with the purposes described in paragraph (2).
								(B)Fuel reduction in proximity to improvements
			 and primary public roadsTo
			 protect the water quality, water quantity, and scenic, cultural, natural, and
			 wildlife values of the Management Unit, the Secretary may conduct fuel
			 reduction and forest health management treatments to maintain and restore
			 fire-resilient forest structures containing late successional forest structure
			 characterized by large trees and multistoried canopies, as ecologically
			 appropriate, on National Forest System land in the Management Unit—
								(i)in any area located not more than 400 feet
			 from structures located on—
									(I)National Forest System land; or
									(II)private land adjacent to National Forest
			 System land;
									(ii)in any area located not more than 400 feet
			 from the Cooper Spur Road, the Cloud Cap Road, or the Cooper Spur Ski Area Loop
			 Road; and
								(iii)on any other National Forest System land in
			 the Management Unit, with priority given to activities that restore previously
			 harvested stands, including the removal of logging slash, smaller diameter
			 material, and ladder fuels.
								(5)Prohibited activitiesSubject to valid existing rights, the
			 following activities shall be prohibited on National Forest System land in the
			 Management Unit:
							(A)New road construction or renovation of
			 existing non-System roads, except as necessary to protect public health and
			 safety.
							(B)Projects undertaken for the purpose of
			 harvesting commercial timber (other than activities relating to the harvest of
			 merchantable products that are byproducts of activities conducted to further
			 the purposes described in paragraph (2)).
							(C)Commercial livestock grazing.
							(D)The placement of new fuel storage
			 tanks.
							(E)Except to the extent necessary to further
			 the purposes described in paragraph (2), the application of any toxic chemicals
			 (other than fire retardants), including pesticides, rodenticides, or
			 herbicides.
							(6)Forest Road Closures
							(A)In generalExcept as provided in subparagraph (B), the
			 Secretary may provide for the closure or gating to the general public of any
			 Forest Service road within the Management Unit.
							(B)ExceptionNothing in this subsection requires the
			 Secretary to close the road commonly known as Cloud Cap Road,
			 which shall be administered in accordance with otherwise applicable law.
							(7)Private Land
							(A)EffectNothing in this subsection affects the use
			 of, or access to, any private property within the area identified on the map as
			 the Crystal Springs Zone of Contribution by—
								(i)the owners of the private property;
			 and
								(ii)guests to the private property.
								(B)CooperationThe Secretary is encouraged to work with
			 private landowners who have agreed to cooperate with the Secretary to further
			 the purposes of this subsection.
							(8)Acquisition of land
							(A)In generalThe Secretary may acquire from willing
			 landowners any land located within the area identified on the map as the
			 Crystal Springs Zone of Contribution.
							(B)Inclusion in management unitOn the date of acquisition, any land
			 acquired under subparagraph (A) shall be incorporated in, and be managed as
			 part of, the Management Unit.
							(b)Protections for Upper Big Bottom and Cultus
			 Creek
						(1)In generalThe Secretary shall manage the Federal land
			 administered by the Forest Service described in paragraph (2) in a manner that
			 preserves the natural and primitive character of the land for recreational,
			 scenic, and scientific use.
						(2)Description of landThe Federal land referred to in paragraph
			 (1) is—
							(A)the approximately 1,580 acres, as generally
			 depicted on the map entitled Upper Big Bottom, dated July 16,
			 2007; and
							(B)the approximately 280 acres identified as
			 Cultus Creek on the map entitled Clackamas
			 Wilderness—South Fork Clackamas, dated July 16, 2007.
							(3)Maps and legal descriptions
							(A)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file maps and legal descriptions of
			 the Federal land described in paragraph (2) with—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(B)Force of lawThe maps and legal descriptions filed under
			 subparagraph (A) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct typographical errors in the
			 maps and legal descriptions.
							(C)Public availabilityEach map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
							(4)Use of land
							(A)In generalSubject to valid existing rights, with
			 respect to the Federal land described in paragraph (2), the Secretary shall
			 only allow uses that are consistent with the purposes identified in paragraph
			 (1).
							(B)Prohibited usesThe following shall be prohibited on the
			 Federal land described in paragraph (2):
								(i)Permanent roads.
								(ii)Commercial enterprises.
								(iii)Except as necessary to meet the minimum
			 requirements for the administration of the Federal land and to protect public
			 health and safety—
									(I)the use of motor vehicles; or
									(II)the establishment of temporary
			 roads.
									(5)WithdrawalSubject to valid existing rights, the
			 Federal land described in paragraph (2) is withdrawn from—
							(A)all forms of entry, appropriation, or
			 disposal under the public land laws;
							(B)location, entry, and patent under the
			 mining laws; and
							(C)disposition under all laws relating to
			 mineral and geothermal leasing.
							1206.Land exchanges
					(a)Cooper Spur-Government Camp land
			 exchange
						(1)DefinitionsIn this subsection:
							(A)CountyThe term County means Hood
			 River County, Oregon.
							(B)Exchange mapThe term exchange map means
			 the map entitled Cooper Spur/Government Camp Land Exchange,
			 dated June 2006.
							(C)Federal landThe term Federal land means
			 the approximately 120 acres of National Forest System land in the Mount Hood
			 National Forest in Government Camp, Clackamas County, Oregon, identified as
			 USFS Land to be Conveyed on the exchange map.
							(D)Mt. Hood MeadowsThe term Mt. Hood Meadows
			 means the Mt. Hood Meadows Oregon, Limited Partnership.
							(E)Non-federal landThe term non-Federal land
			 means—
								(i)the parcel of approximately 770 acres of
			 private land at Cooper Spur identified as Land to be acquired by
			 USFS on the exchange map; and
								(ii)any buildings, furniture, fixtures, and
			 equipment at the Inn at Cooper Spur and the Cooper Spur Ski Area covered by an
			 appraisal described in paragraph (2)(D).
								(2)Cooper Spur-Government Camp land
			 exchange
							(A)Conveyance of landSubject to the provisions of this
			 subsection, if Mt. Hood Meadows offers to convey to the United States all
			 right, title, and interest of Mt. Hood Meadows in and to the non-Federal land,
			 the Secretary shall convey to Mt. Hood Meadows all right, title, and interest
			 of the United States in and to the Federal land (other than any easements
			 reserved under subparagraph (G)), subject to valid existing rights.
							(B)Compliance with existing lawExcept as otherwise provided in this
			 subsection, the Secretary shall carry out the land exchange under this
			 subsection in accordance with section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
							(C)Conditions on acceptance
								(i)TitleAs a condition of the land exchange under
			 this subsection, title to the non-Federal land to be acquired by the Secretary
			 under this subsection shall be acceptable to the Secretary.
								(ii)Terms and conditionsThe conveyance of the Federal land and
			 non-Federal land shall be subject to such terms and conditions as the Secretary
			 may require.
								(D)Appraisals
								(i)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary and Mt. Hood Meadows shall select an
			 appraiser to conduct an appraisal of the Federal land and non-Federal
			 land.
								(ii)RequirementsAn appraisal under clause (i) shall be
			 conducted in accordance with nationally recognized appraisal standards,
			 including—
									(I)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
									(II)the Uniform Standards of Professional
			 Appraisal Practice.
									(E)Surveys
								(i)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
								(ii)CostsThe responsibility for the costs of any
			 surveys conducted under clause (i), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and Mt.
			 Hood Meadows.
								(F)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this subsection shall be completed not
			 later than 16 months after the date of enactment of this Act.
							(G)Reservation of easementsAs a condition of the conveyance of the
			 Federal land, the Secretary shall reserve—
								(i)a conservation easement to the Federal land
			 to protect existing wetland, as identified by the Oregon Department of State
			 Lands, that allows equivalent wetland mitigation measures to compensate for
			 minor wetland encroachments necessary for the orderly development of the
			 Federal land; and
								(ii)a trail easement to the Federal land that
			 allows—
									(I)nonmotorized use by the public of existing
			 trails;
									(II)roads, utilities, and infrastructure
			 facilities to cross the trails; and
									(III)improvement or relocation of the trails to
			 accommodate development of the Federal land.
									(b)Port of Cascade Locks land
			 exchange
						(1)DefinitionsIn this subsection:
							(A)Exchange mapThe term exchange map means
			 the map entitled Port of Cascade Locks/Pacific Crest National Scenic
			 Trail Land Exchange, dated June 2006.
							(B)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 10 acres of National Forest
			 System land in the Columbia River Gorge National Scenic Area identified as
			 USFS Land to be conveyed on the exchange map.
							(C)Non-Federal landThe term non-Federal land
			 means the parcels of land consisting of approximately 40 acres identified as
			 Land to be acquired by USFS on the exchange map.
							(D)PortThe term Port means the Port
			 of Cascade Locks, Cascade Locks, Oregon.
							(2)Land exchange, Port of Cascade
			 Locks-Pacific Crest National Scenic Trail
							(A)Conveyance of landSubject to the provisions of this
			 subsection, if the Port offers to convey to the United States all right, title,
			 and interest of the Port in and to the non-Federal land, the Secretary shall,
			 subject to valid existing rights, convey to the Port all right, title, and
			 interest of the United States in and to the Federal land.
							(B)Compliance with existing lawExcept as otherwise provided in this
			 subsection, the Secretary shall carry out the land exchange under this
			 subsection in accordance with section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
							(3)Conditions on acceptance
							(A)TitleAs a condition of the land exchange under
			 this subsection, title to the non-Federal land to be acquired by the Secretary
			 under this subsection shall be acceptable to the Secretary.
							(B)Terms and conditionsThe conveyance of the Federal land and
			 non-Federal land shall be subject to such terms and conditions as the Secretary
			 may require.
							(4)Appraisals
							(A)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall select an appraiser to conduct an
			 appraisal of the Federal land and non-Federal land.
							(B)RequirementsAn appraisal under subparagraph (A) shall
			 be conducted in accordance with nationally recognized appraisal standards,
			 including—
								(i)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
								(ii)the Uniform Standards of Professional
			 Appraisal Practice.
								(5)Surveys
							(A)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
							(B)CostsThe responsibility for the costs of any
			 surveys conducted under subparagraph (A), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 Port.
							(6)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this subsection shall be completed not
			 later than 16 months after the date of enactment of this Act.
						(c)Hunchback Mountain land exchange and
			 boundary adjustment
						(1)DefinitionsIn this subsection:
							(A)CountyThe term County means
			 Clackamas County, Oregon.
							(B)Exchange mapThe term exchange map means
			 the map entitled Hunchback Mountain Land Exchange, Clackamas
			 County, dated June 2006.
							(C)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 160 acres of National Forest
			 System land in the Mount Hood National Forest identified as USFS Land to
			 be Conveyed on the exchange map.
							(D)Non-Federal landThe term non-Federal land
			 means the parcel of land consisting of approximately 160 acres identified as
			 Land to be acquired by USFS on the exchange map.
							(2)Hunchback Mountain land exchange
							(A)Conveyance of LandSubject to the provisions of this
			 paragraph, if the County offers to convey to the United States all right,
			 title, and interest of the County in and to the non-Federal land, the Secretary
			 shall, subject to valid existing rights, convey to the County all right, title,
			 and interest of the United States in and to the Federal land.
							(B)Compliance with existing lawExcept as otherwise provided in this
			 paragraph, the Secretary shall carry out the land exchange under this paragraph
			 in accordance with section 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716).
							(C)Conditions on acceptance
								(i)TitleAs a condition of the land exchange under
			 this paragraph, title to the non-Federal land to be acquired by the Secretary
			 under this paragraph shall be acceptable to the Secretary.
								(ii)Terms and conditionsThe conveyance of the Federal land and
			 non-Federal land shall be subject to such terms and conditions as the Secretary
			 may require.
								(D)Appraisals
								(i)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall select an appraiser to conduct an
			 appraisal of the Federal land and non-Federal land.
								(ii)RequirementsAn appraisal under clause (i) shall be
			 conducted in accordance with nationally recognized appraisal standards,
			 including—
									(I)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
									(II)the Uniform Standards of Professional
			 Appraisal Practice.
									(E)Surveys
								(i)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
								(ii)CostsThe responsibility for the costs of any
			 surveys conducted under clause (i), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 County.
								(F)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this paragraph shall be completed not
			 later than 16 months after the date of enactment of this Act.
							(3)Boundary adjustment
							(A)In generalThe boundary of the Mount Hood National
			 Forest shall be adjusted to incorporate—
								(i)any land conveyed to the United States
			 under paragraph (2); and
								(ii)the land transferred to the Forest Service
			 by section 1204(h)(1).
								(B)Additions to the National Forest
			 SystemThe Secretary shall
			 administer the land described in subparagraph (A)—
								(i)in accordance with—
									(I)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
									(II)any laws (including regulations) applicable
			 to the National Forest System; and
									(ii)subject to sections 1202(c)(3) and 1204(d),
			 as applicable.
								(C)Land and Water Conservation
			 FundFor the purposes of
			 section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9), the boundaries of the Mount Hood National Forest modified by this
			 paragraph shall be considered to be the boundaries of the Mount Hood National
			 Forest in existence as of January 1, 1965.
							(d)Conditions on development of Federal
			 land
						(1)Requirements applicable to the conveyance
			 of Federal land
							(A)In generalAs a condition of each of the conveyances
			 of Federal land under this section, the Secretary shall include in the deed of
			 conveyance a requirement that applicable construction activities and
			 alterations shall be conducted in accordance with—
								(i)nationally recognized building and property
			 maintenance codes; and
								(ii)nationally recognized codes for development
			 in the wildland-urban interface and wildfire hazard mitigation.
								(B)Applicable
			 lawTo the maximum extent
			 practicable, the codes required under subparagraph (A) shall be consistent with
			 the nationally recognized codes adopted or referenced by the State or political
			 subdivisions of the State.
							(C)EnforcementThe requirements under subparagraph (A) may
			 be enforced by the same entities otherwise enforcing codes, ordinances, and
			 standards.
							(2)Compliance with codes on Federal
			 landThe Secretary shall
			 ensure that applicable construction activities and alterations undertaken or
			 permitted by the Secretary on National Forest System land in the Mount Hood
			 National Forest are conducted in accordance with—
							(A)nationally recognized building and property
			 maintenance codes; and
							(B)nationally recognized codes for development
			 in the wildland-urban interface development and wildfire hazard
			 mitigation.
							(3)Effect on enforcement by States and
			 political subdivisionsNothing in this subsection alters or limits
			 the power of the State or a political subdivision of the State to implement or
			 enforce any law (including regulations), rule, or standard relating to
			 development or fire prevention and control.
						1207.Tribal provisions; planning and
			 studies
					(a)Transportation plan
						(1)In GeneralThe Secretary shall seek to participate in
			 the development of an integrated, multimodal transportation plan developed by
			 the Oregon Department of Transportation for the Mount Hood region to achieve
			 comprehensive solutions to transportation challenges in the Mount Hood
			 region—
							(A)to promote appropriate economic
			 development;
							(B)to preserve the landscape of the Mount Hood
			 region; and
							(C)to enhance public safety.
							(2)Issues To Be addressedIn participating in the development of the
			 transportation plan under paragraph (1), the Secretary shall seek to
			 address—
							(A)transportation alternatives between and
			 among recreation areas and gateway communities that are located within the
			 Mount Hood region;
							(B)establishing park-and-ride facilities that
			 shall be located at gateway communities;
							(C)establishing intermodal transportation
			 centers to link public transportation, parking, and recreation
			 destinations;
							(D)creating a new interchange on Oregon State
			 Highway 26 located adjacent to or within Government Camp;
							(E)designating, maintaining, and improving
			 alternative routes using Forest Service or State roads for—
								(i)providing emergency routes; or
								(ii)improving access to, and travel within, the
			 Mount Hood region;
								(F)the feasibility of establishing—
								(i)a gondola connection that—
									(I)connects Timberline Lodge to Government
			 Camp; and
									(II)is located in close proximity to the site
			 of the historic gondola corridor; and
									(ii)an intermodal transportation center to be
			 located in close proximity to Government Camp;
								(G)burying power lines located in, or adjacent
			 to, the Mount Hood National Forest along Interstate 84 near the City of Cascade
			 Locks, Oregon; and
							(H)creating mechanisms for funding the
			 implementation of the transportation plan under paragraph (1),
			 including—
								(i)funds provided by the Federal
			 Government;
								(ii)public-private partnerships;
								(iii)incremental tax financing; and
								(iv)other financing tools that link
			 transportation infrastructure improvements with development.
								(b)Mount Hood National Forest stewardship
			 strategy
						(1)In generalThe Secretary shall prepare a report on,
			 and implementation schedule for, the vegetation management strategy (including
			 recommendations for biomass utilization) for the Mount Hood National Forest
			 being developed by the Forest Service.
						(2)Submission to Congress
							(A)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit the report to—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(B)Implementation scheduleNot later than 1 year after the date on
			 which the vegetation management strategy referred to in paragraph (1) is
			 completed, the Secretary shall submit the implementation schedule to—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(c)Local and tribal relationships
						(1)Management plan
							(A)In generalThe Secretary, in consultation with Indian
			 tribes with treaty-reserved gathering rights on land encompassed by the Mount
			 Hood National Forest and in a manner consistent with the memorandum of
			 understanding entered into between the Department of Agriculture, the Bureau of
			 Land Management, the Bureau of Indian Affairs, and the Confederated Tribes and
			 Bands of the Warm Springs Reservation of Oregon, dated April 25, 2003, as
			 modified, shall develop and implement a management plan that meets the cultural
			 foods obligations of the United States under applicable treaties, including the
			 Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat.
			 963).
							(B)EffectThis paragraph shall be considered to be
			 consistent with, and is intended to help implement, the gathering rights
			 reserved by the treaty described in subparagraph (A).
							(2)Savings provisions regarding relations with
			 Indian tribes
							(A)Treaty RightsNothing in this subtitle alters, modifies,
			 enlarges, diminishes, or abrogates the treaty rights of any Indian tribe,
			 including the off-reservation reserved rights secured by the Treaty with the
			 Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat. 963).
							(B)Tribal LandNothing in this subtitle affects land held
			 in trust by the Secretary of the Interior for Indian tribes or individual
			 members of Indian tribes or other land acquired by the Army Corps of Engineers
			 and administered by the Secretary of the Interior for the benefit of Indian
			 tribes and individual members of Indian tribes.
							(d)Recreational uses
						(1)Mount Hood National Forest Recreational
			 Working GroupThe Secretary
			 may establish a working group for the purpose of providing advice and
			 recommendations to the Forest Service on planning and implementing recreation
			 enhancements in the Mount Hood National Forest.
						(2)Consideration of conversion of forest roads
			 to recreational usesIn
			 considering a Forest Service road in the Mount Hood National Forest for
			 possible closure and decommissioning after the date of enactment of this Act,
			 the Secretary, in accordance with applicable law, shall consider, as an
			 alternative to decommissioning the road, converting the road to recreational
			 uses to enhance recreational opportunities in the Mount Hood National
			 Forest.
						(3)Improved trail access for persons with
			 disabilitiesThe Secretary,
			 in consultation with the public, may design and construct a trail at a location
			 selected by the Secretary in Mount Hood National Forest suitable for use by
			 persons with disabilities.
						DCopper Salmon Wilderness, Oregon
				1301.Designation of the Copper Salmon
			 Wilderness
					(a)DesignationSection 3 of the Oregon Wilderness Act of
			 1984 (16 U.S.C. 1132 note; Public Law 98–328) is amended—
						(1)in the matter preceding paragraph (1), by
			 striking eight hundred fifty-nine thousand six hundred acres and
			 inserting 873,300 acres;
						(2)in paragraph (29), by striking the period
			 at the end and inserting ; and; and
						(3)by adding at the end the following:
							
								(30)certain land in the Siskiyou National
				Forest, comprising approximately 13,700 acres, as generally depicted on the map
				entitled Proposed Copper Salmon Wilderness Area and dated
				December 7, 2007, to be known as the Copper Salmon
				Wilderness.
								.
						(b)Maps and Legal Description
						(1)In GeneralAs soon as practicable after the date of
			 enactment of this Act, the Secretary of Agriculture (referred to in this
			 subtitle as the Secretary) shall file a map and a legal
			 description of the Copper Salmon Wilderness with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force of LawThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct typographical errors in the map
			 and legal description.
						(3)BoundaryIf the boundary of the Copper Salmon
			 Wilderness shares a border with a road, the Secretary may only establish an
			 offset that is not more than 150 feet from the centerline of the road.
						(4)Public AvailabilityEach map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
						1302.Wild and Scenic River Designations, Elk
			 River, OregonSection 3(a)(76)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(76)) is amended—
					(1)in the matter preceding subparagraph (A),
			 by striking 19-mile segment and inserting 29-mile
			 segment;
					(2)in subparagraph (A), by striking ;
			 and and inserting a period; and
					(3)by striking subparagraph (B) and inserting
			 the following:
						
							(B)(i)The approximately 0.6-mile segment of the
				North Fork Elk from its source in sec. 21, T. 33 S., R. 12 W., Willamette
				Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic
				river.
								(ii)The approximately 5.5-mile segment of the
				North Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence
				with the South Fork Elk, as a wild river.
								(C)(i)The approximately 0.9-mile segment of the
				South Fork Elk from its source in the southeast quarter of sec. 32, T. 33 S.,
				R. 12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service
				Road 3353, as a scenic river.
								(ii)The approximately 4.2-mile segment of the
				South Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence
				with the North Fork Elk, as a wild
				river.
								.
					1303.Protection of tribal rights
					(a)In generalNothing in this subtitle shall be construed
			 as diminishing any right of any Indian tribe.
					(b)Memorandum of understandingThe Secretary shall seek to enter into a
			 memorandum of understanding with the Coquille Indian Tribe regarding access to
			 the Copper Salmon Wilderness to conduct historical and cultural
			 activities.
					ECascade-Siskiyou National Monument,
			 Oregon
				1401.DefinitionsIn this subtitle:
					(1)Box R Ranch land exchange mapThe term Box R Ranch land exchange
			 map means the map entitled Proposed Rowlett Land Exchange
			 and dated June 13, 2006.
					(2)Bureau of Land Management
			 landThe term Bureau of
			 Land Management land means the approximately 40 acres of land
			 administered by the Bureau of Land Management identified as Rowlett
			 Selected, as generally depicted on the Box R Ranch land exchange
			 map.
					(3)Deerfield land exchange mapThe term Deerfield land exchange
			 map means the map entitled Proposed Deerfield-BLM Property Line
			 Adjustment and dated May 1, 2008.
					(4)Deerfield parcelThe term Deerfield parcel
			 means the approximately 1.5 acres of land identified as From Deerfield
			 to BLM, as generally depicted on the Deerfield land exchange
			 map.
					(5)Federal
			 parcelThe term Federal
			 parcel means the approximately 1.3 acres of land administered by the
			 Bureau of Land Management identified as From BLM to Deerfield,
			 as generally depicted on the Deerfield land exchange map.
					(6)Grazing allotmentThe term grazing allotment
			 means any of the Box R, Buck Lake, Buck Mountain, Buck Point, Conde Creek, Cove
			 Creek, Cove Creek Ranch, Deadwood, Dixie, Grizzly, Howard Prairie, Jenny Creek,
			 Keene Creek, North Cove Creek, and Soda Mountain grazing allotments in the
			 State.
					(7)Grazing leaseThe term grazing lease means
			 any document authorizing the use of a grazing allotment for the purpose of
			 grazing livestock for commercial purposes.
					(8)LandownerThe term Landowner means the
			 owner of the Box R Ranch in the State.
					(9)LesseeThe term lessee means a
			 livestock operator that holds a valid existing grazing lease for a grazing
			 allotment.
					(10)LivestockThe term livestock does not
			 include beasts of burden used for recreational purposes.
					(11)MonumentThe term Monument means the
			 Cascade-Siskiyou National Monument in the State.
					(12)Rowlett
			 parcelThe term Rowlett
			 parcel means the parcel of approximately 40 acres of private land
			 identified as Rowlett Offered, as generally depicted on the Box
			 R Ranch land exchange map.
					(13)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(14)StateThe term State means the State
			 of Oregon.
					(15)WildernessThe term Wilderness means the
			 Soda Mountain Wilderness designated by section 1405(a).
					(16)Wilderness
			 mapThe term wilderness
			 map means the map entitled Soda Mountain Wilderness and
			 dated May 5, 2008.
					1402.Voluntary grazing lease donation
			 program
					(a)Existing grazing leases
						(1)Donation of lease
							(A)Acceptance by SecretaryThe Secretary shall accept any grazing
			 lease that is donated by a lessee.
							(B)TerminationThe Secretary shall terminate any grazing
			 lease acquired under subparagraph (A).
							(C)No new grazing leaseExcept as provided in paragraph (3), with
			 respect to each grazing lease donated under subparagraph (A), the Secretary
			 shall—
								(i)not issue any new grazing lease within the
			 grazing allotment covered by the grazing lease; and
								(ii)ensure a permanent end to livestock grazing
			 on the grazing allotment covered by the grazing lease.
								(2)Donation of portion of grazing
			 lease
							(A)In generalA lessee with a grazing lease for a grazing
			 allotment partially within the Monument may elect to donate only that portion
			 of the grazing lease that is within the Monument.
							(B)Acceptance by SecretaryThe Secretary shall accept the portion of a
			 grazing lease that is donated under subparagraph (A).
							(C)Modification of leaseExcept as provided in paragraph (3), if a
			 lessee donates a portion of a grazing lease under subparagraph (A), the
			 Secretary shall—
								(i)reduce the authorized grazing level and
			 area to reflect the donation; and
								(ii)modify the grazing lease to reflect the
			 reduced level and area of use.
								(D)Authorized levelTo ensure that there is a permanent
			 reduction in the level and area of livestock grazing on the land covered by a
			 portion of a grazing lease donated under subparagraph (A), the Secretary shall
			 not allow grazing to exceed the authorized level and area established under
			 subparagraph (C).
							(3)Common Allotments
							(A)In GeneralIf a grazing allotment covered by a grazing
			 lease or portion of a grazing lease that is donated under paragraph (1) or (2)
			 also is covered by another grazing lease that is not donated, the Secretary
			 shall reduce the grazing level on the grazing allotment to reflect the
			 donation.
							(B)Authorized LevelTo ensure that there is a permanent
			 reduction in the level of livestock grazing on the land covered by the grazing
			 lease or portion of a grazing lease donated under paragraph (1) or (2), the
			 Secretary shall not allow grazing to exceed the level established under
			 subparagraph (A).
							(b)LimitationsThe Secretary—
						(1)with respect to the Agate, Emigrant Creek,
			 and Siskiyou allotments in and near the Monument—
							(A)shall not issue any grazing lease;
			 and
							(B)shall ensure a permanent end to livestock
			 grazing on each allotment; and
							(2)shall not establish any new allotments for
			 livestock grazing that include any Monument land (whether leased or not leased
			 for grazing on the date of enactment of this Act).
						(c)Effect of donationA lessee who donates a grazing lease or a
			 portion of a grazing lease under this section shall be considered to have
			 waived any claim to any range improvement on the associated grazing allotment
			 or portion of the associated grazing allotment, as applicable.
					1403.Box R Ranch land exchange
					(a)In generalFor the purpose of protecting and
			 consolidating Federal land within the Monument, the Secretary—
						(1)may offer to convey to the Landowner the
			 Bureau of Land Management land in exchange for the Rowlett parcel; and
						(2)if the Landowner accepts the offer—
							(A)the Secretary shall convey to the Landowner
			 all right, title, and interest of the United States in and to the Bureau of
			 Land Management land; and
							(B)the Landowner shall convey to the Secretary
			 all right, title, and interest of the Landowner in and to the Rowlett
			 parcel.
							(b)Surveys
						(1)In generalThe exact acreage and legal description of
			 the Bureau of Land Management land and the Rowlett parcel shall be determined
			 by surveys approved by the Secretary.
						(2)CostsThe responsibility for the costs of any
			 surveys conducted under paragraph (1), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 Landowner.
						(c)ConditionsThe conveyance of the Bureau of Land
			 Management land and the Rowlett parcel under this section shall be subject
			 to—
						(1)valid existing rights;
						(2)title to the Rowlett parcel being
			 acceptable to the Secretary and in conformance with the title approval
			 standards applicable to Federal land acquisitions;
						(3)such terms and conditions as the Secretary
			 may require; and
						(4)except as otherwise provided in this
			 section, any laws (including regulations) applicable to the conveyance and
			 acquisition of land by the Bureau of Land Management.
						(d)Appraisals
						(1)In generalThe Bureau of Land Management land and the
			 Rowlett parcel shall be appraised by an independent appraiser selected by the
			 Secretary.
						(2)RequirementsAn appraisal conducted under paragraph (1)
			 shall be conducted in accordance with—
							(A)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
							(B)the Uniform Standards of Professional
			 Appraisal Practice.
							(3)ApprovalThe appraisals conducted under this
			 subsection shall be submitted to the Secretary for approval.
						(e)Grazing allotmentAs a condition of the land exchange
			 authorized under this section, the lessee of the grazing lease for the Box R
			 grazing allotment shall donate the Box R grazing lease in accordance with
			 section 1402(a)(1).
					1404.Deerfield land exchange
					(a)In generalFor the purpose of protecting and
			 consolidating Federal land within the Monument, the Secretary—
						(1)may offer to convey to Deerfield Learning
			 Associates the Federal parcel in exchange for the Deerfield parcel; and
						(2)if Deerfield Learning Associates accepts
			 the offer—
							(A)the Secretary shall convey to Deerfield
			 Learning Associates all right, title, and interest of the United States in and
			 to the Federal parcel; and
							(B)Deerfield Learning Associates shall convey
			 to the Secretary all right, title, and interest of Deerfield Learning
			 Associates in and to the Deerfield parcel.
							(b)Surveys
						(1)In generalThe exact acreage and legal description of
			 the Federal parcel and the Deerfield parcel shall be determined by surveys
			 approved by the Secretary.
						(2)CostsThe responsibility for the costs of any
			 surveys conducted under paragraph (1), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and
			 Deerfield Learning Associates.
						(c)Conditions
						(1)In generalThe conveyance of the Federal parcel and
			 the Deerfield parcel under this section shall be subject to—
							(A)valid existing rights;
							(B)title to the Deerfield parcel being
			 acceptable to the Secretary and in conformance with the title approval
			 standards applicable to Federal land acquisitions;
							(C)such terms and conditions as the Secretary
			 may require; and
							(D)except as otherwise provided in this
			 section, any laws (including regulations) applicable to the conveyance and
			 acquisition of land by the Bureau of Land Management.
							(d)Appraisals
						(1)In generalThe Federal parcel and the Deerfield parcel
			 shall be appraised by an independent appraiser selected by the
			 Secretary.
						(2)RequirementsAn appraisal conducted under paragraph (1)
			 shall be conducted in accordance with—
							(A)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
							(B)the Uniform Standards of Professional
			 Appraisal Practice.
							(3)ApprovalThe appraisals conducted under this
			 subsection shall be submitted to the Secretary for approval.
						1405.Soda Mountain Wilderness
					(a)DesignationIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), approximately 24,100 acres of Monument land, as generally
			 depicted on the wilderness map, is designated as wilderness and as a component
			 of the National Wilderness Preservation System, to be known as the Soda
			 Mountain Wilderness.
					(b)Map and legal description
						(1)Submission of map and legal
			 descriptionAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall file a
			 map and legal description of the Wilderness with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force and effect
							(A)In generalThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any clerical or typographical
			 error in the map or legal description.
							(B)NotificationThe Secretary shall submit to Congress
			 notice of any changes made in the map or legal description under subparagraph
			 (A), including notice of the reason for the change.
							(3)Public availabilityThe map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
						(c)Administration of Wilderness
						(1)In generalSubject to valid existing rights, the
			 Wilderness shall be administered by the Secretary in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that—
							(A)any reference in the Wilderness Act to the
			 effective date of the Wilderness Act shall be considered to be a reference to
			 the date of enactment of this Act; and
							(B)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary of the
			 Interior.
							(2)Fire, insect, and disease management
			 activitiesExcept as provided
			 by Presidential Proclamation Number 7318, dated June 9, 2000 (65 Fed. Reg.
			 37247), within the wilderness areas designated by this subtitle, the Secretary
			 may take such measures in accordance with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) as are necessary to control fire, insects, and diseases,
			 subject to such terms and conditions as the Secretary determines to be
			 desirable and appropriate.
						(3)LivestockExcept as provided in section 1402 and by
			 Presidential Proclamation Number 7318, dated June 9, 2000 (65 Fed. Reg. 37247),
			 the grazing of livestock in the Wilderness, if established before the date of
			 enactment of this Act, shall be permitted to continue subject to such
			 reasonable regulations as are considered necessary by the Secretary in
			 accordance with—
							(A)section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)); and
							(B)the guidelines set forth in Appendix A of
			 the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept.
			 101–405).
							(4)Fish and wildlife managementIn accordance with section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the
			 jurisdiction of the State with respect to fish and wildlife on public land in
			 the State.
						(5)Incorporation of acquired land and
			 interestsAny land or
			 interest in land within the boundary of the Wilderness that is acquired by the
			 United States shall—
							(A)become part of the Wilderness; and
							(B)be managed in accordance with this
			 subtitle, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable
			 law.
							1406.EffectNothing in this subtitle—
					(1)affects the authority of a Federal agency
			 to modify or terminate grazing permits or leases, except as provided in section
			 1402;
					(2)authorizes the use of eminent
			 domain;
					(3)creates a property right in any grazing
			 permit or lease on Federal land;
					(4)establishes a precedent for future grazing
			 permit or lease donation programs; or
					(5)affects the allocation, ownership,
			 interest, or control, in existence on the date of enactment of this Act, of any
			 water, water right, or any other valid existing right held by the United
			 States, an Indian tribe, a State, or a private individual, partnership, or
			 corporation.
					FOwyhee Public Land Management
				1501.DefinitionsIn this subtitle:
					(1)AccountThe term account means the
			 Owyhee Land Acquisition Account established by section 1505(b)(1).
					(2)CountyThe term County means Owyhee
			 County, Idaho.
					(3)Owyhee FrontThe term Owyhee Front means
			 the area of the County from Jump Creek on the west to Mud Flat Road on the east
			 and draining north from the crest of the Silver City Range to the Snake
			 River.
					(4)PlanThe term plan means a travel
			 management plan for motorized and mechanized off-highway vehicle recreation
			 prepared under section 1507.
					(5)Public landThe term public land has the
			 meaning given the term in section 103(e) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702(e)).
					(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(7)StateThe term State means the State
			 of Idaho.
					(8)TribesThe term Tribes means the
			 Shoshone Paiute Tribes of the Duck Valley Reservation.
					1502.Owyhee Science Review and Conservation
			 Center
					(a)EstablishmentThe Secretary, in coordination with the
			 Tribes, State, and County, and in consultation with the University of Idaho,
			 Federal grazing permittees, and public, shall establish the Owyhee Science
			 Review and Conservation Center in the County to conduct research projects to
			 address natural resources management issues affecting public and private
			 rangeland in the County.
					(b)PurposeThe purpose of the center established under
			 subsection (a) shall be to facilitate the collection and analysis of
			 information to provide Federal and State agencies, the Tribes, the County,
			 private landowners, and the public with information on improved rangeland
			 management.
					1503.Wilderness areas
					(a)Wilderness areas designation
						(1)In generalIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the following areas in the State are designated as
			 wilderness areas and as components of the National Wilderness Preservation
			 System:
							(A)Big jacks creek wildernessCertain land comprising approximately
			 52,826 acres, as generally depicted on the map entitled Little Jacks
			 Creek and Big Jacks Creek Wilderness and dated May 5, 2008, which shall
			 be known as the Big Jacks Creek Wilderness.
							(B)Bruneau-jarbidge rivers
			 wildernessCertain land
			 comprising approximately 89,996 acres, as generally depicted on the map
			 entitled Bruneau-Jarbidge Rivers Wilderness and dated December
			 15, 2008, which shall be known as the Bruneau-Jarbidge Rivers
			 Wilderness.
							(C)Little jacks creek wildernessCertain land comprising approximately
			 50,929 acres, as generally depicted on the map entitled Little Jacks
			 Creek and Big Jacks Creek Wilderness and dated May 5, 2008, which shall
			 be known as the Little Jacks Creek Wilderness.
							(D)North fork owyhee wildernessCertain land comprising approximately
			 43,413 acres, as generally depicted on the map entitled North Fork
			 Owyhee and Pole Creek Wilderness and dated May 5, 2008, which shall be
			 known as the North Fork Owyhee Wilderness.
							(E)Owyhee river wildernessCertain land comprising approximately
			 267,328 acres, as generally depicted on the map entitled Owyhee River
			 Wilderness and dated May 5, 2008, which shall be known as the
			 Owyhee River Wilderness.
							(F)Pole creek wildernessCertain land comprising approximately
			 12,533 acres, as generally depicted on the map entitled North Fork
			 Owyhee and Pole Creek Wilderness and dated May 5, 2008, which shall be
			 known as the Pole Creek Wilderness.
							(2)Maps and legal descriptions
							(A)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a map and legal description for each area
			 designated as wilderness by this subtitle.
							(B)EffectEach map and legal description submitted
			 under subparagraph (A) shall have the same force and effect as if included in
			 this subtitle, except that the Secretary may correct minor errors in the map or
			 legal description.
							(C)AvailabilityEach map and legal description submitted
			 under subparagraph (A) shall be available in the appropriate offices of the
			 Bureau of Land Management.
							(3)Release of wilderness study areas
							(A)In generalCongress finds that, for the purposes of
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)), the public land in the County administered by the Bureau of Land
			 Management has been adequately studied for wilderness designation.
							(B)ReleaseAny public land referred to in subparagraph
			 (A) that is not designated as wilderness by this subtitle—
								(i)is no longer subject to section 603(c) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
			 and
								(ii)shall be managed in accordance with the
			 applicable land use plan adopted under section 202 of that Act (43 U.S.C.
			 1712).
								(b)Administration
						(1)In generalSubject to valid existing rights, each area
			 designated as wilderness by this subtitle shall be administered by the
			 Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that—
							(A)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
							(B)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary of the
			 Interior.
							(2)WithdrawalSubject to valid existing rights, the
			 Federal land designated as wilderness by this subtitle is withdrawn from all
			 forms of—
							(A)entry, appropriation, or disposal under the
			 public land laws;
							(B)location, entry, and patent under the
			 mining laws; and
							(C)disposition under the mineral leasing,
			 mineral materials, and geothermal leasing laws.
							(3)Livestock
							(A)In generalIn the wilderness areas designated by this
			 subtitle, the grazing of livestock in areas in which grazing is established as
			 of the date of enactment of this Act shall be allowed to continue, subject to
			 such reasonable regulations, policies, and practices as the Secretary considers
			 necessary, consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C.
			 1133(d)(4)) and the guidelines described in Appendix A of House Report
			 101–405.
							(B)InventoryNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall conduct an inventory of existing
			 facilities and improvements associated with grazing activities in the
			 wilderness areas and wild and scenic rivers designated by this subtitle.
							(C)FencingThe Secretary may construct and maintain
			 fencing around wilderness areas designated by this subtitle as the Secretary
			 determines to be appropriate to enhance wilderness values.
							(D)Donation of grazing permits or
			 leases
								(i)Acceptance by SecretaryThe Secretary shall accept the donation of
			 any valid existing permits or leases authorizing grazing on public land, all or
			 a portion of which is within the wilderness areas designated by this
			 subtitle.
								(ii)TerminationWith respect to each permit or lease
			 donated under clause (i), the Secretary shall—
									(I)terminate the grazing permit or lease;
			 and
									(II)except as provided in clause (iii), ensure
			 a permanent end to grazing on the land covered by the permit or lease.
									(iii)Common allotments
									(I)In generalIf the land covered by a permit or lease
			 donated under clause (i) is also covered by another valid existing permit or
			 lease that is not donated under clause (i), the Secretary shall reduce the
			 authorized grazing level on the land covered by the permit or lease to reflect
			 the donation of the permit or lease under clause (i).
									(II)Authorized levelTo ensure that there is a permanent
			 reduction in the level of grazing on the land covered by a permit or lease
			 donated under clause (i), the Secretary shall not allow grazing use to exceed
			 the authorized level established under subclause (I).
									(iv)Partial donation
									(I)In generalIf a person holding a valid grazing permit
			 or lease donates less than the full amount of grazing use authorized under the
			 permit or lease, the Secretary shall—
										(aa)reduce the authorized grazing level to
			 reflect the donation; and
										(bb)modify the permit or lease to reflect the
			 revised level of use.
										(II)Authorized levelTo ensure that there is a permanent
			 reduction in the authorized level of grazing on the land covered by a permit or
			 lease donated under subclause (I), the Secretary shall not allow grazing use to
			 exceed the authorized level established under that subclause.
									(4)Acquisition of land and interests in
			 land
							(A)In generalConsistent with applicable law, the
			 Secretary may acquire land or interests in land within the boundaries of the
			 wilderness areas designated by this subtitle by purchase, donation, or
			 exchange.
							(B)Incorporation of acquired
			 landAny land or interest in
			 land in, or adjoining the boundary of, a wilderness area designated by this
			 subtitle that is acquired by the United States shall be added to, and
			 administered as part of, the wilderness area in which the acquired land or
			 interest in land is located.
							(5)Trail plan
							(A)In generalThe Secretary, after providing
			 opportunities for public comment, shall establish a trail plan that addresses
			 hiking and equestrian trails on the land designated as wilderness by this
			 subtitle, in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
							(B)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 describes the implementation of the trail plan.
							(6)Outfitting and guide
			 activitiesConsistent with
			 section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)), commercial
			 services (including authorized outfitting and guide activities) are authorized
			 in wilderness areas designated by this subtitle to the extent necessary for
			 activities that fulfill the recreational or other wilderness purposes of the
			 areas.
						(7)Access to private propertyIn accordance with section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide any owner of
			 private property within the boundary of a wilderness area designated by this
			 subtitle adequate access to the property.
						(8)Fish and wildlife
							(A)In generalNothing in this subtitle affects the
			 jurisdiction of the State with respect to fish and wildlife on public land in
			 the State.
							(B)Management activities
								(i)In generalIn furtherance of the purposes and
			 principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may
			 conduct any management activities that are necessary to maintain or restore
			 fish and wildlife populations and habitats in the wilderness areas designated
			 by this subtitle, if the management activities are—
									(I)consistent with relevant wilderness
			 management plans; and
									(II)conducted in accordance with appropriate
			 policies, such as the policies established in Appendix B of House Report
			 101–405.
									(ii)InclusionsManagement activities under clause (i) may
			 include the occasional and temporary use of motorized vehicles, if the use, as
			 determined by the Secretary, would promote healthy, viable, and more naturally
			 distributed wildlife populations that would enhance wilderness values while
			 causing the minimum impact necessary to accomplish those tasks.
								(C)Existing activitiesConsistent with section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate
			 policies, such as those established in Appendix B of House Report 101–405, the
			 State may use aircraft (including helicopters) in the wilderness areas
			 designated by this subtitle to survey, capture, transplant, monitor, and
			 provide water for wildlife populations, including bighorn sheep, and feral
			 stock, feral horses, and feral burros.
							(9)Wildfire, insect, and disease
			 managementConsistent with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may
			 take any measures that the Secretary determines to be necessary to control
			 fire, insects, and diseases, including, as the Secretary determines
			 appropriate, the coordination of those activities with a State or local
			 agency.
						(10)Adjacent management
							(A)In generalThe designation of a wilderness area by
			 this subtitle shall not create any protective perimeter or buffer zone around
			 the wilderness area.
							(B)Nonwilderness activitiesThe fact that nonwilderness activities or
			 uses can be seen or heard from areas within a wilderness area designated by
			 this subtitle shall not preclude the conduct of those activities or uses
			 outside the boundary of the wilderness area.
							(11)Military overflightsNothing in this subtitle restricts or
			 precludes—
							(A)low-level overflights of military aircraft
			 over the areas designated as wilderness by this subtitle, including military
			 overflights that can be seen or heard within the wilderness areas;
							(B)flight testing and evaluation; or
							(C)the designation or creation of new units of
			 special use airspace, or the establishment of military flight training routes,
			 over the wilderness areas.
							(12)Water rights
							(A)In generalThe designation of areas as wilderness by
			 subsection (a) shall not create an express or implied reservation by the United
			 States of any water or water rights for wilderness purposes with respect to
			 such areas.
							(B)ExclusionsThis paragraph does not apply to any
			 components of the National Wild and Scenic Rivers System designated by section
			 1504.
							1504.Designation of wild and scenic
			 rivers
					(a)In generalSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 1203(a)(1)) is amended by adding
			 at the end the following:
						
							(180)Battle creek, IdahoThe 23.4 miles of Battle Creek from the
				confluence of the Owyhee River to the upstream boundary of the Owyhee River
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(181)Big jacks creek, IdahoThe 35.0 miles of Big Jacks Creek from the
				downstream border of the Big Jacks Creek Wilderness in sec. 8, T. 8 S., R. 4
				E., to the point at which it enters the NW 1/4 of sec. 26,
				T. 10 S., R. 2 E., Boise Meridian, to be administered by the Secretary of the
				Interior as a wild river.
							(182)Bruneau river, Idaho
								(A)In generalExcept as provided in subparagraph (B), the
				39.3-mile segment of the Bruneau River from the downstream boundary of the
				Bruneau-Jarbidge Wilderness to the upstream confluence with the west fork of
				the Bruneau River, to be administered by the Secretary of the Interior as a
				wild river.
								(B)ExceptionNotwithstanding subparagraph (A), the
				0.6-mile segment of the Bruneau River at the Indian Hot Springs public road
				access shall be administered by the Secretary of the Interior as a recreational
				river.
								(183)West fork bruneau river,
				IdahoThe approximately 0.35
				miles of the West Fork of the Bruneau River from the confluence with the
				Jarbidge River to the downstream boundary of the Bruneau Canyon Grazing
				Allotment in the SE/NE of sec. 5, T. 13 S., R. 7 E., Boise Meridian, to be
				administered by the Secretary of the Interior as a wild river.
							(184)Cottonwood creek, IdahoThe 2.6 miles of Cottonwood Creek from the
				confluence with Big Jacks Creek to the upstream boundary of the Big Jacks Creek
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(185)Deep creek, IdahoThe 13.1-mile segment of Deep Creek from
				the confluence with the Owyhee River to the upstream boundary of the Owyhee
				River Wilderness in sec. 30, T. 12 S., R. 2 W., Boise Meridian, to be
				administered by the Secretary of the Interior as a wild river.
							(186)Dickshooter creek, IdahoThe 9.25 miles of Dickshooter Creek from
				the confluence with Deep Creek to a point on the stream
				1/4 mile due west of the east boundary of sec. 16, T. 12
				S., R. 2 W., Boise Meridian, to be administered by the Secretary of the
				Interior as a wild river.
							(187)Duncan creek, IdahoThe 0.9-mile segment of Duncan Creek from
				the confluence with Big Jacks Creek upstream to the east boundary of sec. 18,
				T. 10 S., R. 4 E., Boise Meridian, to be administered by the Secretary of the
				Interior as a wild river.
							(188)Jarbidge river, IdahoThe 28.8 miles of the Jarbidge River from
				the confluence with the West Fork Bruneau River to the upstream boundary of the
				Bruneau-Jarbidge Rivers Wilderness, to be administered by the Secretary of the
				Interior as a wild river.
							(189)Little jacks creek, IdahoThe 12.4 miles of Little Jacks Creek from
				the downstream boundary of the Little Jacks Creek Wilderness, upstream to the
				mouth of OX Prong Creek, to be administered by the Secretary of the Interior as
				a wild river.
							(190)North fork owyhee river,
				IdahoThe following segments
				of the North Fork of the Owyhee River, to be administered by the Secretary of
				the Interior:
								(A)The 5.7-mile segment from the Idaho-Oregon
				State border to the upstream boundary of the private land at the Juniper Mt.
				Road crossing, as a recreational river.
								(B)The 15.1-mile segment from the upstream
				boundary of the North Fork Owyhee River recreational segment designated in
				paragraph (A) to the upstream boundary of the North Fork Owyhee River
				Wilderness, as a wild river.
								(191)Owyhee river, Idaho
								(A)In generalSubject to subparagraph (B), the 67.3 miles
				of the Owyhee River from the Idaho-Oregon State border to the upstream boundary
				of the Owyhee River Wilderness, to be administered by the Secretary of the
				Interior as a wild river.
								(B)AccessThe Secretary of the Interior shall allow
				for continued access across the Owyhee River at Crutchers Crossing, subject to
				such terms and conditions as the Secretary of the Interior determines to be
				necessary.
								(192)Red canyon, IdahoThe 4.6 miles of Red Canyon from the
				confluence of the Owyhee River to the upstream boundary of the Owyhee River
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(193)Sheep creek, IdahoThe 25.6 miles of Sheep Creek from the
				confluence with the Bruneau River to the upstream boundary of the
				Bruneau-Jarbidge Rivers Wilderness, to be administered by the Secretary of the
				Interior as a wild river.
							(194)South fork owyhee river, Idaho
								(A)In generalExcept as provided in subparagraph (B), the
				31.4-mile segment of the South Fork of the Owyhee River upstream from the
				confluence with the Owyhee River to the upstream boundary of the Owyhee River
				Wilderness at the Idaho–Nevada State border, to be administered by the
				Secretary of the Interior as a wild river.
								(B)ExceptionNotwithstanding subparagraph (A), the
				1.2-mile segment of the South Fork of the Owyhee River from the point at which
				the river enters the southernmost boundary to the point at which the river
				exits the northernmost boundary of private land in sec. 25 and 26, T. 14 S., R.
				5 W., Boise Meridian, shall be administered by the Secretary of the Interior as
				a recreational river.
								(195)Wickahoney creek, IdahoThe 1.5 miles of Wickahoney Creek from the
				confluence of Big Jacks Creek to the upstream boundary of the Big Jacks Creek
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							.
					(b)BoundariesNotwithstanding section 3(b) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(b)), the boundary of a river segment
			 designated as a component of the National Wild and Scenic Rivers System under
			 this subtitle shall extend not more than the shorter of—
						(1)an average distance of
			 1/4 mile from the high water mark on both sides of the
			 river segment; or
						(2)the distance to the nearest confined canyon
			 rim.
						(c)Land acquisitionThe Secretary shall not acquire any private
			 land within the exterior boundary of a wild and scenic river corridor without
			 the consent of the owner.
					1505.Land identified for disposal
					(a)In generalConsistent with applicable law, the
			 Secretary may sell public land located within the Boise District of the Bureau
			 of Land Management that, as of July 25, 2000, has been identified for disposal
			 in appropriate resource management plans.
					(b)Use of proceeds
						(1)In generalNotwithstanding any other provision of law
			 (other than a law that specifically provides for a proportion of the proceeds
			 of a land sale to be distributed to any trust fund of the State), proceeds from
			 the sale of public land under subsection (a) shall be deposited in a separate
			 account in the Treasury of the United States to be known as the Owyhee
			 Land Acquisition Account.
						(2)Availability
							(A)In generalAmounts in the account shall be available
			 to the Secretary, without further appropriation, to purchase land or interests
			 in land in, or adjacent to, the wilderness areas designated by this subtitle,
			 including land identified as Proposed for Acquisition on the
			 maps described in section 1503(a)(1).
							(B)Applicable
			 lawAny purchase of land or
			 interest in land under subparagraph (A) shall be in accordance with applicable
			 law.
							(3)ApplicabilityThis subsection applies to public land
			 within the Boise District of the Bureau of Land Management sold on or after
			 January 1, 2008.
						(4)Additional amountsIf necessary, the Secretary may use
			 additional amounts appropriated to the Department of the Interior, subject to
			 applicable reprogramming guidelines.
						(c)Termination of authority
						(1)In generalThe authority provided under this section
			 terminates on the earlier of—
							(A)the date that is 10 years after the date of
			 enactment of this Act; or
							(B)the date on which a total of $8,000,000
			 from the account is expended.
							(2)Availability of amountsAny amounts remaining in the account on the
			 termination of authority under this section shall be—
							(A)credited as sales of public land in the
			 State;
							(B)transferred to the Federal Land Disposal
			 Account established under section 206(a) of the Federal Land Transaction
			 Facilitation Act (43 U.S.C. 2305(a)); and
							(C)used in accordance with that
			 subtitle.
							1506.Tribal cultural resources
					(a)CoordinationThe Secretary shall coordinate with the
			 Tribes in the implementation of the Shoshone Paiute Cultural Resource
			 Protection Plan.
					(b)AgreementsThe Secretary shall seek to enter into
			 agreements with the Tribes to implement the Shoshone Paiute Cultural Resource
			 Protection Plan to protect cultural sites and resources important to the
			 continuation of the traditions and beliefs of the Tribes.
					1507.Recreational travel management
			 plans
					(a)In generalIn accordance with the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Secretary shall, in
			 coordination with the Tribes, State, and County, prepare 1 or more travel
			 management plans for motorized and mechanized off-highway vehicle recreation
			 for the land managed by the Bureau of Land Management in the County.
					(b)InventoryBefore preparing the plan under subsection
			 (a), the Secretary shall conduct resource and route inventories of the area
			 covered by the plan.
					(c)Limitation to designated routes
						(1)In generalExcept as provided in paragraph (2), the
			 plan shall limit recreational motorized and mechanized off-highway vehicle use
			 to a system of designated roads and trails established by the plan.
						(2)ExceptionParagraph (1) shall not apply to
			 snowmobiles.
						(d)Temporary limitation
						(1)In generalExcept as provided in paragraph (2), until
			 the date on which the Secretary completes the plan, all recreational motorized
			 and mechanized off-highway vehicle use shall be limited to roads and trails
			 lawfully in existence on the day before the date of enactment of this
			 Act.
						(2)ExceptionParagraph (1) shall not apply to—
							(A)snowmobiles; or
							(B)areas specifically identified as open,
			 closed, or limited in the Owyhee Resource Management Plan.
							(e)Schedule
						(1)Owyhee frontIt is the intent of Congress that, not
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 complete a transportation plan for the Owyhee Front.
						(2)Other bureau of land management land in the
			 CountyIt is the intent of
			 Congress that, not later than 3 years after the date of enactment of this Act,
			 the Secretary shall complete a transportation plan for Bureau of Land
			 Management land in the County outside the Owyhee Front.
						1508.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				GSabinoso Wilderness, New Mexico
				1601.DefinitionsIn this subtitle:
					(1)MapThe term map means the map
			 entitled Sabinoso Wilderness and dated September 8, 2008.
					(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(3)StateThe term State means the State
			 of New Mexico.
					1602.Designation of the Sabinoso
			 Wilderness
					(a)In GeneralIn furtherance of the purposes of the
			 Wilderness Act (16
			 U.S.C. 1131 et seq.), the approximately 16,030 acres of land
			 under the jurisdiction of the Taos Field Office Bureau of Land Management, New
			 Mexico, as generally depicted on the map, is designated as wilderness and as a
			 component of the National Wilderness Preservation System, to be known as the
			 Sabinoso Wilderness.
					(b)Map and legal description
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of the Sabinoso Wilderness with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force of lawThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any clerical and typographical
			 errors in the map and legal description.
						(3)Public availabilityThe map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
						(c)Administration of wilderness
						(1)In generalSubject to valid existing rights, the
			 Sabinoso Wilderness shall be administered by the Secretary in accordance with
			 this subtitle and the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
							(A)any reference in the Wilderness Act to the
			 effective date of that Act shall be considered to be a reference to the date of
			 enactment of this Act; and
							(B)any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to the Secretary
			 of the Interior.
							(2)Incorporation of acquired land and
			 interestsAny land or
			 interest in land within the boundary of the Sabinoso Wilderness that is
			 acquired by the United States shall—
							(A)become part of the Sabinoso Wilderness;
			 and
							(B)be managed in accordance with this subtitle
			 and any other laws applicable to the Sabinoso Wilderness.
							(3)GrazingThe grazing of livestock in the Sabinoso
			 Wilderness, if established before the date of enactment of this Act, shall be
			 administered in accordance with—
							(A)section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)); and
							(B)the guidelines set forth in Appendix A of
			 the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept.
			 101–405).
							(4)Fish and wildlifeIn accordance with section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the
			 jurisdiction of the State with respect to fish and wildlife in the
			 State.
						(5)Access
							(A)In generalIn accordance with section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall continue to allow
			 private landowners adequate access to inholdings in the Sabinoso
			 Wilderness.
							(B)Certain landFor access purposes, private land within T.
			 16 N., R. 23 E., secs. 17 and 20 and the N1/2 of sec. 21,
			 N.M.M., shall be managed as an inholding in the Sabinoso Wilderness.
							(d)WithdrawalSubject to valid existing rights, the land
			 generally depicted on the map as Lands Withdrawn From Mineral
			 Entry and Lands Released From Wilderness Study Area &
			 Withdrawn From Mineral Entry is withdrawn from—
						(1)all forms of entry, appropriation, and
			 disposal under the public land laws, except disposal by exchange in accordance
			 with section 206 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1716);
						(2)location, entry, and patent under the
			 mining laws; and
						(3)operation of the mineral materials and
			 geothermal leasing laws.
						(e)Release of Wilderness Study
			 AreasCongress finds that,
			 for the purposes of section 603(c) of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1782(c)), the public lands within the Sabinoso
			 Wilderness Study Area not designated as wilderness by this subtitle—
						(1)have been adequately studied for wilderness
			 designation and are no longer subject to section 603(c) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
						(2)shall be managed in accordance with
			 applicable law (including subsection (d)) and the land use management plan for
			 the surrounding area.
						HPictured Rocks National Lakeshore
			 Wilderness
				1651.DefinitionsIn this subtitle:
					(1)Line of demarcationThe term line of demarcation
			 means the point on the bank or shore at which the surface waters of Lake
			 Superior meet the land or sand beach, regardless of the level of Lake
			 Superior.
					(2)MapThe term map means the map
			 entitled Pictured Rocks National Lakeshore Beaver Basin Wilderness
			 Boundary, numbered 625/80,051, and dated April 16, 2007.
					(3)National LakeshoreThe term National Lakeshore
			 means the Pictured Rocks National Lakeshore.
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(5)WildernessThe term Wilderness means the
			 Beaver Basin Wilderness designated by section 1652(a).
					1652.Designation of Beaver Basin
			 Wilderness
					(a)In generalIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the land described in subsection (b) is designated as
			 wilderness and as a component of the National Wilderness Preservation System,
			 to be known as the Beaver Basin Wilderness.
					(b)Description of landThe land referred to in subsection (a) is
			 the land and inland water comprising approximately 11,740 acres within the
			 National Lakeshore, as generally depicted on the map.
					(c)Boundary
						(1)Line of demarcationThe line of demarcation shall be the
			 boundary for any portion of the Wilderness that is bordered by Lake
			 Superior.
						(2)Surface waterThe surface water of Lake Superior,
			 regardless of the fluctuating lake level, shall be considered to be outside the
			 boundary of the Wilderness.
						(d)Map and legal description
						(1)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
						(2)Legal descriptionAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a legal description of the boundary of the
			 Wilderness.
						(3)Force and effectThe map and the legal description submitted
			 under paragraph (2) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any clerical or typographical
			 errors in the map and legal description.
						1653.Administration
					(a)ManagementSubject to valid existing rights, the
			 Wilderness shall be administered by the Secretary in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that—
						(1)any reference in that Act to the effective
			 date of that Act shall be considered to be a reference to the date of enactment
			 of this Act; and
						(2)with respect to land administered by the
			 Secretary, any reference in that Act to the Secretary of Agriculture shall be
			 considered to be a reference to the Secretary.
						(b)Use of electric motorsThe use of boats powered by electric motors
			 on Little Beaver and Big Beaver Lakes may continue, subject to any applicable
			 laws (including regulations).
					1654.EffectNothing in this subtitle—
					(1)modifies, alters, or affects any treaty
			 rights;
					(2)alters the management of the water of Lake
			 Superior within the boundary of the Pictured Rocks National Lakeshore in
			 existence on the date of enactment of this Act; or
					(3)prohibits—
						(A)the use of motors on the surface water of
			 Lake Superior adjacent to the Wilderness; or
						(B)the beaching of motorboats at the line of
			 demarcation.
						IOregon Badlands Wilderness
				1701.DefinitionsIn this subtitle:
					(1)DistrictThe term District means the
			 Central Oregon Irrigation District.
					(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(3)StateThe term State means the State
			 of Oregon.
					(4)Wilderness
			 mapThe term wilderness
			 map means the map entitled Badlands Wilderness and dated
			 September 3, 2008.
					1702.Oregon Badlands Wilderness
					(a)DesignationIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the approximately 29,301 acres of Bureau of Land
			 Management land in the State, as generally depicted on the wilderness map, is
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Oregon Badlands
			 Wilderness.
					(b)Administration of wilderness
						(1)In generalSubject to valid existing rights, the
			 Oregon Badlands Wilderness shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
							(A)any reference in the Wilderness Act to the
			 effective date of that Act shall be considered to be a reference to the date of
			 enactment of this Act; and
							(B)any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to the Secretary
			 of the Interior.
							(2)Incorporation of acquired land and
			 interestsAny land or
			 interest in land within the boundary of the Oregon Badlands Wilderness that is
			 acquired by the United States shall—
							(A)become part of the Oregon Badlands
			 Wilderness; and
							(B)be managed in accordance with this
			 subtitle, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable
			 law.
							(3)GrazingThe grazing of livestock in the Oregon
			 Badlands Wilderness, if established before the date of enactment of this Act,
			 shall be permitted to continue subject to such reasonable regulations as are
			 considered necessary by the Secretary in accordance with—
							(A)section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)); and
							(B)the guidelines set forth in Appendix A of
			 the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept.
			 101–405).
							(4)Access to private propertyIn accordance with section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide any owner of
			 private property within the boundary of the Oregon Badlands Wilderness adequate
			 access to the property.
						(c)Potential wilderness
						(1)In generalIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), a corridor of certain Federal land
			 managed by the Bureau of Land Management with a width of 25 feet, as generally
			 depicted on the wilderness map as Potential Wilderness, is
			 designated as potential wilderness.
						(2)Interim managementThe potential wilderness designated by
			 paragraph (1) shall be managed in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that the Secretary may allow nonconforming uses that are
			 authorized and in existence on the date of enactment of this Act to continue in
			 the potential wilderness.
						(3)Designation as wildernessOn the date on which the Secretary
			 publishes in the Federal Register notice that any nonconforming uses in the
			 potential wilderness designated by paragraph (1) that are permitted under
			 paragraph (2) have terminated, the potential wilderness shall be—
							(A)designated as wilderness and as a component
			 of the National Wilderness Preservation System; and
							(B)incorporated into the Oregon Badlands
			 Wilderness.
							(d)Map and legal description
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and legal description of
			 the Oregon Badlands Wilderness with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force of lawThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct typographical errors in the map
			 and legal description.
						(3)Public availabilityThe map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
						1703.Release
					(a)FindingCongress finds that, for the purposes of
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)), the portions of the Badlands wilderness study area that are not
			 designated as the Oregon Badlands Wilderness or as potential wilderness have
			 been adequately studied for wilderness or potential wilderness
			 designation.
					(b)ReleaseAny public land described in subsection (a)
			 that is not designated as wilderness by this subtitle—
						(1)is no longer subject to section 603(c) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
			 and
						(2)shall be managed in accordance with the
			 applicable land use plan adopted under section 202 of that Act (43 U.S.C.
			 1712).
						1704.Land exchanges
					(a)Clarno land exchange
						(1)Conveyance of landSubject to subsections (c) through (e), if
			 the landowner offers to convey to the United States all right, title, and
			 interest of the landowner in and to the non-Federal land described in paragraph
			 (2)(A), the Secretary shall—
							(A)accept the offer; and
							(B)on receipt of acceptable title to the
			 non-Federal land, convey to the Landowner all right, title, and interest of the
			 United States in and to the Federal land described in paragraph (2)(B).
							(2)Description of land
							(A)Non-Federal landThe non-Federal land referred to in
			 paragraph (1) is the approximately 239 acres of non-Federal land identified on
			 the wilderness map as Clarno to Federal Government.
							(B)Federal landThe Federal land referred to in paragraph
			 (1)(B) is the approximately 209 acres of Federal land identified on the
			 wilderness map as Federal Government to Clarno.
							(3)SurveysThe exact acreage and legal description of
			 the Federal land and non-Federal land described in paragraph (2) shall be
			 determined by surveys approved by the Secretary.
						(b)District exchange
						(1)Conveyance of landSubject to subsections (c) through (e), if
			 the District offers to convey to the United States all right, title, and
			 interest of the District in and to the non-Federal land described in paragraph
			 (2)(A), the Secretary shall—
							(A)accept the offer; and
							(B)on receipt of acceptable title to the
			 non-Federal land, convey to the District all right, title, and interest of the
			 United States in and to the Federal land described in paragraph (2)(B).
							(2)Description of land
							(A)Non-Federal landThe non-Federal land referred to in
			 paragraph (1) is the approximately 527 acres of non-Federal land identified on
			 the wilderness map as COID to Federal Government.
							(B)Federal landThe Federal land referred to in paragraph
			 (1)(B) is the approximately 697 acres of Federal land identified on the
			 wilderness map as Federal Government to COID.
							(3)SurveysThe exact acreage and legal description of
			 the Federal land and non-Federal land described in paragraph (2) shall be
			 determined by surveys approved by the Secretary.
						(c)Applicable
			 LawExcept as otherwise
			 provided in this section, the Secretary shall carry out the land exchanges
			 under this section in accordance with section 206 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716).
					(d)Valuation, appraisals, and
			 equalization
						(1)In generalThe value of the Federal land and the
			 non-Federal land to be conveyed in a land exchange under this section—
							(A)shall be equal, as determined by appraisals
			 conducted in accordance with paragraph (2); or
							(B)if not equal, shall be equalized in
			 accordance with paragraph (3).
							(2)Appraisals
							(A)In generalThe Federal land and the non-Federal land
			 to be exchanged under this section shall be appraised by an independent,
			 qualified appraiser that is agreed to by the Secretary and the owner of the
			 non-Federal land to be exchanged.
							(B)RequirementsAn appraisal under subparagraph (A) shall
			 be conducted in accordance with—
								(i)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
								(ii)the Uniform Standards of Professional
			 Appraisal Practice.
								(3)Equalization
							(A)In generalIf the value of the Federal land and the
			 non-Federal land to be conveyed in a land exchange under this section is not
			 equal, the value may be equalized by—
								(i)making a cash equalization payment to the
			 Secretary or to the owner of the non-Federal land, as appropriate, in
			 accordance with section 206(b) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716(b)); or
								(ii)reducing the acreage of the Federal land or
			 the non-Federal land to be exchanged, as appropriate.
								(B)Cash equalization paymentsAny cash equalization payments received by
			 the Secretary under subparagraph (A)(i) shall be—
								(i)deposited in the Federal Land Disposal
			 Account established by section 206(a) of the Federal Land Transaction
			 Facilitation Act (43 U.S.C. 2305(a)); and
								(ii)used in accordance with that Act.
								(e)Conditions of exchange
						(1)In generalThe land exchanges under this section shall
			 be subject to such terms and conditions as the Secretary may require.
						(2)CostsAs a condition of a conveyance of Federal
			 land and non-Federal land under this section, the Federal Government and the
			 owner of the non-Federal land shall equally share all costs relating to the
			 land exchange, including the costs of appraisals, surveys, and any necessary
			 environmental clearances.
						(3)Valid existing rightsThe exchange of Federal land and
			 non-Federal land under this section shall be subject to any easements,
			 rights-of-way, and other valid rights in existence on the date of enactment of
			 this Act.
						(f)Completion of land exchangeIt is the intent of Congress that the land
			 exchanges under this section shall be completed not later than 2 years after
			 the date of enactment of this Act.
					1705.Protection of tribal treaty
			 rightsNothing in this
			 subtitle alters, modifies, enlarges, diminishes, or abrogates the treaty rights
			 of any Indian tribe, including the off-reservation reserved rights secured by
			 the Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12
			 Stat. 963).
				JSpring Basin Wilderness, Oregon
				1751.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(2)StateThe term State means the State
			 of Oregon.
					(3)TribesThe term Tribes means the
			 Confederated Tribes of the Warm Springs Reservation of Oregon.
					(4)Wilderness
			 mapThe term wilderness
			 map means the map entitled Spring Basin Wilderness with Land
			 Exchange Proposals and dated September 3, 2008.
					1752.Spring Basin Wilderness
					(a)DesignationIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the approximately 6,382 acres of Bureau of Land
			 Management land in the State, as generally depicted on the wilderness map, is
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Spring Basin
			 Wilderness.
					(b)Administration of wilderness
						(1)In generalSubject to valid existing rights, the
			 Spring Basin Wilderness shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
							(A)any reference in the Wilderness Act to the
			 effective date of that Act shall be considered to be a reference to the date of
			 enactment of this Act; and
							(B)any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to the Secretary
			 of the Interior.
							(2)Incorporation of acquired land and
			 interestsAny land or
			 interest in land within the boundary of the Spring Basin Wilderness that is
			 acquired by the United States shall—
							(A)become part of the Spring Basin Wilderness;
			 and
							(B)be managed in accordance with this Act, the
			 Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.
							(3)GrazingThe grazing of livestock in the Spring
			 Basin Wilderness, if established before the date of enactment of this Act,
			 shall be permitted to continue subject to such reasonable regulations as are
			 considered necessary by the Secretary, in accordance with—
							(A)section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)); and
							(B)the guidelines set forth in Appendix A of
			 the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept.
			 101–405).
							(c)Map and legal description
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of the Spring Basin Wilderness with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force of lawThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 section, except that the Secretary may correct any typographical errors in the
			 map and legal description.
						(3)Public availabilityThe map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
						1753.Release
					(a)FindingCongress finds that, for the purposes of
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)), the portions of the Spring Basin wilderness study area that are not
			 designated by section 1752(a) as the Spring Basin Wilderness in the following
			 areas have been adequately studied for wilderness designation:
						(1)T. 8 S., R. 19 E., sec. 10, NE ¼, W
			 ½.
						(2)T. 8 S., R.19 E., sec. 25, SE ¼, SE
			 ¼.
						(3)T. 8 S., R. 20 E., sec. 19, SE ¼, S ½ of
			 the S ½.
						(b)ReleaseAny public land described in subsection (a)
			 that is not designated as wilderness by this subtitle—
						(1)is no longer subject to section 603(c) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
			 and
						(2)shall be managed in accordance with the
			 applicable land use plan adopted under section 202 of that Act (43 U.S.C.
			 1712).
						1754.Land exchanges
					(a)Confederated Tribes of the Warm Springs
			 Reservation land exchange
						(1)Conveyance of landSubject to subsections (e) through (g), if
			 the Tribes offer to convey to the United States all right, title, and interest
			 of the Tribes in and to the non-Federal land described in paragraph (2)(A), the
			 Secretary shall—
							(A)accept the offer; and
							(B)on receipt of acceptable title to the
			 non-Federal land, convey to the Tribes all right, title, and interest of the
			 United States in and to the Federal land described in paragraph (2)(B).
							(2)Description of land
							(A)Non-Federal landThe non-Federal land referred to in
			 paragraph (1) is the approximately 4,480 acres of non-Federal land identified
			 on the wilderness map as Lands proposed for transfer from the CTWSIR to
			 the Federal Government.
							(B)Federal landThe Federal land referred to in paragraph
			 (1)(B) is the approximately 4,578 acres of Federal land identified on the
			 wilderness map as Lands proposed for transfer from the Federal
			 Government to CTWSIR.
							(3)SurveysThe exact acreage and legal description of
			 the Federal land and non-Federal land described in paragraph (2) shall be
			 determined by surveys approved by the Secretary.
						(4)WithdrawalSubject to valid existing rights, the land
			 acquired by the Secretary under this subsection is withdrawn from all forms
			 of—
							(A)entry, appropriation, or disposal under the
			 public land laws;
							(B)location, entry, and patent under the
			 mining laws; and
							(C)disposition under any law relating to
			 mineral and geothermal leasing or mineral materials.
							(b)McGreer land exchange
						(1)Conveyance of landSubject to subsections (e) through (g), if
			 the landowner offers to convey to the United States all right, title, and
			 interest of the landowner in and to the non-Federal land described in paragraph
			 (2)(A), the Secretary shall—
							(A)accept the offer; and
							(B)on receipt of acceptable title to the
			 non-Federal land, convey to the landowner all right, title, and interest of the
			 United States in and to the Federal land described in paragraph (2)(B).
							(2)Description of land
							(A)Non-Federal landThe non-Federal land referred to in
			 paragraph (1) is the approximately 18 acres of non-Federal land identified on
			 the wilderness map as Lands proposed for transfer from McGreer to the
			 Federal Government.
							(B)Federal landThe Federal land referred to in paragraph
			 (1)(B) is the approximately 327 acres of Federal land identified on the
			 wilderness map as Lands proposed for transfer from the Federal
			 Government to McGreer.
							(3)SurveysThe exact acreage and legal description of
			 the Federal land and non-Federal land described in paragraph (2) shall be
			 determined by surveys approved by the Secretary.
						(c)Keys land exchange
						(1)Conveyance of landSubject to subsections (e) through (g), if
			 the landowner offers to convey to the United States all right, title, and
			 interest of the landowner in and to the non-Federal land described in paragraph
			 (2)(A), the Secretary shall—
							(A)accept the offer; and
							(B)on receipt of acceptable title to the
			 non-Federal land, convey to the landowner all right, title, and interest of the
			 United States in and to the Federal land described in paragraph (2)(B).
							(2)Description of land
							(A)Non-Federal landThe non-Federal land referred to in
			 paragraph (1) is the approximately 180 acres of non-Federal land identified on
			 the wilderness map as Lands proposed for transfer from Keys to the
			 Federal Government.
							(B)Federal landThe Federal land referred to in paragraph
			 (1)(B) is the approximately 187 acres of Federal land identified on the
			 wilderness map as Lands proposed for transfer from the Federal
			 Government to Keys.
							(3)SurveysThe exact acreage and legal description of
			 the Federal land and non-Federal land described in paragraph (2) shall be
			 determined by surveys approved by the Secretary.
						(d)Bowerman land exchange
						(1)Conveyance of landSubject to subsections (e) through (g), if
			 the landowner offers to convey to the United States all right, title, and
			 interest of the landowner in and to the non-Federal land described in paragraph
			 (2)(A), the Secretary shall—
							(A)accept the offer; and
							(B)on receipt of acceptable title to the
			 non-Federal land, convey to the landowner all right, title, and interest of the
			 United States in and to the Federal land described in paragraph (2)(B).
							(2)Description of land
							(A)Non-Federal landThe non-Federal land referred to in
			 paragraph (1) is the approximately 32 acres of non-Federal land identified on
			 the wilderness map as Lands proposed for transfer from Bowerman to the
			 Federal Government.
							(B)Federal landThe Federal land referred to in paragraph
			 (1)(B) is the approximately 24 acres of Federal land identified on the
			 wilderness map as Lands proposed for transfer from the Federal
			 Government to Bowerman.
							(3)SurveysThe exact acreage and legal description of
			 the Federal land and non-Federal land described in paragraph (2) shall be
			 determined by surveys approved by the Secretary.
						(e)Applicable
			 lawExcept as otherwise
			 provided in this section, the Secretary shall carry out the land exchanges
			 under this section in accordance with section 206 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716).
					(f)Valuation, Appraisals, and
			 Equalization
						(1)In generalThe value of the Federal land and the
			 non-Federal land to be conveyed in a land exchange under this section—
							(A)shall be equal, as determined by appraisals
			 conducted in accordance with paragraph (2); or
							(B)if not equal, shall be equalized in
			 accordance with paragraph (3).
							(2)Appraisals
							(A)In generalThe Federal land and the non-Federal land
			 to be exchanged under this section shall be appraised by an independent,
			 qualified appraiser that is agreed to by the Secretary and the owner of the
			 non-Federal land to be exchanged.
							(B)RequirementsAn appraisal under subparagraph (A) shall
			 be conducted in accordance with—
								(i)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
								(ii)the Uniform Standards of Professional
			 Appraisal Practice.
								(3)Equalization
							(A)In generalIf the value of the Federal land and the
			 non-Federal land to be conveyed in a land exchange under this section is not
			 equal, the value may be equalized by—
								(i)making a cash equalization payment to the
			 Secretary or to the owner of the non-Federal land, as appropriate, in
			 accordance with section 206(b) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716(b)); or
								(ii)reducing the acreage of the Federal land or
			 the non-Federal land to be exchanged, as appropriate.
								(B)Cash equalization paymentsAny cash equalization payments received by
			 the Secretary under subparagraph (A)(i) shall be—
								(i)deposited in the Federal Land Disposal
			 Account established by section 206(a) of the Federal Land Transaction
			 Facilitation Act (43 U.S.C. 2305(a)); and
								(ii)used in accordance with that Act.
								(g)Conditions of Exchange
						(1)In generalThe land exchanges under this section shall
			 be subject to such terms and conditions as the Secretary may require.
						(2)CostsAs a condition of a conveyance of Federal
			 land and non-Federal land under this section, the Federal Government and the
			 owner of the non-Federal land shall equally share all costs relating to the
			 land exchange, including the costs of appraisals, surveys, and any necessary
			 environmental clearances.
						(3)Valid existing rightsThe exchange of Federal land and
			 non-Federal land under this section shall be subject to any easements,
			 rights-of-way, and other valid rights in existence on the date of enactment of
			 this Act.
						(h)Completion of land exchangeIt is the intent of Congress that the land
			 exchanges under this section shall be completed not later than 2 years after
			 the date of enactment of this Act.
					1755.Protection of tribal treaty
			 rightsNothing in this
			 subtitle alters, modifies, enlarges, diminishes, or abrogates the treaty rights
			 of any Indian tribe, including the off-reservation reserved rights secured by
			 the Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12
			 Stat. 963).
				KEastern Sierra and Northern San Gabriel
			 Wilderness, California
				1801.DefinitionsIn this subtitle:
					(1)ForestThe term Forest means the
			 Ancient Bristlecone Pine Forest designated by section 1808(a).
					(2)Recreation areaThe term Recreation Area
			 means the Bridgeport Winter Recreation Area designated by section
			 1806(a).
					(3)SecretaryThe term Secretary
			 means—
						(A)with respect to land under the jurisdiction
			 of the Secretary of Agriculture, the Secretary of Agriculture; and
						(B)with respect to land under the jurisdiction
			 of the Secretary of the Interior, the Secretary of the Interior.
						(4)StateThe term State means the
			 State of California.
					(5)TrailThe term Trail means the
			 Pacific Crest National Scenic Trail.
					1802.Designation of wilderness
			 areasIn accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are
			 designated as wilderness and as components of the National Wilderness
			 Preservation System:
					(1)Hoover Wilderness additions
						(A)In generalCertain land in the Humboldt-Toiyabe and
			 Inyo National Forests, comprising approximately 79,820 acres and identified as
			 Hoover East Wilderness Addition,Hoover West Wilderness
			 Addition, and Bighorn Proposed Wilderness Addition, as
			 generally depicted on the maps described in subparagraph (B), is incorporated
			 in, and shall be considered to be a part of, the Hoover Wilderness.
						(B)Description of mapsThe maps referred to in subparagraph (A)
			 are—
							(i)the map entitled Humboldt-Toiyabe
			 National Forest Proposed Management and dated September 17, 2008;
			 and
							(ii)the map entitled Bighorn Proposed
			 Wilderness Additions and dated September 23, 2008.
							(C)EffectThe designation of the wilderness under
			 subparagraph (A) shall not affect the ongoing activities of the adjacent United
			 States Marine Corps Mountain Warfare Training Center on land outside the
			 designated wilderness, in accordance with the agreement between the Center and
			 the Humboldt-Toiyabe National Forest.
						(2)Owens River Headwaters
			 WildernessCertain land in
			 the Inyo National Forest, comprising approximately 14,721 acres, as generally
			 depicted on the map entitled Owens River Headwaters Proposed
			 Wilderness and dated September 16, 2008, which shall be known as the
			 Owens River Headwaters Wilderness.
					(3)John Muir Wilderness additions
						(A)In generalCertain land in the Inyo National Forest
			 and certain land administered by the Bureau of Land Management in Inyo County,
			 California, comprising approximately 70,411 acres, as generally depicted on the
			 maps described in subparagraph (B), is incorporated in, and shall be considered
			 to be a part of, the John Muir Wilderness.
						(B)Description of mapsThe maps referred to in subparagraph (A)
			 are—
							(i)the map entitled John Muir Proposed
			 Wilderness Addition (1 of 5) and dated September 23, 2008;
							(ii)the map entitled John Muir Proposed
			 Wilderness Addition (2 of 5) and dated September 23, 2008;
							(iii)the map entitled John Muir Proposed
			 Wilderness Addition (3 of 5) and dated October 31, 2008;
							(iv)the map entitled John Muir Proposed
			 Wilderness Addition (4 of 5) and dated September 16, 2008; and
							(v)the map entitled John Muir Proposed
			 Wilderness Addition (5 of 5) and dated September 16, 2008.
							(C)Boundary revisionThe boundary of the John Muir Wilderness is
			 revised as depicted on the map entitled John Muir
			 Wilderness—Revised and dated September 16, 2008.
						(4)Ansel adams wilderness
			 additionCertain land in the
			 Inyo National Forest, comprising approximately 528 acres, as generally depicted
			 on the map entitled Ansel Adams Proposed Wilderness Addition and
			 dated September 16, 2008, is incorporated in, and shall be considered to be a
			 part of, the Ansel Adams Wilderness.
					(5)White Mountains wilderness
						(A)In generalCertain land in the Inyo National Forest
			 and certain land administered by the Bureau of Land Management in Mono County,
			 California, comprising approximately 229,993 acres, as generally depicted on
			 the maps described in subparagraph (B), which shall be known as the
			 White Mountains Wilderness.
						(B)Description of mapsThe maps referred to in subparagraph (A)
			 are—
							(i)the map entitled White Mountains
			 Proposed Wilderness-Map 1 of 2 (North) and dated September 16, 2008;
			 and
							(ii)the map entitled White Mountains
			 Proposed Wilderness-Map 2 of 2 (South) and dated September 16,
			 2008.
							(6)Granite Mountain WildernessCertain land in the Inyo National Forest
			 and certain land administered by the Bureau of Land Management in Mono County,
			 California, comprising approximately 34,342 acres, as generally depicted on the
			 map entitled Granite Mountain Wilderness and dated September 19,
			 2008, which shall be known as the Granite Mountain
			 Wilderness.
					(7)Magic Mountain wildernessCertain land in the Angeles National
			 Forest, comprising approximately 12,282 acres, as generally depicted on the map
			 entitled Magic Mountain Proposed Wilderness and dated December
			 16, 2008, which shall be known as the Magic Mountain
			 Wilderness.
					(8)Pleasant View Ridge
			 wildernessCertain land in
			 the Angeles National Forest, comprising approximately 26,757 acres, as
			 generally depicted on the map entitled Pleasant View Ridge Proposed
			 Wilderness and dated December 16, 2008, which shall be known as the
			 Pleasant View Ridge Wilderness.
					1803.Administration of wilderness areas
					(a)ManagementSubject to valid existing rights, the
			 Secretary shall administer the wilderness areas and wilderness additions
			 designated by this subtitle in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that—
						(1)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
						(2)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary that has
			 jurisdiction over the land.
						(b)Map and legal description
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and legal description of
			 each wilderness area and wilderness addition designated by this subtitle
			 with—
							(A)the Committee on Natural Resources of the
			 House of Representatives; and
							(B)the Committee on Energy and Natural
			 Resources of the Senate.
							(2)Force of lawEach map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any errors in the map and legal
			 description.
						(3)Public availabilityEach map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Secretary.
						(c)Incorporation of acquired land and
			 interestsAny land (or
			 interest in land) within the boundary of a wilderness area or wilderness
			 addition designated by this subtitle that is acquired by the Federal Government
			 shall—
						(1)become part of the wilderness area in which
			 the land is located; and
						(2)be managed in accordance with this
			 subtitle, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable
			 law.
						(d)WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, any Federal land designated as a wilderness area
			 or wilderness addition by this subtitle is withdrawn from—
						(1)all forms of entry, appropriation, or
			 disposal under the public land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)disposition under laws relating to mineral
			 and geothermal leasing or mineral materials.
						(e)Fire management and related
			 activities
						(1)In generalThe Secretary may take such measures in a
			 wilderness area or wilderness addition designated by this subtitle as are
			 necessary for the control of fire, insects, and diseases in accordance with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report
			 98–40 of the 98th Congress.
						(2)Funding prioritiesNothing in this subtitle limits funding for
			 fire and fuels management in the wilderness areas and wilderness additions
			 designated by this subtitle.
						(3)Revision and development of local fire
			 management plansAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall amend
			 the local fire management plans that apply to the land designated as a
			 wilderness area or wilderness addition by this subtitle.
						(4)AdministrationConsistent with paragraph (1) and other
			 applicable Federal law, to ensure a timely and efficient response to fire
			 emergencies in the wilderness areas and wilderness additions designated by this
			 subtitle, the Secretary shall—
							(A)not later than 1 year after the date of
			 enactment of this Act, establish agency approval procedures (including
			 appropriate delegations of authority to the Forest Supervisor, District
			 Manager, or other agency officials) for responding to fire emergencies;
			 and
							(B)enter into agreements with appropriate
			 State or local firefighting agencies.
							(f)Access to private propertyThe Secretary shall provide any owner of
			 private property within the boundary of a wilderness area or wilderness
			 addition designated by this subtitle adequate access to the property to ensure
			 the reasonable use and enjoyment of the property by the owner.
					(g)Military activitiesNothing in this subtitle precludes—
						(1)low-level overflights of military aircraft
			 over the wilderness areas or wilderness additions designated by this
			 subtitle;
						(2)the designation of new units of special
			 airspace over the wilderness areas or wilderness additions designated by this
			 subtitle; or
						(3)the use or establishment of military flight
			 training routes over wilderness areas or wilderness additions designated by
			 this subtitle.
						(h)LivestockGrazing of livestock and the maintenance of
			 existing facilities relating to grazing in wilderness areas or wilderness
			 additions designated by this subtitle, if established before the date of
			 enactment of this Act, shall be permitted to continue in accordance
			 with—
						(1)section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)); and
						(2)the guidelines set forth in Appendix A of
			 the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept.
			 101–405).
						(i)Fish and wildlife management
						(1)In generalIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may carry out management
			 activities to maintain or restore fish and wildlife populations and fish and
			 wildlife habitats in wilderness areas or wilderness additions designated by
			 this subtitle if the activities are—
							(A)consistent with applicable wilderness
			 management plans; and
							(B)carried out in accordance with applicable
			 guidelines and policies.
							(2)State jurisdictionNothing in this subtitle affects the
			 jurisdiction of the State with respect to fish and wildlife on public land
			 located in the State.
						(j)HorsesNothing in this subtitle precludes
			 horseback riding in, or the entry of recreational or commercial saddle or pack
			 stock into, an area designated as wilderness or as a wilderness addition by
			 this subtitle—
						(1)in accordance with section 4(d)(5) of the
			 Wilderness Act (16 U.S.C. 1133(d)(5)); and
						(2)subject to any terms and conditions
			 determined to be necessary by the Secretary.
						(k)Outfitter and Guide UseOutfitter and guide activities conducted
			 under permits issued by the Forest Service on the additions to the John Muir,
			 Ansel Adams, and Hoover wilderness areas designated by this subtitle shall be
			 in addition to any existing limits established for the John Muir, Ansel Adams,
			 and Hoover wilderness areas.
					(l)Transfer to the Forest Service
						(1)White Mountains WildernessAdministrative jurisdiction over the
			 approximately 946 acres of land identified as Transfer of Administrative
			 Jurisdiction from BLM to FS on the maps described in section 1802(5)(B)
			 is transferred from the Bureau of Land Management to the Forest Service to be
			 managed as part of the White Mountains Wilderness.
						(2)John Muir WildernessAdministrative jurisdiction over the
			 approximately 143 acres of land identified as Transfer of Administrative
			 Jurisdiction from BLM to FS on the maps described in section 1802(3)(B)
			 is transferred from the Bureau of Land Management to the Forest Service to be
			 managed as part of the John Muir Wilderness.
						(m)Transfer to the bureau of land
			 managementAdministrative
			 jurisdiction over the approximately 3,010 acres of land identified as
			 Land from FS to BLM on the maps described in section 1802(6) is
			 transferred from the Forest Service to the Bureau of Land Management to be
			 managed as part of the Granite Mountain Wilderness.
					1804.Release of wilderness study areas
					(a)FindingCongress finds that, for purposes of
			 section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782), any portion of a wilderness study area described in subsection (b) that
			 is not designated as a wilderness area or wilderness addition by this subtitle
			 or any other Act enacted before the date of enactment of this Act has been
			 adequately studied for wilderness.
					(b)Description of study areasThe study areas referred to in subsection
			 (a) are—
						(1)the Masonic Mountain Wilderness Study
			 Area;
						(2)the Mormon Meadow Wilderness Study
			 Area;
						(3)the Walford Springs Wilderness Study Area;
			 and
						(4)the Granite Mountain Wilderness Study
			 Area.
						(c)ReleaseAny portion of a wilderness study area
			 described in subsection (b) that is not designated as a wilderness area or
			 wilderness addition by this subtitle or any other Act enacted before the date
			 of enactment of this Act shall not be subject to section 603(c) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
					1805.Designation of wild and scenic
			 rivers
					(a)In generalSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 1504(a)) is amended by adding at
			 the end the following:
						
							(196)Amargosa River, CaliforniaThe following segments of the Amargosa
				River in the State of California, to be administered by the Secretary of the
				Interior:
								(A)The approximately 4.1-mile segment of the
				Amargosa River from the northern boundary of sec. 7, T. 21 N., R. 7 E., to 100
				feet upstream of the Tecopa Hot Springs road crossing, as a scenic
				river.
								(B)The approximately 8-mile segment of the
				Amargosa River from 100 feet downstream of the Tecopa Hot Springs Road crossing
				to 100 feet upstream of the Old Spanish Trail Highway crossing near Tecopa, as
				a scenic river.
								(C)The approximately 7.9-mile segment of the
				Amargosa River from the northern boundary of sec. 16, T. 20 N., R. 7 E., to .25
				miles upstream of the confluence with Sperry Wash in sec. 10, T. 19 N., R. 7
				E., as a wild river.
								(D)The approximately 4.9-mile segment of the
				Amargosa River from .25 miles upstream of the confluence with Sperry Wash in
				sec. 10, T. 19 N., R. 7 E. to 100 feet upstream of the Dumont Dunes access road
				crossing in sec. 32, T. 19 N., R. 7 E., as a recreational river.
								(E)The approximately 1.4-mile segment of the
				Amargosa River from 100 feet downstream of the Dumont Dunes access road
				crossing in sec. 32, T. 19 N., R. 7 E., as a recreational river.
								(197)Owens River Headwaters,
				CaliforniaThe following
				segments of the Owens River in the State of California, to be administered by
				the Secretary of Agriculture:
								(A)The 2.3-mile segment of Deadman Creek from
				the 2-forked source east of San Joaquin Peak to the confluence with the unnamed
				tributary flowing north into Deadman Creek from sec. 12, T. 3 S., R. 26 E., as
				a wild river.
								(B)The 2.3-mile segment of Deadman Creek from
				the unnamed tributary confluence in sec. 12, T. 3 S., R. 26 E., to the Road
				3S22 crossing, as a scenic river.
								(C)The 4.1-mile segment of Deadman Creek from
				the Road 3S22 crossing to .25 miles downstream of the Highway 395 crossing, as
				a recreational river.
								(D)The 3-mile segment of Deadman Creek from
				.25 miles downstream of the Highway 395 crossing to 100 feet upstream of Big
				Springs, as a scenic river.
								(E)The 1-mile segment of the Upper Owens River
				from 100 feet upstream of Big Springs to the private property boundary in sec.
				19, T. 2 S., R. 28 E., as a recreational river.
								(F)The 4-mile segment of Glass Creek from its
				2-forked source to 100 feet upstream of the Glass Creek Meadow Trailhead
				parking area in sec. 29, T. 2 S., R.27 E., as a wild river.
								(G)The 1.3-mile segment of Glass Creek from
				100 feet upstream of the trailhead parking area in sec. 29 to the end of Glass
				Creek Road in sec. 21, T. 2 S., R. 27 E., as a scenic river.
								(H)The 1.1-mile segment of Glass Creek from
				the end of Glass Creek Road in sec. 21, T. 2 S., R. 27 E., to the confluence
				with Deadman Creek, as a recreational river.
								(198)Cottonwood creek, CaliforniaThe following segments of Cottonwood Creek
				in the State of California:
								(A)The 17.4-mile segment from its headwaters
				at the spring in sec. 27, T 4 S., R. 34 E., to the Inyo National Forest
				boundary at the east section line of sec 3, T. 6 S., R. 36 E., as a wild river
				to be administered by the Secretary of Agriculture.
								(B)The 4.1-mile segment from the Inyo National
				Forest boundary to the northern boundary of sec. 5, T.4 S., R. 34 E., as a
				recreational river, to be administered by the Secretary of the Interior.
								(199)Piru Creek, CaliforniaThe following segments of Piru Creek in the
				State of California, to be administered by the Secretary of Agriculture:
								(A)The 3-mile segment of Piru Creek from 0.5
				miles downstream of Pyramid Dam at the first bridge crossing to the boundary of
				the Sespe Wilderness, as a recreational river.
								(B)The 4.25-mile segment from the boundary of
				the Sespe Wilderness to the boundary between Los Angeles and Ventura Counties,
				as a wild
				river.
								.
					(b)EffectThe designation of Piru Creek under
			 subsection (a) shall not affect valid rights in existence on the date of
			 enactment of this Act.
					1806.Bridgeport Winter Recreation Area
					(a)DesignationThe approximately 7,254 acres of land in
			 the Humboldt-Toiyabe National Forest identified as the Bridgeport Winter
			 Recreation Area, as generally depicted on the map entitled
			 Humboldt-Toiyabe National Forest Proposed Management and dated
			 September 17, 2008, is designated as the Bridgeport Winter Recreation
			 Area.
					(b)Map and legal description
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and legal description of
			 the Recreation Area with—
							(A)the Committee on Natural Resources of the
			 House of Representatives; and
							(B)the Committee on Energy and Natural
			 Resources of the Senate.
							(2)Force of lawThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any errors in the map and legal
			 description.
						(3)Public availabilityThe map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
						(c)Management
						(1)Interim managementUntil completion of the management plan
			 required under subsection (d), and except as provided in paragraph (2), the
			 Recreation Area shall be managed in accordance with the Toiyabe National Forest
			 Land and Resource Management Plan of 1986 (as in effect on the day of enactment
			 of this Act).
						(2)Use of snowmobilesThe winter use of snowmobiles shall be
			 allowed in the Recreation Area—
							(A)during periods of adequate snow coverage
			 during the winter season; and
							(B)subject to any terms and conditions
			 determined to be necessary by the Secretary.
							(d)Management planTo ensure the sound management and
			 enforcement of the Recreation Area, the Secretary shall, not later than 1 year
			 after the date of enactment of this Act, undergo a public process to develop a
			 winter use management plan that provides for—
						(1)adequate signage;
						(2)a public education program on allowable
			 usage areas;
						(3)measures to ensure adequate
			 sanitation;
						(4)a monitoring and enforcement strategy;
			 and
						(5)measures to ensure the protection of the
			 Trail.
						(e)EnforcementThe Secretary shall prioritize enforcement
			 activities in the Recreation Area—
						(1)to prohibit degradation of natural
			 resources in the Recreation Area;
						(2)to prevent interference with nonmotorized
			 recreation on the Trail; and
						(3)to reduce user conflicts in the Recreation
			 Area.
						(f)Pacific crest national scenic
			 trailThe Secretary shall
			 establish an appropriate snowmobile crossing point along the Trail in the area
			 identified as Pacific Crest Trail Proposed Crossing Area on the
			 map entitled Humboldt-Toiyable National Forest Proposed
			 Management and dated September 17, 2008—
						(1)in accordance with—
							(A)the National Trails System Act (16 U.S.C.
			 1241 et seq.); and
							(B)any applicable environmental and public
			 safety laws; and
							(2)subject to the terms and conditions the
			 Secretary determines to be necessary to ensure that the crossing would
			 not—
							(A)interfere with the nature and purposes of
			 the Trail; or
							(B)harm the surrounding landscape.
							1807.Management of area within Humboldt-Toiyabe
			 National ForestCertain land
			 in the Humboldt-Toiyabe National Forest, comprising approximately 3,690 acres
			 identified as Pickel Hill Management Area, as generally depicted
			 on the map entitled Humboldt-Toiyabe National Forest Proposed
			 Management and dated September 17, 2008, shall be managed in a manner
			 consistent with the non-Wilderness forest areas immediately surrounding the
			 Pickel Hill Management Area, including the allowance of snowmobile use.
				1808.Ancient Bristlecone Pine Forest
					(a)DesignationTo conserve and protect the Ancient
			 Bristlecone Pines by maintaining near-natural conditions and to ensure the
			 survival of the Pines for the purposes of public enjoyment and scientific
			 study, the approximately 31,700 acres of public land in the State, as generally
			 depicted on the map entitled Ancient Bristlecone Pine
			 Forest—Proposed and dated July 16, 2008, is designated as the
			 Ancient Bristlecone Pine Forest.
					(b)Map and legal description
						(1)In generalAs soon as practicable, but not later than
			 3 years after the date of enactment of this Act, the Secretary shall file a map
			 and legal description of the Forest with—
							(A)the Committee on Natural Resources of the
			 House of Representatives; and
							(B)the Committee on Energy and Natural
			 Resources of the Senate.
							(2)Force of lawThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any errors in the map and legal
			 description.
						(3)Public availabilityThe map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
						(c)Management
						(1)In generalThe Secretary shall administer the
			 Forest—
							(A)in a manner that—
								(i)protect the resources and values of the
			 area in accordance with the purposes for which the Forest is established, as
			 described in subsection (a); and
								(ii)promotes the objectives of the applicable
			 management plan (as in effect on the date of enactment of this Act), including
			 objectives relating to—
									(I)the protection of bristlecone pines for
			 public enjoyment and scientific study;
									(II)the recognition of the botanical, scenic,
			 and historical values of the area; and
									(III)the maintenance of near-natural conditions
			 by ensuring that all activities are subordinate to the needs of protecting and
			 preserving bristlecone pines and wood remnants; and
									(B)in accordance with the National Forest
			 Management Act of 1976 (16 U.S.C. 1600 et seq.), this section, and any other
			 applicable laws.
							(2)Uses
							(A)In generalThe Secretary shall allow only such uses of
			 the Forest as the Secretary determines would further the purposes for which the
			 Forest is established, as described in subsection (a).
							(B)Scientific researchScientific research shall be allowed in the
			 Forest in accordance with the Inyo National Forest Land and Resource Management
			 Plan (as in effect on the date of enactment of this Act).
							(3)WithdrawalSubject to valid existing rights, all
			 Federal land within the Forest is withdrawn from—
							(A)all forms of entry, appropriation or
			 disposal under the public land laws;
							(B)location, entry, and patent under the
			 mining laws; and
							(C)disposition under all laws relating to
			 mineral and geothermal leasing or mineral materials.
							LRiverside County Wilderness,
			 California
				1851.Wilderness designation
					(a)Definition of SecretaryIn this section, the term
			 Secretary means—
						(1)with respect to land under the jurisdiction
			 of the Secretary of Agriculture, the Secretary of Agriculture; and
						(2)with respect to land under the jurisdiction
			 of the Secretary of the Interior, the Secretary of the Interior.
						(b)Designation of wilderness, Cleveland and
			 San Bernardino National Forests, Joshua Tree National Park, and Bureau of Land
			 Management land in Riverside County, California
						(1)Designations
							(A)Agua tibia wilderness
			 additionsIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Cleveland
			 National Forest and certain land administered by the Bureau of Land Management
			 in Riverside County, California, together comprising approximately 2,053 acres,
			 as generally depicted on the map titled Proposed Addition to Agua Tibia
			 Wilderness, and dated May 9, 2008, is designated as wilderness and is
			 incorporated in, and shall be deemed to be a part of, the Agua Tibia Wilderness
			 designated by section 2(a) of Public Law 93–632 (88 Stat. 2154; 16 U.S.C. 1132
			 note).
							(B)Cahuilla mountain wildernessIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land in the San Bernardino National Forest,
			 California, comprising approximately 5,585 acres, as generally depicted on the
			 map titled Cahuilla Mountain Proposed Wilderness, and dated May
			 1, 2008, is designated as wilderness and, therefore, as a component of the
			 National Wilderness Preservation System, which shall be known as the
			 Cahuilla Mountain Wilderness.
							(C)South fork san jacinto
			 wildernessIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the San Bernardino
			 National Forest, California, comprising approximately 20,217 acres, as
			 generally depicted on the map titled South Fork San Jacinto Proposed
			 Wilderness, and dated May 1, 2008, is designated as wilderness and,
			 therefore, as a component of the National Wilderness Preservation System, which
			 shall be known as the South Fork San Jacinto Wilderness.
							(D)Santa rosa wilderness
			 additionsIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the San Bernardino
			 National Forest, California, and certain land administered by the Bureau of
			 Land Management in Riverside County, California, comprising approximately 2,149
			 acres, as generally depicted on the map titled Santa Rosa-San Jacinto
			 National Monument Expansion and Santa Rosa Wilderness Addition, and
			 dated March 12, 2008, is designated as wilderness and is incorporated in, and
			 shall be deemed to be a part of, the Santa Rosa Wilderness designated by
			 section 101(a)(28) of Public Law 98–425 (98 Stat. 1623; 16 U.S.C. 1132 note)
			 and expanded by paragraph (59) of section 102 of Public Law 103–433 (108 Stat.
			 4472; 16 U.S.C. 1132 note).
							(E)Beauty mountain wildernessIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land
			 Management in Riverside County, California, comprising approximately 15,621
			 acres, as generally depicted on the map titled Beauty Mountain Proposed
			 Wilderness, and dated April 3, 2007, is designated as wilderness and,
			 therefore, as a component of the National Wilderness Preservation System, which
			 shall be known as the Beauty Mountain Wilderness.
							(F)Joshua tree national park wilderness
			 additionsIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in Joshua Tree
			 National Park, comprising approximately 36,700 acres, as generally depicted on
			 the map numbered 156/80,055, and titled Joshua Tree National Park
			 Proposed Wilderness Additions, and dated March 2008, is designated as
			 wilderness and is incorporated in, and shall be deemed to be a part of, the
			 Joshua Tree Wilderness designated by section 1(g) of Public Law 94–567 (90
			 Stat. 2692; 16 U.S.C. 1132 note).
							(G)Orocopia mountains wilderness
			 additionsIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the
			 Bureau of Land Management in Riverside County, California, comprising
			 approximately 4,635 acres, as generally depicted on the map titled
			 Orocopia Mountains Proposed Wilderness Addition, and dated May
			 8, 2008, is designated as wilderness and is incorporated in, and shall be
			 deemed to be a part of, the Orocopia Mountains Wilderness as designated by
			 paragraph (44) of section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C.
			 1132 note), except that the wilderness boundaries established by this
			 subsection in Township 7 South, Range 13 East, exclude—
								(i)a corridor 250 feet north of the centerline
			 of the Bradshaw Trail;
								(ii)a corridor 250 feet from both sides of the
			 centerline of the vehicle route in the unnamed wash that flows between the
			 Eagle Mountain Railroad on the south and the existing Orocopia Mountains
			 Wilderness boundary; and
								(iii)a corridor 250 feet from both sides of the
			 centerline of the vehicle route in the unnamed wash that flows between the
			 Chocolate Mountain Aerial Gunnery Range on the south and the existing Orocopia
			 Mountains Wilderness boundary.
								(H)Palen/McCoy wilderness
			 additionsIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the
			 Bureau of Land Management in Riverside County, California, comprising
			 approximately 22,645 acres, as generally depicted on the map titled
			 Palen-McCoy Proposed Wilderness Additions, and dated May 8,
			 2008, is designated as wilderness and is incorporated in, and shall be deemed
			 to be a part of, the Palen/McCoy Wilderness as designated by paragraph (47) of
			 section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note).
							(I)Pinto Mountains wildernessIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land
			 Management in Riverside County, California, comprising approximately 24,404
			 acres, as generally depicted on the map titled Pinto Mountains Proposed
			 Wilderness, and dated February 21, 2008, is designated as wilderness
			 and, therefore, as a component of the National Wilderness Preservation System,
			 which shall be known as the Pinto Mountains Wilderness.
							(J)Chuckwalla mountains wilderness
			 additionsIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the
			 Bureau of Land Management in Riverside County, California, comprising
			 approximately 12,815 acres, as generally depicted on the map titled
			 Chuckwalla Mountains Proposed Wilderness Addition, and dated May
			 8, 2008, is designated as wilderness and is incorporated in, and shall be
			 deemed to be a part of the Chuckwalla Mountains Wilderness as designated by
			 paragraph (12) of section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C.
			 1132 note).
							(2)Maps and descriptions
							(A)In generalAs soon as practicable after the date of
			 the enactment of this Act, the Secretary shall file a map and legal description
			 of each wilderness area and wilderness addition designated by this section with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
							(B)Force of lawA map and legal description filed under
			 subparagraph (A) shall have the same force and effect as if included in this
			 section, except that the Secretary may correct errors in the map and legal
			 description.
							(C)Public availabilityEach map and legal description filed under
			 subparagraph (A) shall be filed and made available for public inspection in the
			 appropriate office of the Secretary.
							(3)Utility facilitiesNothing in this section prohibits the
			 construction, operation, or maintenance, using standard industry practices, of
			 existing utility facilities located outside of the wilderness areas and
			 wilderness additions designated by this section.
						(c)Joshua Tree National Park potential
			 wilderness
						(1)Designation of potential
			 wildernessCertain land in
			 the Joshua Tree National Park, comprising approximately 43,300 acres, as
			 generally depicted on the map numbered 156/80,055, and titled “Joshua Tree
			 National Park Proposed Wilderness Additions”, and dated March 2008, is
			 designated potential wilderness and shall be managed by the Secretary of the
			 Interior insofar as practicable as wilderness until such time as the land is
			 designated as wilderness pursuant to paragraph (2).
						(2)Designation as wildernessThe land designated potential wilderness by
			 paragraph (1) shall be designated as wilderness and incorporated in, and be
			 deemed to be a part of, the Joshua Tree Wilderness designated by section 1(g)
			 of Public Law 94–567 (90 Stat. 2692; 16 U.S.C. 1132 note), effective upon
			 publication by the Secretary of the Interior in the Federal Register of a
			 notice that—
							(A)all uses of the land within the potential
			 wilderness prohibited by the Wilderness Act (16 U.S.C. 1131 et seq.) have
			 ceased; and
							(B)sufficient inholdings within the boundaries
			 of the potential wilderness have been acquired to establish a manageable
			 wilderness unit.
							(3)Map and description
							(A)In generalAs soon as practicable after the date on
			 which the notice required by paragraph (2) is published in the Federal
			 Register, the Secretary shall file a map and legal description of the land
			 designated as wilderness and potential wilderness by this section with the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
							(B)Force of lawThe map and legal description filed under
			 subparagraph (A) shall have the same force and effect as if included in this
			 section, except that the Secretary may correct errors in the map and legal
			 description.
							(C)Public availabilityEach map and legal description filed under
			 subparagraph (A) shall be filed and made available for public inspection in the
			 appropriate office of the Secretary.
							(d)Administration of wilderness
						(1)ManagementSubject to valid existing rights, the land
			 designated as wilderness or as a wilderness addition by this section shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that—
							(A)any reference in that Act to the effective
			 date of that Act shall be deemed to be a reference to—
								(i)the date of the enactment of this Act;
			 or
								(ii)in the case of the wilderness addition
			 designated by subsection (c), the date on which the notice required by such
			 subsection is published in the Federal Register; and
								(B)any reference in that Act to the Secretary
			 of Agriculture shall be deemed to be a reference to the Secretary that has
			 jurisdiction over the land.
							(2)Incorporation of acquired land and
			 interestsAny land within the
			 boundaries of a wilderness area or wilderness addition designated by this
			 section that is acquired by the United States shall—
							(A)become part of the wilderness area in which
			 the land is located; and
							(B)be managed in accordance with this section,
			 the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable
			 law.
							(3)WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, the land designated as wilderness by this
			 section is withdrawn from all forms of—
							(A)entry, appropriation, or disposal under the
			 public land laws;
							(B)location, entry, and patent under the
			 mining laws; and
							(C)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
							(4)Fire management and related
			 activities
							(A)In generalThe Secretary may take such measures in a
			 wilderness area or wilderness addition designated by this section as are
			 necessary for the control of fire, insects, and diseases in accordance with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report
			 98–40 of the 98th Congress.
							(B)Funding prioritiesNothing in this section limits funding for
			 fire and fuels management in the wilderness areas and wilderness additions
			 designated by this section.
							(C)Revision and development of local fire
			 management plansAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall amend
			 the local fire management plans that apply to the land designated as a
			 wilderness area or wilderness addition by this section.
							(D)AdministrationConsistent with subparagraph (A) and other
			 applicable Federal law, to ensure a timely and efficient response to fire
			 emergencies in the wilderness areas and wilderness additions designated by this
			 section, the Secretary shall—
								(i)not later than 1 year after the date of
			 enactment of this Act, establish agency approval procedures (including
			 appropriate delegations of authority to the Forest Supervisor, District
			 Manager, or other agency officials) for responding to fire emergencies;
			 and
								(ii)enter into agreements with appropriate
			 State or local firefighting agencies.
								(5)GrazingGrazing of livestock in a wilderness area
			 or wilderness addition designated by this section shall be administered in
			 accordance with the provisions of section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)) and the guidelines set forth in House Report 96–617 to
			 accompany H.R. 5487 of the 96th Congress.
						(6)Native american uses and interests
							(A)Access
			 and useTo the extent
			 practicable, the Secretary shall ensure access to the Cahuilla Mountain
			 Wilderness by members of an Indian tribe for traditional cultural purposes. In
			 implementing this paragraph, the Secretary, upon the request of an Indian
			 tribe, may temporarily close to the general public use of one or more specific
			 portions of the wilderness area in order to protect the privacy of traditional
			 cultural activities in such areas by members of the Indian tribe. Any such
			 closure shall be made to affect the smallest practicable area for the minimum
			 period necessary for such purposes. Such access shall be consistent with the
			 purpose and intent of Public Law 95–341 (42 U.S.C. 1996), commonly referred to
			 as the American Indian Religious Freedom Act, and the Wilderness Act (16 U.S.C.
			 1131 et seq.).
							(B)Indian tribe definedIn this paragraph, the term Indian
			 tribe means any Indian tribe, band, nation, or other organized group or
			 community of Indians which is recognized as eligible by the Secretary of the
			 Interior for the special programs and services provided by the United States to
			 Indians because of their status as Indians.
							(7)Military ActivitiesNothing in this section precludes—
							(A)low-level overflights of military aircraft
			 over the wilderness areas or wilderness additions designated by this
			 section;
							(B)the designation of new units of special
			 airspace over the wilderness areas or wilderness additions designated by this
			 section; or
							(C)the use or establishment of military flight
			 training routes over wilderness areas or wilderness additions designated by
			 this section.
							1852.Wild and scenic river designations,
			 Riverside County, CaliforniaSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 1805) is amended by adding at
			 the end the following new paragraphs:
					
						(200)North Fork San Jacinto River,
				CaliforniaThe following
				segments of the North Fork San Jacinto River in the State of California, to be
				administered by the Secretary of Agriculture:
							(A)The 2.12-mile segment from the source of
				the North Fork San Jacinto River at Deer Springs in Mt. San Jacinto State Park
				to the State Park boundary, as a wild river.
							(B)The 1.66-mile segment from the Mt. San
				Jacinto State Park boundary to the Lawler Park boundary in section 26, township
				4 south, range 2 east, San Bernardino meridian, as a scenic river.
							(C)The 0.68-mile segment from the Lawler Park
				boundary to its confluence with Fuller Mill Creek, as a recreational
				river.
							(D)The 2.15-mile segment from its confluence
				with Fuller Mill Creek to .25 miles upstream of the 5S09 road crossing, as a
				wild river.
							(E)The 0.6-mile segment from .25 miles
				upstream of the 5S09 road crossing to its confluence with Stone Creek, as a
				scenic river.
							(F)The 2.91-mile segment from the Stone Creek
				confluence to the northern boundary of section 17, township 5 south, range 2
				east, San Bernardino meridian, as a wild river.
							(201)Fuller Mill Creek, CaliforniaThe following segments of Fuller Mill Creek
				in the State of California, to be administered by the Secretary of
				Agriculture:
							(A)The 1.2-mile segment from the source of
				Fuller Mill Creek in the San Jacinto Wilderness to the Pinewood property
				boundary in section 13, township 4 south, range 2 east, San Bernardino
				meridian, as a scenic river.
							(B)The 0.9-mile segment in the Pine Wood
				property, as a recreational river.
							(C)The 1.4-mile segment from the Pinewood
				property boundary in section 23, township 4 south, range 2 east, San Bernardino
				meridian, to its confluence with the North Fork San Jacinto River, as a scenic
				river.
							(202)Palm Canyon Creek, CaliforniaThe 8.1-mile segment of Palm Canyon Creek
				in the State of California from the southern boundary of section 6, township 7
				south, range 5 east, San Bernardino meridian, to the San Bernardino National
				Forest boundary in section 1, township 6 south, range 4 east, San Bernardino
				meridian, to be administered by the Secretary of Agriculture as a wild river,
				and the Secretary shall enter into a cooperative management agreement with the
				Agua Caliente Band of Cahuilla Indians to protect and enhance river
				values.
						(203)Bautista Creek, CaliforniaThe 9.8-mile segment of Bautista Creek in
				the State of California from the San Bernardino National Forest boundary in
				section 36, township 6 south, range 2 east, San Bernardino meridian, to the San
				Bernardino National Forest boundary in section 2, township 6 south, range 1
				east, San Bernardino meridian, to be administered by the Secretary of
				Agriculture as a recreational
				river.
						.
				1853.Additions and technical corrections to
			 Santa Rosa and San Jacinto Mountains National Monument
					(a)Boundary adjustment, Santa Rosa and San
			 Jacinto Mountains National MonumentSection 2 of the Santa Rosa and San Jacinto
			 Mountains National Monument Act of 2000 (Public Law 106–351; 114 U.S.C. 1362;
			 16 U.S.C. 431 note) is amended by adding at the end the following new
			 subsection:
						
							(e)Expansion of BoundariesIn addition to the land described in
				subsection (c), the boundaries of the National Monument shall include the
				following lands identified as additions to the National Monument on the map
				titled Santa Rosa-San Jacinto National Monument Expansion and Santa Rosa
				Wilderness Addition, and dated March 12, 2008:
								(1)The Santa Rosa Peak Area Monument
				Expansion.
								(2)The Snow Creek Area Monument
				Expansion.
								(3)The Tahquitz Peak Area Monument
				Expansion.
								(4)The Southeast Area Monument
				Expansion, which is designated as wilderness in section 512(d), and is
				thus incorporated into, and shall be deemed part of, the Santa Rosa
				Wilderness.
								.
					(b)Technical amendments to the Santa Rosa and
			 San Jacinto Mountains National Monument Act of 2000Section 7(d) of the Santa Rosa and San
			 Jacinto Mountains National Monument Act of 2000 (Public Law 106–351; 114 U.S.C.
			 1362; 16 U.S.C. 431 note) is amended by striking “eight” and inserting “a
			 majority of the appointed”.
					MSequoia and Kings Canyon National Parks
			 Wilderness, California
				1901.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(2)StateThe term State means the State
			 of California.
					1902.Designation of wilderness
			 areasIn accordance with the
			 Wilderness Act (16
			 U.S.C. 1131 et seq.), the following areas in the State are
			 designated as wilderness areas and as components of the National Wilderness
			 Preservation System:
					(1)John Krebs Wilderness
						(A)DesignationCertain land in Sequoia and Kings Canyon
			 National Parks, comprising approximately 39,740 acres of land, and 130 acres of
			 potential wilderness additions as generally depicted on the map numbered
			 102/60014b, titled John Krebs Wilderness, and dated September
			 16, 2008.
						(B)EffectNothing in this paragraph affects—
							(i)the cabins in, and adjacent to, Mineral
			 King Valley; or
							(ii)the private inholdings known as
			 Silver City and Kaweah Han.
							(C)Potential Wilderness
			 additionsThe designation of
			 the potential wilderness additions under subparagraph (A) shall not prohibit
			 the operation, maintenance, and repair of the small check dams and water
			 impoundments on Lower Franklin Lake, Crystal Lake, Upper Monarch Lake, and
			 Eagle Lake. The Secretary is authorized to allow the use of helicopters for the
			 operation, maintenance, and repair of the small check dams and water
			 impoundments on Lower Franklin Lake, Crystal Lake, Upper Monarch Lake, and
			 Eagle Lake. The potential wilderness additions shall be designated as
			 wilderness and incorporated into the John Krebs Wilderness established by this
			 section upon termination of the non-conforming uses.
						(2)Sequoia-Kings Canyon Wilderness
			 AdditionCertain land in
			 Sequoia and Kings Canyon National Parks, California, comprising approximately
			 45,186 acres as generally depicted on the map titled “Sequoia-Kings Canyon
			 Wilderness Addition”, numbered 102/60015a, and dated March 10, 2008, is
			 incorporated in, and shall be considered to be a part of, the Sequoia-Kings
			 Canyon Wilderness.
					(3)Recommended wildernessLand in Sequoia and Kings Canyon National
			 Parks that was managed as of the date of enactment of this Act as recommended
			 or proposed wilderness but not designated by this section as wilderness shall
			 continue to be managed as recommended or proposed wilderness, as
			 appropriate.
					1903.Administration of wilderness areas
					(a)In generalSubject to valid existing rights, each area
			 designated as wilderness by this subtitle shall be administered by the
			 Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that any reference in the Wilderness Act to the effective date of the
			 Wilderness Act shall be considered to be a reference to the date of enactment
			 of this Act.
					(b)Map and legal description
						(1)Submission of map and legal
			 descriptionAs soon as
			 practicable, but not later than 3 years, after the date of enactment of this
			 Act, the Secretary shall file a map and legal description of each area
			 designated as wilderness by this subtitle with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force and effectThe map and legal description filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any clerical or typographical
			 error in the map or legal description.
						(3)Public availabilityThe map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 Office of the Secretary.
						(c)Hydrologic, meteorologic, and
			 climatological devices, facilities, and associated equipmentThe Secretary shall continue to manage
			 maintenance and access to hydrologic, meteorologic, and climatological devices,
			 facilities and associated equipment consistent with House Report 98–40.
					(d)Authorized activities outside
			 wildernessNothing in this
			 subtitle precludes authorized activities conducted outside of an area
			 designated as wilderness by this subtitle by cabin owners (or designees) in the
			 Mineral King Valley area or property owners or lessees (or designees) in the
			 Silver City inholding, as identified on the map described in section
			 1902(1)(A).
					(e)Horseback ridingNothing in this subtitle precludes
			 horseback riding in, or the entry of recreational or commercial saddle or pack
			 stock into, an area designated as wilderness by this subtitle—
						(1)in accordance with section 4(d)(5) of the
			 Wilderness Act (16 U.S.C. 1133(d)(5)); and
						(2)subject to any terms and conditions
			 determined to be necessary by the Secretary.
						1904.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				NRocky Mountain National Park Wilderness,
			 Colorado
				1951.DefinitionsIn this subtitle:
					(1)MapThe term map means the map
			 entitled Rocky Mountain National Park Wilderness Act of 2007 and
			 dated September 2006.
					(2)ParkThe term Park means Rocky
			 Mountain National Park located in the State of Colorado.
					(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(4)TrailThe term Trail means the
			 East Shore Trail established under section 1954(a).
					(5)WildernessThe term Wilderness means
			 the wilderness designated by section 1952(a).
					1952.Rocky Mountain National Park Wilderness,
			 Colorado
					(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), there is designated as wilderness and
			 as a component of the National Wilderness Preservation System approximately
			 249,339 acres of land in the Park, as generally depicted on the map.
					(b)Map and boundary description
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall—
							(A)prepare a map and boundary description of
			 the Wilderness; and
							(B)submit the map and boundary description
			 prepared under subparagraph (A) to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives.
							(2)Availability; force of lawThe map and boundary description submitted
			 under paragraph (1)(B) shall—
							(A)be on file and available for public
			 inspection in appropriate offices of the National Park Service; and
							(B)have the same force and effect as if
			 included in this subtitle.
							(c)Inclusion of potential wilderness
						(1)In generalOn publication in the Federal Register of a
			 notice by the Secretary that all uses inconsistent with the Wilderness Act (16
			 U.S.C. 1131 et seq.) have ceased on the land identified on the map as a
			 Potential Wilderness Area, the land shall be—
							(A)included in the Wilderness; and
							(B)administered in accordance with subsection
			 (e).
							(2)Boundary descriptionOn inclusion in the Wilderness of the land
			 referred to in paragraph (1), the Secretary shall modify the map and boundary
			 description submitted under subsection (b) to reflect the inclusion of the
			 land.
						(d)Exclusion of certain landThe following areas are specifically
			 excluded from the Wilderness:
						(1)The Grand River Ditch (including the main
			 canal of the Grand River Ditch and a branch of the main canal known as the
			 Specimen Ditch), the right-of-way for the Grand River Ditch, land 200 feet on
			 each side of the center line of the Grand River Ditch, and any associated
			 appurtenances, structures, buildings, camps, and work sites in existence as of
			 June 1, 1998.
						(2)Land owned by the St. Vrain & Left Hand
			 Water Conservancy District, including Copeland Reservoir and the Inlet Ditch to
			 the Reservoir from North St. Vrain Creek, comprising approximately 35.38
			 acres.
						(3)Land owned by the Wincenstsen-Harms Trust,
			 comprising approximately 2.75 acres.
						(4)Land within the area depicted on the map as
			 the East Shore Trail Area.
						(e)AdministrationSubject to valid existing rights, any land
			 designated as wilderness under this section or added to the Wilderness after
			 the date of enactment of this Act under subsection (c) shall be administered by
			 the Secretary in accordance with this subtitle and the Wilderness Act (16
			 U.S.C. 1131 et seq.), except that—
						(1)any reference in the Wilderness Act (16
			 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to
			 be a reference to the date of enactment of this Act, or the date on which the
			 additional land is added to the Wilderness, respectively; and
						(2)any reference in the Wilderness Act (16
			 U.S.C. 1131 et seq.) to the Secretary of Agriculture shall be considered to be
			 a reference to the Secretary.
						(f)Water rights
						(1)FindingsCongress finds that—
							(A)the United States has existing rights to
			 water within the Park;
							(B)the existing water rights are sufficient
			 for the purposes of the Wilderness; and
							(C)based on the findings described in
			 subparagraphs (A) and (B), there is no need for the United States to reserve or
			 appropriate any additional water rights to fulfill the purposes of the
			 Wilderness.
							(2)EffectNothing in this subtitle—
							(A)constitutes an express or implied
			 reservation by the United States of water or water rights for any purpose;
			 or
							(B)modifies or otherwise affects any existing
			 water rights held by the United States for the Park.
							(g)Fire, insect, and disease
			 controlThe Secretary may
			 take such measures in the Wilderness as are necessary to control fire, insects,
			 and diseases, as are provided for in accordance with—
						(1)the laws applicable to the Park; and
						(2)the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
						1953.Grand River Ditch and Colorado-Big Thompson
			 projects
					(a)Conditional waiver of strict
			 liabilityDuring any period
			 in which the Water Supply and Storage Company (or any successor in interest to
			 the company with respect to the Grand River Ditch) operates and maintains the
			 portion of the Grand River Ditch in the Park in compliance with an operations
			 and maintenance agreement between the Water Supply and Storage Company and the
			 National Park Service, the provisions of paragraph (6) of the stipulation
			 approved June 28, 1907—
						(1)shall be suspended; and
						(2)shall not be enforceable against the
			 Company (or any successor in interest).
						(b)AgreementThe agreement referred to in subsection (a)
			 shall—
						(1)ensure that—
							(A)Park resources are managed in accordance
			 with the laws generally applicable to the Park, including—
								(i)the Act of January 26, 1915 (16 U.S.C. 191
			 et seq.); and
								(ii)the National Park Service Organic Act (16
			 U.S.C. 1 et seq.);
								(B)Park land outside the right-of-way corridor
			 remains unimpaired consistent with the National Park Service management
			 policies in effect as of the date of enactment of this Act; and
							(C)any use of Park land outside the
			 right-of-way corridor (as of the date of enactment of this Act) shall be
			 permitted only on a temporary basis, subject to such terms and conditions as
			 the Secretary determines to be necessary; and
							(2)include stipulations with respect
			 to—
							(A)flow monitoring and early warning
			 measures;
							(B)annual and periodic inspections;
							(C)an annual maintenance plan;
							(D)measures to identify on an annual basis
			 capital improvement needs; and
							(E)the development of plans to address the
			 needs identified under subparagraph (D).
							(c)LimitationNothing in this section limits or otherwise
			 affects—
						(1)the liability of any individual or entity
			 for damages to, loss of, or injury to any resource within the Park resulting
			 from any cause or event that occurred before the date of enactment of this Act;
			 or
						(2)Public Law 101–337 (16 U.S.C. 19jj et
			 seq.), including the defenses available under that Act for damage
			 caused—
							(A)solely by—
								(i)an act of God;
								(ii)an act of war; or
								(iii)an act or omission of a third party (other
			 than an employee or agent); or
								(B)by an activity authorized by Federal or
			 State law.
							(d)Colorado-big thompson project and windy gap
			 project
						(1)In generalNothing in this subtitle, including the
			 designation of the Wilderness, prohibits or affects current and future
			 operation and maintenance activities in, under, or affecting the Wilderness
			 that were allowed as of the date of enactment of this Act under the Act of
			 January 26, 1915 (16 U.S.C. 191), relating to the Alva B. Adams Tunnel or other
			 Colorado–Big Thompson Project facilities located within the Park.
						(2)Alva B. Adams TunnelNothing in this subtitle, including the
			 designation of the Wilderness, prohibits or restricts the conveyance of water
			 through the Alva B. Adams Tunnel for any purpose.
						(e)Right-of-wayNotwithstanding the Act of March 3, 1891
			 (43 U.S.C. 946) and the Act of May 11, 1898 (43 U.S.C. 951), the right of way
			 for the Grand River Ditch shall not be terminated, forfeited, or otherwise
			 affected as a result of the water transported by the Grand River Ditch being
			 used primarily for domestic purposes or any purpose of a public nature, unless
			 the Secretary determines that the change in the main purpose or use adversely
			 affects the Park.
					(f)New reclamation projectsNothing in the first section of the Act of
			 January 26, 1915 (16 U.S.C. 191), shall be construed to allow development in
			 the Wilderness of any reclamation project not in existence as of the date of
			 enactment of this Act.
					(g)Clarification of management
			 authorityNothing in this
			 section reduces or limits the authority of the Secretary to manage land and
			 resources within the Park under applicable law.
					1954.East Shore Trail Area
					(a)In GeneralNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall establish within the East Shore
			 Trail Area in the Park an alignment line for a trail, to be known as the
			 East Shore Trail, to maximize the opportunity for sustained use
			 of the Trail without causing—
						(1)harm to affected resources; or
						(2)conflicts among users.
						(b)Boundaries
						(1)In generalAfter establishing the alignment line for
			 the Trail under subsection (a), the Secretary shall—
							(A)identify the boundaries of the Trail, which
			 shall not extend more than 25 feet east of the alignment line or be located
			 within the Wilderness; and
							(B)modify the map of the Wilderness prepared
			 under section 1952(b)(1)(A) so that the western boundary of the Wilderness is
			 50 feet east of the alignment line.
							(2)AdjustmentsTo the extent necessary to protect Park
			 resources, the Secretary may adjust the boundaries of the Trail, if the
			 adjustment does not place any portion of the Trail within the boundary of the
			 Wilderness.
						(c)Inclusion in WildernessOn completion of the construction of the
			 Trail, as authorized by the Secretary—
						(1)any portion of the East Shore Trail Area
			 that is not traversed by the Trail, that is not west of the Trail, and that is
			 not within 50 feet of the centerline of the Trail shall be—
							(A)included in the Wilderness; and
							(B)managed as part of the Wilderness in
			 accordance with section 1952; and
							(2)the Secretary shall modify the map and
			 boundary description of the Wilderness prepared under section 1952(b)(1)(A) to
			 reflect the inclusion of the East Shore Trail Area land in the
			 Wilderness.
						(d)EffectNothing in this section—
						(1)requires the construction of the Trail
			 along the alignment line established under subsection (a); or
						(2)limits the extent to which any otherwise
			 applicable law or policy applies to any decision with respect to the
			 construction of the Trail.
						(e)Relation to land outside
			 wilderness
						(1)In generalExcept as provided in this subsection,
			 nothing in this subtitle affects the management or use of any land not included
			 within the boundaries of the Wilderness or the potential wilderness
			 land.
						(2)Motorized vehicles and
			 machineryNo use of motorized
			 vehicles or other motorized machinery that was not permitted on March 1, 2006,
			 shall be allowed in the East Shore Trail Area except as the Secretary
			 determines to be necessary for use in—
							(A)constructing the Trail, if the construction
			 is authorized by the Secretary; or
							(B)maintaining the Trail.
							(3)Management of land before
			 inclusionUntil the Secretary
			 authorizes the construction of the Trail and the use of the Trail for
			 non-motorized bicycles, the East Shore Trail Area shall be managed—
							(A)to protect any wilderness characteristics
			 of the East Shore Trail Area; and
							(B)to maintain the suitability of the East
			 Shore Trail Area for inclusion in the Wilderness.
							1955.National forest area boundary
			 adjustments
					(a)Indian peaks wilderness boundary
			 adjustmentSection 3(a) of
			 the Indian Peaks Wilderness Area, the Arapaho National Recreation Area and the
			 Oregon Islands Wilderness Area Act (16 U.S.C. 1132 note; Public Law 95–450) is
			 amended—
						(1)by striking seventy thousand
			 acres and inserting 74,195 acres; and
						(2)by striking , dated July
			 1978 and inserting and dated May 2007.
						(b)Arapaho national recreation area boundary
			 adjustmentSection 4(a) of
			 the Indian Peaks Wilderness Area, the Arapaho National Recreation Area and the
			 Oregon Islands Wilderness Area Act (16 U.S.C. 460jj(a)) is amended—
						(1)by striking thirty-six thousand two
			 hundred thirty-five acres and inserting 35,235 acres;
			 and
						(2)by striking , dated July
			 1978 and inserting and dated May 2007.
						1956.Authority to lease Leiffer tract
					(a)In generalSection 3(k) of Public Law 91–383 (16
			 U.S.C. 1a–2(k)) shall apply to the parcel of land described in subsection
			 (b).
					(b)Description of the LandThe parcel of land referred to in
			 subsection (a) is the parcel of land known as the Leiffer tract
			 that is—
						(1)located near the eastern boundary of the
			 Park in Larimer County, Colorado; and
						(2)administered by the National Park
			 Service.
						OWashington County, Utah
				1971.DefinitionsIn this subtitle:
					(1)Beaver dam wash national conservation area
			 mapThe term Beaver Dam
			 Wash National Conservation Area Map means the map entitled Beaver
			 Dam Wash National Conservation Area and dated December 18, 2008.
					(2)Canaan Mountain Wilderness
			 MapThe term Canaan
			 Mountain Wilderness Map means the map entitled Canaan Mountain
			 Wilderness and dated June 21, 2008.
					(3)CountyThe term County means
			 Washington County, Utah.
					(4)Northeastern Washington County Wilderness
			 MapThe term
			 Northeastern Washington County Wilderness Map means the map
			 entitled Northeastern Washington County Wilderness and dated
			 November 12, 2008.
					(5)Northwestern Washington County Wilderness
			 MapThe term
			 Northwestern Washington County Wilderness Map means the map
			 entitled Northwestern Washington County Wilderness and dated
			 June 21, 2008.
					(6)Red Cliffs National Conservation Area
			 MapThe term Red Cliffs
			 National Conservation Area Map means the map entitled Red Cliffs
			 National Conservation Area and dated November 12, 2008.
					(7)SecretaryThe term Secretary
			 means—
						(A)with respect to land under the jurisdiction
			 of the Secretary of Agriculture, the Secretary of Agriculture; and
						(B)with respect to land under the jurisdiction
			 of the Secretary of the Interior, the Secretary of the Interior.
						(8)StateThe term State means the State
			 of Utah.
					(9)Washington County Growth and Conservation
			 Act MapThe term
			 Washington County Growth and Conservation Act Map means the map
			 entitled “Washington County Growth and Conservation Act Map” and dated November
			 13, 2008.
					1972.Wilderness areas
					(a)Additions to National Wilderness
			 Preservation System
						(1)AdditionsSubject to valid existing rights, the
			 following land in the State is designated as wilderness and as components of
			 the National Wilderness Preservation System:
							(A)Beartrap CanyonCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 40 acres, as generally depicted on
			 the Northeastern Washington County Wilderness Map, which shall be known as the
			 Beartrap Canyon Wilderness.
							(B)BlackridgeCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 13,015 acres, as generally
			 depicted on the Northeastern Washington County Wilderness Map, which shall be
			 known as the Blackridge Wilderness.
							(C)Canaan mountainCertain Federal land in the County managed
			 by the Bureau of Land Management, comprising approximately 44,531 acres, as
			 generally depicted on the Canaan Mountain Wilderness Map, which shall be known
			 as the Canaan Mountain Wilderness.
							(D)Cottonwood CanyonCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 11,712 acres, as generally
			 depicted on the Red Cliffs National Conservation Area Map, which shall be known
			 as the Cottonwood Canyon Wilderness.
							(E)Cottonwood forestCertain Federal land managed by the Forest
			 Service, comprising approximately 2,643 acres, as generally depicted on the Red
			 Cliffs National Conservation Area Map, which shall be known as the
			 Cottonwood Forest Wilderness.
							(F)Cougar canyonCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 10,409 acres, as generally
			 depicted on the Northwestern Washington County Wilderness Map, which shall be
			 known as the Cougar Canyon Wilderness.
							(G)Deep CreekCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 3,284 acres, as generally depicted
			 on the Northeastern Washington County Wilderness Map, which shall be known as
			 the Deep Creek Wilderness.
							(H)Deep Creek NorthCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 4,262 acres, as generally depicted
			 on the Northeastern Washington County Wilderness Map, which shall be known as
			 the Deep Creek North Wilderness.
							(I)Doc’s PassCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 17,294 acres, as generally
			 depicted on the Northwestern Washington County Wilderness Map, which shall be
			 known as the Doc’s Pass Wilderness.
							(J)Goose CreekCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 98 acres, as generally depicted on
			 the Northeastern Washington County Wilderness Map, which shall be known as the
			 Goose Creek Wilderness.
							(K)Laverkin
			 CreekCertain Federal land
			 managed by the Bureau of Land Management, comprising approximately 445 acres,
			 as generally depicted on the Northeastern Washington County Wilderness Map,
			 which shall be known as the LaVerkin Creek Wilderness.
							(L)Red ButteCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 1,537 acres, as generally depicted
			 on the Northeastern Washington County Wilderness Map, which shall be known as
			 the Red Butte Wilderness.
							(M)Red MountainCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 18,729 acres, as generally
			 depicted on the Red Cliffs National Conservation Area Map, which shall be known
			 as the Red Mountain Wilderness.
							(N)Slaughter CreekCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 3,901 acres, as generally depicted
			 on the Northwestern Washington County Wilderness Map, which shall be known as
			 the Slaughter Creek Wilderness.
							(O)Taylor CreekCertain Federal land managed by the Bureau
			 of Land Management, comprising approximately 32 acres, as generally depicted on
			 the Northeastern Washington County Wilderness Map, which shall be known as the
			 Taylor Creek Wilderness.
							(2)Maps and legal descriptions
							(A)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a map and legal description of each wilderness
			 area designated by paragraph (1).
							(B)Force and effectEach map and legal description submitted
			 under subparagraph (A) shall have the same force and effect as if included in
			 this subtitle, except that the Secretary may correct any clerical or
			 typographical errors in the map or legal description.
							(C)AvailabilityEach map and legal description submitted
			 under subparagraph (A) shall be available in the appropriate offices of—
								(i)the Bureau of Land Management; and
								(ii)the Forest Service.
								(b)Administration of wilderness areas
						(1)ManagementSubject to valid existing rights, each area
			 designated as wilderness by subsection (a)(1) shall be administered by the
			 Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that—
							(A)any reference in the Wilderness Act to the
			 effective date of that Act shall be considered to be a reference to the date of
			 enactment of this Act; and
							(B)any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to the Secretary
			 that has jurisdiction over the land.
							(2)LivestockThe grazing of livestock in each area
			 designated as wilderness by subsection (a)(1), where established before the
			 date of enactment of this Act, shall be permitted to continue—
							(A)subject to such reasonable regulations,
			 policies, and practices that the Secretary considers necessary; and
							(B)in accordance with—
								(i)section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)); and
								(ii)the guidelines set forth in Appendix A of
			 the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (H.Rep. 101–405)
			 and H.R. 5487 of the 96th Congress (H. Rept. 96–617).
								(3)Wildfire, insect, and disease
			 managementIn accordance with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may
			 take such measures in each area designated as wilderness by subsection (a)(1)
			 as the Secretary determines to be necessary for the control of fire, insects,
			 and diseases (including, as the Secretary determines to be appropriate, the
			 coordination of those activities with a State or local agency).
						(4)Buffer zones
							(A)In generalNothing in this section creates a
			 protective perimeter or buffer zone around any area designated as wilderness by
			 subsection (a)(1).
							(B)Activities outside wildernessThe fact that an activity or use on land
			 outside any area designated as wilderness by subsection (a)(1) can be seen or
			 heard within the wilderness shall not preclude the activity or use outside the
			 boundary of the wilderness.
							(5)Military overflightsNothing in this section restricts or
			 precludes—
							(A)low-level overflights of military aircraft
			 over any area designated as wilderness by subsection (a)(1), including military
			 overflights that can be seen or heard within any wilderness area;
							(B)flight testing and evaluation; or
							(C)the designation or creation of new units of
			 special use airspace, or the establishment of military flight training routes
			 over any wilderness area.
							(6)Acquisition and incorporation of land and
			 interests in land
							(A)Acquisition authorityIn accordance with applicable laws
			 (including regulations), the Secretary may acquire any land or interest in land
			 within the boundaries of the wilderness areas designated by subsection (a)(1)
			 by purchase from willing sellers, donation, or exchange.
							(B)IncorporationAny land or interest in land acquired by
			 the Secretary under subparagraph (A) shall be incorporated into, and
			 administered as a part of, the wilderness area in which the land or interest in
			 land is located.
							(7)Native American cultural and religious
			 usesNothing in this section
			 diminishes—
							(A)the rights of any Indian tribe; or
							(B)any tribal rights regarding access to
			 Federal land for tribal activities, including spiritual, cultural, and
			 traditional food-gathering activities.
							(8)Climatological data
			 collectionIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and
			 conditions as the Secretary may prescribe, the Secretary may authorize the
			 installation and maintenance of hydrologic, meteorologic, or climatological
			 collection devices in the wilderness areas designated by subsection (a)(1) if
			 the Secretary determines that the facilities and access to the facilities are
			 essential to flood warning, flood control, or water reservoir operation
			 activities.
						(9)Water rights
							(A)Statutory constructionNothing in this section—
								(i)shall constitute or be construed to
			 constitute either an express or implied reservation by the United States of any
			 water or water rights with respect to the land designated as wilderness by
			 subsection (a)(1);
								(ii)shall affect any water rights in the State
			 existing on the date of enactment of this Act, including any water rights held
			 by the United States;
								(iii)shall be construed as establishing a
			 precedent with regard to any future wilderness designations;
								(iv)shall affect the interpretation of, or any
			 designation made pursuant to, any other Act; or
								(v)shall be construed as limiting, altering,
			 modifying, or amending any of the interstate compacts or equitable
			 apportionment decrees that apportion water among and between the State and
			 other States.
								(B)State water lawThe Secretary shall follow the procedural
			 and substantive requirements of the law of the State in order to obtain and
			 hold any water rights not in existence on the date of enactment of this Act
			 with respect to the wilderness areas designated by subsection (a)(1).
							(10)Fish and wildlife
							(A)Jurisdiction of StateNothing in this section affects the
			 jurisdiction of the State with respect to fish and wildlife on public land
			 located in the State.
							(B)Authority of SecretaryIn furtherance of the purposes and
			 principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may
			 carry out management activities to maintain or restore fish and wildlife
			 populations (including activities to maintain and restore fish and wildlife
			 habitats to support the populations) in any wilderness area designated by
			 subsection (a)(1) if the activities are—
								(i)consistent with applicable wilderness
			 management plans; and
								(ii)carried out in accordance with—
									(I)the Wilderness Act (16 U.S.C. 1131 et
			 seq.); and
									(II)applicable guidelines and policies,
			 including applicable policies described in Appendix B of House Report
			 101–405.
									(11)Wildlife water development
			 projectsSubject to paragraph
			 (12), the Secretary may authorize structures and facilities, including existing
			 structures and facilities, for wildlife water development projects, including
			 guzzlers, in the wilderness areas designated by subsection (a)(1) if—
							(A)the structures and facilities will, as
			 determined by the Secretary, enhance wilderness values by promoting healthy,
			 viable, and more naturally distributed wildlife populations; and
							(B)the visual impacts of the structures and
			 facilities on the wilderness areas can reasonably be minimized.
							(12)Cooperative agreementNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall enter into a cooperative agreement
			 with the State that specifies the terms and conditions under which wildlife
			 management activities in the wilderness areas designated by subsection (a)(1)
			 may be carried out.
						(c)Release of wilderness study areas
						(1)FindingCongress finds that, for the purposes of
			 section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782), the public land in the County administered by the Bureau of Land
			 Management has been adequately studied for wilderness designation.
						(2)ReleaseAny public land described in paragraph (1)
			 that is not designated as wilderness by subsection (a)(1)—
							(A)is no longer subject to section 603(c) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
			 and
							(B)shall be managed in accordance with
			 applicable law and the land management plans adopted under section 202 of that
			 Act (43 U.S.C. 1712).
							(d)Transfer of administrative jurisdiction to
			 national park serviceAdministrative jurisdiction over the land
			 identified as the Watchman Wilderness on the Northeastern Washington County
			 Wilderness Map is hereby transferred to the National Park Service, to be
			 included in, and administered as part of Zion National Park.
					1973.Zion National Park wilderness
					(a)DefinitionsIn this section:
						(1)Federal landThe term Federal land means
			 certain Federal land—
							(A)that is—
								(i)located in the County and Iron County,
			 Utah; and
								(ii)managed by the National Park
			 Service;
								(B)consisting of approximately 124,406 acres;
			 and
							(C)as generally depicted on the Zion National
			 Park Wilderness Map and the area added to the park under section
			 1972(d).
							(2)Wilderness AreaThe term Wilderness Area means
			 the Zion Wilderness designated by subsection (b)(1).
						(3)Zion National Park Wilderness
			 MapThe term Zion
			 National Park Wilderness Map means the map entitled Zion National
			 Park Wilderness and dated April 2008.
						(b)Zion National Park Wilderness
						(1)DesignationSubject to valid existing rights, the
			 Federal land is designated as wilderness and as a component of the National
			 Wilderness Preservation System, to be known as the Zion
			 Wilderness.
						(2)Incorporation of acquired
			 landAny land located in the
			 Zion National Park that is acquired by the Secretary through a voluntary sale,
			 exchange, or donation may, on the recommendation of the Secretary, become part
			 of the Wilderness Area, in accordance with the Wilderness Act (16 U.S.C. 1131
			 et seq.).
						(3)Map and legal description
							(A)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House of Representatives a map and legal description of the Wilderness
			 Area.
							(B)Force and effectThe map and legal description submitted
			 under subparagraph (A) shall have the same force and effect as if included in
			 this Act, except that the Secretary may correct any clerical or typographical
			 errors in the map or legal description.
							(C)AvailabilityThe map and legal description submitted
			 under subparagraph (A) shall be available in the appropriate offices of the
			 National Park Service.
							1974.Red Cliffs National Conservation
			 Area
					(a)PurposesThe purposes of this section are—
						(1)to conserve, protect, and enhance for the
			 benefit and enjoyment of present and future generations the ecological, scenic,
			 wildlife, recreational, cultural, historical, natural, educational, and
			 scientific resources of the National Conservation Area; and
						(2)to protect each species that is—
							(A)located in the National Conservation Area;
			 and
							(B)listed as a threatened or endangered
			 species on the list of threatened species or the list of endangered species
			 published under section 4(c)(1) of the Endangered Species Act of 1973 (16
			 U.S.C. 1533(c)(1)).
							(b)DefinitionsIn this section:
						(1)Habitat conservation planThe term habitat conservation
			 plan means the conservation plan entitled Washington County
			 Habitat Conservation Plan and dated February 23, 1996.
						(2)Management planThe term management plan means
			 the management plan for the National Conservation Area developed by the
			 Secretary under subsection (d)(1).
						(3)National Conservation AreaThe term National Conservation
			 Area means the Red Cliffs National Conservation Area that—
							(A)consists of approximately 44,725 acres of
			 public land in the County, as generally depicted on the Red Cliffs National
			 Conservation Area Map; and
							(B)is established by subsection (c).
							(4)Public use planThe term public use plan means
			 the use plan entitled Red Cliffs Desert Reserve Public Use Plan
			 and dated June 12, 2000, as amended.
						(5)Resource management planThe term resource management
			 plan means the management plan entitled St. George Field Office
			 Resource Management Plan and dated March 15, 1999, as amended.
						(c)EstablishmentSubject to valid existing rights, there is
			 established in the State the Red Cliffs National Conservation Area.
					(d)Management plan
						(1)In generalNot later than 3 years after the date of
			 enactment of this Act and in accordance with paragraph (2), the Secretary shall
			 develop a comprehensive plan for the long-term management of the National
			 Conservation Area.
						(2)ConsultationIn developing the management plan required
			 under paragraph (1), the Secretary shall consult with—
							(A)appropriate State, tribal, and local
			 governmental entities; and
							(B)members of the public.
							(3)Incorporation of plansIn developing the management plan required
			 under paragraph (1), to the extent consistent with this section, the Secretary
			 may incorporate any provision of—
							(A)the habitat conservation plan;
							(B)the resource management plan; and
							(C)the public use plan.
							(e)Management
						(1)In generalThe Secretary shall manage the National
			 Conservation Area—
							(A)in a manner that conserves, protects, and
			 enhances the resources of the National Conservation Area; and
							(B)in accordance with—
								(i)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.);
								(ii)this section; and
								(iii)any other applicable law (including
			 regulations).
								(2)UsesThe Secretary shall only allow uses of the
			 National Conservation Area that the Secretary determines would further a
			 purpose described in subsection (a).
						(3)Motorized vehiclesExcept in cases in which motorized vehicles
			 are needed for administrative purposes, or to respond to an emergency, the use
			 of motorized vehicles in the National Conservation Area shall be permitted only
			 on roads designated by the management plan for the use of motorized
			 vehicles.
						(4)GrazingThe grazing of livestock in the National
			 Conservation Area, where established before the date of enactment of this Act,
			 shall be permitted to continue—
							(A)subject to—
								(i)such reasonable regulations, policies, and
			 practices as the Secretary considers necessary; and
								(ii)applicable law; and
								(B)in a manner consistent with the purposes
			 described in subsection (a).
							(5)Wildland fire operationsNothing in this section prohibits the
			 Secretary, in cooperation with other Federal, State, and local agencies, as
			 appropriate, from conducting wildland fire operations in the National
			 Conservation Area, consistent with the purposes of this section.
						(f)Incorporation of acquired land and
			 interestsAny land or
			 interest in land that is located in the National Conservation Area that is
			 acquired by the United States shall—
						(1)become part of the National Conservation
			 Area; and
						(2)be managed in accordance with—
							(A)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.);
							(B)this section; and
							(C)any other applicable law (including
			 regulations).
							(g)Withdrawal
						(1)In generalSubject to valid existing rights, all
			 Federal land located in the National Conservation Area are withdrawn
			 from—
							(A)all forms of entry, appropriation, and
			 disposal under the public land laws;
							(B)location, entry, and patenting under the
			 mining laws; and
							(C)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws.
							(2)Additional landIf the Secretary acquires additional land
			 that is located in the National Conservation Area after the date of enactment
			 of this Act, the land is withdrawn from operation of the laws referred to in
			 paragraph (1) on the date of acquisition of the land.
						(h)EffectNothing in this section prohibits the
			 authorization of the development of utilities within the National Conservation
			 Area if the development is carried out in accordance with—
						(1)each utility development protocol described
			 in the habitat conservation plan; and
						(2)any other applicable law (including
			 regulations).
						1975.Beaver Dam Wash National Conservation
			 Area
					(a)PurposeThe purpose of this section is to conserve,
			 protect, and enhance for the benefit and enjoyment of present and future
			 generations the ecological, scenic, wildlife, recreational, cultural,
			 historical, natural, educational, and scientific resources of the Beaver Dam
			 Wash National Conservation Area.
					(b)DefinitionsIn this section:
						(1)Management planThe term management plan means
			 the management plan for the National Conservation Area developed by the
			 Secretary under subsection (d)(1).
						(2)National Conservation AreaThe term National Conservation
			 Area means the Beaver Dam Wash National Conservation Area that—
							(A)consists of approximately 68,083 acres of
			 public land in the County, as generally depicted on the Beaver Dam Wash
			 National Conservation Area Map; and
							(B)is established by subsection (c).
							(c)EstablishmentSubject to valid existing rights, there is
			 established in the State the Beaver Dam Wash National Conservation Area.
					(d)Management plan
						(1)In generalNot later than 3 years after the date of
			 enactment of this Act and in accordance with paragraph (2), the Secretary shall
			 develop a comprehensive plan for the long-term management of the National
			 Conservation Area.
						(2)ConsultationIn developing the management plan required
			 under paragraph (1), the Secretary shall consult with—
							(A)appropriate State, tribal, and local
			 governmental entities; and
							(B)members of the public.
							(3)Motorized vehiclesIn developing the management plan required
			 under paragraph (1), the Secretary shall incorporate the restrictions on
			 motorized vehicles described in subsection (e)(3).
						(e)Management
						(1)In generalThe Secretary shall manage the National
			 Conservation Area—
							(A)in a manner that conserves, protects, and
			 enhances the resources of the National Conservation Area; and
							(B)in accordance with—
								(i)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.);
								(ii)this section; and
								(iii)any other applicable law (including
			 regulations).
								(2)UsesThe Secretary shall only allow uses of the
			 National Conservation Area that the Secretary determines would further the
			 purpose described in subsection (a).
						(3)Motorized vehicles
							(A)In generalExcept in cases in which motorized vehicles
			 are needed for administrative purposes, or to respond to an emergency, the use
			 of motorized vehicles in the National Conservation Area shall be permitted only
			 on roads designated by the management plan for the use of motorized
			 vehicles.
							(B)Additional requirement relating to certain
			 areas located in the National Conservation AreaIn addition to the requirement described in
			 subparagraph (A), with respect to the areas designated on the Beaver Dam Wash
			 National Conservation Area Map as Designated Road Areas,
			 motorized vehicles shall be permitted only on the roads identified on such
			 map.
							(4)GrazingThe grazing of livestock in the National
			 Conservation Area, where established before the date of enactment of this Act,
			 shall be permitted to continue—
							(A)subject to—
								(i)such reasonable regulations, policies, and
			 practices as the Secretary considers necessary; and
								(ii)applicable law (including regulations);
			 and
								(B)in a manner consistent with the purpose
			 described in subsection (a).
							(5)Wildland fire operationsNothing in this section prohibits the
			 Secretary, in cooperation with other Federal, State, and local agencies, as
			 appropriate, from conducting wildland fire operations in the National
			 Conservation Area, consistent with the purposes of this section.
						(f)Incorporation of acquired land and
			 interestsAny land or
			 interest in land that is located in the National Conservation Area that is
			 acquired by the United States shall—
						(1)become part of the National Conservation
			 Area; and
						(2)be managed in accordance with—
							(A)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.);
							(B)this section; and
							(C)any other applicable law (including
			 regulations).
							(g)Withdrawal
						(1)In generalSubject to valid existing rights, all
			 Federal land located in the National Conservation Area is withdrawn
			 from—
							(A)all forms of entry, appropriation, and
			 disposal under the public land laws;
							(B)location, entry, and patenting under the
			 mining laws; and
							(C)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws.
							(2)Additional landIf the Secretary acquires additional land
			 that is located in the National Conservation Area after the date of enactment
			 of this Act, the land is withdrawn from operation of the laws referred to in
			 paragraph (1) on the date of acquisition of the land.
						1976.Zion National Park wild and scenic river
			 designation
					(a)DesignationSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 1852) is amended by adding at
			 the end the following:
						
							(204)Zion national park, UtahThe approximately 165.5 miles of segments
				of the Virgin River and tributaries of the Virgin River across Federal land
				within and adjacent to Zion National Park, as generally depicted on the map
				entitled Wild and Scenic River Segments Zion National Park and Bureau of
				Land Management and dated April 2008, to be administered by the
				Secretary of the Interior in the following classifications:
								(A)Taylor CreekThe 4.5-mile segment from the junction of
				the north, middle, and south forks of Taylor Creek, west to the park boundary
				and adjacent land rim-to-rim, as a scenic river.
								(B)North Fork of Taylor CreekThe segment from the head of North Fork to
				the junction with Taylor Creek and adjacent land rim-to-rim, as a wild
				river.
								(C)Middle Fork of Taylor CreekThe segment from the head of Middle Fork on
				Bureau of Land Management land to the junction with Taylor Creek and adjacent
				land rim-to-rim, as a wild river.
								(D)South Fork of Taylor CreekThe segment from the head of South Fork to
				the junction with Taylor Creek and adjacent land rim-to-rim, as a wild
				river.
								(E)Timber Creek and tributariesThe 3.1-mile segment from the head of
				Timber Creek and tributaries of Timber Creek to the junction with LaVerkin
				Creek and adjacent land rim-to-rim, as a wild river.
								(F)LaVerkin
				CreekThe 16.1-mile segment
				beginning in T. 38 S., R. 11 W., sec. 21, on Bureau of Land Management land,
				southwest through Zion National Park, and ending at the south end of T. 40 S.,
				R. 12 W., sec. 7, and adjacent land 1/2-mile wide, as a
				wild river.
								(G)Willis CreekThe 1.9-mile segment beginning on Bureau of
				Land Management land in the SWSW sec. 27, T. 38 S., R. 11 W., to the junction
				with LaVerkin Creek in Zion National Park and adjacent land rim-to-rim, as a
				wild river.
								(H)Beartrap CanyonThe 2.3-mile segment beginning on Bureau of
				Management land in the SWNW sec. 3, T. 39 S., R. 11 W., to the junction with
				LaVerkin Creek and the segment from the headwaters north of Long Point to the
				junction with LaVerkin Creek and adjacent land rim-to-rim, as a wild
				river.
								(I)Hop Valley CreekThe 3.3-mile segment beginning at the
				southern boundary of T. 39 S., R. 11 W., sec. 20, to the junction with LaVerkin
				Creek and adjacent land 1/2-mile wide, as a wild
				river.
								(J)Current CreekThe 1.4-mile segment from the head of
				Current Creek to the junction with LaVerkin Creek and adjacent land rim-to-rim,
				as a wild river.
								(K)Cane CreekThe 0.6-mile segment from the head of Smith
				Creek to the junction with LaVerkin Creek and adjacent land
				1/2-mile wide, as a wild river.
								(L)Smith CreekThe 1.3-mile segment from the head of Smith
				Creek to the junction with LaVerkin Creek and adjacent land
				1/2-mile wide, as a wild river.
								(M)North Creek left and right
				forksThe segment of the Left
				Fork from the junction with Wildcat Canyon to the junction with Right Fork,
				from the head of Right Fork to the junction with Left Fork, and from the
				junction of the Left and Right Forks southwest to Zion National Park boundary
				and adjacent land rim-to-rim, as a wild river.
								(N)Wildcat Canyon (Blue Creek)The segment of Blue Creek from the Zion
				National Park boundary to the junction with the Right Fork of North Creek and
				adjacent land rim-to-rim, as a wild river.
								(O)Little CreekThe segment beginning at the head of Little
				Creek to the junction with the Left Fork of North Creek and adjacent land
				1/2-mile wide, as a wild river.
								(P)Russell GulchThe segment from the head of Russell Gulch
				to the junction with the Left Fork of North Creek and adjacent land rim-to-rim,
				as a wild river.
								(Q)Grapevine
				WashThe 2.6-mile segment
				from the Lower Kolob Plateau to the junction with the Left Fork of North Creek
				and adjacent land rim-to-rim, as a scenic river.
								(R)Pine Spring WashThe 4.6-mile segment to the junction with
				the left fork of North Creek and adjacent land 1/2-mile,
				as a scenic river.
								(S)Wolf Springs WashThe 1.4-mile segment from the head of Wolf
				Springs Wash to the junction with Pine Spring Wash and adjacent land
				1/2-mile wide, as a scenic river.
								(T)Kolob CreekThe 5.9-mile segment of Kolob Creek
				beginning in T. 39 S., R. 10 W., sec. 30, through Bureau of Land Management
				land and Zion National Park land to the junction with the North Fork of the
				Virgin River and adjacent land rim-to-rim, as a wild river.
								(U)Oak CreekThe 1-mile stretch of Oak Creek beginning
				in T. 39 S., R. 10 W., sec. 19, to the junction with Kolob Creek and adjacent
				land rim-to-rim, as a wild river.
								(V)Goose CreekThe 4.6-mile segment of Goose Creek from
				the head of Goose Creek to the junction with the North Fork of the Virgin River
				and adjacent land rim-to-rim, as a wild river.
								(W)Deep CreekThe 5.3-mile segment of Deep Creek
				beginning on Bureau of Land Management land at the northern boundary of T. 39
				S., R. 10 W., sec. 23, south to the junction of the North Fork of the Virgin
				River and adjacent land rim-to-rim, as a wild river.
								(X)North Fork of the Virgin
				RiverThe 10.8-mile segment
				of the North Fork of the Virgin River beginning on Bureau of Land Management
				land at the eastern border of T. 39 S., R. 10 W., sec. 35, to Temple of
				Sinawava and adjacent land rim-to-rim, as a wild river.
								(Y)North Fork of the Virgin
				RiverThe 8-mile segment of
				the North Fork of the Virgin River from Temple of Sinawava south to the Zion
				National Park boundary and adjacent land 1/2-mile wide, as
				a recreational river.
								(Z)Imlay CanyonThe segment from the head of Imlay Creek to
				the junction with the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
								(AA)Orderville CanyonThe segment from the eastern boundary of
				Zion National Park to the junction with the North Fork of the Virgin River and
				adjacent land rim-to-rim, as a wild river.
								(BB)Mystery
				CanyonThe segment from the
				head of Mystery Canyon to the junction with the North Fork of the Virgin River
				and adjacent land rim-to-rim, as a wild river.
								(CC)Echo CanyonThe segment from the eastern boundary of
				Zion National Park to the junction with the North Fork of the Virgin River and
				adjacent land rim-to-rim, as a wild river.
								(DD)Behunin
				CanyonThe segment from the
				head of Behunin Canyon to the junction with the North Fork of the Virgin River
				and adjacent land rim-to-rim, as a wild river.
								(EE)Heaps CanyonThe segment from the head of Heaps Canyon
				to the junction with the North Fork of the Virgin River and adjacent land
				rim-to-rim, as a wild river.
								(FF)Birch CreekThe segment from the head of Birch Creek to
				the junction with the North Fork of the Virgin River and adjacent land
				1/2-mile wide, as a wild river.
								(GG)Oak CreekThe segment of Oak Creek from the head of
				Oak Creek to where the forks join and adjacent land
				1/2-mile wide, as a wild river.
								(HH)Oak CreekThe 1-mile segment of Oak Creek from the
				point at which the 2 forks of Oak Creek join to the junction with the North
				Fork of the Virgin River and adjacent land 1/2-mile wide,
				as a recreational river.
								(II)Clear CreekThe 6.4-mile segment of Clear Creek from
				the eastern boundary of Zion National Park to the junction with Pine Creek and
				adjacent land rim-to-rim, as a recreational river.
								(JJ)Pine Creek The 2-mile segment of Pine Creek from the
				head of Pine Creek to the junction with Clear Creek and adjacent land
				rim-to-rim, as a wild river.
								(KK)Pine CreekThe 3-mile segment of Pine Creek from the
				junction with Clear Creek to the junction with the North Fork of the Virgin
				River and adjacent land rim-to-rim, as a recreational river.
								(LL)East Fork of the virgin RiverThe 8-mile segment of the East Fork of the
				Virgin River from the eastern boundary of Zion National Park through Parunuweap
				Canyon to the western boundary of Zion National Park and adjacent land
				1/2-mile wide, as a wild river.
								(MM)Shunes CreekThe 3-mile segment of Shunes Creek from the
				dry waterfall on land administered by the Bureau of Land Management through
				Zion National Park to the western boundary of Zion National Park and adjacent
				land 1/2-mile wide as a wild
				river.
								.
					(b)Incorporation of acquired non-Federal
			 landIf the United States
			 acquires any non-Federal land within or adjacent to Zion National Park that
			 includes a river segment that is contiguous to a river segment of the Virgin
			 River designated as a wild, scenic, or recreational river by paragraph (204) of
			 section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by
			 subsection (a)), the acquired river segment shall be incorporated in, and be
			 administered as part of, the applicable wild, scenic, or recreational
			 river.
					(c)Savings
			 clauseThe amendment made by
			 subsection (a) does not affect the agreement among the United States, the
			 State, the Washington County Water Conservancy District, and the Kane County
			 Water Conservancy District entitled Zion National Park Water Rights
			 Settlement Agreement and dated December 4, 1996.
					1977.Washington County comprehensive travel and
			 transportation management plan
					(a)DefinitionsIn this section:
						(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(2)Secretary concernedThe term Secretary concerned
			 means—
							(A)with respect to land managed by the Bureau
			 of Land Management, the Secretary; and
							(B)with respect to land managed by the Forest
			 Service, the Secretary of Agriculture.
							(3)TrailThe term trail means the High
			 Desert Off-Highway Vehicle Trail designated under subsection (c)(1)(A).
						(4)Travel management planThe term travel management
			 plan means the comprehensive travel and transportation management plan
			 developed under subsection (b)(1).
						(b)Comprehensive travel and transportation
			 management plan
						(1)In generalNot later than 3 years after the date of
			 enactment of this Act, in accordance with the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.) and other applicable laws (including regulations), the
			 Secretary, in consultation with appropriate Federal agencies and State, tribal,
			 and local governmental entities, and after an opportunity for public comment,
			 shall develop a comprehensive travel management plan for the land managed by
			 the Bureau of Land Management in the County—
							(A)to provide to the public a clearly marked
			 network of roads and trails with signs and maps to promote—
								(i)public safety and awareness; and
								(ii)enhanced recreation and general access
			 opportunities;
								(B)to help reduce in the County growing
			 conflicts arising from interactions between—
								(i)motorized recreation; and
								(ii)the important resource values of public
			 land;
								(C)to promote citizen-based opportunities
			 for—
								(i)the monitoring and stewardship of the
			 trail; and
								(ii)trail system management; and
								(D)to support law enforcement officials in
			 promoting—
								(i)compliance with off-highway vehicle laws
			 (including regulations); and
								(ii)effective deterrents of abuses of public
			 land.
								(2)Scope; contentsIn developing the travel management plan,
			 the Secretary shall—
							(A)in consultation with appropriate Federal
			 agencies, State, tribal, and local governmental entities (including the County
			 and St. George City, Utah), and the public, identify 1 or more alternatives for
			 a northern transportation route in the County;
							(B)ensure that the travel management plan
			 contains a map that depicts the trail; and
							(C)designate a system of areas, roads, and
			 trails for mechanical and motorized use.
							(c)Designation of trail
						(1)Designation
							(A)In generalAs a component of the travel management
			 plan, and in accordance with subparagraph (B), the Secretary, in coordination
			 with the Secretary of Agriculture, and after an opportunity for public comment,
			 shall designate a trail (which may include a system of trails)—
								(i)for use by off-highway vehicles; and
								(ii)to be known as the High Desert
			 Off-Highway Vehicle Trail.
								(B)RequirementsIn designating the trail, the Secretary
			 shall only include trails that are—
								(i)as of the date of enactment of this Act,
			 authorized for use by off-highway vehicles; and
								(ii)located on land that is managed by the
			 Bureau of Land Management in the County.
								(C)National Forest LandThe Secretary of Agriculture, in
			 coordination with the Secretary and in accordance with applicable law, may
			 designate a portion of the trail on National Forest System land within the
			 County.
							(D)MapA map that depicts the trail shall be on
			 file and available for public inspection in the appropriate offices of—
								(i)the Bureau of Land Management; and
								(ii)the Forest Service.
								(2)Management
							(A)In generalThe Secretary concerned shall manage the
			 trail—
								(i)in accordance with applicable laws
			 (including regulations);
								(ii)to ensure the safety of citizens who use
			 the trail; and
								(iii)in a manner by which to minimize any damage
			 to sensitive habitat or cultural resources.
								(B)Monitoring; evaluationTo minimize the impacts of the use of the
			 trail on environmental and cultural resources, the Secretary concerned
			 shall—
								(i)annually assess the effects of the use of
			 off-highway vehicles on—
									(I)the trail; and
									(II)land located in proximity to the trail;
			 and
									(ii)in consultation with the Utah Department of
			 Natural Resources, annually assess the effects of the use of the trail on
			 wildlife and wildlife habitat.
								(C)ClosureThe Secretary concerned, in consultation
			 with the State and the County, and subject to subparagraph (D), may temporarily
			 close or permanently reroute a portion of the trail if the Secretary concerned
			 determines that—
								(i)the trail is having an adverse impact
			 on—
									(I)wildlife habitats;
									(II)natural resources;
									(III)cultural resources; or
									(IV)traditional uses;
									(ii)the trail threatens public safety;
			 or
								(iii)closure of the trail is necessary—
									(I)to repair damage to the trail; or
									(II)to repair resource damage.
									(D)ReroutingAny portion of the trail that is
			 temporarily closed by the Secretary concerned under subparagraph (C) may be
			 permanently rerouted along any road or trail—
								(i)that is—
									(I)in existence as of the date of the closure
			 of the portion of the trail;
									(II)located on public land; and
									(III)open to motorized use; and
									(ii)if the Secretary concerned determines that
			 rerouting the portion of the trail would not significantly increase or decrease
			 the length of the trail.
								(E)Notice of available routesThe Secretary, in coordination with the
			 Secretary of Agriculture, shall ensure that visitors to the trail have access
			 to adequate notice relating to the availability of trail routes through—
								(i)the placement of appropriate signage along
			 the trail; and
								(ii)the distribution of maps, safety education
			 materials, and other information that the Secretary concerned determines to be
			 appropriate.
								(3)EffectNothing in this section affects the
			 ownership, management, or other rights relating to any non-Federal land
			 (including any interest in any non-Federal land).
						1978.Land disposal and acquisition
					(a)In generalConsistent with applicable law, the
			 Secretary of the Interior may sell public land located within Washington
			 County, Utah, that, as of July 25, 2000, has been identified for disposal in
			 appropriate resource management plans.
					(b)Use of proceeds
						(1)In generalNotwithstanding any other provision of law
			 (other than a law that specifically provides for a portion of the proceeds of a
			 land sale to be distributed to any trust fund of the State), proceeds from the
			 sale of public land under subsection (a) shall be deposited in a separate
			 account in the Treasury to be known as the Washington County, Utah Land
			 Acquisition Account.
						(2)Availability
							(A)In generalAmounts in the account shall be available
			 to the Secretary, without further appropriation, to purchase from willing
			 sellers lands or interests in land within the wilderness areas and National
			 Conservation Areas established by this subtitle.
							(B)ApplicabilityAny purchase of land or interest in land
			 under subparagraph (A) shall be in accordance with applicable law.
							1979.Management of priority biological
			 areas
					(a)In generalIn accordance with applicable Federal laws
			 (including regulations), the Secretary of the Interior shall—
						(1)identify areas located in the County where
			 biological conservation is a priority; and
						(2)undertake activities to conserve and
			 restore plant and animal species and natural communities within such
			 areas.
						(b)Grants; cooperative
			 agreementsIn carrying out
			 subsection (a), the Secretary of the Interior may make grants to, or enter into
			 cooperative agreements with, State, tribal, and local governmental entities and
			 private entities to conduct research, develop scientific analyses, and carry
			 out any other initiative relating to the restoration or conservation of the
			 areas.
					1980.Public purpose conveyances
					(a)In generalNotwithstanding the land use planning
			 requirements of sections 202 and 203 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1712, 1713), upon the request of the appropriate local
			 governmental entity, as described below, the Secretary shall convey the
			 following parcels of public land without consideration, subject to the
			 provisions of this section:
						(1)Temple quarryThe approximately 122-acre parcel known as
			 Temple Quarry as generally depicted on the Washington County
			 Growth and Conservation Act Map as Parcel B, to the City of St.
			 George, Utah, for open space and public recreation purposes.
						(2)Hurricane city sports parkThe approximately 41-acre parcel as
			 generally depicted on the Washington County Growth and Conservation Act Map as
			 Parcel C, to the City of Hurricane, Utah, for public recreation
			 purposes and public administrative offices.
						(3)Washington county school
			 districtThe approximately
			 70-acre parcel as generally depicted on the Washington County Growth and
			 Conservation Act Map as Parcel D, to the Washington County
			 Public School District for use for public school and related educational and
			 administrative purposes.
						(4)Washington county jailThe approximately 80-acre parcel as
			 generally depicted on the Washington County Growth and Conservation Act Map as
			 Parcel E, to Washington County, Utah, for expansion of the
			 Purgatory Correctional Facility.
						(5)Hurricane equestrian parkThe approximately 40-acre parcel as
			 generally depicted on the Washington County Growth and Conservation Act Map as
			 Parcel F, to the City of Hurricane, Utah, for use as a public
			 equestrian park.
						(b)Map and legal descriptionsAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall finalize legal descriptions of the
			 parcels to be conveyed under this section. The Secretary may correct any minor
			 errors in the map referenced in subsection (a) or in the applicable legal
			 descriptions. The map and legal descriptions shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.
					(c)Reversion
						(1)In generalIf any parcel conveyed under this section
			 ceases to be used for the public purpose for which the parcel was conveyed, as
			 described in subsection (a), the land shall, at the discretion of the Secretary
			 based on his determination of the best interests of the United States, revert
			 to the United States.
						(2)Responsibility of local governmental
			 entityIf the Secretary
			 determines pursuant to paragraph (1) that the land should revert to the United
			 States, and if the Secretary determines that the land is contaminated with
			 hazardous waste, the local governmental entity to which the land was conveyed
			 shall be responsible for remediation of the contamination.
						1981.Conveyance of Dixie National Forest
			 land
					(a)DefinitionsIn this section:
						(1)Covered Federal landThe term covered Federal land
			 means the approximately 66.07 acres of land in the Dixie National Forest in the
			 State, as depicted on the map.
						(2)LandownerThe term landowner means Kirk
			 R. Harrison, who owns land in Pinto Valley, Utah.
						(3)MapThe term map means the map
			 entitled Conveyance of Dixie National Forest Land and dated
			 December 18, 2008.
						(4)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
						(b)Conveyance
						(1)In generalThe Secretary may convey to the landowner
			 all right, title, and interest of the United States in and to any of the
			 covered Federal land (including any improvements or appurtenances to the
			 covered Federal land) by sale or exchange.
						(2)Legal descriptionThe exact acreage and legal description of
			 the covered Federal land to be conveyed under paragraph (1) shall be determined
			 by surveys satisfactory to the Secretary.
						(3)Consideration
							(A)In generalAs consideration for any conveyance by sale
			 under paragraph (1), the landowner shall pay to the Secretary an amount equal
			 to the fair market value of any Federal land conveyed, as determined under
			 subparagraph (B).
							(B)AppraisalThe fair market value of any Federal land
			 that is conveyed under paragraph (1) shall be determined by an appraisal
			 acceptable to the Secretary that is performed in accordance with—
								(i)the Uniform Appraisal Standards for Federal
			 Land Acquisitions;
								(ii)the Uniform Standards of Professional
			 Appraisal Practice; and
								(iii)any other applicable law (including
			 regulations).
								(4)Disposition and use of proceeds
							(A)Disposition of proceedsThe Secretary shall deposit the proceeds of
			 any sale of land under paragraph (1) in the fund established under Public Law
			 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
							(B)Use of proceedsAmounts deposited under subparagraph (A)
			 shall be available to the Secretary, without further appropriation and until
			 expended, for the acquisition of real property or interests in real property
			 for inclusion in the Dixie National Forest in the State.
							(5)Additional terms and
			 conditionsThe Secretary may
			 require any additional terms and conditions for any conveyance under paragraph
			 (1) that the Secretary determines to be appropriate to protect the interests of
			 the United States.
						1982.Transfer of land into trust for Shivwits
			 Band of Paiute Indians
					(a)DefinitionsIn this section:
						(1)Parcel AThe term Parcel A means the
			 parcel that consists of approximately 640 acres of land that is—
							(A)managed by the Bureau of Land
			 Management;
							(B)located in Washington County, Utah;
			 and
							(C)depicted on the map entitled
			 Washington County Growth and Conservation Act Map.
							(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(3)TribeThe term Tribe means the
			 Shivwits Band of Paiute Indians of the State of Utah.
						(b)Parcel To Be held in trust
						(1)In generalAt the request of the Tribe, the Secretary
			 shall take into trust for the benefit of the Tribe all right, title, and
			 interest of the United States in and to Parcel A.
						(2)Survey; legal description
							(A)SurveyNot later than 180 days after the date of
			 enactment of this Act, the Secretary, acting through the Director of the Bureau
			 of Land Management, shall complete a survey of Parcel A to establish the
			 boundary of Parcel A.
							(B)Legal description of Parcel A
								(i)In generalUpon the completion of the survey under
			 subparagraph (A), the Secretary shall publish in the Federal Register a legal
			 description of—
									(I)the boundary line of Parcel A; and
									(II)Parcel A.
									(ii)Technical correctionsBefore the date of publication of the legal
			 descriptions under clause (i), the Secretary may make minor corrections to
			 correct technical and clerical errors in the legal descriptions.
								(iii)EffectEffective beginning on the date of
			 publication of the legal descriptions under clause (i), the legal descriptions
			 shall be considered to be the official legal descriptions of Parcel A.
								(3)EffectNothing in this section—
							(A)affects any valid right in existence on the
			 date of enactment of this Act;
							(B)enlarges, impairs, or otherwise affects any
			 right or claim of the Tribe to any land or interest in land other than to
			 Parcel A that is—
								(i)based on an aboriginal or Indian title;
			 and
								(ii)in existence as of the date of enactment of
			 this Act; or
								(C)constitutes an express or implied
			 reservation of water or a water right with respect to Parcel A.
							(4)Land to be made a part of the
			 reservationLand taken into
			 trust pursuant to this section shall be considered to be part of the
			 reservation of the Tribe.
						1983.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				IIBureau of Land Management
			 Authorizations
			ANational Landscape Conservation
			 System
				2001.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(2)SystemThe term system means the
			 National Landscape Conservation System established by section 2002(a).
					2002.Establishment of the National Landscape
			 Conservation System
					(a)EstablishmentIn order to conserve, protect, and restore
			 nationally significant landscapes that have outstanding cultural, ecological,
			 and scientific values for the benefit of current and future generations, there
			 is established in the Bureau of Land Management the National Landscape
			 Conservation System.
					(b)ComponentsThe system shall include each of the
			 following areas administered by the Bureau of Land Management:
						(1)Each area that is designated as—
							(A)a national monument;
							(B)a national conservation area;
							(C)a wilderness study area;
							(D)a national scenic trail or national
			 historic trail designated as a component of the National Trails System;
							(E)a component of the National Wild and Scenic
			 Rivers System; or
							(F)a component of the National Wilderness
			 Preservation System.
							(2)Any area designated by Congress to be
			 administered for conservation purposes, including—
							(A)the Steens Mountain Cooperative Management
			 and Protection Area;
							(B)the Headwaters Forest Reserve;
							(C)the Yaquina Head Outstanding Natural
			 Area;
							(D)public land within the California Desert
			 Conservation Area administered by the Bureau of Land Management for
			 conservation purposes; and
							(E)any additional area designated by Congress
			 for inclusion in the system.
							(c)ManagementThe Secretary shall manage the
			 system—
						(1)in accordance with any applicable law
			 (including regulations) relating to any component of the system included under
			 subsection (b); and
						(2)in a manner that protects the values for
			 which the components of the system were designated.
						(d)Effect
						(1)In generalNothing in this subtitle enhances,
			 diminishes, or modifies any law or proclamation (including regulations relating
			 to the law or proclamation) under which the components of the system described
			 in subsection (b) were established or are managed, including—
							(A)the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3101 et seq.);
							(B)the Wilderness Act (16 U.S.C. 1131 et
			 seq.);
							(C)the Wild and Scenic Rivers Act (16 U.S.C.
			 1271 et seq.);
							(D)the National Trails System Act (16 U.S.C.
			 1241 et seq.); and
							(E)the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1701 et seq.).
							(2)Fish and wildlifeNothing in this subtitle shall be construed
			 as affecting the authority, jurisdiction, or responsibility of the several
			 States to manage, control, or regulate fish and resident wildlife under State
			 law or regulations, including the regulation of hunting, fishing, trapping and
			 recreational shooting on public land managed by the Bureau of Land Management.
			 Nothing in this subtitle shall be construed as limiting access for hunting,
			 fishing, trapping, or recreational shooting.
						2003.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				BPrehistoric Trackways National
			 Monument
				2101.FindingsCongress finds that—
					(1)in 1987, a major deposit of Paleozoic Era
			 fossilized footprint megatrackways was discovered in the Robledo Mountains in
			 southern New Mexico;
					(2)the trackways contain footprints of
			 numerous amphibians, reptiles, and insects (including previously unknown
			 species), plants, and petrified wood dating back approximately 280,000,000
			 years, which collectively provide new opportunities to understand animal
			 behaviors and environments from a time predating the dinosaurs;
					(3)title III of Public Law 101–578 (104 Stat.
			 2860)—
						(A)provided interim protection for the site at
			 which the trackways were discovered; and
						(B)directed the Secretary of the Interior
			 to—
							(i)prepare a study assessing the significance
			 of the site; and
							(ii)based on the study, provide recommendations
			 for protection of the paleontological resources at the site;
							(4)the Bureau of Land Management completed the
			 Paleozoic Trackways Scientific Study Report in 1994, which characterized the
			 site as containing the most scientifically significant Early Permian
			 tracksites in the world;
					(5)despite the conclusion of the study and the
			 recommendations for protection, the site remains unprotected and many
			 irreplaceable trackways specimens have been lost to vandalism or theft;
			 and
					(6)designation of the trackways site as a
			 National Monument would protect the unique fossil resources for present and
			 future generations while allowing for public education and continued scientific
			 research opportunities.
					2102.DefinitionsIn this subtitle:
					(1)MonumentThe term Monument means the
			 Prehistoric Trackways National Monument established by section 2103(a).
					(2)Public landThe term public land has the
			 meaning given the term public lands in section 103 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
					(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					2103.Establishment
					(a)In generalIn order to conserve, protect, and enhance
			 the unique and nationally important paleontological, scientific, educational,
			 scenic, and recreational resources and values of the public land described in
			 subsection (b), there is established the Prehistoric Trackways National
			 Monument in the State of New Mexico.
					(b)Description of landThe Monument shall consist of approximately
			 5,280 acres of public land in Doña Ana County, New Mexico, as generally
			 depicted on the map entitled Prehistoric Trackways National
			 Monument and dated December 17, 2008.
					(c)Map; legal description
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall prepare and submit to Congress an
			 official map and legal description of the Monument.
						(2)CorrectionsThe map and legal description submitted
			 under paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any clerical or typographical
			 errors in the legal description and the map.
						(3)Conflict between map and legal
			 descriptionIn the case of a
			 conflict between the map and the legal description, the map shall
			 control.
						(4)Availability of map and legal
			 descriptionCopies of the map
			 and legal description shall be on file and available for public inspection in
			 the appropriate offices of the Bureau of Land Management.
						(d)Minor boundary adjustmentsIf additional paleontological resources are
			 discovered on public land adjacent to the Monument after the date of enactment
			 of this Act, the Secretary may make minor boundary adjustments to the Monument
			 to include the resources in the Monument.
					2104.Administration
					(a)Management
						(1)In generalThe Secretary shall manage the
			 Monument—
							(A)in a manner that conserves, protects, and
			 enhances the resources and values of the Monument, including the resources and
			 values described in section 2103(a); and
							(B)in accordance with—
								(i)this subtitle;
								(ii)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.); and
								(iii)other applicable laws.
								(2)National landscape conservation
			 systemThe Monument shall be
			 managed as a component of the National Landscape Conservation System.
						(b)Management Plan
						(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall develop a comprehensive management
			 plan for the long-term protection and management of the Monument.
						(2)ComponentsThe management plan under paragraph
			 (1)—
							(A)shall—
								(i)describe the appropriate uses and
			 management of the Monument, consistent with the provisions of this subtitle;
			 and
								(ii)allow for continued scientific research at
			 the Monument during the development of the management plan; and
								(B)may—
								(i)incorporate any appropriate decisions
			 contained in any current management or activity plan for the land described in
			 section 2103(b); and
								(ii)use information developed in studies of any
			 land within or adjacent to the Monument that were conducted before the date of
			 enactment of this Act.
								(c)Authorized usesThe Secretary shall only allow uses of the
			 Monument that the Secretary determines would further the purposes for which the
			 Monument has been established.
					(d)Interpretation, education, and scientific
			 research
						(1)In generalThe Secretary shall provide for public
			 interpretation of, and education and scientific research on, the
			 paleontological resources of the Monument, with priority given to exhibiting
			 and curating the resources in Doña Ana County, New Mexico.
						(2)Cooperative agreementsThe Secretary may enter into cooperative
			 agreements with appropriate public entities to carry out paragraph (1).
						(e)Special management areas
						(1)In generalThe establishment of the Monument shall not
			 change the management status of any area within the boundary of the Monument
			 that is—
							(A)designated as a wilderness study area and
			 managed in accordance with section 603(c) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782(c)); or
							(B)managed as an area of critical environment
			 concern.
							(2)Conflict of lawsIf there is a conflict between the laws
			 applicable to the areas described in paragraph (1) and this subtitle, the more
			 restrictive provision shall control.
						(f)Motorized vehicles
						(1)In generalExcept as needed for administrative
			 purposes or to respond to an emergency, the use of motorized vehicles in the
			 Monument shall be allowed only on roads and trails designated for use by
			 motorized vehicles under the management plan prepared under subsection
			 (b).
						(2)Permitted EventsThe Secretary may issue permits for special
			 recreation events involving motorized vehicles within the boundaries of the
			 Monument—
							(A)to the extent the events do not harm
			 paleontological resources; and
							(B)subject to any terms and conditions that
			 the Secretary determines to be necessary.
							(g)WithdrawalsSubject to valid existing rights, any
			 Federal land within the Monument and any land or interest in land that is
			 acquired by the United States for inclusion in the Monument after the date of
			 enactment of this Act are withdrawn from—
						(1)entry, appropriation, or disposal under the
			 public land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)operation of the mineral leasing laws,
			 geothermal leasing laws, and minerals materials laws.
						(h)GrazingThe Secretary may allow grazing to continue
			 in any area of the Monument in which grazing is allowed before the date of
			 enactment of this Act, subject to applicable laws (including
			 regulations).
					(i)Water RightsNothing in this subtitle constitutes an
			 express or implied reservation by the United States of any water or water
			 rights with respect to the Monument.
					2105.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				CFort Stanton-Snowy River Cave National
			 Conservation Area
				2201.DefinitionsIn this subtitle:
					(1)Conservation areaThe term Conservation Area
			 means the Fort Stanton-Snowy River Cave National Conservation Area established
			 by section 2202(a).
					(2)Management planThe term management plan means
			 the management plan developed for the Conservation Area under section
			 2203(c).
					(3)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the Bureau of Land
			 Management.
					2202.Establishment of the Fort Stanton-Snowy
			 River Cave National Conservation Area
					(a)Establishment; PurposesThere is established the Fort Stanton-Snowy
			 River Cave National Conservation Area in Lincoln County, New Mexico, to
			 protect, conserve, and enhance the unique and nationally important historic,
			 cultural, scientific, archaeological, natural, and educational subterranean
			 cave resources of the Fort Stanton-Snowy River cave system.
					(b)Area IncludedThe Conservation Area shall include the
			 area within the boundaries depicted on the map entitled Fort
			 Stanton-Snowy River Cave National Conservation Area and dated December
			 15, 2008.
					(c)Map and Legal Description
						(1)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall submit to Congress a map and legal
			 description of the Conservation Area.
						(2)EffectThe map and legal description of the
			 Conservation Area shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct any minor errors in the map and
			 legal description.
						(3)Public availabilityThe map and legal description of the
			 Conservation Area shall be available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
						2203.Management of the Conservation
			 Area
					(a)Management
						(1)In generalThe Secretary shall manage the Conservation
			 Area—
							(A)in a manner that conserves, protects, and
			 enhances the resources and values of the Conservation Area, including the
			 resources and values described in section 2202(a); and
							(B)in accordance with—
								(i)this subtitle;
								(ii)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
			 and
								(iii)any other applicable laws.
								(2)UsesThe Secretary shall only allow uses of the
			 Conservation Area that are consistent with the protection of the cave
			 resources.
						(3)RequirementsIn administering the Conservation Area, the
			 Secretary shall provide for—
							(A)the conservation and protection of the
			 natural and unique features and environs for scientific, educational, and other
			 appropriate public uses of the Conservation Area;
							(B)public access, as appropriate, while
			 providing for the protection of the cave resources and for public
			 safety;
							(C)the continuation of other existing uses or
			 other new uses of the Conservation Area that do not impair the purposes for
			 which the Conservation Area is established;
							(D)management of the surface area of the
			 Conservation Area in accordance with the Fort Stanton Area of Critical
			 Environmental Concern Final Activity Plan dated March, 2001, or any amendments
			 to the plan, consistent with this subtitle; and
							(E)scientific investigation and research
			 opportunities within the Conservation Area, including through partnerships with
			 colleges, universities, schools, scientific institutions, researchers, and
			 scientists to conduct research and provide educational and interpretive
			 services within the Conservation Area.
							(b)WithdrawalsSubject to valid existing rights, all
			 Federal surface and subsurface land within the Conservation Area and all land
			 and interests in the land that are acquired by the United States after the date
			 of enactment of this Act for inclusion in the Conservation Area, are withdrawn
			 from—
						(1)all forms of entry, appropriation, or
			 disposal under the general land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)operation under the mineral leasing and
			 geothermal leasing laws.
						(c)Management Plan
						(1)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall develop a comprehensive plan for the
			 long-term management of the Conservation Area.
						(2)PurposesThe management plan shall—
							(A)describe the appropriate uses and
			 management of the Conservation Area;
							(B)incorporate, as appropriate, decisions
			 contained in any other management or activity plan for the land within or
			 adjacent to the Conservation Area;
							(C)take into consideration any information
			 developed in studies of the land and resources within or adjacent to the
			 Conservation Area; and
							(D)provide for a cooperative agreement with
			 Lincoln County, New Mexico, to address the historical involvement of the local
			 community in the interpretation and protection of the resources of the
			 Conservation Area.
							(d)Research and Interpretive
			 Facilities
						(1)In generalThe Secretary may establish facilities
			 for—
							(A)the conduct of scientific research;
			 and
							(B)the interpretation of the historical,
			 cultural, scientific, archaeological, natural, and educational resources of the
			 Conservation Area.
							(2)Cooperative agreementsThe Secretary may, in a manner consistent
			 with this subtitle, enter into cooperative agreements with the State of New
			 Mexico and other institutions and organizations to carry out the purposes of
			 this subtitle.
						(e)Water RightsNothing in this subtitle constitutes an
			 express or implied reservation of any water right.
					2204.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				DSnake River Birds of Prey National
			 Conservation Area
				2301.Snake River Birds of Prey National
			 Conservation Area
					(a)RenamingPublic Law 103–64 is amended—
						(1)in section 2(2) (16 U.S.C. 460iii–1(2)), by
			 inserting Morley Nelson before Snake River Birds of Prey
			 National Conservation Area; and
						(2)in section 3(a)(1) (16 U.S.C.
			 460iii–2(a)(1)), by inserting Morley Nelson before Snake
			 River Birds of Prey National Conservation Area.
						(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Snake River Birds
			 of Prey National Conservation Area shall be deemed to be a reference to the
			 Morley Nelson Snake River Birds of Prey National Conservation Area.
					(c)Technical CorrectionsPublic Law 103–64 is further
			 amended—
						(1)in section 3(a)(1) (16 U.S.C.
			 460iii–2(a)(1)), by striking (hereafter referred to as the
			 conservation area); and
						(2)in section 4 (16 U.S.C. 460iii–3)—
							(A)in subsection (a)(2), by striking
			 Conservation Area and inserting conservation
			 area; and
							(B)in subsection (d), by striking
			 Visitors Center and inserting visitors
			 center.
							EDominguez-Escalante National Conservation
			 Area
				2401.DefinitionsIn this subtitle:
					(1)Conservation areaThe term Conservation Area
			 means the Dominguez-Escalante National Conservation Area established by section
			 2402(a)(1).
					(2)CouncilThe term Council means the
			 Dominguez-Escalante National Conservation Area Advisory Council established
			 under section 2407.
					(3)Management planThe term management plan means
			 the management plan developed under section 2406.
					(4)MapThe term Map means the map
			 entitled Dominguez-Escalante National Conservation Area and
			 dated September 15, 2008.
					(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(6)StateThe term State means the State
			 of Colorado.
					(7)WildernessThe term Wilderness means the
			 Dominguez Canyon Wilderness Area designated by section 2403(a).
					2402.Dominguez-Escalante National Conservation
			 Area
					(a)Establishment
						(1)In generalThere is established the
			 Dominguez-Escalante National Conservation Area in the State.
						(2)Area includedThe Conservation Area shall consist of
			 approximately 209,610 acres of public land, as generally depicted on the
			 Map.
						(b)PurposesThe purposes of the Conservation Area are
			 to conserve and protect for the benefit and enjoyment of present and future
			 generations—
						(1)the unique and important resources and
			 values of the land, including the geological, cultural, archaeological,
			 paleontological, natural, scientific, recreational, wilderness, wildlife,
			 riparian, historical, educational, and scenic resources of the public land;
			 and
						(2)the water resources of area streams, based
			 on seasonally available flows, that are necessary to support aquatic, riparian,
			 and terrestrial species and communities.
						(c)Management
						(1)In generalThe Secretary shall manage the Conservation
			 Area—
							(A)as a component of the National Landscape
			 Conservation System;
							(B)in a manner that conserves, protects, and
			 enhances the resources and values of the Conservation Area described in
			 subsection (b); and
							(C)in accordance with—
								(i)the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1701 et seq.);
								(ii)this subtitle; and
								(iii)any other applicable laws.
								(2)Uses
							(A)In generalThe Secretary shall allow only such uses of
			 the Conservation Area as the Secretary determines would further the purposes
			 for which the Conservation Area is established.
							(B)Use of motorized vehicles
								(i)In generalExcept as provided in clauses (ii) and
			 (iii), use of motorized vehicles in the Conservation Area shall be
			 allowed—
									(I)before the effective date of the management
			 plan, only on roads and trails designated for use of motor vehicles in the
			 management plan that applies on the date of the enactment of this Act to the
			 public land in the Conservation Area; and
									(II)after the effective date of the management
			 plan, only on roads and trails designated in the management plan for the use of
			 motor vehicles.
									(ii)Administrative and emergency response
			 useClause (i) shall not
			 limit the use of motor vehicles in the Conservation Area for administrative
			 purposes or to respond to an emergency.
								(iii)LimitationThis subparagraph shall not apply to the
			 Wilderness.
								2403.Dominguez Canyon Wilderness Area
					(a)In generalIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the approximately 66,280 acres of public land in Mesa,
			 Montrose, and Delta Counties, Colorado, as generally depicted on the Map, is
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Dominguez Canyon Wilderness
			 Area.
					(b)Administration of WildernessThe Wilderness shall be managed by the
			 Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and
			 this subtitle, except that—
						(1)any reference in the Wilderness Act to the
			 effective date of that Act shall be considered to be a reference to the date of
			 enactment of this Act; and
						(2)any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to the Secretary
			 of the Interior.
						2404.Maps and legal descriptions
					(a)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of the Conservation Area and the Wilderness with—
						(1)the Committee on Energy and Natural
			 Resources of the Senate; and
						(2)the Committee on Natural Resources of the
			 House of Representatives.
						(b)Force and effectThe Map and legal descriptions filed under
			 subsection (a) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct clerical and typographical
			 errors in the Map and legal descriptions.
					(c)Public availabilityThe Map and legal descriptions filed under
			 subsection (a) shall be available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
					2405.Management of Conservation Area and
			 Wilderness
					(a)WithdrawalSubject to valid existing rights, all
			 Federal land within the Conservation Area and the Wilderness and all land and
			 interests in land acquired by the United States within the Conservation Area or
			 the Wilderness is withdrawn from—
						(1)all forms of entry, appropriation, or
			 disposal under the public land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws.
						(b)Grazing
						(1)Grazing in conservation areaExcept as provided in paragraph (2), the
			 Secretary shall issue and administer any grazing leases or permits in the
			 Conservation Area in accordance with the laws (including regulations)
			 applicable to the issuance and administration of such leases and permits on
			 other land under the jurisdiction of the Bureau of Land Management.
						(2)Grazing in wildernessThe grazing of livestock in the Wilderness,
			 if established as of the date of enactment of this Act, shall be permitted to
			 continue—
							(A)subject to any reasonable regulations,
			 policies, and practices that the Secretary determines to be necessary;
			 and
							(B)in accordance with—
								(i)section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)); and
								(ii)the guidelines set forth in Appendix A of
			 the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept.
			 101–405).
								(c)No buffer zones
						(1)In generalNothing in this subtitle creates a
			 protective perimeter or buffer zone around the Conservation Area.
						(2)Activities outside conservation
			 areaThe fact that an
			 activity or use on land outside the Conservation Area can be seen or heard
			 within the Conservation Area shall not preclude the activity or use outside the
			 boundary of the Conservation Area.
						(d)Acquisition of land
						(1)In generalThe Secretary may acquire non-Federal land
			 within the boundaries of the Conservation Area or the Wilderness only through
			 exchange, donation, or purchase from a willing seller.
						(2)ManagementLand acquired under paragraph (1)
			 shall—
							(A)become part of the Conservation Area and,
			 if applicable, the Wilderness; and
							(B)be managed in accordance with this subtitle
			 and any other applicable laws.
							(e)Fire, insects, and diseasesSubject to such terms and conditions as the
			 Secretary determines to be desirable and appropriate, the Secretary may
			 undertake such measures as are necessary to control fire, insects, and
			 diseases—
						(1)in the Wilderness, in accordance with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and
						(2)except as provided in paragraph (1), in the
			 Conservation Area in accordance with this subtitle and any other applicable
			 laws.
						(f)AccessThe Secretary shall continue to provide
			 private landowners adequate access to inholdings in the Conservation
			 Area.
					(g)Invasive species and noxious
			 weedsIn accordance with any
			 applicable laws and subject to such terms and conditions as the Secretary
			 determines to be desirable and appropriate, the Secretary may prescribe
			 measures to control nonnative invasive plants and noxious weeds within the
			 Conservation Area.
					(h)Water rights
						(1)EffectNothing in this subtitle—
							(A)affects the use or allocation, in existence
			 on the date of enactment of this Act, of any water, water right, or interest in
			 water;
							(B)affects any vested absolute or decreed
			 conditional water right in existence on the date of enactment of this Act,
			 including any water right held by the United States;
							(C)affects any interstate water compact in
			 existence on the date of enactment of this Act;
							(D)authorizes or imposes any new reserved
			 Federal water rights; or
							(E)shall be considered to be a relinquishment
			 or reduction of any water rights reserved or appropriated by the United States
			 in the State on or before the date of enactment of this Act.
							(2)Wilderness water rights
							(A)In generalThe Secretary shall ensure that any water
			 rights within the Wilderness required to fulfill the purposes of the Wilderness
			 are secured in accordance with subparagraphs (B) through (G).
							(B)State law
								(i)Procedural requirementsAny water rights within the Wilderness for
			 which the Secretary pursues adjudication shall be adjudicated, changed, and
			 administered in accordance with the procedural requirements and priority system
			 of State law.
								(ii)Establishment of water rights
									(I)In generalExcept as provided in subclause (II), the
			 purposes and other substantive characteristics of the water rights pursued
			 under this paragraph shall be established in accordance with State law.
									(II)ExceptionNotwithstanding subclause (I) and in
			 accordance with this subtitle, the Secretary may appropriate and seek
			 adjudication of water rights to maintain surface water levels and stream flows
			 on and across the Wilderness to fulfill the purposes of the Wilderness.
									(C)DeadlineThe Secretary shall promptly, but not
			 earlier than January 2009, appropriate the water rights required to fulfill the
			 purposes of the Wilderness.
							(D)Required determinationThe Secretary shall not pursue adjudication
			 for any instream flow water rights unless the Secretary makes a determination
			 pursuant to subparagraph (E)(ii) or (F).
							(E)Cooperative enforcement
								(i)In generalThe Secretary shall not pursue adjudication
			 of any Federal instream flow water rights established under this paragraph
			 if—
									(I)the Secretary determines, upon adjudication
			 of the water rights by the Colorado Water Conservation Board, that the Board
			 holds water rights sufficient in priority, amount, and timing to fulfill the
			 purposes of the Wilderness; and
									(II)the Secretary has entered into a perpetual
			 agreement with the Colorado Water Conservation Board to ensure the full
			 exercise, protection, and enforcement of the State water rights within the
			 Wilderness to reliably fulfill the purposes of the Wilderness.
									(ii)AdjudicationIf the Secretary determines that the
			 provisions of clause (i) have not been met, the Secretary shall adjudicate and
			 exercise any Federal water rights required to fulfill the purposes of the
			 Wilderness in accordance with this paragraph.
								(F)Insufficient water rightsIf the Colorado Water Conservation Board
			 modifies the instream flow water rights obtained under subparagraph (E) to such
			 a degree that the Secretary determines that water rights held by the State are
			 insufficient to fulfill the purposes of the Wilderness, the Secretary shall
			 adjudicate and exercise Federal water rights required to fulfill the purposes
			 of the Wilderness in accordance with subparagraph (B).
							(G)Failure to complyThe Secretary shall promptly act to
			 exercise and enforce the water rights described in subparagraph (E) if the
			 Secretary determines that—
								(i)the State is not exercising its water
			 rights consistent with subparagraph (E)(i)(I); or
								(ii)the agreement described in subparagraph
			 (E)(i)(II) is not fulfilled or complied with sufficiently to fulfill the
			 purposes of the Wilderness.
								(3)Water resource facility
							(A)In generalNotwithstanding any other provision of law
			 and subject to subparagraph (B), beginning on the date of enactment of this
			 Act, neither the President nor any other officer, employee, or agent of the
			 United States shall fund, assist, authorize, or issue a license or permit for
			 the development of any new irrigation and pumping facility, reservoir, water
			 conservation work, aqueduct, canal, ditch, pipeline, well, hydropower project,
			 transmission, other ancillary facility, or other water, diversion, storage, or
			 carriage structure in the Wilderness.
							(B)ExceptionNotwithstanding subparagraph (A), the
			 Secretary may allow construction of new livestock watering facilities within
			 the Wilderness in accordance with—
								(i)section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)); and
								(ii)the guidelines set forth in Appendix A of
			 the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept.
			 101–405).
								(4)Conservation area water
			 rightsWith respect to water
			 within the Conservation Area, nothing in this subtitle—
							(A)authorizes any Federal agency to
			 appropriate or otherwise acquire any water right on the mainstem of the
			 Gunnison River; or
							(B)prevents the State from appropriating or
			 acquiring, or requires the State to appropriate or acquire, an instream flow
			 water right on the mainstem of the Gunnison River.
							(5)Wilderness boundaries along gunnison
			 river
							(A)In generalIn areas in which the Gunnison River is
			 used as a reference for defining the boundary of the Wilderness, the boundary
			 shall—
								(i)be located at the edge of the river;
			 and
								(ii)change according to the river level.
								(B)Exclusion from wildernessRegardless of the level of the Gunnison
			 River, no portion of the Gunnison River is included in the Wilderness.
							(i)EffectNothing in this subtitle—
						(1)diminishes the jurisdiction of the State
			 with respect to fish and wildlife in the State; or
						(2)imposes any Federal water quality standard
			 upstream of the Conservation Area or within the mainstem of the Gunnison River
			 that is more restrictive than would be applicable had the Conservation Area not
			 been established.
						(j)Valid existing rightsThe designation of the Conservation Area
			 and Wilderness is subject to valid rights in existence on the date of enactment
			 of this Act.
					2406.Management plan
					(a)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall develop a comprehensive management
			 plan for the long-term protection and management of the Conservation
			 Area.
					(b)PurposesThe management plan shall—
						(1)describe the appropriate uses and
			 management of the Conservation Area;
						(2)be developed with extensive public
			 input;
						(3)take into consideration any information
			 developed in studies of the land within the Conservation Area; and
						(4)include a comprehensive travel management
			 plan.
						2407.Advisory council
					(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall establish an advisory council, to be
			 known as the Dominguez-Escalante National Conservation Area Advisory
			 Council.
					(b)DutiesThe Council shall advise the Secretary with
			 respect to the preparation and implementation of the management plan.
					(c)Applicable
			 lawThe Council shall be
			 subject to—
						(1)the Federal Advisory Committee Act (5
			 U.S.C. App.); and
						(2)the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1701 et seq.).
						(d)MembersThe Council shall include 10 members to be
			 appointed by the Secretary, of whom, to the extent practicable—
						(1)1 member shall be appointed after
			 considering the recommendations of the Mesa County Commission;
						(2)1 member shall be appointed after
			 considering the recommendations of the Montrose County Commission;
						(3)1 member shall be appointed after
			 considering the recommendations of the Delta County Commission;
						(4)1 member shall be appointed after
			 considering the recommendations of the permittees holding grazing allotments
			 within the Conservation Area or the Wilderness; and
						(5)5 members shall reside in, or within
			 reasonable proximity to, Mesa County, Delta County, or Montrose County,
			 Colorado, with backgrounds that reflect—
							(A)the purposes for which the Conservation
			 Area or Wilderness was established; and
							(B)the interests of the stakeholders that are
			 affected by the planning and management of the Conservation Area and
			 Wilderness.
							(e)RepresentationThe Secretary shall ensure that the
			 membership of the Council is fairly balanced in terms of the points of view
			 represented and the functions to be performed by the Council.
					(f)DurationThe Council shall terminate on the date
			 that is 1 year from the date on which the management plan is adopted by the
			 Secretary.
					2408.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				FRio Puerco Watershed Management
			 Program
				2501.Rio Puerco Watershed Management
			 Program
					(a)Rio Puerco Management
			 CommitteeSection 401(b) of
			 the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333;
			 110 Stat. 4147) is amended—
						(1)in paragraph (2)—
							(A)by redesignating subparagraphs (I) through
			 (N) as subparagraphs (J) through (O), respectively; and
							(B)by inserting after subparagraph (H) the
			 following:
								
									(I)the Environmental Protection
				Agency;
									;
				and
							(2)in paragraph (4), by striking
			 enactment of this Act and inserting enactment of the
			 Omnibus Public Land Management Act of
			 2009.
						(b)Authorization of
			 appropriationsSection 401(e)
			 of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law
			 104–333; 110 Stat. 4148) is amended by striking enactment of this
			 Act and inserting enactment of the
			 Omnibus Public Land Management Act of
			 2009.
					GLand conveyances and exchanges
				2601.Carson City, Nevada, land
			 conveyances
					(a)DefinitionsIn this section:
						(1)CityThe term City means Carson
			 City Consolidated Municipality, Nevada.
						(2)MapThe term Map means the map
			 entitled Carson City, Nevada Area, dated November 7, 2008, and
			 on file and available for public inspection in the appropriate offices
			 of—
							(A)the Bureau of Land Management;
							(B)the Forest Service; and
							(C)the City.
							(3)SecretaryThe term Secretary
			 means—
							(A)with respect to land in the National Forest
			 System, the Secretary of Agriculture, acting through the Chief of the Forest
			 Service; and
							(B)with respect to other Federal land, the
			 Secretary of the Interior.
							(4)SecretariesThe term Secretaries means
			 the Secretary of Agriculture and the Secretary of the Interior, acting
			 jointly.
						(5)TribeThe term Tribe means the
			 Washoe Tribe of Nevada and California, which is a federally recognized Indian
			 tribe.
						(b)Conveyances of Federal land and City
			 land
						(1)In generalNotwithstanding section 202 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1712), if the City offers to
			 convey to the United States title to the non-Federal land described in
			 paragraph (2)(A) that is acceptable to the Secretary of Agriculture—
							(A)the Secretary shall accept the offer;
			 and
							(B)not later than 180 days after the date on
			 which the Secretary receives acceptable title to the non-Federal land described
			 in paragraph (2)(A), the Secretaries shall convey to the City, subject to valid
			 existing rights and for no consideration, except as provided in paragraph
			 (3)(A), all right, title, and interest of the United States in and to the
			 Federal land (other than any easement reserved under paragraph (3)(B)) or
			 interest in land described in paragraph (2)(B).
							(2)Description of land
							(A)Non-Federal landThe non-Federal land referred to in
			 paragraph (1) is the approximately 2,264 acres of land administered by the City
			 and identified on the Map as To U.S. Forest Service.
							(B)Federal landThe Federal land referred to in paragraph
			 (1)(B) is—
								(i)the approximately 935 acres of Forest
			 Service land identified on the Map as To Carson City for Natural
			 Areas;
								(ii)the approximately 3,604 acres of Bureau of
			 Land Management land identified on the Map as Silver Saddle Ranch and
			 Carson River Area;
								(iii)the approximately 1,848 acres of Bureau of
			 Land Management land identified on the Map as To Carson City for Parks
			 and Public Purposes; and
								(iv)the approximately 75 acres of City land in
			 which the Bureau of Land Management has a reversionary interest that is
			 identified on the Map as Reversionary Interest of the United States
			 Released.
								(3)Conditions
							(A)ConsiderationBefore the conveyance of the 62–acre
			 Bernhard parcel to the City, the City shall deposit in the special account
			 established by subsection (e)(2)(A) an amount equal to 25 percent of the
			 difference between—
								(i)the amount for which the Bernhard parcel
			 was purchased by the City on July 18, 2001; and
								(ii)the amount for which the Bernhard parcel
			 was purchased by the Secretary on March 24, 2006.
								(B)Conservation easementAs a condition of the conveyance of the
			 land described in paragraph (2)(B)(ii), the Secretary, in consultation with
			 Carson City and affected local interests, shall reserve a perpetual
			 conservation easement to the land to protect, preserve, and enhance the
			 conservation values of the land, consistent with paragraph (4)(B).
							(C)CostsAny costs relating to the conveyance under
			 paragraph (1), including any costs for surveys and other administrative costs,
			 shall be paid by the recipient of the land being conveyed.
							(4)Use of land
							(A)Natural areas
								(i)In generalExcept as provided in clause (ii), the land
			 described in paragraph (2)(B)(i) shall be managed by the City to maintain
			 undeveloped open space and to preserve the natural characteristics of the land
			 in perpetuity.
								(ii)ExceptionNotwithstanding clause (i), the City
			 may—
									(I)conduct projects on the land to reduce
			 fuels;
									(II)construct and maintain trails, trailhead
			 facilities, and any infrastructure on the land that is required for municipal
			 water and flood management activities; and
									(III)maintain or reconstruct any improvements on
			 the land that are in existence on the date of enactment of this Act.
									(B)Silver Saddle Ranch and Carson River
			 Area
								(i)In generalExcept as provided in clause (ii), the land
			 described in paragraph (2)(B)(ii) shall—
									(I)be managed by the City to protect and
			 enhance the Carson River, the floodplain and surrounding upland, and important
			 wildlife habitat; and
									(II)be used for undeveloped open space, passive
			 recreation, customary agricultural practices, and wildlife protection.
									(ii)ExceptionNotwithstanding clause (i), the City
			 may—
									(I)construct and maintain trails and trailhead
			 facilities on the land;
									(II)conduct projects on the land to reduce
			 fuels;
									(III)maintain or reconstruct any improvements on
			 the land that are in existence on the date of enactment of this Act; and
									(IV)allow the use of motorized vehicles on
			 designated roads, trails, and areas in the south end of Prison Hill.
									(C)Parks and public purposesThe land described in paragraph (2)(B)(iii)
			 shall be managed by the City for—
								(i)undeveloped open space; and
								(ii)recreation or other public purposes
			 consistent with the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
								(D)Reversionary interest
								(i)ReleaseThe reversionary interest described in
			 paragraph (2)(B)(iv) shall terminate on the date of enactment of this
			 Act.
								(ii)Conveyance by city
									(I)In generalIf the City sells, leases, or otherwise
			 conveys any portion of the land described in paragraph (2)(B)(iv), the sale,
			 lease, or conveyance of land shall be—
										(aa)through a competitive bidding process;
			 and
										(bb)except as provided in subclause (II), for
			 not less than fair market value.
										(II)Conveyance to government or
			 nonprofitA sale, lease, or
			 conveyance of land described in paragraph (2)(B)(iv) to the Federal Government,
			 a State government, a unit of local government, or a nonprofit organization
			 shall be for consideration in an amount equal to the price established by the
			 Secretary of the Interior under section 2741 of title 43, Code of Federal
			 Regulation (or successor regulations).
									(III)Disposition of proceedsThe gross proceeds from the sale, lease, or
			 conveyance of land under subclause (I) shall be distributed in accordance with
			 subsection (e)(1).
									(5)ReversionIf land conveyed under paragraph (1) is
			 used in a manner that is inconsistent with the uses described in subparagraph
			 (A), (B), (C), or (D) of paragraph (4), the land shall, at the discretion of
			 the Secretary, revert to the United States.
						(6)Miscellaneous provisions
							(A)In generalOn conveyance of the non-Federal land under
			 paragraph (1) to the Secretary of Agriculture, the non-Federal land
			 shall—
								(i)become part of the Humboldt-Toiyabe
			 National Forest; and
								(ii)be administered in accordance with the laws
			 (including the regulations) and rules generally applicable to the National
			 Forest System.
								(B)Management planThe Secretary of Agriculture, in
			 consultation with the City and other interested parties, may develop and
			 implement a management plan for National Forest System land that ensures the
			 protection and stabilization of the National Forest System land to minimize the
			 impacts of flooding on the City.
							(7)Conveyance to Bureau of Land
			 Management
							(A)In generalIf the City offers to convey to the United
			 States title to the non-Federal land described in subparagraph (B) that is
			 acceptable to the Secretary of the Interior, the land shall, at the discretion
			 of the Secretary, be conveyed to the United States.
							(B)Description of landThe non-Federal land referred to in
			 subparagraph (A) is the approximately 46 acres of land administered by the City
			 and identified on the Map as To Bureau of Land
			 Management.
							(C)CostsAny costs relating to the conveyance under
			 subparagraph (A), including any costs for surveys and other administrative
			 costs, shall be paid by the Secretary of the Interior.
							(c)Transfer of administrative jurisdiction
			 from the Forest Service to the Bureau of Land Management
						(1)In generalAdministrative jurisdiction over the
			 approximately 50 acres of Forest Service land identified on the Map as
			 Parcel #1 is transferred, from the Secretary of Agriculture to
			 the Secretary of the Interior.
						(2)CostsAny costs relating to the transfer under
			 paragraph (1), including any costs for surveys and other administrative costs,
			 shall be paid by the Secretary of the Interior.
						(3)Use of land
							(A)Right-of-wayNot later than 120 days after the date of
			 enactment of this Act, the Secretary of the Interior shall grant to the City a
			 right-of-way for the maintenance of flood management facilities located on the
			 land.
							(B)DisposalThe land referred to in paragraph (1) shall
			 be disposed of in accordance with subsection (d).
							(C)Disposition of proceedsThe gross proceeds from the disposal of
			 land under subparagraph (B) shall be distributed in accordance with subsection
			 (e)(1).
							(d)Disposal of Carson City land
						(1)In generalNotwithstanding sections 202 and 203 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the
			 Secretary of the Interior shall, in accordance with that Act, this subsection,
			 and other applicable law, and subject to valid existing rights, conduct sales
			 of the Federal land described in paragraph (2) to qualified bidders.
						(2)Description of landThe Federal land referred to in paragraph
			 (1) is—
							(A)the approximately 108 acres of Bureau of
			 Land Management land identified as Lands for Disposal on the
			 Map; and
							(B)the approximately 50 acres of land
			 identified as Parcel #1 on the Map.
							(3)Compliance with local planning and zoning
			 lawsBefore a sale of Federal
			 land under paragraph (1), the City shall submit to the Secretary a
			 certification that qualified bidders have agreed to comply with—
							(A)City zoning ordinances; and
							(B)any master plan for the area approved by
			 the City.
							(4)Method of sale; considerationThe sale of Federal land under paragraph
			 (1) shall be—
							(A)consistent with subsections (d) and (f) of
			 section 203 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1713);
							(B)unless otherwise determined by the
			 Secretary, through a competitive bidding process; and
							(C)for not less than fair market value.
							(5)Withdrawal
							(A)In generalSubject to valid existing rights and except
			 as provided in subparagraph (B), the Federal land described in paragraph (2) is
			 withdrawn from—
								(i)all forms of entry and appropriation under
			 the public land laws;
								(ii)location, entry, and patent under the
			 mining laws; and
								(iii)operation of the mineral leasing and
			 geothermal leasing laws.
								(B)ExceptionSubparagraph (A)(i) shall not apply to
			 sales made consistent with this subsection.
							(6)Deadline for sale
							(A)In generalExcept as provided in subparagraph (B), not
			 later than 1 year after the date of enactment of this Act, if there is a
			 qualified bidder for the land described in subparagraphs (A) and (B) of
			 paragraph (2), the Secretary of the Interior shall offer the land for sale to
			 the qualified bidder.
							(B)Postponement; exclusion from sale
								(i)Request by carson city for postponement or
			 exclusionAt the request of
			 the City, the Secretary shall postpone or exclude from the sale under
			 subparagraph (A) all or a portion of the land described in subparagraphs (A)
			 and (B) of paragraph (2).
								(ii)Indefinite postponementUnless specifically requested by the City,
			 a postponement under clause (i) shall not be indefinite.
								(e)Disposition of proceeds
						(1)In generalOf the proceeds from the sale of land under
			 subsections (b)(4)(D)(ii) and (d)(1)—
							(A)5 percent shall be paid directly to the
			 State for use in the general education program of the State; and
							(B)the remainder shall be deposited in a
			 special account in the Treasury of the United States, to be known as the
			 Carson City Special Account, and shall be available without
			 further appropriation to the Secretary until expended to—
								(i)reimburse costs incurred by the Bureau of
			 Land Management for preparing for the sale of the Federal land described in
			 subsection (d)(2), including the costs of—
									(I)surveys and appraisals; and
									(II)compliance with—
										(aa)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
										(bb)sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713);
										(ii)reimburse costs incurred by the Bureau of
			 Land Management and Forest Service for preparing for, and carrying out, the
			 transfers of land to be held in trust by the United States under subsection
			 (h)(1); and
								(iii)acquire environmentally sensitive land or
			 an interest in environmentally sensitive land in the City.
								(2)Silver saddle endowment account
							(A)EstablishmentThere is established in the Treasury of the
			 United States a special account, to be known as the Silver Saddle
			 Endowment Account, consisting of such amounts as are deposited under
			 subsection (b)(3)(A).
							(B)Availability of amountsAmounts deposited in the account
			 established by paragraph (1) shall be available to the Secretary, without
			 further appropriation, for the oversight and enforcement of the conservation
			 easement established under subsection (b)(3)(B).
							(f)Urban interface
						(1)In generalExcept as otherwise provided in this
			 section and subject to valid existing rights, the Federal land described in
			 paragraph (2) is permanently withdrawn from—
							(A)all forms of entry and appropriation under
			 the public land laws and mining laws;
							(B)location and patent under the mining laws;
			 and
							(C)operation of the mineral laws, geothermal
			 leasing laws, and mineral material laws.
							(2)Description of landThe land referred to in paragraph (1)
			 consists of approximately 19,747 acres, which is identified on the Map as
			 Urban Interface Withdrawal.
						(3)Incorporation of acquired land and
			 interestsAny land or
			 interest in land within the boundaries of the land described in paragraph (2)
			 that is acquired by the United States after the date of enactment of this Act
			 shall be withdrawn in accordance with this subsection.
						(4)Off-highway vehicle
			 managementUntil the date on
			 which the Secretary, in consultation with the State, the City, and any other
			 interested persons, completes a transportation plan for Federal land in the
			 City, the use of motorized and mechanical vehicles on Federal land within the
			 City shall be limited to roads and trails in existence on the date of enactment
			 of this Act unless the use of the vehicles is needed—
							(A)for administrative purposes; or
							(B)to respond to an emergency.
							(g)Availability of fundsSection 4(e) of the Southern Nevada Public
			 Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346; 116 Stat.
			 2007; 117 Stat. 1317; 118 Stat. 2414; 120 Stat. 3045) is amended—
						(1)in paragraph (3)(A)(iv), by striking
			 Clark, Lincoln, and White Pine Counties and Washoe County (subject to
			 paragraph 4)) and inserting Clark, Lincoln, and White Pine
			 Counties and Washoe County (subject to paragraph 4)) and Carson City (subject
			 to paragraph (5));
						(2)in paragraph (3)(A)(v), by striking
			 Clark, Lincoln, and White Pine Counties and inserting
			 Clark, Lincoln, and White Pine Counties and Carson City (subject to
			 paragraph (5));
						(3)in paragraph (4), by striking
			 2011 and inserting 2015; and
						(4)by adding at the end the following:
							
								(5)Limitation for carson cityCarson City shall be eligible to nominate
				for expenditure amounts to acquire land or an interest in land for parks or
				natural areas and for conservation initiatives—
									(A)adjacent to the Carson River; or
									(B)within the floodplain of the Carson
				River.
									.
						(h)Transfer of land To be held in trust for
			 Washoe Tribe
						(1)In generalSubject to valid existing rights, all
			 right, title, and interest of the United States in and to the land described in
			 paragraph (2)—
							(A)shall be held in trust by the United States
			 for the benefit and use of the Tribe; and
							(B)shall be part of the reservation of the
			 Tribe.
							(2)Description of landThe land referred to in paragraph (1)
			 consists of approximately 293 acres, which is identified on the Map as
			 To Washoe Tribe.
						(3)SurveyNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall complete a survey of
			 the boundary lines to establish the boundaries of the land taken into trust
			 under paragraph (1).
						(4)Use of land
							(A)GamingLand taken into trust under paragraph (1)
			 shall not be eligible, or considered to have been taken into trust, for class
			 II gaming or class III gaming (as those terms are defined in section 4 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2703)).
							(B)Trust land for ceremonial use and
			 conservationWith respect to
			 the use of the land taken into trust under paragraph (1) that is above the
			 5,200′ elevation contour, the Tribe—
								(i)shall limit the use of the land to—
									(I)traditional and customary uses; and
									(II)stewardship conservation for the benefit of
			 the Tribe; and
									(ii)shall not permit any—
									(I)permanent residential or recreational
			 development on the land; or
									(II)commercial use of the land, including
			 commercial development or gaming.
									(C)Trust land for commercial and residential
			 useWith respect to the use
			 of the land taken into trust under paragraph (1), the Tribe shall limit the use
			 of the land below the 5,200′ elevation to—
								(i)traditional and customary uses;
								(ii)stewardship conservation for the benefit of
			 the Tribe; and
								(iii)(I)residential or recreational development;
			 or
									(II)commercial use.
									(D)Thinning; landscape
			 restorationWith respect to
			 the land taken into trust under paragraph (1), the Secretary of Agriculture, in
			 consultation and coordination with the Tribe, may carry out any thinning and
			 other landscape restoration activities on the land that is beneficial to the
			 Tribe and the Forest Service.
							(i)Correction of Skunk Harbor
			 conveyance
						(1)PurposeThe purpose of this subsection is to amend
			 Public Law 108–67 (117 Stat. 880) to make a technical correction relating to
			 the land conveyance authorized under that Act.
						(2)Technical correctionSection 2 of Public Law 108–67 (117 Stat.
			 880) is amended—
							(A)by striking Subject to and
			 inserting the following:
								
									(a)In generalSubject
				to
									;
							(B)in subsection (a) (as designated by
			 paragraph (1)), by striking the parcel and all that follows
			 through the period at the end and inserting the following: and to
			 approximately 23 acres of land identified as Parcel A on the map
			 entitled Skunk Harbor Conveyance Correction and dated September
			 12, 2008, the western boundary of which is the low water line of Lake Tahoe at
			 elevation 6,223.0′ (Lake Tahoe Datum).; and
							(C)by adding at the end the following:
								
									(b)Survey and legal description
										(1)In generalNot later than 180 days after the date of
				enactment of this subsection, the Secretary of Agriculture shall complete a
				survey and legal description of the boundary lines to establish the boundaries
				of the trust land.
										(2)Technical correctionsThe Secretary may correct any technical
				errors in the survey or legal description completed under paragraph (1).
										(c)Public access and useNothing in this Act prohibits any approved
				general public access (through existing easements or by boat) to, or use of,
				land remaining within the Lake Tahoe Basin Management Unit after the conveyance
				of the land to the Secretary of the Interior, in trust for the Tribe, under
				subsection (a), including access to, and use of, the beach and shoreline areas
				adjacent to the portion of land conveyed under that
				subsection.
									.
							(3)Date of trust statusThe trust land described in section 2(a) of
			 Public Law 108–67 (117 Stat. 880) shall be considered to be taken into trust as
			 of August 1, 2003.
						(4)TransferThe Secretary of the Interior, acting on
			 behalf of and for the benefit of the Tribe, shall transfer to the Secretary of
			 Agriculture administrative jurisdiction over the land identified as
			 Parcel B on the map entitled Skunk Harbor Conveyance
			 Correction and dated September 12, 2008.
						(j)Agreement with Forest ServiceThe Secretary of Agriculture, in
			 consultation with the Tribe, shall develop and implement a cooperative
			 agreement that ensures regular access by members of the Tribe and other people
			 in the community of the Tribe across National Forest System land from the City
			 to Lake Tahoe for cultural and religious purposes.
					(k)Artifact collection
						(1)NoticeAt least 180 days before conducting any
			 ground disturbing activities on the land identified as Parcel #2
			 on the Map, the City shall notify the Tribe of the proposed activities to
			 provide the Tribe with adequate time to inventory and collect any artifacts in
			 the affected area.
						(2)Authorized activitiesOn receipt of notice under paragraph (1),
			 the Tribe may collect and possess any artifacts relating to the Tribe in the
			 land identified as Parcel #2 on the Map.
						(l)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					2602.Southern Nevada limited transition area
			 conveyance
					(a)DefinitionsIn this section:
						(1)CityThe term City means the City
			 of Henderson, Nevada.
						(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(3)StateThe term State means the State
			 of Nevada.
						(4)Transition AreaThe term Transition Area means
			 the approximately 502 acres of Federal land located in Henderson, Nevada, and
			 identified as Limited Transition Area on the map entitled
			 Southern Nevada Limited Transition Area Act and dated March 20,
			 2006.
						(b)Southern Nevada limited Transition
			 Area
						(1)ConveyanceNotwithstanding the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.), on request of the City, the Secretary
			 shall, without consideration and subject to all valid existing rights, convey
			 to the City all right, title, and interest of the United States in and to the
			 Transition Area.
						(2)Use of land for nonresidential
			 development
							(A)In generalAfter the conveyance to the City under
			 paragraph (1), the City may sell, lease, or otherwise convey any portion or
			 portions of the Transition Area for purposes of nonresidential
			 development.
							(B)Method of sale
								(i)In generalThe sale, lease, or conveyance of land
			 under subparagraph (A) shall be through a competitive bidding process.
								(ii)Fair market valueAny land sold, leased, or otherwise
			 conveyed under subparagraph (A) shall be for not less than fair market
			 value.
								(C)Compliance with charterExcept as provided in subparagraphs (B) and
			 (D), the City may sell, lease, or otherwise convey parcels within the
			 Transition Area only in accordance with the procedures for conveyances
			 established in the City Charter.
							(D)Disposition of proceedsThe gross proceeds from the sale of land
			 under subparagraph (A) shall be distributed in accordance with section 4(e) of
			 the Southern Nevada Public Land Management Act of 1998 (112 Stat. 2345).
							(3)Use of land for recreation or other public
			 purposesThe City may elect
			 to retain parcels in the Transition Area for public recreation or other public
			 purposes consistent with the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by
			 providing to the Secretary written notice of the election.
						(4)Noise compatibility
			 requirementsThe City
			 shall—
							(A)plan and manage the Transition Area in
			 accordance with section 47504 of title 49, United States Code (relating to
			 airport noise compatibility planning), and regulations promulgated in
			 accordance with that section; and
							(B)agree that if any land in the Transition
			 Area is sold, leased, or otherwise conveyed by the City, the sale, lease, or
			 conveyance shall contain a limitation to require uses compatible with that
			 airport noise compatibility planning.
							(5)Reversion
							(A)In generalIf any parcel of land in the Transition
			 Area is not conveyed for nonresidential development under this section or
			 reserved for recreation or other public purposes under paragraph (3) by the
			 date that is 20 years after the date of enactment of this Act, the parcel of
			 land shall, at the discretion of the Secretary, revert to the United
			 States.
							(B)Inconsistent useIf the City uses any parcel of land within
			 the Transition Area in a manner that is inconsistent with the uses specified in
			 this subsection—
								(i)at the discretion of the Secretary, the
			 parcel shall revert to the United States; or
								(ii)if the Secretary does not make an election
			 under clause (i), the City shall sell the parcel of land in accordance with
			 this subsection.
								2603.Nevada Cancer Institute land
			 conveyance
					(a)DefinitionsIn this section:
						(1)Alta-Hualapai SiteThe term Alta-Hualapai Site
			 means the approximately 80 acres of land that is—
							(A)patented to the City under the Act of June
			 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43
			 U.S.C. 869 et seq.); and
							(B)identified on the map as the
			 Alta-Hualapai Site.
							(2)CityThe term City means the city
			 of Las Vegas, Nevada.
						(3)InstituteThe term Institute means the
			 Nevada Cancer Institute, a nonprofit organization described under section
			 501(c)(3) of the Internal Revenue Code of 1986, the principal place of business
			 of which is at 10441 West Twain Avenue, Las Vegas, Nevada.
						(4)MapThe term map means the map
			 titled Nevada Cancer Institute Expansion Act and dated July 17,
			 2006.
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the Bureau of Land
			 Management.
						(6)Water
			 districtThe term Water
			 District means the Las Vegas Valley Water District.
						(b)Land Conveyance
						(1)Survey and Legal descriptionThe City shall prepare a survey and legal
			 description of the Alta-Hualapai Site. The survey shall conform to the Bureau
			 of Land Management cadastral survey standards and be subject to approval by the
			 Secretary.
						(2)AcceptanceThe Secretary may accept the relinquishment
			 by the City of all or part of the Alta-Hualapai Site.
						(3)Conveyance for use as nonprofit cancer
			 instituteAfter
			 relinquishment of all or part of the Alta-Hualapai Site to the Secretary, and
			 not later than 180 days after request of the Institute, the Secretary shall
			 convey to the Institute, subject to valid existing rights, the portion of the
			 Alta-Hualapai Site that is necessary for the development of a nonprofit cancer
			 institute.
						(4)Additional conveyancesNot later than 180 days after a request
			 from the City, the Secretary shall convey to the City, subject to valid
			 existing rights, any remaining portion of the Alta-Hualapai Site necessary for
			 ancillary medical or nonprofit use compatible with the mission of the
			 Institute.
						(5)Applicable
			 lawAny conveyance by the
			 City of any portion of the land received under this section shall be for no
			 less than fair market value and the proceeds shall be distributed in accordance
			 with section 4(e)(1) of
			 Public Law
			 105–263 (112 Stat. 2345).
						(6)Transaction CostsAll land conveyed by the Secretary under
			 this section shall be at no cost, except that the Secretary may require the
			 recipient to bear any costs associated with transfer of title or any necessary
			 land surveys.
						(7)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report on all transactions conducted
			 under Public
			 Law 105–263 (112 Stat. 2345).
						(c)Rights-of-wayConsistent with the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701), the Secretary may
			 grant rights-of-way to the Water District on a portion of the Alta-Hualapai
			 Site for a flood control project and a water pumping facility.
					(d)ReversionAny property conveyed pursuant to this
			 section which ceases to be used for the purposes specified in this section
			 shall, at the discretion of the Secretary, revert to the United States, along
			 with any improvements thereon or thereto.
					2604.Turnabout Ranch land conveyance,
			 Utah
					(a)DefinitionsIn this section:
						(1)Federal landThe term Federal land means
			 the approximately 25 acres of Bureau of Land Management land identified on the
			 map as Lands to be conveyed to Turnabout Ranch.
						(2)MapThe term map means the map
			 entitled Turnabout Ranch Conveyance dated May 12, 2006, and on
			 file in the office of the Director of the Bureau of Land Management.
						(3)MonumentThe term Monument means the
			 Grand Staircase-Escalante National Monument located in southern Utah.
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(5)Turnabout RanchThe term Turnabout Ranch
			 means the Turnabout Ranch in Escalante, Utah, owned by Aspen Education
			 Group.
						(b)Conveyance of Federal land to Turnabout
			 Ranch
						(1)In generalNotwithstanding the land use planning
			 requirements of sections 202 and 203 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1712, 1713), if not later than 30 days after completion
			 of the appraisal required under paragraph (2), Turnabout Ranch of Escalante,
			 Utah, submits to the Secretary an offer to acquire the Federal land for the
			 appraised value, the Secretary shall, not later than 30 days after the date of
			 the offer, convey to Turnabout Ranch all right, title, and interest to the
			 Federal land, subject to valid existing rights.
						(2)AppraisalNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall complete an appraisal of the Federal
			 land. The appraisal shall be completed in accordance with the Uniform
			 Appraisal Standards for Federal Land Acquisitions and the
			 Uniform Standards of Professional Appraisal Practice. All costs
			 associated with the appraisal shall be born by Turnabout Ranch.
						(3)Payment of considerationNot later than 30 days after the date on
			 which the Federal land is conveyed under paragraph (1), as a condition of the
			 conveyance, Turnabout Ranch shall pay to the Secretary an amount equal to the
			 appraised value of the Federal land, as determined under paragraph (2).
						(4)Costs of conveyanceAs a condition of the conveyance, any costs
			 of the conveyance under this section shall be paid by Turnabout Ranch.
						(5)Disposition of proceedsThe Secretary shall deposit the proceeds
			 from the conveyance of the Federal land under paragraph (1) in the Federal Land
			 Deposit Account established by section 206 of the Federal Land Transaction
			 Facilitation Act(43 U.S.C. 2305), to be expended in accordance with that
			 Act.
						(c)Modification of monument
			 boundaryWhen the conveyance
			 authorized by subsection (b) is completed, the boundaries of the Grand
			 Staircase-Escalante National Monument in the State of Utah are hereby modified
			 to exclude the Federal land conveyed to Turnabout Ranch.
					2605.Boy Scouts land exchange, Utah
					(a)DefinitionsIn this section:
						(1)Boy ScoutsThe term Boy Scouts means
			 the Utah National Parks Council of the Boy Scouts of America.
						(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Boy Scouts of America land
			 exchange
						(1)Authority To convey
							(A)In generalSubject to paragraph (3) and
			 notwithstanding the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.), the
			 Boy Scouts may convey to Brian Head Resort, subject to valid existing rights
			 and, except as provided in subparagraph (B), any rights reserved by the United
			 States, all right, title, and interest granted to the Boy Scouts by the
			 original patent to the parcel described in paragraph (2)(A) in exchange for the
			 conveyance by Brian Head Resort to the Boy Scouts of all right, title, and
			 interest in and to the parcels described in paragraph (2)(B).
							(B)Reversionary InterestOn conveyance of the parcel of land
			 described in paragraph (2)(A), the Secretary shall have discretion with respect
			 to whether or not the reversionary interests of the United States are to be
			 exercised.
							(2)Description of landThe parcels of land referred to in
			 paragraph (1) are—
							(A)the 120-acre parcel that is part of a tract
			 of public land acquired by the Boy Scouts under the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43
			 U.S.C. 869 et seq.) for the purpose of operating a camp, which is more
			 particularly described as the W 1/2 SE 1/4 and SE 1/4 SE 1/4 sec. 26, T. 35 S.,
			 R. 9 W., Salt Lake Base and Meridian; and
							(B)the 2 parcels of private land owned by
			 Brian Head Resort that total 120 acres, which are more particularly described
			 as—
								(i)NE 1/4 NW 1/4 and NE 1/4 NE 1/4 sec. 25, T.
			 35 S., R. 9 W., Salt Lake Base and Meridian; and
								(ii)SE 1/4 SE 1/4 sec. 24, T. 35. S., R. 9 W.,
			 Salt Lake Base Meridian.
								(3)ConditionsOn conveyance to the Boy Scouts under
			 paragraph (1)(A), the parcels of land described in paragraph (2)(B) shall be
			 subject to the terms and conditions imposed on the entire tract of land
			 acquired by the Boy Scouts for a camp under the Bureau of Land Management
			 patent numbered 43–75–0010.
						(4)Modification of PatentOn completion of the exchange under
			 paragraph (1)(A), the Secretary shall amend the original Bureau of Land
			 Management patent providing for the conveyance to the Boy Scouts under the Act
			 of June 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.) numbered 43–75–0010 to take into account
			 the exchange under paragraph (1)(A).
						2606.Douglas County, Washington, land
			 conveyance
					(a)DefinitionsIn this section:
						(1)Public landThe term public land means
			 the approximately 622 acres of Federal land managed by the Bureau of Land
			 Management and identified for conveyance on the map prepared by the Bureau of
			 Land Management entitled Douglas County Public Utility District
			 Proposal and dated March 2, 2006.
						(2)PUDThe term PUD means the
			 Public Utility District No. 1 of Douglas County, Washington.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(4)Wells hydroelectric projectThe term Wells Hydroelectric
			 Project means Federal Energy Regulatory Commission Project No.
			 2149.
						(b)Conveyance of public land, Wells
			 Hydroelectric Project, Public Utility District No. 1 of Douglas County,
			 Washington
						(1)Conveyance requiredNotwithstanding the land use planning
			 requirements of sections 202 and 203 of the Federal Land Policy and Management
			 Act of 1976 (43
			 U.S.C. 1712, 1713), and notwithstanding section 24 of the
			 Federal Power Act (16
			 U.S.C. 818) and Federal Power Order for Project 2149, and
			 subject to valid existing rights, if not later than 45 days after the date of
			 completion of the appraisal required under paragraph (2), the Public Utility
			 District No. 1 of Douglas County, Washington, submits to the Secretary an offer
			 to acquire the public land for the appraised value, the Secretary shall convey,
			 not later than 30 days after the date of the offer, to the PUD all right,
			 title, and interest of the United States in and to the public land.
						(2)AppraisalNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall complete an appraisal of the public
			 land. The appraisal shall be conducted in accordance with the Uniform
			 Appraisal Standards for Federal Land Acquisitions and the
			 Uniform Standards of Professional Appraisal Practice.
						(3)PaymentNot later than 30 days after the date on
			 which the public land is conveyed under this subsection, the PUD shall pay to
			 the Secretary an amount equal to the appraised value of the public land as
			 determined under paragraph (2).
						(4)Map and legal descriptionsAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall finalize legal descriptions of the
			 public land to be conveyed under this subsection. The Secretary may correct any
			 minor errors in the map referred to in subsection (a)(1) or in the legal
			 descriptions. The map and legal descriptions shall be on file and available for
			 public inspection in appropriate offices of the Bureau of Land
			 Management.
						(5)Costs of conveyanceAs a condition of conveyance, any costs
			 related to the conveyance under this subsection shall be paid by the
			 PUD.
						(6)Disposition of proceedsThe Secretary shall deposit the proceeds
			 from the sale in the Federal Land Disposal Account established by section 206
			 of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305) to be
			 expended to improve access to public lands administered by the Bureau of Land
			 Management in the State of Washington.
						(c)Segregation of lands
						(1)WithdrawalExcept as provided in subsection (b)(1),
			 effective immediately upon enactment of this Act, and subject to valid existing
			 rights, the public land is withdrawn from—
							(A)all forms of entry, appropriation, or
			 disposal under the public land laws, and all amendments thereto;
							(B)location, entry, and patenting under the
			 mining laws, and all amendments thereto; and
							(C)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws, and all amendments thereto.
							(2)DurationThis subsection expires two years after the
			 date of enactment of this Act or on the date of the completion of the
			 conveyance under subsection (b), whichever is earlier.
						(d)Retained authorityThe Secretary shall retain the authority to
			 place conditions on the license to insure adequate protection and utilization
			 of the public land granted to the Secretary in section 4(e) of the Federal
			 Power Act (16 U.S.C.
			 797(e)) until the Federal Energy Regulatory Commission has
			 issued a new license for the Wells Hydroelectric Project, to replace the
			 original license expiring May 31, 2012, consistent with section 15 of the
			 Federal Power Act (16 U.S.C. 808).
					2607.Twin Falls, Idaho, land conveyance
					(a)ConveyanceAs soon as practicable after the date of
			 enactment of this Act, the Secretary of the Interior, acting through the
			 Director of the Bureau of Land Management, shall convey to the city of Twin
			 Falls, Idaho, subject to valid existing rights, without consideration, all
			 right, title, and interest of the United States in and to the 4 parcels of land
			 described in subsection (b).
					(b)Land descriptionThe 4 parcels of land to be conveyed under
			 subsection (a) are the approximately 165 acres of land in Twin Falls County,
			 Idaho, that are identified as Land to be conveyed to Twin Falls
			 on the map titled Twin Falls Land Conveyance and dated July 28,
			 2008.
					(c)Map on fileA map depicting the land described in
			 subsection (b) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
					(d)Use of conveyed lands
						(1)PurposeThe land conveyed under this section shall
			 be used to support the public purposes of the Auger Falls Project, including a
			 limited agricultural exemption to allow for water quality and wildlife habitat
			 improvements.
						(2)RestrictionThe land conveyed under this section shall
			 not be used for residential or commercial purposes, except for the limited
			 agricultural exemption described in paragraph (1).
						(3)Additional Terms and
			 ConditionsThe Secretary of
			 the Interior may require such additional terms and conditions in connection
			 with the conveyance as the Secretary considers appropriate to protect the
			 interests of the United States.
						(e)ReversionIf the land conveyed under this section is
			 no longer used in accordance with subsection (d)—
						(1)the land shall, at the discretion of the
			 Secretary based on his determination of the best interests of the United
			 States, revert to the United States; and
						(2)if the Secretary chooses to have the land
			 revert to the United States and if the Secretary determines that the land is
			 environmentally contaminated, the city of Twin Falls, Idaho, or any other
			 person responsible for the contamination shall remediate the
			 contamination.
						(f)Administrative CostsThe Secretary shall require that the city
			 of Twin Falls, Idaho, pay all survey costs and other administrative costs
			 necessary for the preparation and completion of any patents of and transfer of
			 title to property under this section.
					2608.Sunrise Mountain Instant Study Area
			 release, Nevada
					(a)FindingCongress finds that the land described in
			 subsection (c) has been adequately studied for wilderness designation under
			 section 603 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1782).
					(b)ReleaseThe land described in subsection
			 (c)—
						(1)is no longer subject to section 603(c) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
			 and
						(2)shall be managed in accordance with—
							(A)land management plans adopted under section
			 202 of that Act (43
			 U.S.C. 1712); and
							(B)cooperative conservation agreements in
			 existence on the date of the enactment of this Act.
							(c)Description of LandThe land referred to in subsections (a) and
			 (b) is the approximately 70 acres of land in the Sunrise Mountain Instant Study
			 Area of Clark County, Nevada, that is designated on the map entitled
			 Sunrise Mountain ISA Release Areas and dated September 6,
			 2008.
					2609.Park City, Utah, land conveyance
					(a)Conveyance of land by the Bureau of Land
			 Management to Park City, Utah
						(1)Land transferNotwithstanding the planning requirements
			 of sections 202 and 203 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1712, 1713), the Secretary of the Interior shall convey, not later
			 than 180 days after the date of the enactment of this Act, to Park City, Utah,
			 all right, title, and interest of the United States in and to two parcels of
			 real property located in Park City, Utah, that are currently under the
			 management jurisdiction of the Bureau of Land Management and designated as
			 parcel 8 (commonly known as the White Acre parcel) and parcel 16 (commonly
			 known as the Gambel Oak parcel). The conveyance shall be subject to all valid
			 existing rights.
						(2)Deed restrictionThe conveyance of the lands under paragraph
			 (1) shall be made by a deed or deeds containing a restriction requiring that
			 the lands be maintained as open space and used solely for public recreation
			 purposes or other purposes consistent with their maintenance as open space.
			 This restriction shall not be interpreted to prohibit the construction or
			 maintenance of recreational facilities, utilities, or other structures that are
			 consistent with the maintenance of the lands as open space or its use for
			 public recreation purposes.
						(3)ConsiderationIn consideration for the transfer of the
			 land under paragraph (1), Park City shall pay to the Secretary of the Interior
			 an amount consistent with conveyances to governmental entities for recreational
			 purposes under the Act of June 14, 1926 (commonly known as the Recreation and
			 Public Purposes Act; 43 U.S.C. 869 et seq.).
						(b)Sale of Bureau of Land Management land in
			 Park City, Utah, at auction
						(1)Sale of landNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Interior shall offer for sale
			 any right, title, or interest of the United States in and to two parcels of
			 real property located in Park City, Utah, that are currently under the
			 management jurisdiction of the Bureau of Land Management and are designated as
			 parcels 17 and 18 in the Park City, Utah, area. The sale of the land shall be
			 carried out in accordance with the Federal Land Policy and Management Act of
			 1976 (43 U.S.C.
			 1701) and other applicable law, other than the planning
			 provisions of sections 202 and 203 of such Act (43 U.S.C. 1712, 1713), and
			 shall be subject to all valid existing rights.
						(2)Method
			 of saleThe sale of the land
			 under paragraph (1) shall be consistent with subsections (d) and (f) of section
			 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713)
			 through a competitive bidding process and for not less than fair market
			 value.
						(c)Disposition of land sales
			 proceedsAll proceeds derived
			 from the sale of land described in this section shall be deposited in the
			 Federal Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)).
					2610.Release of reversionary interest in certain
			 lands in Reno, Nevada
					(a)Railroad lands definedFor the purposes of this section, the term
			 railroad lands means those lands within the City of Reno, Nevada,
			 located within portions of sections 10, 11, and 12 of T.19 N., R. 19 E., and
			 portions of section 7 of T.19 N., R. 20 E., Mount Diablo Meridian, Nevada, that
			 were originally granted to the Union Pacific Railroad under the provisions of
			 the Act of July 1, 1862, commonly known as the Union Pacific Railroad
			 Act.
					(b)Release of reversionary
			 interestAny reversionary
			 interests of the United States (including interests under the Act of July 1,
			 1862, commonly known as the Union Pacific Railroad Act) in and to the railroad
			 lands as defined in subsection (a) of this section are hereby released.
					2611.Tuolumne Band of Me-Wuk Indians of the
			 Tuolumne Rancheria
					(a)In general
						(1)Federal landsSubject to valid existing rights, all
			 right, title, and interest (including improvements and appurtenances) of the
			 United States in and to the Federal lands described in subsection (b), the
			 Federal lands shall be declared to be held in trust by the United States for
			 the benefit of the Tribe for nongaming purposes, and shall be subject to the
			 same terms and conditions as those lands described in the California Indian
			 Land Transfer Act (Public Law 106–568; 114 Stat. 2921).
						(2)Trust landsLands described in subsection (c) of this
			 section that are taken or to be taken in trust by the United States for the
			 benefit of the Tribe shall be subject to subsection (c) of section 903 of the
			 California Indian Land Transfer Act (Public Law 106–568; 114 Stat.
			 2921).
						(b)Federal lands describedThe Federal lands described in this
			 subsection, comprising approximately 66 acres, are as follows:
						(1)Township 1 North, Range 16 East, Section 6,
			 Lots 10 and 12, MDM, containing 50.24 acres more or less.
						(2)Township 1 North, Range 16 East, Section 5,
			 Lot 16, MDM, containing 15.35 acres more or less.
						(3)Township 2 North, Range 16 East, Section
			 32, Indian Cemetery Reservation within Lot 22, MDM, containing 0.4 acres more
			 or less.
						(c)Trust lands describedThe trust lands described in this
			 subsection, comprising approximately 357 acres, are commonly referred to as
			 follows:
						(1)Thomas property, pending trust acquisition,
			 104.50 acres.
						(2)Coenenburg property, pending trust
			 acquisition, 192.70 acres, subject to existing easements of record, including
			 but not limited to a non-exclusive easement for ingress and egress for the
			 benefit of adjoining property as conveyed by Easement Deed recorded July 13,
			 1984, in Volume 755, Pages 189 to 192, and as further defined by Stipulation
			 and Judgment entered by Tuolumne County Superior Court on September 2, 1983,
			 and recorded June 4, 1984, in Volume 751, Pages 61 to 67.
						(3)Assessor Parcel No. 620505300, 1.5 acres,
			 trust land.
						(4)Assessor Parcel No. 620505400, 19.23 acres,
			 trust land.
						(5)Assessor Parcel No. 620505600, 3.46 acres,
			 trust land.
						(6)Assessor Parcel No. 620505700, 7.44 acres,
			 trust land.
						(7)Assessor Parcel No. 620401700, 0.8 acres,
			 trust land.
						(8)A portion of Assessor Parcel No. 620500200,
			 2.5 acres, trust land.
						(9)Assessor Parcel No. 620506200, 24.87 acres,
			 trust land.
						(d)SurveyAs soon as practicable after the date of
			 the enactment of this Act, the Office of Cadastral Survey of the Bureau of Land
			 Management shall complete fieldwork required for a survey of the lands
			 described in subsections (b) and (c) for the purpose of incorporating those
			 lands within the boundaries of the Tuolumne Rancheria. Not later than 90 days
			 after that fieldwork is completed, that office shall complete the
			 survey.
					(e)Legal descriptions
						(1)PublicationOn approval by the Community Council of the
			 Tribe of the survey completed under subsection (d), the Secretary of the
			 Interior shall publish in the Federal Register—
							(A)a legal description of the new boundary
			 lines of the Tuolumne Rancheria; and
							(B)a legal description of the land surveyed
			 under subsection (d).
							(2)EffectBeginning on the date on which the legal
			 descriptions are published under paragraph (1), such legal descriptions shall
			 be the official legal descriptions of those boundary lines of the Tuolumne
			 Rancheria and the lands surveyed.
						IIIForest Service authorizations
			AWatershed restoration and
			 enhancement
				3001.Watershed restoration and enhancement
			 agreementsSection 323 of the
			 Department of the Interior and Related Agencies Appropriations Act, 1999 (16
			 U.S.C. 1011 note; Public Law 105–277), is amended—
					(1)in subsection (a), by striking each
			 of fiscal years 2006 through 2011 and inserting fiscal year 2006
			 and each fiscal year thereafter;
					(2)by redesignating subsection (d) as
			 subsection (e); and
					(3)by inserting after subsection (c) the
			 following:
						
							(d)Applicable
				LawChapter 63 of title 31,
				United States Code, shall not apply to—
								(1)a watershed restoration and enhancement
				agreement entered into under this section; or
								(2)an agreement entered into under the first
				section of Public Law 94–148 (16 U.S.C.
				565a–1).
								.
					BWildland firefighter safety
				3101.Wildland firefighter safety
					(a)DefinitionsIn this section:
						(1)SecretariesThe term Secretaries
			 means—
							(A)the Secretary of the Interior, acting
			 through the Directors of the Bureau of Land Management, the United States Fish
			 and Wildlife Service, the National Park Service, and the Bureau of Indian
			 Affairs; and
							(B)the Secretary of Agriculture, acting
			 through the Chief of the Forest Service.
							(2)Wildland firefighterThe term wildland firefighter
			 means any person who participates in wildland firefighting activities—
							(A)under the direction of either of the
			 Secretaries; or
							(B)under a contract or compact with a
			 federally recognized Indian tribe.
							(b)Annual report to Congress
						(1)In generalThe Secretaries shall jointly submit to
			 Congress an annual report on the wildland firefighter safety practices of the
			 Secretaries, including training programs and activities for wildland fire
			 suppression, prescribed burning, and wildland fire use, during the preceding
			 calendar year.
						(2)TimelineEach report under paragraph (1)
			 shall—
							(A)be submitted by not later than March of the
			 year following the calendar year covered by the report; and
							(B)include—
								(i)a description of, and any changes to,
			 wildland firefighter safety practices, including training programs and
			 activities for wildland fire suppression, prescribed burning, and wildland fire
			 use;
								(ii)statistics and trend analyses;
								(iii)an estimate of the amount of Federal funds
			 expended by the Secretaries on wildland firefighter safety practices, including
			 training programs and activities for wildland fire suppression, prescribed
			 burning, and wildland fire use;
								(iv)progress made in implementing
			 recommendations from the Inspector General, the Government Accountability
			 Office, the Occupational Safety and Health Administration, or an agency report
			 relating to a wildland firefighting fatality issued during the preceding 10
			 years; and
								(v)a description of—
									(I)the provisions relating to wildland
			 firefighter safety practices in any Federal contract or other agreement
			 governing the provision of wildland firefighters by a non-Federal
			 entity;
									(II)a summary of any actions taken by the
			 Secretaries to ensure that the provisions relating to safety practices,
			 including training, are complied with by the non-Federal entity; and
									(III)the results of those actions.
									CWyoming range
				3201.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(2)Wyoming Range Withdrawal AreaThe term Wyoming Range Withdrawal
			 Area means all National Forest System land and federally owned minerals
			 located within the boundaries of the Bridger-Teton National Forest identified
			 on the map entitled Wyoming Range Withdrawal Area and dated
			 October 17, 2007, on file with the Office of the Chief of the Forest Service
			 and the Office of the Supervisor of the Bridger-Teton National Forest.
					3202.Withdrawal of certain land in the Wyoming
			 range
					(a)WithdrawalExcept as provided in subsection (f),
			 subject to valid existing rights as of the date of enactment of this Act and
			 the provisions of this subtitle, land in the Wyoming Range Withdrawal Area is
			 withdrawn from—
						(1)all forms of appropriation or disposal
			 under the public land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)disposition under laws relating to mineral
			 and geothermal leasing.
						(b)Existing rightsIf any right referred to in subsection (a)
			 is relinquished or otherwise acquired by the United States (including through
			 donation under section 3203) after the date of enactment of this Act, the land
			 subject to that right shall be withdrawn in accordance with this
			 section.
					(c)BuffersNothing in this section requires—
						(1)the creation of a protective perimeter or
			 buffer area outside the boundaries of the Wyoming Range Withdrawal Area;
			 or
						(2)any prohibition on activities outside of
			 the boundaries of the Wyoming Range Withdrawal Area that can be seen or heard
			 from within the boundaries of the Wyoming Range Withdrawal Area.
						(d)Land and Resource Management Plan
						(1)In generalSubject to paragraph (2), the Bridger-Teton
			 National Land and Resource Management Plan (including any revisions to the
			 Plan) shall apply to any land within the Wyoming Range Withdrawal Area.
						(2)ConflictsIf there is a conflict between this
			 subtitle and the Bridger-Teton National Land and Resource Management Plan, this
			 subtitle shall apply.
						(e)Prior lease salesNothing in this section prohibits the
			 Secretary from taking any action necessary to issue, deny, remove the
			 suspension of, or cancel a lease, or any sold lease parcel that has not been
			 issued, pursuant to any lease sale conducted prior to the date of enactment of
			 this Act, including the completion of any requirements under the
			  National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
					(f)ExceptionNotwithstanding the withdrawal in
			 subsection (a), the Secretary may lease oil and gas resources in the Wyoming
			 Range Withdrawal Area that are within 1 mile of the boundary of the Wyoming
			 Range Withdrawal Area in accordance with the Mineral Leasing Act (30 U.S.C. 181
			 et seq.) and subject to the following conditions:
						(1)The lease may only be accessed by
			 directional drilling from a lease held by production on the date of enactment
			 of this Act on National Forest System land that is adjacent to, and outside of,
			 the Wyoming Range Withdrawal Area.
						(2)The lease shall prohibit, without exception
			 or waiver, surface occupancy and surface disturbance for any activities,
			 including activities related to exploration, development, or production.
						(3)The directional drilling may extend no
			 further than 1 mile inside the boundary of the Wyoming Range Withdrawal
			 Area.
						3203.Acceptance of the donation of valid
			 existing mining or leasing rights in the Wyoming range
					(a)Notification of leaseholdersNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall provide notice to holders of valid
			 existing mining or leasing rights within the Wyoming Range Withdrawal Area of
			 the potential opportunity for repurchase of those rights and retirement under
			 this section.
					(b)Request for lease retirement
						(1)In generalA holder of a valid existing mining or
			 leasing right within the Wyoming Range Withdrawal Area may submit a written
			 notice to the Secretary of the interest of the holder in the retirement and
			 repurchase of that right.
						(2)List of interested holdersThe Secretary shall prepare a list of
			 interested holders and make the list available to any non-Federal entity or
			 person interested in acquiring that right for retirement by the
			 Secretary.
						(c)ProhibitionThe Secretary may not use any Federal funds
			 to purchase any right referred to in subsection (a).
					(d)Donation authorityThe Secretary shall—
						(1)accept the donation of any valid existing
			 mining or leasing right in the Wyoming Range Withdrawal Area from the holder of
			 that right or from any non-Federal entity or person that acquires that right;
			 and
						(2)on acceptance, cancel that right.
						(e)Relationship to other
			 authorityNothing in this
			 subtitle affects any authority the Secretary may otherwise have to modify,
			 suspend, or terminate a lease without compensation, or to recognize the
			 transfer of a valid existing mining or leasing right, if otherwise authorized
			 by law.
					DLand conveyances and exchanges
				3301.Land conveyance to City of Coffman Cove,
			 Alaska
					(a)DefinitionsIn this section:
						(1)CityThe term City means the city
			 of Coffman Cove, Alaska.
						(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
						(b)Conveyance
						(1)In GeneralSubject to valid existing rights, the
			 Secretary shall convey to the City, without consideration and by quitclaim deed
			 all right, title, and interest of the United States, except as provided in
			 paragraphs (3) and (4), in and to the parcel of National Forest System land
			 described in paragraph (2).
						(2)Description of Land
							(A)In generalThe parcel of National Forest System land
			 referred to in paragraph (1) is the approximately 12 acres of land identified
			 in U.S. Survey 10099, as depicted on the plat entitled Subdivision of
			 U.S. Survey No. 10099 and recorded as Plat 2003–1 on January 21, 2003,
			 Petersburg Recording District, Alaska.
							(B)Excluded landThe parcel of National Forest System land
			 conveyed under paragraph (1) does not include the portion of U.S. Survey 10099
			 that is north of the right-of-way for Forest Development Road 3030–295 and
			 southeast of Tract CC–8.
							(3)Right-of-WayThe United States may reserve a
			 right-of-way to provide access to the National Forest System land excluded from
			 the conveyance to the City under paragraph (2)(B).
						(4)ReversionIf any portion of the land conveyed under
			 paragraph (1) (other than a portion of land sold under paragraph (5)) ceases to
			 be used for public purposes, the land shall, at the option of the Secretary,
			 revert to the United States.
						(5)Conditions on Subsequent
			 ConveyancesIf the City sells
			 any portion of the land conveyed to the City under paragraph (1)—
							(A)the amount of consideration for the sale
			 shall reflect fair market value, as determined by an appraisal; and
							(B)the City shall pay to the Secretary an
			 amount equal to the gross proceeds of the sale, which shall be available,
			 without further appropriation, for the Tongass National Forest.
							3302.Beaverhead-Deerlodge National Forest land
			 conveyance, Montana
					(a)DefinitionsIn this section:
						(1)CountyThe term County means
			 Jefferson County, Montana.
						(2)MapThe term map means the map
			 that is—
							(A)entitled Elkhorn
			 Cemetery;
							(B)dated May 9, 2005; and
							(C)on file in the office of the
			 Beaverhead-Deerlodge National Forest Supervisor.
							(3)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
						(b)Conveyance to Jefferson County,
			 Montana
						(1)ConveyanceNot later than 180 days after the date of
			 enactment of this Act and subject to valid existing rights, the Secretary
			 (acting through the Regional Forester, Northern Region, Missoula, Montana)
			 shall convey by quitclaim deed to the County for no consideration, all right,
			 title, and interest of the United States, except as provided in paragraph (5),
			 in and to the parcel of land described in paragraph (2).
						(2)Description of LandThe parcel of land referred to in paragraph
			 (1) is the parcel of approximately 9.67 acres of National Forest System land
			 (including any improvements to the land) in the County that is known as the
			 Elkhorn Cemetery, as generally depicted on the map.
						(3)Use of LandAs a condition of the conveyance under
			 paragraph (1), the County shall—
							(A)use the land described in paragraph (2) as
			 a County cemetery; and
							(B)agree to manage the cemetery with due
			 consideration and protection for the historic and cultural values of the
			 cemetery, under such terms and conditions as are agreed to by the Secretary and
			 the County.
							(4)EasementIn conveying the land to the County under
			 paragraph (1), the Secretary, in accordance with applicable law, shall grant to
			 the County an easement across certain National Forest System land, as generally
			 depicted on the map, to provide access to the land conveyed under that
			 paragraph.
						(5)ReversionIn the quitclaim deed to the County, the
			 Secretary shall provide that the land conveyed to the County under paragraph
			 (1) shall revert to the Secretary, at the election of the Secretary, if the
			 land is—
							(A)used for a purpose other than the purposes
			 described in paragraph (3)(A); or
							(B)managed by the County in a manner that is
			 inconsistent with paragraph (3)(B).
							3303.Santa Fe National Forest; Pecos National
			 Historical Park Land Exchange
					(a)DefinitionsIn this section:
						(1)Federal landThe term Federal land means
			 the approximately 160 acres of Federal land within the Santa Fe National Forest
			 in the State, as depicted on the map.
						(2)LandownerThe term landowner means the 1
			 or more owners of the non-Federal land.
						(3)MapThe term map means the map
			 entitled Proposed Land Exchange for Pecos National Historical
			 Park, numbered 430/80,054, dated November 19, 1999, and revised
			 September 18, 2000.
						(4)Non-federal landThe term non-Federal land
			 means the approximately 154 acres of non-Federal land in the Park, as depicted
			 on the map.
						(5)ParkThe term Park means the Pecos
			 National Historical Park in the State.
						(6)SecretariesThe term Secretaries means the
			 Secretary of the Interior and the Secretary of Agriculture, acting
			 jointly.
						(7)StateThe term State means the State
			 of New Mexico.
						(b)Land exchange
						(1)In GeneralIf the Secretary of the Interior accepts
			 the non-Federal land, title to which is acceptable to the Secretary of the
			 Interior, the Secretary of Agriculture shall, subject to the conditions of this
			 section and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.), convey to the landowner the Federal land.
						(2)Easement
							(A)In generalAs a condition of the conveyance of the
			 non-Federal land, the landowner may reserve an easement (including an easement
			 for service access) for water pipelines to 2 well sites located in the Park, as
			 generally depicted on the map.
							(B)RouteThe Secretary of the Interior and the
			 landowner shall determine the appropriate route of the easement through the
			 non-Federal land.
							(C)Terms and conditionsThe easement shall include such terms and
			 conditions relating to the use of, and access to, the well sites and pipeline,
			 as the Secretary of the Interior and the landowner determine to be
			 appropriate.
							(D)Applicable
			 lawThe easement shall be
			 established, operated, and maintained in compliance with applicable Federal,
			 State, and local laws.
							(3)Valuation, Appraisals, and
			 Equalization
							(A)In generalThe value of the Federal land and
			 non-Federal land—
								(i)shall be equal, as determined by appraisals
			 conducted in accordance with subparagraph (B); or
								(ii)if the value is not equal, shall be
			 equalized in accordance with subparagraph (C).
								(B)Appraisals
								(i)In generalThe Federal land and non-Federal land shall
			 be appraised by an independent appraiser selected by the Secretaries.
								(ii)RequirementsAn appraisal conducted under clause (i)
			 shall be conducted in accordance with—
									(I)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
									(II)the Uniform Standards of Professional
			 Appraisal Practice.
									(iii)ApprovalThe appraisals conducted under this
			 subparagraph shall be submitted to the Secretaries for approval.
								(C)Equalization of values
								(i)In generalIf the values of the non-Federal land and
			 the Federal land are not equal, the values may be equalized in accordance with
			 section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716).
								(ii)Cash equalization paymentsAny amounts received by the Secretary of
			 Agriculture as a cash equalization payment under section 206(b) of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716(b)) shall—
									(I)be deposited in the fund established by
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a); and
									(II)be available for expenditure, without
			 further appropriation, for the acquisition of land and interests in land in the
			 State.
									(4)CostsBefore the completion of the exchange under
			 this subsection, the Secretaries and the landowner shall enter into an
			 agreement that allocates the costs of the exchange among the Secretaries and
			 the landowner.
						(5)Applicable
			 LawExcept as otherwise
			 provided in this section, the exchange of land and interests in land under this
			 section shall be in accordance with—
							(A)section 206 of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716); and
							(B)other applicable Federal, State, and local
			 laws.
							(6)Additional Terms and
			 ConditionsThe Secretaries
			 may require, in addition to any requirements under this section, such terms and
			 conditions relating to the exchange of Federal land and non-Federal land and
			 the granting of easements under this section as the Secretaries determine to be
			 appropriate to protect the interests of the United States.
						(7)Completion of the Exchange
							(A)In generalThe exchange of Federal land and
			 non-Federal land shall be completed not later than 180 days after the later
			 of—
								(i)the date on which the requirements of the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) have been met;
								(ii)the date on which the Secretary of the
			 Interior approves the appraisals under paragraph (3)(B)(iii); or
								(iii)the date on which the Secretaries and the
			 landowner agree on the costs of the exchange and any other terms and conditions
			 of the exchange under this subsection.
								(B)NoticeThe Secretaries shall submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Resources of the House of Representatives notice of the completion of the
			 exchange of Federal land and non-Federal land under this subsection.
							(c)Administration
						(1)In GeneralThe Secretary of the Interior shall
			 administer the non-Federal land acquired under this section in accordance with
			 the laws generally applicable to units of the National Park System, including
			 the Act of August 25, 1916 (commonly known as the National Park Service
			 Organic Act) (16 U.S.C. 1 et seq.).
						(2)Maps
							(A)In generalThe map shall be on file and available for
			 public inspection in the appropriate offices of the Secretaries.
							(B)Transmittal of revised map to
			 congressNot later than 180
			 days after completion of the exchange, the Secretaries shall transmit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Resources of the House of Representatives a revised map that depicts—
								(i)the Federal land and non-Federal land
			 exchanged under this section; and
								(ii)the easement described in subsection
			 (b)(2).
								3304.Santa Fe National Forest Land Conveyance,
			 New Mexico
					(a)DefinitionsIn this section:
						(1)ClaimThe term Claim means a claim
			 of the Claimants to any right, title, or interest in any land located in lot
			 10, sec. 22, T. 18 N., R. 12 E., New Mexico Principal Meridian, San Miguel
			 County, New Mexico, except as provided in subsection (b)(1).
						(2)ClaimantsThe term Claimants means
			 Ramona Lawson and Boyd Lawson.
						(3)Federal landThe term Federal land means a
			 parcel of National Forest System land in the Santa Fe National Forest, New
			 Mexico, that is—
							(A)comprised of approximately 6.20 acres of
			 land; and
							(B)described and delineated in the
			 survey.
							(4)SecretaryThe term Secretary means the
			 Secretary of Agriculture, acting through the Forest Service Regional Forester,
			 Southwestern Region.
						(5)SurveyThe term survey means the
			 survey plat entitled Boundary Survey and Conservation Easement
			 Plat, prepared by Chris A. Chavez, Land Surveyor, Forest Service,
			 NMPLS#12793, and recorded on February 27, 2007, at book 55, page 93, of the
			 land records of San Miguel County, New Mexico.
						(b)Santa Fe National Forest land
			 conveyance
						(1)In generalThe Secretary shall, except as provided in
			 subparagraph (A) and subject to valid existing rights, convey and quitclaim to
			 the Claimants all right, title, and interest of the United States in and to the
			 Federal land in exchange for—
							(A)the grant by the Claimants to the United
			 States of a scenic easement to the Federal land that—
								(i)protects the purposes for which the Federal
			 land was designated under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et
			 seq.); and
								(ii)is determined to be acceptable by the
			 Secretary; and
								(B)a release of the United States by the
			 Claimants of—
								(i)the Claim; and
								(ii)any additional related claims of the
			 Claimants against the United States.
								(2)SurveyThe Secretary, with the approval of the
			 Claimants, may make minor corrections to the survey and legal description of
			 the Federal land to correct clerical, typographical, and surveying
			 errors.
						(3)Satisfaction of claimThe conveyance of Federal land under
			 paragraph (1) shall constitute a full satisfaction of the Claim.
						3305.Kittitas County, Washington, land
			 conveyance
					(a)Conveyance requiredThe Secretary of Agriculture shall convey,
			 without consideration, to the King and Kittitas Counties Fire District #51 of
			 King and Kittitas Counties, Washington (in this section referred to as the
			 District), all right, title, and interest of the United States
			 in and to a parcel of National Forest System land in Kittitas County,
			 Washington, consisting of approximately 1.5 acres within the SW¼ of the SE¼ of
			 section 4, township 22 north, range 11 east, Willamette meridian, for the
			 purpose of permitting the District to use the parcel as a site for a new
			 Snoqualmie Pass fire and rescue station.
					(b)Reversionary interestIf the Secretary determines at any time
			 that the real property conveyed under subsection (a) is not being used in
			 accordance with the purpose of the conveyance specified in such subsection, all
			 right, title, and interest in and to the property shall revert, at the option
			 of the Secretary, to the United States, and the United States shall have the
			 right of immediate entry onto the property. Any determination of the Secretary
			 under this subsection shall be made on the record after an opportunity for a
			 hearing.
					(c)SurveyIf necessary, the exact acreage and legal
			 description of the lands to be conveyed under subsection (a) shall be
			 determined by a survey satisfactory to the Secretary. The cost of a survey
			 shall be borne by the District.
					(d)Additional terms and
			 conditionsThe Secretary may
			 require such additional terms and conditions in connection with the conveyance
			 under subsection (a) as the Secretary considers appropriate to protect the
			 interests of the United States.
					3306.Mammoth Community Water District use
			 restrictionsNotwithstanding
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a), the approximately 36.25 acres patented to the Mammoth County Water
			 District (now known as the Mammoth Community Water District) by
			 Patent No. 04–87–0038, on June 26, 1987, and recorded in volume 482, at page
			 516, of the official records of the Recorder’s Office, Mono County, California,
			 may be used for any public purpose.
				3307.Land exchange, Wasatch-Cache National
			 Forest, Utah
					(a)DefinitionsIn this section:
						(1)CityThe term City means the City
			 of Bountiful, Utah.
						(2)Federal landThe term Federal land means
			 the land under the jurisdiction of the Secretary identified on the map as
			 Shooting Range Special Use Permit Area.
						(3)MapThe term map means the map
			 entitled Bountiful City Land Consolidation Act and dated October
			 15, 2007.
						(4)Non-federal landThe term non-Federal land
			 means the 3 parcels of City land comprising a total of approximately 1,680
			 acres, as generally depicted on the map.
						(5)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
						(b)ExchangeSubject to subsections (d) through (h), if
			 the City conveys to the Secretary all right, title, and interest of the City in
			 and to the non-Federal land, the Secretary shall convey to the City all right,
			 title, and interest of the United States in and to the Federal land.
					(c)Availability of MapThe map shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service.
					(d)Valuation and equalization
						(1)ValuationThe value of the Federal land and the
			 non-Federal land to be conveyed under subsection (b)—
							(A)shall be equal, as determined by appraisals
			 carried out in accordance with section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716); or
							(B)if not equal, shall be equalized in
			 accordance with paragraph (2).
							(2)EqualizationIf the value of the Federal land and the
			 non-Federal land to be conveyed in a land exchange under this section is not
			 equal, the value may be equalized by—
							(A)making a cash equalization payment to the
			 Secretary or to the City, as appropriate; or
							(B)reducing the acreage of the Federal land or
			 the non-Federal land to be exchanged, as appropriate.
							(e)Applicable
			 LawSection 206 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) shall apply to
			 the land exchange authorized under subsection (b), except that the Secretary
			 may accept a cash equalization payment in excess of 25 percent of the value of
			 the Federal land.
					(f)Conditions
						(1)Liability
							(A)In generalAs a condition of the exchange under
			 subsection (b), the Secretary shall—
								(i)require that the City—
									(I)assume all liability for the shooting range
			 located on the Federal land, including the past, present, and future condition
			 of the Federal land; and
									(II)hold the United States harmless for any
			 liability for the condition of the Federal land; and
									(ii)comply with the hazardous substances
			 disclosure requirements of section 120(h) of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
								(B)LimitationClauses (ii) and (iii) of section
			 120(h)(3)(A) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act (42 U.S.C. 9620(h)(3)(A)) shall not apply to the conveyance of
			 Federal land under subsection (b).
							(2)Additional terms and
			 conditionsThe land exchange
			 under subsection (b) shall be subject to—
							(A)valid existing rights; and
							(B)such additional terms and conditions as the
			 Secretary may require.
							(g)Management of acquired landThe non-Federal land acquired by the
			 Secretary under subsection (b) shall be—
						(1)added to, and administered as part of, the
			 Wasatch-Cache National Forest; and
						(2)managed by the Secretary in accordance
			 with—
							(A)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
							(B)any laws (including regulations) applicable
			 to the National Forest System.
							(h)Easements; Rights-of-way
						(1)Bonneville Shoreline Trail
			 easementIn carrying out the
			 land exchange under subsection (b), the Secretary shall ensure that an easement
			 not less than 60 feet in width is reserved for the Bonneville Shoreline
			 Trail.
						(2)Other rights-of-wayThe Secretary and the City may reserve any
			 other rights-of-way for utilities, roads, and trails that—
							(A)are mutually agreed to by the Secretary and
			 the City; and
							(B)the Secretary and the City consider to be
			 in the public interest.
							(i)Disposal of remaining Federal land
						(1)In generalThe Secretary may, by sale or exchange,
			 dispose of all, or a portion of, the parcel of National Forest System land
			 comprising approximately 220 acres, as generally depicted on the map that
			 remains after the conveyance of the Federal land authorized under subsection
			 (b), if the Secretary determines, in accordance with paragraph (2), that the
			 land or portion of the land is in excess of the needs of the National Forest
			 System.
						(2)RequirementsA determination under paragraph (1) shall
			 be made—
							(A)pursuant to an amendment of the land and
			 resource management plan for the Wasatch-Cache National Forest; and
							(B)after carrying out a public process
			 consistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
							(3)ConsiderationAs consideration for any conveyance of
			 Federal land under paragraph (1), the Secretary shall require payment of an
			 amount equal to not less than the fair market value of the conveyed National
			 Forest System land.
						(4)Relation to other lawsAny conveyance of Federal land under
			 paragraph (1) by exchange shall be subject to section 206 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1716).
						(5)Disposition of proceedsAny amounts received by the Secretary as
			 consideration under subsection (d) or paragraph (3) shall be—
							(A)deposited in the fund established under
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a); and
							(B)available to the Secretary, without further
			 appropriation and until expended, for the acquisition of land or interests in
			 land to be included in the Wasatch-Cache National Forest.
							(6)Additional terms and
			 conditionsAny conveyance of
			 Federal land under paragraph (1) shall be subject to—
							(A)valid existing rights; and
							(B)such additional terms and conditions as the
			 Secretary may require.
							3308.Boundary adjustment, Frank Church River of
			 No Return Wilderness
					(a)PurposesThe purposes of this section are—
						(1)to adjust the boundaries of the wilderness
			 area; and
						(2)to authorize the Secretary to sell the land
			 designated for removal from the wilderness area due to encroachment.
						(b)DefinitionsIn this section:
						(1)Land designated for exclusionThe term land designated for
			 exclusion means the parcel of land that is—
							(A)comprised of approximately 10.2 acres of
			 land;
							(B)generally depicted on the survey plat
			 entitled Proposed Boundary Change FCRONRW Sections 15 (unsurveyed)
			 Township 14 North, Range 13 East, B.M., Custer County, Idaho and dated
			 November 14, 2001; and
							(C)more particularly described in the survey
			 plat and legal description on file in—
								(i)the office of the Chief of the Forest
			 Service, Washington, DC; and
								(ii)the office of the Intermountain Regional
			 Forester, Ogden, Utah.
								(2)Land designated for inclusionThe term land designated for
			 inclusion means the parcel of National Forest System land that
			 is—
							(A)comprised of approximately 10.2 acres of
			 land;
							(B)located in unsurveyed section 22, T. 14 N.,
			 R. 13 E., Boise Meridian, Custer County, Idaho;
							(C)generally depicted on the map entitled
			 Challis National Forest, T.14 N., R. 13 E., B.M., Custer County, Idaho,
			 Proposed Boundary Change FCRONRW and dated September 19, 2007;
			 and
							(D)more particularly described on the map and
			 legal description on file in—
								(i)the office of the Chief of the Forest
			 Service, Washington, DC; and
								(ii)the Intermountain Regional Forester, Ogden,
			 Utah.
								(3)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
						(4)Wilderness areaThe term wilderness area
			 means the Frank Church River of No Return Wilderness designated by section 3 of
			 the Central Idaho Wilderness Act of 1980 (16 U.S.C. 1132 note; 94 Stat.
			 948).
						(c)Boundary adjustment
						(1)Adjustment to wilderness area
							(A)InclusionThe wilderness area shall include the land
			 designated for inclusion.
							(B)ExclusionThe wilderness area shall not include the
			 land designated for exclusion.
							(2)Corrections to legal
			 descriptionsThe Secretary
			 may make corrections to the legal descriptions.
						(d)Conveyance of land designated for
			 exclusion
						(1)In generalSubject to paragraph (2), to resolve the
			 encroachment on the land designated for exclusion, the Secretary may sell for
			 consideration in an amount equal to fair market value—
							(A)the land designated for exclusion;
			 and
							(B)as the Secretary determines to be
			 necessary, not more than 10 acres of land adjacent to the land designated for
			 exclusion.
							(2)ConditionsThe sale of land under paragraph (1) shall
			 be subject to the conditions that—
							(A)the land to be conveyed be appraised in
			 accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions;
							(B)the person buying the land shall
			 pay—
								(i)the costs associated with appraising and,
			 if the land needs to be resurveyed, resurveying the land; and
								(ii)any analyses and closing costs associated
			 with the conveyance;
								(C)for management purposes, the Secretary may
			 reconfigure the description of the land for sale; and
							(D)the owner of the adjacent private land
			 shall have the first opportunity to buy the land.
							(3)Disposition of proceeds
							(A)In generalThe Secretary shall deposit the cash
			 proceeds from a sale of land under paragraph (1) in the fund established under
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a).
							(B)Availability and useAmounts deposited under subparagraph
			 (A)—
								(i)shall remain available until expended for
			 the acquisition of land for National Forest purposes in the State of Idaho;
			 and
								(ii)shall not be subject to transfer or
			 reprogramming for—
									(I)wildland fire management; or
									(II)any other emergency purposes.
									3309.Sandia pueblo land exchange technical
			 amendmentSection 413(b) of
			 the T’uf Shur Bien Preservation Trust Area Act (16 U.S.C. 539m–11) is
			 amended—
					(1)in paragraph (1), by inserting
			 3, after sections; and
					(2)in the first sentence of paragraph (4), by
			 inserting , as a condition of the conveyance, before
			 remain.
					EColorado Northern Front Range
			 Study
				3401.PurposeThe purpose of this subtitle is to identify
			 options that may be available to assist in maintaining the open space
			 characteristics of land that is part of the mountain backdrop of communities in
			 the northern section of the Front Range area of Colorado.
				3402.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of Agriculture, acting through the Chief of the Forest
			 Service.
					(2)StateThe term State means the State
			 of Colorado.
					(3)Study area
						(A)In generalThe term study area means the
			 land in southern Boulder, northern Jefferson, and northern Gilpin Counties,
			 Colorado, that is located west of Colorado State Highway 93, south and east of
			 Colorado State Highway 119, and north of Colorado State Highway 46, as
			 generally depicted on the map entitled Colorado Northern Front Range
			 Mountain Backdrop Protection Study Act: Study Area and dated August 27,
			 2008.
						(B)ExclusionsThe term study area does not
			 include land within the city limits of the cities of Arvada, Boulder, or
			 Golden, Colorado.
						(4)Undeveloped landThe term undeveloped land
			 means land—
						(A)that is located within the study
			 area;
						(B)that is free or primarily free of
			 structures; and
						(C)the development of which is likely to
			 affect adversely the scenic, wildlife, or recreational value of the study
			 area.
						3403.Colorado Northern Front Range Mountain
			 Backdrop Study
					(a)Study; reportNot later than 1 year after the date of
			 enactment of this Act and except as provided in subsection (c), the Secretary
			 shall—
						(1)conduct a study of the land within the
			 study area; and
						(2)complete a report that—
							(A)identifies the present ownership of the
			 land within the study area;
							(B)identifies any undeveloped land that may be
			 at risk of development; and
							(C)describes any actions that could be taken
			 by the United States, the State, a political subdivision of the State, or any
			 other parties to preserve the open and undeveloped character of the land within
			 the study area.
							(b)RequirementsThe Secretary shall conduct the study and
			 develop the report under subsection (a) with the support and participation of 1
			 or more of the following State and local entities:
						(1)The Colorado Department of Natural
			 Resources.
						(2)Colorado State Forest Service.
						(3)Colorado State Conservation Board.
						(4)Great Outdoors Colorado.
						(5)Boulder, Jefferson, and Gilpin Counties,
			 Colorado.
						(c)LimitationIf the State and local entities specified
			 in subsection (b) do not support and participate in the conduct of the study
			 and the development of the report under this section, the Secretary may—
						(1)decrease the area covered by the study
			 area, as appropriate; or
						(2)(A)opt not to conduct the study or develop the
			 report; and
							(B)submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives notice of the decision not to conduct the study or
			 develop the report.
							(d)EffectNothing in this subtitle authorizes the
			 Secretary to take any action that would affect the use of any land not owned by
			 the United States.
					IVForest Landscape Restoration
			4001.PurposeThe purpose of this title is to encourage
			 the collaborative, science-based ecosystem restoration of priority forest
			 landscapes through a process that—
				(1)encourages ecological, economic, and social
			 sustainability;
				(2)leverages local resources with national and
			 private resources;
				(3)facilitates the reduction of wildfire
			 management costs, including through reestablishing natural fire regimes and
			 reducing the risk of uncharacteristic wildfire; and
				(4)demonstrates the degree to which—
					(A)various ecological restoration
			 techniques—
						(i)achieve ecological and watershed health
			 objectives; and
						(ii)affect wildfire activity and management
			 costs; and
						(B)the use of forest restoration byproducts
			 can offset treatment costs while benefitting local rural economies and
			 improving forest health.
					4002.DefinitionsIn this title:
				(1)FundThe term Fund means the
			 Collaborative Forest Landscape Restoration Fund established by section
			 4003(f).
				(2)ProgramThe term program means the
			 Collaborative Forest Landscape Restoration Program established under section
			 4003(a).
				(3)ProposalThe term proposal means a
			 collaborative forest landscape restoration proposal described in section
			 4003(b).
				(4)SecretaryThe term Secretary means the
			 Secretary of Agriculture, acting through the Chief of the Forest
			 Service.
				(5)StrategyThe term strategy means a
			 landscape restoration strategy described in section 4003(b)(1).
				4003.Collaborative Forest Landscape Restoration
			 Program
				(a)In generalThe Secretary, in consultation with the
			 Secretary of the Interior, shall establish a Collaborative Forest Landscape
			 Restoration Program to select and fund ecological restoration treatments for
			 priority forest landscapes in accordance with—
					(1)the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.);
					(2)the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.); and
					(3)any other applicable law.
					(b)Eligibility criteriaTo be eligible for nomination under
			 subsection (c), a collaborative forest landscape restoration proposal
			 shall—
					(1)be based on a landscape restoration
			 strategy that—
						(A)is complete or substantially
			 complete;
						(B)identifies and prioritizes ecological
			 restoration treatments for a 10-year period within a landscape that is—
							(i)at least 50,000 acres;
							(ii)comprised primarily of forested National
			 Forest System land, but may also include land under the jurisdiction of the
			 Bureau of Land Management, land under the jurisdiction of the Bureau of Indian
			 Affairs, or other Federal, State, tribal, or private land;
							(iii)in need of active ecosystem restoration;
			 and
							(iv)accessible by existing or proposed
			 wood-processing infrastructure at an appropriate scale to use woody biomass and
			 small-diameter wood removed in ecological restoration treatments;
							(C)incorporates the best available science and
			 scientific application tools in ecological restoration strategies;
						(D)fully maintains, or contributes toward the
			 restoration of, the structure and composition of old growth stands according to
			 the pre-fire suppression old growth conditions characteristic of the forest
			 type, taking into account the contribution of the stand to landscape fire
			 adaptation and watershed health and retaining the large trees contributing to
			 old growth structure;
						(E)would carry out any forest restoration
			 treatments that reduce hazardous fuels by—
							(i)focusing on small diameter trees, thinning,
			 strategic fuel breaks, and fire use to modify fire behavior, as measured by the
			 projected reduction of uncharacteristically severe wildfire effects for the
			 forest type (such as adverse soil impacts, tree mortality or other impacts);
			 and
							(ii)maximizing the retention of large trees, as
			 appropriate for the forest type, to the extent that the trees promote
			 fire-resilient stands; and
							(F)(i)does not include the establishment of
			 permanent roads; and
							(ii)would commit funding to decommission all
			 temporary roads constructed to carry out the strategy;
							(2)be developed and implemented through a
			 collaborative process that—
						(A)includes multiple interested persons
			 representing diverse interests; and
						(B)(i)is transparent and nonexclusive; or
							(ii)meets the requirements for a resource
			 advisory committee under subsections (c) through (f) of section 205 of Public
			 Law 106–393 (16 U.S.C. 500 note);
							(3)describe plans to—
						(A)reduce the risk of uncharacteristic
			 wildfire, including through the use of fire for ecological restoration and
			 maintenance and reestablishing natural fire regimes, where appropriate;
						(B)improve fish and wildlife habitat,
			 including for endangered, threatened, and sensitive species;
						(C)maintain or improve water quality and
			 watershed function;
						(D)prevent, remediate, or control invasions of
			 exotic species;
						(E)maintain, decommission, and rehabilitate
			 roads and trails;
						(F)use woody biomass and small-diameter trees
			 produced from projects implementing the strategy;
						(G)report annually on performance, including
			 through performance measures from the plan entitled the 10 Year
			 Comprehensive Strategy Implementation Plan and dated December 2006;
			 and
						(H)take into account any applicable community
			 wildfire protection plan;
						(4)analyze any anticipated cost savings,
			 including those resulting from—
						(A)reduced wildfire management costs;
			 and
						(B)a decrease in the unit costs of
			 implementing ecological restoration treatments over time;
						(5)estimate—
						(A)the annual Federal funding necessary to
			 implement the proposal; and
						(B)the amount of new non-Federal investment
			 for carrying out the proposal that would be leveraged;
						(6)describe the collaborative process through
			 which the proposal was developed, including a description of—
						(A)participation by or consultation with
			 State, local, and Tribal governments; and
						(B)any established record of successful
			 collaborative planning and implementation of ecological restoration projects on
			 National Forest System land and other land included in the proposal by the
			 collaborators; and
						(7)benefit local economies by providing local
			 employment or training opportunities through contracts, grants, or agreements
			 for restoration planning, design, implementation, or monitoring with—
						(A)local private, nonprofit, or cooperative
			 entities;
						(B)Youth Conservation Corps crews or related
			 partnerships, with State, local, and non-profit youth groups;
						(C)existing or proposed small or
			 micro-businesses, clusters, or incubators; or
						(D)other entities that will hire or train
			 local people to complete such contracts, grants, or agreements; and
						(8)be subject to any other requirements that
			 the Secretary, in consultation with the Secretary of the Interior, determines
			 to be necessary for the efficient and effective administration of the
			 program.
					(c)Nomination Process
					(1)SubmissionA proposal shall be submitted to—
						(A)the appropriate Regional Forester;
			 and
						(B)if actions under the jurisdiction of the
			 Secretary of the Interior are proposed, the appropriate—
							(i)State Director of the Bureau of Land
			 Management;
							(ii)Regional Director of the Bureau of Indian
			 Affairs; or
							(iii)other official of the Department of the
			 Interior.
							(2)Nomination
						(A)In generalA Regional Forester may nominate for
			 selection by the Secretary any proposals that meet the eligibility criteria
			 established by subsection (b).
						(B)ConcurrenceAny proposal nominated by the Regional
			 Forester that proposes actions under the jurisdiction of the Secretary of the
			 Interior shall include the concurrence of the appropriate—
							(i)State Director of the Bureau of Land
			 Management;
							(ii)Regional Director of the Bureau of Indian
			 Affairs; or
							(iii)other official of the Department of the
			 Interior.
							(3)DocumentationWith respect to each proposal that is
			 nominated under paragraph (2)—
						(A)the appropriate Regional Forester
			 shall—
							(i)include a plan to use Federal funds
			 allocated to the region to fund those costs of planning and carrying out
			 ecological restoration treatments on National Forest System land, consistent
			 with the strategy, that would not be covered by amounts transferred to the
			 Secretary from the Fund; and
							(ii)provide evidence that amounts proposed to
			 be transferred to the Secretary from the Fund during the first 2 fiscal years
			 following selection would be used to carry out ecological restoration
			 treatments consistent with the strategy during the same fiscal year in which
			 the funds are transferred to the Secretary;
							(B)if actions under the jurisdiction of the
			 Secretary of the Interior are proposed, the nomination shall include a plan to
			 fund such actions, consistent with the strategy, by the appropriate—
							(i)State Director of the Bureau of Land
			 Management;
							(ii)Regional Director of the Bureau of Indian
			 Affairs; or
							(iii)other official of the Department of the
			 Interior; and
							(C)if actions on land not under the
			 jurisdiction of the Secretary or the Secretary of the Interior are proposed,
			 the appropriate Regional Forester shall provide evidence that the landowner
			 intends to participate in, and provide appropriate funding to carry out, the
			 actions.
						(d)Selection process
					(1)In generalAfter consulting with the advisory panel
			 established under subsection (e), the Secretary, in consultation with the
			 Secretary of the Interior, shall, subject to paragraph (2), select the best
			 proposals that—
						(A)have been nominated under subsection
			 (c)(2); and
						(B)meet the eligibility criteria established
			 by subsection (b).
						(2)CriteriaIn selecting proposals under paragraph (1),
			 the Secretary shall give special consideration to—
						(A)the strength of the proposal and
			 strategy;
						(B)the strength of the ecological case of the
			 proposal and the proposed ecological restoration strategies;
						(C)the strength of the collaborative process
			 and the likelihood of successful collaboration throughout
			 implementation;
						(D)whether the proposal is likely to achieve
			 reductions in long-term wildfire management costs;
						(E)whether the proposal would reduce the
			 relative costs of carrying out ecological restoration treatments as a result of
			 the use of woody biomass and small-diameter trees; and
						(F)whether an appropriate level of non-Federal
			 investment would be leveraged in carrying out the proposal.
						(3)LimitationThe Secretary may select not more
			 than—
						(A)10 proposals to be funded during any fiscal
			 year;
						(B)2 proposals in any 1 region of the National
			 Forest System to be funded during any fiscal year; and
						(C)the number of proposals that the Secretary
			 determines are likely to receive adequate funding.
						(e)Advisory panel
					(1)In generalThe Secretary shall establish and maintain
			 an advisory panel comprised of not more than 15 members to evaluate, and
			 provide recommendations on, each proposal that has been nominated under
			 subsection (c)(2).
					(2)RepresentationThe Secretary shall ensure that the
			 membership of the advisory panel is fairly balanced in terms of the points of
			 view represented and the functions to be performed by the advisory
			 panel.
					(3)InclusionThe advisory panel shall include experts in
			 ecological restoration, fire ecology, fire management, rural economic
			 development, strategies for ecological adaptation to climate change, fish and
			 wildlife ecology, and woody biomass and small-diameter tree utilization.
					(f)Collaborative Forest Landscape Restoration
			 Fund
					(1)EstablishmentThere is established in the Treasury of the
			 United States a fund, to be known as the Collaborative Forest Landscape
			 Restoration Fund, to be used to pay up to 50 percent of the cost of
			 carrying out and monitoring ecological restoration treatments on National
			 Forest System land for each proposal selected to be carried out under
			 subsection (d).
					(2)InclusionThe cost of carrying out ecological
			 restoration treatments as provided in paragraph (1) may, as the Secretary
			 determines to be appropriate, include cancellation and termination costs
			 required to be obligated for contracts to carry out ecological restoration
			 treatments on National Forest System land for each proposal selected to be
			 carried out under subsection (d).
					(3)ContentsThe Fund shall consist of such amounts as
			 are appropriated to the Fund under paragraph (6).
					(4)Expenditures From Fund
						(A)In generalOn request by the Secretary, the Secretary
			 of the Treasury shall transfer from the Fund to the Secretary such amounts as
			 the Secretary determines are appropriate, in accordance with paragraph
			 (1).
						(B)LimitationThe Secretary shall not expend money from
			 the Fund on any 1 proposal—
							(i)during a period of more than 10 fiscal
			 years; or
							(ii)in excess of $4,000,000 in any 1 fiscal
			 year.
							(5)Accounting and Reporting
			 SystemThe Secretary shall
			 establish an accounting and reporting system for the Fund.
					(6)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Fund $40,000,000 for each of fiscal years
			 2009 through 2019, to remain available until expended.
					(g)Program Implementation and
			 Monitoring
					(1)Work PlanNot later than 180 days after the date on
			 which a proposal is selected to be carried out, the Secretary shall create, in
			 collaboration with the interested persons, an implementation work plan and
			 budget to implement the proposal that includes—
						(A)a description of the manner in which the
			 proposal would be implemented to achieve ecological and community economic
			 benefit, including capacity building to accomplish restoration;
						(B)a business plan that addresses—
							(i)the anticipated unit treatment cost
			 reductions over 10 years;
							(ii)the anticipated costs for infrastructure
			 needed for the proposal;
							(iii)the projected sustainability of the supply
			 of woody biomass and small-diameter trees removed in ecological restoration
			 treatments; and
							(iv)the projected local economic benefits of
			 the proposal;
							(C)documentation of the non-Federal investment
			 in the priority landscape, including the sources and uses of the investments;
			 and
						(D)a plan to decommission any temporary roads
			 established to carry out the proposal.
						(2)Project implementationAmounts transferred to the Secretary from
			 the Fund shall be used to carry out ecological restoration treatments that
			 are—
						(A)consistent with the proposal and strategy;
			 and
						(B)identified through the collaborative
			 process described in subsection (b)(2).
						(3)Annual ReportThe Secretary, in collaboration with the
			 Secretary of the Interior and interested persons, shall prepare an annual
			 report on the accomplishments of each selected proposal that includes—
						(A)a description of all acres (or other
			 appropriate unit) treated and restored through projects implementing the
			 strategy;
						(B)an evaluation of progress, including
			 performance measures and how prior year evaluations have contributed to
			 improved project performance;
						(C)a description of community benefits
			 achieved, including any local economic benefits;
						(D)the results of the multiparty monitoring,
			 evaluation, and accountability process under paragraph (4); and
						(E)a summary of the costs of—
							(i)treatments; and
							(ii)relevant fire management activities.
							(4)Multiparty MonitoringThe Secretary shall, in collaboration with
			 the Secretary of the Interior and interested persons, use a multiparty
			 monitoring, evaluation, and accountability process to assess the positive or
			 negative ecological, social, and economic effects of projects implementing a
			 selected proposal for not less than 15 years after project implementation
			 commences.
					(h)ReportNot later than 5 years after the first
			 fiscal year in which funding is made available to carry out ecological
			 restoration projects under the program, and every 5 years thereafter, the
			 Secretary, in consultation with the Secretary of the Interior, shall submit a
			 report on the program, including an assessment of whether, and to what extent,
			 the program is fulfilling the purposes of this title, to—
					(1)the Committee on Energy and Natural
			 Resources of the Senate;
					(2)the Committee on Appropriations of the
			 Senate;
					(3)the Committee on Natural Resources of the
			 House of Representatives; and
					(4)the Committee on Appropriations of the
			 House of Representatives.
					4004.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary and the Secretary of the
			 Interior such sums as are necessary to carry out this title.
			VRivers and trails
			AAdditions to the National Wild and Scenic
			 Rivers System
				5001.Fossil Creek, ArizonaSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 1852) is amended by adding at
			 the end the following:
					
						(205)Fossil Creek, ArizonaApproximately 16.8 miles of Fossil Creek
				from the confluence of Sand Rock and Calf Pen Canyons to the confluence with
				the Verde River, to be administered by the Secretary of Agriculture in the
				following classes:
							(A)The approximately 2.7-mile segment from the
				confluence of Sand Rock and Calf Pen Canyons to the point where the segment
				exits the Fossil Spring Wilderness, as a wild river.
							(B)The approximately 7.5-mile segment from
				where the segment exits the Fossil Creek Wilderness to the boundary of the
				Mazatzal Wilderness, as a recreational river.
							(C)The 6.6-mile segment from the boundary of
				the Mazatzal Wilderness downstream to the confluence with the Verde River, as a
				wild
				river.
							.
				5002.Snake River Headwaters, Wyoming
					(a)Short titleThis section may be cited as the
			 Craig Thomas Snake Headwaters Legacy Act of 2008.
					(b)Findings; purposes
						(1)FindingsCongress finds that—
							(A)the headwaters of the Snake River System in
			 northwest Wyoming feature some of the cleanest sources of freshwater,
			 healthiest native trout fisheries, and most intact rivers and streams in the
			 lower 48 States;
							(B)the rivers and streams of the headwaters of
			 the Snake River System—
								(i)provide unparalleled fishing, hunting,
			 boating, and other recreational activities for—
									(I)local residents; and
									(II)millions of visitors from around the world;
			 and
									(ii)are national treasures;
								(C)each year, recreational activities on the
			 rivers and streams of the headwaters of the Snake River System generate
			 millions of dollars for the economies of—
								(i)Teton County, Wyoming; and
								(ii)Lincoln County, Wyoming;
								(D)to ensure that future generations of
			 citizens of the United States enjoy the benefits of the rivers and streams of
			 the headwaters of the Snake River System, Congress should apply the protections
			 provided by the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) to those
			 rivers and streams; and
							(E)the designation of the rivers and streams
			 of the headwaters of the Snake River System under the Wild and Scenic Rivers
			 Act (16 U.S.C. 1271 et seq.) will signify to the citizens of the United States
			 the importance of maintaining the outstanding and remarkable qualities of the
			 Snake River System while—
								(i)preserving public access to those rivers
			 and streams;
								(ii)respecting private property rights
			 (including existing water rights); and
								(iii)continuing to allow historic uses of the
			 rivers and streams.
								(2)PurposesThe purposes of this section are—
							(A)to protect for current and future
			 generations of citizens of the United States the outstandingly remarkable
			 scenic, natural, wildlife, fishery, recreational, scientific, historic, and
			 ecological values of the rivers and streams of the headwaters of the Snake
			 River System, while continuing to deliver water and operate and maintain
			 valuable irrigation water infrastructure; and
							(B)to designate approximately 387.7 miles of
			 the rivers and streams of the headwaters of the Snake River System as additions
			 to the National Wild and Scenic Rivers System.
							(c)DefinitionsIn this section:
						(1)Secretary concernedThe term Secretary concerned
			 means—
							(A)the Secretary of Agriculture (acting
			 through the Chief of the Forest Service), with respect to each river segment
			 described in paragraph (205) of section 3(a) of the Wild and Scenic Rivers Act
			 (16 U.S.C. 1274(a)) (as added by subsection (d)) that is not located in—
								(i)Grand Teton National Park;
								(ii)Yellowstone National Park;
								(iii)the John D. Rockefeller, Jr. Memorial
			 Parkway; or
								(iv)the National Elk Refuge; and
								(B)the Secretary of the Interior, with respect
			 to each river segment described in paragraph (205) of section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (d)) that is
			 located in—
								(i)Grand Teton National Park;
								(ii)Yellowstone National Park;
								(iii)the John D. Rockefeller, Jr. Memorial
			 Parkway; or
								(iv)the National Elk Refuge.
								(2)StateThe term State means the State
			 of Wyoming.
						(d)Wild and scenic river designations, Snake
			 River Headwaters, WyomingSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 5001) is amended by adding at
			 the end the following:
						
							(206)Snake River Headwaters,
				WyomingThe following
				segments of the Snake River System, in the State of Wyoming:
								(A)Bailey creekThe 7-mile segment of Bailey Creek, from
				the divide with the Little Greys River north to its confluence with the Snake
				River, as a wild river.
								(B)Blackrock creekThe 22-mile segment from its source to the
				Bridger-Teton National Forest boundary, as a scenic river.
								(C)Buffalo Fork of the Snake
				RiverThe portions of the
				Buffalo Fork of the Snake River, consisting of—
									(i)the 55-mile segment consisting of the North
				Fork, the Soda Fork, and the South Fork, upstream from Turpin Meadows, as a
				wild river;
									(ii)the 14-mile segment from Turpin Meadows to
				the upstream boundary of Grand Teton National Park, as a scenic river;
				and
									(iii)the 7.7-mile segment from the upstream
				boundary of Grand Teton National Park to its confluence with the Snake River,
				as a scenic river.
									(D)Crystal CreekThe portions of Crystal Creek, consisting
				of—
									(i)the 14-mile segment from its source to the
				Gros Ventre Wilderness boundary, as a wild river; and
									(ii)the 5-mile segment from the Gros Ventre
				Wilderness boundary to its confluence with the Gros Ventre River, as a scenic
				river.
									(E)Granite CreekThe portions of Granite Creek, consisting
				of—
									(i)the 12-mile segment from its source to the
				end of Granite Creek Road, as a wild river; and
									(ii)the 9.5-mile segment from Granite Hot
				Springs to the point 1 mile upstream from its confluence with the Hoback River,
				as a scenic river.
									(F)Gros Ventre RiverThe portions of the Gros Ventre River,
				consisting of—
									(i)the 16.5-mile segment from its source to
				Darwin Ranch, as a wild river;
									(ii)the 39-mile segment from Darwin Ranch to
				the upstream boundary of Grand Teton National Park, excluding the section along
				Lower Slide Lake, as a scenic river; and
									(iii)the 3.3-mile segment flowing across the
				southern boundary of Grand Teton National Park to the Highlands Drive Loop
				Bridge, as a scenic river.
									(G)Hoback riverThe 10-mile segment from the point 10 miles
				upstream from its confluence with the Snake River to its confluence with the
				Snake River, as a recreational river.
								(H)Lewis RiverThe portions of the Lewis River, consisting
				of—
									(i)the 5-mile segment from Shoshone Lake to
				Lewis Lake, as a wild river; and
									(ii)the 12-mile segment from the outlet of
				Lewis Lake to its confluence with the Snake River, as a scenic river.
									(I)Pacific CreekThe portions of Pacific Creek, consisting
				of—
									(i)the 22.5-mile segment from its source to
				the Teton Wilderness boundary, as a wild river; and
									(ii)the 11-mile segment from the Wilderness
				boundary to its confluence with the Snake River, as a scenic river.
									(J)Shoal creekThe 8-mile segment from its source to the
				point 8 miles downstream from its source, as a wild river.
								(K)Snake RiverThe portions of the Snake River, consisting
				of—
									(i)the 47-mile segment from its source to
				Jackson Lake, as a wild river;
									(ii)the 24.8-mile segment from 1 mile
				downstream of Jackson Lake Dam to 1 mile downstream of the Teton Park Road
				bridge at Moose, Wyoming, as a scenic river; and
									(iii)the 19-mile segment from the mouth of the
				Hoback River to the point 1 mile upstream from the Highway 89 bridge at Alpine
				Junction, as a recreational river, the boundary of the western edge of the
				corridor for the portion of the segment extending from the point 3.3 miles
				downstream of the mouth of the Hoback River to the point 4 miles downstream of
				the mouth of the Hoback River being the ordinary high water mark.
									(L)Willow creekThe 16.2-mile segment from the point 16.2
				miles upstream from its confluence with the Hoback River to its confluence with
				the Hoback River, as a wild river.
								(M)Wolf CreekThe 7-mile segment from its source to its
				confluence with the Snake River, as a wild
				river.
								.
					(e)Management
						(1)In generalEach river segment described in paragraph
			 (205) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as
			 added by subsection (d)) shall be managed by the Secretary concerned.
						(2)Management plan
							(A)In generalIn accordance with subparagraph (A), not
			 later than 3 years after the date of enactment of this Act, the Secretary
			 concerned shall develop a management plan for each river segment described in
			 paragraph (205) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(a)) (as added by subsection (d)) that is located in an area under the
			 jurisdiction of the Secretary concerned.
							(B)Required componentEach management plan developed by the
			 Secretary concerned under subparagraph (A) shall contain, with respect to the
			 river segment that is the subject of the plan, a section that contains an
			 analysis and description of the availability and compatibility of future
			 development with the wild and scenic character of the river segment (with
			 particular emphasis on each river segment that contains 1 or more parcels of
			 private land).
							(3)Quantification of Water Rights Reserved by
			 River Segments
							(A)The Secretary concerned shall apply for the
			 quantification of the water rights reserved by each river segment designated by
			 this section in accordance with the procedural requirements of the laws of the
			 State of Wyoming.
							(B)For the purpose of the quantification of
			 water rights under this subsection, with respect to each Wild and Scenic River
			 segment designated by this section—
								(i)the purposes for which the segments are
			 designated, as set forth in this section, are declared to be beneficial uses;
			 and
								(ii)the priority date of such right shall be
			 the date of enactment of this Act.
								(4)Stream gaugesConsistent with the Wild and Scenic Rivers
			 Act (16 U.S.C. 1271 et seq.), the Secretary may carry out activities at United
			 States Geological Survey stream gauges that are located on the Snake River
			 (including tributaries of the Snake River), including flow measurements and
			 operation, maintenance, and replacement.
						(5)Consent of property ownerNo property or interest in property located
			 within the boundaries of any river segment described in paragraph (205) of
			 section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by
			 subsection (d)) may be acquired by the Secretary without the consent of the
			 owner of the property or interest in property.
						(6)Effect of designations
							(A)In generalNothing in this section affects valid
			 existing rights, including—
								(i)all interstate water compacts in existence
			 on the date of enactment of this Act (including full development of any
			 apportionment made in accordance with the compacts);
								(ii)water rights in the States of Idaho and
			 Wyoming; and
								(iii)water rights held by the United
			 States.
								(B)Jackson Lake; Jackson Lake
			 DamNothing in this section
			 shall affect the management and operation of Jackson Lake or Jackson Lake Dam,
			 including the storage, management, and release of water.
							(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					5003.Taunton River, Massachusetts
					(a)DesignationSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 5002(d)) is amended by adding at
			 the end the following:
						
							(206)Taunton River, MassachusettsThe main stem of the Taunton River from its
				headwaters at the confluence of the Town and Matfield Rivers in the Town of
				Bridgewater downstream 40 miles to the confluence with the Quequechan River at
				the Route 195 Bridge in the City of Fall River, to be administered by the
				Secretary of the Interior in cooperation with the Taunton River Stewardship
				Council as follows:
								(A)The 18-mile segment from the confluence of
				the Town and Matfield Rivers to Route 24 in the Town of Raynham, as a scenic
				river.
								(B)The 5-mile segment from Route 24 to 0.5
				miles below Weir Bridge in the City of Taunton, as a recreational river.
								(C)The 8-mile segment from 0.5 miles below
				Weir Bridge to Muddy Cove in the Town of Dighton, as a scenic river.
								(D)The 9-mile segment from Muddy Cove to the
				confluence with the Quequechan River at the Route 195 Bridge in the City of
				Fall River, as a recreational
				river.
								.
					(b)Management of Taunton River,
			 Massachusetts
						(1)Taunton River Stewardship Plan
							(A)In generalEach river segment designated by section
			 3(a)(206) of the Wild and Scenic Rivers Act (as added by subsection (a)) shall
			 be managed in accordance with the Taunton River Stewardship Plan, dated July
			 2005 (including any amendment to the Taunton River Stewardship Plan that the
			 Secretary of the Interior (referred to in this subsection as the
			 Secretary) determines to be consistent with this section).
							(B)EffectThe Taunton River Stewardship Plan
			 described in subparagraph (A) shall be considered to satisfy each requirement
			 relating to the comprehensive management plan required under section 3(d) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
							(2)Cooperative agreementsTo provide for the long-term protection,
			 preservation, and enhancement of each river segment designated by section
			 3(a)(206) of the Wild and Scenic Rivers Act (as added by subsection (a)),
			 pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16
			 U.S.C. 1281(e) and 1282(b)(1)), the Secretary may enter into cooperative
			 agreements (which may include provisions for financial and other assistance)
			 with—
							(A)the Commonwealth of Massachusetts
			 (including political subdivisions of the Commonwealth of Massachusetts);
							(B)the Taunton River Stewardship Council;
			 and
							(C)any appropriate nonprofit organization, as
			 determined by the Secretary.
							(3)Relation to National Park
			 SystemNotwithstanding
			 section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), each river
			 segment designated by section 3(a)(206) of the Wild and Scenic Rivers Act (as
			 added by subsection (a)) shall not be—
							(A)administered as a unit of the National Park
			 System; or
							(B)subject to the laws (including regulations)
			 that govern the administration of the National Park System.
							(4)Land management
							(A)Zoning ordinancesThe zoning ordinances adopted by the Towns
			 of Bridgewater, Halifax, Middleborough, Raynham, Berkley, Dighton, Freetown,
			 and Somerset, and the Cities of Taunton and Fall River, Massachusetts
			 (including any provision of the zoning ordinances relating to the conservation
			 of floodplains, wetlands, and watercourses associated with any river segment
			 designated by section 3(a)(206) of the Wild and Scenic Rivers Act (as added by
			 subsection (a))), shall be considered to satisfy each standard and requirement
			 described in section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1277(c)).
							(B)VillagesFor the purpose of section 6(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1277(c)), each town described in subparagraph
			 (A) shall be considered to be a village.
							(C)Acquisition of land
								(i)Limitation of authority of
			 SecretaryWith respect to
			 each river segment designated by section 3(a)(206) of the Wild and Scenic
			 Rivers Act (as added by subsection (a)), the Secretary may only acquire parcels
			 of land—
									(I)by donation; or
									(II)with the consent of the owner of the parcel
			 of land.
									(ii)Prohibition relating to acquisition of land
			 by condemnationIn accordance
			 with section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), with
			 respect to each river segment designated by section 3(a)(206) of the Wild and
			 Scenic Rivers Act (as added by subsection (a)), the Secretary may not acquire
			 any parcel of land by condemnation.
								BWild and Scenic Rivers Studies
				5101.Missisquoi and Trout Rivers Study
					(a)Designation for studySection 5(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1276(a)) is amended by adding at the end the following:
						
							(140)Missisquoi and Trout Rivers,
				VermontThe approximately
				25-mile segment of the upper Missisquoi from its headwaters in Lowell to the
				Canadian border in North Troy, the approximately 25-mile segment from the
				Canadian border in East Richford to Enosburg Falls, and the approximately
				20-mile segment of the Trout River from its headwaters to its confluence with
				the Missisquoi
				River.
							.
					(b)Study and reportSection 5(b) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1276(b)) is amended by adding at the end the following:
						
							(19)Missisquoi and Trout Rivers,
				VermontNot later than 3
				years after the date on which funds are made available to carry out this
				paragraph, the Secretary of the Interior shall—
								(A)complete the study of the Missisquoi and
				Trout Rivers, Vermont, described in subsection (a)(140); and
								(B)submit a report describing the results of
				that study to the appropriate committees of
				Congress.
								.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					CAdditions to the National Trails
			 System
				5201.Arizona National Scenic TrailSection 5(a) of the National Trails System
			 Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
					
						(27)Arizona national scenic trail
							(A)In generalThe Arizona National Scenic Trail,
				extending approximately 807 miles across the State of Arizona from the
				U.S.–Mexico international border to the Arizona–Utah border, as generally
				depicted on the map entitled Arizona National Scenic Trail and
				dated December 5, 2007, to be administered by the Secretary of Agriculture, in
				consultation with the Secretary of the Interior and appropriate State, tribal,
				and local governmental agencies.
							(B)Availability of mapThe map shall be on file and available for
				public inspection in appropriate offices of the Forest
				Service.
							.
				5202.New England National Scenic Trail
					(a)Authorization and
			 administrationSection 5(a)
			 of the National Trails System Act (16 U.S.C. 1244(a))
			 (as amended by section 5201) is amended by adding at the end the
			 following:
						
							(28)New England national scenic
				trailThe New England
				National Scenic Trail, a continuous trail extending approximately 220 miles
				from the border of New Hampshire in the town of Royalston, Massachusetts to
				Long Island Sound in the town of Guilford, Connecticut, as generally depicted
				on the map titled ‘New England National Scenic Trail Proposed Route’, numbered
				T06/80,000, and dated October 2007. The map shall be on file and available for
				public inspection in the appropriate offices of the National Park Service. The
				Secretary of the Interior, in consultation with appropriate Federal, State,
				tribal, regional, and local agencies, and other organizations, shall administer
				the trail after considering the recommendations of the report titled the
				‘Metacomet Monadnock Mattabesset Trail System National Scenic Trail Feasibility
				Study and Environmental Assessment’, prepared by the National Park Service, and
				dated Spring 2006. The United States shall not acquire for the trail any land
				or interest in land without the consent of the
				owner.
							.
					(b)ManagementThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall consider the actions
			 outlined in the Trail Management Blueprint described in the report titled the
			 Metacomet Monadnock Mattabesett Trail System National Scenic Trail
			 Feasibility Study and Environmental Assessment, prepared by the
			 National Park Service, and dated Spring 2006, as the framework for management
			 and administration of the New England National Scenic Trail. Additional or more
			 detailed plans for administration, management, protection, access, maintenance,
			 or development of the trail may be developed consistent with the Trail
			 Management Blueprint, and as approved by the Secretary.
					(c)Cooperative agreementsThe Secretary is authorized to enter into
			 cooperative agreements with the Commonwealth of Massachusetts (and its
			 political subdivisions), the State of Connecticut (and its political
			 subdivisions), and other regional, local, and private organizations deemed
			 necessary and desirable to accomplish cooperative trail administrative,
			 management, and protection objectives consistent with the Trail Management
			 Blueprint. An agreement under this subsection may include provisions for
			 limited financial assistance to encourage participation in the planning,
			 acquisition, protection, operation, development, or maintenance of the
			 trail.
					(d)Additional trail segmentsPursuant to section 6 of the National
			 Trails System Act (16 U.S.C. 1245), the Secretary is encouraged to work with
			 the State of New Hampshire and appropriate local and private organizations to
			 include that portion of the Metacomet-Monadnock Trail in New Hampshire (which
			 lies between Royalston, Massachusetts and Jaffrey, New Hampshire) as a
			 component of the New England National Scenic Trail. Inclusion of this segment,
			 as well as other potential side or connecting trails, is contingent upon
			 written application to the Secretary by appropriate State and local
			 jurisdictions and a finding by the Secretary that trail management and
			 administration is consistent with the Trail Management Blueprint.
					5203.Ice Age Floods National Geologic
			 Trail
					(a)Findings; purpose
						(1)FindingsCongress finds that—
							(A)at the end of the last Ice Age, some 12,000
			 to 17,000 years ago, a series of cataclysmic floods occurred in what is now the
			 northwest region of the United States, leaving a lasting mark of dramatic and
			 distinguishing features on the landscape of parts of the States of Montana,
			 Idaho, Washington and Oregon;
							(B)geological features that have exceptional
			 value and quality to illustrate and interpret this extraordinary natural
			 phenomenon are present on Federal, State, tribal, county, municipal, and
			 private land in the region; and
							(C)in 2001, a joint study team headed by the
			 National Park Service that included about 70 members from public and private
			 entities completed a study endorsing the establishment of an Ice Age Floods
			 National Geologic Trail—
								(i)to recognize the national significance of
			 this phenomenon; and
								(ii)to coordinate public and private sector
			 entities in the presentation of the story of the Ice Age floods.
								(2)PurposeThe purpose of this section is to designate
			 the Ice Age Floods National Geologic Trail in the States of Montana, Idaho,
			 Washington, and Oregon, enabling the public to view, experience, and learn
			 about the features and story of the Ice Age floods through the collaborative
			 efforts of public and private entities.
						(b)DefinitionsIn this section:
						(1)Ice age floods; floodsThe term Ice Age floods or
			 floods means the cataclysmic floods that occurred in what is now
			 the northwestern United States during the last Ice Age from massive, rapid and
			 recurring drainage of Glacial Lake Missoula.
						(2)PlanThe term plan means the
			 cooperative management and interpretation plan authorized under subsection
			 (f)(5).
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(4)TrailThe term Trail means the Ice
			 Age Floods National Geologic Trail designated by subsection (c).
						(c)DesignationIn order to provide for public
			 appreciation, understanding, and enjoyment of the nationally significant
			 natural and cultural features of the Ice Age floods and to promote
			 collaborative efforts for interpretation and education among public and private
			 entities located along the pathways of the floods, there is designated the Ice
			 Age Floods National Geologic Trail.
					(d)Location
						(1)MapThe route of the Trail shall be as
			 generally depicted on the map entitled Ice Age Floods National Geologic
			 Trail, numbered P43/80,000 and dated June 2004.
						(2)RouteThe route shall generally follow public
			 roads and highways.
						(3)RevisionThe Secretary may revise the map by
			 publication in the Federal Register of a notice of availability of a new map as
			 part of the plan.
						(e)Map AvailabilityThe map referred to in subsection (d)(1)
			 shall be on file and available for public inspection in the appropriate offices
			 of the National Park Service.
					(f)Administration
						(1)In GeneralThe Secretary, acting through the Director
			 of the National Park Service, shall administer the Trail in accordance with
			 this section.
						(2)LimitationExcept as provided in paragraph (6)(B), the
			 Trail shall not be considered to be a unit of the National Park System.
						(3)Trail Management OfficeTo improve management of the Trail and
			 coordinate Trail activities with other public agencies and private entities,
			 the Secretary may establish and operate a trail management office at a central
			 location within the vicinity of the Trail.
						(4)Interpretive FacilitiesThe Secretary may plan, design, and
			 construct interpretive facilities for sites associated with the Trail if the
			 facilities are constructed in partnership with State, local, tribal, or
			 non-profit entities and are consistent with the plan.
						(5)Management Plan
							(A)In generalNot later than 3 years after funds are made
			 available to carry out this section, the Secretary shall prepare a cooperative
			 management and interpretation plan for the Trail.
							(B)ConsultationThe Secretary shall prepare the plan in
			 consultation with—
								(i)State, local, and tribal
			 governments;
								(ii)the Ice Age Floods Institute;
								(iii)private property owners; and
								(iv)other interested parties.
								(C)ContentsThe plan shall—
								(i)confirm and, if appropriate, expand on the
			 inventory of features of the floods contained in the National Park Service
			 study entitled Ice Age Floods, Study of Alternatives and Environmental
			 Assessment (February 2001) by—
									(I)locating features more accurately;
									(II)improving the description of features;
			 and
									(III)reevaluating the features in terms of their
			 interpretive potential;
									(ii)review and, if appropriate, modify the map
			 of the Trail referred to in subsection (d)(1);
								(iii)describe strategies for the coordinated
			 development of the Trail, including an interpretive plan for facilities,
			 waysides, roadside pullouts, exhibits, media, and programs that present the
			 story of the floods to the public effectively; and
								(iv)identify potential partnering opportunities
			 in the development of interpretive facilities and educational programs to
			 educate the public about the story of the floods.
								(6)Cooperative Management
							(A)In generalIn order to facilitate the development of
			 coordinated interpretation, education, resource stewardship, visitor facility
			 development and operation, and scientific research associated with the Trail
			 and to promote more efficient administration of the sites associated with the
			 Trail, the Secretary may enter into cooperative management agreements with
			 appropriate officials in the States of Montana, Idaho, Washington, and Oregon
			 in accordance with the authority provided for units of the National Park System
			 under section 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l)).
							(B)AuthorityFor purposes of this paragraph only, the
			 Trail shall be considered a unit of the National Park System.
							(7)Cooperative AgreementsThe Secretary may enter into cooperative
			 agreements with public or private entities to carry out this section.
						(8)Effect on Private Property
			 RightsNothing in this
			 section—
							(A)requires any private property owner to
			 allow public access (including Federal, State, or local government access) to
			 private property; or
							(B)modifies any provision of Federal, State,
			 or local law with respect to public access to or use of private land.
							(9)LiabilityDesignation of the Trail by subsection (c)
			 does not create any liability for, or affect any liability under any law of,
			 any private property owner with respect to any person injured on the private
			 property.
						(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section, of which not more than $12,000,000 may be used for development of the
			 Trail.
					5204.Washington-Rochambeau Revolutionary Route
			 National Historic TrailSection 5(a) of the National Trails System
			 Act (16 U.S.C. 1244(a)) (as amended by section 5202(a)) is amended by adding at
			 the end the following:
					
						(29)Washington-Rochambeau revolutionary route
				national historic trail
							(A)In generalThe Washington-Rochambeau Revolutionary
				Route National Historic Trail, a corridor of approximately 600 miles following
				the route taken by the armies of General George Washington and Count Rochambeau
				between Newport, Rhode Island, and Yorktown, Virginia, in 1781 and 1782, as
				generally depicted on the map entitled WASHINGTON-ROCHAMBEAU
				REVOLUTIONARY ROUTE NATIONAL HISTORIC TRAIL, numbered T01/80,001, and
				dated June 2007.
							(B)MapThe map referred to in subparagraph (A)
				shall be on file and available for public inspection in the appropriate offices
				of the National Park Service.
							(C)AdministrationThe trail shall be administered by the
				Secretary of the Interior, in consultation with—
								(i)other Federal, State, tribal, regional, and
				local agencies; and
								(ii)the private sector.
								(D)Land acquisitionThe United States shall not acquire for the
				trail any land or interest in land outside the exterior boundary of any
				federally-managed area without the consent of the owner of the land or interest
				in
				land.
							.
				5205.Pacific Northwest National Scenic
			 TrailSection 5(a) of the
			 National Trails System Act (16 U.S.C. 1244(a)) (as amended by section 5204) is
			 amended by adding at the end the following:
					
						(30)Pacific Northwest National Scenic
				Trail
							(A)In generalThe Pacific Northwest National Scenic
				Trail, a trail of approximately 1,200 miles, extending from the Continental
				Divide in Glacier National Park, Montana, to the Pacific Ocean Coast in Olympic
				National Park, Washington, following the route depicted on the map entitled
				Pacific Northwest National Scenic Trail: Proposed Trail,
				numbered T12/80,000, and dated February 2008 (referred to in this paragraph as
				the map).
							(B)Availability of mapThe map shall be on file and available for
				public inspection in the appropriate offices of the Forest Service.
							(C)AdministrationThe Pacific Northwest National Scenic Trail
				shall be administered by the Secretary of Agriculture.
							(D)Land acquisitionThe United States shall not acquire for the
				Pacific Northwest National Scenic Trail any land or interest in land outside
				the exterior boundary of any federally-managed area without the consent of the
				owner of the land or interest in
				land.
							.
				5206.Trail of Tears National Historic
			 TrailSection 5(a)(16) of the
			 National Trails System Act (16 U.S.C. 1244(a)(16)) is amended as
			 follows:
					(1)By amending subparagraph (C) to read as
			 follows:
						
							(C)In addition to the areas otherwise
				designated under this paragraph, the following routes and land components by
				which the Cherokee Nation was removed to Oklahoma are components of the Trail
				of Tears National Historic Trail, as generally described in the environmentally
				preferred alternative of the November 2007 Feasibility Study Amendment and
				Environmental Assessment for Trail of Tears National Historic Trail:
								(i)The Benge and Bell routes.
								(ii)The land components of the designated water
				routes in Alabama, Arkansas, Oklahoma, and Tennessee.
								(iii)The routes from the collection forts in
				Alabama, Georgia, North Carolina, and Tennessee to the emigration
				depots.
								(iv)The related campgrounds located along the
				routes and land components described in clauses (i) through
				(iii).
								.
					(2)In subparagraph (D)—
						(A)by striking the first sentence; and
						(B)by adding at the end the following:
			 No lands or interests in lands outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 Trail of Tears National Historic Trail except with the consent of the owner
			 thereof..
						DNational Trail System amendments
				5301.National Trails System willing seller
			 authority
					(a)Authority To acquire land from willing
			 sellers for certain trails
						(1)Oregon national historic
			 trailSection 5(a)(3) of the
			 National Trails System Act (16 U.S.C. 1244(a)(3)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
						(2)Mormon pioneer national historic
			 trailSection 5(a)(4) of the
			 National Trails System Act (16 U.S.C. 1244(a)(4)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
						(3)Continental divide national scenic
			 trailSection 5(a)(5) of the
			 National Trails System Act (16 U.S.C. 1244(a)(5)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
						(4)Lewis and clark national historic
			 trailSection 5(a)(6) of the
			 National Trails System Act (16 U.S.C. 1244(a)(6)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
						(5)Iditarod national historic
			 trailSection 5(a)(7) of the
			 National Trails System Act (16 U.S.C. 1244(a)(7)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land. The authority of the Federal Government
			 to acquire fee title under this paragraph shall be limited to an average of not
			 more than 1/4 mile on either side of the
			 trail..
						(6)North country national scenic
			 trailSection 5(a)(8) of the
			 National Trails System Act (16 U.S.C. 1244(a)(8)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land..
						(7)Ice age national scenic trailSection 5(a)(10) of the National Trails
			 System Act (16 U.S.C. 1244(a)(10)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land..
						(8)Potomac heritage national scenic
			 trailSection 5(a)(11) of the
			 National Trails System Act (16 U.S.C. 1244(a)(11)) is
			 amended—
							(A)by striking the fourth and fifth sentences;
			 and
							(B)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in
			 land..
							(9)Nez perce national historic
			 trailSection 5(a)(14) of the
			 National Trails System Act (16 U.S.C. 1244(a)(14)) is
			 amended—
							(A)by striking the fourth and fifth sentences;
			 and
							(B)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in land. The
			 authority of the Federal Government to acquire fee title under this paragraph
			 shall be limited to an average of not more than 1/4 mile
			 on either side of the trail..
							(b)Conforming amendmentSection 10 of the National Trails System
			 Act (16 U.S.C.
			 1249) is amended by striking subsection (c) and inserting the
			 following:
						
							(c)Authorization of appropriations
								(1)In generalExcept as otherwise provided in this Act,
				there are authorized to be appropriated such sums as are necessary to implement
				the provisions of this Act relating to the trails designated by section
				5(a).
								(2)Natchez Trace National Scenic
				Trail
									(A)In generalWith respect to the Natchez Trace National
				Scenic Trail (referred to in this paragraph as the trail)
				designated by section 5(a)(12)—
										(i)not more than $500,000 shall be
				appropriated for the acquisition of land or interests in land for the trail;
				and
										(ii)not more than $2,000,000 shall be
				appropriated for the development of the trail.
										(B)Participation by volunteer trail
				groupsThe administering
				agency for the trail shall encourage volunteer trail groups to participate in
				the development of the
				trail.
									.
					5302.Revision of feasibility and suitability
			 studies of existing national historic trailsSection 5 of the National Trails System Act
			 (16 U.S.C. 1244) is amended by adding at the end the following:
					
						(g)Revision of Feasibility and Suitability
				Studies of Existing National Historic Trails
							(1)DefinitionsIn this subsection:
								(A)RouteThe term route includes a
				trail segment commonly known as a cutoff.
								(B)Shared routeThe term shared route means a
				route that was a segment of more than 1 historic trail, including a route
				shared with an existing national historic trail.
								(2)Requirements for revision
								(A)In generalThe Secretary of the Interior shall revise
				the feasibility and suitability studies for certain national trails for
				consideration of possible additions to the trails.
								(B)Study requirements and
				objectivesThe study
				requirements and objectives specified in subsection (b) shall apply to a study
				required by this subsection.
								(C)Completion and submission of
				studyA study listed in this
				subsection shall be completed and submitted to Congress not later than 3
				complete fiscal years from the date funds are made available for the
				study.
								(3)Oregon National Historic Trail
								(A)Study
				requiredThe Secretary of the
				Interior shall undertake a study of the routes of the Oregon Trail listed in
				subparagraph (B) and generally depicted on the map entitled Western
				Emigrant Trails 1830/1870 and dated 1991/1993, and of such other routes
				of the Oregon Trail that the Secretary considers appropriate, to determine the
				feasibility and suitability of designation of 1 or more of the routes as
				components of the Oregon National Historic Trail.
								(B)Covered
				routesThe routes to be
				studied under subparagraph (A) shall include the following:
									(i)Whitman Mission route.
									(ii)Upper Columbia River.
									(iii)Cowlitz River route.
									(iv)Meek cutoff.
									(v)Free Emigrant Road.
									(vi)North Alternate Oregon Trail.
									(vii)Goodale’s cutoff.
									(viii)North Side alternate route.
									(ix)Cutoff to Barlow road.
									(x)Naches Pass Trail.
									(4)Pony Express National Historic
				TrailThe Secretary of the
				Interior shall undertake a study of the approximately 20-mile southern
				alternative route of the Pony Express Trail from Wathena, Kansas, to Troy,
				Kansas, and such other routes of the Pony Express Trail that the Secretary
				considers appropriate, to determine the feasibility and suitability of
				designation of 1 or more of the routes as components of the Pony Express
				National Historic Trail.
							(5)California National Historic Trail
								(A)Study
				requiredThe Secretary of the
				Interior shall undertake a study of the Missouri Valley, central, and western
				routes of the California Trail listed in subparagraph (B) and generally
				depicted on the map entitled Western Emigrant Trails 1830/1870
				and dated 1991/1993, and of such other and shared Missouri Valley, central, and
				western routes that the Secretary considers appropriate, to determine the
				feasibility and suitability of designation of 1 or more of the routes as
				components of the California National Historic Trail.
								(B)Covered
				routesThe routes to be
				studied under subparagraph (A) shall include the following:
									(i)Missouri Valley routes
										(I)Blue Mills-Independence Road.
										(II)Westport Landing Road.
										(III)Westport-Lawrence Road.
										(IV)Fort Leavenworth-Blue River route.
										(V)Road to Amazonia.
										(VI)Union Ferry Route.
										(VII)Old Wyoming-Nebraska City cutoff.
										(VIII)Lower Plattsmouth Route.
										(IX)Lower Bellevue Route.
										(X)Woodbury cutoff.
										(XI)Blue Ridge cutoff.
										(XII)Westport Road.
										(XIII)Gum Springs-Fort Leavenworth route.
										(XIV)Atchison/Independence Creek routes.
										(XV)Fort Leavenworth-Kansas River route.
										(XVI)Nebraska City cutoff routes.
										(XVII)Minersville-Nebraska City Road.
										(XVIII)Upper Plattsmouth route.
										(XIX)Upper Bellevue route.
										(ii)Central routes
										(I)Cherokee Trail, including splits.
										(II)Weber Canyon route of Hastings
				cutoff.
										(III)Bishop Creek cutoff.
										(IV)McAuley cutoff.
										(V)Diamond Springs cutoff.
										(VI)Secret Pass.
										(VII)Greenhorn cutoff.
										(VIII)Central Overland Trail.
										(iii)Western routes
										(I)Bidwell-Bartleson route.
										(II)Georgetown/Dagget Pass Trail.
										(III)Big Trees Road.
										(IV)Grizzly Flat cutoff.
										(V)Nevada City Road.
										(VI)Yreka Trail.
										(VII)Henness Pass route.
										(VIII)Johnson cutoff.
										(IX)Luther Pass Trail.
										(X)Volcano Road.
										(XI)Sacramento-Coloma Wagon Road.
										(XII)Burnett cutoff.
										(XIII)Placer County Road to Auburn.
										(6)Mormon Pioneer National Historic
				Trail
								(A)Study
				requiredThe Secretary of the
				Interior shall undertake a study of the routes of the Mormon Pioneer Trail
				listed in subparagraph (B) and generally depicted in the map entitled
				Western Emigrant Trails 1830/1870 and dated 1991/1993, and of
				such other routes of the Mormon Pioneer Trail that the Secretary considers
				appropriate, to determine the feasibility and suitability of designation of 1
				or more of the routes as components of the Mormon Pioneer National Historic
				Trail.
								(B)Covered
				routesThe routes to be
				studied under subparagraph (A) shall include the following:
									(i)1846 Subsequent routes A and B (Lucas and
				Clarke Counties, Iowa).
									(ii)1856–57 Handcart route (Iowa City to
				Council Bluffs).
									(iii)Keokuk route (Iowa).
									(iv)1847 Alternative Elkhorn and Loup River
				Crossings in Nebraska.
									(v)Fort Leavenworth Road; Ox Bow route and
				alternates in Kansas and Missouri (Oregon and California Trail routes used by
				Mormon emigrants).
									(vi)1850 Golden Pass Road in Utah.
									(7)Shared California and Oregon Trail
				routes
								(A)Study
				requiredThe Secretary of the
				Interior shall undertake a study of the shared routes of the California Trail
				and Oregon Trail listed in subparagraph (B) and generally depicted on the map
				entitled Western Emigrant Trails 1830/1870 and dated 1991/1993,
				and of such other shared routes that the Secretary considers appropriate, to
				determine the feasibility and suitability of designation of 1 or more of the
				routes as shared components of the California National Historic Trail and the
				Oregon National Historic Trail.
								(B)Covered
				routesThe routes to be
				studied under subparagraph (A) shall include the following:
									(i)St. Joe Road.
									(ii)Council Bluffs Road.
									(iii)Sublette cutoff.
									(iv)Applegate route.
									(v)Old Fort Kearny Road (Oxbow Trail).
									(vi)Childs cutoff.
									(vii)Raft River to
				Applegate.
									.
				5303.Chisholm Trail and Great Western Trails
			 StudiesSection 5(c) of the
			 National Trails System Act (16 U.S.C. 1244(c)) is amended by
			 adding at the end the following:
					
						(44)Chisholm Trail
							(A)In generalThe Chisholm Trail (also known as the
				Abilene Trail), from the vicinity of San Antonio, Texas,
				segments from the vicinity of Cuero, Texas, to Ft. Worth, Texas, Duncan,
				Oklahoma, alternate segments used through Oklahoma, to Enid, Oklahoma,
				Caldwell, Kansas, Wichita, Kansas, Abilene, Kansas, and commonly used segments
				running to alternative Kansas destinations.
							(B)RequirementIn conducting the study required under this
				paragraph, the Secretary of the Interior shall identify the point at which the
				trail originated south of San Antonio, Texas.
							(45)Great Western Trail
							(A)In generalThe Great Western Trail (also known as the
				Dodge City Trail), from the vicinity of San Antonio, Texas,
				north-by-northwest through the vicinities of Kerrville and Menard, Texas,
				north-by-northeast through the vicinities of Coleman and Albany, Texas, north
				through the vicinity of Vernon, Texas, to Doan's Crossing, Texas, northward
				through or near the vicinities of Altus, Lone Wolf, Canute, Vici, and May,
				Oklahoma, north through Kansas to Dodge City, and north through Nebraska to
				Ogallala.
							(B)RequirementIn conducting the study required under this
				paragraph, the Secretary of the Interior shall identify the point at which the
				trail originated south of San Antonio,
				Texas.
							.
				VIDepartment of the Interior
			 authorizations
			ACooperative watershed management
			 program
				6001.DefinitionsIn this subtitle:
					(1)Affected stakeholderThe term affected stakeholder
			 means an entity that significantly affects, or is significantly affected by,
			 the quality or quantity of water in a watershed, as determined by the
			 Secretary.
					(2)Grant recipientThe term grant recipient means
			 a watershed group that the Secretary has selected to receive a grant under
			 section 6002(c)(2).
					(3)ProgramThe term program means the
			 Cooperative Watershed Management Program established by the Secretary under
			 section 6002(a).
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(5)Watershed groupThe term watershed group means
			 a self-sustaining, cooperative watershed-wide group that—
						(A)is comprised of representatives of the
			 affected stakeholders of the relevant watershed;
						(B)incorporates the perspectives of a diverse
			 array of stakeholders, including, to the maximum extent practicable—
							(i)representatives of—
								(I)hydroelectric production;
								(II)livestock grazing;
								(III)timber production;
								(IV)land development;
								(V)recreation or tourism;
								(VI)irrigated agricultural production;
								(VII)the environment;
								(VIII)potable water purveyors and industrial
			 water users; and
								(IX)private property owners within the
			 watershed;
								(ii)any Federal agency that has authority with
			 respect to the watershed;
							(iii)any State agency that has authority with
			 respect to the watershed;
							(iv)any local agency that has authority with
			 respect to the watershed; and
							(v)any Indian tribe that—
								(I)owns land within the watershed; or
								(II)has land in the watershed that is held in
			 trust;
								(C)is a grassroots, nonregulatory entity that
			 addresses water availability and quality issues within the relevant
			 watershed;
						(D)is capable of promoting the sustainable use
			 of the water resources of the relevant watershed and improving the functioning
			 condition of rivers and streams through—
							(i)water conservation;
							(ii)improved water quality;
							(iii)ecological resiliency; and
							(iv)the reduction of water conflicts;
			 and
							(E)makes decisions on a consensus basis, as
			 defined in the bylaws of the watershed group.
						(6)Watershed management projectThe term watershed management
			 project means any project (including a demonstration project)
			 that—
						(A)enhances water conservation, including
			 alternative water uses;
						(B)improves water quality;
						(C)improves ecological resiliency of a river
			 or stream;
						(D)reduces the potential for water conflicts;
			 or
						(E)advances any other goals associated with
			 water quality or quantity that the Secretary determines to be
			 appropriate.
						6002.Program
					(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall establish a program, to be known as
			 the Cooperative Watershed Management Program, under which the
			 Secretary shall provide grants—
						(1)(A)to form a watershed group; or
							(B)to
			 enlarge a watershed group; and
							(2)to conduct 1 or more projects in accordance
			 with the goals of a watershed group.
						(b)Application
						(1)Establishment of application process;
			 criteriaNot later than 1
			 year after the date of enactment of this Act, the Secretary shall
			 establish—
							(A)an application process for the program;
			 and
							(B)in consultation with the States,
			 prioritization and eligibility criteria for considering applications submitted
			 in accordance with the application process.
							(c)Distribution of grant funds
						(1)In generalIn distributing grant funds under this
			 section, the Secretary—
							(A)shall comply with paragraph (2); and
							(B)may give priority to watershed groups
			 that—
								(i)represent maximum diversity of interests;
			 or
								(ii)serve subbasin-sized watersheds with an
			 8-digit hydrologic unit code, as defined by the United States Geological
			 Survey.
								(2)Funding procedure
							(A)First phase
								(i)In generalThe Secretary may provide to a grant
			 recipient a first-phase grant in an amount not greater than $100,000 each year
			 for a period of not more than 3 years.
								(ii)Mandatory use of fundsA grant recipient that receives a
			 first-phase grant shall use the funds—
									(I)to establish or enlarge a watershed
			 group;
									(II)to develop a mission statement for the
			 watershed group;
									(III)to develop project concepts; and
									(IV)to develop a restoration plan.
									(iii)Annual determination of
			 eligibility
									(I)DeterminationFor each year of a first-phase grant, not
			 later than 270 days after the date on which a grant recipient first receives
			 grant funds for the year, the Secretary shall determine whether the grant
			 recipient has made sufficient progress during the year to justify additional
			 funding.
									(II)Effect of determinationIf the Secretary determines under subclause
			 (I) that the progress of a grant recipient during the year covered by the
			 determination justifies additional funding, the Secretary shall provide to the
			 grant recipient grant funds for the following year.
									(iv)Advancement conditionsA grant recipient shall not be eligible to
			 receive a second-phase grant under subparagraph (B) until the date on which the
			 Secretary determines that the watershed group—
									(I)has approved articles of incorporation and
			 bylaws governing the organization; and
									(II)(aa)holds regular meetings;
										(bb)has completed a mission statement;
			 and
										(cc)has developed a restoration plan and
			 project concepts for the watershed.
										(v)ExceptionA watershed group that has not applied for
			 or received first-phase grants may apply for and receive second-phase grants
			 under subparagraph (B) if the Secretary determines that the group has satisfied
			 the requirements of first-phase grants.
								(B)Second phase
								(i)In generalA watershed group may apply for and receive
			 second-phase grants of $1,000,000 each year for a period of not more than 4
			 years if—
									(I)the watershed group has applied for and
			 received watershed grants under subparagraph (A); or
									(II)the Secretary determines that the watershed
			 group has satisfied the requirements of first-phase grants.
									(ii)Mandatory use of fundsA grant recipient that receives a
			 second-phase grant shall use the funds to plan and carry out watershed
			 management projects.
								(iii)Annual determination of
			 eligibility
									(I)DeterminationFor each year of the second-phase grant,
			 not later than 270 days after the date on which a grant recipient first
			 receives grant funds for the year, the Secretary shall determine whether the
			 grant recipient has made sufficient progress during the year to justify
			 additional funding.
									(II)Effect of determinationIf the Secretary determines under subclause
			 (I) that the progress of a grant recipient during the year justifies additional
			 funding, the Secretary shall provide to the grant recipient grant funds for the
			 following year.
									(iv)Advancement conditionA grant recipient shall not be eligible to
			 receive a third-phase grant under subparagraph (C) until the date on which the
			 Secretary determines that the grant recipient has—
									(I)completed each requirement of the
			 second-phase grant; and
									(II)demonstrated that 1 or more pilot projects
			 of the grant recipient have resulted in demonstrable improvements, as
			 determined by the Secretary, in the functioning condition of at least 1 river
			 or stream in the watershed.
									(C)Third phase
								(i)Funding limitation
									(I)In generalExcept as provided in subclause (II), the
			 Secretary may provide to a grant recipient a third-phase grant in an amount not
			 greater than $5,000,000 for a period of not more than 5 years.
									(II)ExceptionThe Secretary may provide to a grant
			 recipient a third-phase grant in an amount that is greater than the amount
			 described in subclause (I) if the Secretary determines that the grant recipient
			 is capable of using the additional amount to further the purposes of the
			 program in a way that could not otherwise be achieved by the grant recipient
			 using the amount described in subclause (I).
									(ii)Mandatory use of fundsA grant recipient that receives a
			 third-phase grant shall use the funds to plan and carry out at least 1
			 watershed management project.
								(3)Authorizing use of funds for administrative
			 and other costsA grant
			 recipient that receives a grant under this section may use the funds—
							(A)to pay for—
								(i)administrative and coordination costs, if
			 the costs are not greater than the lesser of—
									(I)20 percent of the total amount of the
			 grant; or
									(II)$100,000;
									(ii)the salary of not more than 1 full-time
			 employee of the watershed group; and
								(iii)any legal fees arising from the
			 establishment of the relevant watershed group; and
								(B)to fund—
								(i)water quality and quantity studies of the
			 relevant watershed; and
								(ii)the planning, design, and implementation of
			 any projects relating to water quality or quantity.
								(d)Cost share
						(1)PlanningThe Federal share of the cost of an
			 activity provided assistance through a first-phase grant shall be 100
			 percent.
						(2)Projects carried out under second
			 phase
							(A)In generalThe Federal share of the cost of any
			 activity of a watershed management project provided assistance through a
			 second-phase grant shall not exceed 50 percent of the total cost of the
			 activity.
							(B)Form of non-Federal shareThe non-Federal share under subparagraph
			 (A) may be in the form of in-kind contributions.
							(3)Projects carried out under third
			 phase
							(A)In generalThe Federal share of the costs of any
			 activity of a watershed group of a grant recipient relating to a watershed
			 management project provided assistance through a third-phase grant shall not
			 exceed 50 percent of the total costs of the watershed management
			 project.
							(B)Form of non-Federal shareThe non-Federal share under subparagraph
			 (A) may be in the form of in-kind contributions.
							(e)Annual reports
						(1)In generalNot later than 1 year after the date on
			 which a grant recipient first receives funds under this section, and annually
			 thereafter, in accordance with paragraph (2), the watershed group shall submit
			 to the Secretary a report that describes the progress of the watershed
			 group.
						(2)Required degree of detailThe contents of an annual report required
			 under paragraph (1) shall contain sufficient information to enable the
			 Secretary to complete each report required under subsection (f), as determined
			 by the Secretary.
						(f)ReportNot later than 5 years after the date of
			 enactment of this Act, and every 5 years thereafter, the Secretary shall submit
			 to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report that
			 describes—
						(1)the ways in which the program assists the
			 Secretary—
							(A)in addressing water conflicts;
							(B)in conserving water;
							(C)in improving water quality; and
							(D)in improving the ecological resiliency of a
			 river or stream; and
							(2)benefits that the program provides,
			 including, to the maximum extent practicable, a quantitative analysis of
			 economic, social, and environmental benefits.
						(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section—
						(1)$2,000,000 for each of fiscal years 2008
			 and 2009;
						(2)$5,000,000 for fiscal year 2010;
						(3)$10,000,000 for fiscal year 2011;
			 and
						(4)$20,000,000 for each of fiscal years 2012
			 through 2020.
						6003.Effect of subtitleNothing in this subtitle affects the
			 applicability of any Federal, State, or local law with respect to any watershed
			 group.
				BCompetitive status for Federal employees in
			 Alaska
				6101.Competitive status for certain Federal
			 employees in the State of AlaskaSection 1308 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3198) is amended by adding at the end the
			 following:
					
						(e)Competitive status
							(1)In generalNothing in subsection (a) provides that any
				person hired pursuant to the program established under that subsection is not
				eligible for competitive status in the same manner as any other employee hired
				as part of the competitive service.
							(2)Redesignation of certain positions
								(A)Persons serving in original
				positionsNot later than 60
				days after the date of enactment of this subsection, with respect to any person
				hired into a permanent position pursuant to the program established under
				subsection (a) who is serving in that position as of the date of enactment of
				this subsection, the Secretary shall redesignate that position and the person
				serving in that position as having been part of the competitive service as of
				the date that the person was hired into that position.
								(B)Persons no longer serving in original
				positionsWith respect to any
				person who was hired pursuant to the program established under subsection (a)
				that is no longer serving in that position as of the date of enactment of this
				subsection—
									(i)the person may provide to the Secretary a
				request for redesignation of the service as part of the competitive service
				that includes evidence of the employment; and
									(ii)not later than 90 days of the submission of
				a request under clause (i), the Secretary shall redesignate the service of the
				person as being part of the competitive
				service.
									.
				CManagement of the Baca National Wildlife
			 Refuge
				6201.Baca National Wildlife RefugeSection 6 of the Great Sand Dunes National
			 Park and Preserve Act of 2000 (16 U.S.C. 410hhh–4) is amended—
					(1)in subsection (a)—
						(A)by striking (a)
			 Establishment.—(1) When and
			 inserting the following:
							
								(a)Establishment and purpose
									(1)Establishment
										(A)In generalWhen
										;
						(B)in paragraph (2), by striking (2)
			 Such establishment and inserting the following:
							
								(B)Effective
				dateThe establishment of the
				refuge under subparagraph (A)
								;
				and
						(C)by adding at the end the following:
							
								(2)PurposeThe purpose of the Baca National Wildlife
				Refuge shall be to restore, enhance, and maintain wetland, upland, riparian,
				and other habitats for native wildlife, plant, and fish species in the San Luis
				Valley.
								;
				
						(2)in subsection (c)—
						(A)by striking The Secretary
			 and inserting the following:
							
								(1)In generalThe
				Secretary
								;
				and
						(B)by adding at the end the following:
							
								(2)RequirementsIn administering the Baca National Wildlife
				Refuge, the Secretary shall, to the maximum extent practicable—
									(A)emphasize migratory bird conservation;
				and
									(B)take into consideration the role of the
				Refuge in broader landscape conservation
				efforts.
									;
				and
						(3)in subsection (d)—
						(A)in paragraph (1), by striking
			 and at the end;
						(B)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(3)subject to any agreement in existence as of
				the date of enactment of this paragraph, and to the extent consistent with the
				purposes of the Refuge, use decreed water rights on the Refuge in approximately
				the same manner that the water rights have been used
				historically.
								.
						DPaleontological resources
			 preservation
				6301.DefinitionsIn this subtitle:
					(1)Casual collectingThe term casual collecting
			 means the collecting of a reasonable amount of common invertebrate and plant
			 paleontological resources for non-commercial personal use, either by surface
			 collection or the use of non-powered hand tools resulting in only negligible
			 disturbance to the Earth’s surface and other resources. As used in this
			 paragraph, the terms reasonable amount, common invertebrate
			 and plant paleontological resources and negligible
			 disturbance shall be determined by the Secretary.
					(2)Federal landThe term Federal land
			 means—
						(A)land controlled or administered by the
			 Secretary of the Interior, except Indian land; or
						(B)National Forest System land controlled or
			 administered by the Secretary of Agriculture.
						(3)Indian landThe term Indian Land means
			 land of Indian tribes, or Indian individuals, which are either held in trust by
			 the United States or subject to a restriction against alienation imposed by the
			 United States.
					(4)Paleontological resourceThe term paleontological
			 resource means any fossilized remains, traces, or imprints of organisms,
			 preserved in or on the earth’s crust, that are of paleontological interest and
			 that provide information about the history of life on earth, except that the
			 term does not include—
						(A)any materials associated with an
			 archaeological resource (as defined in section 3(1) of the Archaeological
			 Resources Protection Act of 1979 (16 U.S.C. 470bb(1)); or
						(B)any cultural item (as defined in section 2
			 of the Native American Graves Protection and Repatriation Act (25 U.S.C.
			 3001)).
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior with respect to land controlled or administered by
			 the Secretary of the Interior or the Secretary of Agriculture with respect to
			 National Forest System land controlled or administered by the Secretary of
			 Agriculture.
					(6)StateThe term State means the 50
			 States, the District of Columbia, the Commonwealth of Puerto Rico, and any
			 other territory or possession of the United States.
					6302.Management
					(a)In generalThe Secretary shall manage and protect
			 paleontological resources on Federal land using scientific principles and
			 expertise. The Secretary shall develop appropriate plans for inventory,
			 monitoring, and the scientific and educational use of paleontological
			 resources, in accordance with applicable agency laws, regulations, and
			 policies. These plans shall emphasize interagency coordination and
			 collaborative efforts where possible with non-Federal partners, the scientific
			 community, and the general public.
					(b)CoordinationTo the extent possible, the Secretary of
			 the Interior and the Secretary of Agriculture shall coordinate in the
			 implementation of this subtitle.
					6303.Public awareness and education
			 programThe Secretary shall
			 establish a program to increase public awareness about the significance of
			 paleontological resources.
				6304.Collection of paleontological
			 resources
					(a)Permit Requirement
						(1)In generalExcept as provided in this subtitle, a
			 paleontological resource may not be collected from Federal land without a
			 permit issued under this subtitle by the Secretary.
						(2)Casual collecting exceptionThe Secretary may allow casual collecting
			 without a permit on Federal land controlled or administered by the Bureau of
			 Land Management, the Bureau of Reclamation, and the Forest Service, where such
			 collection is consistent with the laws governing the management of those
			 Federal land and this subtitle.
						(3)Previous permit exceptionNothing in this section shall affect a
			 valid permit issued prior to the date of enactment of this Act.
						(b)Criteria for Issuance of a
			 PermitThe Secretary may
			 issue a permit for the collection of a paleontological resource pursuant to an
			 application if the Secretary determines that—
						(1)the applicant is qualified to carry out the
			 permitted activity;
						(2)the permitted activity is undertaken for
			 the purpose of furthering paleontological knowledge or for public
			 education;
						(3)the permitted activity is consistent with
			 any management plan applicable to the Federal land concerned; and
						(4)the proposed methods of collecting will not
			 threaten significant natural or cultural resources.
						(c)Permit SpecificationsA permit for the collection of a
			 paleontological resource issued under this section shall contain such terms and
			 conditions as the Secretary deems necessary to carry out the purposes of this
			 subtitle. Every permit shall include requirements that—
						(1)the paleontological resource that is
			 collected from Federal land under the permit will remain the property of the
			 United States;
						(2)the paleontological resource and copies of
			 associated records will be preserved for the public in an approved repository,
			 to be made available for scientific research and public education; and
						(3)specific locality data will not be released
			 by the permittee or repository without the written permission of the
			 Secretary.
						(d)Modification, Suspension, and Revocation of
			 Permits
						(1)The Secretary may modify, suspend, or
			 revoke a permit issued under this section—
							(A)for resource, safety, or other management
			 considerations; or
							(B)when there is a violation of term or
			 condition of a permit issued pursuant to this section.
							(2)The permit shall be revoked if any person
			 working under the authority of the permit is convicted under section 6306 or is
			 assessed a civil penalty under section 6307.
						(e)Area ClosuresIn order to protect paleontological or
			 other resources or to provide for public safety, the Secretary may restrict
			 access to or close areas under the Secretary’s jurisdiction to the collection
			 of paleontological resources.
					6305.Curation of resourcesAny paleontological resource, and any data
			 and records associated with the resource, collected under a permit, shall be
			 deposited in an approved repository. The Secretary may enter into agreements
			 with non-Federal repositories regarding the curation of these resources, data,
			 and records.
				6306.Prohibited acts; criminal
			 penalties
					(a)In GeneralA person may not—
						(1)excavate, remove, damage, or otherwise
			 alter or deface or attempt to excavate, remove, damage, or otherwise alter or
			 deface any paleontological resources located on Federal land unless such
			 activity is conducted in accordance with this subtitle;
						(2)exchange, transport, export, receive, or
			 offer to exchange, transport, export, or receive any paleontological resource
			 if the person knew or should have known such resource to have been excavated or
			 removed from Federal land in violation of any provisions, rule, regulation,
			 law, ordinance, or permit in effect under Federal law, including this subtitle;
			 or
						(3)sell or purchase or offer to sell or
			 purchase any paleontological resource if the person knew or should have known
			 such resource to have been excavated, removed, sold, purchased, exchanged,
			 transported, or received from Federal land.
						(b)False Labeling OffensesA person may not make or submit any false
			 record, account, or label for, or any false identification of, any
			 paleontological resource excavated or removed from Federal land.
					(c)PenaltiesA person who knowingly violates or
			 counsels, procures, solicits, or employs another person to violate subsection
			 (a) or (b) shall, upon conviction, be fined in accordance with title 18, United
			 States Code, or imprisoned not more than 5 years, or both; but if the sum of
			 the commercial and paleontological value of the paleontological resources
			 involved and the cost of restoration and repair of such resources does not
			 exceed $500, such person shall be fined in accordance with title 18, United
			 States Code, or imprisoned not more than 2 years, or both.
					(d)Multiple offensesIn the case of a second or subsequent
			 violation by the same person, the amount of the penalty assessed under
			 subsection (c) may be doubled.
					(e)General ExceptionNothing in subsection (a) shall apply to
			 any person with respect to any paleontological resource which was in the lawful
			 possession of such person prior to the date of enactment of this Act.
					6307.Civil penalties
					(a)In General
						(1)HearingA person who violates any prohibition
			 contained in an applicable regulation or permit issued under this subtitle may
			 be assessed a penalty by the Secretary after the person is given notice and
			 opportunity for a hearing with respect to the violation. Each violation shall
			 be considered a separate offense for purposes of this section.
						(2)Amount of penaltyThe amount of such penalty assessed under
			 paragraph (1) shall be determined under regulations promulgated pursuant to
			 this subtitle, taking into account the following factors:
							(A)The scientific or fair market value,
			 whichever is greater, of the paleontological resource involved, as determined
			 by the Secretary.
							(B)The cost of response, restoration, and
			 repair of the resource and the paleontological site involved.
							(C)Any other factors considered relevant by
			 the Secretary assessing the penalty.
							(3)Multiple offensesIn the case of a second or subsequent
			 violation by the same person, the amount of a penalty assessed under paragraph
			 (2) may be doubled.
						(4)LimitationThe amount of any penalty assessed under
			 this subsection for any 1 violation shall not exceed an amount equal to double
			 the cost of response, restoration, and repair of resources and paleontological
			 site damage plus double the scientific or fair market value of resources
			 destroyed or not recovered.
						(b)Petition for Judicial Review; Collection of
			 Unpaid Assessments
						(1)Judicial reviewAny person against whom an order is issued
			 assessing a penalty under subsection (a) may file a petition for judicial
			 review of the order in the United States District Court for the District of
			 Columbia or in the district in which the violation is alleged to have occurred
			 within the 30-day period beginning on the date the order making the assessment
			 was issued. Upon notice of such filing, the Secretary shall promptly file such
			 a certified copy of the record on which the order was issued. The court shall
			 hear the action on the record made before the Secretary and shall sustain the
			 action if it is supported by substantial evidence on the record considered as a
			 whole.
						(2)Failure
			 to payIf any person fails to
			 pay a penalty under this section within 30 days—
							(A)after the order making assessment has
			 become final and the person has not filed a petition for judicial review of the
			 order in accordance with paragraph (1); or
							(B)after a court in an action brought in
			 paragraph (1) has entered a final judgment upholding the assessment of the
			 penalty, the Secretary may request the Attorney General to institute a civil
			 action in a district court of the United States for any district in which the
			 person if found, resides, or transacts business, to collect the penalty (plus
			 interest at currently prevailing rates from the date of the final order or the
			 date of the final judgment, as the case may be). The district court shall have
			 jurisdiction to hear and decide any such action. In such action, the validity,
			 amount, and appropriateness of such penalty shall not be subject to review. Any
			 person who fails to pay on a timely basis the amount of an assessment of a
			 civil penalty as described in the first sentence of this paragraph shall be
			 required to pay, in addition to such amount and interest, attorneys fees and
			 costs for collection proceedings.
							(c)HearingsHearings held during proceedings instituted
			 under subsection (a) shall be conducted in accordance with section 554 of title
			 5, United States Code.
					(d)Use of Recovered AmountsPenalties collected under this section
			 shall be available to the Secretary and without further appropriation may be
			 used only as follows:
						(1)To protect, restore, or repair the
			 paleontological resources and sites which were the subject of the action, or to
			 acquire sites with equivalent resources, and to protect, monitor, and study the
			 resources and sites. Any acquisition shall be subject to any limitations
			 contained in the organic legislation for such Federal land.
						(2)To provide educational materials to the
			 public about paleontological resources and sites.
						(3)To provide for the payment of rewards as
			 provided in section 6308.
						6308.Rewards and forfeiture
					(a)RewardsThe Secretary may pay from penalties
			 collected under section 6306 or 6307 or from appropriated funds—
						(1)consistent with amounts established in
			 regulations by the Secretary; or
						(2)if no such regulation exists, an amount up
			 to 1/2 of the penalties, to any person who furnishes
			 information which leads to the finding of a civil violation, or the conviction
			 of criminal violation, with respect to which the penalty was paid. If several
			 persons provided the information, the amount shall be divided among the
			 persons. No officer or employee of the United States or of any State or local
			 government who furnishes information or renders service in the performance of
			 his official duties shall be eligible for payment under this subsection.
						(b)ForfeitureAll paleontological resources with respect
			 to which a violation under section 6306 or 6307 occurred and which are in the
			 possession of any person, and all vehicles and equipment of any person that
			 were used in connection with the violation, shall be subject to civil
			 forfeiture, or upon conviction, to criminal forfeiture. All provisions of law
			 relating to the seizure, forfeiture, and condemnation of property for a
			 violation of this subtitle, the disposition of such property or the proceeds
			 from the sale thereof, and remission or mitigation of such forfeiture, as well
			 as the procedural provisions of chapter 46 of title 18, United States Code,
			 shall apply to the seizures and forfeitures incurred or alleged to have
			 incurred under the provisions of this subtitle.
					(c)Transfer of Seized ResourcesThe Secretary may transfer administration
			 of seized paleontological resources to Federal or non-Federal educational
			 institutions to be used for scientific or educational purposes.
					6309.ConfidentialityInformation concerning the nature and
			 specific location of a paleontological resource shall be exempt from disclosure
			 under section 552 of title 5, United States Code, and any other law unless the
			 Secretary determines that disclosure would—
					(1)further the purposes of this
			 subtitle;
					(2)not create risk of harm to or theft or
			 destruction of the resource or the site containing the resource; and
					(3)be in accordance with other applicable
			 laws.
					6310.RegulationsAs soon as practical after the date of
			 enactment of this Act, the Secretary shall issue such regulations as are
			 appropriate to carry out this subtitle, providing opportunities for public
			 notice and comment.
				6311.Savings provisionsNothing in this subtitle shall be construed
			 to—
					(1)invalidate, modify, or impose any
			 additional restrictions or permitting requirements on any activities permitted
			 at any time under the general mining laws, the mineral or geothermal leasing
			 laws, laws providing for minerals materials disposal, or laws providing for the
			 management or regulation of the activities authorized by the aforementioned
			 laws including but not limited to the Federal Land Policy Management Act (43
			 U.S.C. 1701–1784), Public Law 94–429 (commonly known as the Mining in
			 the Parks Act) (16 U.S.C. 1901 et seq.), the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1201–1358), and the Organic Administration
			 Act (16 U.S.C. 478, 482, 551);
					(2)invalidate, modify, or impose any
			 additional restrictions or permitting requirements on any activities permitted
			 at any time under existing laws and authorities relating to reclamation and
			 multiple uses of Federal land;
					(3)apply to, or require a permit for, casual
			 collecting of a rock, mineral, or invertebrate or plant fossil that is not
			 protected under this subtitle;
					(4)affect any land other than Federal land or
			 affect the lawful recovery, collection, or sale of paleontological resources
			 from land other than Federal land;
					(5)alter or diminish the authority of a
			 Federal agency under any other law to provide protection for paleontological
			 resources on Federal land in addition to the protection provided under this
			 subtitle; or
					(6)create any right, privilege, benefit, or
			 entitlement for any person who is not an officer or employee of the United
			 States acting in that capacity. No person who is not an officer or employee of
			 the United States acting in that capacity shall have standing to file any civil
			 action in a court of the United States to enforce any provision or amendment
			 made by this subtitle.
					6312.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subtitle.
				EIzembek National Wildlife Refuge land
			 exchange
				6401.DefinitionsIn this subtitle:
					(1)CorporationThe term Corporation means the
			 King Cove Corporation.
					(2)Federal landThe term Federal land
			 means—
						(A)the approximately 206 acres of Federal land
			 located within the Refuge, as generally depicted on the map; and
						(B)the approximately 1,600 acres of Federal
			 land located on Sitkinak Island, as generally depicted on the map.
						(3)MapThe term map means each
			 of—
						(A)the map entitled Izembek and Alaska
			 Peninsula National Wildlife Refuges and dated September 2, 2008;
			 and
						(B)the map entitled Sitkinak
			 Island–Alaska Maritime National Wildlife Refuge and dated September 2,
			 2008.
						(4)Non-Federal landThe term non-Federal land
			 means—
						(A)the approximately 43,093 acres of land
			 owned by the State, as generally depicted on the map; and
						(B)the approximately 13,300 acres of land
			 owned by the Corporation (including approximately 5,430 acres of land for which
			 the Corporation shall relinquish the selection rights of the Corporation under
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) as part of the
			 land exchange under section 6402(a)), as generally depicted on the map.
						(5)RefugeThe term Refuge means the
			 Izembek National Wildlife Refuge.
					(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(7)StateThe term State means the State
			 of Alaska.
					(8)TribeThe term Tribe means the
			 Agdaagux Tribe of King Cove, Alaska.
					6402.Land exchange
					(a)In generalUpon receipt of notification by the State
			 and the Corporation of the intention of the State and the Corporation to
			 exchange the non-Federal land for the Federal land, subject to the conditions
			 and requirements described in this subtitle, the Secretary may convey to the
			 State all right, title, and interest of the United States in and to the Federal
			 land. The Federal land within the Refuge shall be transferred for the purpose
			 of constructing a single-lane gravel road between the communities of King Cove
			 and Cold Bay, Alaska.
					(b)Compliance with National Environmental
			 Policy Act of 1969 and other applicable laws
						(1)In generalIn determining whether to carry out the
			 land exchange under subsection (a), the Secretary shall—
							(A)comply with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
							(B)except as provided in subsection (c),
			 comply with any other applicable law (including regulations).
							(2)Environmental impact statement
							(A)In generalNot later than 60 days after the date on
			 which the Secretary receives notification under subsection (a), the Secretary
			 shall initiate the preparation of an environmental impact statement required
			 under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
							(B)RequirementsThe environmental impact statement prepared
			 under subparagraph (A) shall contain—
								(i)an analysis of—
									(I)the proposed land exchange; and
									(II)the potential construction and operation of
			 a road between the communities of King Cove and Cold Bay, Alaska; and
									(ii)an evaluation of a specific road corridor
			 through the Refuge that is identified in consultation with the State, the City
			 of King Cove, Alaska, and the Tribe.
								(3)Cooperating agencies
							(A)In generalDuring the preparation of the environmental
			 impact statement under paragraph (2), each entity described in subparagraph (B)
			 may participate as a cooperating agency.
							(B)Authorized entitiesAn authorized entity may include—
								(i)any Federal agency that has permitting
			 jurisdiction over the road described in paragraph (2)(B)(i)(II);
								(ii)the State;
								(iii)the Aleutians East Borough of the
			 State;
								(iv)the City of King Cove, Alaska;
								(v)the Tribe; and
								(vi)the Alaska Migratory Bird Co-Management
			 Council.
								(c)ValuationThe conveyance of the Federal land and
			 non-Federal land under this section shall not be subject to any requirement
			 under any Federal law (including regulations) relating to the valuation,
			 appraisal, or equalization of land.
					(d)Public interest determination
						(1)Conditions for land exchangeSubject to paragraph (2), to carry out the
			 land exchange under subsection (a), the Secretary shall determine that the land
			 exchange (including the construction of a road between the City of King Cove,
			 Alaska, and the Cold Bay Airport) is in the public interest.
						(2)Limitation of authority of
			 SecretaryThe Secretary may
			 not, as a condition for a finding that the land exchange is in the public
			 interest—
							(A)require the State or the Corporation to
			 convey additional land to the United States; or
							(B)impose any restriction on the subsistence
			 uses (as defined in section 803 of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3113)) of waterfowl by rural residents of the
			 State.
							(e)Kinzaroff lagoonThe land exchange under subsection (a)
			 shall not be carried out before the date on which the parcel of land owned by
			 the State that is located in the Kinzaroff Lagoon has been designated by the
			 State as a State refuge, in accordance with the applicable laws (including
			 regulations) of the State.
					(f)Designation of road corridorIn designating the road corridor described
			 in subsection (b)(2)(B)(ii), the Secretary shall—
						(1)minimize the adverse impact of the road
			 corridor on the Refuge;
						(2)transfer the minimum acreage of Federal
			 land that is required for the construction of the road corridor; and
						(3)to the maximum extent practicable,
			 incorporate into the road corridor roads that are in existence as of the date
			 of enactment of this Act.
						(g)Additional terms and
			 conditionsThe land exchange
			 under subsection (a) shall be subject to any other term or condition that the
			 Secretary determines to be necessary.
					6403.King Cove Road
					(a)Requirements relating to use, barrier
			 cables, and dimensions
						(1)Limitations on use
							(A)In generalExcept as provided in subparagraph (B), any
			 portion of the road constructed on the Federal land conveyed pursuant to this
			 subtitle shall be used primarily for health and safety purposes (including
			 access to and from the Cold Bay Airport) and only for noncommercial
			 purposes.
							(B)ExceptionsNotwithstanding subparagraph (A), the use
			 of taxis, commercial vans for public transportation, and shared rides (other
			 than organized transportation of employees to a business or other commercial
			 facility) shall be allowed on the road described in subparagraph (A).
							(C)Requirement of agreementThe limitations of the use of the road
			 described in this paragraph shall be enforced in accordance with an agreement
			 entered into between the Secretary and the State.
							(2)Requirement of barrier cableThe road described in paragraph (1)(A)
			 shall be constructed to include a cable barrier on each side of the road, as
			 described in the record of decision entitled Mitigation Measure MM–11,
			 King Cove Access Project Final Environmental Impact Statement Record of
			 Decision and dated January 22, 2004, unless a different type barrier is
			 required as a mitigation measure in the Record of Decision for Final
			 Environmental Impact Statement required in section 6402(b)(2).
						(3)Required dimensions and design
			 featuresThe road described
			 in paragraph (1)(A) shall—
							(A)have a width of not greater than a single
			 lane, in accordance with the applicable road standards of the State;
							(B)be constructed with gravel;
							(C)be constructed to comply with any specific
			 design features identified in the Record of Decision for Final Environmental
			 Impact Statement required in section 6402(b)(2) as Mitigation Measures relative
			 to the passage and migration of wildlife, and also the exchange of tidal flows,
			 where applicable, in accordance with applicable Federal and State design
			 standards; and
							(D)if determined to be necessary, be
			 constructed to include appropriate safety pullouts.
							(b)Support facilitiesSupport facilities for the road described
			 in subsection (a)(1)(A) shall not be located within the Refuge.
					(c)Federal permitsIt is the intent of Congress that any
			 Federal permit required for construction of the road be issued or denied not
			 later than 1 year after the date of application for the permit.
					(d)Applicable
			 lawNothing in this section
			 amends, or modifies the application of, section 1110 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3170).
					(e)Mitigation plan
						(1)In generalBased on the evaluation of impacts
			 determined through the completion of the environmental impact statement under
			 section 6402(b)(2), the Secretary, in consultation with the entities described
			 in section 6402(b)(3)(B), shall develop an enforceable mitigation plan.
						(2)Corrective modificationsThe Secretary may make corrective
			 modifications to the mitigation plan developed under paragraph (1) if—
							(A)the mitigation standards required under the
			 mitigation plan are maintained; and
							(B)the Secretary provides an opportunity for
			 public comment with respect to any proposed corrective modification.
							(3)Avoidance of wildlife impactsRoad construction shall adhere to any
			 specific mitigation measures included in the Record of Decision for Final
			 Environmental Impact Statement required in section 6402(b)(2) that—
							(A)identify critical periods during the
			 calendar year when the refuge is utilized by wildlife, especially migratory
			 birds; and
							(B)include specific mandatory strategies to
			 alter, limit or halt construction activities during identified high risk
			 periods in order to minimize impacts to wildlife, and
							(C)allow for the timely construction of the
			 road.
							(4)Mitigation of wetland lossThe plan developed under this subsection
			 shall comply with section 404 of the Federal Water Pollution Control Act (33
			 U.S.C. 1344) with regard to minimizing, to the greatest extent practicable, the
			 filling, fragmentation or loss of wetlands, especially intertidal wetlands, and
			 shall evaluate mitigating effect of those wetlands transferred in Federal
			 ownership under the provisions of this subtitle.
						6404.Administration of conveyed lands
					(1)Federal landUpon completion of the land exchange under
			 section 6402(a)—
						(A)the boundary of the land designated as
			 wilderness within the Refuge shall be modified to exclude the Federal land
			 conveyed to the State under the land exchange; and
						(B)the Federal land located on Sitkinak Island
			 that is withdrawn for use by the Coast Guard shall, at the request of the
			 State, be transferred by the Secretary to the State upon the relinquishment or
			 termination of the withdrawal.
						(2)Non-Federal landUpon completion of the land exchange under
			 section 6402(a), the non-Federal land conveyed to the United States under this
			 subtitle shall be—
						(A)added to the Refuge or the Alaska Peninsula
			 National Wildlife Refuge, as appropriate, as generally depicted on the map;
			 and
						(B)administered in accordance with the laws
			 generally applicable to units of the National Wildlife Refuge System.
						(3)Wilderness additions
						(A)In generalUpon completion of the land exchange under
			 section 6402(a), approximately 43,093 acres of land as generally depicted on
			 the map shall be added to—
							(i)the Izembek National Wildlife Refuge
			 Wilderness; or
							(ii)the Alaska Peninsula National Wildlife
			 Refuge Wilderness.
							(B)AdministrationThe land added as wilderness under
			 subparagraph (A) shall be administered by the Secretary in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.) and other applicable laws (including
			 regulations).
						6405.Failure to begin road construction
					(a)Notification to void land
			 exchangeIf the Secretary,
			 the State, and the Corporation enter into the land exchange authorized under
			 section 6402(a), the State or the Corporation may notify the Secretary in
			 writing of the intention of the State or Corporation to void the exchange if
			 construction of the road through the Refuge has not begun.
					(b)Disposition of land exchangeUpon the latter of the date on which the
			 Secretary receives a request under subsection (a), and the date on which the
			 Secretary determines that the Federal land conveyed under the land exchange
			 under section 6402(a) has not been adversely impacted (other than any nominal
			 impact associated with the preparation of an environmental impact statement
			 under section 6402(b)(2)), the land exchange shall be null and void.
					(c)Return of prior ownership status of Federal
			 and non-Federal landIf the
			 land exchange is voided under subsection (b)—
						(1)the Federal land and non-Federal land shall
			 be returned to the respective ownership status of each land prior to the land
			 exchange;
						(2)the parcel of the Federal land that is
			 located in the Refuge shall be managed as part of the Izembek National Wildlife
			 Refuge Wilderness; and
						(3)each selection of the Corporation under the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) that was
			 relinquished under this subtitle shall be reinstated.
						6406.Expiration of legislative
			 authority
					(a)In generalAny legislative authority for construction
			 of a road shall expire at the end of the 7-year period beginning on the date of
			 the enactment of this subtitle unless a construction permit has been issued
			 during that period.
					(b)Extension of authorityIf a construction permit is issued within
			 the allotted period, the 7-year authority shall be extended for a period of 5
			 additional years beginning on the date of issuance of the construction
			 permit.
					(c)Extension of authority as result of legal
			 challenges
						(1) In generalPrior to the issuance of a construction
			 permit, if a lawsuit or administrative appeal is filed challenging the land
			 exchange or construction of the road (including a challenge to the NEPA
			 process, decisions, or any required permit process required to complete
			 construction of the road), the 7-year deadline or the five-year extension
			 period, as appropriate, shall be extended for a time period equivalent to the
			 time consumed by the full adjudication of the legal challenge or related
			 administrative process.
						(2)InjunctionAfter a construction permit has been
			 issued, if a court issues an injunction against construction of the road, the
			 7-year deadline or 5-year extension, as appropriate, shall be extended for a
			 time period equivalent to time period that the injunction is in effect.
						(d)Applicability of section 6405Upon the expiration of the legislative
			 authority under this section, if a road has not been constructed, the land
			 exchange shall be null and void and the land ownership shall revert to the
			 respective ownership status prior to the land exchange as provided in section
			 6405.
					FWolf livestock loss demonstration
			 project
				6501.DefinitionsIn this subtitle:
					(1)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
					(2)LivestockThe term livestock means
			 cattle, swine, horses, mules, sheep, goats, livestock guard animals, and other
			 domestic animals, as determined by the Secretary.
					(3)ProgramThe term program means the
			 demonstration program established under section 6502(a).
					(4)SecretariesThe term Secretaries means the
			 Secretary of the Interior and the Secretary of Agriculture, acting
			 jointly.
					6502.Wolf compensation and prevention
			 program
					(a)In generalThe Secretaries shall establish a 5-year
			 demonstration program to provide grants to States and Indian tribes—
						(1)to assist livestock producers in
			 undertaking proactive, non-lethal activities to reduce the risk of livestock
			 loss due to predation by wolves; and
						(2)to compensate livestock producers for
			 livestock losses due to such predation.
						(b)Criteria and RequirementsThe Secretaries shall—
						(1)establish criteria and requirements to
			 implement the program; and
						(2)when promulgating regulations to implement
			 the program under paragraph (1), consult with States that have implemented
			 State programs that provide assistance to—
							(A)livestock producers to undertake proactive
			 activities to reduce the risk of livestock loss due to predation by wolves;
			 or
							(B)provide compensation to livestock producers
			 for livestock losses due to such predation.
							(c)EligibilityTo be eligible to receive a grant under
			 subsection (a), a State or Indian tribe shall—
						(1)designate an appropriate agency of the
			 State or Indian tribe to administer the 1 or more programs funded by the
			 grant;
						(2)establish 1 or more accounts to receive
			 grant funds;
						(3)maintain files of all claims received under
			 programs funded by the grant, including supporting documentation;
						(4)submit to the Secretary—
							(A)annual reports that include—
								(i)a summary of claims and expenditures under
			 the program during the year; and
								(ii)a description of any action taken on the
			 claims; and
								(B)such other reports as the Secretary may
			 require to assist the Secretary in determining the effectiveness of activities
			 provided assistance under this section; and
							(5)promulgate rules for reimbursing livestock
			 producers under the program.
						(d)Allocation of fundingThe Secretaries shall allocate funding made
			 available to carry out this subtitle—
						(1)equally between the uses identified in
			 paragraphs (1) and (2) of subsection (a); and
						(2)among States and Indian tribes based
			 on—
							(A)the level of livestock predation in the
			 State or on the land owned by, or held in trust for the benefit of, the Indian
			 tribe;
							(B)whether the State or Indian tribe is
			 located in a geographical area that is at high risk for livestock predation;
			 or
							(C)any other factors that the Secretaries
			 determine are appropriate.
							(e)Eligible landActivities and losses described in
			 subsection (a) may occur on Federal, State, or private land, or land owned by,
			 or held in trust for the benefit of, an Indian tribe.
					(f)Federal cost shareThe Federal share of the cost of any
			 activity provided assistance made available under this subtitle shall not
			 exceed 50 percent of the total cost of the activity.
					6503.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $1,000,000 for fiscal
			 year 2009 and each fiscal year thereafter.
				VIINational Park Service
			 authorizations
			AAdditions to the National Park
			 System
				7001.Paterson Great Falls National Historical
			 Park, New Jersey
					(a)DefinitionsIn this section:
						(1)CityThe term City means the City
			 of Paterson, New Jersey.
						(2)CommissionThe term Commission means the
			 Paterson Great Falls National Historical Park Advisory Commission established
			 by subsection (e)(1).
						(3)Historic districtThe term Historic District
			 means the Great Falls Historic District in the State.
						(4)Management planThe term management plan
			 means the management plan for the Park developed under subsection (d).
						(5)MapThe term Map means the map
			 entitled Paterson Great Falls National Historical Park–Proposed
			 Boundary, numbered T03/80,001, and dated May 2008.
						(6)ParkThe term Park means the
			 Paterson Great Falls National Historical Park established by subsection
			 (b)(1)(A).
						(7)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(8)StateThe term State means the State
			 of New Jersey.
						(b)Paterson great falls national historical
			 park
						(1)Establishment
							(A)In generalSubject to subparagraph (B), there is
			 established in the State a unit of the National Park System to be known as the
			 Paterson Great Falls National Historical Park.
							(B)Conditions for establishmentThe Park shall not be established until the
			 date on which the Secretary determines that—
								(i)(I)the Secretary has acquired sufficient land
			 or an interest in land within the boundary of the Park to constitute a
			 manageable unit; or
									(II)the State or City, as appropriate, has
			 entered into a written agreement with the Secretary to donate—
										(aa)the Great Falls State Park, including
			 facilities for Park administration and visitor services; or
										(bb)any portion of the Great Falls State Park
			 agreed to between the Secretary and the State or City; and
										(ii)the Secretary has entered into a written
			 agreement with the State, City, or other public entity, as appropriate,
			 providing that—
									(I)land owned by the State, City, or other
			 public entity within the Historic District will be managed consistent with this
			 section; and
									(II)future uses of land within the Historic
			 District will be compatible with the designation of the Park.
									(2)PurposeThe purpose of the Park is to preserve and
			 interpret for the benefit of present and future generations certain historical,
			 cultural, and natural resources associated with the Historic District.
						(3)BoundariesThe Park shall include the following sites,
			 as generally depicted on the Map:
							(A)The upper, middle, and lower
			 raceways.
							(B)Mary Ellen Kramer (Great Falls) Park and
			 adjacent land owned by the City.
							(C)A portion of Upper Raceway Park, including
			 the Ivanhoe Wheelhouse and the Society for Establishing Useful Manufactures
			 Gatehouse.
							(D)Overlook Park and adjacent land, including
			 the Society for Establishing Useful Manufactures Hydroelectric Plant and
			 Administration Building.
							(E)The Allied Textile Printing site, including
			 the Colt Gun Mill ruins, Mallory Mill ruins, Waverly Mill ruins, and Todd Mill
			 ruins.
							(F)The Rogers Locomotive Company Erecting
			 Shop, including the Paterson Museum.
							(G)The Great Falls Visitor Center.
							(4)Availability of mapThe Map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
						(5)Publication of noticeNot later than 60 days after the date on
			 which the conditions in clauses (i) and (ii) of paragraph (1)(B) are satisfied,
			 the Secretary shall publish in the Federal Register notice of the establishment
			 of the Park, including an official boundary map for the Park.
						(c)Administration
						(1)In generalThe Secretary shall administer the Park in
			 accordance with—
							(A)this section; and
							(B)the laws generally applicable to units of
			 the National Park System, including—
								(i)the National Park Service Organic Act (16
			 U.S.C. 1 et seq.); and
								(ii)the Act of August 21, 1935 (16 U.S.C. 461
			 et seq.).
								(2)State and local jurisdictionNothing in this section enlarges,
			 diminishes, or modifies any authority of the State, or any political
			 subdivision of the State (including the City)—
							(A)to exercise civil and criminal
			 jurisdiction; or
							(B)to carry out State laws (including
			 regulations) and rules on non-Federal land located within the boundary of the
			 Park.
							(3)Cooperative agreements
							(A)In generalAs the Secretary determines to be
			 appropriate to carry out this section, the Secretary may enter into cooperative
			 agreements with the owner of the Great Falls Visitor Center or any nationally
			 significant properties within the boundary of the Park under which the
			 Secretary may identify, interpret, restore, and provide technical assistance
			 for the preservation of the properties.
							(B)Right of accessA cooperative agreement entered into under
			 subparagraph (A) shall provide that the Secretary, acting through the Director
			 of the National Park Service, shall have the right of access at all reasonable
			 times to all public portions of the property covered by the agreement for the
			 purposes of—
								(i)conducting visitors through the properties;
			 and
								(ii)interpreting the properties for the
			 public.
								(C)Changes or alterationsNo changes or alterations shall be made to
			 any properties covered by a cooperative agreement entered into under
			 subparagraph (A) unless the Secretary and the other party to the agreement
			 agree to the changes or alterations.
							(D)Conversion, use, or disposalAny payment made by the Secretary under
			 this paragraph shall be subject to an agreement that the conversion, use, or
			 disposal of a project for purposes contrary to the purposes of this section, as
			 determined by the Secretary, shall entitle the United States to reimbursement
			 in amount equal to the greater of—
								(i)the amounts made available to the project
			 by the United States; or
								(ii)the portion of the increased value of the
			 project attributable to the amounts made available under this paragraph, as
			 determined at the time of the conversion, use, or, disposal.
								(E)Matching funds
								(i)In generalAs a condition of the receipt of funds
			 under this paragraph, the Secretary shall require that any Federal funds made
			 available under a cooperative agreement shall be matched on a 1-to-1 basis by
			 non-Federal funds.
								(ii)FormWith the approval of the Secretary, the
			 non-Federal share required under clause (i) may be in the form of donated
			 property, goods, or services from a non-Federal source.
								(4)Acquisition of land
							(A)In generalThe Secretary may acquire land or interests
			 in land within the boundary of the Park by donation, purchase from a willing
			 seller with donated or appropriated funds, or exchange.
							(B)Donation of State Owned landLand or interests in land owned by the
			 State or any political subdivision of the State may only be acquired by
			 donation.
							(5)Technical assistance and public
			 interpretationThe Secretary
			 may provide technical assistance and public interpretation of related historic
			 and cultural resources within the boundary of the Historic District.
						(d)Management plan
						(1)In generalNot later than 3 fiscal years after the
			 date on which funds are made available to carry out this subsection, the
			 Secretary, in consultation with the Commission, shall complete a management
			 plan for the Park in accordance with—
							(A)section 12(b) of Public Law 91–383
			 (commonly known as the National Park Service General Authorities
			 Act) (16 U.S.C. 1a–7(b)); and
							(B)other applicable laws.
							(2)Cost ShareThe management plan shall include
			 provisions that identify costs to be shared by the Federal Government, the
			 State, and the City, and other public or private entities or individuals for
			 necessary capital improvements to, and maintenance and operations of, the
			 Park.
						(3)Submission to CongressOn completion of the management plan, the
			 Secretary shall submit the management plan to—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(e)Paterson great falls national historical
			 park advisory commission
						(1)EstablishmentThere is established a commission to be
			 known as the Paterson Great Falls National Historical Park Advisory
			 Commission.
						(2)DutiesThe duties of the Commission shall be to
			 advise the Secretary in the development and implementation of the management
			 plan.
						(3)Membership
							(A)CompositionThe Commission shall be composed of 9
			 members, to be appointed by the Secretary, of whom—
								(i)4 members shall be appointed after
			 consideration of recommendations submitted by the Governor of the State;
								(ii)2 members shall be appointed after
			 consideration of recommendations submitted by the City Council of Paterson, New
			 Jersey;
								(iii)1 member shall be appointed after
			 consideration of recommendations submitted by the Board of Chosen Freeholders
			 of Passaic County, New Jersey; and
								(iv)2 members shall have experience with
			 national parks and historic preservation.
								(B)Initial appointmentsThe Secretary shall appoint the initial
			 members of the Commission not later than the earlier of—
								(i)the date that is 30 days after the date on
			 which the Secretary has received all of the recommendations for appointments
			 under subparagraph (A); or
								(ii)the date that is 30 days after the Park is
			 established in accordance with subsection (b).
								(4)Term; vacancies
							(A)Term
								(i)In generalA member shall be appointed for a term of 3
			 years.
								(ii)ReappointmentA member may be reappointed for not more
			 than 1 additional term.
								(B)VacanciesA vacancy on the Commission shall be filled
			 in the same manner as the original appointment was made.
							(5)MeetingsThe Commission shall meet at the call
			 of—
							(A)the Chairperson; or
							(B)a majority of the members of the
			 Commission.
							(6)QuorumA majority of the Commission shall
			 constitute a quorum.
						(7)Chairperson and vice chairperson
							(A)In generalThe Commission shall select a Chairperson
			 and Vice Chairperson from among the members of the Commission.
							(B)Vice chairpersonThe Vice Chairperson shall serve as
			 Chairperson in the absence of the Chairperson.
							(C)TermA member may serve as Chairperson or Vice
			 Chairman for not more than 1 year in each office.
							(8)Commission personnel matters
							(A)Compensation of members
								(i)In generalMembers of the Commission shall serve
			 without compensation.
								(ii)Travel expensesMembers of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
								(B)Staff
								(i)In generalThe Secretary shall provide the Commission
			 with any staff members and technical assistance that the Secretary, after
			 consultation with the Commission, determines to be appropriate to enable the
			 Commission to carry out the duties of the Commission.
								(ii)Detail of employeesThe Secretary may accept the services of
			 personnel detailed from—
									(I)the State;
									(II)any political subdivision of the State;
			 or
									(III)any entity represented on the
			 Commission.
									(9)FACA nonapplicabilitySection 14(b) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
						(10)TerminationThe Commission shall terminate 10 years
			 after the date of enactment of this Act.
						(f)Study of hinchliffe stadium
						(1)In generalNot later than 3 fiscal years after the
			 date on which funds are made available to carry out this section, the Secretary
			 shall complete a study regarding the preservation and interpretation of
			 Hinchliffe Stadium, which is listed on the National Register of Historic
			 Places.
						(2)InclusionsThe study shall include an assessment
			 of—
							(A)the potential for listing the stadium as a
			 National Historic Landmark; and
							(B)options for maintaining the historic
			 integrity of Hinchliffe Stadium.
							(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					7002.William Jefferson Clinton Birthplace Home
			 National Historic Site
					(a)Acquisition of property; establishment of
			 historic siteShould the
			 Secretary of the Interior acquire, by donation only from the Clinton Birthplace
			 Foundation, Inc., fee simple, unencumbered title to the William Jefferson
			 Clinton Birthplace Home site located at 117 South Hervey Street, Hope,
			 Arkansas, 71801, and to any personal property related to that site, the
			 Secretary shall designate the William Jefferson Clinton Birthplace Home site as
			 a National Historic Site and unit of the National Park System, to be known as
			 the President William Jefferson Clinton Birthplace Home National
			 Historic Site.
					(b)Applicability of other lawsThe Secretary shall administer the
			 President William Jefferson Clinton Birthplace Home National Historic Site in
			 accordance with the laws generally applicable to national historic sites,
			 including the Act entitled An Act to establish a National Park Service,
			 and for other purposes, approved August 25, 1916 (16 U.S.C. 1–4), and
			 the Act entitled An Act to provide for the preservation of historic
			 American sites, buildings, objects and antiquities of national significance,
			 and for other purposes, approved August 21, 1935 (16 U.S.C. 461 et
			 seq.).
					7003.River Raisin National Battlefield
			 Park
					(a)Establishment
						(1)In generalIf Monroe County or Wayne County, Michigan,
			 or other willing landowners in either County offer to donate to the United
			 States land relating to the Battles of the River Raisin on January 18 and 22,
			 1813, or the aftermath of the battles, the Secretary of the Interior (referred
			 to in this section as the Secretary) shall accept the donated
			 land.
						(2)Designation of parkOn the acquisition of land under paragraph
			 (1) that is of sufficient acreage to permit efficient administration, the
			 Secretary shall designate the acquired land as a unit of the National Park
			 System, to be known as the River Raisin National Battlefield
			 Park (referred to in this section as the Park).
						(3)Legal description
							(A)In generalThe Secretary shall prepare a legal
			 description of the land and interests in land designated as the Park by
			 paragraph (2).
							(B)Availability of map and legal
			 descriptionA map with the
			 legal description shall be on file and available for public inspection in the
			 appropriate offices of the National Park Service.
							(b)Administration
						(1)In generalThe Secretary shall manage the Park for the
			 purpose of preserving and interpreting the Battles of the River Raisin in
			 accordance with the National Park Service Organic Act (16 U.S.C. 1 et seq.) and
			 the Act of August 21, 1935 (16 U.S.C. 461 et seq.).
						(2)General management plan
							(A)In generalNot later than 3 years after the date on
			 which funds are made available, the Secretary shall complete a general
			 management plan for the Park that, among other things, defines the role and
			 responsibility of the Secretary with regard to the interpretation and the
			 preservation of the site.
							(B)ConsultationThe Secretary shall consult with and
			 solicit advice and recommendations from State, county, local, and civic
			 organizations and leaders, and other interested parties in the preparation of
			 the management plan.
							(C)InclusionsThe plan shall include—
								(i)consideration of opportunities for
			 involvement by and support for the Park by State, county, and local
			 governmental entities and nonprofit organizations and other interested parties;
			 and
								(ii)steps for the preservation of the resources
			 of the site and the costs associated with these efforts.
								(D)Submission to congressOn the completion of the general management
			 plan, the Secretary shall submit a copy of the plan to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate.
							(3)Cooperative agreementsThe Secretary may enter into cooperative
			 agreements with State, county, local, and civic organizations to carry out this
			 section.
						(c)ReportNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Natural Resources of
			 the House a report describing the progress made with respect to acquiring real
			 property under this section and designating the River Raisin National
			 Battlefield Park.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					BAmendments to existing units of the
			 National Park System
				7101.Funding for Keweenaw National Historical
			 Park
					(a)Acquisition of propertySection 4 of Public Law 102–543 (16 U.S.C.
			 410yy–3) is amended by striking subsection (d).
					(b)Matching
			 FundsSection 8(b) of Public
			 Law 102–543 (16 U.S.C. 410yy–7(b)) is amended by striking $4 and
			 inserting $1.
					(c)Authorization of
			 AppropriationsSection 10 of
			 Public Law 102–543 (16 U.S.C. 410yy–9) is amended—
						(1)in subsection (a)—
							(A)by striking $25,000,000 and
			 inserting $50,000,000; and
							(B)by striking $3,000,000 and
			 inserting $25,000,000; and
							(2)in subsection (b), by striking
			 $100,000 and all that follows through those
			 duties and inserting $250,000.
						7102.Location of visitor and administrative
			 facilities for Weir Farm National Historic SiteSection 4(d) of the Weir Farm National
			 Historic Site Establishment Act of 1990 (16 U.S.C. 461 note) is
			 amended—
					(1)in paragraph (1)(B), by striking
			 contiguous to and all that follows and inserting within
			 Fairfield County.;
					(2)by amending paragraph (2) to read as
			 follows:
						
							(2)Development
								(A)Maintaining natural characterThe Secretary shall keep development of the
				property acquired under paragraph (1) to a minimum so that the character of the
				acquired property will be similar to the natural and undeveloped landscape of
				the property described in subsection (b).
								(B)Treatment of previously developed
				propertyNothing in
				subparagraph (A) shall either prevent the Secretary from acquiring property
				under paragraph (1) that, prior to the Secretary’s acquisition, was developed
				in a manner inconsistent with subparagraph (A), or require the Secretary to
				remediate such previously developed property to reflect the natural character
				described in subparagraph (A).
								;
				and
					(3)in paragraph (3), in the matter preceding
			 subparagraph (A), by striking the appropriate zoning authority
			 and all that follows through Wilton, Connecticut, and inserting
			 the local governmental entity that, in accordance with applicable State
			 law, has jurisdiction over any property acquired under paragraph
			 (1)(A).
					7103.Little River Canyon National Preserve
			 boundary expansionSection 2
			 of the Little River Canyon National Preserve Act of 1992 (16 U.S.C. 698q) is
			 amended—
					(1)in subsection (b)—
						(A)by striking The Preserve and
			 inserting the following:
							
								(1)In generalThe
				Preserve
								;
				and
						(B)by adding at the end the following:
							
								(2)Boundary expansionThe boundary of the Preserve is modified to
				include the land depicted on the map entitled Little River Canyon
				National Preserve Proposed Boundary, numbered 152/80,004, and dated
				December 2007.
								;
				and
						(2)in subsection (c), by striking
			 map and inserting maps.
					7104.Hopewell Culture National Historical Park
			 boundary expansionSection 2
			 of the Act entitled An Act to rename and expand the boundaries of the
			 Mound City Group National Monument in Ohio, approved May 27, 1992 (106
			 Stat. 185), is amended—
					(1)by striking and at the end
			 of subsection (a)(3);
					(2)by striking the period at the end of
			 subsection (a)(4) and inserting ; and;
					(3)by adding after subsection (a)(4) the
			 following new paragraph:
						
							(5)the map entitled Hopewell Culture
				National Historical Park, Ohio Proposed Boundary Adjustment numbered
				353/80,049 and dated June, 2006.
							;
				and
					(4)by adding after subsection (d)(2) the
			 following new paragraph:
						
							(3)The Secretary may acquire lands added by
				subsection (a)(5) only from willing
				sellers.
							.
					7105.Jean Lafitte National Historical Park and
			 Preserve boundary adjustment
					(a)In GeneralSection 901 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230) is amended in the second sentence by
			 striking of approximately twenty thousand acres generally depicted on
			 the map entitled Barataria Marsh Unit-Jean Lafitte National Historical
			 Park and Preserve numbered 90,000B and dated April 1978, and
			 inserting generally depicted on the map entitled Boundary Map,
			 Barataria Preserve Unit, Jean Lafitte National Historical Park and
			 Preserve, numbered 467/80100A, and dated December 2007,.
					(b)Acquisition of LandSection 902 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230a) is amended—
						(1)in subsection (a)—
							(A)by striking (a) Within the
			 and all that follows through the first sentence and inserting the
			 following:
								
									(a)In General
										(1)Barataria preserve unit
											(A)In generalThe Secretary may acquire any land, water,
				and interests in land and water within the Barataria Preserve Unit by donation,
				purchase with donated or appropriated funds, transfer from any other Federal
				agency, or exchange.
											(B)Limitations
												(i)In generalAny non-Federal land depicted on the map
				described in section 901 as Lands Proposed for Addition may be
				acquired by the Secretary only with the consent of the owner of the
				land.
												(ii)Boundary adjustmentOn the date on which the Secretary acquires
				a parcel of land described in clause (i), the boundary of the Barataria
				Preserve Unit shall be adjusted to reflect the acquisition.
												(iii)EasementsTo ensure adequate hurricane protection of
				the communities located in the area, any land identified on the map described
				in section 901 that is acquired or transferred shall be subject to any
				easements that have been agreed to by the Secretary and the Secretary of the
				Army.
												(C)Transfer of administration
				jurisdictionEffective on the
				date of enactment of the Omnibus Public Land
				Management Act of 2009, administrative jurisdiction over any
				Federal land within the areas depicted on the map described in section 901 as
				Lands Proposed for Addition is transferred, without
				consideration, to the administrative jurisdiction of the National Park Service,
				to be administered as part of the Barataria Preserve
				Unit.
											;
							(B)in the second sentence, by striking
			 The Secretary may also acquire by any of the foregoing methods
			 and inserting the following:
								
									(2)French
				quarterThe Secretary may
				acquire by any of the methods referred to in paragraph
				(1)(A)
									;
							(C)in the third sentence, by striking
			 Lands, waters, and interests therein and inserting the
			 following:
								
									(3)Acquisition of state landLand, water, and interests in land and
				water
									;
				and
							(D)in the fourth sentence, by striking
			 In acquiring and inserting the following:
								
									(4)Acquisition of oil and gas
				rightsIn
				acquiring
									;
							(2)by striking subsections (b) through (f) and
			 inserting the following:
							
								(b)Resource ProtectionWith respect to the land, water, and
				interests in land and water of the Barataria Preserve Unit, the Secretary shall
				preserve and protect—
									(1)fresh water drainage patterns;
									(2)vegetative cover;
									(3)the integrity of ecological and biological
				systems; and
									(4)water and air quality.
									(c)Adjacent landWith the consent of the owner and the
				parish governing authority, the Secretary may—
									(1)acquire land, water, and interests in land
				and water, by any of the methods referred to in subsection (a)(1)(A) (including
				use of appropriations from the Land and Water Conservation Fund); and
									(2)revise the boundaries of the Barataria
				Preserve Unit to include adjacent land and
				water.
									;
				and
						(3)by redesignating subsection (g) as
			 subsection (d).
						(c)Definition of improved
			 propertySection 903 of the
			 National Parks and Recreation Act of 1978 (16 U.S.C. 230b) is amended in the
			 fifth sentence by inserting (or January 1, 2007, for areas added to the
			 park after that date) after January 1, 1977.
					(d)Hunting, Fishing, and
			 TrappingSection 905 of the
			 National Parks and Recreation Act of 1978 (16 U.S.C. 230d) is amended in the
			 first sentence by striking , except that within the core area and on
			 those lands acquired by the Secretary pursuant to section 902(c) of this title,
			 he and inserting on land, and interests in land and water
			 managed by the Secretary, except that the Secretary.
					(e)AdministrationSection 906 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230e) is amended—
						(1)by striking the first sentence; and
						(2)in the second sentence, by striking
			 Pending such establishment and thereafter the and inserting
			 The.
						(f)References in law
						(1)In GeneralAny reference in a law (including
			 regulations), map, document, paper, or other record of the United
			 States—
							(A)to the Barataria Marsh Unit shall be
			 considered to be a reference to the Barataria Preserve Unit; or
							(B)to the Jean Lafitte National Historical
			 Park shall be considered to be a reference to the Jean Lafitte National
			 Historical Park and Preserve.
							(2)Conforming AmendmentsTitle IX of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230 et seq.) is amended—
							(A)by striking Barataria Marsh
			 Unit each place it appears and inserting Barataria Preserve
			 Unit; and
							(B)by striking Jean Lafitte National
			 Historical Park each place it appears and inserting Jean Lafitte
			 National Historical Park and Preserve.
							7106.Minute Man National Historical
			 Park
					(a)DefinitionsIn this section:
						(1)MapThe term map means the map
			 entitled Minute Man National Historical Park Proposed Boundary,
			 numbered 406/81001, and dated July 2007.
						(2)ParkThe term Park means the
			 Minute Man National Historical Park in the State of Massachusetts.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Minute man national historical
			 park
						(1)Boundary adjustment
							(A)In generalThe boundary of the Park is modified to
			 include the area generally depicted on the map.
							(B)Availability of mapThe map shall be on file and available for
			 inspection in the appropriate offices of the National Park Service.
							(2)Acquisition of landThe Secretary may acquire the land or an
			 interest in the land described in paragraph (1)(A) by—
							(A)purchase from willing sellers with donated
			 or appropriated funds;
							(B)donation; or
							(C)exchange.
							(3)Administration of landThe Secretary shall administer the land
			 added to the Park under paragraph (1)(A) in accordance with applicable laws
			 (including regulations).
						(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					7107.Everglades National Park
					(a)Inclusion of tarpon basin property
						(1)DefinitionsIn this subsection:
							(A)Hurricane
			 HoleThe term Hurricane
			 Hole means the natural salt-water body of water within the Duesenbury
			 Tracts of the eastern parcel of the Tarpon Basin boundary adjustment and
			 accessed by Duesenbury Creek.
							(B)MapThe term map means the map
			 entitled Proposed Tarpon Basin Boundary Revision, numbered
			 160/80,012, and dated May 2008.
							(C)SecretaryThe term Secretary means the
			 Secretary of the Interior.
							(D)Tarpon Basin propertyThe term Tarpon Basin property
			 means land that—
								(i)is comprised of approximately 600 acres of
			 land and water surrounding Hurricane Hole, as generally depicted on the map;
			 and
								(ii)is located in South Key Largo.
								(2)Boundary revision
							(A)In generalThe boundary of the Everglades National
			 Park is adjusted to include the Tarpon Basin property.
							(B)Acquisition authorityThe Secretary may acquire from willing
			 sellers by donation, purchase with donated or appropriated funds, or exchange,
			 land, water, or interests in land and water, within the area depicted on the
			 map, to be added to Everglades National Park.
							(C)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
							(D)AdministrationLand added to Everglades National Park by
			 this section shall be administered as part of Everglades National Park in
			 accordance with applicable laws (including regulations).
							(3)Hurricane
			 HoleThe Secretary may allow
			 use of Hurricane Hole by sailing vessels during emergencies, subject to such
			 terms and conditions as the Secretary determines to be necessary.
						(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subsection.
						(b)Land exchanges
						(1)DefinitionsIn this subsection:
							(A)CompanyThe term Company means
			 Florida Power & Light Company.
							(B)Federal LandThe term Federal Land means
			 the parcels of land that are—
								(i)owned by the United States;
								(ii)administered by the Secretary;
								(iii)located within the National Park;
			 and
								(iv)generally depicted on the map as—
									(I)Tract A, which is adjacent to the Tamiami
			 Trail, U.S. Rt. 41; and
									(II)Tract B, which is located on the eastern
			 boundary of the National Park.
									(C)MapThe term map means the map
			 prepared by the National Park Service, entitled Proposed Land Exchanges,
			 Everglades National Park, numbered 160/60411A, and dated September
			 2008.
							(D)National ParkThe term National Park means
			 the Everglades National Park located in the State.
							(E)Non-Federal LandThe term non-Federal land
			 means the land in the State that—
								(i)is owned by the State, the specific area
			 and location of which shall be determined by the State; or
								(ii)(I)is owned by the Company;
									(II)comprises approximately 320 acres;
			 and
									(III)is located within the East Everglades
			 Acquisition Area, as generally depicted on the map as Tract
			 D.
									(F)SecretaryThe term Secretary means the
			 Secretary of the Interior.
							(G)StateThe term State means the
			 State of Florida and political subdivisions of the State, including the South
			 Florida Water Management District.
							(2)Land exchange with State
							(A)In generalSubject to the provisions of this
			 paragraph, if the State offers to convey to the Secretary all right, title, and
			 interest of the State in and to specific parcels of non-Federal land, and the
			 offer is acceptable to the Secretary, the Secretary may, subject to valid
			 existing rights, accept the offer and convey to the State all right, title, and
			 interest of the United States in and to the Federal land generally depicted on
			 the map as Tract A.
							(B)ConditionsThe land exchange under subparagraph (A)
			 shall be subject to such terms and conditions as the Secretary may
			 require.
							(C)Valuation
								(i)In generalThe values of the land involved in the land
			 exchange under subparagraph (A) shall be equal.
								(ii)EqualizationIf the values of the land are not equal,
			 the values may be equalized by donation, payment using donated or appropriated
			 funds, or the conveyance of additional parcels of land.
								(D)AppraisalsBefore the exchange of land under
			 subparagraph (A), appraisals for the Federal and non-Federal land shall be
			 conducted in accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal
			 Practice.
							(E)Technical correctionsSubject to the agreement of the State, the
			 Secretary may make minor corrections to correct technical and clerical errors
			 in the legal descriptions of the Federal and non-Federal land and minor
			 adjustments to the boundaries of the Federal and non-Federal land.
							(F)Administration of Land Acquired by
			 SecretaryLand acquired by
			 the Secretary under subparagraph (A) shall—
								(i)become part of the National Park;
			 and
								(ii)be administered in accordance with the laws
			 applicable to the National Park System.
								(3)Land exchange with company
							(A)In generalSubject to the provisions of this
			 paragraph, if the Company offers to convey to the Secretary all right, title,
			 and interest of the Company in and to the non-Federal land generally depicted
			 on the map as Tract D, and the offer is acceptable to the
			 Secretary, the Secretary may, subject to valid existing rights, accept the
			 offer and convey to the Company all right, title, and interest of the United
			 States in and to the Federal land generally depicted on the map as Tract
			 B, along with a perpetual easement on a corridor of land contiguous to
			 Tract B for the purpose of vegetation management.
							(B)ConditionsThe land exchange under subparagraph (A)
			 shall be subject to such terms and conditions as the Secretary may
			 require.
							(C)Valuation
								(i)In generalThe values of the land involved in the land
			 exchange under subparagraph (A) shall be equal unless the non-Federal land is
			 of higher value than the Federal land.
								(ii)EqualizationIf the values of the land are not equal,
			 the values may be equalized by donation, payment using donated or appropriated
			 funds, or the conveyance of additional parcels of land.
								(D)AppraisalBefore the exchange of land under
			 subparagraph (A), appraisals for the Federal and non-Federal land shall be
			 conducted in accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal
			 Practice.
							(E)Technical correctionsSubject to the agreement of the Company,
			 the Secretary may make minor corrections to correct technical and clerical
			 errors in the legal descriptions of the Federal and non-Federal land and minor
			 adjustments to the boundaries of the Federal and non-Federal land.
							(F)Administration of land acquired by
			 secretaryLand acquired by
			 the Secretary under subparagraph (A) shall—
								(i)become part of the National Park;
			 and
								(ii)be administered in accordance with the laws
			 applicable to the National Park System.
								(4)MapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
						(5)Boundary revisionOn completion of the land exchanges
			 authorized by this subsection, the Secretary shall adjust the boundary of the
			 National Park accordingly, including removing the land conveyed out of Federal
			 ownership.
						7108.Kalaupapa National Historical Park
					(a)In generalThe Secretary of the Interior shall
			 authorize Ka ‘Ohana O Kalaupapa, a non-profit organization consisting of
			 patient residents at Kalaupapa National Historical Park, and their family
			 members and friends, to establish a memorial at a suitable location or
			 locations approved by the Secretary at Kalawao or Kalaupapa within the
			 boundaries of Kalaupapa National Historical Park located on the island of
			 Molokai, in the State of Hawaii, to honor and perpetuate the memory of those
			 individuals who were forcibly relocated to Kalaupapa Peninsula from 1866 to
			 1969.
					(b)Design
						(1)In generalThe memorial authorized by subsection (a)
			 shall—
							(A)display in an appropriate manner the names
			 of the first 5,000 individuals sent to the Kalaupapa Peninsula between 1866 and
			 1896, most of whom lived at Kalawao; and
							(B)display in an appropriate manner the names
			 of the approximately 3,000 individuals who arrived at Kalaupapa in the second
			 part of its history, when most of the community was concentrated on the
			 Kalaupapa side of the peninsula.
							(2)ApprovalThe location, size, design, and
			 inscriptions of the memorial authorized by subsection (a) shall be subject to
			 the approval of the Secretary of the Interior.
						(c)FundingKa ‘Ohana O Kalaupapa, a nonprofit
			 organization, shall be solely responsible for acceptance of contributions for
			 and payment of the expenses associated with the establishment of the
			 memorial.
					7109.Boston Harbor Islands National Recreation
			 Area
					(a)Cooperative agreementsSection 1029(d) of the Omnibus Parks and
			 Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d)) is amended by
			 striking paragraph (3) and inserting the following:
						
							(3)Agreements
								(A)Definition of eligible entityIn this paragraph, the term eligible
				entity means—
									(i)the Commonwealth of Massachusetts;
									(ii)a political subdivision of the Commonwealth
				of Massachusetts; or
									(iii)any other entity that is a member of the
				Boston Harbor Islands Partnership described in subsection (e)(2).
									(B)Authority of SecretarySubject to subparagraph (C), the Secretary
				may consult with an eligible entity on, and enter into with the eligible
				entity—
									(i)a cooperative management agreement to
				acquire from, and provide to, the eligible entity goods and services for the
				cooperative management of land within the recreation area; and
									(ii)notwithstanding section 6305 of title 31,
				United States Code, a cooperative agreement for the construction of recreation
				area facilities on land owned by an eligible entity for purposes consistent
				with the management plan under subsection (f).
									(C)ConditionsThe Secretary may enter into an agreement
				with an eligible entity under subparagraph (B) only if the Secretary determines
				that—
									(i)appropriations for carrying out the
				purposes of the agreement are available; and
									(ii)the agreement is in the best interests of
				the United
				States.
									.
					(b)Technical amendments
						(1)MembershipSection 1029(e)(2)(B) of the Omnibus Parks
			 and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(e)(2)(B)) is amended
			 by striking Coast Guard and inserting Coast
			 Guard..
						(2)DonationsSection 1029(e)(11) of the Omnibus Parks
			 and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(e)(11)) is amended by
			 striking Noth­with­standing and inserting
			 Notwithstanding.
						7110.Thomas Edison National Historical Park, New
			 Jersey
					(a)PurposesThe purposes of this section are—
						(1)to recognize and pay tribute to Thomas Alva
			 Edison and his innovations; and
						(2)to preserve, protect, restore, and enhance
			 the Edison National Historic Site to ensure public use and enjoyment of the
			 Site as an educational, scientific, and cultural center.
						(b)Establishment
						(1)In generalThere is established the Thomas Edison
			 National Historical Park as a unit of the National Park System (referred to in
			 this section as the Historical Park).
						(2)BoundariesThe Historical Park shall be comprised of
			 all property owned by the United States in the Edison National Historic Site as
			 well as all property authorized to be acquired by the Secretary of the Interior
			 (referred to in this section as the Secretary) for inclusion in
			 the Edison National Historic Site before the date of the enactment of this Act,
			 as generally depicted on the map entitled the Thomas Edison National
			 Historical Park, numbered 403/80,000, and dated April 2008.
						(3)MapThe map of the Historical Park shall be on
			 file and available for public inspection in the appropriate offices of the
			 National Park Service.
						(c)Administration
						(1)In generalThe Secretary shall administer the
			 Historical Park in accordance with this section and with the provisions of law
			 generally applicable to units of the National Park System, including the Acts
			 entitled An Act to establish a National Park Service, and for other
			 purposes, approved August 25, 1916 (39 Stat. 535;
			 16 U.S.C. 1 et
			 seq.) and An Act to provide for the preservation of
			 historic American sites, buildings, objects, and antiquities of national
			 significance, and for other purposes, approved August 21, 1935
			 (16 U.S.C. 461 et
			 seq.).
						(2)Acquisition of property
							(A)Real propertyThe Secretary may acquire land or interests
			 in land within the boundaries of the Historical Park, from willing sellers
			 only, by donation, purchase with donated or appropriated funds, or
			 exchange.
							(B)Personal propertyThe Secretary may acquire personal property
			 associated with, and appropriate for, interpretation of the Historical
			 Park.
							(3)Cooperative agreementsThe Secretary may consult and enter into
			 cooperative agreements with interested entities and individuals to provide for
			 the preservation, development, interpretation, and use of the Historical
			 Park.
						(4)Repeal of superseded lawPublic Law 87–628 (76 Stat. 428), regarding
			 the establishment and administration of the Edison National Historic Site, is
			 repealed.
						(5)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Edison
			 National Historic Site shall be deemed to be a reference to the
			 Thomas Edison National Historical Park.
						(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
					7111.Women's Rights National Historical
			 Park
					(a)Votes for women trailTitle XVI of Public Law 96–607 (16 U.S.C.
			 410ll) is amended by adding at the end the following:
						
							1602.Votes for women trail
								(a)DefinitionsIn this section:
									(1)ParkThe term Park means the
				Women’s Rights National Historical Park established by section 1601.
									(2)SecretaryThe term Secretary means the
				Secretary of the Interior, acting through the Director of the National Park
				Service.
									(3)StateThe term State means the
				State of New York.
									(4)TrailThe term Trail means the
				Votes for Women History Trail Route designated under subsection (b).
									(b)Establishment of Trail RouteThe Secretary, with concurrence of the
				agency having jurisdiction over the relevant roads, may designate a vehicular
				tour route, to be known as the Votes for Women History Trail
				Route, to link properties in the State that are historically and
				thematically associated with the struggle for women’s suffrage in the United
				States.
								(c)AdministrationThe Trail shall be administered by the
				National Park Service through the Park.
								(d)ActivitiesTo facilitate the establishment of the
				Trail and the dissemination of information regarding the Trail, the Secretary
				shall—
									(1)produce and disseminate appropriate
				educational materials regarding the Trail, such as handbooks, maps, exhibits,
				signs, interpretive guides, and electronic information;
									(2)coordinate the management, planning, and
				standards of the Trail in partnership with participating properties, other
				Federal agencies, and State and local governments;
									(3)create and adopt an official, uniform
				symbol or device to mark the Trail; and
									(4)issue guidelines for the use of the symbol
				or device adopted under paragraph (3).
									(e)Elements of Trail RouteSubject to the consent of the owner of the
				property, the Secretary may designate as an official stop on the Trail—
									(1)all units and programs of the Park relating
				to the struggle for women’s suffrage;
									(2)other Federal, State, local, and privately
				owned properties that the Secretary determines have a verifiable connection to
				the struggle for women’s suffrage; and
									(3)other governmental and nongovernmental
				facilities and programs of an educational, commemorative, research, or
				interpretive nature that the Secretary determines to be directly related to the
				struggle for women’s suffrage.
									(f)Cooperative Agreements and Memoranda of
				Understanding
									(1)In generalTo facilitate the establishment of the
				Trail and to ensure effective coordination of the Federal and non-Federal
				properties designated as stops along the Trail, the Secretary may enter into
				cooperative agreements and memoranda of understanding with, and provide
				technical and financial assistance to, other Federal agencies, the State,
				localities, regional governmental bodies, and private entities.
									(2)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such sums as are necessary for
				the period of fiscal years 2009 through 2013 to provide financial assistance to
				cooperating entities pursuant to agreements or memoranda entered into under
				paragraph
				(1).
									.
					(b)National women’s rights history project
			 national registry
						(1)In GeneralThe Secretary of the Interior (referred to
			 in this section as the Secretary) may make annual grants to
			 State historic preservation offices for not more than 5 years to assist the
			 State historic preservation offices in surveying, evaluating, and nominating to
			 the National Register of Historic Places women’s rights history
			 properties.
						(2)EligibilityIn making grants under paragraph (1), the
			 Secretary shall give priority to grants relating to properties associated with
			 the multiple facets of the women’s rights movement, such as politics,
			 economics, education, religion, and social and family rights.
						(3)UpdatesThe Secretary shall ensure that the
			 National Register travel itinerary website entitled Places Where Women
			 Made History is updated to contain—
							(A)the results of the inventory conducted
			 under paragraph (1); and
							(B)any links to websites related to places on
			 the inventory.
							(4)Cost-sharing requirementThe Federal share of the cost of any
			 activity carried out using any assistance made available under this subsection
			 shall be 50 percent.
						(5)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this subsection
			 $1,000,000 for each of fiscal years 2009 through 2013.
						(c)National women’s rights history project
			 partnerships network
						(1)GrantsThe Secretary may make matching grants and
			 give technical assistance for development of a network of governmental and
			 nongovernmental entities (referred to in this subsection as the
			 network), the purpose of which is to provide interpretive and
			 educational program development of national women’s rights history, including
			 historic preservation.
						(2)Management of network
							(A)In generalThe Secretary shall, through a competitive
			 process, designate a nongovernmental managing network to manage the
			 network.
							(B)CoordinationThe nongovernmental managing entity
			 designated under subparagraph (A) shall work in partnership with the Director
			 of the National Park Service and State historic preservation offices to
			 coordinate operation of the network.
							(3)Cost-sharing requirement
							(A)In generalThe Federal share of the cost of any
			 activity carried out using any assistance made available under this subsection
			 shall be 50 percent.
							(B)State historic preservation
			 officesMatching grants for
			 historic preservation specific to the network may be made available through
			 State historic preservation offices.
							(4)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this subsection
			 $1,000,000 for each of fiscal years 2009 through 2013.
						7112.Martin Van Buren National Historic
			 Site
					(a)DefinitionsIn this section:
						(1)Historic siteThe term historic site means
			 the Martin Van Buren National Historic Site in the State of New York
			 established by Public Law 93–486 (16 U.S.C. 461 note) on October 26,
			 1974.
						(2)MapThe term map means the map
			 entitled Boundary Map, Martin Van Buren National Historic Site,
			 numbered 460/80801, and dated January 2005.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Boundary adjustments to the historic
			 site
						(1)Boundary adjustmentThe boundary of the historic site is
			 adjusted to include approximately 261 acres of land identified as the
			 PROPOSED PARK BOUNDARY, as generally depicted on the map.
						(2)Acquisition authorityThe Secretary may acquire the land and any
			 interests in the land described in paragraph (1) from willing sellers by
			 donation, purchase with donated or appropriated funds, or exchange.
						(3)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
						(4)AdministrationLand acquired for the historic site under
			 this section shall be administered as part of the historic site in accordance
			 with applicable law (including regulations).
						(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					7113.Palo Alto Battlefield National Historical
			 Park
					(a)Designation of palo alto battlefield
			 national historical park
						(1)In generalThe Palo Alto Battlefield National Historic
			 Site shall be known and designated as the Palo Alto Battlefield National
			 Historical Park.
						(2) ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the historic site
			 referred to in subsection (a) shall be deemed to be a reference to the Palo
			 Alto Battlefield National Historical Park.
						(3)Conforming AmendmentsThe Palo Alto Battlefield National Historic
			 Site Act of 1991 (16 U.S.C. 461 note; Public Law 102–304) is amended—
							(A)by striking National Historic
			 Site each place it appears and inserting National Historical
			 Park;
							(B)in the heading for section 3, by striking
			 national historic
			 site and inserting national historical park;
			 and
							(C)by striking historic site
			 each place it appears and inserting historical park.
							(b)Boundary expansion, Palo Alto Battlefield
			 National Historical Park, TexasSection 3(b) of the Palo Alto Battlefield
			 National Historic Site Act of 1991 (16 U.S.C. 461 note; Public Law 102–304) (as
			 amended by subsection (a)) is amended—
						(1)in paragraph (1), by striking (1)
			 The historical park and inserting the following:
							
								(1)In generalThe historical
				park
								;
						(2)by redesignating paragraph (2) as paragraph
			 (3);
						(3)by inserting after paragraph (1) the
			 following:
							
								(2)Additional land
									(A)In generalIn addition to the land described in
				paragraph (1), the historical park shall consist of approximately 34 acres of
				land, as generally depicted on the map entitled Palo Alto Battlefield
				NHS Proposed Boundary Expansion, numbered 469/80,012, and dated May 21,
				2008.
									(B)Availability of mapThe map described in subparagraph (A) shall
				be on file and available for public inspection in the appropriate offices of
				the National Park Service.
									;
				and
						(4)in paragraph (3) (as redesignated by
			 paragraph (2))—
							(A)by striking (3) Within and
			 inserting the following:
								
									(3)Legal descriptionNot later
				than
									;
				and
							(B)in the second sentence, by striking
			 map referred to in paragraph (1) and inserting maps
			 referred to in paragraphs (1) and (2).
							7114.Abraham Lincoln Birthplace National
			 Historical Park
					(a)DesignationThe Abraham Lincoln Birthplace National
			 Historic Site in the State of Kentucky shall be known and designated as the
			 Abraham Lincoln Birthplace National Historical Park.
					(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Abraham Lincoln
			 Birthplace National Historic Site shall be deemed to be a reference to the
			 Abraham Lincoln Birthplace National Historical Park.
					7115.New River Gorge National
			 RiverSection 1106 of the
			 National Parks and Recreation Act of 1978 (16 U.S.C. 460m–20) is amended in
			 the first sentence by striking “may” and inserting “shall”.
				7116.Technical corrections
					(a)Gaylord Nelson Wilderness
						(1)RedesignationSection 140 of division E of the
			 Consolidated Appropriations Act, 2005 (16 U.S.C. 1132 note; Public Law
			 108–447), is amended—
							(A)in subsection (a), by striking
			 Gaylord A. Nelson and inserting Gaylord Nelson;
			 and
							(B)in subsection (c)(4), by striking
			 Gaylord A. Nelson Wilderness and inserting Gaylord Nelson
			 Wilderness.
							(2)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Gaylord A.
			 Nelson Wilderness shall be deemed to be a reference to the
			 Gaylord Nelson Wilderness.
						(b)Arlington House land transferSection 2863(h)(1) of Public Law 107–107
			 (115 Stat. 1333) is amended by striking the George Washington Memorial
			 Parkway and inserting Arlington House, The Robert E. Lee
			 Memorial,.
					(c)Cumberland Island WildernessSection 2(a)(1) of Public Law 97–250 (16
			 U.S.C. 1132 note; 96 Stat. 709) is amended by striking numbered
			 640/20,038I, and dated September 2004 and inserting numbered
			 640/20,038K, and dated September 2005.
					(d)Petrified Forest boundarySection 2(1) of the Petrified Forest
			 National Park Expansion Act of 2004 (16 U.S.C. 119 note; Public Law 108–430) is
			 amended by striking numbered 110/80,044, and dated July 2004 and
			 inserting numbered 110/80,045, and dated January 2005.
					(e)Commemorative Works ActChapter 89 of title 40, United States Code,
			 is amended—
						(1)in section 8903(d), by inserting
			 Natural before Resources;
						(2)in section 8904(b), by inserting
			 Advisory before Commission; and
						(3)in section 8908(b)(1)—
							(A)in the first sentence, by inserting
			 Advisory before Commission; and
							(B)in the second sentence, by striking
			 House Administration and inserting Natural
			 Resources.
							(f)Captain John Smith Chesapeake National
			 Historic TrailSection
			 5(a)(25)(A) of the National Trails System Act (16 U.S.C. 1244(a)(25)(A)) is
			 amended by striking The John Smith and inserting The
			 Captain John Smith.
					(g)Delaware National Coastal Special Resource
			 StudySection 604 of the
			 Delaware National Coastal Special Resources Study Act (Public Law 109–338; 120
			 Stat. 1856) is amended by striking under section 605.
					(h)Use of recreation feesSection 808(a)(1)(F) of the Federal Lands
			 Recreation Enhancement Act (16 U.S.C. 6807(a)(1)(F)) is amended by striking
			 section 6(a) and inserting section 806(a).
					(i)Crossroads of the American Revolution
			 National Heritage AreaSection 297F(b)(2)(A) of the Crossroads of
			 the American Revolution National Heritage Area Act of 2006 (Public Law 109–338;
			 120 Stat. 1844) is amended by inserting duties before of
			 the.
					(j)Cuyahoga Valley National ParkSection 474(12) of the Consolidated Natural
			 Resources Act of 2008 (Public Law 1110–229; 122 Stat. 827) is amended by
			 striking Cayohoga each place it appears and inserting
			 Cuyahoga.
					(k)Pennsylvania Avenue National Historic
			 Site
						(1)Name on mapSection 313(d)(1)(B) of the Department of
			 the Interior and Related Agencies Appropriations Act, 1996 (Public Law 104–134;
			 110 Stat. 1321–199; 40 U.S.C. 872 note) is amended by striking map
			 entitled Pennsylvania Avenue National Historic Park, dated June
			 1, 1995, and numbered 840–82441 and inserting map entitled
			 Pennsylvania Avenue National Historic Site, dated August 25,
			 2008, and numbered 840–82441B.
						(2)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Pennsylvania
			 Avenue National Historic Park shall be deemed to be a reference to the
			 Pennsylvania Avenue National Historic Site.
						7117.Dayton Aviation Heritage National
			 Historical Park, Ohio
					(a)Additional areas included in
			 parkSection 101 of the
			 Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww,
			 et seq.) is amended by adding at the end the following:
						
							(c)Additional sitesIn addition to the sites described in
				subsection (b), the park shall consist of the following sites, as generally
				depicted on a map titled Dayton Aviation Heritage National Historical
				Park, numbered 362/80,013 and dated May 2008:
								(1)Hawthorn Hill, Oakwood, Ohio.
								(2)The Wright Company factory and associated
				land and buildings, Dayton,
				Ohio.
								.
					(b)Protection of historic
			 propertiesSection 102 of the
			 Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C.
			 410ww–1) is amended—
						(1)in subsection (a), by inserting
			 Hawthorn Hill, the Wright Company factory, after ,
			 acquire;
						(2)in subsection (b), by striking Such
			 agreements and inserting:
							
								(d)ConditionsCooperative agreements under this
				section
								;
						(3)by inserting before subsection (d) (as
			 added by paragraph 2) the following:
							
								(c)Cooperative agreementsThe Secretary is authorized to enter into a
				cooperative agreement with a partner or partners, including the Wright Family
				Foundation, to operate and provide programming for Hawthorn Hill and charge
				reasonable fees notwithstanding any other provision of law, which may be used
				to defray the costs of park operation and
				programming.
								;
				and
						(4)by striking Commission and
			 inserting Aviation Heritage Foundation.
						(c)Grant assistanceThe Dayton Aviation Heritage Preservation
			 Act of 1992, is amended—
						(1)by redesignating subsection (b) of section
			 108 as subsection (c); and
						(2)by inserting after subsection (a) of
			 section 108 the following new subsection:
							
								(b)Grant AssistanceThe Secretary is authorized to make grants
				to the parks’ partners, including the Aviation Trail, Inc., the Ohio Historical
				Society, and Dayton History, for projects not requiring Federal involvement
				other than providing financial assistance, subject to the availability of
				appropriations in advance identifying the specific partner grantee and the
				specific project. Projects funded through these grants shall be limited to
				construction and development on non-Federal property within the boundaries of
				the park. Any project funded by such a grant shall support the purposes of the
				park, shall be consistent with the park’s general management plan, and shall
				enhance public use and enjoyment of the
				park.
								.
						(d)National aviation heritage
			 areaTitle V of division J of
			 the Consolidated Appropriations Act, 2005 (16 U.S.C. 461 note;
			 Public Law
			 108–447), is amended—
						(1)in section 503(3), by striking
			 104 and inserting 504;
						(2)in section 503(4), by striking
			 106 and inserting 506;
						(3)in section 504, by striking subsection
			 (b)(2) and by redesignating subsection (b)(3) as subsection (b)(2); and
						(4)in section 505(b)(1), by striking
			 106 and inserting 506.
						7118.Fort Davis National Historic
			 SitePublic Law 87–213 (16
			 U.S.C. 461 note) is amended as follows:
					(1)In the first section—
						(A)by striking the Secretary of the
			 Interior and inserting (a) The Secretary of the
			 Interior;
						(B)by striking 476 acres and
			 inserting 646 acres; and
						(C)by adding at the end the following:
							
								(b)The Secretary may acquire from willing
				sellers land comprising approximately 55 acres, as depicted on the map titled
				Fort Davis Proposed Boundary Expansion, numbered 418/80,045, and
				dated April 2008. The map shall be on file and available for public inspection
				in the appropriate offices of the National Park Service. Upon acquisition of
				the land, the land shall be incorporated into the Fort Davis National Historic
				Site.
								.
						(2)By repealing section 3.
					CSpecial Resource Studies
				7201.Walnut Canyon study
					(a)DefinitionsIn this section:
						(1)MapThe term map means the map
			 entitled Walnut Canyon Proposed Study Area and dated July 17,
			 2007.
						(2)SecretariesThe term Secretaries means the
			 Secretary of the Interior and the Secretary of Agriculture, acting
			 jointly.
						(3)Study areaThe term study area means the
			 area identified on the map as the Walnut Canyon Proposed Study
			 Area.
						(b)Study
						(1)In generalThe Secretaries shall conduct a study of
			 the study area to assess—
							(A)the suitability and feasibility of
			 designating all or part of the study area as an addition to Walnut Canyon
			 National Monument, in accordance with section 8(c) of Public Law 91–383 (16
			 U.S.C. 1a–5(c));
							(B)continued management of the study area by
			 the Forest Service; or
							(C)any other designation or management option
			 that would provide for—
								(i)protection of resources within the study
			 area; and
								(ii)continued access to, and use of, the study
			 area by the public.
								(2)ConsultationThe Secretaries shall provide for public
			 comment in the preparation of the study, including consultation with
			 appropriate Federal, State, and local governmental entities.
						(3)ReportNot later than 18 months after the date on
			 which funds are made available to carry out this section, the Secretaries shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report that
			 describes—
							(A)the results of the study; and
							(B)any recommendations of the
			 Secretaries.
							(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
						7202.Tule Lake Segregation Center,
			 California
					(a)Study
						(1)In generalThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall conduct a special
			 resource study of the Tule Lake Segregation Center to determine the national
			 significance of the site and the suitability and feasibility of including the
			 site in the National Park System.
						(2)Study guidelinesThe study shall be conducted in accordance
			 with the criteria for the study of areas for potential inclusion in the
			 National Park System under section 8 of Public Law 91–383 (16 U.S.C.
			 1a–5).
						(3)ConsultationIn conducting the study, the Secretary
			 shall consult with—
							(A)Modoc County;
							(B)the State of California;
							(C)appropriate Federal agencies;
							(D)tribal and local government
			 entities;
							(E)private and nonprofit organizations;
			 and
							(F)private landowners.
							(4)Scope
			 of studyThe study shall
			 include an evaluation of—
							(A)the significance of the site as a part of
			 the history of World War II;
							(B)the significance of the site as the site
			 relates to other war relocation centers;.
							(C)the historical resources of the site,
			 including the stockade, that are intact and in place;
							(D)the contributions made by the local
			 agricultural community to the World War II effort; and
							(E)the potential impact of designation of the
			 site as a unit of the National Park System on private landowners.
							(b)ReportNot later than 3 years after the date on
			 which funds are made available to conduct the study required under this
			 section, the Secretary shall submit to the Committee on Natural Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report describing the findings, conclusions, and
			 recommendations of the study.
					7203.Estate Grange, St. Croix
					(a)Study
						(1)In generalThe Secretary of the Interior (referred to
			 in this section as the Secretary), in consultation with the
			 Governor of the Virgin Islands, shall conduct a special resource study of
			 Estate Grange and other sites and resources associated with Alexander
			 Hamilton’s life on St. Croix in the United States Virgin Islands.
						(2)ContentsIn conducting the study under paragraph
			 (1), the Secretary shall evaluate—
							(A)the national significance of the sites and
			 resources; and
							(B)the suitability and feasibility of
			 designating the sites and resources as a unit of the National Park
			 System.
							(3)CriteriaThe criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8 of
			 Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study under paragraph
			 (1).
						(4)ReportNot later than 3 years after the date on
			 which funds are first made available for the study under paragraph (1), the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report containing—
							(A)the results of the study; and
							(B)any findings, conclusions, and
			 recommendations of the Secretary.
							(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					7204.Harriet Beecher Stowe House, Maine
					(a)Study
						(1)In generalNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary of the
			 Interior (referred to in this section as the Secretary) shall
			 complete a special resource study of the Harriet Beecher Stowe House in
			 Brunswick, Maine, to evaluate—
							(A)the national significance of the Harriet
			 Beecher Stowe House and surrounding land; and
							(B)the suitability and feasibility of
			 designating the Harriet Beecher Stowe House and surrounding land as a unit of
			 the National Park System.
							(2)Study guidelinesIn conducting the study authorized under
			 paragraph (1), the Secretary shall use the criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8(c) of
			 Public Law 91–383 (16 U.S.C. 1a–5(c)).
						(b)ReportOn completion of the study required under
			 subsection (a), the Secretary shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report containing the findings, conclusions, and
			 recommendations of the study.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					7205.Shepherdstown battlefield, West
			 Virginia
					(a)Special resources studyThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall conduct a special
			 resource study relating to the Battle of Shepherdstown in Shepherdstown, West
			 Virginia, to evaluate—
						(1)the national significance of the
			 Shepherdstown battlefield and sites relating to the Shepherdstown battlefield;
			 and
						(2)the suitability and feasibility of adding
			 the Shepherdstown battlefield and sites relating to the Shepherdstown
			 battlefield as part of—
							(A)Harpers Ferry National Historical Park;
			 or
							(B)Antietam National Battlefield.
							(b)CriteriaIn conducting the study authorized under
			 subsection (a), the Secretary shall use the criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8(c) of
			 Public Law 91–383 (16 U.S.C. 1a–5(c)).
					(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 containing the findings, conclusions, and recommendations of the study
			 conducted under subsection (a).
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					7206.Green McAdoo School, Tennessee
					(a)In generalThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall conduct a special
			 resource study of the site of Green McAdoo School in Clinton, Tennessee,
			 (referred to in this section as the site) to evaluate—
						(1)the national significance of the site;
			 and
						(2)the suitability and feasibility of
			 designating the site as a unit of the National Park System.
						(b)CriteriaIn conducting the study under subsection
			 (a), the Secretary shall use the criteria for the study of areas for potential
			 inclusion in the National Park System under section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
					(c)ContentsThe study authorized by this section
			 shall—
						(1)determine the suitability and feasibility
			 of designating the site as a unit of the National Park System;
						(2)include cost estimates for any necessary
			 acquisition, development, operation, and maintenance of the site; and
						(3)identify alternatives for the management,
			 administration, and protection of the site.
						(d)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report that
			 describes—
						(1)the findings and conclusions of the study;
			 and
						(2)any recommendations of the
			 Secretary.
						7207.Harry S Truman Birthplace,
			 Missouri
					(a)In generalThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall conduct a special
			 resource study of the Harry S Truman Birthplace State Historic Site (referred
			 to in this section as the birthplace site) in Lamar, Missouri,
			 to determine—
						(1)the suitability and feasibility of—
							(A)adding the birthplace site to the Harry S
			 Truman National Historic Site; or
							(B)designating the birthplace site as a
			 separate unit of the National Park System; and
							(2)the methods and means for the protection
			 and interpretation of the birthplace site by the National Park Service, other
			 Federal, State, or local government entities, or private or nonprofit
			 organizations.
						(b)Study requirementsThe Secretary shall conduct the study
			 required under subsection (a) in accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
					(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing—
						(1)the results of the study conducted under
			 subsection (a); and
						(2)any recommendations of the Secretary with
			 respect to the birthplace site.
						7208.Battle of Matewan special resource
			 study
					(a)In generalThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall conduct a special
			 resource study of the sites and resources at Matewan, West Virginia, associated
			 with the Battle of Matewan (also known as the Matewan Massacre)
			 of May 19, 1920, to determine—
						(1)the suitability and feasibility of
			 designating certain historic areas of Matewan, West Virginia, as a unit of the
			 National Park System; and
						(2)the methods and means for the protection
			 and interpretation of the historic areas by the National Park Service, other
			 Federal, State, or local government entities, or private or nonprofit
			 organizations.
						(b)Study requirementsThe Secretary shall conduct the study
			 required under subsection (a) in accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
					(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing—
						(1)the results of the study conducted under
			 subsection (a); and
						(2)any recommendations of the Secretary with
			 respect to the historic areas.
						7209.Butterfield Overland Trail
					(a)In generalThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall conduct a special
			 resource study along the route known as the Ox-Bow Route of the
			 Butterfield Overland Trail (referred to in this section as the
			 route) in the States of Missouri, Tennessee, Arkansas, Oklahoma,
			 Texas, New Mexico, Arizona, and California to evaluate—
						(1)a range of alternatives for protecting and
			 interpreting the resources of the route, including alternatives for potential
			 addition of the Trail to the National Trails System; and
						(2)the methods and means for the protection
			 and interpretation of the route by the National Park Service, other Federal,
			 State, or local government entities, or private or nonprofit
			 organizations.
						(b)Study requirementsThe Secretary shall conduct the study
			 required under subsection (a) in accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)) or section 5(b) of
			 the National Trails System Act (16 U.S.C. 1244(b)), as
			 appropriate.
					(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing—
						(1)the results of the study conducted under
			 subsection (a); and
						(2)any recommendations of the Secretary with
			 respect to the route.
						7210.Cold War sites theme study
					(a)Definitions
						(1)Advisory CommitteeThe term Advisory Committee
			 means the Cold War Advisory Committee established under subsection (c).
						(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(3)Theme studyThe term theme study means the
			 national historic landmark theme study conducted under subsection
			 (b)(1).
						(b)Cold War theme study
						(1)In generalThe Secretary shall conduct a national
			 historic landmark theme study to identify sites and resources in the United
			 States that are significant to the Cold War.
						(2)ResourcesIn conducting the theme study, the
			 Secretary shall consider—
							(A)the inventory of sites and resources
			 associated with the Cold War completed by the Secretary of Defense under
			 section 8120(b)(9) of the Department of Defense Appropriations Act, 1991
			 (Public Law
			 101–511;
			 104
			 Stat. 1906); and
							(B)historical studies and research of Cold War
			 sites and resources, including—
								(i)intercontinental ballistic missiles;
								(ii)flight training centers;
								(iii)manufacturing facilities;
								(iv)communications and command centers (such as
			 Cheyenne Mountain, Colorado);
								(v)defensive radar networks (such as the
			 Distant Early Warning Line);
								(vi)nuclear weapons test sites (such as the
			 Nevada test site); and
								(vii)strategic and tactical aircraft.
								(3)ContentsThe theme study shall include—
							(A)recommendations for commemorating and
			 interpreting sites and resources identified by the theme study,
			 including—
								(i)sites for which studies for potential
			 inclusion in the National Park System should be authorized;
								(ii)sites for which new national historic
			 landmarks should be nominated; and
								(iii)other appropriate designations;
								(B)recommendations for cooperative agreements
			 with—
								(i)State and local governments;
								(ii)local historical organizations; and
								(iii)other appropriate entities; and
								(C)an estimate of the amount required to carry
			 out the recommendations under subparagraphs (A) and (B).
							(4)ConsultationIn conducting the theme study, the
			 Secretary shall consult with—
							(A)the Secretary of the Air Force;
							(B)State and local officials;
							(C)State historic preservation offices;
			 and
							(D)other interested organizations and
			 individuals.
							(5)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report that
			 describes the findings, conclusions, and recommendations of the theme
			 study.
						(c)Cold War Advisory Committee
						(1)EstablishmentAs soon as practicable after funds are made
			 available to carry out this section, the Secretary shall establish an advisory
			 committee, to be known as the Cold War Advisory Committee, to
			 assist the Secretary in carrying out this section.
						(2)CompositionThe Advisory Committee shall be composed of
			 9 members, to be appointed by the Secretary, of whom—
							(A)3 shall have expertise in Cold War
			 history;
							(B)2 shall have expertise in historic
			 preservation;
							(C)1 shall have expertise in the history of
			 the United States; and
							(D)3 shall represent the general
			 public.
							(3)ChairpersonThe Advisory Committee shall select a
			 chairperson from among the members of the Advisory Committee.
						(4)CompensationA member of the Advisory Committee shall
			 serve without compensation but may be reimbursed by the Secretary for expenses
			 reasonably incurred in the performance of the duties of the Advisory
			 Committee.
						(5)MeetingsOn at least 3 occasions, the Secretary (or
			 a designee) shall meet and consult with the Advisory Committee on matters
			 relating to the theme study.
						(d)Interpretive handbook on the Cold
			 WarNot later than 4 years
			 after the date on which funds are made available to carry out this section, the
			 Secretary shall—
						(1)prepare and publish an interpretive
			 handbook on the Cold War; and
						(2)disseminate information in the theme study
			 by other appropriate means.
						(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $500,000.
					7211.Battle of Camden, South Carolina
					(a)In generalThe Secretary shall complete a special
			 resource study of the site of the Battle of Camden fought in South Carolina on
			 August 16, 1780, and the site of Historic Camden, which is a National Park
			 System Affiliated Area, to determine—
						(1)the suitability and feasibility of
			 designating the sites as a unit or units of the National Park System;
			 and
						(2)the methods and means for the protection
			 and interpretation of these sites by the National Park Service, other Federal,
			 State, or local government entities or private or non-profit
			 organizations.
						(b)Study requirementsThe Secretary shall conduct the study in
			 accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
					(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing—
						(1)the results of the study; and
						(2)any recommendations of the
			 Secretary.
						7212.Fort San Gerónimo, Puerto Rico
					(a)DefinitionsIn this section:
						(1)Fort san gerónimoThe term Fort San Gerónimo
			 (also known as Fortín de San Gerónimo del Boquerón) means the
			 fort and grounds listed on the National Register of Historic Places and located
			 near Old San Juan, Puerto Rico.
						(2)Related resourcesThe term related resources
			 means other parts of the fortification system of old San Juan that are not
			 included within the boundary of San Juan National Historic Site, such as
			 sections of the City Wall or other fortifications.
						(b)Study
						(1)In generalThe Secretary shall complete a special
			 resource study of Fort San Gerónimo and other related resources, to
			 determine—
							(A)the suitability and feasibility of
			 including Fort San Gerónimo and other related resources in the Commonwealth of
			 Puerto Rico as part of San Juan National Historic Site; and
							(B)the methods and means for the protection
			 and interpretation of Fort San Gerónimo and other related resources by the
			 National Park Service, other Federal, State, or local government entities or
			 private or non-profit organizations.
							(2)Study requirementsThe Secretary shall conduct the study in
			 accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
						(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 containing—
						(1)the results of the study; and
						(2)any recommendations of the
			 Secretary.
						DProgram authorizations
				7301.American Battlefield Protection
			 Program
					(a)PurposeThe purpose of this section is to assist
			 citizens, public and private institutions, and governments at all levels in
			 planning, interpreting, and protecting sites where historic battles were fought
			 on American soil during the armed conflicts that shaped the growth and
			 development of the United States, in order that present and future generations
			 may learn and gain inspiration from the ground where Americans made their
			 ultimate sacrifice.
					(b)Preservation assistance
						(1)In generalUsing the established national historic
			 preservation program to the extent practicable, the Secretary of the Interior,
			 acting through the American Battlefield Protection Program, shall encourage,
			 support, assist, recognize, and work in partnership with citizens, Federal,
			 State, local, and tribal governments, other public entities, educational
			 institutions, and private nonprofit organizations in identifying, researching,
			 evaluating, interpreting, and protecting historic battlefields and associated
			 sites on a National, State, and local level.
						(2)Financial assistanceTo carry out paragraph (1), the Secretary
			 may use a cooperative agreement, grant, contract, or other generally adopted
			 means of providing financial assistance.
						(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $3,000,000 annually to carry out this subsection,
			 to remain available until expended.
						(c)Battlefield acquisition grant
			 program
						(1)DefinitionsIn this subsection:
							(A)Battlefield ReportThe term Battlefield Report
			 means the document entitled Report on the Nation's Civil War
			 Battlefields, prepared by the Civil War Sites Advisory Commission, and
			 dated July 1993.
							(B)Eligible entityThe term eligible entity
			 means a State or local government.
							(C)Eligible siteThe term eligible site means
			 a site—
								(i)that is not within the exterior boundaries
			 of a unit of the National Park System; and
								(ii)that is identified in the Battlefield
			 Report.
								(D)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the American Battlefield Protection
			 Program.
							(2)EstablishmentThe Secretary shall establish a battlefield
			 acquisition grant program under which the Secretary may provide grants to
			 eligible entities to pay the Federal share of the cost of acquiring interests
			 in eligible sites for the preservation and protection of those eligible
			 sites.
						(3)Nonprofit partnersAn eligible entity may acquire an interest
			 in an eligible site using a grant under this subsection in partnership with a
			 nonprofit organization.
						(4)Non-Federal shareThe non-Federal share of the total cost of
			 acquiring an interest in an eligible site under this subsection shall be not
			 less than 50 percent.
						(5)Limitation on land useAn interest in an eligible site acquired
			 under this subsection shall be subject to section 6(f)(3) of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–8(f)(3)).
						(6)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to provide grants under this
			 subsection $10,000,000 for each of fiscal years 2009 through 2013.
						7302.Preserve America Program
					(a)PurposeThe purpose of this section is to authorize
			 the Preserve America Program, including—
						(1)the Preserve America grant program within
			 the Department of the Interior;
						(2)the recognition programs administered by
			 the Advisory Council on Historic Preservation; and
						(3)the related efforts of Federal agencies,
			 working in partnership with State, tribal, and local governments and the
			 private sector, to support and promote the preservation of historic
			 resources.
						(b)DefinitionsIn this section:
						(1)CouncilThe term Council means the
			 Advisory Council on Historic Preservation.
						(2)Heritage tourismThe term heritage tourism
			 means the conduct of activities to attract and accommodate visitors to a site
			 or area based on the unique or special aspects of the history, landscape
			 (including trail systems), and culture of the site or area.
						(3)ProgramThe term program means the
			 Preserve America Program established under subsection (c)(1).
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(c)Establishment
						(1)In generalThere is established in the Department of
			 the Interior the Preserve America Program, under which the Secretary, in
			 partnership with the Council, may provide competitive grants to States, local
			 governments (including local governments in the process of applying for
			 designation as Preserve America Communities under subsection (d)), Indian
			 tribes, communities designated as Preserve America Communities under subsection
			 (d), State historic preservation offices, and tribal historic preservation
			 offices to support preservation efforts through heritage tourism, education,
			 and historic preservation planning activities.
						(2)Eligible projects
							(A)In generalThe following projects shall be eligible
			 for a grant under this section:
								(i)A project for the conduct of—
									(I)research on, and documentation of, the
			 history of a community; and
									(II)surveys of the historic resources of a
			 community.
									(ii)An education and interpretation project
			 that conveys the history of a community or site.
								(iii)A planning project (other than building
			 rehabilitation) that advances economic development using heritage tourism and
			 historic preservation.
								(iv)A training project that provides
			 opportunities for professional development in areas that would aid a community
			 in using and promoting its historic resources.
								(v)A project to support heritage tourism in a
			 Preserve America Community designated under subsection (d).
								(vi)Other nonconstruction projects that
			 identify or promote historic properties or provide for the education of the
			 public about historic properties that are consistent with the purposes of this
			 section.
								(B)LimitationIn providing grants under this section, the
			 Secretary shall only provide 1 grant to each eligible project selected for a
			 grant.
							(3)PreferenceIn providing grants under this section, the
			 Secretary may give preference to projects that carry out the purposes of both
			 the program and the Save America’s Treasures Program.
						(4)Consultation and notification
							(A)ConsultationThe Secretary shall consult with the
			 Council in preparing the list of projects to be provided grants for a fiscal
			 year under the program.
							(B)NotificationNot later than 30 days before the date on
			 which the Secretary provides grants for a fiscal year under the program, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate, the Committee on Appropriations of the Senate, the Committee on Natural
			 Resources of the House of Representatives, and the Committee on Appropriations
			 of the House of Representatives a list of any eligible projects that are to be
			 provided grants under the program for the fiscal year.
							(5)Cost-sharing requirement
							(A)In generalThe non-Federal share of the cost of
			 carrying out a project provided a grant under this section shall be not less
			 than 50 percent of the total cost of the project.
							(B)Form of non-Federal shareThe non-Federal share required under
			 subparagraph (A) shall be in the form of—
								(i)cash; or
								(ii)donated supplies and related services, the
			 value of which shall be determined by the Secretary.
								(C)RequirementThe Secretary shall ensure that each
			 applicant for a grant has the capacity to secure, and a feasible plan for
			 securing, the non-Federal share for an eligible project required under
			 subparagraph (A) before a grant is provided to the eligible project under the
			 program.
							(d)Designation of Preserve America
			 Communities
						(1)ApplicationTo be considered for designation as a
			 Preserve America Community, a community, tribal area, or neighborhood shall
			 submit to the Council an application containing such information as the Council
			 may require.
						(2)CriteriaTo be designated as a Preserve America
			 Community under the program, a community, tribal area, or neighborhood that
			 submits an application under paragraph (1) shall, as determined by the Council,
			 in consultation with the Secretary, meet criteria required by the Council and,
			 in addition, consider—
							(A)protection and celebration of the heritage
			 of the community, tribal area, or neighborhood;
							(B)use of the historic assets of the
			 community, tribal area, or neighborhood for economic development and community
			 revitalization; and
							(C)encouragement of people to experience and
			 appreciate local historic resources through education and heritage tourism
			 programs.
							(3)Local governments previously certified for
			 historic preservation activitiesThe Council shall establish an expedited
			 process for Preserve America Community designation for local governments
			 previously certified for historic preservation activities under section
			 101(c)(1) of the National Historic Preservation Act (16 U.S.C.
			 470a(c)(1)).
						(4)GuidelinesThe Council, in consultation with the
			 Secretary, shall establish any guidelines that are necessary to carry out this
			 subsection.
						(e)RegulationsThe Secretary shall develop any guidelines
			 and issue any regulations that the Secretary determines to be necessary to
			 carry out this section.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each
			 fiscal year, to remain available until expended.
					7303.Save America's Treasures Program
					(a)PurposeThe purpose of this section is to authorize
			 within the Department of the Interior the Save America’s Treasures Program, to
			 be carried out by the Director of the National Park Service, in partnership
			 with—
						(1)the National Endowment for the Arts;
						(2)the National Endowment for the
			 Humanities;
						(3)the Institute of Museum and Library
			 Services;
						(4)the National Trust for Historic
			 Preservation;
						(5)the National Conference of State Historic
			 Preservation Officers;
						(6)the National Association of Tribal Historic
			 Preservation Officers; and
						(7)the President’s Committee on the Arts and
			 the Humanities.
						(b)DefinitionsIn this section:
						(1)CollectionThe term collection means a
			 collection of intellectual and cultural artifacts, including documents,
			 sculpture, and works of art.
						(2)Eligible entityThe term eligible entity means
			 a Federal entity, State, local, or tribal government, educational institution,
			 or nonprofit organization.
						(3)Historic propertyThe term historic property has
			 the meaning given the term in section 301 of the National Historic Preservation
			 Act (16 U.S.C. 470w).
						(4)Nationally significantThe term nationally
			 significant means a collection or historic property that meets the
			 applicable criteria for national significance, in accordance with regulations
			 promulgated by the Secretary pursuant to section 101(a)(2) of the National
			 Historic Preservation Act (16 U.S.C. 470a(a)(2)).
						(5)ProgramThe term program means the
			 Save America's Treasures Program established under subsection (c)(1).
						(6)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
						(c)Establishment
						(1)In generalThere is established in the Department of
			 the Interior the Save America’s Treasures program, under which the amounts made
			 available to the Secretary under subsection (e) shall be used by the Secretary,
			 in consultation with the organizations described in subsection (a), subject to
			 paragraph (6)(A)(ii), to provide grants to eligible entities for projects to
			 preserve nationally significant collections and historic properties.
						(2)Determination of grantsOf the amounts made available for grants
			 under subsection (e), not less than 50 percent shall be made available for
			 grants for projects to preserve collections and historic properties, to be
			 distributed through a competitive grant process administered by the Secretary,
			 subject to the eligibility criteria established under paragraph (5).
						(3)Applications for grantsTo be considered for a competitive grant
			 under the program an eligible entity shall submit to the Secretary an
			 application containing such information as the Secretary may require.
						(4)Collections and historic properties
			 eligible for competitive grants
							(A)In generalA collection or historic property shall be
			 provided a competitive grant under the program only if the Secretary determines
			 that the collection or historic property is—
								(i)nationally significant; and
								(ii)threatened or endangered.
								(B)Eligible collectionsA determination by the Secretary regarding
			 the national significance of collections under subparagraph (A)(i) shall be
			 made in consultation with the organizations described in subsection (a), as
			 appropriate.
							(C)Eligible historic propertiesTo be eligible for a competitive grant
			 under the program, a historic property shall, as of the date of the grant
			 application—
								(i)be listed in the National Register of
			 Historic Places at the national level of significance; or
								(ii)be designated as a National Historic
			 Landmark.
								(5)Selection criteria for grants
							(A)In generalThe Secretary shall not provide a grant
			 under this section to a project for an eligible collection or historic property
			 unless the project—
								(i)eliminates or substantially mitigates the
			 threat of destruction or deterioration of the eligible collection or historic
			 property;
								(ii)has a clear public benefit; and
								(iii)is able to be completed on schedule and
			 within the budget described in the grant application.
								(B)PreferenceIn providing grants under this section, the
			 Secretary may give preference to projects that carry out the purposes of both
			 the program and the Preserve America Program.
							(C)LimitationIn providing grants under this section, the
			 Secretary shall only provide 1 grant to each eligible project selected for a
			 grant.
							(6)Consultation and notification by
			 Secretary
							(A)Consultation
								(i)In generalSubject to clause (ii), the Secretary shall
			 consult with the organizations described in subsection (a) in preparing the
			 list of projects to be provided grants for a fiscal year by the Secretary under
			 the program.
								(ii)LimitationIf an entity described in clause (i) has
			 submitted an application for a grant under the program, the entity shall be
			 recused by the Secretary from the consultation requirements under that clause
			 and paragraph (1).
								(B)NotificationNot later than 30 days before the date on
			 which the Secretary provides grants for a fiscal year under the program, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate, the Committee on Appropriations of the Senate, the Committee on Natural
			 Resources of the House of Representatives, and the Committee on Appropriations
			 of the House of Representatives a list of any eligible projects that are to be
			 provided grants under the program for the fiscal year.
							(7)Cost-sharing requirement
							(A)In generalThe non-Federal share of the cost of
			 carrying out a project provided a grant under this section shall be not less
			 than 50 percent of the total cost of the project.
							(B)Form of non-Federal shareThe non-Federal share required under
			 subparagraph (A) shall be in the form of—
								(i)cash; or
								(ii)donated supplies or related services, the
			 value of which shall be determined by the Secretary.
								(C)RequirementThe Secretary shall ensure that each
			 applicant for a grant has the capacity and a feasible plan for securing the
			 non-Federal share for an eligible project required under subparagraph (A)
			 before a grant is provided to the eligible project under the program.
							(d)RegulationsThe Secretary shall develop any guidelines
			 and issue any regulations that the Secretary determines to be necessary to
			 carry out this section.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each
			 fiscal year, to remain available until expended.
					7304.Route 66 Corridor Preservation
			 ProgramSection 4 of Public
			 Law 106–45 (16 U.S.C. 461 note; 113 Stat. 226) is amended by striking
			 2009 and inserting 2019.
				7305.National Cave and Karst Research
			 InstituteThe National Cave
			 and Karst Research Institute Act of 1998 (16 U.S.C. 4310 note; Public Law
			 105–325) is amended by striking section 5 and inserting the following:
					
						5.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				Act.
						.
				EAdvisory Commissions
				7401.Na Hoa Pili O Kaloko-Honokohau Advisory
			 CommissionSection 505(f)(7)
			 of the National Parks and Recreation Act of 1978 (16 U.S.C. 396d(f)(7)) is
			 amended by striking ten years after the date of enactment of the Na Hoa
			 Pili O Kaloko-Honokohau Re-establishment Act of 1996 and inserting
			 on December 31, 2018.
				7402.Cape Cod National Seashore Advisory
			 CommissionEffective September
			 26, 2008, section 8(a) of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended in
			 the second sentence by striking 2008 and inserting
			 2018.
				7403.National Park System Advisory
			 BoardSection 3(f) of the Act
			 of August 21, 1935 (16. U.S.C. 463(f)), is amended in the first sentence by
			 striking 2009 and inserting 2010.
				7404.Concessions Management Advisory
			 BoardSection 409(d) of the
			 National Park Service Concessions Management Improvement Act of 1998 (16 U.S.C.
			 5958(d)) is amended in the first sentence by striking 2008 and
			 inserting 2009.
				7405.St. Augustine 450th Commemoration
			 Commission
					(a)DefinitionsIn this section:
						(1)CommemorationThe term commemoration means
			 the commemoration of the 450th anniversary of the founding of the settlement of
			 St. Augustine, Florida.
						(2)CommissionThe term Commission means the
			 St. Augustine 450th Commemoration Commission established by subsection
			 (b)(1).
						(3)GovernorThe term Governor means the
			 Governor of the State.
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(5)State
							(A)In generalThe term State means the State
			 of Florida.
							(B)InclusionThe term State includes
			 agencies and entities of the State of Florida.
							(b)Establishment
						(1)In generalThere is established a commission, to be
			 known as the St. Augustine 450th Commemoration
			 Commission.
						(2)Membership
							(A)CompositionThe Commission shall be composed of 14
			 members, of whom—
								(i)3 members shall be appointed by the
			 Secretary, after considering the recommendations of the St. Augustine City
			 Commission;
								(ii)3 members shall be appointed by the
			 Secretary, after considering the recommendations of the Governor;
								(iii)1 member shall be an employee of the
			 National Park Service having experience relevant to the historical resources
			 relating to the city of St. Augustine and the commemoration, to be appointed by
			 the Secretary;
								(iv)1 member shall be appointed by the
			 Secretary, taking into consideration the recommendations of the Mayor of the
			 city of St. Augustine;
								(v)1 member shall be appointed by the
			 Secretary, after considering the recommendations of the Chancellor of the
			 University System of Florida; and
								(vi)5 members shall be individuals who are
			 residents of the State who have an interest in, support for, and expertise
			 appropriate to the commemoration, to be appointed by the Secretary, taking into
			 consideration the recommendations of Members of Congress.
								(B)Time of appointmentEach appointment of an initial member of
			 the Commission shall be made before the expiration of the 120-day period
			 beginning on the date of enactment of this Act.
							(C)Term; vacancies
								(i)TermA member of the Commission shall be
			 appointed for the life of the Commission.
								(ii)Vacancies
									(I)In generalA vacancy on the Commission shall be filled
			 in the same manner in which the original appointment was made.
									(II)Partial termA member appointed to fill a vacancy on the
			 Commission shall serve for the remainder of the term for which the predecessor
			 of the member was appointed.
									(iii)Continuation of membershipIf a member of the Commission was appointed
			 to the Commission as Mayor of the city of St. Augustine or as an employee of
			 the National Park Service or the State University System of Florida, and ceases
			 to hold such position, that member may continue to serve on the Commission for
			 not longer than the 30-day period beginning on the date on which that member
			 ceases to hold the position.
								(3)DutiesThe Commission shall—
							(A)plan, develop, and carry out programs and
			 activities appropriate for the commemoration;
							(B)facilitate activities relating to the
			 commemoration throughout the United States;
							(C)encourage civic, patriotic, historical,
			 educational, artistic, religious, economic, and other organizations throughout
			 the United States to organize and participate in anniversary activities to
			 expand understanding and appreciation of the significance of the founding and
			 continuing history of St. Augustine;
							(D)provide technical assistance to States,
			 localities, and nonprofit organizations to further the commemoration;
							(E)coordinate and facilitate for the public
			 scholarly research on, publication about, and interpretation of, St.
			 Augustine;
							(F)ensure that the commemoration provides a
			 lasting legacy and long-term public benefit by assisting in the development of
			 appropriate programs; and
							(G)help ensure that the observances of the
			 foundation of St. Augustine are inclusive and appropriately recognize the
			 experiences and heritage of all individuals present when St. Augustine was
			 founded.
							(c)Commission meetings
						(1)Initial meetingNot later than 30 days after the date on
			 which all members of the Commission have been appointed, the Commission shall
			 hold the initial meeting of the Commission.
						(2)MeetingsThe Commission shall meet—
							(A)at least 3 times each year; or
							(B)at the call of the Chairperson or the
			 majority of the members of the Commission.
							(3)QuorumA majority of the voting members shall
			 constitute a quorum, but a lesser number may hold meetings.
						(4)Chairperson and vice chairperson
							(A)ElectionThe Commission shall elect the Chairperson
			 and the Vice Chairperson of the Commission on an annual basis.
							(B)Absence of the chairpersonThe Vice Chairperson shall serve as the
			 Chairperson in the absence of the Chairperson.
							(5)VotingThe Commission shall act only on an
			 affirmative vote of a majority of the members of the Commission.
						(d)Commission powers
						(1)GiftsThe Commission may solicit, accept, use,
			 and dispose of gifts, bequests, or devises of money or other property for
			 aiding or facilitating the work of the Commission.
						(2)Appointment of advisory
			 committeesThe Commission may
			 appoint such advisory committees as the Commission determines to be necessary
			 to carry out this section.
						(3)Authorization of actionThe Commission may authorize any member or
			 employee of the Commission to take any action that the Commission is authorized
			 to take under this section.
						(4)Procurement
							(A)In generalThe Commission may procure supplies,
			 services, and property, and make or enter into contracts, leases, or other
			 legal agreements, to carry out this section (except that a contract, lease, or
			 other legal agreement made or entered into by the Commission shall not extend
			 beyond the date of termination of the Commission).
							(B)LimitationThe Commission may not purchase real
			 property.
							(5)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other agencies of the
			 Federal Government.
						(6)Grants and technical
			 assistanceThe Commission
			 may—
							(A)provide grants in amounts not to exceed
			 $20,000 per grant to communities and nonprofit organizations for use in
			 developing programs to assist in the commemoration;
							(B)provide grants to research and scholarly
			 organizations to research, publish, or distribute information relating to the
			 early history of St. Augustine; and
							(C)provide technical assistance to States,
			 localities, and nonprofit organizations to further the commemoration.
							(e)Commission personnel matters
						(1)Compensation of members
							(A)In generalExcept as provided in paragraph (2), a
			 member of the Commission shall serve without compensation.
							(B)Federal employeesA member of the Commission who is an
			 officer or employee of the Federal Government shall serve without compensation
			 other than the compensation received for the services of the member as an
			 officer or employee of the Federal Government.
							(2)Travel expensesA member of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
						(3)Director and staff
							(A)In generalThe Chairperson of the Commission may,
			 without regard to the civil service laws (including regulations), nominate an
			 executive director to enable the Commission to perform the duties of the
			 Commission.
							(B)Confirmation of executive
			 directorThe employment of an
			 executive director shall be subject to confirmation by the Commission.
							(4)Compensation
							(A)In generalExcept as provided in subparagraph (B), the
			 Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
							(B)Maximum rate of payThe rate of pay for the executive director
			 and other personnel shall not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
							(5)Detail of government employees
							(A)Federal employees
								(i)DetailAt the request of the Commission, the head
			 of any Federal agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of the agency to the Commission to assist the Commission
			 in carrying out the duties of the Commission under this section.
								(ii)Civil service statusThe detail of an employee under clause (i)
			 shall be without interruption or loss of civil service status or
			 privilege.
								(B)State employeesThe Commission may—
								(i)accept the services of personnel detailed
			 from the State; and
								(ii)reimburse the State for services of
			 detailed personnel.
								(6)Procurement of temporary and intermittent
			 servicesThe Chairperson of
			 the Commission may procure temporary and intermittent services in accordance
			 with section 3109(b) of title 5, United States Code, at rates for individuals
			 that do not exceed the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of such
			 title.
						(7)Volunteer and uncompensated
			 servicesNotwithstanding
			 section 1342 of title 31, United States Code, the Commission may accept and use
			 such voluntary and uncompensated services as the Commission determines to be
			 necessary.
						(8)Support services
							(A)In generalThe Secretary shall provide to the
			 Commission, on a reimbursable basis, such administrative support services as
			 the Commission may request.
							(B)ReimbursementAny reimbursement under this paragraph
			 shall be credited to the appropriation, fund, or account used for paying the
			 amounts reimbursed.
							(9)FACA nonapplicabilitySection 14(b) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.
						(10)No effect on authorityNothing in this subsection supersedes the
			 authority of the State, the National Park Service, the city of St. Augustine,
			 or any designee of those entities, with respect to the commemoration.
						(f)Plans; reports
						(1)Strategic
			 planThe Commission shall
			 prepare a strategic plan for the activities of the Commission carried out under
			 this section.
						(2)Final reportNot later than September 30, 2015, the
			 Commission shall complete and submit to Congress a final report that
			 contains—
							(A)a summary of the activities of the
			 Commission;
							(B)a final accounting of funds received and
			 expended by the Commission; and
							(C)the findings and recommendations of the
			 Commission.
							(g)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 the Commission to carry out this section $500,000 for each of fiscal years 2009
			 through 2015.
						(2)AvailabilityAmounts made available under paragraph (1)
			 shall remain available until December 31, 2015.
						(h)Termination of Commission
						(1)Date of terminationThe Commission shall terminate on December
			 31, 2015.
						(2)Transfer of documents and
			 materialsBefore the date of
			 termination specified in paragraph (1), the Commission shall transfer all
			 documents and materials of the Commission to the National Archives or another
			 appropriate Federal entity.
						VIIINational Heritage Areas
			ADesignation of National Heritage
			 Areas
				8001.Sangre de Cristo National Heritage Area,
			 Colorado
					(a)DefinitionsIn this section:
						(1)Heritage areaThe term Heritage Area means
			 the Sangre de Cristo National Heritage Area established by subsection
			 (b)(1).
						(2)Management entityThe term management entity
			 means the management entity for the Heritage Area designated by subsection
			 (b)(4).
						(3)Management planThe term management plan means
			 the management plan for the Heritage Area required under subsection (d).
						(4)MapThe term map means the map
			 entitled Proposed Sangre De Cristo National Heritage Area and
			 dated November 2005.
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(6)StateThe term State means the State
			 of Colorado.
						(b)Sangre de cristo national heritage
			 area
						(1)EstablishmentThere is established in the State the
			 Sangre de Cristo National Heritage Area.
						(2)BoundariesThe Heritage Area shall consist of—
							(A)the counties of Alamosa, Conejos, and
			 Costilla; and
							(B)the Monte Vista National Wildlife Refuge,
			 the Baca National Wildlife Refuge, the Great Sand Dunes National Park and
			 Preserve, and other areas included in the map.
							(3)MapA map of the Heritage Area shall be—
							(A)included in the management plan; and
							(B)on file and available for public inspection
			 in the appropriate offices of the National Park Service.
							(4)Management entity
							(A)In generalThe management entity for the Heritage Area
			 shall be the Sangre de Cristo National Heritage Area Board of Directors.
							(B)Membership requirementsMembers of the Board shall include
			 representatives from a broad cross-section of the individuals, agencies,
			 organizations, and governments that were involved in the planning and
			 development of the Heritage Area before the date of enactment of this
			 Act.
							(c)Administration
						(1)AuthoritiesFor purposes of carrying out the management
			 plan, the Secretary, acting through the management entity, may use amounts made
			 available under this section to—
							(A)make grants to the State or a political
			 subdivision of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State or a political subdivision of the
			 State, nonprofit organizations, and other interested parties;
							(C)hire and compensate staff, which shall
			 include individuals with expertise in natural, cultural, and historical
			 resources protection, and heritage programming;
							(D)obtain money or services from any source
			 including any that are provided under any other Federal law or program;
							(E)contract for goods or services; and
							(F)undertake to be a catalyst for any other
			 activity that furthers the Heritage Area and is consistent with the approved
			 management plan.
							(2)DutiesThe management entity shall—
							(A)in accordance with subsection (d), prepare
			 and submit a management plan for the Heritage Area to the Secretary;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in carrying out the
			 approved management plan by—
								(i)carrying out programs and projects that
			 recognize, protect, and enhance important resource values in the Heritage
			 Area;
								(ii)establishing and maintaining interpretive
			 exhibits and programs in the Heritage Area;
								(iii)developing recreational and educational
			 opportunities in the Heritage Area;
								(iv)increasing public awareness of, and
			 appreciation for, natural, historical, scenic, and cultural resources of the
			 Heritage Area;
								(v)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with Heritage Area
			 themes;
								(vi)ensuring that clear, consistent, and
			 appropriate signs identifying points of public access, and sites of interest
			 are posted throughout the Heritage Area; and
								(vii)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the Heritage
			 Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
							(E)for any year that Federal funds have been
			 received under this section—
								(i)submit an annual report to the Secretary
			 that describes the activities, expenses, and income of the management entity
			 (including grants to any other entities during the year that the report is
			 made);
								(ii)make available to the Secretary for audit
			 all records relating to the expenditure of the funds and any matching
			 funds;
								(iii)require, with respect to all agreements
			 authorizing expenditure of Federal funds by other organizations, that the
			 organizations receiving the funds make available to the Secretary for audit all
			 records concerning the expenditure of the funds; and
								(F)encourage by appropriate means economic
			 viability that is consistent with the Heritage Area.
							(3)Prohibition on the Acquisition of Real
			 PropertyThe management
			 entity shall not use Federal funds made available under this section to acquire
			 real property or any interest in real property.
						(4)Cost-sharing requirementThe Federal share of the cost of any
			 activity carried out using any assistance made available under this section
			 shall be 50 percent.
						(d)Management plan
						(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the management entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
						(2)RequirementsThe management plan shall—
							(A)incorporate an integrated and cooperative
			 approach for the protection, enhancement, and interpretation of the natural,
			 cultural, historic, scenic, and recreational resources of the Heritage
			 Area;
							(B)take into consideration State and local
			 plans;
							(C)include—
								(i)an inventory of—
									(I)the resources located in the core area
			 described in subsection (b)(2); and
									(II)any other property in the core area
			 that—
										(aa)is related to the themes of the Heritage
			 Area; and
										(bb)should be preserved, restored, managed, or
			 maintained because of the significance of the property;
										(ii)comprehensive policies, strategies and
			 recommendations for conservation, funding, management, and development of the
			 Heritage Area;
								(iii)a description of actions that governments,
			 private organizations, and individuals have agreed to take to protect the
			 natural, historical and cultural resources of the Heritage Area;
								(iv)a program of implementation for the
			 management plan by the management entity that includes a description of—
									(I)actions to facilitate ongoing collaboration
			 among partners to promote plans for resource protection, restoration, and
			 construction; and
									(II)specific commitments for implementation
			 that have been made by the management entity or any government, organization,
			 or individual for the first 5 years of operation;
									(v)the identification of sources of funding
			 for carrying out the management plan;
								(vi)analysis and recommendations for means by
			 which local, State, and Federal programs, including the role of the National
			 Park Service in the Heritage Area, may best be coordinated to carry out this
			 section; and
								(vii)an interpretive plan for the Heritage Area;
			 and
								(D)recommend policies and strategies for
			 resource management that consider and detail the application of appropriate
			 land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
							(3)DeadlineIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the management entity shall be ineligible to receive
			 additional funding under this section until the date that the Secretary
			 receives and approves the management plan.
						(4)Approval or disapproval of management
			 plan
							(A)In generalNot later than 180 days after the date of
			 receipt of the management plan under paragraph (1), the Secretary, in
			 consultation with the State, shall approve or disapprove the management
			 plan.
							(B)Criteria for approvalIn determining whether to approve the
			 management plan, the Secretary shall consider whether—
								(i)the management entity is representative of
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, and recreational organizations;
								(ii)the management entity has afforded adequate
			 opportunity, including public hearings, for public and governmental involvement
			 in the preparation of the management plan; and
								(iii)the resource protection and interpretation
			 strategies contained in the management plan, if implemented, would adequately
			 protect the natural, historical, and cultural resources of the Heritage
			 Area.
								(C)Action following disapprovalIf the Secretary disapproves the management
			 plan under subparagraph (A), the Secretary shall—
								(i)advise the management entity in writing of
			 the reasons for the disapproval;
								(ii)make recommendations for revisions to the
			 management plan; and
								(iii)not later than 180 days after the receipt
			 of any proposed revision of the management plan from the management entity,
			 approve or disapprove the proposed revision.
								(D)Amendments
								(i)In generalThe Secretary shall approve or disapprove
			 each amendment to the management plan that the Secretary determines make a
			 substantial change to the management plan.
								(ii)Use of fundsThe management entity shall not use Federal
			 funds authorized by this section to carry out any amendments to the management
			 plan until the Secretary has approved the amendments.
								(e)Relationship to other Federal
			 agencies
						(1)In GeneralNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
						(2)Consultation and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
						(3)Other Federal AgenciesNothing in this section—
							(A)modifies, alters, or amends any law or
			 regulation authorizing a Federal agency to manage Federal land under the
			 jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(f)Private property and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any property owner
			 (whether public or private), including the right to refrain from participating
			 in any plan, project, program, or activity conducted within the Heritage
			 Area;
						(2)requires any property owner to permit
			 public access (including access by Federal, State, or local agencies) to the
			 property of the property owner, or to modify public access or use of property
			 of the property owner under any other Federal, State, or local law;
						(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State or local agency, or conveys any land use or other regulatory
			 authority to the management entity;
						(4)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(5)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
						(6)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
						(g)Evaluation; report
						(1)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area, the
			 Secretary shall—
							(A)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
							(B)prepare a report in accordance with
			 paragraph (3).
							(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
							(A)assess the progress of the management
			 entity with respect to—
								(i)accomplishing the purposes of this section
			 for the Heritage Area; and
								(ii)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
								(B)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
							(C)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
							(3)Report
							(A)In generalBased on the evaluation conducted under
			 paragraph (1)(A), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
							(B)Required analysisIf the report prepared under subparagraph
			 (A) recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
								(i)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
								(ii)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
								(C)Submission to congressOn completion of the report, the Secretary
			 shall submit the report to—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, of which
			 not more than $1,000,000 may be made available for any fiscal year.
					(i)Termination of authorityThe authority of the Secretary to provide
			 assistance under this section terminates on the date that is 15 years after the
			 date of enactment of this Act.
					8002.Cache La Poudre River National Heritage
			 Area, Colorado
					(a)DefinitionsIn this section:
						(1)Heritage AreaThe term Heritage Area means
			 the Cache La Poudre River National Heritage Area established by subsection
			 (b)(1).
						(2)Local coordinating entityThe term local coordinating
			 entity means the Poudre Heritage Alliance, the local coordinating entity
			 for the Heritage Area designated by subsection (b)(4).
						(3)Management planThe term management plan means
			 the management plan for the Heritage Area required under subsection
			 (d)(1).
						(4)MapThe term map means the map
			 entitled Cache La Poudre River National Heritage Area, numbered
			 960/80,003, and dated April, 2004.
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(6)StateThe term State means the State
			 of Colorado.
						(b)Cache la poudre river national heritage
			 area
						(1)EstablishmentThere is established in the State the Cache
			 La Poudre River National Heritage Area.
						(2)BoundariesThe Heritage Area shall consist of the area
			 depicted on the map.
						(3)MapThe map shall be on file and available for
			 public inspection in the appropriate offices of—
							(A)the National Park Service; and
							(B)the local coordinating entity.
							(4)Local coordinating entityThe local coordinating entity for the
			 Heritage Area shall be the Poudre Heritage Alliance, a nonprofit organization
			 incorporated in the State.
						(c)Administration
						(1)AuthoritiesTo carry out the management plan, the
			 Secretary, acting through the local coordinating entity, may use amounts made
			 available under this section—
							(A)to make grants to the State (including any
			 political subdivision of the State), nonprofit organizations, and other
			 individuals;
							(B)to enter into cooperative agreements with,
			 or provide technical assistance to, the State (including any political
			 subdivision of the State), nonprofit organizations, and other interested
			 parties;
							(C)to hire and compensate staff, which shall
			 include individuals with expertise in natural, cultural, and historical
			 resource protection, and heritage programming;
							(D)to obtain funds or services from any
			 source, including funds or services that are provided under any other Federal
			 law or program;
							(E)to enter into contracts for goods or
			 services; and
							(F)to serve as a catalyst for any other
			 activity that—
								(i)furthers the purposes and goals of the
			 Heritage Area; and
								(ii)is consistent with the approved management
			 plan.
								(2)DutiesThe local coordinating entity shall—
							(A)in accordance with subsection (d), prepare
			 and submit to the Secretary a management plan for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in carrying out the
			 approved management plan by—
								(i)carrying out programs and projects that
			 recognize, protect, and enhance important resource values located in the
			 Heritage Area;
								(ii)establishing and maintaining interpretive
			 exhibits and programs in the Heritage Area;
								(iii)developing recreational and educational
			 opportunities in the Heritage Area;
								(iv)increasing public awareness of, and
			 appreciation for, the natural, historical, scenic, and cultural resources of
			 the Heritage Area;
								(v)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with Heritage Area
			 themes;
								(vi)ensuring that clear, consistent, and
			 appropriate signs identifying points of public access, and sites of interest,
			 are posted throughout the Heritage Area; and
								(vii)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the Heritage
			 Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
							(E)for any year for which Federal funds have
			 been received under this section—
								(i)submit an annual report to the Secretary
			 that describes the activities, expenses, and income of the local coordinating
			 entity (including grants to any other entities during the year that the report
			 is made);
								(ii)make available to the Secretary for audit
			 all records relating to the expenditure of the funds and any matching funds;
			 and
								(iii)require, with respect to all agreements
			 authorizing expenditure of Federal funds by other organizations, that the
			 organizations receiving the funds make available to the Secretary for audit all
			 records concerning the expenditure of the funds; and
								(F)encourage by appropriate means economic
			 viability that is consistent with the Heritage Area.
							(3)Prohibition on the acquisition of real
			 propertyThe local
			 coordinating entity shall not use Federal funds made available under this
			 section to acquire real property or any interest in real property.
						(d)Management plan
						(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the local coordinating entity shall submit to the
			 Secretary for approval a proposed management plan for the Heritage Area.
						(2)RequirementsThe management plan shall—
							(A)incorporate an integrated and cooperative
			 approach for the protection, enhancement, and interpretation of the natural,
			 cultural, historic, scenic, educational, and recreational resources of the
			 Heritage Area;
							(B)take into consideration State and local
			 plans;
							(C)include—
								(i)an inventory of the resources located in
			 the Heritage Area;
								(ii)comprehensive policies, strategies, and
			 recommendations for conservation, funding, management, and development of the
			 Heritage Area;
								(iii)a description of actions that governments,
			 private organizations, and individuals have agreed to take to protect the
			 natural, cultural, historic, scenic, educational, and recreational resources of
			 the Heritage Area;
								(iv)a program of implementation for the
			 management plan by the local coordinating entity that includes a description
			 of—
									(I)actions to facilitate ongoing collaboration
			 among partners to promote plans for resource protection, restoration, and
			 construction; and
									(II)specific commitments for implementation
			 that have been made by the local coordinating entity or any government,
			 organization, or individual for the first 5 years of operation;
									(v)the identification of sources of funding
			 for carrying out the management plan;
								(vi)analysis and recommendations for means by
			 which local, State, and Federal programs, including the role of the National
			 Park Service in the Heritage Area, may best be coordinated to carry out this
			 section; and
								(vii)an interpretive plan for the Heritage Area;
			 and
								(D)recommend policies and strategies for
			 resource management that consider and detail the application of appropriate
			 land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 natural, cultural, historic, scenic, educational, and recreational resources of
			 the Heritage Area.
							(3)DeadlineIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the local coordinating entity shall be ineligible to
			 receive additional funding under this section until the date on which the
			 Secretary approves a management plan.
						(4)Approval or disapproval of management
			 plan
							(A)In generalNot later than 180 days after the date of
			 receipt of the management plan under paragraph (1), the Secretary, in
			 consultation with the State, shall approve or disapprove the management
			 plan.
							(B)Criteria for approvalIn determining whether to approve the
			 management plan, the Secretary shall consider whether—
								(i)the local coordinating entity is
			 representative of the diverse interests of the Heritage Area, including
			 governments, natural and historic resource protection organizations,
			 educational institutions, businesses, and recreational organizations;
								(ii)the local coordinating entity has afforded
			 adequate opportunity, including public hearings, for public and governmental
			 involvement in the preparation of the management plan; and
								(iii)the resource protection and interpretation
			 strategies contained in the management plan, if implemented, would adequately
			 protect the natural, cultural, historic, scenic, educational, and recreational
			 resources of the Heritage Area.
								(C)Action following disapprovalIf the Secretary disapproves the management
			 plan under subparagraph (A), the Secretary shall—
								(i)advise the local coordinating entity in
			 writing of the reasons for the disapproval;
								(ii)make recommendations for revisions to the
			 management plan; and
								(iii)not later than 180 days after the date of
			 receipt of any proposed revision of the management plan from the local
			 coordinating entity, approve or disapprove the proposed revision.
								(5)Amendments
							(A)In generalThe Secretary shall approve or disapprove
			 each amendment to the management plan that the Secretary determines would make
			 a substantial change to the management plan.
							(B)Use of fundsThe local coordinating entity shall not use
			 Federal funds authorized to be appropriated by this section to carry out any
			 amendments to the management plan until the Secretary has approved the
			 amendments.
							(e)Relationship to other Federal
			 agencies
						(1)In generalNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law (including regulations).
						(2)Consultation and coordinationTo the maximum extent practicable, the head
			 of any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other Federal agenciesNothing in this section—
							(A)modifies, alters, or amends any law
			 (including any regulation) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(f)Private property and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any public or
			 private property owner, including the right to refrain from participating in
			 any plan, project, program, or activity conducted within the Heritage
			 Area;
						(2)requires any property owner—
							(A)to permit public access (including access
			 by Federal, State, or local agencies) to the property of the property owner;
			 or
							(B)to modify public access or use of property
			 of the property owner under any other Federal, State, or local law;
							(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State, or local agency;
						(4)conveys any land use or other regulatory
			 authority to the local coordinating entity;
						(5)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(6)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
						(7)creates any liability, or affects any
			 liability under any other law (including regulations), of any private property
			 owner with respect to any individual injured on the private property.
						(g)Evaluation; report
						(1)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area, the
			 Secretary shall—
							(A)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
							(B)prepare a report in accordance with
			 paragraph (3).
							(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
							(A)assess the progress of the local
			 coordinating entity with respect to—
								(i)accomplishing the purposes of this section
			 for the Heritage Area; and
								(ii)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
								(B)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
							(C)review the management structure,
			 partnership relationships, and funding of the Heritage Area to identify the
			 critical components for sustainability of the Heritage Area.
							(3)Report
							(A)In generalBased on the evaluation conducted under
			 paragraph (1)(A), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
							(B)Required analysisIf the report prepared under subparagraph
			 (A) recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
								(i)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
								(ii)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
								(C)Submission to CongressOn completion of the report, the Secretary
			 shall submit the report to—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(h)Funding
						(1)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, of which
			 not more than $1,000,000 may be made available for any fiscal year.
						(2)Cost-sharing requirementThe Federal share of the cost of any
			 activity carried out using any assistance made available under this section
			 shall be 50 percent.
						(i)Termination of authorityThe authority of the Secretary to provide
			 assistance under this section terminates on the date that is 15 years after the
			 date of enactment of this Act.
					(j)Conforming amendmentThe Cache La Poudre River Corridor Act (16
			 U.S.C. 461 note; Public Law 104–323) is repealed.
					8003.South Park National Heritage Area,
			 Colorado
					(a)DefinitionsIn this section:
						(1)BoardThe term Board means the Board
			 of Directors of the South Park National Heritage Area, comprised initially of
			 the individuals, agencies, organizations, and governments that were involved in
			 the planning and development of the Heritage Area before the date of enactment
			 of this Act.
						(2)Heritage areaThe term Heritage Area means
			 the South Park National Heritage Area established by subsection (b)(1).
						(3)Management entityThe term management entity
			 means the management entity for the Heritage Area designated by subsection
			 (b)(4)(A).
						(4)Management planThe term management plan means
			 the management plan for the Heritage Area required by subsection (d).
						(5)MapThe term map means the map
			 entitled South Park National Heritage Area Map (Proposed), dated
			 January 30, 2006.
						(6)PartnerThe term partner means a
			 Federal, State, or local governmental entity, organization, private industry,
			 educational institution, or individual involved in the conservation,
			 preservation, interpretation, development or promotion of heritage sites or
			 resources of the Heritage Area.
						(7)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(8)StateThe term State means the State
			 of Colorado.
						(9)Technical assistanceThe term technical assistance
			 means any guidance, advice, help, or aid, other than financial assistance,
			 provided by the Secretary.
						(b)South Park National Heritage Area
						(1)EstablishmentThere is established in the State the South
			 Park National Heritage Area.
						(2)BoundariesThe Heritage Area shall consist of the
			 areas included in the map.
						(3)MapA map of the Heritage Area shall be—
							(A)included in the management plan; and
							(B)on file and available for public inspection
			 in the appropriate offices of the National Park Service.
							(4)Management entity
							(A)In generalThe management entity for the Heritage Area
			 shall be the Park County Tourism & Community Development Office, in
			 conjunction with the South Park National Heritage Area Board of
			 Directors.
							(B)Membership requirementsMembers of the Board shall include
			 representatives from a broad cross-section of individuals, agencies,
			 organizations, and governments that were involved in the planning and
			 development of the Heritage Area before the date of enactment of this
			 Act.
							(c)Administration
						(1)Prohibition on the acquisition of real
			 propertyThe management
			 entity shall not use Federal funds made available under this section to acquire
			 real property or any interest in real property.
						(2)AuthoritiesFor purposes of carrying out the management
			 plan, the Secretary, acting through the management entity, may use amounts made
			 available under this section to—
							(A)make grants to the State or a political
			 subdivision of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State or a political subdivision of the
			 State, nonprofit organizations, and other interested parties;
							(C)hire and compensate staff, which shall
			 include individuals with expertise in natural, cultural, and historical
			 resources protection, fundraising, heritage facility planning and development,
			 and heritage tourism programming;
							(D)obtain funds or services from any source,
			 including funds or services that are provided under any other Federal law or
			 program;
							(E)enter into contracts for goods or services;
			 and
							(F)to facilitate the conduct of other projects
			 and activities that further the Heritage Area and are consistent with the
			 approved management plan.
							(3)DutiesThe management entity shall—
							(A)in accordance with subsection (d), prepare
			 and submit a management plan for the Heritage Area to the Secretary;
							(B)assist units of local government, local
			 property owners and businesses, and nonprofit organizations in carrying out the
			 approved management plan by—
								(i)carrying out programs and projects that
			 recognize, protect, enhance, and promote important resource values in the
			 Heritage Area;
								(ii)establishing and maintaining interpretive
			 exhibits and programs in the Heritage Area;
								(iii)developing economic, recreational and
			 educational opportunities in the Heritage Area;
								(iv)increasing public awareness of, and
			 appreciation for, historical, cultural, scenic, recreational, agricultural, and
			 natural resources of the Heritage Area;
								(v)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with Heritage Area
			 themes;
								(vi)ensuring that clear, consistent, and
			 appropriate signs identifying points of public access, and sites of interest
			 are posted throughout the Heritage Area;
								(vii)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the Heritage Area;
			 and
								(viii)planning and developing new heritage
			 attractions, products and services;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
							(E)for any year for which Federal funds have
			 been received under this section—
								(i)submit to the Secretary an annual report
			 that describes the activities, expenses, and income of the management entity
			 (including grants to any other entities during the year that the report is
			 made);
								(ii)make available to the Secretary for audit
			 all records relating to the expenditure of the Federal funds and any matching
			 funds; and
								(iii)require, with respect to all agreements
			 authorizing expenditure of Federal funds by other organizations, that the
			 organizations receiving the funds make available to the Secretary for audit all
			 records concerning the expenditure of the funds; and
								(F)encourage by appropriate means economic
			 viability that is consistent with the Heritage Area.
							(4)Cost-sharing requirementThe Federal share of the cost of any
			 activity carried out using any assistance made available under this section
			 shall be 50 percent.
						(d)Management plan
						(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the management entity, with public participation, shall
			 submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe management plan shall—
							(A)incorporate an integrated and cooperative
			 approach for the protection, enhancement, interpretation, development, and
			 promotion of the historical, cultural, scenic, recreational, agricultural, and
			 natural resources of the Heritage Area;
							(B)take into consideration State and local
			 plans;
							(C)include—
								(i)an inventory of—
									(I)the resources located within the areas
			 included in the map; and
									(II)any other eligible and participating
			 property within the areas included in the map that—
										(aa)is related to the themes of the Heritage
			 Area; and
										(bb)should be preserved, restored, managed,
			 maintained, developed, or promoted because of the significance of the
			 property;
										(ii)comprehensive policies, strategies, and
			 recommendations for conservation, funding, management, development, and
			 promotion of the Heritage Area;
								(iii)a description of actions that governments,
			 private organizations, and individuals have agreed to take to manage protect
			 the historical, cultural, scenic, recreational, agricultural, and natural
			 resources of the Heritage Area;
								(iv)a program of implementation for the
			 management plan by the management entity that includes a description of—
									(I)actions to facilitate ongoing and effective
			 collaboration among partners to promote plans for resource protection,
			 enhancement, interpretation, restoration, and construction; and
									(II)specific commitments for implementation
			 that have been made by the management entity or any government, organization,
			 or individual for the first 5 years of operation;
									(v)the identification of sources of funding
			 for carrying out the management plan;
								(vi)an analysis of and recommendations for
			 means by which Federal, State, and local programs, including the role of the
			 National Park Service in the Heritage Area, may best be coordinated to carry
			 out this section; and
								(vii)an interpretive plan for the Heritage Area;
			 and
								(D)recommend policies and strategies for
			 resource management that consider and detail the application of appropriate
			 land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 historical, cultural, scenic, recreational, agricultural, and natural resources
			 of the Heritage Area.
							(3)DeadlineIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the management entity shall be ineligible to receive
			 additional funding under this section until the date on which the Secretary
			 receives and approves the management plan.
						(4)Approval or disapproval of management
			 plan
							(A)In generalNot later than 180 days after the date of
			 receipt of the management plan under paragraph (1), the Secretary, in
			 consultation with the State, shall approve or disapprove the management
			 plan.
							(B)Criteria for approvalIn determining whether to approve the
			 management plan, the Secretary shall consider whether—
								(i)the management entity is representative of
			 the diverse interests of the Heritage Area, including governments, natural and
			 historical resource protection organizations, educational institutions, local
			 businesses and industries, community organizations, recreational organizations,
			 and tourism organizations;
								(ii)the management entity has afforded adequate
			 opportunity, including public hearings, for public and governmental involvement
			 in the preparation of the management plan; and
								(iii)strategies contained in the management
			 plan, if implemented, would adequately balance the voluntary protection,
			 development, and interpretation of the natural, historical, cultural, scenic,
			 recreational, and agricultural resources of the Heritage Area.
								(C)Action following disapprovalIf the Secretary disapproves the management
			 plan under subparagraph (A), the Secretary shall—
								(i)advise the management entity in writing of
			 the reasons for the disapproval;
								(ii)make recommendations for revisions to the
			 management plan; and
								(iii)not later than 180 days after the receipt
			 of any proposed revision of the management plan from the management entity,
			 approve or disapprove the proposed revision.
								(D)Amendments
								(i)In generalThe Secretary shall approve or disapprove
			 each amendment to the management plan that the Secretary determines makes a
			 substantial change to the management plan.
								(ii)Use of fundsThe management entity shall not use Federal
			 funds authorized by this section to carry out any amendments to the management
			 plan until the Secretary has approved the amendments.
								(e)Relationship to other Federal
			 agencies
						(1)In GeneralNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
						(2)Consultation and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
						(3)Other Federal AgenciesNothing in this section—
							(A)modifies, alters, or amends any law or
			 regulation authorizing a Federal agency to manage Federal land under the
			 jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(f)Private property and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any property owner
			 (whether public or private), including the right to refrain from participating
			 in any plan, project, program, or activity conducted within the Heritage
			 Area;
						(2)requires any property owner to permit
			 public access (including access by Federal, State, or local agencies) to the
			 property of the property owner, or to modify public access or use of property
			 of the property owner under any other Federal, State, or local law;
						(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State or local agency, or conveys any land use or other regulatory
			 authority to the management entity;
						(4)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(5)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
						(6)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
						(g)Evaluation; report
						(1)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area, the
			 Secretary shall—
							(A)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
							(B)prepare a report in accordance with
			 paragraph (3).
							(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
							(A)assess the progress of the management
			 entity with respect to—
								(i)accomplishing the purposes of this section
			 for the Heritage Area; and
								(ii)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
								(B)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
							(C)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
							(3)Report
							(A)In generalBased on the evaluation conducted under
			 paragraph (1)(A), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
							(B)Required analysisIf the report prepared under subparagraph
			 (A) recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
								(i)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
								(ii)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
								(C)Submission to congressOn completion of the report, the Secretary
			 shall submit the report to—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, of which
			 not more than $1,000,000 may be made available for any fiscal year.
					(i)Termination of authorityThe authority of the Secretary to provide
			 assistance under this section terminates on the date that is 15 years after the
			 date of enactment of this Act.
					8004.Northern Plains National Heritage Area,
			 North Dakota
					(a)DefinitionsIn this section:
						(1)Heritage AreaThe term Heritage Area means
			 the Northern Plains National Heritage Area established by subsection
			 (b)(1).
						(2)Local coordinating entityThe term local coordinating
			 entity means the Northern Plains Heritage Foundation, the local
			 coordinating entity for the Heritage Area designated by subsection
			 (c)(1).
						(3)Management planThe term management plan means
			 the management plan for the Heritage Area required under subsection (d).
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(5)StateThe term State means the State
			 of North Dakota.
						(b)Establishment
						(1)In generalThere is established the Northern Plains
			 National Heritage Area in the State of North Dakota.
						(2)BoundariesThe Heritage Area shall consist of—
							(A)a core area of resources in Burleigh,
			 McLean, Mercer, Morton, and Oliver Counties in the State; and
							(B)any sites, buildings, and districts within
			 the core area recommended by the management plan for inclusion in the Heritage
			 Area.
							(3)MapA map of the Heritage Area shall be—
							(A)included in the management plan; and
							(B)on file and available for public inspection
			 in the appropriate offices of the local coordinating entity and the National
			 Park Service.
							(c)Local coordinating entity
						(1)In generalThe local coordinating entity for the
			 Heritage Area shall be the Northern Plains Heritage Foundation, a nonprofit
			 corporation established under the laws of the State.
						(2)DutiesTo further the purposes of the Heritage
			 Area, the Northern Plains Heritage Foundation, as the local coordinating
			 entity, shall—
							(A)prepare a management plan for the Heritage
			 Area, and submit the management plan to the Secretary, in accordance with this
			 section;
							(B)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this section, specifying—
								(i)the specific performance goals and
			 accomplishments of the local coordinating entity;
								(ii)the expenses and income of the local
			 coordinating entity;
								(iii)the amounts and sources of matching
			 funds;
								(iv)the amounts leveraged with Federal funds
			 and sources of the leveraged funds; and
								(v)grants made to any other entities during
			 the fiscal year;
								(C)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds; and
							(D)encourage economic viability and
			 sustainability that is consistent with the purposes of the Heritage
			 Area.
							(3)AuthoritiesFor the purposes of preparing and
			 implementing the approved management plan for the Heritage Area, the local
			 coordinating entity may use Federal funds made available under this section
			 to—
							(A)make grants to political jurisdictions,
			 nonprofit organizations, and other parties within the Heritage Area;
							(B)enter into cooperative agreements with or
			 provide technical assistance to political jurisdictions, nonprofit
			 organizations, Federal agencies, and other interested parties;
							(C)hire and compensate staff, including
			 individuals with expertise in—
								(i)natural, historical, cultural, educational,
			 scenic, and recreational resource conservation;
								(ii)economic and community development;
			 and
								(iii)heritage planning;
								(D)obtain funds or services from any source,
			 including other Federal programs;
							(E)contract for goods or services; and
							(F)support activities of partners and any
			 other activities that further the purposes of the Heritage Area and are
			 consistent with the approved management plan.
							(4)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds authorized to be appropriated
			 under this section to acquire any interest in real property.
						(5)Other sourcesNothing in this section precludes the local
			 coordinating entity from using Federal funds from other sources for authorized
			 purposes.
						(d)Management plan
						(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the local coordinating entity shall submit to the
			 Secretary for approval a proposed management plan for the Heritage Area.
						(2)RequirementsThe management plan for the Heritage Area
			 shall—
							(A)describe comprehensive policies, goals,
			 strategies, and recommendations for telling the story of the heritage of the
			 area covered by the Heritage Area and encouraging long-term resource
			 protection, enhancement, interpretation, funding, management, and development
			 of the Heritage Area;
							(B)include a description of actions and
			 commitments that Federal, State, tribal, and local governments, private
			 organizations, and citizens will take to protect, enhance, interpret, fund,
			 manage, and develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area;
							(C)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the Heritage Area;
							(D)include an inventory of the natural,
			 historical, cultural, educational, scenic, and recreational resources of the
			 Heritage Area relating to the national importance and themes of the Heritage
			 Area that should be protected, enhanced, interpreted, managed, funded, and
			 developed;
							(E)recommend policies and strategies for
			 resource management, including the development of intergovernmental and
			 interagency agreements to protect, enhance, interpret, fund, manage, and
			 develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area;
							(F)describe a program for implementation for
			 the management plan, including—
								(i)performance goals;
								(ii)plans for resource protection, enhancement,
			 interpretation, funding, management, and development; and
								(iii)specific commitments for implementation
			 that have been made by the local coordinating entity or any Federal, State,
			 tribal, or local government agency, organization, business, or
			 individual;
								(G)include an analysis of, and recommendations
			 for, means by which Federal, State, tribal, and local programs may best be
			 coordinated (including the role of the National Park Service and other Federal
			 agencies associated with the Heritage Area) to further the purposes of this
			 section; and
							(H)include a business plan that—
								(i)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities described in the management plan; and
								(ii)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the Heritage Area.
								(3)Deadline
							(A)In generalNot later than 3 years after the date on
			 which funds are first made available to develop the management plan after
			 designation of the Heritage Area, the local coordinating entity shall submit
			 the management plan to the Secretary for approval.
							(B)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with subparagraph (A), the local coordinating
			 entity shall not qualify for any additional financial assistance under this
			 section until such time as the management plan is submitted to and approved by
			 the Secretary.
							(4)Approval of management plan
							(A)ReviewNot later than 180 days after receiving the
			 plan, the Secretary shall review and approve or disapprove the management plan
			 for the Heritage Area on the basis of the criteria established under
			 subparagraph (B).
							(B)Criteria for approvalIn determining whether to approve a
			 management plan for the Heritage Area, the Secretary shall consider
			 whether—
								(i)the local coordinating entity represents
			 the diverse interests of the Heritage Area, including Federal, State, tribal,
			 and local governments, natural, and historic resource protection organizations,
			 educational institutions, businesses, recreational organizations, community
			 residents, and private property owners;
								(ii)the local coordinating entity—
									(I)has afforded adequate opportunity for
			 public and Federal, State, tribal, and local governmental involvement
			 (including through workshops and hearings) in the preparation of the management
			 plan; and
									(II)provides for at least semiannual public
			 meetings to ensure adequate implementation of the management plan;
									(iii)the resource protection, enhancement,
			 interpretation, funding, management, and development strategies described in
			 the management plan, if implemented, would adequately protect, enhance,
			 interpret, fund, manage, and develop the natural, historic, cultural,
			 educational, scenic, and recreational resources of the Heritage Area;
								(iv)the management plan would not adversely
			 affect any activities authorized on Federal land under public land laws or land
			 use plans;
								(v)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the plan;
								(vi)the Secretary has received adequate
			 assurances from the appropriate State, tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, tribal,
			 and local elements of the management plan; and
								(vii)the management plan demonstrates
			 partnerships among the local coordinating entity, Federal, State, tribal, and
			 local governments, regional planning organizations, nonprofit organizations, or
			 private sector parties for implementation of the management plan.
								(C)Disapproval
								(i)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
									(I)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
									(II)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
									(ii)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
								(D)Amendments
								(i)In generalAn amendment to the management plan that
			 substantially alters the purposes of the Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
								(ii)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized to be appropriated by this section to implement an
			 amendment to the management plan until the Secretary approves the
			 amendment.
								(E)AuthoritiesThe Secretary may—
								(i)provide technical assistance under this
			 section for the development and implementation of the management plan;
			 and
								(ii)enter into cooperative agreements with
			 interested parties to carry out this section.
								(e)Relationship to other Federal
			 agencies
						(1)In generalNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
						(2)Technical and financial assistance
							(A)In generalOn the request of the local coordinating
			 entity, the Secretary may provide financial assistance and, on a reimbursable
			 or nonreimbursable basis, technical assistance to the local coordinating entity
			 to develop and implement the management plan.
							(B)Cooperative agreementsThe Secretary may enter into cooperative
			 agreements with the local coordinating entity and other public or private
			 entities to provide technical or financial assistance under subparagraph
			 (A).
							(C)PriorityIn assisting the Heritage Area, the
			 Secretary shall give priority to actions that assist in—
								(i)conserving the significant natural,
			 historic, cultural, and scenic resources of the Heritage Area; and
								(ii)providing educational, interpretive, and
			 recreational opportunities consistent with the purposes of the Heritage
			 Area.
								(3)Consultation and coordinationTo the maximum extent practicable, the head
			 of any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(4)Other Federal agenciesNothing in this section—
							(A)modifies or alters any laws (including
			 regulations) authorizing a Federal agency to manage Federal land under the
			 jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(f)Private property and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any owner of public
			 or private property, including the right to refrain from participating in any
			 plan, project, program, or activity conducted within the Heritage Area;
						(2)requires any property owner to—
							(A)permit public access (including access by
			 Federal, State, or local agencies) to the property of the property owner;
			 or
							(B)modify public access to, or use of, the
			 property of the property owner under any other Federal, State, or local
			 law;
							(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State, tribal, or local agency;
						(4)conveys any land use or other regulatory
			 authority to the local coordinating entity;
						(5)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(6)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
						(7)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
						(g)Evaluation; report
						(1)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area under
			 subsection (i), the Secretary shall—
							(A)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
							(B)prepare a report in accordance with
			 paragraph (3).
							(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
							(A)assess the progress of the local
			 coordinating entity with respect to—
								(i)accomplishing the purposes of this section
			 for the Heritage Area; and
								(ii)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
								(B)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
							(C)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
							(3)Report
							(A)In generalBased on the evaluation conducted under
			 paragraph (1)(A), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
							(B)Required analysisIf the report prepared under subparagraph
			 (A) recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
								(i)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
								(ii)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
								(C)Submission to CongressOn completion of the report, the Secretary
			 shall submit the report to—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(h)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out this section $10,000,000, of which not more than $1,000,000 may be
			 made available for any fiscal year.
						(2)Cost-sharing requirement
							(A)In generalThe Federal share of the total cost of any
			 activity under this section shall be not more than 50 percent.
							(B)FormThe non-Federal contribution may be in the
			 form of in-kind contributions of goods or services fairly valued.
							(i)Termination of authorityThe authority of the Secretary to provide
			 assistance under this section terminates on the date that is 15 years after the
			 date of enactment of this Act.
					8005.Baltimore National Heritage Area,
			 Maryland
					(a)DefinitionsIn this section:
						(1)Heritage areaThe term Heritage Area means
			 the Baltimore National Heritage Area, established by subsection (b)(1).
						(2)Local coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (b)(4).
						(3)Management planThe term management plan means
			 the management plan for the Heritage Area required under subsection
			 (c)(1)(A).
						(4)MapThe term map means the map
			 entitled Baltimore National Heritage Area, numbered T10/80,000,
			 and dated October 2007.
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(6)StateThe term State means the State
			 of Maryland.
						(b)Baltimore national heritage area
						(1)EstablishmentThere is established the Baltimore National
			 Heritage Area in the State.
						(2)BoundariesThe Heritage Area shall be comprised of the
			 following areas, as described on the map:
							(A)The area encompassing the Baltimore City
			 Heritage Area certified by the Maryland Heritage Areas Authority in October
			 2001 as part of the Baltimore City Heritage Area Management Action Plan.
							(B)The Mount Auburn Cemetery.
							(C)The Cylburn Arboretum.
							(D)The Middle Branch of the Patapsco River and
			 surrounding shoreline, including—
								(i)the Cruise Maryland Terminal;
								(ii)new marina construction;
								(iii)the National Aquarium Aquatic Life
			 Center;
								(iv)the Westport Redevelopment;
								(v)the Gwynns Falls Trail;
								(vi)the Baltimore Rowing Club; and
								(vii)the Masonville Cove Environmental
			 Center.
								(3)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park Service and
			 the Baltimore Heritage Area Association.
						(4)Local coordinating entityThe Baltimore Heritage Area Association
			 shall be the local coordinating entity for the Heritage Area.
						(c)Duties and authorities of local
			 coordinating entity
						(1)Duties of the local coordinating
			 entityTo further the
			 purposes of the Heritage Area, the local coordinating entity shall—
							(A)prepare, and submit to the Secretary, in
			 accordance with subsection (d), a management plan for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
								(i)carrying out programs and projects that
			 recognize, protect, and enhance important resource values within the Heritage
			 Area;
								(ii)establishing and maintaining interpretive
			 exhibits and programs within the Heritage Area;
								(iii)developing recreational and educational
			 opportunities in the Heritage Area;
								(iv)increasing public awareness of, and
			 appreciation for, natural, historic, scenic, and cultural resources of the
			 Heritage Area;
								(v)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with the themes of the
			 Heritage Area;
								(vi)ensuring that signs identifying points of
			 public access and sites of interest are posted throughout the Heritage Area;
			 and
								(vii)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the purposes of
			 the Heritage Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
							(E)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this section specifying—
								(i)the accomplishments of the local
			 coordinating entity;
								(ii)the expenses and income of the local
			 coordinating entity;
								(iii)the amounts and sources of matching
			 funds;
								(iv)the amounts leveraged with Federal funds
			 and sources of the leveraged funds; and
								(v)grants made to any other entities during
			 the fiscal year;
								(F)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(G)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
							(H)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
							(2)AuthoritiesThe local coordinating entity may, subject
			 to the prior approval of the Secretary, for the purposes of preparing and
			 implementing the management plan, use Federal funds made available under this
			 section to—
							(A)make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, Federal agencies, and other interested
			 parties;
							(C)hire and compensate staff;
							(D)obtain funds or services from any source,
			 including funds and services provided under any other Federal law or
			 program;
							(E)contract for goods or services; and
							(F)support activities of partners and any
			 other activities that further the purposes of the Heritage Area and are
			 consistent with the approved management plan.
							(3)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds received under this section to
			 acquire any interest in real property.
						(d)Management plan
						(1)In generalNot later than 3 years after the date on
			 which funds are made available to develop the management plan, the local
			 coordinating entity shall submit to the Secretary for approval a proposed
			 management plan for the Heritage Area.
						(2)RequirementsThe management plan for the Heritage Area
			 shall—
							(A)describe comprehensive policies, goals,
			 strategies, and recommendations for telling the story of the heritage of the
			 region and encouraging long-term resource protection, enhancement,
			 interpretation, funding, management, and development of the Heritage
			 Area;
							(B)take into consideration existing State,
			 county, and local plans in the development and implementation of the management
			 plan;
							(C)include a description of actions and
			 commitments that governments, private organizations, and citizens plan to take
			 to protect, enhance, and interpret the natural, historic, scenic, and cultural
			 resources of the Heritage Area;
							(D)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the Heritage Area;
							(E)include an inventory of the natural,
			 historic, cultural, educational, scenic, and recreational resources of the
			 Heritage Area relating to the stories and themes of the region that should be
			 protected, enhanced, managed, or developed;
							(F)recommend policies and strategies for
			 resource management including, the development of intergovernmental and
			 interagency agreements to protect the natural, historic, cultural, educational,
			 scenic, and recreational resources of the Heritage Area;
							(G)describe a program for implementation of
			 the management plan, including—
								(i)performance goals;
								(ii)plans for resource protection, enhancement,
			 and interpretation; and
								(iii)specific commitments for implementation
			 that have been made by the local coordinating entity or any government,
			 organization, business, or individual;
								(H)include an analysis of, and recommendations
			 for, ways in which Federal, State, tribal, and local programs may best be
			 coordinated (including the role of the National Park Service and other Federal
			 agencies associated with the Heritage Area) to further the purposes of this
			 section;
							(I)include an interpretive plan for the
			 Heritage Area; and
							(J)include a business plan that—
								(i)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities described in the management plan; and
								(ii)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the Heritage Area.
								(3)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with this section, the local coordinating entity
			 shall not qualify for additional financial assistance under this section until
			 the management plan is submitted to, and approved by, the Secretary.
						(4)Approval of management plan
							(A)ReviewNot later than 180 days after the date on
			 which the Secretary receives the management plan, the Secretary shall approve
			 or disapprove the management plan.
							(B)Consultation requiredThe Secretary shall consult with the
			 Governor of the State and any tribal government in which the Heritage Area is
			 located before approving the management plan.
							(C)Criteria for approvalIn determining whether to approve the
			 management plan, the Secretary shall consider whether—
								(i)the local coordinating entity represents
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, community residents, and recreational organizations;
								(ii)the local coordinating entity has afforded
			 adequate opportunity for public and governmental involvement (including through
			 workshops and public meetings) in the preparation of the management
			 plan;
								(iii)the resource protection and interpretation
			 strategies described in the management plan, if implemented, would adequately
			 protect the natural, historic, and cultural resources of the Heritage
			 Area;
								(iv)the management plan would not adversely
			 affect any activities authorized on Federal or tribal land under applicable
			 laws or land use plans;
								(v)the Secretary has received adequate
			 assurances from the appropriate State, tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, tribal,
			 and local aspects of the management plan; and
								(vi)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the management plan.
								(D)Action following disapproval
								(i)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
									(I)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
									(II)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
									(ii)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
								(E)Amendments
								(i)In generalAn amendment to the management plan that
			 substantially alters the purposes of the Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
								(ii)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized to be appropriated by this section to implement an
			 amendment to the management plan until the Secretary approves the
			 amendment.
								(e)Duties and authorities of the
			 secretary
						(1)Technical and financial assistance
							(A)In generalOn the request of the local coordinating
			 entity, the Secretary may provide technical and financial assistance, on a
			 reimbursable or nonreimbursable basis (as determined by the Secretary), to the
			 local coordinating entity to develop and implement the management plan.
							(B)Cooperative agreementsThe Secretary may enter into cooperative
			 agreements with the local coordinating entity and other public or private
			 entities to provide technical or financial assistance under subparagraph
			 (A).
							(C)PriorityIn assisting the Heritage Area, the
			 Secretary shall give priority to actions that assist in—
								(i)conserving the significant natural,
			 historic, cultural, and scenic resources of the Heritage Area; and
								(ii)providing educational, interpretive, and
			 recreational opportunities consistent with the purposes of the Heritage
			 Area.
								(2)Evaluation; report
							(A)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area under
			 subsection (i), the Secretary shall—
								(i)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
								(ii)prepare a report with recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the progress of the local
			 coordinating entity with respect to—
									(I)accomplishing the purposes of this section
			 for the Heritage Area; and
									(II)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
									(ii)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
								(iii)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
								(C)Report
								(i)In generalBased on the evaluation conducted under
			 subparagraph (A)(i), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
								(ii)Required analysisIf the report prepared under this
			 subparagraph recommends that Federal funding for the Heritage Area be
			 reauthorized, the report shall include an analysis of—
									(I)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
									(II)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
									(iii)Submission to congressOn completion of a report under this
			 subparagraph, the Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(f)Relationship to other federal
			 agencies
						(1)In generalNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
						(2)Consultation and coordinationTo the maximum extent practicable, the head
			 of any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other federal agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(g)Property owners and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any owner of public
			 or private property, including the right to refrain from participating in any
			 plan, project, program, or activity conducted within the Heritage Area;
						(2)requires any property owner to—
							(A)permit public access (including Federal,
			 tribal, State, or local government access) to the property; or
							(B)modify any provisions of Federal, tribal,
			 State, or local law with regard to public access or use of private land;
							(3)alters any duly adopted land use
			 regulations, approved land use plan, or any other regulatory authority of any
			 Federal, State, or local agency, or tribal government;
						(4)conveys any land use or other regulatory
			 authority to the local coordinating entity;
						(5)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(6)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
						(7)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
						(h)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out this section $10,000,000, of which not more than $1,000,000 may be
			 made available for any fiscal year.
						(2)Cost-sharing requirement
							(A)In generalThe Federal share of the total cost of any
			 activity under this section shall be not more than 50 percent.
							(B)FormThe non-Federal contribution—
								(i)shall be from non-Federal sources;
			 and
								(ii)may be in the form of in-kind contributions
			 of goods or services fairly valued.
								(i)Termination of effectivenessThe authority of the Secretary to provide
			 assistance under this section terminates on the date that is 15 years after the
			 date of enactment of this Act.
					8006.Freedom’s Way National Heritage Area,
			 Massachusetts and New Hampshire
					(a)PurposesThe purposes of this section are—
						(1)to foster a close working relationship
			 between the Secretary and all levels of government, the private sector, and
			 local communities in the States of Massachusetts and New Hampshire;
						(2)to assist the entities described in
			 paragraph (1) to preserve the special historic identity of the Heritage Area;
			 and
						(3)to manage, preserve, protect, and interpret
			 the cultural, historic, and natural resources of the Heritage Area for the
			 educational and inspirational benefit of future generations.
						(b)DefinitionsIn this section:
						(1)Heritage AreaThe term Heritage Area means
			 the Freedom’s Way National Heritage Area established by subsection
			 (c)(1).
						(2)Local coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (c)(4).
						(3)Management planThe term management plan means
			 the management plan for the Heritage Area required under subsection
			 (d)(1)(A).
						(4)MapThe term map means the map
			 entitled Freedom’s Way National Heritage Area, numbered
			 T04/80,000, and dated July 2007.
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(c)Establishment
						(1)In generalThere is established the Freedom’s Way
			 National Heritage Area in the States of Massachusetts and New Hampshire.
						(2)Boundaries
							(A)In generalThe boundaries of the Heritage Area shall
			 be as generally depicted on the map.
							(B)RevisionThe boundaries of the Heritage Area may be
			 revised if the revision is—
								(i)proposed in the management plan;
								(ii)approved by the Secretary in accordance
			 with subsection (e)(4); and
								(iii)placed on file in accordance with paragraph
			 (3).
								(3)Availability of mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park Service and
			 the local coordinating entity.
						(4)Local coordinating entityThe Freedom's Way Heritage Association,
			 Inc., shall be the local coordinating entity for the Heritage Area.
						(d)Duties and authorities of local
			 coordinating entity
						(1)Duties of the local coordinating
			 entityTo further the
			 purposes of the Heritage Area, the local coordinating entity shall—
							(A)prepare, and submit to the Secretary, in
			 accordance with subsection (e), a management plan for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
								(i)carrying out programs and projects that
			 recognize and protect important resource values within the Heritage
			 Area;
								(ii)establishing and maintaining interpretive
			 exhibits and programs within the Heritage Area;
								(iii)developing recreational and educational
			 opportunities in the Heritage Area;
								(iv)increasing public awareness of, and
			 appreciation for, natural, historic, and cultural resources of the Heritage
			 Area;
								(v)protecting and restoring historic buildings
			 in the Heritage Area that are consistent with the themes of the Heritage Area;
			 and
								(vi)ensuring that signs identifying points of
			 public access and sites of interest are posted throughout the Heritage
			 Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings open to the public at
			 least quarterly regarding the development and implementation of the management
			 plan;
							(E)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this section specifying—
								(i)the accomplishments of the local
			 coordinating entity;
								(ii)the expenses and income of the local
			 coordinating entity;
								(iii)the amounts and sources of matching
			 funds;
								(iv)the amounts leveraged with Federal funds
			 and sources of the leveraged funds; and
								(v)grants made to any other entities during
			 the fiscal year;
								(F)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(G)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
							(H)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
							(2)AuthoritiesThe local coordinating entity may, subject
			 to the prior approval of the Secretary, for the purposes of preparing and
			 implementing the management plan, use Federal funds made available under this
			 section to—
							(A)make grants to the States of Massachusetts
			 and New Hampshire, political subdivisions of the States, nonprofit
			 organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the States of Massachusetts and New Hampshire,
			 political subdivisions of the States, nonprofit organizations, Federal
			 agencies, and other interested parties;
							(C)hire and compensate staff;
							(D)obtain funds or services from any source,
			 including funds and services provided under any other Federal law or
			 program;
							(E)contract for goods or services; and
							(F)support activities of partners and any
			 other activities that further the purposes of the Heritage Area and are
			 consistent with the approved management plan.
							(3)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds received under this section to
			 acquire any interest in real property.
						(4)Use of funds for non-Federal
			 propertyThe local
			 coordinating entity may use Federal funds made available under this section to
			 assist non-Federal property that is—
							(A)described in the management plan; or
							(B)listed, or eligible for listing, on the
			 National Register of Historic Places.
							(e)Management plan
						(1)In generalNot later than 3 years after the date on
			 which funds are made available to develop the management plan, the local
			 coordinating entity shall submit to the Secretary for approval a proposed
			 management plan for the Heritage Area.
						(2)RequirementsThe management plan for the Heritage Area
			 shall—
							(A)describe comprehensive policies, goals,
			 strategies, and recommendations for the conservation, funding, management, and
			 development of the Heritage Area;
							(B)take into consideration existing State,
			 county, and local plans in the development and implementation of the management
			 plan;
							(C)provide a framework for coordination of the
			 plans considered under subparagraph (B) to present a unified historic
			 preservation and interpretation plan;
							(D)contain the contributions of residents,
			 public agencies, and private organizations within the Heritage Area;
							(E)include a description of actions and
			 commitments that governments, private organizations, and citizens plan to take
			 to protect, enhance, and interpret the natural, historic, scenic, and cultural
			 resources of the Heritage Area;
							(F)specify existing and potential sources of
			 funding or economic development strategies to conserve, manage, and develop the
			 Heritage Area;
							(G)include an inventory of the natural,
			 historic, and recreational resources of the Heritage Area, including a list of
			 properties that—
								(i)are related to the themes of the Heritage
			 Area; and
								(ii)should be conserved, restored, managed,
			 developed, or maintained;
								(H)recommend policies and strategies for
			 resource management that—
								(i)apply appropriate land and water management
			 techniques;
								(ii)include the development of
			 intergovernmental and interagency agreements to protect the natural, historic,
			 and cultural resources of the Heritage Area; and
								(iii)support economic revitalization
			 efforts;
								(I)describe a program for implementation of
			 the management plan, including—
								(i)restoration and construction plans or
			 goals;
								(ii)a program of public involvement;
								(iii)annual work plans; and
								(iv)annual reports;
								(J)include an analysis of, and recommendations
			 for, ways in which Federal, State, tribal, and local programs may best be
			 coordinated (including the role of the National Park Service and other Federal
			 agencies associated with the Heritage Area) to further the purposes of this
			 section;
							(K)include an interpretive plan for the
			 Heritage Area; and
							(L)include a business plan that—
								(i)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities described in the management plan; and
								(ii)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the Heritage Area.
								(3)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with this section, the local coordinating entity
			 shall not qualify for additional financial assistance under this section until
			 the management plan is submitted to, and approved by, the Secretary.
						(4)Approval of management plan
							(A)ReviewNot later than 180 days after the date on
			 which the Secretary receives the management plan, the Secretary shall approve
			 or disapprove the management plan.
							(B)Criteria for approvalIn determining whether to approve the
			 management plan, the Secretary shall consider whether—
								(i)the local coordinating entity represents
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, community residents, and recreational organizations;
								(ii)the local coordinating entity has afforded
			 adequate opportunity for public and governmental involvement (including through
			 workshops and public meetings) in the preparation of the management
			 plan;
								(iii)the resource protection and interpretation
			 strategies described in the management plan, if implemented, would adequately
			 protect the natural, historic, and cultural resources of the Heritage
			 Area;
								(iv)the management plan would not adversely
			 affect any activities authorized on Federal or tribal land under applicable
			 laws or land use plans;
								(v)the Secretary has received adequate
			 assurances from the appropriate State, tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, tribal,
			 and local aspects of the management plan; and
								(vi)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the management plan.
								(C)Action following disapproval
								(i)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
									(I)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
									(II)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
									(ii)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
								(D)Amendments
								(i)In generalAn amendment to the management plan that
			 substantially alters the purposes of the Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
								(ii)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized to be appropriated by this section to implement an
			 amendment to the management plan until the Secretary approves the
			 amendment.
								(f)Duties and authorities of the
			 secretary
						(1)Technical and financial assistance
							(A)In generalOn the request of the local coordinating
			 entity, the Secretary may provide technical and financial assistance, on a
			 reimbursable or nonreimbursable basis (as determined by the Secretary), to the
			 local coordinating entity to develop and implement the management plan.
							(B)Cooperative agreementsThe Secretary may enter into cooperative
			 agreements with the local coordinating entity and other public or private
			 entities to provide technical or financial assistance under subparagraph
			 (A).
							(C)PriorityIn assisting the Heritage Area, the
			 Secretary shall give priority to actions that assist in—
								(i)conserving the significant natural,
			 historic, and cultural resources of the Heritage Area; and
								(ii)providing educational, interpretive, and
			 recreational opportunities consistent with the purposes of the Heritage
			 Area.
								(2)Evaluation; report
							(A)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area under
			 subsection (j), the Secretary shall—
								(i)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
								(ii)prepare a report with recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the progress of the local
			 coordinating entity with respect to—
									(I)accomplishing the purposes of this section
			 for the Heritage Area; and
									(II)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
									(ii)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
								(iii)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
								(C)Report
								(i)In generalBased on the evaluation conducted under
			 subparagraph (A)(i), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
								(ii)Required analysisIf the report prepared under this
			 subparagraph recommends that Federal funding for the Heritage Area be
			 reauthorized, the report shall include an analysis of—
									(I)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
									(II)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
									(iii)Submission to congressOn completion of a report under this
			 subparagraph, the Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(g)Relationship to other Federal
			 agencies
						(1)In generalNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
						(2)Consultation and coordinationTo the maximum extent practicable, the head
			 of any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other federal agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(h)Property owners and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any owner of public
			 or private property, including the right to refrain from participating in any
			 plan, project, program, or activity conducted within the Heritage Area;
						(2)requires any property owner to—
							(A)permit public access (including Federal,
			 tribal, State, or local government access) to the property; or
							(B)modify any provisions of Federal, tribal,
			 State, or local law with regard to public access or use of private land;
							(3)alters any duly adopted land use
			 regulations, approved land use plan, or any other regulatory authority of any
			 Federal, State, or local agency, or tribal government;
						(4)conveys any land use or other regulatory
			 authority to the local coordinating entity;
						(5)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(6)diminishes the authority of the States of
			 Massachusetts and New Hampshire to manage fish and wildlife, including the
			 regulation of fishing and hunting within the Heritage Area; or
						(7)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
						(i)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out this section $10,000,000, of which not more than $1,000,000 may be
			 made available for any fiscal year.
						(2)AvailabilityFunds made available under paragraph (1)
			 shall remain available until expended.
						(3)Cost-sharing requirement
							(A)In generalThe Federal share of the total cost of any
			 activity under this section shall be not more than 50 percent.
							(B)FormThe non-Federal contribution may be in the
			 form of in-kind contributions of goods or services fairly valued.
							(j)Termination of financial
			 assistanceThe authority of
			 the Secretary to provide financial assistance under this section terminates on
			 the date that is 15 years after the date of enactment of this Act.
					8007.Mississippi Hills National Heritage
			 Area
					(a)DefinitionsIn this section:
						(1)Heritage areaThe term Heritage Area means
			 the Mississippi Hills National Heritage Area established by subsection
			 (b)(1).
						(2)Local coordinating entityThe term local coordinating
			 entity means the local coordinating entity for Heritage Area designated
			 by subsection (b)(3)(A).
						(3)Management planThe term management plan means
			 the management plan for the Heritage Area required under subsection
			 (c)(1)(A).
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(5)StateThe term State means the State
			 of Mississippi.
						(b)Mississippi Hills National Heritage
			 Area
						(1)EstablishmentThere is established the Mississippi Hills
			 National Heritage Area in the State.
						(2)Boundaries
							(A)Affected countiesThe Heritage Area shall consist of all, or
			 portions of, as specified by the boundary description in subparagraph (B),
			 Alcorn, Attala, Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, DeSoto,
			 Grenada, Holmes, Itawamba, Lafayette, Lee, Lowndes, Marshall, Monroe,
			 Montgomery, Noxubee, Oktibbeha, Panola, Pontotoc, Prentiss, Tate, Tippah,
			 Tishomingo, Union, Webster, Winston, and Yalobusha Counties in the
			 State.
							(B)Boundary descriptionThe Heritage Area shall have the following
			 boundary description:
								(i)traveling counterclockwise, the Heritage
			 Area shall be bounded to the west by U.S. Highway 51 from the Tennessee State
			 line until it intersects Interstate 55 (at Geeslin Corner approximately
			 1/2 mile due north of Highway Interchange 208);
								(ii)from this point, Interstate 55 shall be the
			 western boundary until it intersects with Mississippi Highway 12 at Highway
			 Interchange 156, the intersection of which shall be the southwest terminus of
			 the Heritage Area;
								(iii)from the southwest terminus, the boundary
			 shall—
									(I)extend east along Mississippi Highway 12
			 until it intersects U.S. Highway 51;
									(II)follow Highway 51 south until it is
			 intersected again by Highway 12;
									(III)extend along Highway 12 into downtown
			 Kosciusko where it intersects Mississippi Highway 35;
									(IV)follow Highway 35 south until it is
			 intersected by Mississippi Highway 14; and
									(V)extend along Highway 14 until it reaches
			 the Alabama State line, the intersection of which shall be the southeast
			 terminus of the Heritage Area;
									(iv)from the southeast terminus, the boundary
			 of the Heritage Area shall follow the Mississippi-Alabama State line until it
			 reaches the Mississippi-Tennessee State line, the intersection of which shall
			 be the northeast terminus of the Heritage Area; and
								(v)the boundary shall extend due west until it
			 reaches U.S. Highway 51, the intersection of which shall be the northwest
			 terminus of the Heritage Area.
								(3)Local coordinating entity
							(A)In generalThe local coordinating entity for the
			 Heritage Area shall be the Mississippi Hills Heritage Area Alliance, a
			 nonprofit organization registered by the State, with the cooperation and
			 support of the University of Mississippi.
							(B)Board of Directors
								(i)In generalThe local coordinating entity shall be
			 governed by a Board of Directors comprised of not more than 30 members.
								(ii)CompositionMembers of the Board of Directors shall
			 consist of—
									(I)not more than 1 representative from each of
			 the counties described in paragraph (2)(A); and
									(II)any ex-officio members that may be
			 appointed by the Board of Directors, as the Board of Directors determines to be
			 necessary.
									(c)Duties and authorities of local
			 coordinating entity
						(1)Duties of the local coordinating
			 entityTo further the
			 purposes of the Heritage Area, the local coordinating entity shall—
							(A)prepare, and submit to the Secretary, in
			 accordance with subsection (d), a management plan for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
								(i)establishing and maintaining interpretive
			 exhibits and programs within the Heritage Area;
								(ii)developing recreational opportunities in
			 the Heritage Area;
								(iii)increasing public awareness of, and
			 appreciation for, natural, historical, cultural, archaeological, and
			 recreational resources of the Heritage Area;
								(iv)restoring historic sites and buildings in
			 the Heritage Area that are consistent with the themes of the Heritage Area;
			 and
								(v)carrying out any other activity that the
			 local coordinating entity determines to be consistent with this section;
								(C)conduct meetings open to the public at
			 least annually regarding the development and implementation of the management
			 plan;
							(D)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this section specifying—
								(i)the accomplishments of the local
			 coordinating entity;
								(ii)the expenses and income of the local
			 coordinating entity;
								(iii)the amounts and sources of matching
			 funds;
								(iv)the amounts leveraged with Federal funds
			 and sources of the leveraged funds; and
								(v)grants made to any other entities during
			 the fiscal year;
								(E)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(F)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
							(G)ensure that each county included in the
			 Heritage Area is appropriately represented on any oversight advisory committee
			 established under this section to coordinate the Heritage Area.
							(2)AuthoritiesThe local coordinating entity may, subject
			 to the prior approval of the Secretary, for the purposes of preparing and
			 implementing the management plan, use Federal funds made available under this
			 section to—
							(A)make grants and loans to the State,
			 political subdivisions of the State, nonprofit organizations, and other
			 persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, and other organizations;
							(C)hire and compensate staff;
							(D)obtain funds or services from any source,
			 including funds and services provided under any other Federal law or program;
			 and
							(E)contract for goods or services.
							(3)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds received under this section to
			 acquire any interest in real property.
						(d)Management plan
						(1)In generalNot later than 3 years after the date on
			 which funds are made available to develop the management plan, the local
			 coordinating entity shall submit to the Secretary for approval a proposed
			 management plan for the Heritage Area.
						(2)RequirementsThe management plan for the Heritage Area
			 shall—
							(A)provide recommendations for the
			 preservation, conservation, enhancement, funding, management, interpretation,
			 development, and promotion of the cultural, historical, archaeological,
			 natural, and recreational resources of the Heritage Area;
							(B)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the Heritage Area;
							(C)include—
								(i)an inventory of the natural, historical,
			 cultural, archaeological, and recreational resources of the Heritage Area;
			 and
								(ii)an analysis of how Federal, State, tribal,
			 and local programs may best be coordinated to promote and carry out this
			 section;
								(D)provide recommendations for educational and
			 interpretive programs to provide information to the public on the resources of
			 the Heritage Area; and
							(E)involve residents of affected communities
			 and tribal and local governments.
							(3)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with this subsection, the local coordinating entity
			 shall not qualify for additional financial assistance under this section until
			 the management plan is submitted to, and approved by, the Secretary.
						(4)Approval of management plan
							(A)ReviewNot later than 180 days after the date on
			 which the Secretary receives the management plan, the Secretary shall approve
			 or disapprove the management plan.
							(B)Consultation requiredThe Secretary shall consult with the
			 Governor of the State and any tribal government in which the Heritage Area is
			 located before approving the management plan.
							(C)Criteria for approvalIn determining whether to approve the
			 management plan, the Secretary shall consider whether—
								(i)the local coordinating entity represents
			 the diverse interests of the Heritage Area, including governments, natural and
			 historical resource protection organizations, educational institutions,
			 businesses, community residents, and recreational organizations;
								(ii)the local coordinating entity has afforded
			 adequate opportunity for public and governmental involvement (including through
			 workshops and public meetings) in the preparation of the management
			 plan;
								(iii)the resource protection and interpretation
			 strategies described in the management plan, if implemented, would adequately
			 protect the natural, historical, cultural, archaeological, and recreational
			 resources of the Heritage Area;
								(iv)the management plan would not adversely
			 affect any activities authorized on Federal or tribal land under applicable
			 laws or land use plans;
								(v)the Secretary has received adequate
			 assurances from the appropriate State, tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, tribal,
			 and local aspects of the management plan; and
								(vi)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the management plan.
								(D)Action following disapproval
								(i)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
									(I)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
									(II)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
									(ii)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
								(E)Review; amendments
								(i)In generalAfter approval by the Secretary of the
			 management plan, the Alliance shall periodically—
									(I)review the management plan; and
									(II)submit to the Secretary, for review and
			 approval by the Secretary, any recommendations for revisions to the management
			 plan.
									(ii)In generalAn amendment to the management plan that
			 substantially alters the purposes of the Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
								(iii)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized to be appropriated by this section to implement an
			 amendment to the management plan until the Secretary approves the
			 amendment.
								(e)Duties and authorities of the
			 secretary
						(1)Technical and financial assistance
							(A)In generalOn the request of the local coordinating
			 entity, the Secretary may provide technical and financial assistance, on a
			 reimbursable or nonreimbursable basis (as determined by the Secretary), to the
			 local coordinating entity to develop and implement the management plan.
							(B)Cooperative agreementsThe Secretary may enter into cooperative
			 agreements with the local coordinating entity and other public or private
			 entities to provide technical or financial assistance under subparagraph
			 (A).
							(C)PriorityIn assisting the Heritage Area, the
			 Secretary shall give priority to actions that assist in—
								(i)conserving the significant natural,
			 historical, cultural, archaeological, and recreational resources of the
			 Heritage Area; and
								(ii)providing educational, interpretive, and
			 recreational opportunities consistent with the purposes of the Heritage
			 Area.
								(2)Evaluation; report
							(A)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area under
			 subsection (i), the Secretary shall—
								(i)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
								(ii)prepare a report with recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the progress of the local
			 coordinating entity with respect to—
									(I)accomplishing the purposes of this section
			 for the Heritage Area; and
									(II)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
									(ii)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
								(iii)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
								(C)Report
								(i)In generalBased on the evaluation conducted under
			 subparagraph (A)(i), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
								(ii)Required analysisIf the report prepared under this
			 subparagraph recommends that Federal funding for the Heritage Area be
			 reauthorized, the report shall include an analysis of—
									(I)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
									(II)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
									(iii)Submission to congressOn completion of a report under this
			 subparagraph, the Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(f)Relationship to other federal
			 agencies
						(1)In generalNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
						(2)Consultation and coordinationTo the maximum extent practicable, the head
			 of any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other federal agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(g)Effect
						(1)Property owners and regulatory
			 protectionsNothing in this
			 section—
							(A)abridges the rights of any owner of public
			 or private property, including the right to refrain from participating in any
			 plan, project, program, or activity conducted within the Heritage Area;
							(B)requires any property owner to—
								(i)permit public access (including Federal,
			 tribal, State, or local government access) to the property; or
								(ii)modify any provisions of Federal, tribal,
			 State, or local law with regard to public access or use of private land;
								(C)alters any duly adopted land use
			 regulations, approved land use plan, or any other regulatory authority of any
			 Federal, State, or local agency, or tribal government;
							(D)conveys any land use or other regulatory
			 authority to the local coordinating entity;
							(E)authorizes or implies the reservation or
			 appropriation of water or water rights;
							(F)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
							(G)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
							(2)No effect on Indian tribesNothing in this section—
							(A)restricts an Indian tribe from protecting
			 cultural or religious sites on tribal land; or
							(B)diminishes the trust responsibilities or
			 government-to-government obligations of the United States to any Indian tribe
			 recognized by the Federal Government.
							(h)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out this section $10,000,000, of which not more than $1,000,000 may be
			 made available for any fiscal year.
						(2)AvailabilityAmounts made available under paragraph (1)
			 shall remain available until expended.
						(3)Cost-sharing requirement
							(A)In generalThe Federal share of the total cost of any
			 activity under this section shall be not more than 50 percent.
							(B)FormThe non-Federal contribution—
								(i)shall be from non-Federal sources;
			 and
								(ii)may be in the form of in-kind contributions
			 of goods or services fairly valued.
								(i)Termination of financial
			 assistanceThe authority of
			 the Secretary to provide financial assistance under this section terminates on
			 the date that is 15 years after the date of enactment of this Act.
					8008.Mississippi Delta National Heritage
			 Area
					(a)DefinitionsIn this section:
						(1)BoardThe term Board means the Board
			 of Directors of the local coordinating entity.
						(2)Heritage areaThe term Heritage Area means
			 the Mississippi Delta National Heritage Area established by subsection
			 (b)(1).
						(3)Local coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (b)(4)(A).
						(4)Management planThe term management plan means
			 the management plan for the Heritage Area developed under subsection
			 (d).
						(5)MapThe term map means the map
			 entitled “Mississippi Delta National Heritage Area”, numbered T13/80,000, and
			 dated April 2008.
						(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(7)StateThe term State means the State
			 of Mississippi.
						(b)Establishment
						(1)EstablishmentThere is established in the State the
			 Mississippi Delta National Heritage Area.
						(2)BoundariesThe Heritage Area shall include all
			 counties in the State that contain land located in the alluvial floodplain of
			 the Mississippi Delta, including Bolivar, Carroll, Coahoma, Desoto, Holmes,
			 Humphreys, Issaquena, Leflore, Panola, Quitman, Sharkey, Sunflower,
			 Tallahatchie, Tate, Tunica, Warren, Washington, and Yazoo Counties in the
			 State, as depicted on the map.
						(3)Availability of mapThe map shall be on file and available for
			 public inspection in the office of the Director of the National Park
			 Service.
						(4)Local coordinating entity
							(A)DesignationThe Mississippi Delta National Heritage
			 Area Partnership shall be the local coordinating entity for the Heritage
			 Area.
							(B)Board of Directors
								(i)Composition
									(I)In generalThe local coordinating entity shall be
			 governed by a Board of Directors composed of 15 members, of whom—
										(aa)1 member shall be appointed by Delta State
			 University;
										(bb)1 member shall be appointed by Mississippi
			 Valley State University;
										(cc)1 member shall be appointed by Alcorn State
			 University;
										(dd)1 member shall be appointed by the Delta
			 Foundation;
										(ee)1 member shall be appointed by the Smith
			 Robertson Museum;
										(ff)1 member shall be appointed from the office
			 of the Governor of the State;
										(gg)1 member shall be appointed by Delta
			 Council;
										(hh)1 member shall be appointed from the
			 Mississippi Arts Commission;
										(ii)1 member shall be appointed from the
			 Mississippi Department of Archives and History;
										(jj)1 member shall be appointed from the
			 Mississippi Humanities Council; and
										(kk)up to 5 additional members shall be
			 appointed for staggered 1- and 2-year terms by County boards in the Heritage
			 Area.
										(II)Residency requirementsAt least 7 members of the Board shall
			 reside in the Heritage Area.
									(ii)Officers
									(I)In generalAt the initial meeting of the Board, the
			 members of the Board shall appoint a Chairperson, Vice Chairperson, and
			 Secretary/Treasurer.
									(II)Duties
										(aa)ChairpersonThe duties of the Chairperson shall
			 include—
											(AA)presiding over meetings of the
			 Board;
											(BB)executing documents of the Board;
			 and
											(CC)coordinating activities of the Heritage
			 Area with Federal, State, local, and nongovernmental officials.
											(bb)Vice ChairpersonThe Vice Chairperson shall act as
			 Chairperson in the absence or disability of the Chairperson.
										(iii)Management authority
									(I)In generalThe Board shall—
										(aa)exercise all corporate powers of the local
			 coordinating entity;
										(bb)manage the activities and affairs of the
			 local coordinating entity; and
										(cc)subject to any limitations in the articles
			 and bylaws of the local coordinating entity, this section, and any other
			 applicable Federal or State law, establish the policies of the local
			 coordinating entity.
										(II)StaffThe Board shall have the authority to
			 employ any services and staff that are determined to be necessary by a majority
			 vote of the Board.
									(iv)Bylaws
									(I)In generalThe Board may amend or repeal the bylaws of
			 the local coordinating entity at any meeting of the Board by a majority vote of
			 the Board.
									(II)NoticeThe Board shall provide notice of any
			 meeting of the Board at which an amendment to the bylaws is to be considered
			 that includes the text or a summary of the proposed amendment.
									(v)MinutesNot later than 60 days after a meeting of
			 the Board, the Board shall distribute the minutes of the meeting among all
			 Board members and the county supervisors in each county within the Heritage
			 Area.
								(c)Duties and authorities of local
			 coordinating entity
						(1)Duties of the local coordinating
			 entityTo further the
			 purposes of the Heritage Area, the local coordinating entity shall—
							(A)prepare, and submit to the Secretary, in
			 accordance with subsection (d), a management plan for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
								(i)carrying out programs and projects that
			 recognize, protect, and enhance important resource values within the Heritage
			 Area;
								(ii)establishing and maintaining interpretive
			 exhibits and programs within the Heritage Area;
								(iii)developing recreational and educational
			 opportunities in the Heritage Area;
								(iv)increasing public awareness of, and
			 appreciation for, natural, historic, scenic, and cultural resources of the
			 Heritage Area;
								(v)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with the themes of the
			 Heritage Area;
								(vi)ensuring that signs identifying points of
			 public access and sites of interest are posted throughout the Heritage Area;
			 and
								(vii)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the purposes of
			 the Heritage Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
							(E)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this section specifying—
								(i)the accomplishments of the local
			 coordinating entity;
								(ii)the expenses and income of the local
			 coordinating entity;
								(iii)the amounts and sources of matching
			 funds;
								(iv)the amounts leveraged with Federal funds
			 and sources of the leveraged funds; and
								(v)grants made to any other entities during
			 the fiscal year;
								(F)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(G)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
							(H)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
							(2)AuthoritiesThe local coordinating entity may, subject
			 to the prior approval of the Secretary, for the purposes of preparing and
			 implementing the management plan, use Federal funds made available under this
			 section to—
							(A)make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, Federal agencies, and other interested
			 parties;
							(C)hire and compensate staff;
							(D)obtain funds or services from any source,
			 including funds and services provided under any other Federal law or
			 program;
							(E)contract for goods or services; and
							(F)support activities of partners and any
			 other activities that further the purposes of the Heritage Area and are
			 consistent with the approved management plan.
							(3)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds received under this section to
			 acquire any interest in real property.
						(d)Management plan
						(1)In generalNot later than 3 years after the date on
			 which funds are made available to develop the management plan, the local
			 coordinating entity shall submit to the Secretary for approval a proposed
			 management plan for the Heritage Area.
						(2)RequirementsThe management plan for the Heritage Area
			 shall—
							(A)describe comprehensive policies, goals,
			 strategies, and recommendations for telling the story of the heritage of the
			 region and encouraging long-term resource protection, enhancement,
			 interpretation, funding, management, and development of the Heritage
			 Area;
							(B)take into consideration existing State,
			 county, and local plans in the development and implementation of the management
			 plan;
							(C)include a description of actions and
			 commitments that governments, private organizations, and citizens plan to take
			 to protect, enhance, and interpret the cultural, historical, archaeological,
			 natural, and recreational resources of the Heritage Area;
							(D)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the Heritage Area;
							(E)include an inventory of the cultural,
			 historical, archaeological, natural, and recreational resources of the Heritage
			 Area relating to the stories and themes of the region that should be protected,
			 enhanced, managed, or developed;
							(F)recommend policies and strategies for
			 resource management including, the development of intergovernmental and
			 interagency agreements to protect the natural, historic, cultural, educational,
			 scenic, and recreational resources of the Heritage Area;
							(G)describe a program for implementation of
			 the management plan, including—
								(i)performance goals;
								(ii)plans for resource protection, enhancement,
			 and interpretation; and
								(iii)specific commitments for implementation
			 that have been made by the local coordinating entity or any government,
			 organization, business, or individual;
								(H)include an analysis of, and recommendations
			 for, ways in which Federal, State, tribal, and local programs may best be
			 coordinated (including the role of the National Park Service and other Federal
			 agencies associated with the Heritage Area) to further the purposes of this
			 section;
							(I)include an interpretive plan for the
			 Heritage Area; and
							(J)include a business plan that—
								(i)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities described in the management plan; and
								(ii)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the Heritage Area.
								(3)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with this subsection, the local coordinating entity
			 shall not qualify for additional financial assistance under this section until
			 the management plan is submitted to, and approved by, the Secretary.
						(4)Approval of management plan
							(A)ReviewNot later than 180 days after the date on
			 which the Secretary receives the management plan, the Secretary shall approve
			 or disapprove the management plan.
							(B)Consultation requiredThe Secretary shall consult with the
			 Governor of the State and any tribal government in which the Heritage Area is
			 located before approving the management plan.
							(C)Criteria for approvalIn determining whether to approve the
			 management plan, the Secretary shall consider whether—
								(i)the local coordinating entity represents
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, community residents, and recreational organizations;
								(ii)the local coordinating entity has afforded
			 adequate opportunity for public and governmental involvement (including through
			 workshops and public meetings) in the preparation of the management
			 plan;
								(iii)the resource protection and interpretation
			 strategies described in the management plan, if implemented, would adequately
			 protect the cultural, historical, archaeological, natural, and recreational
			 resources of the Heritage Area;
								(iv)the management plan would not adversely
			 affect any activities authorized on Federal or tribal land under applicable
			 laws or land use plans;
								(v)the Secretary has received adequate
			 assurances from the appropriate State, tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, tribal,
			 and local aspects of the management plan; and
								(vi)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the management plan.
								(D)Action following disapproval
								(i)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
									(I)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
									(II)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
									(ii)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
								(E)Amendments
								(i)In generalAn amendment to the management plan that
			 substantially alters the purposes of the Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
								(ii)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized to be appropriated by this section to implement an
			 amendment to the management plan until the Secretary approves the
			 amendment.
								(e)Duties and authorities of the
			 secretary
						(1)Technical and financial assistance
							(A)In generalOn the request of the local coordinating
			 entity, the Secretary may provide technical and financial assistance, on a
			 reimbursable or nonreimbursable basis (as determined by the Secretary), to the
			 local coordinating entity to develop and implement the management plan.
							(B)Cooperative agreementsThe Secretary may enter into cooperative
			 agreements with the local coordinating entity and other public or private
			 entities to provide technical or financial assistance under subparagraph
			 (A).
							(C)PriorityIn assisting the Heritage Area, the
			 Secretary shall give priority to actions that assist in—
								(i)conserving the significant cultural,
			 historical, archaeological, natural, and recreational resources of the Heritage
			 Area; and
								(ii)providing educational, interpretive, and
			 recreational opportunities consistent with the purposes of the Heritage
			 Area.
								(D)Prohibition of certain
			 requirementsThe Secretary
			 may not, as a condition of the provision of technical or financial assistance
			 under this subsection, require any recipient of the assistance to impose or
			 modify any land use restriction or zoning ordinance.
							(2)Evaluation; report
							(A)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area under
			 subsection (i), the Secretary shall—
								(i)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
								(ii)prepare a report with recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the progress of the local
			 coordinating entity with respect to—
									(I)accomplishing the purposes of this section
			 for the Heritage Area; and
									(II)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
									(ii)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
								(iii)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
								(C)Report
								(i)In generalBased on the evaluation conducted under
			 subparagraph (A)(i), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
								(ii)Required analysisIf the report prepared under this
			 subparagraph recommends that Federal funding for the Heritage Area be
			 reauthorized, the report shall include an analysis of—
									(I)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
									(II)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
									(iii)Submission to congressOn completion of a report under this
			 subparagraph, the Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(f)Relationship to other federal
			 agencies
						(1)In generalNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
						(2)Consultation and coordinationTo the maximum extent practicable, the head
			 of any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other federal agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(g)Property owners and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any owner of public
			 or private property, including the right to refrain from participating in any
			 plan, project, program, or activity conducted within the Heritage Area;
						(2)requires any property owner to—
							(A)permit public access (including Federal,
			 tribal, State, or local government access) to the property; or
							(B)modify any provisions of Federal, tribal,
			 State, or local law with regard to public access or use of private land;
							(3)alters any duly adopted land use
			 regulations, approved land use plan, or any other regulatory authority of any
			 Federal, State, or local agency, or tribal government;
						(4)conveys any land use or other regulatory
			 authority to the local coordinating entity;
						(5)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(6)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area;
						(7)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property;
						(8)restricts an Indian tribe from protecting
			 cultural or religious sites on tribal land; or
						(9)diminishes the trust responsibilities of
			 government-to-government obligations of the United States of any federally
			 recognized Indian tribe.
						(h)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out this section $10,000,000, of which not more than $1,000,000 may be
			 made available for any fiscal year.
						(2)Cost-sharing requirement
							(A)In generalThe Federal share of the total cost of any
			 activity under this section shall be not more than 50 percent.
							(B)FormThe non-Federal contribution—
								(i)shall be from non-Federal sources;
			 and
								(ii)may be in the form of in-kind contributions
			 of goods or services fairly valued.
								(i)Termination of financial
			 assistanceThe authority of
			 the Secretary to provide financial assistance under this section terminates on
			 the date that is 15 years after the date of enactment of this Act.
					8009.Muscle Shoals National Heritage Area,
			 Alabama
					(a)PurposesThe purposes of this section are—
						(1)to preserve, support, conserve, and
			 interpret the legacy of the region represented by the Heritage Area as
			 described in the feasibility study prepared by the National Park
			 Service;
						(2)to promote heritage, cultural, and
			 recreational tourism, and to develop educational and cultural programs for
			 visitors and the general public;
						(3)to recognize and interpret important events
			 and geographic locations representing key developments in the growth of the
			 United States, including the Native American, Colonial American, European
			 American, and African American heritage;
						(4)to recognize and interpret the manner by
			 which the distinctive geography of the region has shaped the development of the
			 settlement, defense, transportation, commerce, and culture of the
			 region;
						(5)to provide a cooperative management
			 framework to foster a close working relationship with all levels of government,
			 the private sector, and the local communities in the region to identify,
			 preserve, interpret, and develop the historical, cultural, scenic, and natural
			 resources of the region for the educational and inspirational benefit of
			 current and future generations; and
						(6)to provide appropriate linkages between
			 units of the National Park System and communities, governments, and
			 organizations within the Heritage Area.
						(b)DefinitionsIn this section:
						(1)Heritage AreaThe term Heritage Area means
			 the Muscle Shoals National Heritage Area established by subsection
			 (c)(1).
						(2)Local coordinating entityThe term local coordinating
			 entity means the Muscle Shoals Regional Center, the local coordinating
			 entity for the Heritage Area designated by subsection (c)(4).
						(3)Management planThe term management plan means
			 the plan for the Heritage Area required under subsection (d)(1)(A).
						(4)MapThe term map means the map
			 entitled Muscle Shoals National Heritage Area, numbered
			 T08/80,000, and dated October 2007.
						(5)StateThe term State means the
			 State of Alabama.
						(c)Establishment
						(1)In generalThere is established the Muscle Shoals
			 National Heritage Area in the State.
						(2)BoundariesThe Heritage Area shall be comprised of the
			 following areas, as depicted on the map:
							(A)The Counties of Colbert, Franklin,
			 Lauderdale, Lawrence, Limestone, and Morgan, Alabama.
							(B)The Wilson Dam.
							(C)The Handy Home.
							(D)The birthplace of Helen Keller.
							(3)Availability mapThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park Service and
			 the local coordinating entity.
						(4)Local coordinating entityThe Muscle Shoals Regional Center shall be
			 the local coordinating entity for the Heritage Area.
						(d)Duties and authorities of local
			 coordinating entity
						(1)Duties of the local coordinating
			 entityTo further the
			 purposes of the Heritage Area, the local coordinating entity shall—
							(A)prepare, and submit to the Secretary, in
			 accordance with subsection (e), a management plan for the Heritage Area;
							(B)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this section specifying—
								(i)the accomplishments of the local
			 coordinating entity;
								(ii)the expenses and income of the local
			 coordinating entity;
								(iii)the amounts and sources of matching
			 funds;
								(iv)the amounts leveraged with Federal funds
			 and sources of the leveraged funds; and
								(v)grants made to any other entities during
			 the fiscal year;
								(C)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(D)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area;
			 and
							(E)serve as a catalyst for the implementation
			 of projects and programs among diverse partners in the Heritage Area.
							(2)AuthoritiesThe local coordinating entity may, subject
			 to the prior approval of the Secretary, for the purposes of preparing and
			 implementing the management plan, use Federal funds made available under this
			 section to—
							(A)make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, Federal agencies, and other interested
			 parties;
							(C)hire and compensate staff, including
			 individuals with expertise in—
								(i)natural, historical, cultural, educational,
			 scenic, and recreational resource conservation;
								(ii)economic and community development;
			 and
								(iii)heritage planning;
								(D)obtain funds or services from any source,
			 including funds and services provided under any other Federal law or
			 program;
							(E)contract for goods or services; and
							(F)support activities of partners and any
			 other activities that further the purposes of the Heritage Area and are
			 consistent with the approved management plan.
							(3)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds received under this section to
			 acquire any interest in real property.
						(e)Management plan
						(1)In generalNot later than 3 years after the date on
			 which funds are made available to develop the management plan, the local
			 coordinating entity shall submit to the Secretary for approval a proposed
			 management plan for the Heritage Area.
						(2)RequirementsThe management plan for the Heritage Area
			 shall—
							(A)describe comprehensive policies, goals,
			 strategies, and recommendations for telling the story of the heritage of the
			 area covered by the Heritage Area and encouraging long-term resource
			 protection, enhancement, interpretation, funding, management, and development
			 of the Heritage Area;
							(B)include a description of actions and
			 commitments that Federal, State, tribal, and local governments, private
			 organizations, and citizens plan to take to protect, enhance, interpret, fund,
			 manage, and develop the natural, historic, cultural, educational, scenic, and
			 recreational resources of the Heritage Area;
							(C)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the Heritage Area;
							(D)include an inventory of the natural,
			 historic, cultural, educational, scenic, and recreational resources of the
			 Heritage Area relating to the stories and themes of the Heritage Area that
			 should be protected, enhanced, interpreted, managed, funded, or
			 developed;
							(E)recommend policies and strategies for
			 resource management, including the development of intergovernmental and
			 interagency agreements to protect, enhance, interpret, fund, manage, and
			 develop the natural, historic, cultural, educational, scenic, and recreational
			 resources of the Heritage Area;
							(F)describe a program for implementation of
			 the management plan, including—
								(i)performance goals;
								(ii)plans for resource protection, enhancement,
			 interpretation, funding, management, and development; and
								(iii)specific commitments for implementation
			 that have been made by the local coordinating entity or any Federal, State,
			 tribal, or local government agency, organization, business, or
			 individual;
								(G)include an analysis of, and recommendations
			 for, ways in which Federal, State, tribal, and local programs may best be
			 coordinated (including the role of the National Park Service and other Federal
			 agencies associated with the Heritage Area) to further the purposes of this
			 section; and
							(H)include a business plan that—
								(i)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities described in the management plan; and
								(ii)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the Heritage Area.
								(3)Termination of fundingIf the management plan is not submitted to
			 the Secretary by the date that is 3 years after the date on which funds are
			 first made available to develop the management plan, the local coordinating
			 entity shall not qualify for additional financial assistance under this section
			 until the management plan is submitted to, and approved by, the
			 Secretary.
						(4)Approval of management plan
							(A)ReviewNot later than 180 days after the date on
			 which the Secretary receives the management plan, the Secretary shall approve
			 or disapprove the management plan.
							(B)Consultation requiredThe Secretary shall consult with the
			 Governor of the State in which the Heritage Area is located before approving
			 the management plan.
							(C)Criteria for approvalIn determining whether to approve the
			 management plan, the Secretary shall consider whether—
								(i)the local coordinating entity represents
			 the diverse interests of the Heritage Area, including Federal, State, tribal,
			 and local governments, natural and historic resource protection organizations,
			 educational institutions, businesses, community residents, recreational
			 organizations, and private property owners;
								(ii)the local coordinating entity—
									(I)has afforded adequate opportunity for
			 public and Federal, State, tribal, and local governmental involvement
			 (including through workshops and public meetings) in the preparation of the
			 management plan; and
									(II)provides for at least semiannual public
			 meetings to ensure adequate implementation of the management plan;
									(iii)the resource protection, enhancement,
			 interpretation, funding, management, and development strategies described in
			 the management plan, if implemented, would adequately protect, enhance,
			 interpret, fund, manage, and develop the natural, historic, cultural, scenic,
			 and recreational resources of the Heritage Area;
								(iv)the management plan would not adversely
			 affect any activities authorized on Federal land under applicable laws or land
			 use plans;
								(v)the Secretary has received adequate
			 assurances from the appropriate State, tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, tribal,
			 and local aspects of the management plan;
								(vi)the local coordinating entity has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the management plan; and
								(vii)the management plan demonstrates
			 partnerships among the local coordinating entity, Federal, State, tribal, and
			 local governments, regional planning organizations, nonprofit organizations,
			 and private sector parties for implementation of the management plan.
								(D)Disapproval
								(i)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
									(I)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
									(II)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
									(ii)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
								(E)Amendments
								(i)In generalAn amendment to the management plan that
			 substantially alters the purposes of the Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
								(ii)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized by this section to implement an amendment to the
			 management plan until the Secretary approves the amendment.
								(F)AuthoritiesThe Secretary may—
								(i)provide technical assistance under the
			 authority of this section for the development and implementation of the
			 management plan; and
								(ii)enter into cooperative agreements with
			 interested parties to carry out this section.
								(f)Duties and authorities of the
			 secretary
						(1)Technical and financial assistance
							(A)In generalOn the request of the local coordinating
			 entity, the Secretary may provide technical and financial assistance, on a
			 reimbursable or nonreimbursable basis (as determined by the Secretary), to the
			 local coordinating entity to develop and implement the management plan.
							(B)Cooperative agreementsThe Secretary may enter into cooperative
			 agreements with the local coordinating entity and other public or private
			 entities to provide technical or financial assistance under subparagraph
			 (A).
							(2)Evaluation; report
							(A)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area under
			 subsection (j), the Secretary shall—
								(i)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
								(ii)prepare a report with recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the progress of the local
			 coordinating entity with respect to—
									(I)accomplishing the purposes of this section
			 for the Heritage Area; and
									(II)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
									(ii)analyze the Federal, State, tribal, local,
			 and private investments in the Heritage Area to determine the leverage and
			 impact of the investments; and
								(iii)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
								(C)Report
								(i)In generalBased on the evaluation conducted under
			 subparagraph (A)(i), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
								(ii)Required analysisIf the report prepared under this
			 subparagraph recommends that Federal funding for the Heritage Area be
			 reauthorized, the report shall include an analysis of—
									(I)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
									(II)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
									(iii)Submission to congressOn completion of a report under this
			 subparagraph, the Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(g)Relationship to other Federal
			 agencies
						(1)In generalNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other law.
						(2)Consultation and coordinationTo the maximum extent practicable, the head
			 of any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity to the maximum extent
			 practicable.
						(3)Other Federal agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(h)Property owners and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any owner of public
			 or private property, including the right to refrain from participating in any
			 plan, project, program, or activity conducted within the Heritage Area;
						(2)requires any property owner to—
							(A)permit public access (including Federal,
			 tribal, State, or local government access) to the property; or
							(B)modify any provisions of Federal, tribal,
			 State, or local law with regard to public access or use of private land;
							(3)alters any duly adopted land use
			 regulations, approved land use plan, or any other regulatory authority of any
			 Federal, State, or local agency, or tribal government;
						(4)conveys any land use or other regulatory
			 authority to the local coordinating entity;
						(5)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(6)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
						(7)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
						(i)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out this section $10,000,000, of which not more than $1,000,000 may be
			 made available for any fiscal year.
						(2)AvailabilityFunds made available under paragraph (1)
			 shall remain available until expended.
						(3)Cost-Sharing Requirement
							(A)In generalThe Federal share of the total cost of any
			 activity under this section shall be not more than 50 percent.
							(B)FormThe non-Federal contribution may be in the
			 form of in-kind contributions of goods or services fairly valued.
							(4)Use of Federal funds from other
			 sourcesNothing in this
			 section precludes the local coordinating entity from using Federal funds
			 available under provisions of law other than this section for the purposes for
			 which those funds were authorized.
						(j)Termination of effectivenessThe authority of the Secretary to provide
			 financial assistance under this section terminates on the date that is 15 years
			 after the date of enactment of this Act.
					8010.Kenai Mountains-Turnagain Arm National
			 Heritage Area, Alaska
					(a)DefinitionsIn this section:
						(1)Heritage AreaThe term Heritage Area means
			 the Kenai Mountains-Turnagain Arm National Heritage Area established by
			 subsection (b)(1).
						(2)Local coordinating entityThe term local coordinating
			 entity means the Kenai Mountains-Turnagain Arm Corridor Communities
			 Association.
						(3)Management planThe term management plan means
			 the plan prepared by the local coordinating entity for the Heritage Area that
			 specifies actions, policies, strategies, performance goals, and recommendations
			 to meet the goals of the Heritage Area, in accordance with this section.
						(4)MapThe term map means the map
			 entitled Proposed Kenai Mountains-Turnagain Arm NHA and dated
			 August 7, 2007.
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Designation of the Kenai
			 Mountains-Turnagain Arm National Heritage Area
						(1)EstablishmentThere is established the Kenai
			 Mountains-Turnagain Arm National Heritage Area.
						(2)BoundariesThe Heritage Area shall be comprised of the
			 land in the Kenai Mountains and upper Turnagain Arm region, as generally
			 depicted on the map.
						(3)Availability of mapThe map shall be on file and available for
			 public inspection in—
							(A)the appropriate offices of the Forest
			 Service, Chugach National Forest;
							(B)the Alaska Regional Office of the National
			 Park Service; and
							(C)the office of the Alaska State Historic
			 Preservation Officer.
							(c)Management plan
						(1)Local coordinating entityThe local coordinating entity, in
			 partnership with other interested parties, shall develop a management plan for
			 the Heritage Area in accordance with this section.
						(2)RequirementsThe management plan for the Heritage Area
			 shall—
							(A)describe comprehensive policies, goals,
			 strategies, and recommendations for use in—
								(i)telling the story of the heritage of the
			 area covered by the Heritage Area; and
								(ii)encouraging long-term resource protection,
			 enhancement, interpretation, funding, management, and development of the
			 Heritage Area;
								(B)include a description of actions and
			 commitments that the Federal Government, State, tribal, and local governments,
			 private organizations, and citizens will take to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the Heritage Area;
							(C)specify existing and potential sources of
			 funding or economic development strategies to protect, enhance, interpret,
			 fund, manage, and develop the Heritage Area;
							(D)include an inventory of the natural,
			 historical, cultural, educational, scenic, and recreational resources of the
			 Heritage Area relating to the national importance and themes of the Heritage
			 Area that should be protected, enhanced, interpreted, managed, funded, and
			 developed;
							(E)recommend policies and strategies for
			 resource management, including the development of intergovernmental and
			 interagency agreements to protect, enhance, interpret, fund, manage, and
			 develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area;
							(F)describe a program for implementation for
			 the management plan, including—
								(i)performance goals;
								(ii)plans for resource protection, enhancement,
			 interpretation, funding, management, and development; and
								(iii)specific commitments for implementation
			 that have been made by the local coordinating entity or any Federal, State,
			 tribal, or local government agency, organization, business, or
			 individual;
								(G)include an analysis of, and recommendations
			 for, means by which Federal, State, tribal, and local programs may best be
			 coordinated (including the role of the National Park Service, the Forest
			 Service, and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this section; and
							(H)include a business plan that—
								(i)describes the role, operation, financing,
			 and functions of the local coordinating entity and each of the major activities
			 contained in the management plan; and
								(ii)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the Heritage Area.
								(3)Deadline
							(A)In generalNot later than 3 years after the date on
			 which funds are first made available to develop the management plan after the
			 date of enactment of this Act, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
							(B)Termination of fundingIf the management plan is not submitted to
			 the Secretary in accordance with subparagraph (A), the local coordinating
			 entity shall not qualify for any additional financial assistance under this
			 section until such time as the management plan is submitted to and approved by
			 the Secretary.
							(4)Approval of management plan
							(A)ReviewNot later than 180 days after receiving the
			 management plan under paragraph (3), the Secretary shall review and approve or
			 disapprove the management plan for a Heritage Area on the basis of the criteria
			 established under subparagraph (C).
							(B)ConsultationThe Secretary shall consult with the
			 Governor of the State in which the Heritage Area is located before approving a
			 management plan for the Heritage Area.
							(C)Criteria for approvalIn determining whether to approve a
			 management plan for the Heritage Area, the Secretary shall consider
			 whether—
								(i)the local coordinating entity represents
			 the diverse interests of the Heritage Area, including the Federal Government,
			 State, tribal, and local governments, natural and historical resource
			 protection organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
								(ii)the local coordinating entity—
									(I)has afforded adequate opportunity for
			 public and Federal, State, tribal, and local governmental involvement
			 (including through workshops and hearings) in the preparation of the management
			 plan; and
									(II)provides for at least semiannual public
			 meetings to ensure adequate implementation of the management plan;
									(iii)the resource protection, enhancement,
			 interpretation, funding, management, and development strategies described in
			 the management plan, if implemented, would adequately protect, enhance,
			 interpret, fund, manage, and develop the natural, historical, cultural,
			 educational, scenic, and recreational resources of the Heritage Area;
								(iv)the management plan would not adversely
			 affect any activities authorized on Federal land under public land laws or land
			 use plans;
								(v)the local coordinating entity has
			 demonstrated the financial capability, in partnership with other interested
			 parties, to carry out the plan;
								(vi)the Secretary has received adequate
			 assurances from the appropriate State, tribal, and local officials whose
			 support is needed to ensure the effective implementation of the State, tribal,
			 and local elements of the management plan; and
								(vii)the management plan demonstrates
			 partnerships among the local coordinating entity, Federal Government, State,
			 tribal, and local governments, regional planning organizations, nonprofit
			 organizations, or private sector parties for implementation of the management
			 plan.
								(D)Disapproval
								(i)In generalIf the Secretary disapproves the management
			 plan, the Secretary—
									(I)shall advise the local coordinating entity
			 in writing of the reasons for the disapproval; and
									(II)may make recommendations to the local
			 coordinating entity for revisions to the management plan.
									(ii)DeadlineNot later than 180 days after receiving a
			 revised management plan, the Secretary shall approve or disapprove the revised
			 management plan.
								(E)Amendments
								(i)In generalAn amendment to the management plan that
			 substantially alters the purposes of the Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
								(ii)ImplementationThe local coordinating entity shall not use
			 Federal funds authorized by this section to implement an amendment to the
			 management plan until the Secretary approves the amendment.
								(F)AuthoritiesThe Secretary may—
								(i)provide technical assistance under the
			 authority of this section for the development and implementation of the
			 management plan; and
								(ii)enter into cooperative agreements with
			 interested parties to carry out this section.
								(d)Evaluation; report
						(1)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area under this
			 section, the Secretary shall—
							(A)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
							(B)prepare a report in accordance with
			 paragraph (3).
							(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
							(A)assess the progress of the local
			 coordinating entity with respect to—
								(i)accomplishing the purposes of the
			 authorizing legislation for the Heritage Area; and
								(ii)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;
								(B)analyze the Federal, State, tribal, local,
			 and private investments in the Heritage Area to determine the impact of the
			 investments; and
							(C)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
							(3)ReportBased on the evaluation conducted under
			 paragraph (1)(A), the Secretary shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report that includes recommendations for the future
			 role of the National Park Service, if any, with respect to the Heritage
			 Area.
						(e)Local coordinating entity
						(1)DutiesTo further the purposes of the Heritage
			 Area, in addition to developing the management plan for the Heritage Area under
			 subsection (c), the local coordinating entity shall—
							(A)serve to facilitate and expedite the
			 implementation of projects and programs among diverse partners in the Heritage
			 Area;
							(B)submit an annual report to the Secretary
			 for each fiscal year for which the local coordinating entity receives Federal
			 funds under this section, specifying—
								(i)the specific performance goals and
			 accomplishments of the local coordinating entity;
								(ii)the expenses and income of the local
			 coordinating entity;
								(iii)the amounts and sources of matching
			 funds;
								(iv)the amounts leveraged with Federal funds
			 and sources of the leveraging; and
								(v)grants made to any other entities during
			 the fiscal year;
								(C)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds; and
							(D)encourage economic viability and
			 sustainability that is consistent with the purposes of the Heritage
			 Area.
							(2)AuthoritiesFor the purpose of preparing and
			 implementing the approved management plan for the Heritage Area under
			 subsection (c), the local coordinating entity may use Federal funds made
			 available under this section—
							(A)to make grants to political jurisdictions,
			 nonprofit organizations, and other parties within the Heritage Area;
							(B)to enter into cooperative agreements with
			 or provide technical assistance to political jurisdictions, nonprofit
			 organizations, Federal agencies, and other interested parties;
							(C)to hire and compensate staff, including
			 individuals with expertise in—
								(i)natural, historical, cultural, educational,
			 scenic, and recreational resource conservation;
								(ii)economic and community development;
			 and
								(iii)heritage planning;
								(D)to obtain funds or services from any
			 source, including other Federal programs;
							(E)to enter into contracts for goods or
			 services; and
							(F)to support activities of partners and any
			 other activities that further the purposes of the Heritage Area and are
			 consistent with the approved management plan.
							(3)Prohibition on acquisition of real
			 propertyThe local
			 coordinating entity may not use Federal funds authorized under this section to
			 acquire any interest in real property.
						(f)Relationship to other Federal
			 agencies
						(1)In generalNothing in this section affects the
			 authority of a Federal agency to provide technical or financial assistance
			 under any other provision of law.
						(2)Consultation and coordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on a Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity, to the maximum extent practicable.
						(3)Other Federal agenciesNothing in this section—
							(A)modifies, alters, or amends any law
			 (including a regulation) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of a
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(g)Private property and regulatory
			 protectionsNothing in this
			 section—
						(1)abridges the rights of any property owner
			 (whether public or private), including the right to refrain from participating
			 in any plan, project, program, or activity conducted within the Heritage
			 Area;
						(2)requires any property owner to permit
			 public access (including access by Federal, State, tribal, or local agencies)
			 to the property of the property owner, or to modify public access or use of
			 property of the property owner under any other Federal, State, tribal, or local
			 law;
						(3)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority (such as the
			 authority to make safety improvements or increase the capacity of existing
			 roads or to construct new roads) of any Federal, State, tribal, or local
			 agency, or conveys any land use or other regulatory authority to any local
			 coordinating entity, including development and management of energy or water or
			 water-related infrastructure;
						(4)authorizes or implies the reservation or
			 appropriation of water or water rights;
						(5)diminishes the authority of any State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
						(6)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
						(h)Funding
						(1)Authorization of
			 appropriationsSubject to
			 paragraph (2), there is authorized to be appropriated to carry out this section
			 $1,000,000 for each fiscal year, to remain available until expended.
						(2)Limitation on total amounts
			 appropriatedNot more than a
			 total of $10,000,000 may be made available to carry out this section.
						(3)Cost-sharing
							(A)In generalThe Federal share of the total cost of any
			 activity carried out under this section shall not exceed 50 percent.
							(B)Form of non-Federal shareThe non-Federal share of the cost of any
			 activity carried out under this section may be provided in the form of in-kind
			 contributions of goods or services fairly valued.
							(i)Termination of authorityThe authority of the Secretary to provide
			 financial assistance under this section terminates on the date that is 15 years
			 after the date of enactment of this Act.
					BStudies
				8101.Chattahoochee Trace, Alabama and
			 Georgia
					(a)DefinitionsIn this section:
						(1)CorridorThe term Corridor means the
			 Chattahoochee Trace National Heritage Corridor.
						(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(3)Study areaThe term study area means the
			 study area described in subsection (b)(2).
						(b)Study
						(1)In generalThe Secretary, in consultation with State
			 historic preservation officers, State historical societies, State tourism
			 offices, and other appropriate organizations or agencies, shall conduct a study
			 to assess the suitability and feasibility of designating the study area as the
			 Chattahoochee Trace National Heritage Corridor.
						(2)Study areaThe study area includes—
							(A)the portion of the
			 Apalachicola-Chattahoochee-Flint River Basin and surrounding areas, as
			 generally depicted on the map entitled Chattahoochee Trace National
			 Heritage Corridor, Alabama/Georgia, numbered T05/80000, and dated July
			 2007; and
							(B)any other areas in the State of Alabama or
			 Georgia that—
								(i)have heritage aspects that are similar to
			 the areas depicted on the map described in subparagraph (A); and
								(ii)are adjacent to, or in the vicinity of,
			 those areas.
								(3)RequirementsThe study shall include analysis,
			 documentation, and determinations on whether the study area—
							(A)has an assemblage of natural, historic, and
			 cultural resources that—
								(i)represent distinctive aspects of the
			 heritage of the United States;
								(ii)are worthy of recognition, conservation,
			 interpretation, and continuing use; and
								(iii)would be best managed—
									(I)through partnerships among public and
			 private entities; and
									(II)by linking diverse and sometimes
			 noncontiguous resources and active communities;
									(B)reflects traditions, customs, beliefs, and
			 folklife that are a valuable part of the story of the United States;
							(C)provides—
								(i)outstanding opportunities to conserve
			 natural, historic, cultural, or scenic features; and
								(ii)outstanding recreational and educational
			 opportunities;
								(D)contains resources that—
								(i)are important to any identified themes of
			 the study area; and
								(ii)retain a degree of integrity capable of
			 supporting interpretation;
								(E)includes residents, business interests,
			 nonprofit organizations, and State and local governments that—
								(i)are involved in the planning of the
			 Corridor;
								(ii)have developed a conceptual financial plan
			 that outlines the roles of all participants in the Corridor, including the
			 Federal Government; and
								(iii)have demonstrated support for the
			 designation of the Corridor;
								(F)has a potential management entity to work
			 in partnership with the individuals and entities described in subparagraph (E)
			 to develop the Corridor while encouraging State and local economic activity;
			 and
							(G)has a conceptual boundary map that is
			 supported by the public.
							(c)ReportNot later than the 3rd fiscal year after
			 the date on which funds are first made available to carry out this section, the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes—
						(1)the findings of the study; and
						(2)any conclusions and recommendations of the
			 Secretary.
						8102.Northern Neck, Virginia
					(a)DefinitionsIn this section:
						(1)Proposed Heritage AreaThe term proposed Heritage
			 Area means the proposed Northern Neck National Heritage Area.
						(2)StateThe term State means the State
			 of Virginia.
						(3)Study AreaThe term study area means the
			 area that is comprised of—
							(A)the area of land located between the
			 Potomac and Rappahannock rivers of the eastern coastal region of the
			 State;
							(B)Westmoreland, Northumberland, Richmond,
			 King George, and Lancaster Counties of the State; and
							(C)any other area that—
								(i)has heritage aspects that are similar to
			 the heritage aspects of the areas described in subparagraph (A) or (B);
			 and
								(ii)is located adjacent to, or in the vicinity
			 of, those areas.
								(b)Study
						(1)In generalIn accordance with paragraphs (2) and (3),
			 the Secretary, in consultation with appropriate State historic preservation
			 officers, State historical societies, and other appropriate organizations,
			 shall conduct a study to determine the suitability and feasibility of
			 designating the study area as the Northern Neck National Heritage Area.
						(2)RequirementsThe study shall include analysis,
			 documentation, and determinations on whether the study area—
							(A)has an assemblage of natural, historical,
			 cultural, educational, scenic, or recreational resources that together are
			 nationally important to the heritage of the United States;
							(B)represents distinctive aspects of the
			 heritage of the United States worthy of recognition, conservation,
			 interpretation, and continuing use;
							(C)is best managed as such an assemblage
			 through partnerships among public and private entities at the local or regional
			 level;
							(D)reflects traditions, customs, beliefs, and
			 folklife that are a valuable part of the heritage of the United States;
							(E)provides outstanding opportunities to
			 conserve natural, historical, cultural, or scenic features;
							(F)provides outstanding recreational or
			 educational opportunities;
							(G)contains resources and has traditional uses
			 that have national importance;
							(H)includes residents, business interests,
			 nonprofit organizations, and appropriate Federal agencies and State and local
			 governments that are involved in the planning of, and have demonstrated
			 significant support for, the designation and management of the proposed
			 Heritage Area;
							(I)has a proposed local coordinating entity
			 that is responsible for preparing and implementing the management plan
			 developed for the proposed Heritage Area;
							(J)with respect to the designation of the
			 study area, has the support of the proposed local coordinating entity and
			 appropriate Federal agencies and State and local governments, each of which has
			 documented the commitment of the entity to work in partnership with each other
			 entity to protect, enhance, interpret, fund, manage, and develop the resources
			 located in the study area;
							(K)through the proposed local coordinating
			 entity, has developed a conceptual financial plan that outlines the roles of
			 all participants (including the Federal Government) in the management of the
			 proposed Heritage Area;
							(L)has a proposal that is consistent with
			 continued economic activity within the area; and
							(M)has a conceptual boundary map that is
			 supported by the public and appropriate Federal agencies.
							(3)Additional consultation
			 requirementIn conducting the
			 study under paragraph (1), the Secretary shall—
							(A)consult with the managers of any Federal
			 land located within the study area; and
							(B)before making any determination with
			 respect to the designation of the study area, secure the concurrence of each
			 manager with respect to each finding of the study.
							(c)Determination
						(1)In generalThe Secretary, in consultation with the
			 Governor of the State, shall review, comment on, and determine if the study
			 area meets each requirement described in subsection (b)(2) for designation as a
			 national heritage area.
						(2)Report
							(A)In generalNot later than 3 fiscal years after the
			 date on which funds are first made available to carry out the study, the
			 Secretary shall submit a report describing the findings, conclusions, and
			 recommendations of the study to—
								(i)the Committee on Energy and Natural
			 Resources of the Senate; and
								(ii)the Committee on Natural Resources of the
			 House of Representatives.
								(B)Requirements
								(i)In generalThe report shall contain—
									(I)any comments that the Secretary has
			 received from the Governor of the State relating to the designation of the
			 study area as a national heritage area; and
									(II)a finding as to whether the study area
			 meets each requirement described in subsection (b)(2) for designation as a
			 national heritage area.
									(ii)DisapprovalIf the Secretary determines that the study
			 area does not meet any requirement described in subsection (b)(2) for
			 designation as a national heritage area, the Secretary shall include in the
			 report a description of each reason for the determination.
								CAmendments relating to National Heritage
			 Corridors
				8201.Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor
					(a)Termination of authoritySection 106(b) of the Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461
			 note; Public Law 103–449) is amended by striking September 30,
			 2009 and inserting September 30, 2015.
					(b)Evaluation; reportSection 106 of the Quinebaug and Shetucket
			 Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note;
			 Public Law 103–449) is amended by adding at the end the following:
						
							(c)Evaluation; report
								(1)In generalNot later than 3 years before the date on
				which authority for Federal funding terminates for the Corridor, the Secretary
				shall—
									(A)conduct an evaluation of the
				accomplishments of the Corridor; and
									(B)prepare a report in accordance with
				paragraph (3).
									(2)EvaluationAn evaluation conducted under paragraph
				(1)(A) shall—
									(A)assess the progress of the management
				entity with respect to—
										(i)accomplishing the purposes of this title
				for the Corridor; and
										(ii)achieving the goals and objectives of the
				management plan for the Corridor;
										(B)analyze the Federal, State, local, and
				private investments in the Corridor to determine the leverage and impact of the
				investments; and
									(C)review the management structure,
				partnership relationships, and funding of the Corridor for purposes of
				identifying the critical components for sustainability of the Corridor.
									(3)Report
									(A)In generalBased on the evaluation conducted under
				paragraph (1)(A), the Secretary shall prepare a report that includes
				recommendations for the future role of the National Park Service, if any, with
				respect to the Corridor.
									(B)Required analysisIf the report prepared under subparagraph
				(A) recommends that Federal funding for the Corridor be reauthorized, the
				report shall include an analysis of—
										(i)ways in which Federal funding for the
				Corridor may be reduced or eliminated; and
										(ii)the appropriate time period necessary to
				achieve the recommended reduction or elimination.
										(C)Submission to congressOn completion of the report, the Secretary
				shall submit the report to—
										(i)the Committee on Energy and Natural
				Resources of the Senate; and
										(ii)the Committee on Natural Resources of the
				House of
				Representatives.
										.
					(c)Authorization of
			 appropriationsSection 109(a)
			 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of
			 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking
			 $10,000,000 and inserting $15,000,000.
					8202.Delaware And Lehigh National Heritage
			 CorridorThe Delaware and
			 Lehigh National Heritage Corridor Act of 1988 (16 U.S.C. 461 note; Public Law
			 100–692) is amended—
					(1)in section 9—
						(A)by striking The Commission
			 and inserting the following:
							
								(a)In generalThe
				Commission
								;
				and
						(B)by adding at the end the following:
							
								(b)Corporation as local coordinating
				entityBeginning on the date
				of enactment of the Omnibus Public Land
				Management Act of 2009, the Corporation shall be the local
				coordinating entity for the Corridor.
								(c)Implementation of management
				planThe Corporation shall
				assume the duties of the Commission for the implementation of the Plan.
								(d)Use of fundsThe Corporation may use Federal funds made
				available under this Act—
									(1)to make grants to, and enter into
				cooperative agreements with, the Federal Government, the Commonwealth,
				political subdivisions of the Commonwealth, nonprofit organizations, and
				individuals;
									(2)to hire, train, and compensate staff;
				and
									(3)to enter into contracts for goods and
				services.
									(e)Restriction on use of fundsThe Corporation may not use Federal funds
				made available under this Act to acquire land or an interest in
				land.
								; 
						(2)in section 10—
						(A)in the first sentence of subsection (c), by
			 striking shall assist the Commission and inserting shall,
			 on the request of the Corporation, assist;
						(B)in subsection (d)—
							(i)by striking Commission each
			 place it appears and inserting Corporation;
							(ii)by striking The Secretary
			 and inserting the following:
								
									(1)In generalThe
				Secretary
									;
				and
							(iii)by adding at the end the following:
								
									(2)Cooperative agreementsThe Secretary may enter into cooperative
				agreements with the Corporation and other public or private entities for the
				purpose of providing technical assistance and grants under paragraph
				(1).
									(3)PriorityIn providing assistance to the Corporation
				under paragraph (1), the Secretary shall give priority to activities that
				assist in—
										(A)conserving the significant natural,
				historic, cultural, and scenic resources of the Corridor; and
										(B)providing educational, interpretive, and
				recreational opportunities consistent with the purposes of the
				Corridor.
										;
				and
							(C)by adding at the end the following:
							
								(e)Transition memorandum of
				understandingThe Secretary
				shall enter into a memorandum of understanding with the Corporation to
				ensure—
									(1)appropriate transition of management of the
				Corridor from the Commission to the Corporation; and
									(2)coordination regarding the implementation
				of the Plan.
									;
				
						(3)in section 11, in the matter preceding
			 paragraph (1), by striking directly affecting;
					(4)in section 12—
						(A)in subsection (a), by striking
			 Commission each place it appears and inserting
			 Corporation;
						(B)in subsection (c)(1), by striking
			 2007 and inserting 2012; and
						(C)by adding at the end the following:
							
								(d)Termination of assistanceThe authority of the Secretary to provide
				financial assistance under this Act terminates on the date that is 5 years
				after the date of enactment of this
				subsection.
								;
				and
						(5)in section 14—
						(A)by redesignating paragraphs (4), (5), and
			 (6) as paragraphs (5), (6), and (7), respectively; and
						(B)by inserting after paragraph (3) the
			 following:
							
								(4)the term Corporation means the
				Delaware & Lehigh National Heritage Corridor, Incorporated, an organization
				described in section 501(c)(3), and exempt from Federal tax under section
				501(a), of the Internal Revenue Code of
				1986;
								.
						8203.Erie Canalway National Heritage
			 CorridorThe Erie Canalway
			 National Heritage Corridor Act (16 U.S.C. 461 note; Public Law 106–554) is
			 amended—
					(1)in section 804—
						(A)in subsection (b)—
							(i)in the matter preceding paragraph (1), by
			 striking 27 and inserting at least 21 members, but not
			 more than 27;
							(ii)in paragraph (2), by striking
			 Environment and inserting Environmental;
			 and
							(iii)in paragraph (3)—
								(I)in the matter preceding subparagraph (A),
			 by striking 19;
								(II)by striking subparagraph (A);
								(III)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (A) and (B), respectively;
								(IV)in subparagraph (B) (as redesignated by
			 subclause (III)), by striking the second sentence; and
								(V)by inserting after subparagraph (B) (as
			 redesignated by subclause (III)) the following:
									
										(C)The remaining members shall be—
											(i)appointed by the Secretary, based on
				recommendations from each member of the House of Representatives, the district
				of which encompasses the Corridor; and
											(ii)persons that are residents of, or employed
				within, the applicable congressional
				districts.
											;
								(B)in subsection (f), by striking
			 Fourteen members of the Commission and inserting A
			 majority of the serving Commissioners;
						(C)in subsection (g), by striking 14 of
			 its members and inserting a majority of the serving
			 Commissioners;
						(D)in subsection (h), by striking paragraph
			 (4) and inserting the following:
							
								(4)(A)to appoint any staff that may be necessary
				to carry out the duties of the Commission, subject to the provisions of title
				5, United States Code, relating to appointments in the competitive service;
				and
									(B)to
				fix the compensation of the staff, in accordance with the provisions of chapter
				51 and subchapter III of chapter 53 of title 5, United States Code, relating to
				the classification of positions and General Schedule pay
				rates;
									;
				and
						(E)in subsection (j), by striking 10
			 years and inserting 15 years;
						(2)in section 807—
						(A)in subsection (e), by striking with
			 regard to the preparation and approval of the Canalway Plan; and
						(B)by adding at the end the following:
							
								(f)Operational assistanceSubject to the availability of
				appropriations, the Superintendent of Saratoga National Historical Park may, on
				request, provide to public and private organizations in the Corridor (including
				the Commission) any operational assistance that is appropriate to assist with
				the implementation of the Canalway
				Plan.
								;
				and
						(3)in section 810(a)(1), in the first
			 sentence, by striking any fiscal year and inserting any
			 fiscal year, to remain available until expended.
					8204.John H. Chafee Blackstone River Valley
			 National Heritage CorridorSection 3(b)(2) of Public Law 99–647 (16
			 U.S.C. 461 note; 100 Stat. 3626, 120 Stat. 1857) is amended—
					(1)by striking shall be the the
			 and inserting shall be the; and
					(2)by striking Directors from
			 Massachusetts and Rhode Island; and inserting Directors from
			 Massachusetts and Rhode Island, ex officio, or their delegates;.
					IXBureau of Reclamation Authorizations
			 
			AFeasibility studies
				9001.Snake, Boise, and Payette River systems,
			 Idaho
					(a)In generalThe Secretary of the Interior, acting
			 through the Bureau of Reclamation, may conduct feasibility studies on projects
			 that address water shortages within the Snake, Boise, and Payette River systems
			 in the State of Idaho, and are considered appropriate for further study by the
			 Bureau of Reclamation Boise Payette water storage assessment report issued
			 during 2006.
					(b)Bureau of ReclamationA study conducted under this section shall
			 comply with Bureau of Reclamation policy standards and guidelines for
			 studies.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of the Interior to carry out
			 this section $3,000,000.
					(d)Termination of effectivenessThe authority provided by this section
			 terminates on the date that is 10 years after the date of enactment of this
			 Act.
					9002.Sierra Vista Subwatershed, Arizona
					(a)DefinitionsIn this section:
						(1)Appraisal reportThe term appraisal report
			 means the appraisal report concerning the augmentation alternatives for the
			 Sierra Vista Subwatershed in the State of Arizona, dated June 2007 and prepared
			 by the Bureau of Reclamation.
						(2)Principles and guidelinesThe term principles and
			 guidelines means the report entitled Economic and Environmental
			 Principles and Guidelines for Water and Related Land Resources Implementation
			 Studies issued on March 10, 1983, by the Water Resources Council
			 established under title I of the Water Resources Planning Act (42 U.S.C. 1962a
			 et seq.).
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Sierra Vista Subwatershed Feasibility
			 Study
						(1)Study
							(A)In generalIn accordance with the reclamation laws and
			 the principles and guidelines, the Secretary, acting through the Commissioner
			 of Reclamation, may complete a feasibility study of alternatives to augment the
			 water supplies within the Sierra Vista Subwatershed in the State of Arizona
			 that are identified as appropriate for further study in the appraisal
			 report.
							(B)InclusionsIn evaluating the feasibility of
			 alternatives under subparagraph (A), the Secretary shall—
								(i)include—
									(I)any required environmental reviews;
									(II)the construction costs and projected
			 operations, maintenance, and replacement costs for each alternative; and
									(III)the economic feasibility of each
			 alternative;
									(ii)take into consideration the ability of
			 Federal, tribal, State, and local government sources and private sources to
			 fund capital construction costs and annual operation, maintenance, energy, and
			 replacement costs;
								(iii)establish the basis for—
									(I)any cost-sharing allocations; and
									(II)anticipated repayment, if any, of Federal
			 contributions; and
									(iv)perform a cost-benefit analysis.
								(2)Cost sharing requirement
							(A)In generalThe Federal share of the total costs of the
			 study under paragraph (1) shall not exceed 45 percent.
							(B)Form of non-Federal shareThe non-Federal share required under
			 subparagraph (A) may be in the form of any in-kind service that the Secretary
			 determines would contribute substantially toward the conduct and completion of
			 the study under paragraph (1).
							(3)Statement of Congressional intent relating
			 to completion of studyIt is
			 the intent of Congress that the Secretary complete the study under paragraph
			 (1) by a date that is not later than 30 months after the date of enactment of
			 this Act.
						(4)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this subsection
			 $1,260,000.
						(c)Water rightsNothing in this section affects—
						(1)any valid or vested water right in
			 existence on the date of enactment of this Act; or
						(2)any application for water rights pending
			 before the date of enactment of this Act.
						9003.San Diego Intertie, California
					(a)Feasibility study, project development,
			 cost share
						(1)In GeneralThe Secretary of the Interior (hereinafter
			 referred to as Secretary), in consultation and cooperation with
			 the City of San Diego and the Sweetwater Authority, is authorized to undertake
			 a study to determine the feasibility of constructing a four reservoir intertie
			 system to improve water storage opportunities, water supply reliability, and
			 water yield of the existing non-Federal water storage system. The feasibility
			 study shall document the Secretary’s engineering, environmental, and economic
			 investigation of the proposed reservoir and intertie project taking into
			 consideration the range of potential solutions and the circumstances and needs
			 of the area to be served by the proposed reservoir and intertie project, the
			 potential benefits to the people of that service area, and improved operations
			 of the proposed reservoir and intertie system. The Secretary shall indicate in
			 the feasibility report required under paragraph (4) whether the proposed
			 reservoir and intertie project is recommended for construction.
						(2)Federal Cost ShareThe Federal share of the costs of the
			 feasibility study shall not exceed 50 percent of the total study costs. The
			 Secretary may accept as part of the non-Federal cost share, any contribution of
			 such in-kind services by the City of San Diego and the Sweetwater Authority
			 that the Secretary determines will contribute toward the conduct and completion
			 of the study.
						(3)CooperationThe Secretary shall consult and cooperate
			 with appropriate State, regional, and local authorities in implementing this
			 subsection.
						(4)Feasibility ReportThe Secretary shall submit to Congress a
			 feasibility report for the project the Secretary recommends, and to seek, as
			 the Secretary deems appropriate, specific authority to develop and construct
			 any recommended project. This report shall include—
							(A)good faith letters of intent by the City of
			 San Diego and the Sweetwater Authority and its non-Federal partners to indicate
			 that they have committed to share the allocated costs as determined by the
			 Secretary; and
							(B)a schedule identifying the annual
			 operation, maintenance, and replacement costs that should be allocated to the
			 City of San Diego and the Sweetwater Authority, as well as the current and
			 expected financial capability to pay operation, maintenance, and replacement
			 costs.
							(b)Federal Reclamation projectsNothing in this section shall supersede or
			 amend the provisions of Federal Reclamation laws or laws associated with any
			 project or any portion of any project constructed under any authority of
			 Federal Reclamation laws.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary $3,000,000 for the Federal cost
			 share of the study authorized in subsection (a).
					(d)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of the
			 enactment of this Act.
					BProject authorizations
				9101.Tumalo Irrigation District Water
			 Conservation Project, Oregon
					(a)DefinitionsIn this section:
						(1)DistrictThe term District means the
			 Tumalo Irrigation District, Oregon.
						(2)ProjectThe term Project means the
			 Tumalo Irrigation District Water Conservation Project authorized under
			 subsection (b)(1).
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Authorization To plan, design and construct
			 the tumalo water conservation Project
						(1)AuthorizationThe Secretary, in cooperation with the
			 District—
							(A)may participate in the planning, design,
			 and construction of the Tumalo Irrigation District Water Conservation Project
			 in Deschutes County, Oregon; and
							(B)for purposes of planning and designing the
			 Project, shall take into account any appropriate studies and reports prepared
			 by the District.
							(2)Cost-Sharing Requirement
							(A)Federal shareThe Federal share of the total cost of the
			 Project shall be 25 percent, which shall be nonreimbursable to the United
			 States.
							(B)Credit toward non-federal
			 shareThe Secretary shall
			 credit toward the non-Federal share of the Project any amounts that the
			 District provides toward the design, planning, and construction before the date
			 of enactment of this Act.
							(3)TitleThe District shall hold title to any
			 facilities constructed under this section.
						(4)Operation and Maintenance
			 CostsThe District shall pay
			 the operation and maintenance costs of the Project.
						(5)EffectAny assistance provided under this section
			 shall not be considered to be a supplemental or additional benefit under
			 Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093),
			 and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.).
						(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for the Federal share of the
			 cost of the Project $4,000,000.
					(d)Termination of authorityThe authority of the Secretary to carry out
			 this section shall expire on the date that is 10 years after the date of
			 enactment of this Act.
					9102.Madera Water Supply Enhancement Project,
			 California
					(a)DefinitionsIn this section:
						(1)DistrictThe term District means the
			 Madera Irrigation District, Madera, California.
						(2)ProjectThe term Project means the
			 Madera Water Supply Enhancement Project, a groundwater bank on the 13,646-acre
			 Madera Ranch in Madera, California, owned, operated, maintained, and managed by
			 the District that will plan, design, and construct recharge, recovery, and
			 delivery systems able to store up to 250,000 acre-feet of water and recover up
			 to 55,000 acre-feet of water per year, as substantially described in the
			 California Environmental Quality Act, Final Environmental Impact Report for the
			 Madera Irrigation District Water Supply Enhancement Project, September
			 2005.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(4)Total costThe term total cost means all
			 reasonable costs, such as the planning, design, permitting, and construction of
			 the Project and the acquisition costs of lands used or acquired by the District
			 for the Project.
						(b)Project feasibility
						(1)Project feasiblePursuant to the Reclamation Act of 1902 (32
			 Stat. 388) and Acts amendatory thereof and supplemental thereto, the Project is
			 feasible and no further studies or actions regarding feasibility are
			 necessary.
						(2)Applicability of other lawsThe Secretary shall implement the authority
			 provided in this section in accordance with all applicable Federal laws,
			 including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) and the Endangered Species Act of 1973 (7 U.S.C. 136; 16 U.S.C. 460 et
			 seq.).
						(c)Cooperative agreementAll final planning and design and the
			 construction of the Project authorized by this section shall be undertaken in
			 accordance with a cooperative agreement between the Secretary and the District
			 for the Project. Such cooperative agreement shall set forth in a manner
			 acceptable to the Secretary and the District the responsibilities of the
			 District for participating, which shall include—
						(1)engineering and design;
						(2)construction; and
						(3)the administration of contracts pertaining
			 to any of the foregoing.
						(d)Authorization for the madera water supply
			 and enhancement project
						(1)Authorization of constructionThe Secretary, acting pursuant to the
			 Federal reclamation laws (Act of June 17, 1902; 32 Stat. 388), and Acts
			 amendatory thereof or supplementary thereto, is authorized to enter into a
			 cooperative agreement through the Bureau of Reclamation with the District for
			 the support of the final design and construction of the Project.
						(2)Total costThe total cost of the Project for the
			 purposes of determining the Federal cost share shall not exceed
			 $90,000,000.
						(3)Cost shareThe Federal share of the capital costs of
			 the Project shall be provided on a nonreimbursable basis and shall not exceed
			 25 percent of the total cost. Capital, planning, design, permitting,
			 construction, and land acquisition costs incurred by the District prior to the
			 date of the enactment of this Act shall be considered a portion of the
			 non-Federal cost share.
						(4)Credit for non-federal workThe District shall receive credit toward
			 the non-Federal share of the cost of the Project for—
							(A)in-kind services that the Secretary
			 determines would contribute substantially toward the completion of the
			 project;
							(B)reasonable costs incurred by the District
			 as a result of participation in the planning, design, permitting, and
			 construction of the Project; and
							(C)the acquisition costs of lands used or
			 acquired by the District for the Project.
							(5)LimitationThe Secretary shall not provide funds for
			 the operation or maintenance of the Project authorized by this subsection. The
			 operation, ownership, and maintenance of the Project shall be the sole
			 responsibility of the District.
						(6)Plans and analyses consistent with federal
			 lawBefore obligating funds
			 for design or construction under this subsection, the Secretary shall work
			 cooperatively with the District to use, to the extent possible, plans, designs,
			 and engineering and environmental analyses that have already been prepared by
			 the District for the Project. The Secretary shall ensure that such information
			 as is used is consistent with applicable Federal laws and regulations.
						(7)Title; responsibility;
			 liabilityNothing in this
			 subsection or the assistance provided under this subsection shall be construed
			 to transfer title, responsibility, or liability related to the Project to the
			 United States.
						(8)Authorization of
			 appropriationThere is
			 authorized to be appropriated to the Secretary to carry out this subsection
			 $22,500,000 or 25 percent of the total cost of the Project, whichever is
			 less.
						(e)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of the
			 enactment of this Act.
					9103.Eastern New Mexico Rural Water System
			 project, New Mexico
					(a)DefinitionsIn this section:
						(1)AuthorityThe term Authority means the
			 Eastern New Mexico Rural Water Authority, an entity formed under State law for
			 the purposes of planning, financing, developing, and operating the
			 System.
						(2)Engineering ReportThe term engineering report
			 means the report entitled Eastern New Mexico Rural Water System
			 Preliminary Engineering Report and dated October 2006.
						(3)PlanThe term plan means the
			 operation, maintenance, and replacement plan required by subsection
			 (c)(2).
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(5)StateThe term State means the State
			 of New Mexico.
						(6)System
							(A)In generalThe term System means the
			 Eastern New Mexico Rural Water System, a water delivery project designed to
			 deliver approximately 16,500 acre-feet of water per year from the Ute Reservoir
			 to the cities of Clovis, Elida, Grady, Melrose, Portales, and Texico and other
			 locations in Curry, Roosevelt, and Quay Counties in the State.
							(B)InclusionsThe term System includes the
			 major components and associated infrastructure identified as the Best
			 Technical Alternative in the engineering report.
							(7)Ute reservoirThe term Ute Reservoir means
			 the impoundment of water created in 1962 by the construction of the Ute Dam on
			 the Canadian River, located approximately 32 miles upstream of the border
			 between New Mexico and Texas.
						(b)Eastern New Mexico Rural Water
			 System
						(1)Financial Assistance
							(A)In generalThe Secretary may provide financial and
			 technical assistance to the Authority to assist in planning, designing,
			 conducting related preconstruction activities for, and constructing the
			 System.
							(B)Use
								(i)In generalAny financial assistance provided under
			 subparagraph (A) shall be obligated and expended only in accordance with a
			 cooperative agreement entered into under subsection (d)(1)(B).
								(ii)LimitationsFinancial assistance provided under clause
			 (i) shall not be used—
									(I)for any activity that is inconsistent with
			 constructing the System; or
									(II)to plan or construct facilities used to
			 supply irrigation water for irrigated agricultural purposes.
									(2)Cost-Sharing Requirement
							(A)In generalThe Federal share of the total cost of any
			 activity or construction carried out using amounts made available under this
			 section shall be not more than 75 percent of the total cost of the
			 System.
							(B)System development costsFor purposes of subparagraph (A), the total
			 cost of the System shall include any costs incurred by the Authority or the
			 State on or after October 1, 2003, for the development of the System.
							(3)LimitationNo amounts made available under this
			 section may be used for the construction of the System until—
							(A)a plan is developed under subsection
			 (c)(2); and
							(B)the Secretary and the Authority have
			 complied with any requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable
			 to the System.
							(4)Title to Project WorksTitle to the infrastructure of the System
			 shall be held by the Authority or as may otherwise be specified under State
			 law.
						(c)Operation, maintenance, and replacement
			 costs
						(1)In GeneralThe Authority shall be responsible for the
			 annual operation, maintenance, and replacement costs associated with the
			 System.
						(2)Operation, Maintenance, and Replacement
			 PlanThe Authority, in
			 consultation with the Secretary, shall develop an operation, maintenance, and
			 replacement plan that establishes the rates and fees for beneficiaries of the
			 System in the amount necessary to ensure that the System is properly maintained
			 and capable of delivering approximately 16,500 acre-feet of water per
			 year.
						(d)Administrative provisions
						(1)Cooperative Agreements
							(A)In generalThe Secretary may enter into any contract,
			 grant, cooperative agreement, or other agreement that is necessary to carry out
			 this section.
							(B)Cooperative agreement for provision of
			 financial assistance
								(i)In generalThe Secretary shall enter into a
			 cooperative agreement with the Authority to provide financial assistance and
			 any other assistance requested by the Authority for planning, design, related
			 preconstruction activities, and construction of the System.
								(ii)RequirementsThe cooperative agreement entered into
			 under clause (i) shall, at a minimum, specify the responsibilities of the
			 Secretary and the Authority with respect to—
									(I)ensuring that the cost-share requirements
			 established by subsection (b)(2) are met;
									(II)completing the planning and final design of
			 the System;
									(III)any environmental and cultural resource
			 compliance activities required for the System; and
									(IV)the construction of the System.
									(2)Technical AssistanceAt the request of the Authority, the
			 Secretary may provide to the Authority any technical assistance that is
			 necessary to assist the Authority in planning, designing, constructing, and
			 operating the System.
						(3)Biological assessmentThe Secretary shall consult with the New
			 Mexico Interstate Stream Commission and the Authority in preparing any
			 biological assessment under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) that may be required
			 for planning and constructing the System.
						(4)EffectNothing in this section—
							(A)affects or preempts—
								(i)State water law; or
								(ii)an interstate compact relating to the
			 allocation of water; or
								(B)confers on any non-Federal entity the
			 ability to exercise any Federal rights to—
								(i)the water of a stream; or
								(ii)any groundwater resource.
								(e)Authorization of appropriations
						(1)In GeneralIn accordance with the adjustment carried
			 out under paragraph (2), there is authorized to be appropriated to the
			 Secretary to carry out this section an amount not greater than
			 $327,000,000.
						(2)AdjustmentThe amount made available under paragraph
			 (1) shall be adjusted to reflect changes in construction costs occurring after
			 January 1, 2007, as indicated by engineering cost indices applicable to the
			 types of construction necessary to carry out this section.
						(3)Nonreimbursable AmountsAmounts made available to the Authority in
			 accordance with the cost-sharing requirement under subsection (b)(2) shall be
			 nonreimbursable and nonreturnable to the United States.
						(4)Availability of FundsAt the end of each fiscal year, any
			 unexpended funds appropriated pursuant to this section shall be retained for
			 use in future fiscal years consistent with this section.
						9104.Rancho Cailfornia Water District project,
			 California
					(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following:
						
							1649.Rancho California Water District project,
				California
								(a)AuthorizationThe Secretary, in cooperation with the
				Rancho California Water District, California, may participate in the design,
				planning, and construction of permanent facilities for water recycling,
				demineralization, and desalination, and distribution of non-potable water
				supplies in Southern Riverside County, California.
								(b)Cost sharingThe Federal share of the cost of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost of the project or $20,000,000, whichever is less.
								(c)LimitationFunds provided by the Secretary under this
				section shall not be used for operation or maintenance of the project described
				in subsection
				(a).
								.
					(b)Clerical amendmentThe table of items in section 2 of
			 Public Law
			 102–575 is amended by inserting after the last item the
			 following:
						
							
								Sec. 1649. Rancho California
				Water District Project, California.
				
							
							.
					9105.Jackson Gulch Rehabilitation Project,
			 Colorado
					(a)DefinitionsIn this section:
						(1)AssessmentThe term assessment means
			 the engineering document that is—
							(A)entitled Jackson Gulch Inlet Canal
			 Project, Jackson Gulch Outlet Canal Project, Jackson Gulch Operations
			 Facilities Project: Condition Assessment and Recommendations for
			 Rehabilitation;
							(B)dated February 2004; and
							(C)on file with the Bureau of
			 Reclamation.
							(2)DistrictThe term District means the
			 Mancos Water Conservancy District established under the Water Conservancy Act
			 (Colo. Rev. Stat. 37–45–101 et seq.).
						(3)ProjectThe term Project means the
			 Jackson Gulch rehabilitation project, a program for the rehabilitation of the
			 Jackson Gulch Canal system and other infrastructure in the State, as described
			 in the assessment.
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Commissioner of
			 Reclamation.
						(5)StateThe term State means the
			 State of Colorado.
						(b)Authorization of Jackson Gulch
			 Rehabilitation Project
						(1)In generalSubject to the reimbursement requirement
			 described in paragraph (3), the Secretary shall pay the Federal share of the
			 total cost of carrying out the Project.
						(2)Use of existing informationIn preparing any studies relating to the
			 Project, the Secretary shall, to the maximum extent practicable, use existing
			 studies, including engineering and resource information provided by, or at the
			 direction of—
							(A)Federal, State, or local agencies;
			 and
							(B)the District.
							(3)Reimbursement requirement
							(A)AmountThe Secretary shall recover from the
			 District as reimbursable expenses the lesser of—
								(i)the amount equal to 35 percent of the cost
			 of the Project; or
								(ii)$2,900,000.
								(B)MannerThe Secretary shall recover reimbursable
			 expenses under subparagraph (A)—
								(i)in a manner agreed to by the Secretary and
			 the District;
								(ii)over a period of 15 years; and
								(iii)with no interest.
								(C)CreditIn determining the exact amount of
			 reimbursable expenses to be recovered from the District, the Secretary shall
			 credit the District for any amounts it paid before the date of enactment of
			 this Act for engineering work and improvements directly associated with the
			 Project.
							(4)Prohibition on Operation and Maintenance
			 costsThe District shall be
			 responsible for the operation and maintenance of any facility constructed or
			 rehabilitated under this section.
						(5)LiabilityThe United States shall not be liable for
			 damages of any kind arising out of any act, omission, or occurrence relating to
			 a facility rehabilitated or constructed under this section.
						(6)EffectAn activity provided Federal funding under
			 this section shall not be considered a supplemental or additional benefit
			 under—
							(A)the reclamation laws; or
							(B)the Act of August 11, 1939 (16 U.S.C. 590y
			 et seq.).
							(7)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to pay the Federal share of the
			 total cost of carrying out the Project $8,250,000.
						9106.Rio Grande Pueblos, New Mexico
					(a)Findings and purpose
						(1)FindingsCongress finds that—
							(A)drought, population increases, and
			 environmental needs are exacerbating water supply issues across the western
			 United States, including the Rio Grande Basin in New Mexico;
							(B)a report developed by the Bureau of
			 Reclamation and the Bureau of Indian Affairs in 2000 identified a serious need
			 for the rehabilitation and repair of irrigation infrastructure of the Rio
			 Grande Pueblos;
							(C)inspection of existing irrigation
			 infrastructure of the Rio Grande Pueblos shows that many key facilities, such
			 as diversion structures and main conveyance ditches, are unsafe and barely, if
			 at all, operable;
							(D)the benefits of rehabilitating and
			 repairing irrigation infrastructure of the Rio Grande Pueblos include—
								(i)water conservation;
								(ii)extending available water supplies;
								(iii)increased agricultural productivity;
								(iv)economic benefits;
								(v)safer facilities; and
								(vi)the preservation of the culture of Indian
			 Pueblos in the State;
								(E)certain Indian Pueblos in the Rio Grande
			 Basin receive water from facilities operated or owned by the Bureau of
			 Reclamation; and
							(F)rehabilitation and repair of irrigation
			 infrastructure of the Rio Grande Pueblos would improve—
								(i)overall water management by the Bureau of
			 Reclamation; and
								(ii)the ability of the Bureau of Reclamation to
			 help address potential water supply conflicts in the Rio Grande Basin.
								(2)PurposeThe purpose of this section is to direct
			 the Secretary—
							(A)to assess the condition of the irrigation
			 infrastructure of the Rio Grande Pueblos;
							(B)to establish priorities for the
			 rehabilitation of irrigation infrastructure of the Rio Grande Pueblos in
			 accordance with specified criteria; and
							(C)to implement projects to rehabilitate and
			 improve the irrigation infrastructure of the Rio Grande Pueblos.
							(b)DefinitionsIn this section:
						(1)2004
			 agreementThe term 2004
			 Agreement means the agreement entitled Agreement By and Between
			 the United States of America and the Middle Rio Grande Conservancy District,
			 Providing for the Payment of Operation and Maintenance Charges on Newly
			 Reclaimed Pueblo Indian Lands in the Middle Rio Grande Valley, New
			 Mexico and executed in September 2004 (including any successor
			 agreements and amendments to the agreement).
						(2)Designated engineerThe term designated engineer
			 means a Federal employee designated under the Act of February 14, 1927 (69
			 Stat. 1098, chapter 138) to represent the United States in any action involving
			 the maintenance, rehabilitation, or preservation of the condition of any
			 irrigation structure or facility on land located in the Six Middle Rio Grande
			 Pueblos.
						(3)DistrictThe term District means the
			 Middle Rio Grande Conservancy District, a political subdivision of the State
			 established in 1925.
						(4)Pueblo irrigation
			 infrastructureThe term
			 Pueblo irrigation infrastructure means any diversion structure,
			 conveyance facility, or drainage facility that is—
							(A)in existence as of the date of enactment of
			 this Act; and
							(B)located on land of a Rio Grande Pueblo that
			 is associated with—
								(i)the delivery of water for the irrigation of
			 agricultural land; or
								(ii)the carriage of irrigation return flows and
			 excess water from the land that is served.
								(5)Rio grande basinThe term Rio Grande Basin
			 means the headwaters of the Rio Chama and the Rio Grande Rivers (including any
			 tributaries) from the State line between Colorado and New Mexico downstream to
			 the elevation corresponding with the spillway crest of Elephant Butte Dam at
			 4,457.3 feet mean sea level.
						(6)Rio grande puebloThe term Rio Grande Pueblo
			 means any of the 18 Pueblos that—
							(A)occupy land in the Rio Grande Basin;
			 and
							(B)are included on the list of federally
			 recognized Indian tribes published by the Secretary in accordance with section
			 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C.
			 479a–1).
							(7)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Commissioner of
			 Reclamation.
						(8)Six Middle Rio Grande PueblosThe term Six Middle Rio Grande
			 Pueblos means each of the Pueblos of Cochiti, Santo Domingo, San Felipe,
			 Santa Ana, Sandia, and Isleta.
						(9)Special projectThe term special project has
			 the meaning given the term in the 2004 Agreement.
						(10)StateThe term State means the State
			 of New Mexico.
						(c)Irrigation infrastructure study
						(1)Study
							(A)In generalOn the date of enactment of this Act, the
			 Secretary, in accordance with subparagraph (B), and in consultation with the
			 Rio Grande Pueblos, shall—
								(i)conduct a study of Pueblo irrigation
			 infrastructure; and
								(ii)based on the results of the study, develop
			 a list of projects (including a cost estimate for each project), that are
			 recommended to be implemented over a 10-year period to repair, rehabilitate, or
			 reconstruct Pueblo irrigation infrastructure.
								(B)Required consentIn carrying out subparagraph (A), the
			 Secretary shall only include each individual Rio Grande Pueblo that notifies
			 the Secretary that the Pueblo consents to participate in—
								(i)the conduct of the study under subparagraph
			 (A)(i); and
								(ii)the development of the list of projects
			 under subparagraph (A)(ii) with respect to the Pueblo.
								(2)Priority
							(A)Consideration of factors
								(i)In generalIn developing the list of projects under
			 paragraph (1)(A)(ii), the Secretary shall—
									(I)consider each of the factors described in
			 subparagraph (B); and
									(II)prioritize the projects recommended for
			 implementation based on—
										(aa)a review of each of the factors; and
										(bb)a consideration of the projected benefits
			 of the project on completion of the project.
										(ii)Eligibility of projectsA project is eligible to be considered and
			 prioritized by the Secretary if the project addresses at least 1 factor
			 described in subparagraph (B).
								(B)FactorsThe factors referred to in subparagraph (A)
			 are—
								(i)(I)the extent of disrepair of the Pueblo
			 irrigation infrastructure; and
									(II)the
			 effect of the disrepair on the ability of the applicable Rio Grande Pueblo to
			 irrigate agricultural land using Pueblo irrigation infrastructure;
									(ii)whether, and the extent that, the repair,
			 rehabilitation, or reconstruction of the Pueblo irrigation infrastructure would
			 provide an opportunity to conserve water;
								(iii)(I)the economic and cultural impacts that the
			 Pueblo irrigation infrastructure that is in disrepair has on the applicable Rio
			 Grande Pueblo; and
									(II)the
			 economic and cultural benefits that the repair, rehabilitation, or
			 reconstruction of the Pueblo irrigation infrastructure would have on the
			 applicable Rio Grande Pueblo;
									(iv)the opportunity to address water supply or
			 environmental conflicts in the applicable river basin if the Pueblo irrigation
			 infrastructure is repaired, rehabilitated, or reconstructed; and
								(v)the overall benefits of the project to
			 efficient water operations on the land of the applicable Rio Grande
			 Pueblo.
								(3)ConsultationIn developing the list of projects under
			 paragraph (1)(A)(ii), the Secretary shall consult with the Director of the
			 Bureau of Indian Affairs (including the designated engineer with respect to
			 each proposed project that affects the Six Middle Rio Grande Pueblos), the
			 Chief of the Natural Resources Conservation Service, and the Chief of Engineers
			 to evaluate the extent to which programs under the jurisdiction of the
			 respective agencies may be used—
							(A)to assist in evaluating projects to repair,
			 rehabilitate, or reconstruct Pueblo irrigation infrastructure; and
							(B)to implement—
								(i)a project recommended for implementation
			 under paragraph (1)(A)(ii); or
								(ii)any other related project (including
			 on-farm improvements) that may be appropriately coordinated with the repair,
			 rehabilitation, or reconstruction of Pueblo irrigation infrastructure to
			 improve the efficient use of water in the Rio Grande Basin.
								(4)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Resources of the House
			 of Representatives a report that includes—
							(A)the list of projects recommended for
			 implementation under paragraph (1)(A)(ii); and
							(B)any findings of the Secretary with respect
			 to—
								(i)the study conducted under paragraph
			 (1)(A)(i);
								(ii)the consideration of the factors under
			 paragraph (2)(B); and
								(iii)the consultations under paragraph
			 (3).
								(5)Periodic reviewNot later than 4 years after the date on
			 which the Secretary submits the report under paragraph (4) and every 4 years
			 thereafter, the Secretary, in consultation with each Rio Grande Pueblo,
			 shall—
							(A)review the report submitted under paragraph
			 (4); and
							(B)update the list of projects described in
			 paragraph (4)(A) in accordance with each factor described in paragraph (2)(B),
			 as the Secretary determines to be appropriate.
							(d) Irrigation infrastructure grants
						(1)In generalThe Secretary may provide grants to, and
			 enter into contracts or other agreements with, the Rio Grande Pueblos to plan,
			 design, construct, or otherwise implement projects to repair, rehabilitate,
			 reconstruct, or replace Pueblo irrigation infrastructure that are recommended
			 for implementation under subsection (c)(1)(A)(ii)—
							(A)to increase water use efficiency and
			 agricultural productivity for the benefit of a Rio Grande Pueblo;
							(B)to conserve water; or
							(C)to otherwise enhance water management or
			 help avert water supply conflicts in the Rio Grande Basin.
							(2)LimitationAssistance provided under paragraph (1)
			 shall not be used for—
							(A)the repair, rehabilitation, or
			 reconstruction of any major impoundment structure; or
							(B)any on-farm improvements.
							(3)ConsultationIn carrying out a project under paragraph
			 (1), the Secretary shall—
							(A)consult with, and obtain the approval of,
			 the applicable Rio Grande Pueblo;
							(B)consult with the Director of the Bureau of
			 Indian Affairs; and
							(C)as appropriate, coordinate the project with
			 any work being conducted under the irrigation operations and maintenance
			 program of the Bureau of Indian Affairs.
							(4)Cost-sharing requirement
							(A)Federal share
								(i)In generalExcept as provided in clause (ii), the
			 Federal share of the total cost of carrying out a project under paragraph (1)
			 shall be not more than 75 percent.
								(ii)ExceptionThe Secretary may waive or limit the
			 non-Federal share required under clause (i) if the Secretary determines, based
			 on a demonstration of financial hardship by the Rio Grande Pueblo, that the Rio
			 Grande Pueblo is unable to contribute the required non-Federal share.
								(B)District contributions
								(i)In generalThe Secretary may accept from the District
			 a partial or total contribution toward the non-Federal share required for a
			 project carried out under paragraph (1) on land located in any of the Six
			 Middle Rio Grande Pueblos if the Secretary determines that the project is a
			 special project.
								(ii)LimitationNothing in clause (i) requires the District
			 to contribute to the non-Federal share of the cost of a project carried out
			 under paragraph (1).
								(C)State contributions
								(i)In generalThe Secretary may accept from the State a
			 partial or total contribution toward the non-Federal share for a project
			 carried out under paragraph (1).
								(ii)LimitationNothing in clause (i) requires the State to
			 contribute to the non-Federal share of the cost of a project carried out under
			 paragraph (1).
								(D)Form of non-federal shareThe non-Federal share under subparagraph
			 (A)(i) may be in the form of in-kind contributions, including the contribution
			 of any valuable asset or service that the Secretary determines would
			 substantially contribute to a project carried out under paragraph (1).
							(5)Operation and maintenanceThe Secretary may not use any amount made
			 available under subsection (g)(2) to carry out the operation or maintenance of
			 any project carried out under paragraph (1).
						(e)Effect on existing authority and
			 responsibilitiesNothing in
			 this section—
						(1)affects any existing project-specific
			 funding authority; or
						(2)limits or absolves the United States from
			 any responsibility to any Rio Grande Pueblo (including any responsibility
			 arising from a trust relationship or from any Federal law (including
			 regulations), Executive order, or agreement between the Federal Government and
			 any Rio Grande Pueblo).
						(f)Effect on Pueblo water rights or State
			 water law
						(1)Pueblo water rightsNothing in this section (including the
			 implementation of any project carried out in accordance with this section)
			 affects the right of any Pueblo to receive, divert, store, or claim a right to
			 water, including the priority of right and the quantity of water associated
			 with the water right under Federal or State law.
						(2)State water lawNothing in this section preempts or
			 affects—
							(A)State water law; or
							(B)an interstate compact governing
			 water.
							(g)Authorization of appropriations
						(1)StudyThere is authorized to be appropriated to
			 carry out subsection (c) $4,000,000.
						(2)ProjectsThere is authorized to be appropriated to
			 carry out subsection (d) $6,000,000 for each of fiscal years 2010 through
			 2019.
						9107.Upper Colorado River endangered fish
			 programs
					(a)DefinitionsSection 2 of Public Law 106–392 (114 Stat.
			 1602) is amended—
						(1)in paragraph (5), by inserting ,
			 rehabilitation, and repair after and replacement;
			 and
						(2)in paragraph (6), by inserting those
			 for protection of critical habitat, those for preventing entrainment of fish in
			 water diversions, after instream flows,.
						(b)Authorization To fund recovery
			 programsSection 3 of Public
			 Law 106–392 (114 Stat. 1603; 120 Stat. 290) is amended—
						(1)in subsection (a)—
							(A)in paragraph (1), by striking
			 $61,000,000 and inserting $88,000,000;
							(B)in paragraph (2), by striking
			 2010 and inserting 2023; and
							(C)in paragraph (3), by striking
			 2010 and inserting 2023;
							(2)in subsection (b)—
							(A)in the matter preceding paragraph (1), by
			 striking $126,000,000 and inserting
			 $209,000,000;
							(B)in paragraph (1)—
								(i)by striking $108,000,000 and
			 inserting $179,000,000; and
								(ii)by striking 2010 and
			 inserting 2023; and
								(C)in paragraph (2)—
								(i)by striking $18,000,000 and
			 inserting $30,000,000; and
								(ii)by striking 2010 and
			 inserting 2023; and
								(3)in subsection (c)(4), by striking
			 $31,000,000 and inserting $87,000,000.
						9108.Santa Margarita River, California
					(a)DefinitionsIn this section:
						(1)DistrictThe term District means the
			 Fallbrook Public Utility District, San Diego County, California.
						(2)ProjectThe term Project means the
			 impoundment, recharge, treatment, and other facilities the construction,
			 operation, watershed management, and maintenance of which is authorized under
			 subsection (b).
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Authorization for construction of Santa
			 Margarita River Project
						(1)AuthorizationThe Secretary, acting pursuant to Federal
			 reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and
			 Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.), to the
			 extent that law is not inconsistent with this section, may construct, operate,
			 and maintain the Project substantially in accordance with the final feasibility
			 report and environmental reviews for the Project and this section.
						(2)ConditionsThe Secretary may construct the Project
			 only after the Secretary determines that the following conditions have
			 occurred:
							(A)(i)The District and the Secretary of the Navy
			 have entered into contracts under subsections (c)(2) and (e) of section 9 of
			 the Reclamation Project Act of 1939 (43 U.S.C. 485h) to repay to the United
			 States equitable and appropriate portions, as determined by the Secretary, of
			 the actual costs of constructing, operating, and maintaining the
			 Project.
								(ii)As an alternative to a repayment contract
			 with the Secretary of the Navy described in clause (i), the Secretary may allow
			 the Secretary of the Navy to satisfy all or a portion of the repayment
			 obligation for construction of the Project on the payment of the share of the
			 Secretary of the Navy prior to the initiation of construction, subject to a
			 final cost allocation as described in subsection (c).
								(B)The officer or agency of the State of
			 California authorized by law to grant permits for the appropriation of water
			 has granted the permits to the Bureau of Reclamation for the benefit of the
			 Secretary of the Navy and the District as permittees for rights to the use of
			 water for storage and diversion as provided in this section, including approval
			 of all requisite changes in points of diversion and storage, and purposes and
			 places of use.
							(C)(i)The District has agreed—
									(I)to not assert against the United States any
			 prior appropriative right the District may have to water in excess of the
			 quantity deliverable to the District under this section; and
									(II)to share in the use of the waters impounded
			 by the Project on the basis of equal priority and in accordance with the ratio
			 prescribed in subsection (d)(2).
									(ii)The agreement and waiver under clause (i)
			 and the changes in points of diversion and storage under subparagraph
			 (B)—
									(I)shall become effective and binding only
			 when the Project has been completed and put into operation; and
									(II)may be varied by agreement between the
			 District and the Secretary of the Navy.
									(D)The Secretary has determined that the
			 Project has completed applicable economic, environmental, and engineering
			 feasibility studies.
							(c)Costs
						(1)In generalAs determined by a final cost allocation
			 after completion of the construction of the Project, the Secretary of the Navy
			 shall be responsible to pay upfront or repay to the Secretary only that portion
			 of the construction, operation, and maintenance costs of the Project that the
			 Secretary and the Secretary of the Navy determine reflects the extent to which
			 the Department of the Navy benefits from the Project.
						(2)Other contractsNotwithstanding paragraph (1), the
			 Secretary may enter into a contract with the Secretary of the Navy for the
			 impoundment, storage, treatment, and carriage of prior rights water for
			 domestic, municipal, fish and wildlife, industrial, and other beneficial
			 purposes using Project facilities.
						(d)Operation; yield allotment;
			 delivery
						(1)OperationThe Secretary, the District, or a third
			 party (consistent with subsection (f)) may operate the Project, subject to a
			 memorandum of agreement between the Secretary, the Secretary of the Navy, and
			 the District and under regulations satisfactory to the Secretary of the Navy
			 with respect to the share of the Project of the Department of the Navy.
						(2)Yield allotmentExcept as otherwise agreed between the
			 parties, the Secretary of the Navy and the District shall participate in the
			 Project yield on the basis of equal priority and in accordance with the
			 following ratio:
							(A)60 percent of the yield of the Project is
			 allotted to the Secretary of the Navy.
							(B)40 percent of the yield of the Project is
			 allotted to the District.
							(3)Contracts for delivery of excess
			 water
							(A)Excess water available to other
			 personsIf the Secretary of
			 the Navy certifies to the official agreed on to administer the Project that the
			 Department of the Navy does not have immediate need for any portion of the 60
			 percent of the yield of the Project allotted to the Secretary of the Navy under
			 paragraph (2), the official may enter into temporary contracts for the sale and
			 delivery of the excess water.
							(B)First right for excess waterThe first right to excess water made
			 available under subparagraph (A) shall be given the District, if otherwise
			 consistent with the laws of the State of California.
							(C)Condition of contractsEach contract entered into under
			 subparagraph (A) for the sale and delivery of excess water shall include a
			 condition that the Secretary of the Navy has the right to demand the water,
			 without charge and without obligation on the part of the United States, after
			 30 days notice.
							(D)Modification of rights and
			 obligationsThe rights and
			 obligations of the United States and the District regarding the ratio, amounts,
			 definition of Project yield, and payment for excess water may be modified by an
			 agreement between the parties.
							(4)Consideration
							(A)Deposit of funds
								(i)In generalAmounts paid to the United States under a
			 contract entered into under paragraph (3) shall be—
									(I)deposited in the special account
			 established for the Department of the Navy under section 2667(e)(1) of title
			 10, United States Code; and
									(II)shall be available for the purposes
			 specified in section 2667(e)(1)(C) of that title.
									(ii)ExceptionSection 2667(e)(1)(D) of title 10, United
			 States Code, shall not apply to amounts deposited in the special account
			 pursuant to this paragraph.
								(B)In-kind considerationIn lieu of monetary consideration under
			 subparagraph (A), or in addition to monetary consideration, the Secretary of
			 the Navy may accept in-kind consideration in a form and quantity that is
			 acceptable to the Secretary of the Navy, including—
								(i)maintenance, protection, alteration,
			 repair, improvement, or restoration (including environmental restoration) of
			 property or facilities of the Department of the Navy;
								(ii)construction of new facilities for the
			 Department of the Navy;
								(iii)provision of facilities for use by the
			 Department of the Navy;
								(iv)facilities operation support for the
			 Department of the Navy; and
								(v)provision of such other services as the
			 Secretary of the Navy considers appropriate.
								(C)Relation to other lawsSections 2662 and 2802 of title 10, United
			 States Code, shall not apply to any new facilities the construction of which is
			 accepted as in-kind consideration under this paragraph.
							(D)Congressional notificationIf the in-kind consideration proposed to be
			 provided under a contract to be entered into under paragraph (3) has a value in
			 excess of $500,000, the contract may not be entered into until the earlier
			 of—
								(i)the end of the 30-day period beginning on
			 the date on which the Secretary of the Navy submits to the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives a report describing the contract and the form and quantity of
			 the in-kind consideration; or
								(ii)the end of the 14-day period beginning on
			 the date on which a copy of the report referred to in clause (i) is provided in
			 an electronic medium pursuant to section 480 of title 10, United States
			 Code.
								(e)Repayment obligation of the
			 district
						(1)Determination
							(A)In generalExcept as otherwise provided in this
			 paragraph, the general repayment obligation of the District shall be determined
			 by the Secretary consistent with subsections (c)(2) and (e) of section 9 of the
			 Reclamation Project Act of 1939 (43 U.S.C. 485h) to repay to the United States
			 equitable and appropriate portions, as determined by the Secretary, of the
			 actual costs of constructing, operating, and maintaining the Project.
							(B)GroundwaterFor purposes of calculating interest and
			 determining the time when the repayment obligation of the District to the
			 United States commences, the pumping and treatment of groundwater from the
			 Project shall be deemed equivalent to the first use of water from a water
			 storage project.
							(C)Contracts for delivery of excess
			 waterThere shall be no
			 repayment obligation under this subsection for water delivered to the District
			 under a contract described in subsection (d)(3).
							(2)Modification of rights and obligation by
			 agreementThe rights and
			 obligations of the United States and the District regarding the repayment
			 obligation of the District may be modified by an agreement between the
			 parties.
						(f)Transfer of care, operation, and
			 maintenance
						(1)In generalThe Secretary may transfer to the District,
			 or a mutually agreed upon third party, the care, operation, and maintenance of
			 the Project under conditions that are—
							(A)satisfactory to the Secretary and the
			 District; and
							(B)with respect to the portion of the Project
			 that is located within the boundaries of Camp Pendleton, satisfactory to the
			 Secretary, the District, and the Secretary of the Navy.
							(2)Equitable credit
							(A)In generalIn the event of a transfer under paragraph
			 (1), the District shall be entitled to an equitable credit for the costs
			 associated with the proportionate share of the Secretary of the operation and
			 maintenance of the Project.
							(B)ApplicationThe amount of costs described in
			 subparagraph (A) shall be applied against the indebtedness of the District to
			 the United States.
							(g)Scope of section
						(1)In generalExcept as otherwise provided in this
			 section, for the purpose of this section, the laws of the State of California
			 shall apply to the rights of the United States pertaining to the use of water
			 under this section.
						(2)LimitationsNothing in this section—
							(A)provides a grant or a relinquishment by the
			 United States of any rights to the use of water that the United States acquired
			 according to the laws of the State of California, either as a result of the
			 acquisition of the land comprising Camp Joseph H. Pendleton and adjoining naval
			 installations, and the rights to the use of water as a part of that
			 acquisition, or through actual use or prescription or both since the date of
			 that acquisition, if any;
							(B)creates any legal obligation to store any
			 water in the Project, to the use of which the United States has those
			 rights;
							(C)requires the division under this section of
			 water to which the United States has those rights; or
							(D)constitutes a recognition of, or an
			 admission by the United States that, the District has any rights to the use of
			 water in the Santa Margarita River, which rights, if any, exist only by virtue
			 of the laws of the State of California.
							(h)Limitations on operation and
			 administrationUnless
			 otherwise agreed by the Secretary of the Navy, the Project—
						(1)shall be operated in a manner which allows
			 the free passage of all of the water to the use of which the United States is
			 entitled according to the laws of the State of California either as a result of
			 the acquisition of the land comprising Camp Joseph H. Pendleton and adjoining
			 naval installations, and the rights to the use of water as a part of those
			 acquisitions, or through actual use or prescription, or both, since the date of
			 that acquisition, if any; and
						(2)shall not be administered or operated in
			 any way that will impair or deplete the quantities of water the use of which
			 the United States would be entitled under the laws of the State of California
			 had the Project not been built.
						(i)Reports to CongressNot later than 2 years after the date of
			 the enactment of this Act and periodically thereafter, the Secretary and the
			 Secretary of the Navy shall each submit to the appropriate committees of
			 Congress reports that describe whether the conditions specified in subsection
			 (b)(2) have been met and if so, the manner in which the conditions were
			 met.
					(j)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section—
						(1)$60,000,000, as adjusted to reflect the
			 engineering costs indices for the construction cost of the Project; and
						(2)such sums as are necessary to operate and
			 maintain the Project.
						(k)SunsetThe authority of the Secretary to complete
			 construction of the Project shall terminate on the date that is 10 years after
			 the date of enactment of this Act.
					9109.Elsinore Valley Municipal Water
			 District
					(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) (as amended by section 9104(a)) is amended by adding at
			 the end the following:
						
							1650.Elsinore valley municipal water district
				projects, California
								(a)AuthorizationThe Secretary, in cooperation with the
				Elsinore Valley Municipal Water District, California, may participate in the
				design, planning, and construction of permanent facilities needed to establish
				recycled water distribution and wastewater treatment and reclamation facilities
				that will be used to treat wastewater and provide recycled water in the
				Elsinore Valley Municipal Water District, California.
								(b)Cost sharingThe Federal share of the cost of each
				project described in subsection (a) shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationFunds provided by the Secretary under this
				section shall not be used for operation or maintenance of the projects
				described in subsection (a).
								(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section
				$12,500,000.
								.
					(b)Clerical amendmentThe table of sections in section 2 of
			 Public Law 102–575 (as amended by section 9104(b)) is amended by inserting
			 after the item relating to section 1649 the following:
						
							
								Sec. 1650. Elsinore Valley
				Municipal Water District Projects,
				California.
							
							.
					9110.North Bay Water Reuse Authority
					(a)Project authorizationThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) (as amended by section 9109(a)) is amended by adding at
			 the end the following:
						
							1651.North Bay water reuse program
								(a)DefinitionsIn this section:
									(1)Eligible entityThe term eligible entity
				means a member agency of the North Bay Water Reuse Authority of the State
				located in the North San Pablo Bay watershed in—
										(A)Marin County;
										(B)Napa County;
										(C)Solano County; or
										(D)Sonoma County.
										(2)Water reclamation and reuse
				projectThe term water
				reclamation and reuse project means a project carried out by the
				Secretary and an eligible entity in the North San Pablo Bay watershed relating
				to—
										(A)water quality improvement;
										(B)wastewater treatment;
										(C)water reclamation and reuse;
										(D)groundwater recharge and protection;
										(E)surface water augmentation; or
										(F)other related improvements.
										(3)StateThe term State means the
				State of California.
									(b)North bay water reuse program
									(1)In generalContingent upon a finding of feasibility,
				the Secretary, acting through a cooperative agreement with the State or a
				subdivision of the State, is authorized to enter into cooperative agreements
				with eligible entities for the planning, design, and construction of water
				reclamation and reuse facilities and recycled water conveyance and distribution
				systems.
									(2)Coordination with other Federal
				agenciesIn carrying out this
				section, the Secretary and the eligible entity shall, to the maximum extent
				practicable, use the design work and environmental evaluations initiated
				by—
										(A)non-Federal entities; and
										(B)the Corps of Engineers in the San Pablo Bay
				Watershed of the State.
										(3)Phased
				projectA cooperative
				agreement described in paragraph (1) shall require that the North Bay Water
				Reuse Program carried out under this section shall consist of 2 phases as
				follows:
										(A)First phaseDuring the first phase, the Secretary and
				an eligible entity shall complete the planning, design, and construction of the
				main treatment and main conveyance systems.
										(B)Second phaseDuring the second phase, the Secretary and
				an eligible entity shall complete the planning, design, and construction of the
				sub-regional distribution systems.
										(4)Cost sharing
										(A)Federal shareThe Federal share of the cost of the first
				phase of the project authorized by this section shall not exceed 25 percent of
				the total cost of the first phase of the project.
										(B)Form of non-Federal shareThe non-Federal share may be in the form of
				any in-kind services that the Secretary determines would contribute
				substantially toward the completion of the water reclamation and reuse project,
				including—
											(i)reasonable costs incurred by the eligible
				entity relating to the planning, design, and construction of the water
				reclamation and reuse project; and
											(ii)the acquisition costs of land acquired for
				the project that is—
												(I)used for planning, design, and construction
				of the water reclamation and reuse project facilities; and
												(II)owned by an eligible entity and directly
				related to the project.
												(C)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
										(5)EffectNothing in this section—
										(A)affects or preempts—
											(i)State water law; or
											(ii)an interstate compact relating to the
				allocation of water; or
											(B)confers on any non-Federal entity the
				ability to exercise any Federal right to—
											(i)the water of a stream; or
											(ii)any groundwater resource.
											(6)Authorization of
				appropriationsThere is
				authorized to be appropriated for the Federal share of the total cost of the
				first phase of the project authorized by this section $25,000,000, to remain
				available until
				expended.
									.
					(b)Conforming amendmentThe table of sections in section 2 of
			 Public Law
			 102–575 (as amended by section 9109(b)) is amended by inserting
			 after the item relating to section 1650 the following:
						
								Sec. 1651. North Bay water reuse program.”.
				  
						
					9111.Prado Basin Natural Treatment System
			 Project, California
					(a)Prado Basin natural treatment system
			 project
						(1)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et
			 seq.) (as amended by section 9110(a)) is amended by adding at the end the
			 following:
							
								1652.Prado Basin natural treatment system
				project
									(a)In generalThe Secretary, in cooperation with the
				Orange County Water District, shall participate in the planning, design, and
				construction of natural treatment systems and wetlands for the flows of the
				Santa Ana River, California, and its tributaries into the Prado Basin.
									(b)Cost sharingThe Federal share of the cost of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost of the project.
									(c)LimitationFunds provided by the Secretary shall not
				be used for the operation and maintenance of the project described in
				subsection (a).
									(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $10,000,000.
									(e)Sunset of authorityThis section shall have no effect after the
				date that is 10 years after the date of the enactment of this
				section.
									.
						(2)Conforming amendmentThe table of sections in section 2 of
			 Public Law 102–575 (43 U.S.C. prec. 371) (as amended by section 9110(b)) is
			 amended by inserting after the last item the following:
							
								
									1652. Prado Basin Natural
				Treatment System
				Project.
								
								.
						(b)Lower Chino Dairy Area desalination
			 demonstration and reclamation project
						(1)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et
			 seq.) (as amended by subsection (a)(1)) is amended by adding at the end the
			 following:
							
								1653.Lower Chino Dairy Area desalination
				demonstration and reclamation project
									(a)In generalThe Secretary, in cooperation with the
				Chino Basin Watermaster, the Inland Empire Utilities Agency, and the Santa Ana
				Watershed Project Authority and acting under the Federal reclamation laws,
				shall participate in the design, planning, and construction of the Lower Chino
				Dairy Area desalination demonstration and reclamation project.
									(b)Cost sharingThe Federal share of the cost of the
				project described in subsection (a) shall not exceed—
										(1)25 percent of the total cost of the
				project; or
										(2)$26,000,000.
										(c)LimitationFunds provided by the Secretary shall not
				be used for operation or maintenance of the project described in subsection
				(a).
									(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
									(e)Sunset of authorityThis section shall have no effect after the
				date that is 10 years after the date of the enactment of this
				section.
									.
						(2)Conforming amendmentThe table of sections in section 2 of
			 Public Law 102–575 (43 U.S.C. prec. 371) (as amended by subsection (a)(2)) is
			 amended by inserting after the last item the following:
							
								
									1653. Lower Chino dairy area
				desalination demonstration and reclamation
				project.
								
								.
						(c)Orange County Regional Water Reclamation
			 ProjectSection 1624 of the
			 Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law
			 102–575, title XVI; 43 U.S.C. 390h–12j) is amended—
						(1)in the section heading, by striking the
			 words Phase 1 of
			 the; and
						(2)in subsection (a), by striking phase
			 1 of.
						9112.Bunker Hill Groundwater Basin,
			 California
					(a)DefinitionsIn this section:
						(1)DistrictThe term District means the
			 Western Municipal Water District, Riverside County, California.
						(2)Project
							(A)In generalThe term Project means the
			 Riverside-Corona Feeder Project.
							(B)InclusionsThe term Project
			 includes—
								(i)20 groundwater wells;
								(ii)groundwater treatment facilities;
								(iii)water storage and pumping facilities;
			 and
								(iv)28 miles of pipeline in San Bernardino and
			 Riverside Counties in the State of California.
								(C)SecretaryThe term Secretary means the
			 Secretary of the Interior.
							(b)Planning, design, and construction of
			 Riverside-Corona Feeder
						(1)In generalThe Secretary, in cooperation with the
			 District, may participate in the planning, design, and construction of the
			 Project.
						(2)Agreements and regulationsThe Secretary may enter into such
			 agreements and promulgate such regulations as are necessary to carry out this
			 subsection.
						(3)Federal share
							(A)Planning, design,
			 constructionThe Federal
			 share of the cost to plan, design, and construct the Project shall not exceed
			 the lesser of—
								(i)an amount equal to 25 percent of the total
			 cost of the Project; and
								(ii)$26,000,000.
								(B)StudiesThe Federal share of the cost to complete
			 the necessary planning studies associated with the Project—
								(i)shall not exceed an amount equal to 50
			 percent of the total cost of the studies; and
								(ii)shall be included as part of the limitation
			 described in subparagraph (A).
								(4)In-kind servicesThe non-Federal share of the cost of the
			 Project may be provided in cash or in kind.
						(5)LimitationFunds provided by the Secretary under this
			 subsection shall not be used for operation or maintenance of the
			 Project.
						(6)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this subsection the
			 lesser of—
							(A)an amount equal to 25 percent of the total
			 cost of the Project; and
							(B)$26,000,000.
							9113.GREAT Project, California
					(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et
			 seq.) (as amended by section 9111(b)(1)) is amended by adding at the end the
			 following:
						
							1654.Oxnard, California, water reclamation,
				reuse, and treatment project
								(a)AuthorizationThe Secretary, in cooperation with the City
				of Oxnard, California, may participate in the design, planning, and
				construction of Phase I permanent facilities for the GREAT project to reclaim,
				reuse, and treat impaired water in the area of Oxnard, California.
								(b)Cost shareThe Federal share of the costs of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost.
								(c)LimitationThe Secretary shall not provide funds for
				the following:
									(1)The operations and maintenance of the
				project described in subsection (a).
									(2)The construction, operations, and
				maintenance of the visitor’s center related to the project described in
				subsection (a).
									(d)Sunset of authorityThe authority of the Secretary to carry out
				any provisions of this section shall terminate 10 years after the date of the
				enactment of this
				section.
								.
					(b)Clerical amendmentThe table of sections in section 2 of the
			 Reclamation Projects Authorization and
			 Adjustment Act of 1992 (as amended by section 9111(b)(2)) is amended
			 by inserting after the last item the following:
						
							
								Sec. 1654. Oxnard, California,
				water reclamation, reuse, and treatment
				project.
							
							.
					9114.Yucaipa Valley Water District,
			 California
					(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) (as amended by section 9113(a)) is amended by adding at
			 the end the following:
						
							1655.Yucaipa Valley regional water supply
				renewal project
								(a)AuthorizationThe Secretary, in cooperation with the
				Yucaipa Valley Water District, may participate in the design, planning, and
				construction of projects to treat impaired surface water, reclaim and reuse
				impaired groundwater, and provide brine disposal within the Santa Ana Watershed
				as described in the report submitted under section 1606.
								(b)Cost sharingThe Federal share of the cost of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationFunds provided by the Secretary shall not
				be used for operation or maintenance of the project described in subsection
				(a).
								(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $20,000,000.
								1656.City of Corona Water Utility, California,
				water recycling and reuse project
								(a)AuthorizationThe Secretary, in cooperation with the City
				of Corona Water Utility, California, is authorized to participate in the
				design, planning, and construction of, and land acquisition for, a project to
				reclaim and reuse wastewater, including degraded groundwaters, within and
				outside of the service area of the City of Corona Water Utility,
				California.
								(b)Cost shareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
								(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this
				section.
								.
					(b)Conforming amendmentsThe table of sections in section 2 of
			 Public Law 102–575 (as amended by section 9114(b)) is amended by inserting
			 after the last item the following:
						
							
								Sec. 1655. Yucaipa Valley
				Regional Water Supply Renewal Project.
								Sec. 1656. City of Corona Water
				Utility, California, water recycling and reuse
				project.
							
							.
					9115.Arkansas Valley Conduit, Colorado
					(a)Cost shareThe first section of Public Law 87–590 (76
			 Stat. 389) is amended in the second sentence of subsection (c) by inserting
			 after cost thereof, the following: or in the case of the
			 Arkansas Valley Conduit, payment in an amount equal to 35 percent of the cost
			 of the conduit that is comprised of revenue generated by payments pursuant to a
			 repayment contract and revenue that may be derived from contracts for the use
			 of Fryingpan-Arkansas project excess capacity or exchange contracts using
			 Fryingpan-Arkansas project facilities,.
					(b)RatesSection 2(b) of Public Law 87–590 (76 Stat.
			 390) is amended—
						(1)by striking (b) Rates and
			 inserting the following:
							
								(b)Rates
									(1)In generalRates
									;
				and
						(2)by adding at the end the following:
							
								(2)Ruedi Dam and Reservoir, Fountain Valley
				Pipeline, and South Outlet Works at Pueblo Dam and Reservoir
									(A)In generalNotwithstanding the reclamation laws, until
				the date on which the payments for the Arkansas Valley Conduit under paragraph
				(3) begin, any revenue that may be derived from contracts for the use of
				Fryingpan-Arkansas project excess capacity or exchange contracts using
				Fryingpan-Arkansas project facilities shall be credited towards payment of the
				actual cost of Ruedi Dam and Reservoir, the Fountain Valley Pipeline, and the
				South Outlet Works at Pueblo Dam and Reservoir plus interest in an amount
				determined in accordance with this section.
									(B)EffectNothing in the Federal reclamation law (the
				Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and
				amendatory of that Act (43 U.S.C. 371 et seq.)) prohibits the concurrent
				crediting of revenue (with interest as provided under this section) towards
				payment of the Arkansas Valley Conduit as provided under this paragraph.
									(3)Arkansas Valley Conduit
									(A)Use
				of revenueNotwithstanding
				the reclamation laws, any revenue derived from contracts for the use of
				Fryingpan-Arkansas project excess capacity or exchange contracts using
				Fryingpan-Arkansas project facilities shall be credited towards payment of the
				actual cost of the Arkansas Valley Conduit plus interest in an amount
				determined in accordance with this section.
									(B)Adjustment of ratesAny rates charged under this section for
				water for municipal, domestic, or industrial use or for the use of facilities
				for the storage or delivery of water shall be adjusted to reflect the estimated
				revenue derived from contracts for the use of Fryingpan-Arkansas project excess
				capacity or exchange contracts using Fryingpan-Arkansas project
				facilities.
									.
						(c)Authorization of
			 appropriationsSection 7 of
			 Public Law 87–590 (76 Stat. 393) is amended—
						(1)by striking Sec.
			 7. There is hereby
			 and inserting the following:
							
								7.Authorization of Appropriations
									(a)In generalThere
				is
									; and
						(2)by adding at the end the following:
							
								(b)Arkansas Valley Conduit
									(1)In generalSubject to annual appropriations and
				paragraph (2), there are authorized to be appropriated such sums as are
				necessary for the construction of the Arkansas Valley Conduit.
									(2)LimitationAmounts made available under paragraph (1)
				shall not be used for the operation or maintenance of the Arkansas Valley
				Conduit.
									.
						CTitle transfers and clarifications
				9201.Transfer of McGee Creek pipeline and
			 facilities
					(a)DefinitionsIn this section:
						(1)AgreementThe term Agreement means the
			 agreement numbered 06–AG–60–2115 and entitled Agreement Between the
			 United States of America and McGee Creek Authority for the Purpose of Defining
			 Responsibilities Related to and Implementing the Title Transfer of Certain
			 Facilities at the McGee Creek Project, Oklahoma.
						(2)AuthorityThe term Authority means the
			 McGee Creek Authority located in Oklahoma City, Oklahoma.
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Conveyance of mcgee creek project pipeline
			 and associated facilities
						(1)Authority To convey
							(A)In generalIn accordance with all applicable laws and
			 consistent with any terms and conditions provided in the Agreement, the
			 Secretary may convey to the Authority all right, title, and interest of the
			 United States in and to the pipeline and any associated facilities described in
			 the Agreement, including—
								(i)the pumping plant;
								(ii)the raw water pipeline from the McGee Creek
			 pumping plant to the rate of flow control station at Lake Atoka;
								(iii)the surge tank;
								(iv)the regulating tank;
								(v)the McGee Creek operation and maintenance
			 complex, maintenance shop, and pole barn; and
								(vi)any other appurtenances, easements, and fee
			 title land associated with the facilities described in clauses (i) through (v),
			 in accordance with the Agreement.
								(B)Exclusion of mineral estate from
			 conveyance
								(i)In generalThe mineral estate shall be excluded from
			 the conveyance of any land or facilities under subparagraph (A).
								(ii)ManagementAny mineral interests retained by the
			 United States under this section shall be managed—
									(I)consistent with Federal law; and
									(II)in a manner that would not interfere with
			 the purposes for which the McGee Creek Project was authorized.
									(C)Compliance with agreement; applicable
			 law
								(i)AgreementAll parties to the conveyance under
			 subparagraph (A) shall comply with the terms and conditions of the Agreement,
			 to the extent consistent with this section.
								(ii)Applicable
			 lawBefore any conveyance
			 under subparagraph (A), the Secretary shall complete any actions required
			 under—
									(I)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321
			 et seq.);
									(II)the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et
			 seq.);
									(III)the National Historic Preservation Act
			 (16 U.S.C. 470 et
			 seq.); and
									(IV)any other applicable laws.
									(2)Operation of transferred
			 facilities
							(A)In generalOn the conveyance of the land and
			 facilities under paragraph (1)(A), the Authority shall comply with all
			 applicable Federal, State, and local laws (including regulations) in the
			 operation of any transferred facilities.
							(B)Operation and maintenance costs
								(i)In generalAfter the conveyance of the land and
			 facilities under paragraph (1)(A) and consistent with the Agreement, the
			 Authority shall be responsible for all duties and costs associated with the
			 operation, replacement, maintenance, enhancement, and betterment of the
			 transferred land and facilities.
								(ii)Limitation on fundingThe Authority shall not be eligible to
			 receive any Federal funding to assist in the operation, replacement,
			 maintenance, enhancement, and betterment of the transferred land and
			 facilities, except for funding that would be available to any comparable entity
			 that is not subject to reclamation laws.
								(3)Release from liability
							(A)In generalEffective beginning on the date of the
			 conveyance of the land and facilities under paragraph (1)(A), the United States
			 shall not be liable for damages of any kind arising out of any act, omission,
			 or occurrence relating to any land or facilities conveyed, except for damages
			 caused by acts of negligence committed by the United States (including any
			 employee or agent of the United States) before the date of the
			 conveyance.
							(B)No additional liabilityNothing in this paragraph adds to any
			 liability that the United States may have under
			 chapter 171 of title 28,
			 United States Code.
							(4)Contractual obligations
							(A)In generalExcept as provided in subparagraph (B), any
			 rights and obligations under the contract numbered 0–07–50–X0822 and dated
			 October 11, 1979, between the Authority and the United States for the
			 construction, operation, and maintenance of the McGee Creek Project, shall
			 remain in full force and effect.
							(B)AmendmentsWith the consent of the Authority, the
			 Secretary may amend the contract described in subparagraph (A) to reflect the
			 conveyance of the land and facilities under paragraph (1)(A).
							(5)Applicability of the reclamation
			 lawsNotwithstanding the
			 conveyance of the land and facilities under paragraph (1)(A), the reclamation
			 laws shall continue to apply to any project water provided to the
			 Authority.
						9202.Albuquerque Biological Park, New Mexico,
			 title clarification
					(a)PurposeThe purpose of this section is to direct
			 the Secretary of the Interior to issue a quitclaim deed conveying any right,
			 title, and interest the United States may have in and to Tingley Beach, San
			 Gabriel Park, or the BioPark Parcels to the City, thereby removing a potential
			 cloud on the City's title to these lands.
					(b)DefinitionsIn this section:
						(1)CityThe term City means the City
			 of Albuquerque, New Mexico.
						(2)Biopark parcelsThe term BioPark Parcels means
			 a certain area of land containing 19.16 acres, more or less, situated within
			 the Town of Albuquerque Grant, in Projected Section 13, Township 10 North,
			 Range 2 East, N.M.P.M., City of Albuquerque, Bernalillo County, New Mexico,
			 comprised of the following platted tracts and lot, and MRGCD tracts:
							(A)Tracts A and B, Albuquerque Biological
			 Park, as the same are shown and designated on the Plat of Tracts A & B,
			 Albuquerque Biological Park, recorded in the Office of the County Clerk of
			 Bernalillo County, New Mexico on February 11, 1994 in Book 94C, Page 44;
			 containing 17.9051 acres, more or less.
							(B)Lot B–1, Roger Cox Addition, as the same is
			 shown and designated on the Plat of Lots B–1 and B–2 Roger Cox Addition,
			 recorded in the Office of the County Clerk of Bernalillo County, New Mexico on
			 October 3, 1985 in Book C28, Page 99; containing 0.6289 acres, more or
			 less.
							(C)Tract 361 of MRGCD Map 38, bounded on the
			 north by Tract A, Albuquerque Biological Park, on the east by the westerly
			 right-of-way of Central Avenue, on the south by Tract 332B MRGCD Map 38, and on
			 the west by Tract B, Albuquerque Biological Park; containing 0.30 acres, more
			 or less.
							(D)Tract 332B of MRGCD Map 38; bounded on the
			 north by Tract 361, MRGCD Map 38, on the west by Tract 32A–1–A, MRGCD Map 38,
			 and on the south and east by the westerly right-of-way of Central Avenue;
			 containing 0.25 acres, more or less.
							(E)Tract 331A–1A of MRGCD Map 38, bounded on
			 the west by Tract B, Albuquerque Biological Park, on the east by Tract 332B,
			 MRGCD Map 38, and on the south by the westerly right-of-way of Central Avenue
			 and Tract A, Albuquerque Biological Park; containing 0.08 acres, more or
			 less.
							(3)Middle rio grande conservancy
			 districtThe terms
			 Middle Rio Grande Conservancy District and MRGCD mean
			 a political subdivision of the State of New Mexico, created in 1925 to provide
			 and maintain flood protection and drainage, and maintenance of ditches, canals,
			 and distribution systems for irrigation and water delivery and operations in
			 the Middle Rio Grande Valley.
						(4)Middle rio grande projectThe term Middle Rio Grande
			 Project means the works associated with water deliveries and operations
			 in the Rio Grande basin as authorized by the Flood Control Act of 1948 (Public
			 Law 80–858; 62 Stat. 1175) and the Flood Control Act of 1950 (Public Law
			 81–516; 64 Stat. 170).
						(5)San gabriel parkThe term San Gabriel Park
			 means the tract of land containing 40.2236 acres, more or less, situated within
			 Section 12 and Section 13, T10N, R2E, N.M.P.M., City of Albuquerque, Bernalillo
			 County, New Mexico, and described by New Mexico State Plane Grid Bearings
			 (Central Zone) and ground distances in a Special Warranty Deed conveying the
			 property from MRGCD to the City, dated November 25, 1997.
						(6)Tingley beachThe term Tingley Beach means
			 the tract of land containing 25.2005 acres, more or less, situated within
			 Section 13 and Section 24, T10N, R2E, and secs. 18 and 19, T10N, R3E, N.M.P.M.,
			 City of Albuquerque, Bernalillo County, New Mexico, and described by New Mexico
			 State Plane Grid Bearings (Central Zone) and ground distances in a Special
			 Warranty Deed conveying the property from MRGCD to the City, dated November 25,
			 1997.
						(c)Clarification of property interest
						(1)Required actionThe Secretary of the Interior shall issue a
			 quitclaim deed conveying any right, title, and interest the United States may
			 have in and to Tingley Beach, San Gabriel Park, and the BioPark Parcels to the
			 City.
						(2)TimingThe Secretary shall carry out the action in
			 paragraph (1) as soon as practicable after the date of enactment of this Act
			 and in accordance with all applicable law.
						(3)No additional paymentThe City shall not be required to pay any
			 additional costs to the United States for the value of San Gabriel Park,
			 Tingley Beach, and the BioPark Parcels.
						(d)Other rights, title, and interests
			 unaffected
						(1)In generalExcept as expressly provided in subsection
			 (c), nothing in this section shall be construed to affect any right, title, or
			 interest in and to any land associated with the Middle Rio Grande
			 Project.
						(2)Ongoing litigationNothing contained in this section shall be
			 construed or utilized to affect or otherwise interfere with any position set
			 forth by any party in the lawsuit pending before the United States District
			 Court for the District of New Mexico, 99–CV–01320–JAP–RHS, entitled Rio Grande
			 Silvery Minnow v. John W. Keys, III, concerning the right, title, or interest
			 in and to any property associated with the Middle Rio Grande Project.
						9203.Goleta Water District Water Distribution
			 System, California
					(a)DefinitionsIn this section:
						(1)AgreementThe term Agreement means
			 Agreement No. 07–LC–20–9387 between the United States and the District,
			 entitled Agreement Between the United States and the Goleta Water
			 District to Transfer Title of the Federally Owned Distribution System to the
			 Goleta Water District.
						(2)DistrictThe term District means the
			 Goleta Water District, located in Santa Barbara County, California.
						(3)Goleta water distribution
			 systemThe term Goleta
			 Water Distribution System means the facilities constructed by the United
			 States to enable the District to convey water to its water users, and
			 associated lands, as described in Appendix A of the Agreement.
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Conveyance of the goleta water distribution
			 systemThe Secretary is
			 authorized to convey to the District all right, title, and interest of the
			 United States in and to the Goleta Water Distribution System of the Cachuma
			 Project, California, subject to valid existing rights and consistent with the
			 terms and conditions set forth in the Agreement.
					(c)LiabilityEffective upon the date of the conveyance
			 authorized by subsection (b), the United States shall not be held liable by any
			 court for damages of any kind arising out of any act, omission, or occurrence
			 relating to the lands, buildings, or facilities conveyed under this section,
			 except for damages caused by acts of negligence committed by the United States
			 or by its employees or agents prior to the date of conveyance. Nothing in this
			 section increases the liability of the United States beyond that provided in
			 chapter 171 of title 28,
			 United States Code (popularly known as the Federal Tort Claims Act).
					(d)BenefitsAfter conveyance of the Goleta Water
			 Distribution System under this section—
						(1)such distribution system shall not be
			 considered to be a part of a Federal reclamation project; and
						(2)the District shall not be eligible to
			 receive any benefits with respect to any facility comprising the Goleta Water
			 Distribution System, except benefits that would be available to a similarly
			 situated entity with respect to property that is not part of a Federal
			 reclamation project.
						(e)Compliance with other laws
						(1)Compliance with environmental and historic
			 preservation lawsPrior to
			 any conveyance under this section, the Secretary shall complete all actions
			 required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.), the National Historic Preservation Act (16 U.S.C. 470 et
			 seq.), and all other applicable laws.
						(2)Compliance by the districtUpon the conveyance of the Goleta Water
			 Distribution System under this section, the District shall comply with all
			 applicable Federal, State, and local laws and regulations in its operation of
			 the facilities that are transferred.
						(3)Applicable authorityAll provisions of Federal reclamation law
			 (the Act of June 17, 1902 (43 U.S.C. 371 et seq.) and Acts
			 supplemental to and amendatory of that Act) shall continue to be applicable to
			 project water provided to the District.
						(f)ReportIf, 12 months after the date of the
			 enactment of this Act, the Secretary has not completed the conveyance required
			 under subsection (b), the Secretary shall complete a report that states the
			 reason the conveyance has not been completed and the date by which the
			 conveyance shall be completed. The Secretary shall submit a report required
			 under this subsection to Congress not later than 14 months after the date of
			 the enactment of this Act.
					DSan Gabriel Basin Restoration Fund
				9301.Restoration FundSection 110 of division B of the
			 Miscellaneous Appropriations Act, 2001 (114 Stat. 2763A–222), as enacted into
			 law by section 1(a)(4) of the Consolidated Appropriations Act, 2001
			 (Public Law
			 106–554, as amended by
			 Public Law
			 107–66), is further amended—
					(1)in subsection (a)(3)(B), by inserting after
			 clause (iii) the following:
						
							(iv)Non-Federal matchAfter $85,000,000 has cumulatively been
				appropriated under subsection (d)(1), the remainder of Federal funds
				appropriated under subsection (d) shall be subject to the following matching
				requirement:
								(I)San Gabriel Basin Water Quality
				AuthorityThe San Gabriel
				Basin Water Quality Authority shall be responsible for providing a 35 percent
				non-Federal match for Federal funds made available to the Authority under this
				Act.
								(II)Central Basin Municipal Water
				DistrictThe Central Basin
				Municipal Water District shall be responsible for providing a 35 percent
				non-Federal match for Federal funds made available to the District under this
				Act.
								; 
					(2)in subsection (a), by adding at the end the
			 following:
						
							(4)Interest on funds in Restoration
				FundNo amounts appropriated
				above the cumulative amount of $85,000,000 to the Restoration Fund under
				subsection (d)(1) shall be invested by the Secretary of the Treasury in
				interest-bearing securities of the United
				States.
							;
				and
					(3)by amending subsection (d) to read as
			 follows:
						
							(d)Authorization of appropriations
								(1)In generalThere is authorized to be appropriated to
				the Restoration Fund established under subsection (a) $146,200,000. Such funds
				shall remain available until expended.
								(2)Set-asideOf the amounts appropriated under paragraph
				(1), no more than $21,200,000 shall be made available to carry out the Central
				Basin Water Quality
				Project.
								.
					ELower Colorado River Multi-Species
			 Conservation Program
				9401.DefinitionsIn this subtitle:
					(1)Lower Colorado River Multi-Species
			 Conservation ProgramThe term
			 Lower Colorado River Multi-Species Conservation Program or
			 LCR MSCP means the cooperative effort on the Lower Colorado River
			 between Federal and non-Federal entities in Arizona, California, and Nevada
			 approved by the Secretary of the Interior on April 2, 2005.
					(2)Lower Colorado RiverThe term Lower Colorado River
			 means the segment of the Colorado River within the planning area as provided in
			 section 2(B) of the Implementing Agreement, a Program Document.
					(3)Program DocumentsThe term Program Documents
			 means the Habitat Conservation Plan, Biological Assessment and Biological and
			 Conference Opinion, Environmental Impact Statement/Environmental Impact Report,
			 Funding and Management Agreement, Implementing Agreement, and Section
			 10(a)(1)(B) Permit issued and, as applicable, executed in connection with the
			 LCR MSCP, and any amendments or successor documents that are developed
			 consistent with existing agreements and applicable law.
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(5)StateThe term State means each of
			 the States of Arizona, California, and Nevada.
					9402.Implementation and water
			 accounting
					(a)ImplementationThe Secretary is authorized to manage and
			 implement the LCR MSCP in accordance with the Program Documents.
					(b)Water accountingThe Secretary is authorized to enter into
			 an agreement with the States providing for the use of water from the Lower
			 Colorado River for habitat creation and maintenance in accordance with the
			 Program Documents.
					9403.Enforceability of program
			 documents
					(a)In generalDue to the unique conditions of the
			 Colorado River, any party to the Funding and Management Agreement or the
			 Implementing Agreement, and any permittee under the Section 10(a)(1)(B) Permit,
			 may commence a civil action in United States district court to adjudicate,
			 confirm, validate or decree the rights and obligations of the parties under
			 those Program Documents.
					(b)JurisdictionThe district court shall have jurisdiction
			 over such actions and may issue such orders, judgments, and decrees as are
			 consistent with the court’s exercise of jurisdiction under this section.
					(c)United States as defendant
						(1)In generalThe United States or any agency of the
			 United States may be named as a defendant in such actions.
						(2)Sovereign immunitySubject to paragraph (3), the sovereign
			 immunity of the United States is waived for purposes of actions commenced
			 pursuant to this section.
						(3)Nonwaiver for certain claimsNothing in this section waives the
			 sovereign immunity of the United States to claims for money damages, monetary
			 compensation, the provision of indemnity, or any claim seeking money from the
			 United States.
						(d)Rights under Federal and State law
						(1)In generalExcept as specifically provided in this
			 section, nothing in this section limits any rights or obligations of any party
			 under Federal or State law.
						(2)Applicability to Lower Colorado River
			 Multi-Species Conservation ProgramThis section—
							(A)shall apply only to the Lower Colorado
			 River Multi-Species Conservation Program; and
							(B)shall not affect the terms of, or rights or
			 obligations under, any other conservation plan created pursuant to any Federal
			 or State law.
							(e)VenueAny suit pursuant to this section may be
			 brought in any United States district court in the State in which any
			 non-Federal party to the suit is situated.
					9404.Authorization of appropriations
					(a)In generalThere is authorized to be appropriated to
			 the Secretary such sums as may be necessary to meet the obligations of the
			 Secretary under the Program Documents, to remain available until
			 expended.
					(b)Non-reimbursable and
			 non-returnableAll amounts
			 appropriated to and expended by the Secretary for the LCR MSCP shall be
			 non-reimbursable and non-returnable.
					FSecure Water
				9501.FindingsCongress finds that—
					(1)adequate and safe supplies of water are
			 fundamental to the health, economy, security, and ecology of the United
			 States;
					(2)systematic data-gathering with respect to,
			 and research and development of, the water resources of the United States will
			 help ensure the continued existence of sufficient quantities of water to
			 support—
						(A)increasing populations;
						(B)economic growth;
						(C)irrigated agriculture;
						(D)energy production; and
						(E)the protection of aquatic
			 ecosystems;
						(3)global climate change poses a significant
			 challenge to the protection and use of the water resources of the United States
			 due to an increased uncertainty with respect to the timing, form, and
			 geographical distribution of precipitation, which may have a substantial effect
			 on the supplies of water for agricultural, hydroelectric power, industrial,
			 domestic supply, and environmental needs;
					(4)although States bear the primary
			 responsibility and authority for managing the water resources of the United
			 States, the Federal Government should support the States, as well as regional,
			 local, and tribal governments, by carrying out—
						(A)nationwide data collection and monitoring
			 activities;
						(B)relevant research; and
						(C)activities to increase the efficiency of
			 the use of water in the United States;
						(5)Federal agencies that conduct water
			 management and related activities have a responsibility—
						(A)to take a lead role in assessing risks to
			 the water resources of the United States (including risks posed by global
			 climate change); and
						(B)to develop strategies—
							(i)to mitigate the potential impacts of each
			 risk described in subparagraph (A); and
							(ii)to help ensure that the long-term water
			 resources management of the United States is sustainable and will ensure
			 sustainable quantities of water;
							(6)it is critical to continue and expand
			 research and monitoring efforts—
						(A)to improve the understanding of the
			 variability of the water cycle; and
						(B)to provide basic information
			 necessary—
							(i)to manage and efficiently use the water
			 resources of the United States; and
							(ii)to identify new supplies of water that are
			 capable of being reclaimed; and
							(7)the study of water use is vital—
						(A)to the understanding of the impacts of
			 human activity on water and ecological resources; and
						(B)to the assessment of whether available
			 surface and groundwater supplies will be available to meet the future needs of
			 the United States.
						9502.DefinitionsIn this section:
					(1)AdministratorThe term Administrator means
			 the Administrator of the National Oceanic and Atmospheric
			 Administration.
					(2)Advisory committeeThe term Advisory Committee
			 means the National Advisory Committee on Water Information established—
						(A)under the Office of Management and Budget
			 Circular 92–01; and
						(B)to coordinate water data collection
			 activities.
						(3)Assessment programThe term assessment program
			 means the water availability and use assessment program established by the
			 Secretary under section 9508(a).
					(4)Climate divisionThe term climate division
			 means 1 of the 359 divisions in the United States that represents 2 or more
			 regions located within a State that are as climatically homogeneous as
			 possible, as determined by the Administrator.
					(5)CommissionerThe term Commissioner means
			 the Commissioner of Reclamation.
					(6)DirectorThe term Director means the
			 Director of the United States Geological Survey.
					(7)Eligible applicantThe term eligible applicant
			 means any State, Indian tribe, irrigation district, water district, or other
			 organization with water or power delivery authority.
					(8)Federal power marketing
			 administrationThe term
			 Federal Power Marketing Administration means—
						(A)the Bonneville Power Administration;
						(B)the Southeastern Power
			 Administration;
						(C)the Southwestern Power Administration;
			 and
						(D)the Western Area Power
			 Administration.
						(9)Hydrologic accounting unitThe term hydrologic accounting
			 unit means 1 of the 352 river basin hydrologic accounting units used by
			 the United States Geological Survey.
					(10)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
					(11)Major aquifer systemThe term major aquifer system
			 means a groundwater system that is—
						(A)identified as a significant groundwater
			 system by the Director; and
						(B)included in the Groundwater Atlas of the
			 United States, published by the United States Geological Survey.
						(12)Major reclamation river basin
						(A)In generalThe term major reclamation river
			 basin means each major river system (including tributaries)—
							(i)that is located in a service area of the
			 Bureau of Reclamation; and
							(ii)at which is located a federally authorized
			 project of the Bureau of Reclamation.
							(B)InclusionsThe term major reclamation river
			 basin includes—
							(i)the Colorado River;
							(ii)the Columbia River;
							(iii)the Klamath River;
							(iv)the Missouri River;
							(v)the Rio Grande;
							(vi)the Sacramento River;
							(vii)the San Joaquin River; and
							(viii)the Truckee River.
							(13)Non-Federal participantThe term non-Federal
			 participant means—
						(A)a State, regional, or local
			 authority;
						(B)an Indian tribe or tribal organization;
			 or
						(C)any other qualifying entity, such as a
			 water conservation district, water conservancy district, or rural water
			 district or association, or a nongovernmental organization.
						(14)PanelThe term panel means the
			 climate change and water intragovernmental panel established by the Secretary
			 under section 9506(a).
					(15)ProgramThe term program means the
			 regional integrated sciences and assessments program—
						(A)established by the Administrator;
			 and
						(B)that is comprised of 8 regional programs
			 that use advances in integrated climate sciences to assist decisionmaking
			 processes.
						(16)Secretary
						(A)In generalExcept as provided in subparagraph (B), the
			 term Secretary means the Secretary of the Interior.
						(B)ExceptionsThe term Secretary
			 means—
							(i)in the case of sections 9503, 9504, and
			 9509, the Secretary of the Interior (acting through the Commissioner);
			 and
							(ii)in the case of sections 9507 and 9508, the
			 Secretary of the Interior (acting through the Director).
							(17)Service areaThe term service area means
			 any area that encompasses a watershed that contains a federally authorized
			 reclamation project that is located in any State or area described in the first
			 section of the Act of June 17, 1902 (43 U.S.C. 391).
					9503.Reclamation climate change and water
			 program
					(a)In generalThe Secretary shall establish a climate
			 change adaptation program—
						(1)to coordinate with the Administrator and
			 other appropriate agencies to assess each effect of, and risk resulting from,
			 global climate change with respect to the quantity of water resources located
			 in a service area; and
						(2)to ensure, to the maximum extent possible,
			 that strategies are developed at watershed and aquifer system scales to address
			 potential water shortages, conflicts, and other impacts to water users located
			 at, and the environment of, each service area.
						(b)Required elementsIn carrying out the program described in
			 subsection (a), the Secretary shall—
						(1)coordinate with the United States
			 Geological Survey, the National Oceanic and Atmospheric Administration, the
			 program, and each appropriate State water resource agency, to ensure that the
			 Secretary has access to the best available scientific information with respect
			 to presently observed and projected future impacts of global climate change on
			 water resources;
						(2)assess specific risks to the water supply
			 of each major reclamation river basin, including any risk relating to—
							(A)a change in snowpack;
							(B)changes in the timing and quantity of
			 runoff;
							(C)changes in groundwater recharge and
			 discharge; and
							(D)any increase in—
								(i)the demand for water as a result of
			 increasing temperatures; and
								(ii)the rate of reservoir evaporation;
								(3)with respect to each major reclamation
			 river basin, analyze the extent to which changes in the water supply of the
			 United States will impact—
							(A)the ability of the Secretary to deliver
			 water to the contractors of the Secretary;
							(B)hydroelectric power generation
			 facilities;
							(C)recreation at reclamation
			 facilities;
							(D)fish and wildlife habitat;
							(E)applicable species listed as an endangered,
			 threatened, or candidate species under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
							(F)water quality issues (including salinity
			 levels of each major reclamation river basin);
							(G)flow and water dependent ecological
			 resiliency; and
							(H)flood control management;
							(4)in consultation with appropriate
			 non-Federal participants, consider and develop appropriate strategies to
			 mitigate each impact of water supply changes analyzed by the Secretary under
			 paragraph (3), including strategies relating to—
							(A)the modification of any reservoir storage
			 or operating guideline in existence as of the date of enactment of this
			 Act;
							(B)the development of new water management,
			 operating, or habitat restoration plans;
							(C)water conservation;
							(D)improved hydrologic models and other
			 decision support systems; and
							(E)groundwater and surface water storage
			 needs; and
							(5)in consultation with the Director, the
			 Administrator, the Secretary of Agriculture (acting through the Chief of the
			 Natural Resources Conservation Service), and applicable State water resource
			 agencies, develop a monitoring plan to acquire and maintain water resources
			 data—
							(A)to strengthen the understanding of water
			 supply trends; and
							(B)to assist in each assessment and analysis
			 conducted by the Secretary under paragraphs (2) and (3).
							(c)ReportingNot later than 2 years after the date of
			 enactment of this Act, and every 5 years thereafter, the Secretary shall submit
			 to the appropriate committees of Congress a report that describes—
						(1)each effect of, and risk resulting from,
			 global climate change with respect to the quantity of water resources located
			 in each major reclamation river basin;
						(2)the impact of global climate change with
			 respect to the operations of the Secretary in each major reclamation river
			 basin;
						(3)each mitigation and adaptation strategy
			 considered and implemented by the Secretary to address each effect of global
			 climate change described in paragraph (1);
						(4)each coordination activity conducted by the
			 Secretary with—
							(A)the Director;
							(B)the Administrator;
							(C)the Secretary of Agriculture (acting
			 through the Chief of the Natural Resources Conservation Service); or
							(D)any appropriate State water resource
			 agency; and
							(5)the implementation by the Secretary of the
			 monitoring plan developed under subsection (b)(5).
						(d)Feasibility studies
						(1)Authority of SecretaryThe Secretary, in cooperation with any
			 non-Federal participant, may conduct 1 or more studies to determine the
			 feasibility and impact on ecological resiliency of implementing each mitigation
			 and adaptation strategy described in subsection (c)(3), including the
			 construction of any water supply, water management, environmental, or habitat
			 enhancement water infrastructure that the Secretary determines to be necessary
			 to address the effects of global climate change on water resources located in
			 each major reclamation river basin.
						(2)Cost sharing
							(A)Federal share
								(i)In generalExcept as provided in clause (ii), the
			 Federal share of the cost of a study described in paragraph (1) shall not
			 exceed 50 percent of the cost of the study.
								(ii)Exception relating to financial
			 hardshipThe Secretary may
			 increase the Federal share of the cost of a study described in paragraph (1) to
			 exceed 50 percent of the cost of the study if the Secretary determines that,
			 due to a financial hardship, the non-Federal participant of the study is unable
			 to contribute an amount equal to 50 percent of the cost of the study.
								(B)Non-Federal shareThe non-Federal share of the cost of a
			 study described in paragraph (1) may be provided in the form of any in-kind
			 services that substantially contribute toward the completion of the study, as
			 determined by the Secretary.
							(e)No effect on existing
			 authorityNothing in this
			 section amends or otherwise affects any existing authority under reclamation
			 laws that govern the operation of any Federal reclamation project.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section for each of fiscal years 2009 through 2023, to remain available until
			 expended.
					9504.Water management improvement
					(a)Authorization of grants and cooperative
			 agreements
						(1)Authority of SecretaryThe Secretary may provide any grant to, or
			 enter into an agreement with, any eligible applicant to assist the eligible
			 applicant in planning, designing, or constructing any improvement—
							(A)to conserve water;
							(B)to increase water use efficiency;
							(C)to facilitate water markets;
							(D)to enhance water management, including
			 increasing the use of renewable energy in the management and delivery of
			 water;
							(E)to accelerate the adoption and use of
			 advanced water treatment technologies to increase water supply;
							(F)to prevent the decline of species that the
			 United States Fish and Wildlife Service and National Marine Fisheries Service
			 have proposed for listing under the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.) (or candidate species that are being considered by those agencies
			 for such listing but are not yet the subject of a proposed rule);
							(G)to accelerate the recovery of threatened
			 species, endangered species, and designated critical habitats that are
			 adversely affected by Federal reclamation projects or are subject to a recovery
			 plan or conservation plan under the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.) under which the Commissioner of Reclamation has implementation
			 responsibilities; or
							(H)to carry out any other activity—
								(i)to address any climate-related impact to
			 the water supply of the United States that increases ecological resiliency to
			 the impacts of climate change; or
								(ii)to prevent any water-related crisis or
			 conflict at any watershed that has a nexus to a Federal reclamation project
			 located in a service area.
								(2)ApplicationTo be eligible to receive a grant, or enter
			 into an agreement with the Secretary under paragraph (1), an eligible applicant
			 shall—
							(A)be located within the States and areas
			 referred to in the first section of the Act of June 17, 1902 (43 U.S.C. 391);
			 and
							(B)submit to the Secretary an application that
			 includes a proposal of the improvement or activity to be planned, designed,
			 constructed, or implemented by the eligible applicant.
							(3)Requirements of grants and cooperative
			 agreements
							(A)Compliance with requirementsEach grant and agreement entered into by
			 the Secretary with any eligible applicant under paragraph (1) shall be in
			 compliance with each requirement described in subparagraphs (B) through
			 (F).
							(B)Agricultural operationsIn carrying out paragraph (1), the
			 Secretary shall not provide a grant, or enter into an agreement, for an
			 improvement to conserve irrigation water unless the eligible applicant agrees
			 not—
								(i)to use any associated water savings to
			 increase the total irrigated acreage of the eligible applicant; or
								(ii)to otherwise increase the consumptive use
			 of water in the operation of the eligible applicant, as determined pursuant to
			 the law of the State in which the operation of the eligible applicant is
			 located.
								(C)Nonreimbursable fundsAny funds provided by the Secretary to an
			 eligible applicant through a grant or agreement under paragraph (1) shall be
			 nonreimbursable.
							(D)Title to improvementsIf an infrastructure improvement to a
			 federally owned facility is the subject of a grant or other agreement entered
			 into between the Secretary and an eligible applicant under paragraph (1), the
			 Federal Government shall continue to hold title to the facility and
			 improvements to the facility.
							(E)Cost sharing
								(i)Federal shareThe Federal share of the cost of any
			 infrastructure improvement or activity that is the subject of a grant or other
			 agreement entered into between the Secretary and an eligible applicant under
			 paragraph (1) shall not exceed 50 percent of the cost of the infrastructure
			 improvement or activity.
								(ii)Calculation of non-Federal
			 shareIn calculating the
			 non-Federal share of the cost of an infrastructure improvement or activity
			 proposed by an eligible applicant through an application submitted by the
			 eligible applicant under paragraph (2), the Secretary shall—
									(I)consider the value of any in-kind services
			 that substantially contributes toward the completion of the improvement or
			 activity, as determined by the Secretary; and
									(II)not consider any other amount that the
			 eligible applicant receives from a Federal agency.
									(iii)Maximum
			 amountThe amount provided to
			 an eligible applicant through a grant or other agreement under paragraph (1)
			 shall be not more than $5,000,000.
								(iv)Operation and maintenance
			 costsThe non-Federal share
			 of the cost of operating and maintaining any infrastructure improvement that is
			 the subject of a grant or other agreement entered into between the Secretary
			 and an eligible applicant under paragraph (1) shall be 100 percent.
								(F)Liability
								(i)In generalExcept as provided under chapter 171 of
			 title 28, United States Code (commonly known as the Federal Tort Claims
			 Act), the United States shall not be liable for monetary damages of any
			 kind for any injury arising out of an act, omission, or occurrence that arises
			 in relation to any facility created or improved under this section, the title
			 of which is not held by the United States.
								(ii)Tort Claims ActNothing in this section increases the
			 liability of the United States beyond that provided in chapter 171 of title 28,
			 United States Code (commonly known as the Federal Tort Claims
			 Act).
								(b)Research agreements
						(1)Authority of SecretaryThe Secretary may enter into 1 or more
			 agreements with any university, nonprofit research institution, or organization
			 with water or power delivery authority to fund any research activity that is
			 designed—
							(A)to conserve water resources;
							(B)to increase the efficiency of the use of
			 water resources; or
							(C)to enhance the management of water
			 resources, including increasing the use of renewable energy in the management
			 and delivery of water.
							(2)Terms and conditions of Secretary
							(A)In generalAn agreement entered into between the
			 Secretary and any university, institution, or organization described in
			 paragraph (1) shall be subject to such terms and conditions as the Secretary
			 determines to be appropriate.
							(B)AvailabilityThe agreements under this subsection shall
			 be available to all Reclamation projects and programs that may benefit from
			 project-specific or programmatic cooperative research and development.
							(c)Mutual
			 benefitGrants or other
			 agreements made under this section may be for the mutual benefit of the United
			 States and the entity that is provided the grant or enters into the cooperative
			 agreement.
					(d)Relationship to project-specific
			 authorityThis section shall
			 not supersede any existing project-specific funding authority.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $200,000,000, to remain
			 available until expended.
					9505.Hydroelectric power assessment
					(a)Duty of Secretary of EnergyThe Secretary of Energy, in consultation
			 with the Administrator of each Federal Power Marketing Administration, shall
			 assess each effect of, and risk resulting from, global climate change with
			 respect to water supplies that are required for the generation of hydroelectric
			 power at each Federal water project that is applicable to a Federal Power
			 Marketing Administration.
					(b)Access to appropriate data
						(1)In generalIn carrying out each assessment under
			 subsection (a), the Secretary of Energy shall consult with the United States
			 Geological Survey, the National Oceanic and Atmospheric Administration, the
			 program, and each appropriate State water resource agency, to ensure that the
			 Secretary of Energy has access to the best available scientific information
			 with respect to presently observed impacts and projected future impacts of
			 global climate change on water supplies that are used to produce hydroelectric
			 power.
						(2)Access to data for certain
			 assessmentsIn carrying out
			 each assessment under subsection (a), with respect to the Bonneville Power
			 Administration and the Western Area Power Administration, the Secretary of
			 Energy shall consult with the Commissioner to access data and other information
			 that—
							(A)is collected by the Commissioner;
			 and
							(B)the Secretary of Energy determines to be
			 necessary for the conduct of the assessment.
							(c)ReportNot later than 2 years after the date of
			 enactment of this Act, and every 5 years thereafter, the Secretary of Energy
			 shall submit to the appropriate committees of Congress a report that
			 describes—
						(1)each effect of, and risk resulting from,
			 global climate change with respect to—
							(A)water supplies used for hydroelectric power
			 generation; and
							(B)power supplies marketed by each Federal
			 Power Marketing Administration, pursuant to—
								(i)long-term power contracts;
								(ii)contingent capacity contracts; and
								(iii)short-term sales; and
								(2)each recommendation of the Administrator of
			 each Federal Power Marketing Administration relating to any change in any
			 operation or contracting practice of each Federal Power Marketing
			 Administration to address each effect and risk described in paragraph (1),
			 including the use of purchased power to meet long-term commitments of each
			 Federal Power Marketing Administration.
						(d)AuthorityThe Secretary of Energy may enter into
			 contracts, grants, or other agreements with appropriate entities to carry out
			 this section.
					(e)Costs
						(1)NonreimbursableAny costs incurred by the Secretary of
			 Energy in carrying out this section shall be nonreimbursable.
						(2)PMA costsEach Federal Power Marketing Administration
			 shall incur costs in carrying out this section only to the extent that
			 appropriated funds are provided by the Secretary of Energy for that
			 purpose.
						(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section for each of fiscal years 2009 through 2023, to remain available until
			 expended.
					9506.Climate change and water intragovernmental
			 panel
					(a)EstablishmentThe Secretary and the Administrator shall
			 establish and lead a climate change and water intragovernmental panel—
						(1)to review the current scientific
			 understanding of each impact of global climate change on the quantity and
			 quality of freshwater resources of the United States; and
						(2)to develop any strategy that the panel
			 determines to be necessary to improve observational capabilities, expand data
			 acquisition, or take other actions—
							(A)to increase the reliability and accuracy of
			 modeling and prediction systems to benefit water managers at the Federal,
			 State, and local levels; and
							(B)to increase the understanding of the
			 impacts of climate change on aquatic ecosystems.
							(b)MembershipThe panel shall be comprised of—
						(1)the Secretary;
						(2)the Director;
						(3)the Administrator;
						(4)the Secretary of Agriculture (acting
			 through the Under Secretary for Natural Resources and Environment);
						(5)the Commissioner;
						(6)the Secretary of the Army, acting through
			 the Chief of Engineers;
						(7)the Administrator of the Environmental
			 Protection Agency; and
						(8)the Secretary of Energy.
						(c)Review elementsIn conducting the review and developing the
			 strategy under subsection (a), the panel shall consult with State water
			 resource agencies, the Advisory Committee, drinking water utilities, water
			 research organizations, and relevant water user, environmental, and other
			 nongovernmental organizations—
						(1)to assess the extent to which the conduct
			 of measures of streamflow, groundwater levels, soil moisture,
			 evapotranspiration rates, evaporation rates, snowpack levels, precipitation
			 amounts, flood risk, and glacier mass is necessary to improve the understanding
			 of the Federal Government and the States with respect to each impact of global
			 climate change on water resources;
						(2)to identify data gaps in current water
			 monitoring networks that must be addressed to improve the capability of the
			 Federal Government and the States to measure, analyze, and predict changes to
			 the quality and quantity of water resources, including flood risks, that are
			 directly or indirectly affected by global climate change;
						(3)to establish data management and
			 communication protocols and standards to increase the quality and efficiency by
			 which each Federal agency acquires and reports relevant data;
						(4)to consider options for the establishment
			 of a data portal to enhance access to water resource data—
							(A)relating to each nationally significant
			 freshwater watershed and aquifer located in the United States; and
							(B)that is collected by each Federal agency
			 and any other public or private entity for each nationally significant
			 freshwater watershed and aquifer located in the United States;
							(5)to facilitate the development of hydrologic
			 and other models to integrate data that reflects groundwater and surface water
			 interactions; and
						(6)to apply the hydrologic and other models
			 developed under paragraph (5) to water resource management problems identified
			 by the panel, including the need to maintain or improve ecological resiliency
			 at watershed and aquifer system scales.
						(d)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a report that describes the review conducted, and the strategy
			 developed, by the panel under subsection (a).
					(e)Demonstration, research, and methodology
			 development projects
						(1)Authority of SecretaryThe Secretary, in consultation with the
			 panel and the Advisory Committee, may provide grants to, or enter into any
			 contract, cooperative agreement, interagency agreement, or other transaction
			 with, an appropriate entity to carry out any demonstration, research, or
			 methodology development project that the Secretary determines to be necessary
			 to assist in the implementation of the strategy developed by the panel under
			 subsection (a)(2).
						(2)Requirements
							(A)Maximum amount of Federal
			 shareThe Federal share of
			 the cost of any demonstration, research, or methodology development project
			 that is the subject of any grant, contract, cooperative agreement, interagency
			 agreement, or other transaction entered into between the Secretary and an
			 appropriate entity under paragraph (1) shall not exceed $1,000,000.
							(B)ReportAn appropriate entity that receives funds
			 from a grant, contract, cooperative agreement, interagency agreement, or other
			 transaction entered into between the Secretary and the appropriate entity under
			 paragraph (1) shall submit to the Secretary a report describing the results of
			 the demonstration, research, or methodology development project conducted by
			 the appropriate entity.
							(f)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out subsections (a) through (d) $2,000,000 for each of fiscal years 2009
			 through 2011, to remain available until expended.
						(2)Demonstration, research, and methodology
			 development projectsThere is
			 authorized to be appropriated to carry out subsection (e) $10,000,000 for the
			 period of fiscal years 2009 through 2013, to remain available until
			 expended.
						9507.Water data enhancement by United States
			 Geological Survey
					(a)National streamflow information
			 program
						(1)In generalThe Secretary, in consultation with the
			 Advisory Committee and the Panel and consistent with this section, shall
			 proceed with implementation of the national streamflow information program, as
			 reviewed by the National Research Council in 2004.
						(2)RequirementsIn conducting the national streamflow
			 information program, the Secretary shall—
							(A)measure streamflow and related
			 environmental variables in nationally significant watersheds—
								(i)in a reliable and continuous manner;
			 and
								(ii)to develop a comprehensive source of
			 information on which public and private decisions relating to the management of
			 water resources may be based;
								(B)provide for a better understanding of
			 hydrologic extremes (including floods and droughts) through the conduct of
			 intensive data collection activities during and following hydrologic
			 extremes;
							(C)establish a base network that provides
			 resources that are necessary for—
								(i)the monitoring of long-term changes in
			 streamflow; and
								(ii)the conduct of assessments to determine the
			 extent to which each long-term change monitored under clause (i) is related to
			 global climate change;
								(D)integrate the national streamflow
			 information program with data collection activities of Federal agencies and
			 appropriate State water resource agencies (including the National Integrated
			 Drought Information System)—
								(i)to enhance the comprehensive understanding
			 of water availability;
								(ii)to improve flood-hazard assessments;
								(iii)to identify any data gap with respect to
			 water resources; and
								(iv)to improve hydrologic forecasting;
			 and
								(E)incorporate principles of adaptive
			 management in the conduct of periodic reviews of information collected under
			 the national streamflow information program to assess whether the objectives of
			 the national streamflow information program are being adequately
			 addressed.
							(3)Improved methodologiesThe Secretary shall—
							(A)improve methodologies relating to the
			 analysis and delivery of data; and
							(B)investigate, develop, and implement new
			 methodologies and technologies to estimate or measure streamflow in a more
			 cost-efficient manner.
							(4)Network enhancement
							(A)In generalNot later than 10 years after the date of
			 enactment of this Act, in accordance with subparagraph (B), the Secretary
			 shall—
								(i)increase the number of streamgages funded
			 by the national streamflow information program to a quantity of not less than
			 4,700 sites; and
								(ii)ensure all streamgages are flood-hardened
			 and equipped with water-quality sensors and modernized telemetry.
								(B)Requirements of sitesEach site described in subparagraph (A)
			 shall conform with the National Streamflow Information Program plan as reviewed
			 by the National Research Council.
							(5)Federal shareThe Federal share of the national
			 streamgaging network established pursuant to this subsection shall be 100
			 percent of the cost of carrying out the national streamgaging network.
						(6)Authorization of appropriations
							(A)In generalExcept as provided in subparagraph (B),
			 there are authorized to be appropriated such sums as are necessary to operate
			 the national streamflow information program for the period of fiscal years 2009
			 through 2023, to remain available until expended.
							(B)Network enhancement fundingThere is authorized to be appropriated to
			 carry out the network enhancements described in paragraph (4) $10,000,000 for
			 each of fiscal years 2009 through 2019, to remain available until
			 expended.
							(b)National groundwater resources
			 monitoring
						(1)In generalThe Secretary shall develop a systematic
			 groundwater monitoring program for each major aquifer system located in the
			 United States.
						(2)Program elementsIn developing the monitoring program
			 described in paragraph (1), the Secretary shall—
							(A)establish appropriate criteria for
			 monitoring wells to ensure the acquisition of long-term, high-quality data
			 sets, including, to the maximum extent possible, the inclusion of real-time
			 instrumentation and reporting;
							(B)in coordination with the Advisory Committee
			 and State and local water resource agencies—
								(i)assess the current scope of groundwater
			 monitoring based on the access availability and capability of each monitoring
			 well in existence as of the date of enactment of this Act; and
								(ii)develop and carry out a monitoring plan
			 that maximizes coverage for each major aquifer system that is located in the
			 United States; and
								(C)prior to initiating any specific monitoring
			 activities within a State after the date of enactment of this Act, consult and
			 coordinate with the applicable State water resource agency with jurisdiction
			 over the aquifer that is the subject of the monitoring activities, and comply
			 with all applicable laws (including regulations) of the State.
							(3)Program objectivesIn carrying out the monitoring program
			 described in paragraph (1), the Secretary shall—
							(A)provide data that is necessary for the
			 improvement of understanding with respect to surface water and groundwater
			 interactions;
							(B)by expanding the network of monitoring
			 wells to reach each climate division, support the groundwater climate response
			 network to improve the understanding of the effects of global climate change on
			 groundwater recharge and availability; and
							(C)support the objectives of the assessment
			 program.
							(4)Improved methodologiesThe Secretary shall—
							(A)improve methodologies relating to the
			 analysis and delivery of data; and
							(B)investigate, develop, and implement new
			 methodologies and technologies to estimate or measure groundwater recharge,
			 discharge, and storage in a more cost-efficient manner.
							(5)Federal shareThe Federal share of the monitoring program
			 described in paragraph (1) may be 100 percent of the cost of carrying out the
			 monitoring program.
						(6)PriorityIn selecting monitoring activities
			 consistent with the monitoring program described in paragraph (1), the
			 Secretary shall give priority to those activities for which a State or local
			 governmental entity agrees to provide for a substantial share of the cost of
			 establishing or operating a monitoring well or other measuring device to carry
			 out a monitoring activity.
						(7)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subsection for the period of fiscal years 2009 through 2023, to remain
			 available until expended.
						(c)Brackish groundwater assessment
						(1)StudyThe Secretary, in consultation with State
			 and local water resource agencies, shall conduct a study of available data and
			 other relevant information—
							(A)to identify significant brackish
			 groundwater resources located in the United States; and
							(B)to consolidate any available data relating
			 to each groundwater resource identified under subparagraph (A).
							(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a report that includes—
							(A)a description of each—
								(i)significant brackish aquifer that is
			 located in the United States (including 1 or more maps of each significant
			 brackish aquifer that is located in the United States);
								(ii)data gap that is required to be addressed
			 to fully characterize each brackish aquifer described in clause (i); and
								(iii)current use of brackish groundwater that is
			 supplied by each brackish aquifer described in clause (i); and
								(B)a summary of the information available as
			 of the date of enactment of this Act with respect to each brackish aquifer
			 described in subparagraph (A)(i) (including the known level of total dissolved
			 solids in each brackish aquifer).
							(3)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subsection $3,000,000 for the
			 period of fiscal years 2009 through 2011, to remain available until
			 expended.
						(d)Improved water estimation, measurement, and
			 monitoring technologies
						(1)Authority of SecretaryThe Secretary may provide grants on a
			 nonreimbursable basis to appropriate entities with expertise in water resource
			 data acquisition and reporting, including Federal agencies, the Water Resources
			 Research Institutes and other academic institutions, and private entities,
			 to—
							(A)investigate, develop, and implement new
			 methodologies and technologies to estimate or measure water resources data in a
			 cost-efficient manner; and
							(B)improve methodologies relating to the
			 analysis and delivery of data.
							(2)PriorityIn providing grants to appropriate entities
			 under paragraph (1), the Secretary shall give priority to appropriate entities
			 that propose the development of new methods and technologies for—
							(A)predicting and measuring
			 streamflows;
							(B)estimating changes in the storage of
			 groundwater;
							(C)improving data standards and methods of
			 analysis (including the validation of data entered into geographic information
			 system databases);
							(D)measuring precipitation and potential
			 evapotranspiration; and
							(E)water withdrawals, return flows, and
			 consumptive use.
							(3)PartnershipsIn recognition of the value of
			 collaboration to foster innovation and enhance research and development
			 efforts, the Secretary shall encourage partnerships, including public-private
			 partnerships, between and among Federal agencies, academic institutions, and
			 private entities to promote the objectives described in paragraph (1).
						(4)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subsection $5,000,000 for each
			 of fiscal years 2009 through 2019.
						9508.National water availability and use
			 assessment program
					(a)EstablishmentThe Secretary, in coordination with the
			 Advisory Committee and State and local water resource agencies, shall establish
			 a national assessment program to be known as the national water
			 availability and use assessment program—
						(1)to provide a more accurate assessment of
			 the status of the water resources of the United States;
						(2)to assist in the determination of the
			 quantity of water that is available for beneficial uses;
						(3)to assist in the determination of the
			 quality of the water resources of the United States;
						(4)to identify long-term trends in water
			 availability;
						(5)to use each long-term trend described in
			 paragraph (4) to provide a more accurate assessment of the change in the
			 availability of water in the United States; and
						(6)to develop the basis for an improved
			 ability to forecast the availability of water for future economic, energy
			 production, and environmental uses.
						(b)Program elements
						(1)Water UseIn carrying out the assessment program, the
			 Secretary shall conduct any appropriate activity to carry out an ongoing
			 assessment of water use in hydrologic accounting units and major aquifer
			 systems located in the United States, including—
							(A)the maintenance of a comprehensive national
			 water use inventory to enhance the level of understanding with respect to the
			 effects of spatial and temporal patterns of water use on the availability and
			 sustainable use of water resources;
							(B)the incorporation of water use science
			 principles, with an emphasis on applied research and statistical estimation
			 techniques in the assessment of water use;
							(C)the integration of any dataset maintained
			 by any other Federal or State agency into the dataset maintained by the
			 Secretary; and
							(D)a focus on the scientific integration of
			 any data relating to water use, water flow, or water quality to generate
			 relevant information relating to the impact of human activity on water and
			 ecological resources.
							(2)Water availabilityIn carrying out the assessment program, the
			 Secretary shall conduct an ongoing assessment of water availability by—
							(A)developing and evaluating nationally
			 consistent indicators that reflect each status and trend relating to the
			 availability of water resources in the United States, including—
								(i)surface water indicators, such as
			 streamflow and surface water storage measures (including lakes, reservoirs,
			 perennial snowfields, and glaciers);
								(ii)groundwater indicators, including
			 groundwater level measurements and changes in groundwater levels due to—
									(I)natural recharge;
									(II)withdrawals;
									(III)saltwater intrusion;
									(IV)mine dewatering;
									(V)land drainage;
									(VI)artificial recharge; and
									(VII)other relevant factors, as determined by
			 the Secretary; and
									(iii)impaired surface water and groundwater
			 supplies that are known, accessible, and used to meet ongoing water
			 demands;
								(B)maintaining a national database of water
			 availability data that—
								(i)is comprised of maps, reports, and other
			 forms of interpreted data;
								(ii)provides electronic access to the archived
			 data of the national database; and
								(iii)provides for real-time data collection;
			 and
								(C)developing and applying predictive modeling
			 tools that integrate groundwater, surface water, and ecological systems.
							(c)Grant program
						(1)Authority of SecretaryThe Secretary may provide grants to State
			 water resource agencies to assist State water resource agencies in—
							(A)developing water use and availability
			 datasets that are integrated with each appropriate dataset developed or
			 maintained by the Secretary; or
							(B)integrating any water use or water
			 availability dataset of the State water resource agency into each appropriate
			 dataset developed or maintained by the Secretary.
							(2)CriteriaTo be eligible to receive a grant under
			 paragraph (1), a State water resource agency shall demonstrate to the Secretary
			 that the water use and availability dataset proposed to be established or
			 integrated by the State water resource agency—
							(A)is in compliance with each quality and
			 conformity standard established by the Secretary to ensure that the data will
			 be capable of integration with any national dataset; and
							(B)will enhance the ability of the officials
			 of the State or the State water resource agency to carry out each water
			 management and regulatory responsibility of the officials of the State in
			 accordance with each applicable law of the State.
							(3)Maximum
			 amountThe amount of a grant
			 provided to a State water resource agency under paragraph (1) shall be an
			 amount not more than $250,000.
						(d)ReportNot later than December 31, 2012, and every
			 5 years thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that provides a detailed assessment of—
						(1)the current availability of water resources
			 in the United States, including—
							(A)historic trends and annual updates of river
			 basin inflows and outflows;
							(B)surface water storage;
							(C)groundwater reserves; and
							(D)estimates of undeveloped potential
			 resources (including saline and brackish water and wastewater);
							(2)significant trends affecting water
			 availability, including each documented or projected impact to the availability
			 of water as a result of global climate change;
						(3)the withdrawal and use of surface water and
			 groundwater by various sectors, including—
							(A)the agricultural sector;
							(B)municipalities;
							(C)the industrial sector;
							(D)thermoelectric power generators; and
							(E)hydroelectric power generators;
							(4)significant trends relating to each water
			 use sector, including significant changes in water use due to the development
			 of new energy supplies;
						(5)significant water use conflicts or
			 shortages that have occurred or are occurring; and
						(6)each factor that has caused, or is causing,
			 a conflict or shortage described in paragraph (5).
						(e)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out subsections (a), (b), and (d) $20,000,000 for each of fiscal years
			 2009 through 2023, to remain available until expended.
						(2)Grant programThere is authorized to be appropriated to
			 carry out subsection (c) $12,500,000 for the period of fiscal years 2009
			 through 2013, to remain available until expended.
						9509.Research agreement authorityThe Secretary may enter into contracts,
			 grants, or cooperative agreements, for periods not to exceed 5 years, to carry
			 out research within the Bureau of Reclamation.
				9510.Effect
					(a)In generalNothing in this subtitle supersedes or
			 limits any existing authority provided, or responsibility conferred, by any
			 provision of law.
					(b)Effect on State water law
						(1)In generalNothing in this subtitle preempts or
			 affects any—
							(A)State water law; or
							(B)interstate compact governing water.
							(2)Compliance requiredThe Secretary shall comply with applicable
			 State water laws in carrying out this subtitle.
						GAging Infrastructure
				9601DefinitionsIn this subtitle:
					(1)InspectionThe term inspection means an
			 inspection of a project facility carried out by the Secretary—
						(A)to assess and determine the general
			 condition of the project facility; and
						(B)to estimate the value of property, and the
			 size of the population, that would be at risk if the project facility fails, is
			 breached, or otherwise allows flooding to occur.
						(2)Project facilityThe term project facility
			 means any part or incidental feature of a project, excluding high- and
			 significant-hazard dams, constructed under the Federal reclamation law (the Act
			 of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and
			 amendatory of that Act (43 U.S.C. 371 et seq.).
					(3)Reserved
			 worksThe term reserved
			 works mean any project facility at which the Secretary carries out the
			 operation and maintenance of the project facility.
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Commissioner of
			 Reclamation.
					(5)Transferred worksThe term transferred works
			 means a project facility, the operation and maintenance of which is carried out
			 by a non-Federal entity, under the provisions of a formal operation and
			 maintenance transfer contract.
					(6)Transferred works operating
			 entityThe term
			 transferred works operating entity means the organization which is
			 contractually responsible for operation and maintenance of transferred
			 works.
					(7)Extraordinary operation and maintenance
			 workThe term
			 extraordinary operation and maintenance work means major,
			 nonrecurring maintenance to Reclamation-owned or operated facilities, or
			 facility components, that is—
						(A)intended to ensure the continued safe,
			 dependable, and reliable delivery of authorized project benefits; and
						(B)greater than 10 percent of the contractor’s
			 or the transferred works operating entity’s annual operation and maintenance
			 budget for the facility, or greater than $100,000.
						9602.Guidelines and inspection of project
			 facilities and technical assistance to transferred works operating
			 entities
					(a)Guidelines and inspections
						(1)Development of guidelinesNot later than 1 year after the date of
			 enactment of this Act, the Secretary in consultation with transferred works
			 operating entities shall develop, consistent with existing transfer contracts,
			 specific inspection guidelines for project facilities which are in proximity to
			 urbanized areas and which could pose a risk to public safety or property damage
			 if such project facilities were to fail.
						(2)Conduct of inspectionsNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall conduct inspections of those project
			 facilities, which are in proximity to urbanized areas and which could pose a
			 risk to public safety or property damage if such facilities were to fail, using
			 such specific inspection guidelines and criteria developed pursuant to
			 paragraph (1). In selecting project facilities to inspect, the Secretary shall
			 take into account the potential magnitude of public safety and economic damage
			 posed by each project facility.
						(3)Treatment of costsThe costs incurred by the Secretary in
			 conducting these inspections shall be nonreimbursable.
						(b)Use of inspection dataThe Secretary shall use the data collected
			 through the conduct of the inspections under subsection (a)(2) to—
						(1)provide recommendations to the transferred
			 works operating entities for improvement of operation and maintenance
			 processes, operating procedures including operation guidelines consistent with
			 existing transfer contracts, and structural modifications to those transferred
			 works;
						(2)determine an appropriate inspection
			 frequency for such nondam project facilities which shall not exceed 6 years;
			 and
						(3)provide, upon request of transferred work
			 operating entities, local governments, or State agencies, information regarding
			 potential hazards posed by existing or proposed residential, commercial,
			 industrial or public-use development adjacent to project facilities.
						(c)Technical assistance to transferred works
			 operating entities
						(1)Authority of Secretary to provide technical
			 assistanceThe Secretary is
			 authorized, at the request of a transferred works operating entity in proximity
			 to an urbanized area, to provide technical assistance to accomplish the
			 following, if consistent with existing transfer contracts:
							(A)Development of documented operating
			 procedures for a project facility.
							(B)Development of documented emergency
			 notification and response procedures for a project facility.
							(C)Development of facility inspection criteria
			 for a project facility.
							(D)Development of a training program on
			 operation and maintenance requirements and practices for a project facility for
			 a transferred works operating entity’s workforce.
							(E)Development of a public outreach plan on
			 the operation and risks associated with a project facility.
							(F)Development of any other plans or
			 documentation which, in the judgment of the Secretary, will contribute to
			 public safety and the sage operation of a project facility.
							(2)CostsThe Secretary is authorized to provide, on
			 a non-reimbursable basis, up to 50 percent of the cost of such technical
			 assistance, with the balance of such costs being advanced by the transferred
			 works operating entity or other non-Federal source. The non-Federal 50 percent
			 minimum cost share for such technical assistance may be in the form of in-lieu
			 contributions of resources by the transferred works operating entity or other
			 non-Federal source.
						9603.Extraordinary operation and maintenance
			 work performed by the Secretary
					(a)In generalThe Secretary or the transferred works
			 operating entity may carry out, in accordance with subsection (b) and
			 consistent with existing transfer contracts, any extraordinary operation and
			 maintenance work on a project facility that the Secretary determines to be
			 reasonably required to preserve the structural safety of the project
			 facility.
					(b)Reimbursement of costs arising from
			 extraordinary operation and maintenance work
						(1)Treatment of costsFor reserved works, costs incurred by the
			 Secretary in conducting extraordinary operation and maintenance work will be
			 allocated to the authorized reimbursable purposes of the project and shall be
			 repaid within 50 years, with interest, from the year in which work undertaken
			 pursuant to this subtitle is substantially complete.
						(2)Authority of SecretaryFor transferred works, the Secretary is
			 authorized to advance the costs incurred by the transferred works operating
			 entity in conducting extraordinary operation and maintenance work and negotiate
			 appropriate 50-year repayment contracts with project beneficiaries providing
			 for the return of reimbursable costs, with interest, under this subsection:
			 Provided, however, That no contract entered into pursuant to this subtitle
			 shall be deemed to be a new or amended contract for the purposes of section
			 203(a) of the Reclamation Reform Act of 1982 (43 U.S.C. 390cc(a)).
						(3)Determination of interest
			 rateThe interest rate used
			 for computing interest on work in progress and interest on the unpaid balance
			 of the reimbursable costs of extraordinary operation and maintenance work
			 authorized by this subtitle shall be determined by the Secretary of the
			 Treasury, as of the beginning of the fiscal year in which extraordinary
			 operation and maintenance work is commenced, on the basis of average market
			 yields on outstanding marketable obligations of the United States with the
			 remaining periods of maturity comparable to the applicable reimbursement period
			 of the project, adjusted to the nearest 1/8 of 1 percent
			 on the unamortized balance of any portion of the loan.
						(c)Emergency extraordinary operation and
			 maintenance work
						(1)In generalThe Secretary or the transferred works
			 operating entity shall carry out any emergency extraordinary operation and
			 maintenance work on a project facility that the Secretary determines to be
			 necessary to minimize the risk of imminent harm to public health or safety, or
			 property.
						(2)ReimbursementThe Secretary may advance funds for
			 emergency extraordinary operation and maintenance work and shall seek
			 reimbursement from the transferred works operating entity or benefitting entity
			 upon receiving a written assurance from the governing body of such entity that
			 it will negotiate a contract pursuant to section 9603 for repayment of costs
			 incurred by the Secretary in undertaking such work.
						(3)FundingIf the Secretary determines that a project
			 facility inspected and maintained pursuant to the guidelines and criteria set
			 forth in section 9602(a) requires extraordinary operation and maintenance
			 pursuant to paragraph (1), the Secretary may provide Federal funds on a
			 nonreimbursable basis sufficient to cover 35 percent of the cost of the
			 extraordinary operation and maintenance allocable to the transferred works
			 operating entity, which is needed to minimize the risk of imminent harm. The
			 remaining share of the Federal funds advanced by the Secretary for such work
			 shall be repaid under subsection (b).
						9604.Relationship to Twenty-First Century Water
			 Works ActNothing in this
			 subtitle shall preclude a transferred works operating entity from applying and
			 receiving a loan-guarantee pursuant to the Twenty-First Century Water Works Act
			 (43 U.S.C. 2401 et seq.).
				9605.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				XWater settlements
			ASan Joaquin River Restoration
			 Settlement
				ISan Joaquin River Restoration Settlement
			 Act
					10001.Short titleThis part may be cited as the
			 San Joaquin River Restoration
			 Settlement Act.
					10002.PurposeThe purpose of this part is to authorize
			 implementation of the Settlement.
					10003.DefinitionsIn this part:
						(1)The terms Friant Division long-term
			 contractors, Interim Flows, Restoration Flows,
			 Recovered Water Account, Restoration Goal, and
			 Water Management Goal have the meanings given the terms in the
			 Settlement.
						(2)The term Secretary means the
			 Secretary of the Interior.
						(3)The term Settlement means the
			 Stipulation of Settlement dated September 13, 2006, in the litigation entitled
			 Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., United
			 States District Court, Eastern District of California, No. CIV.
			 S–88–1658–LKK/GGH.
						10004.Implementation of settlement
						(a)In generalThe Secretary of the Interior is hereby
			 authorized and directed to implement the terms and conditions of the Settlement
			 in cooperation with the State of California, including the following measures
			 as these measures are prescribed in the Settlement:
							(1)Design and construct channel and structural
			 improvements as described in paragraph 11 of the Settlement, provided, however,
			 that the Secretary shall not make or fund any such improvements to facilities
			 or property of the State of California without the approval of the State of
			 California and the State’s agreement in 1 or more memoranda of understanding to
			 participate where appropriate.
							(2)Modify Friant Dam operations so as to
			 provide Restoration Flows and Interim Flows.
							(3)Acquire water, water rights, or options to
			 acquire water as described in paragraph 13 of the Settlement, provided,
			 however, such acquisitions shall only be made from willing sellers and not
			 through eminent domain.
							(4)Implement the terms and conditions of
			 paragraph 16 of the Settlement related to recirculation, recapture, reuse,
			 exchange, or transfer of water released for Restoration Flows or Interim Flows,
			 for the purpose of accomplishing the Water Management Goal of the Settlement,
			 subject to—
								(A)applicable provisions of California water
			 law;
								(B)the Secretary’s use of Central Valley
			 Project facilities to make Project water (other than water released from Friant
			 Dam pursuant to the Settlement) and water acquired through transfers available
			 to existing south-of-Delta Central Valley Project contractors; and
								(C)the Secretary’s performance of the
			 Agreement of November 24, 1986, between the United States of America and the
			 Department of Water Resources of the State of California for the coordinated
			 operation of the Central Valley Project and the State Water Project as
			 authorized by Congress in section 2(d) of the Act of August 26, 1937 (50 Stat.
			 850, 100 Stat. 3051), including any agreement to resolve conflicts arising from
			 said Agreement.
								(5)Develop and implement the Recovered Water
			 Account as specified in paragraph 16(b) of the Settlement, including the
			 pricing and payment crediting provisions described in paragraph 16(b)(3) of the
			 Settlement, provided that all other provisions of Federal reclamation law shall
			 remain applicable.
							(b)Agreements
							(1)Agreements with the StateIn order to facilitate or expedite
			 implementation of the Settlement, the Secretary is authorized and directed to
			 enter into appropriate agreements, including cost-sharing agreements, with the
			 State of California.
							(2)Other agreementsThe Secretary is authorized to enter into
			 contracts, memoranda of understanding, financial assistance agreements, cost
			 sharing agreements, and other appropriate agreements with State, tribal, and
			 local governmental agencies, and with private parties, including agreements
			 related to construction, improvement, and operation and maintenance of
			 facilities, subject to any terms and conditions that the Secretary deems
			 necessary to achieve the purposes of the Settlement.
							(c)Acceptance and expenditure of non-Federal
			 fundsThe Secretary is
			 authorized to accept and expend non-Federal funds in order to facilitate
			 implementation of the Settlement.
						(d)Mitigation of impactsPrior to the implementation of decisions or
			 agreements to construct, improve, operate, or maintain facilities that the
			 Secretary determines are needed to implement the Settlement, the Secretary
			 shall identify—
							(1)the impacts associated with such actions;
			 and
							(2)the measures which shall be implemented to
			 mitigate impacts on adjacent and downstream water users and landowners.
							(e)Design and engineering
			 studiesThe Secretary is
			 authorized to conduct any design or engineering studies that are necessary to
			 implement the Settlement.
						(f)Effect on contract water
			 allocationsExcept as
			 otherwise provided in this section, the implementation of the Settlement and
			 the reintroduction of California Central Valley Spring Run Chinook salmon
			 pursuant to the Settlement and section 10011, shall not result in the
			 involuntary reduction in contract water allocations to Central Valley Project
			 long-term contractors, other than Friant Division long-term contractors.
						(g)Effect on existing water
			 contractsExcept as provided
			 in the Settlement and this part, nothing in this part shall modify or amend the
			 rights and obligations of the parties to any existing water service, repayment,
			 purchase, or exchange contract.
						(h)Interim flows
							(1)Study
			 requiredPrior to releasing
			 any Interim Flows under the Settlement, the Secretary shall prepare an analysis
			 in compliance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.), including at a
			 minimum—
								(A)an analysis of channel conveyance
			 capacities and potential for levee or groundwater seepage;
								(B)a description of the associated seepage
			 monitoring program;
								(C)an evaluation of—
									(i)possible impacts associated with the
			 release of Interim Flows; and
									(ii)mitigation measures for those impacts that
			 are determined to be significant;
									(D)a description of the associated flow
			 monitoring program; and
								(E)an analysis of the likely Federal costs, if
			 any, of any fish screens, fish bypass facilities, fish salvage facilities, and
			 related operations on the San Joaquin River south of the confluence with the
			 Merced River required under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) as a result of the
			 Interim Flows.
								(2)Conditions for releaseThe Secretary is authorized to release
			 Interim Flows to the extent that such flows would not—
								(A)impede or delay completion of the measures
			 specified in Paragraph 11(a) of the Settlement; or
								(B)exceed existing downstream channel
			 capacities.
								(3)Seepage impactsThe Secretary shall reduce Interim Flows to
			 the extent necessary to address any material adverse impacts to third parties
			 from groundwater seepage caused by such flows that the Secretary identifies
			 based on the monitoring program of the Secretary.
							(4)Temporary fish barrier
			 programThe Secretary, in
			 consultation with the California Department of Fish and Game, shall evaluate
			 the effectiveness of the Hills Ferry barrier in preventing the unintended
			 upstream migration of anadromous fish in the San Joaquin River and any false
			 migratory pathways. If that evaluation determines that any such migration past
			 the barrier is caused by the introduction of the Interim Flows and that the
			 presence of such fish will result in the imposition of additional regulatory
			 actions against third parties, the Secretary is authorized to assist the
			 Department of Fish and Game in making improvements to the barrier. From funding
			 made available in accordance with section 10009, if third parties along the San
			 Joaquin River south of its confluence with the Merced River are required to
			 install fish screens or fish bypass facilities due to the release of Interim
			 Flows in order to comply with the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretary shall
			 bear the costs of the installation of such screens or facilities if such costs
			 would be borne by the Federal Government under section 10009(a)(3), except to
			 the extent that such costs are already or are further willingly borne by the
			 State of California or by the third parties.
							(i)Funding availability
							(1)In generalFunds shall be collected in the San Joaquin
			 River Restoration Fund through October 1, 2019, and thereafter, with
			 substantial amounts available through October 1, 2019, pursuant to section
			 10009 for implementation of the Settlement and parts I and III,
			 including—
								(A)$88,000,000, to be available without
			 further appropriation pursuant to section 10009(c)(2);
								(B)additional amounts authorized to be
			 appropriated, including the charges required under section 10007 and an
			 estimated $20,000,000 from the CVP Restoration Fund pursuant to section
			 10009(b)(2); and
								(C)an aggregate commitment of at least
			 $200,000,000 by the State of California.
								(2)Additional amountsSubstantial additional amounts from the San
			 Joaquin River Restoration Fund shall become available without further
			 appropriation after October 1, 2019, pursuant to section 10009(c)(2).
							(3)Effect of subsectionNothing in this subsection limits the
			 availability of funds authorized for appropriation pursuant to section 10009(b)
			 or 10203(c).
							(j)San Joaquin River Exchange
			 ContractSubject to section
			 10006(b), nothing in this part shall modify or amend the rights and obligations
			 under the Purchase Contract between Miller and Lux and the United States and
			 the Second Amended Exchange Contract between the United States, Department of
			 the Interior, Bureau of Reclamation and Central California Irrigation District,
			 San Luis Canal Company, Firebaugh Canal Water District and Columbia Canal
			 Company.
						10005.Acquisition and disposal of property; title
			 to facilities
						(a)Title to facilitiesUnless acquired pursuant to subsection (b),
			 title to any facility or facilities, stream channel, levees, or other real
			 property modified or improved in the course of implementing the Settlement
			 authorized by this part, and title to any modifications or improvements of such
			 facility or facilities, stream channel, levees, or other real property—
							(1)shall remain in the owner of the property;
			 and
							(2)shall not be transferred to the United
			 States on account of such modifications or improvements.
							(b)Acquisition of property
							(1)In generalThe Secretary is authorized to acquire
			 through purchase from willing sellers any property, interests in property, or
			 options to acquire real property needed to implement the Settlement authorized
			 by this part.
							(2)Applicable
			 lawThe Secretary is
			 authorized, but not required, to exercise all of the authorities provided in
			 section 2 of the Act of August 26, 1937 (50 Stat. 844, chapter 832), to carry
			 out the measures authorized in this section and section 10004.
							(c)Disposal of property
							(1)In generalUpon the Secretary’s determination that
			 retention of title to property or interests in property acquired pursuant to
			 this part is no longer needed to be held by the United States for the
			 furtherance of the Settlement, the Secretary is authorized to dispose of such
			 property or interest in property on such terms and conditions as the Secretary
			 deems appropriate and in the best interest of the United States, including
			 possible transfer of such property to the State of California.
							(2)Right of first refusalIn the event the Secretary determines that
			 property acquired pursuant to this part through the exercise of its eminent
			 domain authority is no longer necessary for implementation of the Settlement,
			 the Secretary shall provide a right of first refusal to the property owner from
			 whom the property was initially acquired, or his or her successor in interest,
			 on the same terms and conditions as the property is being offered to other
			 parties.
							(3)Disposition of proceedsProceeds from the disposal by sale or
			 transfer of any such property or interests in such property shall be deposited
			 in the fund established by section 10009(c).
							(d)Groundwater bankNothing in this part authorizes the
			 Secretary to operate a groundwater bank along or adjacent to the San Joaquin
			 River upstream of the confluence with the Merced River, and any such
			 groundwater bank shall be operated by a non-Federal entity.
						10006.Compliance with applicable law
						(a)Applicable law
							(1)In generalIn undertaking the measures authorized by
			 this part, the Secretary and the Secretary of Commerce shall comply with all
			 applicable Federal and State laws, rules, and regulations, including the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.), as necessary.
							(2)Environmental reviewsThe Secretary and the Secretary of Commerce
			 are authorized and directed to initiate and expeditiously complete applicable
			 environmental reviews and consultations as may be necessary to effectuate the
			 purposes of the Settlement.
							(b)Effect on State lawNothing in this part shall preempt State
			 law or modify any existing obligation of the United States under Federal
			 reclamation law to operate the Central Valley Project in conformity with State
			 law.
						(c)Use of funds for environmental
			 reviews
							(1)Definition of environmental
			 reviewFor purposes of this
			 subsection, the term environmental review includes any
			 consultation and planning necessary to comply with subsection (a).
							(2)Participation in environmental review
			 processIn undertaking the
			 measures authorized by section 10004, and for which environmental review is
			 required, the Secretary may provide funds made available under this part to
			 affected Federal agencies, State agencies, local agencies, and Indian tribes if
			 the Secretary determines that such funds are necessary to allow the Federal
			 agencies, State agencies, local agencies, or Indian tribes to effectively
			 participate in the environmental review process.
							(3)LimitationFunds may be provided under paragraph (2)
			 only to support activities that directly contribute to the implementation of
			 the terms and conditions of the Settlement.
							(d)Nonreimbursable fundsThe United States' share of the costs of
			 implementing this part shall be nonreimbursable under Federal reclamation law,
			 provided that nothing in this subsection shall limit or be construed to limit
			 the use of the funds assessed and collected pursuant to sections 3406(c)(1) and
			 3407(d)(2) of the Reclamation Projects Authorization and Adjustment Act of 1992
			 (Public Law 102–575; 106 Stat. 4721, 4727), for implementation of the
			 Settlement, nor shall it be construed to limit or modify existing or future
			 Central Valley Project ratesetting policies.
						10007.Compliance with Central Valley Project
			 Improvement ActCongress
			 hereby finds and declares that the Settlement satisfies and discharges all of
			 the obligations of the Secretary contained in section 3406(c)(1) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4721), provided, however, that—
						(1)the Secretary shall continue to assess and
			 collect the charges provided in section 3406(c)(1) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721),
			 as provided in the Settlement; and
						(2)those assessments and collections shall
			 continue to be counted toward the requirements of the Secretary contained in
			 section 3407(c)(2) of the Reclamation Projects Authorization and Adjustment Act
			 of 1992 (Public Law 102–575; 106 Stat. 4726).
						10008.No private right of action
						(a)In generalNothing in this part confers upon any
			 person or entity not a party to the Settlement a private right of action or
			 claim for relief to interpret or enforce the provisions of this part or the
			 Settlement.
						(b)Applicable
			 lawThis section shall not
			 alter or curtail any right of action or claim for relief under any other
			 applicable law.
						10009.Appropriations; Settlement Fund
						(a)Implementation costs
							(1)In generalThe costs of implementing the Settlement
			 shall be covered by payments or in-kind contributions made by Friant Division
			 contractors and other non-Federal parties, including the funds provided in
			 subparagraphs (A) through (D) of subsection (c)(1), estimated to total
			 $440,000,000, of which the non-Federal payments are estimated to total
			 $200,000,000 (at October 2006 price levels) and the amount from repaid Central
			 Valley Project capital obligations is estimated to total $240,000,000, the
			 additional Federal appropriation of $250,000,000 authorized pursuant to
			 subsection (b)(1), and such additional funds authorized pursuant to subsection
			 (b)(2); provided however, that the costs of implementing the provisions of
			 section 10004(a)(1) shall be shared by the State of California pursuant to the
			 terms of a memorandum of understanding executed by the State of California and
			 the Parties to the Settlement on September 13, 2006, which includes at least
			 $110,000,000 of State funds.
							(2)Additional agreements
								(A)In generalThe Secretary shall enter into 1 or more
			 agreements to fund or implement improvements on a project-by-project basis with
			 the State of California.
								(B)RequirementsAny agreements entered into under
			 subparagraph (A) shall provide for recognition of either monetary or in-kind
			 contributions toward the State of California’s share of the cost of
			 implementing the provisions of section 10004(a)(1).
								(3)LimitationExcept as provided in the Settlement, to
			 the extent that costs incurred solely to implement this Settlement would not
			 otherwise have been incurred by any entity or public or local agency or
			 subdivision of the State of California, such costs shall not be borne by any
			 such entity, agency, or subdivision of the State of California, unless such
			 costs are incurred on a voluntary basis.
							(b)Authorization of appropriations
							(1)In generalIn addition to the funding provided in
			 subsection (c), there are also authorized to be appropriated not to exceed
			 $250,000,000 (at October 2006 price levels) to implement this part and the
			 Settlement, to be available until expended; provided however, that the
			 Secretary is authorized to spend such additional appropriations only in amounts
			 equal to the amount of funds deposited in the San Joaquin River Restoration
			 Fund (not including payments under subsection (c)(1)(B) and proceeds under
			 subsection (c)(1)(C)), the amount of in-kind contributions, and other
			 non-Federal payments actually committed to the implementation of this part or
			 the Settlement.
							(2)Use of the Central Valley Project
			 Restoration FundThe
			 Secretary is authorized to use monies from the Central Valley Project
			 Restoration Fund created under section 3407 of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4727)
			 for purposes of this part in an amount not to exceed $2,000,000 (October 2006
			 price levels) in any fiscal year.
							(c)Fund
							(1)In generalThere is hereby established within the
			 Treasury of the United States a fund, to be known as the San Joaquin River
			 Restoration Fund, into which the following funds shall be deposited and used
			 solely for the purpose of implementing the Settlement except as otherwise
			 provided in subsections (a) and (b) of section 10203:
								(A)All payments received pursuant to section
			 3406(c)(1) of the Reclamation Projects Authorization and Adjustment Act of 1992
			 (Public Law 102–575; 106 Stat. 4721).
								(B)The construction cost component (not
			 otherwise needed to cover operation and maintenance costs) of payments made by
			 Friant Division, Hidden Unit, and Buchanan Unit long-term contractors pursuant
			 to long-term water service contracts or pursuant to repayment contracts,
			 including repayment contracts executed pursuant to section 10010. The
			 construction cost repayment obligation assigned such contractors under such
			 contracts shall be reduced by the amount paid pursuant to this paragraph and
			 the appropriate share of the existing Federal investment in the Central Valley
			 Project to be recovered by the Secretary pursuant to Public Law 99–546 (100
			 Stat. 3050) shall be reduced by an equivalent sum.
								(C)Proceeds from the sale of water pursuant to
			 the Settlement, or from the sale of property or interests in property as
			 provided in section 10005.
								(D)Any non-Federal funds, including State
			 cost-sharing funds, contributed to the United States for implementation of the
			 Settlement, which the Secretary may expend without further appropriation for
			 the purposes for which contributed.
								(2)AvailabilityAll funds deposited into the Fund pursuant
			 to subparagraphs (A), (B), and (C) of paragraph (1) are authorized for
			 appropriation to implement the Settlement and this part, in addition to the
			 authorization provided in subsections (a) and (b) of section 10203, except that
			 $88,000,000 of such funds are available for expenditure without further
			 appropriation; provided that after October 1, 2019, all funds in the Fund shall
			 be available for expenditure without further appropriation.
							(d)Limitation on contributionsPayments made by long-term contractors who
			 receive water from the Friant Division and Hidden and Buchanan Units of the
			 Central Valley Project pursuant to sections 3406(c)(1) and 3407(d)(2) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4721, 4727) and payments made pursuant to paragraph 16(b)(3)
			 of the Settlement and subsection (c)(1)(B) shall be the limitation of such
			 entities’ direct financial contribution to the Settlement, subject to the terms
			 and conditions of paragraph 21 of the Settlement.
						(e)No additional expenditures
			 requiredNothing in this part
			 shall be construed to require a Federal official to expend Federal funds not
			 appropriated by Congress, or to seek the appropriation of additional funds by
			 Congress, for the implementation of the Settlement.
						(f)Reach 4B
							(1)Study
								(A)In generalIn accordance with the Settlement and the
			 memorandum of understanding executed pursuant to paragraph 6 of the Settlement,
			 the Secretary shall conduct a study that specifies—
									(i)the costs of undertaking any work required
			 under paragraph 11(a)(3) of the Settlement to increase the capacity of reach 4B
			 prior to reinitiation of Restoration Flows;
									(ii)the impacts associated with reinitiation of
			 such flows; and
									(iii)measures that shall be implemented to
			 mitigate impacts.
									(B)DeadlineThe study under subparagraph (A) shall be
			 completed prior to restoration of any flows other than Interim Flows.
								(2)Report
								(A)In generalThe Secretary shall file a report with
			 Congress not later than 90 days after issuing a determination, as required by
			 the Settlement, on whether to expand channel conveyance capacity to 4500 cubic
			 feet per second in reach 4B of the San Joaquin River, or use an alternative
			 route for pulse flows, that—
									(i)explains whether the Secretary has decided
			 to expand Reach 4B capacity to 4500 cubic feet per second; and
									(ii)addresses the following matters:
										(I)The basis for the Secretary’s
			 determination, whether set out in environmental review documents or otherwise,
			 as to whether the expansion of Reach 4B would be the preferable means to
			 achieve the Restoration Goal as provided in the Settlement, including how
			 different factors were assessed such as comparative biological and habitat
			 benefits, comparative costs, relative availability of State cost-sharing funds,
			 and the comparative benefits and impacts on water temperature, water supply,
			 private property, and local and downstream flood control.
										(II)The Secretary’s final cost estimate for
			 expanding Reach 4B capacity to 4500 cubic feet per second, or any alternative
			 route selected, as well as the alternative cost estimates provided by the
			 State, by the Restoration Administrator, and by the other parties to the
			 Settlement.
										(III)The Secretary’s plan for funding the costs
			 of expanding Reach 4B or any alternative route selected, whether by existing
			 Federal funds provided under this subtitle, by non-Federal funds, by future
			 Federal appropriations, or some combination of such sources.
										(B)Determination requiredThe Secretary shall, to the extent
			 feasible, make the determination in subparagraph (A) prior to undertaking any
			 substantial construction work to increase capacity in reach 4B.
								(3)CostsIf the Secretary's estimated Federal cost
			 for expanding reach 4B in paragraph (2), in light of the Secretary’s funding
			 plan set out in that paragraph, would exceed the remaining Federal funding
			 authorized by this part (including all funds reallocated, all funds dedicated,
			 and all new funds authorized by this part and separate from all commitments of
			 State and other non-Federal funds and in-kind commitments), then before the
			 Secretary commences actual construction work in reach 4B (other than planning,
			 design, feasibility, or other preliminary measures) to expand capacity to 4500
			 cubic feet per second to implement this Settlement, Congress must have
			 increased the applicable authorization ceiling provided by this part in an
			 amount at least sufficient to cover the higher estimated Federal costs.
							10010.Repayment contracts and acceleration of
			 repayment of construction costs
						(a)Conversion of contracts
							(1)The Secretary is authorized and directed to
			 convert, prior to December 31, 2010, all existing long-term contracts with the
			 following Friant Division, Hidden Unit, and Buchanan Unit contractors, entered
			 under subsection (e) of section 9 of the Act of August 4, 1939 (53 Stat. 1196),
			 to contracts under subsection (d) of section 9 of said Act (53 Stat. 1195),
			 under mutually agreeable terms and conditions: Arvin-Edison Water Storage
			 District; Delano-Earlimart Irrigation District; Exeter Irrigation District;
			 Fresno Irrigation District; Ivanhoe Irrigation District; Lindmore Irrigation
			 District; Lindsay-Strathmore Irrigation District; Lower Tule River Irrigation
			 District; Orange Cove Irrigation District; Porterville Irrigation District;
			 Saucelito Irrigation District; Shafter-Wasco Irrigation District; Southern San
			 Joaquin Municipal Utility District; Stone Corral Irrigation District; Tea Pot
			 Dome Water District; Terra Bella Irrigation District; Tulare Irrigation
			 District; Madera Irrigation District; and Chowchilla Water District. Upon
			 request of the contractor, the Secretary is authorized to convert, prior to
			 December 31, 2010, other existing long-term contracts with Friant Division
			 contractors entered under subsection (e) of section 9 of the Act of August 4,
			 1939 (53 Stat. 1196), to contracts under subsection (d) of section 9 of said
			 Act (53 Stat. 1195), under mutually agreeable terms and conditions.
							(2)Upon request of the contractor, the
			 Secretary is further authorized to convert, prior to December 31, 2010, any
			 existing Friant Division long-term contract entered under subsection (c)(2) of
			 section 9 of the Act of August 4, 1939 (53 Stat. 1194), to a contract under
			 subsection (c)(1) of section 9 of said Act, under mutually agreeable terms and
			 conditions.
							(3)All such contracts entered into pursuant to
			 paragraph (1) shall—
								(A)require the repayment, either in lump sum
			 or by accelerated prepayment, of the remaining amount of construction costs
			 identified in the Central Valley Project Schedule of Irrigation Capital Rates
			 by Contractor 2007 Irrigation Water Rates, dated January 25, 2007, as adjusted
			 to reflect payments not reflected in such schedule, and properly assignable for
			 ultimate return by the contractor, no later than January 31, 2011, or if made
			 in approximately equal annual installments, no later than January 31, 2014;
			 such amount to be discounted by 1/2 the Treasury Rate. An
			 estimate of the remaining amount of construction costs as of January 31, 2011,
			 as adjusted, shall be provided by the Secretary to each contractor no later
			 than June 30, 2010;
								(B)require that, notwithstanding subsection
			 (c)(2), construction costs or other capitalized costs incurred after the
			 effective date of the contract or not reflected in the schedule referenced in
			 subparagraph (A), and properly assignable to such contractor, shall be repaid
			 in not more than 5 years after notification of the allocation if such amount is
			 a result of a collective annual allocation of capital costs to the contractors
			 exercising contract conversions under this subsection of less than $5,000,000.
			 If such amount is $5,000,000 or greater, such cost shall be repaid as provided
			 by applicable Reclamation law, provided that the reference to the amount of
			 $5,000,000 shall not be a precedent in any other context;
								(C)provide that power revenues will not be
			 available to aid in repayment of construction costs allocated to irrigation
			 under the contract; and
								(D)conform to the Settlement and this part and
			 shall continue so long as the contractor pays applicable charges, consistent
			 with subsection (c)(2) and applicable law.
								(4)All such contracts entered into pursuant to
			 paragraph (2) shall—
								(A)require the repayment in lump sum of the
			 remaining amount of construction costs identified in the most current version
			 of the Central Valley Project Schedule of Municipal and Industrial Water Rates,
			 as adjusted to reflect payments not reflected in such schedule, and properly
			 assignable for ultimate return by the contractor, no later than January 31,
			 2014. An estimate of the remaining amount of construction costs as of January
			 31, 2014, as adjusted, shall be provided by the Secretary to each contractor no
			 later than June 30, 2013;
								(B)require that, notwithstanding subsection
			 (c)(2), construction costs or other capitalized costs incurred after the
			 effective date of the contract or not reflected in the schedule referenced in
			 subparagraph (A), and properly assignable to such contractor, shall be repaid
			 in not more than 5 years after notification of the allocation if such amount is
			 a result of a collective annual allocation of capital costs to the contractors
			 exercising contract conversions under this subsection of less than $5,000,000.
			 If such amount is $5,000,000 or greater, such cost shall be repaid as provided
			 by applicable Reclamation law, provided that the reference to the amount of
			 $5,000,000 shall not be a precedent in any other context; and
								(C)conform to the Settlement and this part and
			 shall continue so long as the contractor pays applicable charges, consistent
			 with subsection (c)(2) and applicable law.
								(b)Final adjustmentThe amounts paid pursuant to subsection (a)
			 shall be subject to adjustment following a final cost allocation by the
			 Secretary upon completion of the construction of the Central Valley Project. In
			 the event that the final cost allocation indicates that the costs properly
			 assignable to the contractor are greater than what has been paid by the
			 contractor, the contractor shall be obligated to pay the remaining allocated
			 costs. The term of such additional repayment contract shall be no less than 1
			 year and no more than 10 years, however, mutually agreeable provisions
			 regarding the rate of repayment of such amount may be developed by the parties.
			 In the event that the final cost allocation indicates that the costs properly
			 assignable to the contractor are less than what the contractor has paid, the
			 Secretary is authorized and directed to credit such overpayment as an offset
			 against any outstanding or future obligation of the contractor.
						(c)Applicability of certain
			 provisions
							(1)Notwithstanding any repayment obligation
			 under subsection (a)(3)(B) or subsection (b), upon a contractor's compliance
			 with and discharge of the obligation of repayment of the construction costs as
			 provided in subsection (a)(3)(A), the provisions of section 213(a) and (b) of
			 the Reclamation Reform Act of 1982 (96 Stat. 1269) shall apply to lands in such
			 district.
							(2)Notwithstanding any repayment obligation
			 under paragraph (3)(B) or (4)(B) of subsection (a), or subsection (b), upon a
			 contractor's compliance with and discharge of the obligation of repayment of
			 the construction costs as provided in paragraphs (3)(A) and (4)(A) of
			 subsection (a), the Secretary shall waive the pricing provisions of section
			 3405(d) of the Reclamation Projects Authorization and Adjustment Act of 1992
			 (Public Law 102–575) for such contractor, provided that such contractor shall
			 continue to pay applicable operation and maintenance costs and other charges
			 applicable to such repayment contracts pursuant to the then-current
			 rate-setting policy and applicable law.
							(3)Provisions of the Settlement applying to
			 Friant Division, Hidden Unit, and Buchanan Unit long-term water service
			 contracts shall also apply to contracts executed pursuant to this
			 section.
							(d)Reduction of charge for those contracts
			 converted pursuant to subsection (a)(1)
							(1)At the time all payments by the contractor
			 required by subsection (a)(3)(A) have been completed, the Secretary shall
			 reduce the charge mandated in section 10007(1) of this part, from 2020 through
			 2039, to offset the financing costs as defined in section 10010(d)(3). The
			 reduction shall be calculated at the time all payments by the contractor
			 required by subsection (a)(3)(A) have been completed. The calculation shall
			 remain fixed from 2020 through 2039 and shall be based upon anticipated average
			 annual water deliveries, as mutually agreed upon by the Secretary and the
			 contractor, for the period from 2020 through 2039, and the amounts of such
			 reductions shall be discounted using the Treasury Rate; provided, that such
			 charge shall not be reduced to less than $4.00 per acre foot of project water
			 delivered; provided further, that such reduction shall be implemented annually
			 unless the Secretary determines, based on the availability of other monies,
			 that the charges mandated in section 10007(1) are otherwise needed to cover
			 ongoing federal costs of the Settlement, including any federal operation and
			 maintenance costs of facilities that the Secretary determines are needed to
			 implement the Settlement. If the Secretary determines that such charges are
			 necessary to cover such ongoing federal costs, the Secretary shall, instead of
			 making the reduction in such charges, reduce the contractor’s operation and
			 maintenance obligation by an equivalent amount, and such amount shall not be
			 recovered by the United States from any Central Valley Project contractor,
			 provided nothing herein shall affect the obligation of the contractor to make
			 payments pursuant to a transfer agreement with a non-federal operating
			 entity.
							(2)If the calculated reduction in paragraph
			 (1), taking into consideration the minimum amount required, does not result in
			 the contractor offsetting its financing costs, the Secretary is authorized and
			 directed to reduce, after October 1, 2019, any outstanding or future
			 obligations of the contractor to the Bureau of Reclamation, other than the
			 charge assessed and collected under section 3407(d) of Public law 102–575, by
			 the amount of such deficiency, with such amount indexed to 2020 using the
			 Treasury Rate and such amount shall not be recovered by the United States from
			 any Central Valley Project contractor, provided nothing herein shall affect the
			 obligation of the contractor to make payments pursuant to a transfer agreement
			 with a non-Federal operating entity.
							(3)Financing costs, for the purposes of this
			 subsection, shall be computed as the difference of the net present value of the
			 construction cost identified in subsection (a)(3)(A) using the full Treasury
			 Rate as compared to using one half of the Treasury Rate and applying those
			 rates against a calculated average annual capital repayment through
			 2030.
							(4)Effective in 2040, the charge shall revert
			 to the amount called for in section 10007(1) of this part.
							(5)For purposes of this section,
			 Treasury Rate shall be defined as the 20 year Constant Maturity
			 Treasury (CMT) rate published by the United States Department of the Treasury
			 as of October 1, 2010.
							(e)Satisfaction of certain provisions
							(1)In generalUpon the first release of Interim Flows or
			 Restoration Flows, pursuant to paragraphs 13 or 15 of the Settlement, any
			 short- or long-term agreement, to which 1 or more long-term Friant Division,
			 Hidden Unit, or Buchanan Unit contractor that converts its contract pursuant to
			 subsection (a) is a party, providing for the transfer or exchange of water not
			 released as Interim Flows or Restoration Flows shall be deemed to satisfy the
			 provisions of subsection 3405(a)(1)(A) and (I) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575) without the
			 further concurrence of the Secretary as to compliance with said subsections if
			 the contractor provides, not later than 90 days before commencement of any such
			 transfer or exchange for a period in excess of 1 year, and not later than 30
			 days before commencement of any proposed transfer or exchange with duration of
			 less than 1 year, written notice to the Secretary stating how the proposed
			 transfer or exchange is intended to reduce, avoid, or mitigate impacts to water
			 deliveries caused by the Interim Flows or Restoration Flows or is intended to
			 otherwise facilitate the Water Management Goal, as described in the Settlement.
			 The Secretary shall promptly make such notice publicly available.
							(2)Determination of reductions to water
			 deliveriesWater transferred
			 or exchanged under an agreement that meets the terms of this subsection shall
			 not be counted as a replacement or an offset for purposes of determining
			 reductions to water deliveries to any Friant Division long-term contractor
			 except as provided in paragraph 16(b) of the Settlement. The Secretary shall,
			 at least annually, make publicly available a compilation of the number of
			 transfer or exchange agreements exercising the provisions of this subsection to
			 reduce, avoid, or mitigate impacts to water deliveries caused by the Interim
			 Flows or Restoration Flows or to facilitate the Water Management Goal, as well
			 as the volume of water transferred or exchanged under such agreements.
							(3)State lawNothing in this subsection alters State law
			 or permit conditions, including any applicable geographical restrictions on the
			 place of use of water transferred or exchanged pursuant to this
			 subsection.
							(f)Certain repayment obligations not
			 alteredImplementation of the
			 provisions of this section shall not alter the repayment obligation of any
			 other long-term water service or repayment contractor receiving water from the
			 Central Valley Project, or shift any costs that would otherwise have been
			 properly assignable to the Friant contractors absent this section, including
			 operations and maintenance costs, construction costs, or other capitalized
			 costs incurred after the date of enactment of this Act, to other such
			 contractors.
						(g)Statutory interpretationNothing in this part shall be construed to
			 affect the right of any Friant Division, Hidden Unit, or Buchanan Unit
			 long-term contractor to use a particular type of financing to make the payments
			 required in paragraph (3)(A) or (4)(A) of subsection (a).
						10011.California Central Valley Spring Run
			 Chinook salmon
						(a)FindingCongress finds that the implementation of
			 the Settlement to resolve 18 years of contentious litigation regarding
			 restoration of the San Joaquin River and the reintroduction of the California
			 Central Valley Spring Run Chinook salmon is a unique and unprecedented
			 circumstance that requires clear expressions of Congressional intent regarding
			 how the provisions of the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.) are utilized to achieve the goals
			 of restoration of the San Joaquin River and the successful reintroduction of
			 California Central Valley Spring Run Chinook salmon.
						(b)Reintroduction in the san joaquin
			 riverCalifornia Central
			 Valley Spring Run Chinook salmon shall be reintroduced in the San Joaquin River
			 below Friant Dam pursuant to section 10(j) of the Endangered Species Act of
			 1973 (16 U.S.C. 1539(j)) and the Settlement, provided that the Secretary of
			 Commerce finds that a permit for the reintroduction of California Central
			 Valley Spring Run Chinook salmon may be issued pursuant to section 10(a)(1)(A)
			 of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(1)(A)).
						(c)Final rule
							(1)Definition of third partyFor the purpose of this subsection, the
			 term third party means persons or entities diverting or
			 receiving water pursuant to applicable State and Federal laws and shall include
			 Central Valley Project contractors outside of the Friant Division of the
			 Central Valley Project and the State Water Project.
							(2)IssuanceThe Secretary of Commerce shall issue a
			 final rule pursuant to section 4(d) of the Endangered Species Act of 1973 (16
			 U.S.C. 1533(d)) governing the incidental take of reintroduced California
			 Central Valley Spring Run Chinook salmon prior to the reintroduction.
							(3)Required componentsThe rule issued under paragraph (2) shall
			 provide that the reintroduction will not impose more than de minimus: water
			 supply reductions, additional storage releases, or bypass flows on unwilling
			 third parties due to such reintroduction.
							(4)Applicable
			 lawNothing in this
			 section—
								(A)diminishes the statutory or regulatory
			 protections provided in the Endangered Species Act of 1973 for any species
			 listed pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C.
			 1533) other than the reintroduced population of California Central Valley
			 Spring Run Chinook salmon, including protections pursuant to existing
			 biological opinions or new biological opinions issued by the Secretary or
			 Secretary of Commerce; or
								(B)precludes the Secretary or Secretary of
			 Commerce from imposing protections under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) for other species listed pursuant to section 4 of that Act
			 (16 U.S.C. 1533) because those protections provide incidental benefits to such
			 reintroduced California Central Valley Spring Run Chinook salmon.
								(d)Report
							(1)In generalNot later than December 31, 2024, the
			 Secretary of Commerce shall report to Congress on the progress made on the
			 reintroduction set forth in this section and the Secretary’s plans for future
			 implementation of this section.
							(2)InclusionsThe report under paragraph (1) shall
			 include—
								(A)an assessment of the major challenges, if
			 any, to successful reintroduction;
								(B)an evaluation of the effect, if any, of the
			 reintroduction on the existing population of California Central Valley Spring
			 Run Chinook salmon existing on the Sacramento River or its tributaries;
			 and
								(C)an assessment regarding the future of the
			 reintroduction.
								(e)FERC projects
							(1)In generalWith regard to California Central Valley
			 Spring Run Chinook salmon reintroduced pursuant to the Settlement, the
			 Secretary of Commerce shall exercise its authority under section 18 of the
			 Federal Power Act (16 U.S.C. 811) by reserving its right to file prescriptions
			 in proceedings for projects licensed by the Federal Energy Regulatory
			 Commission on the Calaveras, Stanislaus, Tuolumne, Merced, and San Joaquin
			 rivers and otherwise consistent with subsection (c) until after the expiration
			 of the term of the Settlement, December 31, 2025, or the expiration of the
			 designation made pursuant to subsection (b), whichever ends first.
							(2)Effect of subsectionNothing in this subsection shall preclude
			 the Secretary of Commerce from imposing prescriptions pursuant to section 18 of
			 the Federal Power Act (16 U.S.C. 811) solely for other anadromous fish species
			 because those prescriptions provide incidental benefits to such reintroduced
			 California Central Valley Spring Run Chinook salmon.
							(f)Effect of sectionNothing in this section is intended or
			 shall be construed—
							(1)to modify the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.) or the Federal Power Act (16 U.S.C. 791a et seq.); or
							(2)to establish a precedent with respect to
			 any other application of the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.) or the Federal Power Act (16
			 U.S.C. 791a et seq.).
							IIStudy to develop water plan;
			 report
					10101.Study to develop water plan;
			 report
						(a)Plan
							(1)GrantTo the extent that funds are made available
			 in advance for this purpose, the Secretary of the Interior, acting through the
			 Bureau of Reclamation, shall provide direct financial assistance to the
			 California Water Institute, located at California State University, Fresno,
			 California, to conduct a study regarding the coordination and integration of
			 sub-regional integrated regional water management plans into a unified
			 Integrated Regional Water Management Plan for the subject counties in the
			 hydrologic basins that would address issues related to—
								(A)water quality;
								(B)water supply (both surface, ground water
			 banking, and brackish water desalination);
								(C)water conveyance;
								(D)water reliability;
								(E)water conservation and efficient use (by
			 distribution systems and by end users);
								(F)flood control;
								(G)water resource-related environmental
			 enhancement; and
								(H)population growth.
								(2)Study areaThe study area referred to in paragraph (1)
			 is the proposed study area of the San Joaquin River Hydrologic Region and
			 Tulare Lake Hydrologic Region, as defined by California Department of Water
			 Resources Bulletin 160–05, volume 3, chapters 7 and 8, including Kern, Tulare,
			 Kings, Fresno, Madera, Merced, Stanislaus, and San Joaquin counties in
			 California.
							(b)Use of planThe Integrated Regional Water Management
			 Plan developed for the 2 hydrologic basins under subsection (a) shall serve as
			 a guide for the counties in the study area described in subsection (a)(2) to
			 use as a mechanism to address and solve long-term water needs in a sustainable
			 and equitable manner.
						(c)ReportThe Secretary shall ensure that a report
			 containing the results of the Integrated Regional Water Management Plan for the
			 hydrologic regions is submitted to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives not later than 24 months after financial assistance is made
			 available to the California Water Institute under subsection (a)(1).
						(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $1,000,000 to remain
			 available until expended.
						IIIFriant division improvements
					10201.Federal facility improvements
						(a)The Secretary of the Interior (hereafter
			 referred to as the “Secretary”) is authorized and directed to conduct
			 feasibility studies in coordination with appropriate Federal, State, regional,
			 and local authorities on the following improvements and facilities in the
			 Friant Division, Central Valley Project, California:
							(1)Restoration of the capacity of the
			 Friant-Kern Canal and Madera Canal to such capacity as previously designed and
			 constructed by the Bureau of Reclamation.
							(2)Reverse flow pump-back facilities on the
			 Friant-Kern Canal, with reverse-flow capacity of approximately 500 cubic feet
			 per second at the Poso and Shafter Check Structures and approximately 300 cubic
			 feet per second at the Woollomes Check Structure.
							(b)Upon completion of and consistent with the
			 applicable feasibility studies, the Secretary is authorized to construct the
			 improvements and facilities identified in subsection (a) in accordance with all
			 applicable Federal and State laws.
						(c)The costs of implementing this section
			 shall be in accordance with section 10203, and shall be a nonreimbursable
			 Federal expenditure.
						10202.Financial assistance for local
			 projects
						(a)AuthorizationThe Secretary is authorized to provide
			 financial assistance to local agencies within the Central Valley Project,
			 California, for the planning, design, environmental compliance, and
			 construction of local facilities to bank water underground or to recharge
			 groundwater, and that recover such water, provided that the project meets the
			 criteria in subsection (b). The Secretary is further authorized to require that
			 any such local agency receiving financial assistance under the terms of this
			 section submit progress reports and accountings to the Secretary, as the
			 Secretary deems appropriate, which such reports shall be publicly
			 available.
						(b)Criteria
							(1)A project shall be eligible for Federal
			 financial assistance under subsection (a) only if all or a portion of the
			 project is designed to reduce, avoid, or offset the quantity of the expected
			 water supply impacts to Friant Division long-term contractors caused by the
			 Interim or Restoration Flows authorized in part I of this subtitle, and such
			 quantities have not already been reduced, avoided, or offset by other programs
			 or projects.
							(2)Federal financial assistance shall only
			 apply to the portion of a project that the local agency designates as reducing,
			 avoiding, or offsetting the expected water supply impacts caused by the Interim
			 or Restoration Flows authorized in part I of this subtitle, consistent with the
			 methodology developed pursuant to paragraph (3)(C).
							(3)No Federal financial assistance shall be
			 provided by the Secretary under this part for construction of a project under
			 subsection (a) unless the Secretary—
								(A)determines that appropriate planning,
			 design, and environmental compliance activities associated with such a project
			 have been completed, and that the Secretary has been offered the opportunity to
			 participate in the project at a price that is no higher than the local agency’s
			 own costs, in order to secure necessary storage, extraction, and conveyance
			 rights for water that may be needed to meet the Restoration Goal as described
			 in part I of this subtitle, where such project has capacity beyond that
			 designated for the purposes in paragraph (2) or where it is feasible to expand
			 such project to allow participation by the Secretary;
								(B)determines, based on information available
			 at the time, that the local agency has the financial capability and willingness
			 to fund its share of the project’s construction and all operation and
			 maintenance costs on an annual basis;
								(C)determines that a method acceptable to the
			 Secretary has been developed for quantifying the benefit, in terms of
			 reduction, avoidance, or offset of the water supply impacts expected to be
			 caused by the Interim or Restoration Flows authorized in part I of this
			 subtitle, that will result from the project, and for ensuring appropriate
			 adjustment in the recovered water account pursuant to section 10004(a)(5);
			 and
								(D)has entered into a cost-sharing agreement
			 with the local agency which commits the local agency to funding its share of
			 the project's construction costs on an annual basis.
								(c)GuidelinesWithin 1 year from the date of enactment of
			 this part, the Secretary shall develop, in consultation with the Friant
			 Division long-term contractors, proposed guidelines for the application of the
			 criteria defined in subsection (b), and will make the proposed guidelines
			 available for public comment. Such guidelines may consider prioritizing the
			 distribution of available funds to projects that provide the broadest benefit
			 within the affected area and the equitable allocation of funds. Upon adoption
			 of such guidelines, the Secretary shall implement such assistance program,
			 subject to the availability of funds appropriated for such purpose.
						(d)Cost sharingThe Federal financial assistance provided
			 to local agencies under subsection (a) shall not exceed—
							(1)50 percent of the costs associated with
			 planning, design, and environmental compliance activities associated with such
			 a project; and
							(2)50 percent of the costs associated with
			 construction of any such project.
							(e)Project ownership
							(1)Title to, control over, and operation of,
			 projects funded under subsection (a) shall remain in one or more non-Federal
			 local agencies. Nothing in this part authorizes the Secretary to operate a
			 groundwater bank along or adjacent to the San Joaquin River upstream of the
			 confluence with the Merced River, and any such groundwater bank shall be
			 operated by a non-Federal entity. All projects funded pursuant to this
			 subsection shall comply with all applicable Federal and State laws, including
			 provisions of California water law.
							(2)All operation, maintenance, and replacement
			 and rehabilitation costs of such projects shall be the responsibility of the
			 local agency. The Secretary shall not provide funding for any operation,
			 maintenance, or replacement and rehabilitation costs of projects funded under
			 subsection (a).
							10203.Authorization of appropriations
						(a)The Secretary is authorized and directed to
			 use monies from the fund established under section 10009 to carry out the
			 provisions of section 10201(a)(1), in an amount not to exceed
			 $35,000,000.
						(b)In addition to the funds made available
			 pursuant to subsection (a), the Secretary is also authorized to expend such
			 additional funds from the fund established under section 10009 to carry out the
			 purposes of section 10201(a)(2), if such facilities have not already been
			 authorized and funded under the plan provided for pursuant to section
			 10004(a)(4), in an amount not to exceed $17,000,000, provided that the
			 Secretary first determines that such expenditure will not conflict with or
			 delay his implementation of actions required by part I of this subtitle. Notice
			 of the Secretary’s determination shall be published not later than his
			 submission of the report to Congress required by section 10009(f)(2).
						(c)In addition to funds made available in
			 subsections (a) and (b), there are authorized to be appropriated $50,000,000
			 (October 2008 price levels) to carry out the purposes of this part which shall
			 be non-reimbursable.
						BNorthwestern New Mexico rural water
			 projects
				10301.Short titleThis subtitle may be cited as the
			 Northwestern New Mexico Rural Water
			 Projects Act.
				10302.DefinitionsIn this subtitle:
					(1)Aamodt adjudicationThe term Aamodt adjudication
			 means the general stream adjudication that is the subject of the civil action
			 entitled State of New Mexico, ex rel. State Engineer and United States
			 of America, Pueblo de Nambe, Pueblo de Pojoaque, Pueblo de San Ildefonso, and
			 Pueblo de Tesuque v. R. Lee Aamodt, et al., No. 66 CV 6639 MV/LCS
			 (D.N.M.).
					(2)Abeyta adjudicationThe term Abeyta adjudication
			 means the general stream adjudication that is the subject of the civil actions
			 entitled State of New Mexico v. Abeyta and State of New Mexico v.
			 Arrellano, Civil Nos. 7896–BB (D.N.M) and 7939–BB (D.N.M.)
			 (consolidated).
					(3)Acre-feetThe term acre-feet means
			 acre-feet per year.
					(4)AgreementThe term Agreement means the
			 agreement among the State of New Mexico, the Nation, and the United States
			 setting forth a stipulated and binding agreement signed by the State of New
			 Mexico and the Nation on April 19, 2005.
					(5)AllotteeThe term allottee means a
			 person that holds a beneficial real property interest in a Navajo allotment
			 that—
						(A)is located within the Navajo Reservation or
			 the State of New Mexico;
						(B)is held in trust by the United States;
			 and
						(C)was originally granted to an individual
			 member of the Nation by public land order or otherwise.
						(6)Animas-la Plata ProjectThe term Animas-La Plata
			 Project has the meaning given the term in section 3 of Public Law
			 100–585 (102 Stat. 2973), including Ridges Basin Dam, Lake Nighthorse, the
			 Navajo Nation Municipal Pipeline, and any other features or modifications made
			 pursuant to the Colorado Ute Settlement Act Amendments of 2000 (Public Law
			 106–554; 114 Stat. 2763A–258).
					(7)CityThe term City means the city
			 of Gallup, New Mexico, or a designee of the City, with authority to provide
			 water to the Gallup, New Mexico service area.
					(8)Colorado river compactThe term Colorado River
			 Compact means the Colorado River Compact of 1922 as approved by Congress
			 in the Act of December 21, 1928 (45 Stat. 1057) and by the Presidential
			 Proclamation of June 25, 1929 (46 Stat. 3000).
					(9)Colorado river systemThe term Colorado River System
			 has the same meaning given the term in Article II(a) of the Colorado River
			 Compact.
					(10)CompactThe term Compact means the
			 Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949
			 (63 Stat. 31, chapter 48).
					(11)ContractThe term Contract means the
			 contract between the United States and the Nation setting forth certain
			 commitments, rights, and obligations of the United States and the Nation, as
			 described in paragraph 6.0 of the Agreement.
					(12)DepletionThe term depletion means the
			 depletion of the flow of the San Juan River stream system in the State of New
			 Mexico by a particular use of water (including any depletion incident to the
			 use) and represents the diversion from the stream system by the use, less
			 return flows to the stream system from the use.
					(13)Draft Impact StatementThe term Draft Impact
			 Statement means the draft environmental impact statement prepared by the
			 Bureau of Reclamation for the Project dated March 2007.
					(14)FundThe term Fund means the
			 Reclamation Waters Settlements Fund established by section 10501(a).
					(15)Hydrologic determinationThe term hydrologic
			 determination means the hydrologic determination entitled Water
			 Availability from Navajo Reservoir and the Upper Colorado River Basin for Use
			 in New Mexico, prepared by the Bureau of Reclamation pursuant to
			 section 11 of the Act of June 13, 1962 (Public Law 87–483; 76 Stat. 99), and
			 dated May 23, 2007.
					(16)Lower basinThe term Lower Basin has the
			 same meaning given the term in Article II(g) of the Colorado River
			 Compact.
					(17)NationThe term Nation means the
			 Navajo Nation, a body politic and federally-recognized Indian nation as
			 provided for in section 101(2) of the Federally Recognized Indian Tribe List of
			 1994 (25 U.S.C. 497a(2)), also known variously as the Navajo
			 Tribe, the Navajo Tribe of Arizona, New Mexico &
			 Utah, and the Navajo Tribe of Indians and other similar
			 names, and includes all bands of Navajo Indians and chapters of the Navajo
			 Nation.
					(18)Navajo-Gallup Water Supply Project;
			 ProjectThe term
			 Navajo-Gallup Water Supply Project or Project means
			 the Navajo-Gallup Water Supply Project authorized under section 10602(a), as
			 described as the preferred alternative in the Draft Impact Statement.
					(19)Navajo Indian Irrigation
			 ProjectThe term Navajo
			 Indian Irrigation Project means the Navajo Indian irrigation project
			 authorized by section 2 of Public Law 87–483 (76 Stat. 96).
					(20)Navajo ReservoirThe term Navajo Reservoir
			 means the reservoir created by the impoundment of the San Juan River at Navajo
			 Dam, as authorized by the Act of April 11, 1956 (commonly known as the
			 Colorado River Storage Project Act) (43 U.S.C. 620 et
			 seq.).
					(21)Navajo Nation Municipal Pipeline;
			 PipelineThe term
			 Navajo Nation Municipal Pipeline or Pipeline means
			 the pipeline used to convey the water of the Animas-La Plata Project of the
			 Navajo Nation from the City of Farmington, New Mexico, to communities of the
			 Navajo Nation located in close proximity to the San Juan River Valley in the
			 State of New Mexico (including the City of Shiprock), as authorized by section
			 15(b) of the Colorado Ute Indian Water Rights Settlement Act of 1988 (Public
			 Law 100–585; 102 Stat. 2973; 114 Stat. 2763A–263).
					(22)Non-Navajo Irrigation
			 DistrictsThe term
			 Non-Navajo Irrigation Districts means—
						(A)the Hammond Conservancy District;
						(B)the Bloomfield Irrigation District;
			 and
						(C)any other community ditch organization in
			 the San Juan River basin in the State of New Mexico.
						(23)Partial final decreeThe term Partial Final Decree
			 means a final and binding judgment and decree entered by a court in the stream
			 adjudication, setting forth the rights of the Nation to use and administer
			 waters of the San Juan River Basin in New Mexico, as set forth in Appendix 1 of
			 the Agreement.
					(24)Project ParticipantsThe term Project Participants
			 means the City, the Nation, and the Jicarilla Apache Nation.
					(25)San Juan River Basin Recovery
			 Implementation ProgramThe
			 term San Juan River Basin Recovery Implementation Program means
			 the intergovernmental program established pursuant to the cooperative agreement
			 dated October 21, 1992 (including any amendments to the program).
					(26)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Commissioner of Reclamation or
			 any other designee.
					(27)Stream adjudicationThe term stream adjudication
			 means the general stream adjudication that is the subject of New Mexico v.
			 United States, et al., No. 75–185 (11th Jud. Dist., San Juan County, New
			 Mexico) (involving claims to waters of the San Juan River and the tributaries
			 of that river).
					(28)Supplemental Partial Final
			 DecreeThe term
			 Supplemental Partial Final Decree means a final and binding
			 judgment and decree entered by a court in the stream adjudication, setting
			 forth certain water rights of the Nation, as set forth in Appendix 2 of the
			 Agreement.
					(29)Trust FundThe term Trust Fund means the
			 Navajo Nation Water Resources Development Trust Fund established by section
			 10702(a).
					(30)Upper basinThe term Upper Basin has the
			 same meaning given the term in Article II(f) of the Colorado River
			 Compact.
					10303.Compliance with environmental laws
					(a)Effect of execution of
			 agreementThe execution of
			 the Agreement under section 10701(a)(2) shall not constitute a major Federal
			 action under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.).
					(b)Compliance with environmental
			 lawsIn carrying out this
			 subtitle, the Secretary shall comply with each law of the Federal Government
			 relating to the protection of the environment, including—
						(1)the National Environmental Policy Act of 1969
			 (42 U.S.C.
			 4321 et seq.); and
						(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.).
						10304.No reallocation of costs
					(a)Effect of ActNotwithstanding any other provision of law,
			 the Secretary shall not reallocate or reassign any costs of projects that have
			 been authorized under the Act of April 11, 1956 (commonly known as the
			 Colorado River Storage Project Act) (43 U.S.C. 620 et seq.), as
			 of the date of enactment of this Act because of—
						(1)the authorization of the Navajo-Gallup
			 Water Supply Project under this subtitle; or
						(2)the changes in the uses of the water
			 diverted by the Navajo Indian Irrigation Project or the waters stored in the
			 Navajo Reservoir authorized under this subtitle.
						(b)Use of power revenuesNotwithstanding any other provision of law,
			 no power revenues under the Act of April 11, 1956 (commonly known as the
			 Colorado River Storage Project Act) (43 U.S.C. 620 et seq.),
			 shall be used to pay or reimburse any costs of the Navajo Indian Irrigation
			 Project or Navajo-Gallup Water Supply Project.
					10305.Interest rateNotwithstanding any other provision of law,
			 the interest rate applicable to any repayment contract entered into under
			 section 10604 shall be equal to the discount rate for Federal water resources
			 planning, as determined by the Secretary.
				IAmendments to the Colorado River Storage
			 Project Act and Public Law 87–483
					10401.Amendments to the Colorado River Storage
			 Project Act
						(a)Participating projectsParagraph (2) of the first section of the
			 Act of April 11, 1956 (commonly known as the Colorado River Storage
			 Project Act) (43 U.S.C. 620(2)) is amended by inserting the
			 Navajo-Gallup Water Supply Project, after Fruitland
			 Mesa,.
						(b)Navajo Reservoir water bankThe Act of April 11, 1956 (commonly known
			 as the Colorado River Storage Project Act) is amended—
							(1)by redesignating section 16 (43 U.S.C.
			 620o) as section 17; and
							(2)by inserting after section 15 (43 U.S.C.
			 620n) the following:
								
									16.(a)The Secretary of the Interior may create
				and operate within the available capacity of Navajo Reservoir a top water
				bank.
										(b)Water made available for the top water bank
				in accordance with subsections (c) and (d) shall not be subject to section 11
				of Public Law 87–483 (76 Stat. 99).
										(c)The top water bank authorized under
				subsection (a) shall be operated in a manner that—
											(1)is consistent with applicable law, except
				that, notwithstanding any other provision of law, water for purposes other than
				irrigation may be stored in the Navajo Reservoir pursuant to the rules
				governing the top water bank established under this section; and
											(2)does not impair the ability of the
				Secretary of the Interior to deliver water under contracts entered into
				under—
												(A)Public Law 87–483 (76 Stat. 96); and
												(B)New Mexico State Engineer File Nos. 2847,
				2848, 2849, and 2917.
												(d)(1)The Secretary of the Interior, in
				cooperation with the State of New Mexico (acting through the Interstate Stream
				Commission), shall develop any terms and procedures for the storage,
				accounting, and release of water in the top water bank that are necessary to
				comply with subsection (c).
											(2)The terms and procedures developed under
				paragraph (1) shall include provisions requiring that—
												(A)the storage of banked water shall be
				subject to approval under State law by the New Mexico State Engineer to ensure
				that impairment of any existing water right does not occur, including storage
				of water under New Mexico State Engineer File No. 2849;
												(B)water in the top water bank be subject to
				evaporation and other losses during storage;
												(C)water in the top water bank be released for
				delivery to the owner or assigns of the banked water on request of the owner,
				subject to reasonable scheduling requirements for making the release;
												(D)water in the top water bank be the first
				water spilled or released for flood control purposes in anticipation of a
				spill, on the condition that top water bank water shall not be released or
				included for purposes of calculating whether a release should occur for
				purposes of satisfying the flow recommendations of the San Juan River Basin
				Recovery Implementation Program; and
												(E)water eligible for banking in the top water
				bank shall be water that otherwise would have been diverted and beneficially
				used in New Mexico that year.
												(e)The Secretary of the Interior may charge
				fees to water users that use the top water bank in amounts sufficient to cover
				the costs incurred by the United States in administering the water
				bank.
										.
							10402.Amendments to Public Law 87–483
						(a)Navajo Indian Irrigation
			 ProjectPublic Law 87–483 (76
			 Stat. 96) is amended by striking section 2 and inserting the following:
							
								2.(a)In accordance with the Act of April 11,
				1956 (commonly known as the Colorado River Storage Project Act)
				(43 U.S.C. 620 et seq.), the Secretary of the Interior is authorized to
				construct, operate, and maintain the Navajo Indian Irrigation Project to
				provide irrigation water to a service area of not more than 110,630 acres of
				land.
									(b)(1)Subject to paragraph (2), the average
				annual diversion by the Navajo Indian Irrigation Project from the Navajo
				Reservoir over any consecutive 10-year period shall be the lesser of—
											(A)508,000 acre-feet per year; or
											(B)the quantity of water necessary to supply
				an average depletion of 270,000 acre-feet per year.
											(2)The quantity of water diverted for any 1
				year shall not exceed the average annual diversion determined under paragraph
				(1) by more than 15 percent.
										(c)In addition to being used for irrigation,
				the water diverted by the Navajo Indian Irrigation Project under subsection (b)
				may be used within the area served by Navajo Indian Irrigation Project
				facilities for the following purposes:
										(1)Aquaculture purposes, including the rearing
				of fish in support of the San Juan River Basin Recovery Implementation Program
				authorized by Public Law 106–392 (114 Stat. 1602).
										(2)Domestic, industrial, or commercial
				purposes relating to agricultural production and processing.
										(3)(A)The generation of hydroelectric power as an
				incident to the diversion of water by the Navajo Indian Irrigation Project for
				authorized purposes.
											(B)Notwithstanding any other provision of
				law—
												(i)any hydroelectric power generated under
				this paragraph shall be used or marketed by the Navajo Nation;
												(ii)the Navajo Nation shall retain any revenues
				from the sale of the hydroelectric power; and
												(iii)the United States shall have no trust
				obligation to monitor, administer, or account for the revenues received by the
				Navajo Nation, or the expenditure of the revenues.
												(4)The implementation of the alternate water
				source provisions described in subparagraph 9.2 of the agreement executed under
				section 10701(a)(2) of the Northwestern New Mexico Rural Water Projects
				Act.
										(d)The Navajo Indian Irrigation Project water
				diverted under subsection (b) may be transferred to areas located within or
				outside the area served by Navajo Indian Irrigation Project facilities, and
				within or outside the boundaries of the Navajo Nation, for any beneficial use
				in accordance with—
										(1)the agreement executed under section
				10701(a)(2) of the Northwestern New Mexico Rural Water Projects Act;
										(2)the contract executed under section
				10604(a)(2)(B) of that Act; and
										(3)any other applicable law.
										(e)The Secretary may use the capacity of the
				Navajo Indian Irrigation Project works to convey water supplies for—
										(1)the Navajo-Gallup Water Supply Project
				under section 10602 of the Northwestern New Mexico Rural Water Projects Act;
				or
										(2)other nonirrigation purposes authorized
				under subsection (c) or (d).
										(f)(1)Repayment of the costs of construction of
				the project (as authorized in subsection (a)) shall be in accordance with the
				Act of April 11, 1956 (commonly known as the Colorado River Storage
				Project Act) (43 U.S.C. 620 et seq.), including section 4(d) of that
				Act.
										(2)The Secretary shall not reallocate, or
				require repayment of, construction costs of the Navajo Indian Irrigation
				Project because of the conveyance of water supplies for nonirrigation purposes
				under subsection
				(e).
										.
						(b)Runoff Above Navajo DamSection 11 of Public Law 87–483 (76 Stat.
			 100) is amended by adding at the end the following:
							
								(d)(1)For purposes of implementing in a year of
				prospective shortage the water allocation procedures established by subsection
				(a), the Secretary of the Interior shall determine the quantity of any
				shortages and the appropriate apportionment of water using the normal diversion
				requirements on the flow of the San Juan River originating above Navajo Dam
				based on the following criteria:
										(A)The quantity of diversion or water delivery
				for the current year anticipated to be necessary to irrigate land in accordance
				with cropping plans prepared by contractors.
										(B)The annual diversion or water delivery
				demands for the current year anticipated for non-irrigation uses under water
				delivery contracts, including contracts authorized by the Northwestern New
				Mexico Rural Water Projects Act, but excluding any current demand for surface
				water for placement into aquifer storage for future recovery and use.
										(C)An
				annual normal diversion demand of 135,000 acre-feet for the initial stage of
				the San Juan-Chama Project authorized by section 8, which shall be the amount
				to which any shortage is applied.
										(2)The Secretary shall not include in the
				normal diversion requirements—
										(A)the quantity of water that reliably can be
				anticipated to be diverted or delivered under a contract from inflows to the
				San Juan River arising below Navajo Dam under New Mexico State Engineer File
				No. 3215; or
										(B)the quantity of water anticipated to be
				supplied through reuse.
										(e)(1)If the Secretary determines that there is a
				shortage of water under subsection (a), the Secretary shall respond to the
				shortage in the Navajo Reservoir water supply by curtailing releases and
				deliveries in the following order:
										(A)The demand for delivery for uses in the
				State of Arizona under the Navajo-Gallup Water Supply Project authorized by
				section 10603 of the Northwestern New Mexico Rural Water Projects Act,
				excluding the quantity of water anticipated to be diverted for the uses from
				inflows to the San Juan River that arise below Navajo Dam in accordance with
				New Mexico State Engineer File No. 3215.
										(B)The demand for delivery for uses allocated
				under paragraph 8.2 of the agreement executed under section 10701(a)(2) of the
				Northwestern New Mexico Rural Water Projects Act, excluding the quantity of
				water anticipated to be diverted for such uses under State Engineer File No.
				3215.
										(C)The uses in the State of New Mexico that
				are determined under subsection (d), in accordance with the procedure for
				apportioning the water supply under subsection (a).
										(2)For any year for which the Secretary
				determines and responds to a shortage in the Navajo Reservoir water supply, the
				Secretary shall not deliver, and contractors of the water supply shall not
				divert, any of the water supply for placement into aquifer storage for future
				recovery and use.
									(3)To determine the occurrence and amount of
				any shortage to contracts entered into under this section, the Secretary shall
				not include as available storage any water stored in a top water bank in Navajo
				Reservoir established under section 16(a) of the Act of April 11, 1956
				(commonly known as the Colorado River Storage Project
				Act).
									(f)The Secretary of the Interior shall
				apportion water under subsections (a), (d), and (e) on an annual volume
				basis.
								(g)The Secretary of the Interior may revise a
				determination of shortages, apportionments, or allocations of water under
				subsections (a), (d), and (e) on the basis of information relating to water
				supply conditions that was not available at the time at which the determination
				was made.
								(h)Nothing in this section prohibits the
				distribution of water in accordance with cooperative water agreements between
				water users providing for a sharing of water supplies.
								(i)Diversions under New Mexico State Engineer
				File No. 3215 shall be distributed, to the maximum extent water is available,
				in proportionate amounts to the diversion demands of contractors and
				subcontractors of the Navajo Reservoir water supply that are diverting water
				below Navajo
				Dam.
								.
						10403.Effect on Federal water lawUnless expressly provided in this subtitle,
			 nothing in this subtitle modifies, conflicts with, preempts, or otherwise
			 affects—
						(1)the Boulder Canyon Project Act (43 U.S.C.
			 617 et seq.);
						(2)the Boulder Canyon Project Adjustment Act
			 (54 Stat. 774, chapter 643);
						(3)the Act of April 11, 1956 (commonly known
			 as the Colorado River Storage Project Act) (43 U.S.C. 620 et
			 seq.);
						(4)the Act of September 30, 1968 (commonly
			 known as the Colorado River Basin Project Act) (82 Stat.
			 885);
						(5)Public Law 87–483 (76 Stat. 96);
						(6)the Treaty between the United States of
			 America and Mexico respecting utilization of waters of the Colorado and Tijuana
			 Rivers and of the Rio Grande, signed at Washington February 3, 1944 (59 Stat.
			 1219);
						(7)the Colorado River Compact of 1922, as
			 approved by the Presidential Proclamation of June 25, 1929 (46 Stat.
			 3000);
						(8)the Compact;
						(9)the Act of April 6, 1949 (63 Stat. 31,
			 chapter 48);
						(10)the Jicarilla Apache Tribe Water Rights
			 Settlement Act (106 Stat. 2237); or
						(11)section 205 of the Energy and Water
			 Development Appropriations Act, 2005 (118 Stat. 2949).
						IIReclamation Water Settlements Fund
			 
					10501.Reclamation Water Settlements Fund
						(a)EstablishmentThere is established in the Treasury of the
			 United States a fund, to be known as the Reclamation Water Settlements
			 Fund, consisting of—
							(1)such amounts as are deposited to the Fund
			 under subsection (b); and
							(2)any interest earned on investment of
			 amounts in the Fund under subsection (d).
							(b)Deposits to Fund
							(1)In generalFor each of fiscal years 2020 through 2029,
			 the Secretary of the Treasury shall deposit in the Fund, if available,
			 $120,000,000 of the revenues that would otherwise be deposited for the fiscal
			 year in the fund established by the first section of the Act of June 17, 1902
			 (32 Stat. 388, chapter 1093).
							(2)Availability of amountsAmounts deposited in the Fund under
			 paragraph (1) shall be made available pursuant to this section—
								(A)without further appropriation; and
								(B)in addition to amounts appropriated
			 pursuant to any authorization contained in any other provision of law.
								(c)Expenditures from Fund
							(1)In general
								(A)ExpendituresSubject to subparagraph (B), for each of
			 fiscal years 2020 through 2034, the Secretary may expend from the Fund an
			 amount not to exceed $120,000,000, plus the interest accrued in the Fund, for
			 the fiscal year in which expenditures are made pursuant to paragraphs (2) and
			 (3).
								(B)Additional expendituresThe Secretary may expend more than
			 $120,000,000 for any fiscal year if such amounts are available in the Fund due
			 to expenditures not reaching $120,000,000 for prior fiscal years.
								(2)AuthorityThe Secretary may expend money from the
			 Fund to implement a settlement agreement approved by Congress that resolves, in
			 whole or in part, litigation involving the United States, if the settlement
			 agreement or implementing legislation requires the Bureau of Reclamation to
			 provide financial assistance for, or plan, design, and construct—
								(A)water supply infrastructure; or
								(B)a project—
									(i)to rehabilitate a water delivery system to
			 conserve water; or
									(ii)to restore fish and wildlife habitat or
			 otherwise improve environmental conditions associated with or affected by, or
			 located within the same river basin as, a Federal reclamation project that is
			 in existence on the date of enactment of this Act.
									(3)Use for completion of project and other
			 settlements
								(A)Priorities
									(i)First priority
										(I)In generalThe first priority for expenditure of
			 amounts in the Fund during the entire period in which the Fund is in existence
			 shall be for the purposes described in, and in the order of, clauses (i)
			 through (iv) of subparagraph (B).
										(II)Reserved amountsThe Secretary shall reserve and use amounts
			 deposited into the Fund in accordance with subclause (I).
										(ii)Other
			 purposesAny amounts in the
			 Fund that are not needed for the purposes described in subparagraph (B) may be
			 used for other purposes authorized in paragraph (2).
									(B)Completion of project
									(i)Navajo-Gallup Water Supply Project
										(I)In generalSubject to subclause (II), effective
			 beginning January 1, 2020, if, in the judgment of the Secretary on an annual
			 basis the deadline described in section 10701(f)(1)(A)(ix) is unlikely to be
			 met because a sufficient amount of funding is not otherwise available through
			 appropriations made available pursuant to section 10609(a), the Secretary shall
			 expend from the Fund such amounts on an annual basis consistent with paragraphs
			 (1) and (2), as are necessary to pay the Federal share of the costs, and
			 substantially complete as expeditiously as practicable, the construction of the
			 water supply infrastructure authorized as part of the Project.
										(II)Maximum amount
											(aa)In generalExcept as provided under item (bb), the
			 amount expended under subclause (I) shall not exceed $500,000,000 for the
			 period of fiscal years 2020 through 2029.
											(bb)ExceptionThe limitation on the expenditure amount
			 under item (aa) may be exceeded during the entire period in which the Fund is
			 in existence if such additional funds can be expended without limiting the
			 amounts identified in clauses (ii) through (iv).
											(ii)Other New Mexico settlements
										(I)In generalSubject to subclause (II), effective
			 beginning January 1, 2020, in addition to the funding made available under
			 clause (i), if in the judgment of the Secretary on an annual basis a sufficient
			 amount of funding is not otherwise available through annual appropriations, the
			 Secretary shall expend from the Fund such amounts on an annual basis consistent
			 with paragraphs (1) and (2), as are necessary to pay the Federal share of the
			 remaining costs of implementing the Indian water rights settlement agreements
			 entered into by the State of New Mexico in the Aamodt adjudication and the
			 Abeyta adjudication, if such settlements are subsequently approved and
			 authorized by an Act of Congress and the implementation period has not already
			 expired.
										(II)Maximum
			 amountThe amount expended
			 under subclause (I) shall not exceed $250,000,000.
										(iii)Montana settlements
										(I)In generalSubject to subclause (II), effective
			 beginning January 1, 2020, in addition to funding made available pursuant to
			 clauses (i) and (ii), if in the judgment of the Secretary on an annual basis a
			 sufficient amount of funding is not otherwise available through annual
			 appropriations, the Secretary shall expend from the Fund such amounts on an
			 annual basis consistent with paragraphs (1) and (2), as are necessary to pay
			 the Federal share of the remaining costs of implementing Indian water rights
			 settlement agreements entered into by the State of Montana with the Blackfeet
			 Tribe, the Crow Tribe, or the Gros Ventre and Assiniboine Tribes of the Fort
			 Belknap Indian Reservation in the judicial proceeding entitled In re the
			 General Adjudication of All the Rights to Use Surface and Groundwater in the
			 State of Montana, if a settlement or settlements are subsequently
			 approved and authorized by an Act of Congress and the implementation period has
			 not already expired.
										(II)Maximum amount
											(aa)In generalExcept as provided under item (bb), the
			 amount expended under subclause (I) shall not exceed $350,000,000 for the
			 period of fiscal years 2020 through 2029.
											(bb)ExceptionThe limitation on the expenditure amount
			 under item (aa) may be exceeded during the entire period in which the Fund is
			 in existence if such additional funds can be expended without limiting the
			 amounts identified in clause (i), (ii), and (iv).
											(cc)Other fundingThe Secretary shall ensure that any funding
			 under this clause shall be provided in a manner that does not limit the funding
			 available pursuant to clauses (i) and (ii).
											(iv)Arizona settlement
										(I)In generalSubject to subclause (II), effective
			 beginning January 1, 2020, in addition to funding made available pursuant to
			 clauses (i), (ii), and (iii), if in the judgment of the Secretary on an annual
			 basis a sufficient amount of funding is not otherwise available through annual
			 appropriations, the Secretary shall expend from the Fund such amounts on an
			 annual basis consistent with paragraphs (1) and (2), as are necessary to pay
			 the Federal share of the remaining costs of implementing an Indian water rights
			 settlement agreement entered into by the State of Arizona with the Navajo
			 Nation to resolve the water rights claims of the Nation in the Lower Colorado
			 River basin in Arizona, if a settlement is subsequently approved and authorized
			 by an Act of Congress and the implementation period has not already
			 expired.
										(II)Maximum amount
											(aa)In generalExcept as provided under item (bb), the
			 amount expended under subclause (I) shall not exceed $100,000,000 for the
			 period of fiscal years 2020 through 2029.
											(bb)ExceptionThe limitation on the expenditure amount
			 under item (aa) may be exceeded during the entire period in which the Fund is
			 in existence if such additional funds can be expended without limiting the
			 amounts identified in clauses (i) through (iii).
											(cc)Other fundingThe Secretary shall ensure that any funding
			 under this clause shall be provided in a manner that does not limit the funding
			 available pursuant to clauses (i) and (ii).
											(C)ReversionIf the settlements described in clauses
			 (ii) through (iv) of subparagraph (B) have not been approved and authorized by
			 an Act of Congress by December 31, 2019, the amounts reserved for the
			 settlements shall no longer be reserved by the Secretary pursuant to
			 subparagraph (A)(i) and shall revert to the Fund for any authorized use, as
			 determined by the Secretary.
								(d)Investment of amounts
							(1)In generalThe Secretary shall invest such portion of
			 the Fund as is not, in the judgment of the Secretary, required to meet current
			 withdrawals.
							(2)Credits to FundThe interest on, and the proceeds from the
			 sale or redemption of, any obligations held in the Fund shall be credited to,
			 and form a part of, the Fund.
							(e)Transfers of amounts
							(1)In generalThe amounts required to be transferred to
			 the Fund under this section shall be transferred at least monthly from the
			 general fund of the Treasury to the Fund on the basis of estimates made by the
			 Secretary of the Treasury.
							(2)AdjustmentsProper adjustment shall be made in amounts
			 subsequently transferred to the extent prior estimates were in excess of or
			 less than the amounts required to be transferred.
							(f)TerminationOn September 30, 2034—
							(1)the Fund shall terminate; and
							(2)the unexpended and unobligated balance of
			 the Fund shall be transferred to the appropriate fund of the Treasury.
							IIINavajo-Gallup Water Supply Project
					10601.PurposesThe purposes of this part are—
						(1)to authorize the Secretary to construct,
			 operate, and maintain the Navajo-Gallup Water Supply Project;
						(2)to allocate the capacity of the Project
			 among the Nation, the City, and the Jicarilla Apache Nation; and
						(3)to authorize the Secretary to enter into
			 Project repayment contracts with the City and the Jicarilla Apache
			 Nation.
						10602.Authorization of Navajo-Gallup Water Supply
			 Project
						(a)In GeneralThe Secretary, acting through the
			 Commissioner of Reclamation, is authorized to design, construct, operate, and
			 maintain the Project in substantial accordance with the preferred alternative
			 in the Draft Impact Statement.
						(b)Project facilitiesTo provide for the delivery of San Juan
			 River water to Project Participants, the Secretary may construct, operate, and
			 maintain the Project facilities described in the preferred alternative in the
			 Draft Impact Statement, including:
							(1)A pumping plant on the San Juan River in
			 the vicinity of Kirtland, New Mexico.
							(2)(A)A main pipeline from the San Juan River
			 near Kirtland, New Mexico, to Shiprock, New Mexico, and Gallup, New Mexico,
			 which follows United States Highway 491.
								(B)Any pumping plants associated with the
			 pipeline authorized under subparagraph (A).
								(3)(A)A main pipeline from Cutter Reservoir to
			 Ojo Encino, New Mexico, which follows United States Highway 550.
								(B)Any pumping plants associated with the
			 pipeline authorized under subparagraph (A).
								(4)(A)Lateral pipelines from the main pipelines
			 to Nation communities in the States of New Mexico and Arizona.
								(B)Any pumping plants associated with the
			 pipelines authorized under subparagraph (A).
								(5)Any water regulation, storage or treatment
			 facility, service connection to an existing public water supply system, power
			 substation, power distribution works, or other appurtenant works (including a
			 building or access road) that is related to the Project facilities authorized
			 by paragraphs (1) through (4), including power transmission facilities and
			 associated wheeling services to connect Project facilities to existing
			 high-voltage transmission facilities and deliver power to the Project.
							(c)Acquisition of land
							(1)In generalThe Secretary is authorized to acquire any
			 land or interest in land that is necessary to construct, operate, and maintain
			 the Project facilities authorized under subsection (b).
							(2)Land of the project
			 participantsAs a condition
			 of construction of the facilities authorized under this part, the Project
			 Participants shall provide all land or interest in land, as appropriate, that
			 the Secretary identifies as necessary for acquisition under this subsection at
			 no cost to the Secretary.
							(3)LimitationThe Secretary may not condemn water rights
			 for purposes of the Project.
							(d)Conditions
							(1)In generalExcept as provided in paragraph (2), the
			 Secretary shall not commence construction of the facilities authorized under
			 subsection (b) until such time as—
								(A)the Secretary executes the Agreement and
			 the Contract;
								(B)the contracts authorized under section
			 10604 are executed;
								(C)the Secretary—
									(i)completes an environmental impact statement
			 for the Project; and
									(ii)has issued a record of decision that
			 provides for a preferred alternative; and
									(D)the Secretary has entered into an agreement
			 with the State of New Mexico under which the State of New Mexico will provide a
			 share of the construction costs of the Project of not less than $50,000,000,
			 except that the State of New Mexico shall receive credit for funds the State
			 has contributed to construct water conveyance facilities to the Project
			 Participants to the extent that the facilities reduce the cost of the Project
			 as estimated in the Draft Impact Statement.
								(2)ExceptionIf the Jicarilla Apache Nation elects not
			 to enter into a contract pursuant to section 10604, the Secretary, after
			 consulting with the Nation, the City, and the State of New Mexico acting
			 through the Interstate Stream Commission, may make appropriate modifications to
			 the scope of the Project and proceed with Project construction if all other
			 conditions for construction have been satisfied.
							(3)Effect of Indian Self-Determination and
			 Education Assistance ActThe
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)
			 shall not apply to the design, construction, operation, maintenance, or
			 replacement of the Project.
							(e)PowerThe Secretary shall reserve, from existing
			 reservations of Colorado River Storage Project power for Bureau of Reclamation
			 projects, up to 26 megawatts of power for use by the Project.
						(f)Conveyance of title to project
			 facilities
							(1)In generalThe Secretary is authorized to enter into
			 separate agreements with the City and the Nation and, on entering into the
			 agreements, shall convey title to each Project facility or section of a Project
			 facility authorized under subsection (b) (including any appropriate interests
			 in land) to the City and the Nation after—
								(A)completion of construction of a Project
			 facility or a section of a Project facility that is operating and delivering
			 water; and
								(B)execution of a Project operations agreement
			 approved by the Secretary and the Project Participants that sets forth—
									(i)any terms and conditions that the Secretary
			 determines are necessary—
										(I)to ensure the continuation of the intended
			 benefits of the Project; and
										(II)to fulfill the purposes of this
			 part;
										(ii)requirements acceptable to the Secretary
			 and the Project Participants for—
										(I)the distribution of water under the Project
			 or section of a Project facility; and
										(II)the allocation and payment of annual
			 operation, maintenance, and replacement costs of the Project or section of a
			 Project facility based on the proportionate uses of Project facilities;
			 and
										(iii)conditions and requirements acceptable to
			 the Secretary and the Project Participants for operating and maintaining each
			 Project facility on completion of the conveyance of title, including the
			 requirement that the City and the Nation shall—
										(I)comply with—
											(aa)the Compact; and
											(bb)other applicable law; and
											(II)be responsible for—
											(aa)the operation, maintenance, and replacement
			 of each Project facility; and
											(bb)the accounting and management of water
			 conveyance and Project finances, as necessary to administer and fulfill the
			 conditions of the Contract executed under section 10604(a)(2)(B).
											(2)Effect of conveyanceThe conveyance of title to each Project
			 facility shall not affect the application of the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.) relating to the use of the water associated with the
			 Project.
							(3)Liability
								(A)In generalEffective on the date of the conveyance
			 authorized by this subsection, the United States shall not be held liable by
			 any court for damages of any kind arising out of any act, omission, or
			 occurrence relating to the land, buildings, or facilities conveyed under this
			 subsection, other than damages caused by acts of negligence committed by the
			 United States, or by employees or agents of the United States, prior to the
			 date of conveyance.
								(B)Tort claimsNothing in this section increases the
			 liability of the United States beyond the liability provided in chapter 171 of
			 title 28, United States Code (commonly known as the Federal Tort Claims
			 Act).
								(4)Notice of proposed conveyanceNot later than 45 days before the date of a
			 proposed conveyance of title to any Project facility, the Secretary shall
			 submit to the Committee on Resources of the House of Representatives and to the
			 Committee on Energy and Natural Resources of the Senate notice of the
			 conveyance of each Project facility.
							(g)Colorado river storage project
			 powerThe conveyance of
			 Project facilities under subsection (f) shall not affect the availability of
			 Colorado River Storage Project power to the Project under subsection
			 (e).
						(h)Regional use of project facilities
							(1)In generalSubject to paragraph (2), Project
			 facilities constructed under subsection (b) may be used to treat and convey
			 non-Project water or water that is not allocated by subsection 10603(b)
			 if—
								(A)capacity is available without impairing any
			 water delivery to a Project Participant; and
								(B)the unallocated or non-Project water
			 beneficiary—
									(i)has the right to use the water;
									(ii)agrees to pay the operation, maintenance,
			 and replacement costs assignable to the beneficiary for the use of the Project
			 facilities; and
									(iii)agrees to pay an appropriate fee that may
			 be established by the Secretary to assist in the recovery of any capital cost
			 allocable to that use.
									(2)Effect of paymentsAny payments to the United States or the
			 Nation for the use of unused capacity under this subsection or for water under
			 any subcontract with the Nation or the Jicarilla Apache Nation shall not alter
			 the construction repayment requirements or the operation, maintenance, and
			 replacement payment requirements of the Project Participants.
							10603.Delivery and use of Navajo-Gallup Water
			 Supply Project water
						(a)Use of project water
							(1)In generalIn accordance with this subtitle and other
			 applicable law, water supply from the Project shall be used for municipal,
			 industrial, commercial, domestic, and stock watering purposes.
							(2)Use on certain land
								(A)In generalSubject to subparagraph (B), the Nation may
			 use Project water allocations on—
									(i)land held by the United States in trust for
			 the Nation and members of the Nation; and
									(ii)land held in fee by the Nation.
									(B)TransferThe Nation may transfer the purposes and
			 places of use of the allocated water in accordance with the Agreement and
			 applicable law.
								(3)Hydroelectric power
								(A)In generalHydroelectric power may be generated as an
			 incident to the delivery of Project water for authorized purposes under
			 paragraph (1).
								(B)AdministrationNotwithstanding any other provision of
			 law—
									(i)any hydroelectric power generated under
			 this paragraph shall be used or marketed by the Nation;
									(ii)the Nation shall retain any revenues from
			 the sale of the hydroelectric power; and
									(iii)the United States shall have no trust
			 obligation or other obligation to monitor, administer, or account for the
			 revenues received by the Nation, or the expenditure of the revenues.
									(4)Storage
								(A)In generalSubject to subparagraph (B), any water
			 contracted for delivery under paragraph (1) that is not needed for current
			 water demands or uses may be delivered by the Project for placement in
			 underground storage in the State of New Mexico for future recovery and
			 use.
								(B)State
			 approvalDelivery of water
			 under subparagraph (A) is subject to—
									(i)approval by the State of New Mexico under
			 applicable provisions of State law relating to aquifer storage and recovery;
			 and
									(ii)the provisions of the Agreement and this
			 subtitle.
									(b)Project water and capacity
			 allocations
							(1)DiversionSubject to availability and consistent with
			 Federal and State law, the Project may divert from the Navajo Reservoir and the
			 San Juan River a quantity of water to be allocated and used consistent with the
			 Agreement and this subtitle, that does not exceed in any 1 year, the lesser
			 of—
								(A)37,760 acre-feet of water; or
								(B)the quantity of water necessary to supply a
			 depletion from the San Juan River of 35,890 acre-feet.
								(2)Project delivery capacity
			 allocations
								(A)In generalThe capacity of the Project shall be
			 allocated to the Project Participants in accordance with subparagraphs (B)
			 through (E), other provisions of this subtitle, and other applicable
			 law.
								(B)Delivery capacity allocation to the
			 CityThe Project may deliver
			 at the point of diversion from the San Juan River not more than 7,500 acre-feet
			 of water in any 1 year for which the City has secured rights for the use of the
			 City.
								(C)Delivery capacity allocation to Navajo
			 Nation communities in New MexicoFor use by the Nation in the State of New
			 Mexico, the Project may deliver water out of the water rights held by the
			 Secretary for the Nation and confirmed under this subtitle, at the points of
			 diversion from the San Juan River or at Navajo Reservoir in any 1 year, the
			 lesser of—
									(i)22,650 acre-feet of water; or
									(ii)the quantity of water necessary to supply a
			 depletion from the San Juan River of 20,780 acre-feet of water.
									(D)Delivery capacity allocation to Navajo
			 Nation communities in ArizonaSubject to subsection (c), the Project may
			 deliver at the point of diversion from the San Juan River not more than 6,411
			 acre-feet of water in any 1 year for use by the Nation in the State of
			 Arizona.
								(E)Delivery capacity allocation to Jicarilla
			 Apache NationThe Project may
			 deliver at Navajo Reservoir not more than 1,200 acre-feet of water in any 1
			 year of the water rights of the Jicarilla Apache Nation, held by the Secretary
			 and confirmed by the Jicarilla Apache Tribe Water Rights Settlement Act (Public
			 Law 102–441; 106 Stat. 2237), for use by the Jicarilla Apache Nation in the
			 southern portion of the Jicarilla Apache Nation Reservation in the State of New
			 Mexico.
								(3)Use in excess of delivery capacity
			 allocation quantityNotwithstanding each delivery capacity
			 allocation quantity limit described in subparagraphs (B), (C), and (E) of
			 paragraph (2), the Secretary may authorize a Project Participant to exceed the
			 delivery capacity allocation quantity limit of that Project Participant
			 if—
								(A)delivery capacity is available without
			 impairing any water delivery to any other Project Participant; and
								(B)the Project Participant benefitting from
			 the increased allocation of delivery capacity—
									(i)has the right under applicable law to use
			 the additional water;
									(ii)agrees to pay the operation, maintenance,
			 and replacement costs relating to the additional use of any Project facility;
			 and
									(iii)agrees, if the Project title is held by the
			 Secretary, to pay a fee established by the Secretary to assist in recovering
			 capital costs relating to that additional use.
									(c)Conditions for use in Arizona
							(1)RequirementsProject water shall not be delivered for
			 use by any community of the Nation located in the State of Arizona under
			 subsection (b)(2)(D) until—
								(A)the Nation and the State of Arizona have
			 entered into a water rights settlement agreement approved by an Act of Congress
			 that settles and waives the Nation’s claims to water in the Lower Basin and the
			 Little Colorado River Basin in the State of Arizona, including those of the
			 United States on the Nation’s behalf; and
								(B)the Secretary and the Navajo Nation have
			 entered into a Navajo Reservoir water supply delivery contract for the physical
			 delivery and diversion of water via the Project from the San Juan River system
			 to supply uses in the State of Arizona.
								(2)Accounting of uses in Arizona
								(A)In generalPursuant to paragraph (1) and
			 notwithstanding any other provision of law, water may be diverted by the
			 Project from the San Juan River in the State of New Mexico in accordance with
			 an appropriate permit issued under New Mexico law for use in the State of
			 Arizona within the Navajo Reservation in the Lower Basin; provided that any
			 depletion of water that results from the diversion of water by the Project from
			 the San Juan River in the State of New Mexico for uses within the State of
			 Arizona (including depletion incidental to the diversion, impounding, or
			 conveyance of water in the State of New Mexico for uses in the State of
			 Arizona) shall be administered and accounted for as either—
									(i)a part of, and charged against, the
			 available consumptive use apportionment made to the State of Arizona by Article
			 III(a) of the Compact and to the Upper Basin by Article III(a) of the Colorado
			 River Compact, in which case any water so diverted by the Project into the
			 Lower Basin for use within the State of Arizona shall not be credited as water
			 reaching Lee Ferry pursuant to Article III(c) and III(d) of the Colorado River
			 Compact; or
									(ii)subject to subparagraph (B), a part of, and
			 charged against, the consumptive use apportionment made to the Lower Basin by
			 Article III(a) of the Colorado River Compact, in which case it shall—
										(I)be a part of the Colorado River water that
			 is apportioned to the State of Arizona in Article II(B) of the Consolidated
			 Decree of the Supreme Court of the United States in Arizona v. California (547
			 U.S. 150) (as may be amended or supplemented);
										(II)be credited as water reaching Lee Ferry
			 pursuant to Article III(c) and III(d) of the Colorado River Compact; and
										(III)be accounted as the water identified in
			 section 104(a)(1)(B)(ii) of the Arizona Water Settlements Act, (118 Stat.
			 3478);
										(B)LimitationNotwithstanding subparagraph (B), no water
			 diverted by the Project shall be accounted for pursuant to subparagraph (B)
			 until such time that—
									(i)the Secretary has developed and, as
			 necessary and appropriate, modified, in consultation with the Upper Colorado
			 River Commission and the Governors’ Representatives on Colorado River
			 Operations from each State signatory to the Colorado River Compact, all
			 operational and decisional criteria, policies, contracts, guidelines or other
			 documents that control the operations of the Colorado River System reservoirs
			 and diversion works, so as to adjust, account for, and offset the diversion of
			 water apportioned to the State of Arizona, pursuant to the Boulder Canyon
			 Project Act (43 U.S.C. 617 et seq.), from a point of diversion on the San Juan
			 River in New Mexico; provided that all such modifications shall be consistent
			 with the provisions of this Section, and the modifications made pursuant to
			 this clause shall be applicable only for the duration of any such diversions
			 pursuant to section 10603(c)(2)(B); and
									(ii)Article II(B) of the Decree of the Supreme
			 Court of the United States in Arizona v. California (547 U.S. 150 as may be
			 amended or supplemented) is administered so that diversions from the main
			 stream for the Central Arizona Project, as served under existing contracts with
			 the United States by diversion works heretofore constructed, shall be limited
			 and reduced to offset any diversions made pursuant to section 10603(c)(2)(B) of
			 this Act. This clause shall not affect, in any manner, the amount of water
			 apportioned to Arizona pursuant to the Boulder Canyon Project Act (43 U.S.C.
			 617 et seq.), or amend any provisions of said decree or the Colorado River
			 Basin Project Act (43 U.S.C. 1501 et. seq.).
									(3)Upper basin protections
								(A)ConsultationsHenceforth, in any consultation pursuant to
			 16 U.S.C. 1536(a) with respect to water development in the San Juan River
			 Basin, the Secretary shall confer with the States of Colorado and New Mexico,
			 consistent with the provisions of section 5 of the Principles for
			 Conducting Endangered Species Act Section 7 Consultations on Water Development
			 and Water Management Activities Affecting Endangered Fish Species in the San
			 Juan River Basin as adopted by the Coordination Committee, San Juan
			 River Basin Recovery Implementation Program, on June 19, 2001, and as may be
			 amended or modified.
								(B)Preservation of existing
			 rightsRights to the
			 consumptive use of water available to the Upper Basin from the Colorado River
			 System under the Colorado River Compact and the Compact shall not be reduced or
			 prejudiced by any use of water pursuant to subsection 10603(c). Nothing in this
			 Act shall be construed so as to impair, conflict with, or otherwise change the
			 duties and powers of the Upper Colorado River Commission.
								(d)Forbearance
							(1)In generalSubject to paragraphs (2) and (3), during
			 any year in which a shortage to the normal diversion requirement for any use
			 relating to the Project within the State of Arizona occurs (as determined under
			 section 11 of Public Law 87–483 (76 Stat. 99)), the Nation may temporarily
			 forbear the delivery of the water supply of the Navajo Reservoir for uses in
			 the State of New Mexico under the apportionments of water to the Navajo Indian
			 Irrigation Project and the normal diversion requirements of the Project to
			 allow an equivalent quantity of water to be delivered from the Navajo Reservoir
			 water supply for municipal and domestic uses of the Nation in the State of
			 Arizona under the Project.
							(2)Limitation of forbearanceThe Nation may forebear the delivery of
			 water under paragraph (1) of a quantity not exceeding the quantity of the
			 shortage to the normal diversion requirement for any use relating to the
			 Project within the State of Arizona.
							(3)EffectThe forbearance of the delivery of water
			 under paragraph (1) shall be subject to the requirements in subsection
			 (c).
							(e)EffectNothing in this subtitle—
							(1)authorizes the marketing, leasing, or
			 transfer of the water supplies made available to the Nation under the Contract
			 to non-Navajo water users in States other than the State of New Mexico;
			 or
							(2)authorizes the forbearance of water uses in
			 the State of New Mexico to allow uses of water in other States other than as
			 authorized under subsection (d).
							(f)Colorado River CompactsNotwithstanding any other provision of
			 law—
							(1)water may be diverted by the Project from
			 the San Juan River in the State of New Mexico for use within New Mexico in the
			 lower basin, as that term is used in the Colorado River Compact;
							(2)any water diverted under paragraph (1)
			 shall be a part of, and charged against, the consumptive use apportionment made
			 to the State of New Mexico by Article III(a) of the Compact and to the upper
			 basin by Article III(a) of the Colorado River Compact; and
							(3)any water so diverted by the Project into
			 the lower basin within the State of New Mexico shall not be credited as water
			 reaching Lee Ferry pursuant to Articles III(c) and III(d) of the Colorado River
			 Compact.
							(g)Payment of operation, maintenance, and
			 replacement costs
							(1)In generalThe Secretary is authorized to pay the
			 operation, maintenance, and replacement costs of the Project allocable to the
			 Project Participants under section 10604 until the date on which the Secretary
			 declares any section of the Project to be substantially complete and delivery
			 of water generated by, and through, that section of the Project can be made to
			 a Project participant.
							(2)Project Participant paymentsBeginning on the date described in
			 paragraph (1), each Project Participant shall pay all allocated operation,
			 maintenance, and replacement costs for that substantially completed section of
			 the Project, in accordance with contracts entered into pursuant to section
			 10604, except as provided in section 10604(f).
							(h)No precedentNothing in this Act shall be construed as
			 authorizing or establishing a precedent for any type of transfer of Colorado
			 River System water between the Upper Basin and Lower Basin. Nor shall anything
			 in this Act be construed as expanding the Secretary’s authority in the Upper
			 Basin.
						(i)Unique situationDiversions by the Project consistent with
			 this section address critical tribal and non-Indian water supply needs under
			 unique circumstances, which include, among other things—
							(1)the intent to benefit an American Indian
			 tribe;
							(2)the Navajo Nation’s location in both the
			 Upper and Lower Basin;
							(3)the intent to address critical Indian water
			 needs in the State of Arizona and Indian and non-Indian water needs in the
			 State of New Mexico,
							(4)the location of the Navajo Nation’s capital
			 city of Window Rock in the State of Arizona in close proximity to the border of
			 the State of New Mexico and the pipeline route for the Project;
							(5)the lack of other reasonable options
			 available for developing a firm, sustainable supply of municipal water for the
			 Navajo Nation at Window Rock in the State of Arizona; and
							(6)the limited volume of water to be diverted
			 by the Project to supply municipal uses in the Window Rock area in the State of
			 Arizona.
							(j)ConsensusCongress notes the consensus of the
			 Governors’ Representatives on Colorado River Operations of the States that are
			 signatory to the Colorado River Compact regarding the diversions authorized for
			 the Project under this section.
						(k)Efficient useThe diversions and uses authorized for the
			 Project under this Section represent unique and efficient uses of Colorado
			 River apportionments in a manner that Congress has determined would be
			 consistent with the obligations of the United States to the Navajo
			 Nation.
						10604.Project contracts
						(a)Navajo Nation contract
							(1)Hydrologic determinationCongress recognizes that the Hydrologic
			 Determination necessary to support approval of the Contract has been
			 completed.
							(2)Contract approval
								(A)Approval
									(i)In generalExcept to the extent that any provision of
			 the Contract conflicts with this subtitle, Congress approves, ratifies, and
			 confirms the Contract.
									(ii)AmendmentsTo the extent any amendment is executed to
			 make the Contract consistent with this subtitle, that amendment is authorized,
			 ratified, and confirmed.
									(B)Execution of contractThe Secretary, acting on behalf of the
			 United States, shall enter into the Contract to the extent that the Contract
			 does not conflict with this subtitle (including any amendment that is required
			 to make the Contract consistent with this subtitle).
								(3)Nonreimbursability of allocated
			 costsThe following costs
			 shall be nonreimbursable and not subject to repayment by the Nation or any
			 other Project beneficiary:
								(A)Any share of the construction costs of the
			 Nation relating to the Project authorized by section 10602(a).
								(B)Any costs relating to the construction of
			 the Navajo Indian Irrigation Project that may otherwise be allocable to the
			 Nation for use of any facility of the Navajo Indian Irrigation Project to
			 convey water to each Navajo community under the Project.
								(C)Any costs relating to the construction of
			 Navajo Dam that may otherwise be allocable to the Nation for water deliveries
			 under the Contract.
								(4)Operation, maintenance, and replacement
			 obligationSubject to
			 subsection (f), the Contract shall include provisions under which the Nation
			 shall pay any costs relating to the operation, maintenance, and replacement of
			 each facility of the Project that are allocable to the Nation.
							(5)Limitation, cancellation, termination, and
			 rescissionThe Contract may
			 be limited by a term of years, canceled, terminated, or rescinded only by an
			 Act of Congress.
							(b)City of Gallup contract
							(1)Contract authorizationConsistent with this subtitle, the
			 Secretary is authorized to enter into a repayment contract with the City that
			 requires the City—
								(A)to repay, within a 50-year period, the
			 share of the construction costs of the City relating to the Project, with
			 interest as provided under section 10305; and
								(B)consistent with section 10603(g), to pay
			 the operation, maintenance, and replacement costs of the Project that are
			 allocable to the City.
								(2)Contract prepayment
								(A)In generalThe contract authorized under paragraph (1)
			 may allow the City to satisfy the repayment obligation of the City for
			 construction costs of the Project on the payment of the share of the City prior
			 to the initiation of construction.
								(B)AmountThe amount of the share of the City
			 described in subparagraph (A) shall be determined by agreement between the
			 Secretary and the City.
								(C)Repayment obligationAny repayment obligation established by the
			 Secretary and the City pursuant to subparagraph (A) shall be subject to a final
			 cost allocation by the Secretary on project completion and to the limitations
			 set forth in paragraph (3).
								(3)Share of construction costs
								(A)In generalSubject to subparagraph (B), the Secretary
			 shall determine the share of the construction costs of the Project allocable to
			 the City and establish the percentage of the allocated construction costs that
			 the City shall be required to repay pursuant to the contract entered into under
			 paragraph (1), based on the ability of the City to pay.
								(B)Minimum percentageNotwithstanding subparagraph (A), the
			 repayment obligation of the City shall be at least 25 percent of the
			 construction costs of the Project that are allocable to the City, but shall in
			 no event exceed 35 percent.
								(4)Excess construction costsAny construction costs of the Project
			 allocable to the City in excess of the repayment obligation of the City, as
			 determined under paragraph (3), shall be nonreimbursable.
							(5)Grant fundsA grant from any other Federal source shall
			 not be credited toward the amount required to be repaid by the City under a
			 repayment contract.
							(6)Title
			 transferIf title is
			 transferred to the City prior to repayment under section 10602(f), the City
			 shall be required to provide assurances satisfactory to the Secretary of
			 fulfillment of the remaining repayment obligation of the City.
							(7)Water delivery subcontractThe Secretary shall not enter into a
			 contract under paragraph (1) with the City until the City has secured a water
			 supply for the City's portion of the Project described in section
			 10603(b)(2)(B), by entering into, as approved by the Secretary, a water
			 delivery subcontract for a period of not less than 40 years beginning on the
			 date on which the construction of any facility of the Project serving the City
			 is completed, with—
								(A)the Nation, as authorized by the
			 Contract;
								(B)the Jicarilla Apache Nation, as authorized
			 by the settlement contract between the United States and the Jicarilla Apache
			 Tribe, authorized by the Jicarilla Apache Tribe Water Rights Settlement Act
			 (Public Law 102–441; 106 Stat. 2237); or
								(C)an acquired alternate source of water,
			 subject to approval of the Secretary and the State of New Mexico, acting
			 through the New Mexico Interstate Stream Commission and the New Mexico State
			 Engineer.
								(c)Jicarilla Apache Nation contract
							(1)Contract authorizationConsistent with this subtitle, the
			 Secretary is authorized to enter into a repayment contract with the Jicarilla
			 Apache Nation that requires the Jicarilla Apache Nation—
								(A)to repay, within a 50-year period, the
			 share of any construction cost of the Jicarilla Apache Nation relating to the
			 Project, with interest as provided under section 10305; and
								(B)consistent with section 10603(g), to pay
			 the operation, maintenance, and replacement costs of the Project that are
			 allocable to the Jicarilla Apache Nation.
								(2)Contract prepayment
								(A)In generalThe contract authorized under paragraph (1)
			 may allow the Jicarilla Apache Nation to satisfy the repayment obligation of
			 the Jicarilla Apache Nation for construction costs of the Project on the
			 payment of the share of the Jicarilla Apache Nation prior to the initiation of
			 construction.
								(B)AmountThe amount of the share of Jicarilla Apache
			 Nation described in subparagraph (A) shall be determined by agreement between
			 the Secretary and the Jicarilla Apache Nation.
								(C)Repayment obligationAny repayment obligation established by the
			 Secretary and the Jicarilla Apache Nation pursuant to subparagraph (A) shall be
			 subject to a final cost allocation by the Secretary on project completion and
			 to the limitations set forth in paragraph (3).
								(3)Share of construction costs
								(A)In generalSubject to subparagraph (B), the Secretary
			 shall determine the share of the construction costs of the Project allocable to
			 the Jicarilla Apache Nation and establish the percentage of the allocated
			 construction costs of the Jicarilla Apache Nation that the Jicarilla Apache
			 Nation shall be required to repay based on the ability of the Jicarilla Apache
			 Nation to pay.
								(B)Minimum percentageNotwithstanding subparagraph (A), the
			 repayment obligation of the Jicarilla Apache Nation shall be at least 25
			 percent of the construction costs of the Project that are allocable to the
			 Jicarilla Apache Nation, but shall in no event exceed 35 percent.
								(4)Excess construction costsAny construction costs of the Project
			 allocable to the Jicarilla Apache Nation in excess of the repayment obligation
			 of the Jicarilla Apache Nation as determined under paragraph (3), shall be
			 nonreimbursable.
							(5)Grant fundsA grant from any other Federal source shall
			 not be credited toward the share of the Jicarilla Apache Nation of construction
			 costs.
							(6)Navajo Indian Irrigation Project
			 costsThe Jicarilla Apache
			 Nation shall have no obligation to repay any Navajo Indian Irrigation Project
			 construction costs that might otherwise be allocable to the Jicarilla Apache
			 Nation for use of the Navajo Indian Irrigation Project facilities to convey
			 water to the Jicarilla Apache Nation, and any such costs shall be
			 nonreimbursable.
							(d)Capital cost allocations
							(1)In generalFor purposes of estimating the capital
			 repayment requirements of the Project Participants under this section, the
			 Secretary shall review and, as appropriate, update the Draft Impact Statement
			 allocating capital construction costs for the Project.
							(2)Final cost allocationThe repayment contracts entered into with
			 Project Participants under this section shall require that the Secretary
			 perform a final cost allocation when construction of the Project is determined
			 to be substantially complete.
							(3)Repayment obligationThe Secretary shall determine the repayment
			 obligation of the Project Participants based on the final cost allocation
			 identifying reimbursable and nonreimbursable capital costs of the Project
			 consistent with this subtitle.
							(e)Operation, maintenance, and replacement
			 cost allocationsFor purposes
			 of determining the operation, maintenance, and replacement obligations of the
			 Project Participants under this section, the Secretary shall review and, as
			 appropriate, update the Draft Impact Statement that allocates operation,
			 maintenance, and replacement costs for the Project.
						(f)Temporary waivers of payments
							(1)In generalOn the date on which the Secretary declares
			 a section of the Project to be substantially complete and delivery of water
			 generated by and through that section of the Project can be made to the Nation,
			 the Secretary may waive, for a period of not more than 10 years, the operation,
			 maintenance, and replacement costs allocable to the Nation for that section of
			 the Project that the Secretary determines are in excess of the ability of the
			 Nation to pay.
							(2)Subsequent payment by NationAfter a waiver under paragraph (1), the
			 Nation shall pay all allocated operation, maintenance, and replacement costs of
			 that section of the Project.
							(3)Payment by United StatesAny operation, maintenance, or replacement
			 costs waived by the Secretary under paragraph (1) shall be paid by the United
			 States and shall be nonreimbursable.
							(4)Effect on contractsFailure of the Secretary to waive costs
			 under paragraph (1) because of a lack of availability of Federal funding to pay
			 the costs under paragraph (3) shall not alter the obligations of the Nation or
			 the United States under a repayment contract.
							(5)Termination of authorityThe authority of the Secretary to waive
			 costs under paragraph (1) with respect to a Project facility transferred to the
			 Nation under section 10602(f) shall terminate on the date on which the Project
			 facility is transferred.
							(g)Project construction
			 committeeThe Secretary shall
			 facilitate the formation of a project construction committee with the Project
			 Participants and the State of New Mexico—
							(1)to review cost factors and budgets for
			 construction and operation and maintenance activities;
							(2)to improve construction management through
			 enhanced communication; and
							(3)to seek additional ways to reduce overall
			 Project costs.
							10605. Navajo Nation Municipal Pipeline
						(a)Use of navajo nation pipelineIn addition to use of the Navajo Nation
			 Municipal Pipeline to convey the Animas-La Plata Project water of the Nation,
			 the Nation may use the Navajo Nation Municipal Pipeline to convey non-Animas La
			 Plata Project water for municipal and industrial purposes.
						(b)Conveyance of title to pipeline
							(1)In generalOn completion of the Navajo Nation
			 Municipal Pipeline, the Secretary may enter into separate agreements with the
			 City of Farmington, New Mexico and the Nation to convey title to each portion
			 of the Navajo Nation Municipal Pipeline facility or section of the Pipeline to
			 the City of Farmington and the Nation after execution of a Project operations
			 agreement approved by the Secretary, the Nation, and the City of Farmington
			 that sets forth any terms and conditions that the Secretary determines are
			 necessary.
							(2)Conveyance to the City of Farmington or
			 Navajo NationIn conveying
			 title to the Navajo Nation Municipal Pipeline under this subsection, the
			 Secretary shall convey—
								(A)to the City of Farmington, the facilities
			 and any land or interest in land acquired by the United States for the
			 construction, operation, and maintenance of the Pipeline that are located
			 within the corporate boundaries of the City; and
								(B)to the Nation, the facilities and any land
			 or interests in land acquired by the United States for the construction,
			 operation, and maintenance of the Pipeline that are located outside the
			 corporate boundaries of the City of Farmington.
								(3)Effect of conveyanceThe conveyance of title to the Pipeline
			 shall not affect the application of the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) relating to the use of water associated with the Animas-La
			 Plata Project.
							(4)Liability
								(A)In generalEffective on the date of the conveyance
			 authorized by this subsection, the United States shall not be held liable by
			 any court for damages of any kind arising out of any act, omission, or
			 occurrence relating to the land, buildings, or facilities conveyed under this
			 subsection, other than damages caused by acts of negligence committed by the
			 United States or by employees or agents of the United States prior to the date
			 of conveyance.
								(B)Tort claimsNothing in this subsection increases the
			 liability of the United States beyond the liability provided under chapter 171
			 of title 28, United States Code (commonly known as the Federal Tort
			 Claims Act).
								(5)Notice of proposed conveyanceNot later than 45 days before the date of a
			 proposed conveyance of title to the Pipeline, the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate, notice of the
			 conveyance of the Pipeline.
							10606.Authorization of conjunctive use
			 wells
						(a)Conjunctive groundwater development
			 planNot later than 1 year
			 after the date of enactment of this Act, the Nation, in consultation with the
			 Secretary, shall complete a conjunctive groundwater development plan for the
			 wells described in subsections (b) and (c).
						(b)Wells in the San Juan River
			 BasinIn accordance with the
			 conjunctive groundwater development plan, the Secretary may construct or
			 rehabilitate wells and related pipeline facilities to provide capacity for the
			 diversion and distribution of not more than 1,670 acre-feet of groundwater in
			 the San Juan River Basin in the State of New Mexico for municipal and domestic
			 uses.
						(c)Wells in the little Colorado and rio grande
			 basins
							(1)In generalIn accordance with the Project and
			 conjunctive groundwater development plan for the Nation, the Secretary may
			 construct or rehabilitate wells and related pipeline facilities to provide
			 capacity for the diversion and distribution of—
								(A)not more than 680 acre-feet of groundwater
			 in the Little Colorado River Basin in the State of New Mexico;
								(B)not more than 80 acre-feet of groundwater
			 in the Rio Grande Basin in the State of New Mexico; and
								(C)not more than 770 acre-feet of groundwater
			 in the Little Colorado River Basin in the State of Arizona.
								(2)UseGroundwater diverted and distributed under
			 paragraph (1) shall be used for municipal and domestic uses.
							(d)Acquisition of land
							(1)In generalExcept as provided in paragraph (2), the
			 Secretary may acquire any land or interest in land that is necessary for the
			 construction, operation, and maintenance of the wells and related pipeline
			 facilities authorized under subsections (b) and (c).
							(2)LimitationNothing in this subsection authorizes the
			 Secretary to condemn water rights for the purposes described in paragraph
			 (1).
							(e)ConditionThe Secretary shall not commence any
			 construction activity relating to the wells described in subsections (b) and
			 (c) until the Secretary executes the Agreement.
						(f)Conveyance of wells
							(1)In generalOn the determination of the Secretary that
			 the wells and related facilities are substantially complete and delivery of
			 water generated by the wells can be made to the Nation, an agreement with the
			 Nation shall be entered into, to convey to the Nation title to—
								(A)any well or related pipeline facility
			 constructed or rehabilitated under subsections (a) and (b) after the wells and
			 related facilities have been completed; and
								(B)any land or interest in land acquired by
			 the United States for the construction, operation, and maintenance of the well
			 or related pipeline facility.
								(2)Operation, maintenance, and
			 replacement
								(A)In generalThe Secretary is authorized to pay
			 operation and maintenance costs for the wells and related pipeline facilities
			 authorized under this subsection until title to the facilities is conveyed to
			 the Nation.
								(B)Subsequent assumption by
			 NationOn completion of a
			 conveyance of title under paragraph (1), the Nation shall assume all
			 responsibility for the operation and maintenance of the well or related
			 pipeline facility conveyed.
								(3)Effect of conveyanceThe conveyance of title to the Nation of
			 the conjunctive use wells under paragraph (1) shall not affect the application
			 of the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.).
							(g)Use of project facilitiesThe capacities of the treatment facilities,
			 main pipelines, and lateral pipelines of the Project authorized by section
			 10602(b) may be used to treat and convey groundwater to Nation communities if
			 the Nation provides for payment of the operation, maintenance, and replacement
			 costs associated with the use of the facilities or pipelines.
						(h)LimitationsThe diversion and use of groundwater by
			 wells constructed or rehabilitated under this section shall be made in a manner
			 consistent with applicable Federal and State law.
						10607.San Juan River Navajo Irrigation
			 Projects
						(a)RehabilitationSubject to subsection (b), the Secretary
			 shall rehabilitate—
							(1)the Fruitland-Cambridge Irrigation Project
			 to serve not more than 3,335 acres of land, which shall be considered to be the
			 total serviceable area of the project; and
							(2)the Hogback-Cudei Irrigation Project to
			 serve not more than 8,830 acres of land, which shall be considered to be the
			 total serviceable area of the project.
							(b)ConditionThe Secretary shall not commence any
			 construction activity relating to the rehabilitation of the Fruitland-Cambridge
			 Irrigation Project or the Hogback-Cudei Irrigation Project under subsection (a)
			 until the Secretary executes the Agreement.
						(c)Operation, maintenance, and replacement
			 obligationThe Nation shall
			 continue to be responsible for the operation, maintenance, and replacement of
			 each facility rehabilitated under this section.
						10608.Other irrigation projects
						(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary, in consultation with the State of New
			 Mexico (acting through the Interstate Stream Commission) and the Non-Navajo
			 Irrigation Districts that elect to participate, shall—
							(1)conduct a study of Non-Navajo Irrigation
			 District diversion and ditch facilities; and
							(2)based on the study, identify and prioritize
			 a list of projects, with associated cost estimates, that are recommended to be
			 implemented to repair, rehabilitate, or reconstruct irrigation diversion and
			 ditch facilities to improve water use efficiency.
							(b)GrantsThe Secretary may provide grants to, and
			 enter into cooperative agreements with, the Non-Navajo Irrigation Districts to
			 plan, design, or otherwise implement the projects identified under subsection
			 (a)(2).
						(c)Cost-sharing
							(1)Federal shareThe Federal share of the total cost of
			 carrying out a project under subsection (b) shall be not more than 50 percent,
			 and shall be nonreimbursable.
							(2)FormThe non-Federal share required under
			 paragraph (1) may be in the form of in-kind contributions, including the
			 contribution of any valuable asset or service that the Secretary determines
			 would substantially contribute to a project carried out under subsection
			 (b).
							(3)State contributionThe Secretary may accept from the State of
			 New Mexico a partial or total contribution toward the non-Federal share for a
			 project carried out under subsection (b).
							10609.Authorization of appropriations
						(a)Authorization of appropriations for
			 Navajo-Gallup Water Supply Project
							(1)In generalThere is authorized to be appropriated to
			 the Secretary to plan, design, and construct the Project $870,000,000 for the
			 period of fiscal years 2009 through 2024, to remain available until
			 expended.
							(2)AdjustmentsThe amount under paragraph (1) shall be
			 adjusted by such amounts as may be required by reason of changes since 2007 in
			 construction costs, as indicated by engineering cost indices applicable to the
			 types of construction involved.
							(3)UseIn addition to the uses authorized under
			 paragraph (1), amounts made available under that paragraph may be used for the
			 conduct of related activities to comply with Federal environmental laws.
							(4)Operation and maintenance
								(A)In generalThere are authorized to be appropriated
			 such sums as are necessary to operate and maintain the Project consistent with
			 this subtitle.
								(B)ExpirationThe authorization under subparagraph (A)
			 shall expire 10 years after the year the Secretary declares the Project to be
			 substantially complete.
								(b)Appropriations for conjunctive use
			 wells
							(1)San
			 Juan wellsThere is
			 authorized to be appropriated to the Secretary for the construction or
			 rehabilitation and operation and maintenance of conjunctive use wells under
			 section 10606(b) $30,000,000, as adjusted under paragraph (3), for the period
			 of fiscal years 2009 through 2019.
							(2)Wells in the little Colorado and rio grande
			 basinsThere are authorized
			 to be appropriated to the Secretary for the construction or rehabilitation and
			 operation and maintenance of conjunctive use wells under section 10606(c) such
			 sums as are necessary for the period of fiscal years 2009 through 2024.
							(3)AdjustmentsThe amount under paragraph (1) shall be
			 adjusted by such amounts as may be required by reason of changes since 2008 in
			 construction costs, as indicated by engineering cost indices applicable to the
			 types of construction or rehabilitation involved.
							(4)Nonreimbursable expendituresAmounts made available under paragraphs (1)
			 and (2) shall be nonreimbursable to the United States.
							(5)UseIn addition to the uses authorized under
			 paragraphs (1) and (2), amounts made available under that paragraph may be used
			 for the conduct of related activities to comply with Federal environmental
			 laws.
							(6)LimitationAppropriations authorized under paragraph
			 (1) shall not be used for operation or maintenance of any conjunctive use wells
			 at a time in excess of 3 years after the well is declared substantially
			 complete.
							(c)San Juan River Irrigation Projects
							(1)In generalThere are authorized to be appropriated to
			 the Secretary—
								(A)to carry out section 10607(a)(1), not more
			 than $7,700,000, as adjusted under paragraph (2), for the period of fiscal
			 years 2009 through 2016, to remain available until expended; and
								(B)to carry out section 10607(a)(2), not more
			 than $15,400,000, as adjusted under paragraph (2), for the period of fiscal
			 years 2009 through 2019, to remain available until expended.
								(2)AdjustmentThe amounts made available under paragraph
			 (1) shall be adjusted by such amounts as may be required by reason of changes
			 since January 1, 2004, in construction costs, as indicated by engineering cost
			 indices applicable to the types of construction involved in the
			 rehabilitation.
							(3)Nonreimbursable expendituresAmounts made available under this
			 subsection shall be nonreimbursable to the United States.
							(d)Other irrigation projectsThere are authorized to be appropriated to
			 the Secretary to carry out section 10608 $11,000,000 for the period of fiscal
			 years 2009 through 2019.
						(e)Cultural resources
							(1)In generalThe Secretary may use not more than 2
			 percent of amounts made available under subsections (a), (b), and (c) for the
			 survey, recovery, protection, preservation, and display of archaeological
			 resources in the area of a Project facility or conjunctive use well.
							(2)Nonreimbursable expendituresAny amounts made available under paragraph
			 (1) shall be nonreimbursable.
							(f)Fish and wildlife facilities
							(1)In generalIn association with the development of the
			 Project, the Secretary may use not more than 4 percent of amounts made
			 available under subsections (a), (b), and (c) to purchase land and construct
			 and maintain facilities to mitigate the loss of, and improve conditions for the
			 propagation of, fish and wildlife if any such purchase, construction, or
			 maintenance will not affect the operation of any water project or use of
			 water.
							(2)Nonreimbursable expendituresAny amounts expended under paragraph (1)
			 shall be nonreimbursable.
							IVNavajo Nation water rights
					10701.Agreement
						(a)Agreement approval
							(1)Approval by congressExcept to the extent that any provision of
			 the Agreement conflicts with this subtitle, Congress approves, ratifies, and
			 confirms the Agreement (including any amendments to the Agreement that are
			 executed to make the Agreement consistent with this subtitle).
							(2)Execution by secretaryThe Secretary shall enter into the
			 Agreement to the extent that the Agreement does not conflict with this
			 subtitle, including—
								(A)any exhibits to the Agreement requiring the
			 signature of the Secretary; and
								(B)any amendments to the Agreement necessary
			 to make the Agreement consistent with this subtitle.
								(3)Authority of secretaryThe Secretary may carry out any action that
			 the Secretary determines is necessary or appropriate to implement the
			 Agreement, the Contract, and this section.
							(4)Administration of navajo reservoir
			 releasesThe State of New
			 Mexico may administer water that has been released from storage in Navajo
			 Reservoir in accordance with subparagraph 9.1 of the Agreement.
							(b)Water available under contract
							(1)Quantities of water available
								(A)In generalWater shall be made available annually
			 under the Contract for projects in the State of New Mexico supplied from the
			 Navajo Reservoir and the San Juan River (including tributaries of the River)
			 under New Mexico State Engineer File Numbers 2849, 2883, and 3215 in the
			 quantities described in subparagraph (B).
								(B)Water quantitiesThe quantities of water referred to in
			 subparagraph (A) are as follows:
									
										
										
											
												Diversion
					 (acre-feet/year)Depletion (acre-feet/year)
												
											
											
												Navajo Indian
					 Irrigation Project508,000270,000
												
												Navajo-Gallup Water
					 Supply Project22,65020,780
												
												Animas-La Plata
					 Project4,6802,340
												
												Total535,330293,120
												
											
										
									
								(C)Maximum quantityA diversion of water to the Nation under
			 the Contract for a project described in subparagraph (B) shall not exceed the
			 quantity of water necessary to supply the amount of depletion for the
			 project.
								(D)Terms, conditions, and
			 limitationsThe diversion and
			 use of water under the Contract shall be subject to and consistent with the
			 terms, conditions, and limitations of the Agreement, this subtitle, and any
			 other applicable law.
								(2)Amendments to contractThe Secretary, with the consent of the
			 Nation, may amend the Contract if the Secretary determines that the amendment
			 is—
								(A)consistent with the Agreement; and
								(B)in the interest of conserving water or
			 facilitating beneficial use by the Nation or a subcontractor of the
			 Nation.
								(3)Rights of the NationThe Nation may, under the Contract—
								(A)use tail water, wastewater, and return
			 flows attributable to a use of the water by the Nation or a subcontractor of
			 the Nation if—
									(i)the depletion of water does not exceed the
			 quantities described in paragraph (1); and
									(ii)the use of tail water, wastewater, or
			 return flows is consistent with the terms, conditions, and limitations of the
			 Agreement, and any other applicable law; and
									(B)change a point of diversion, change a
			 purpose or place of use, and transfer a right for depletion under this subtitle
			 (except for a point of diversion, purpose or place of use, or right for
			 depletion for use in the State of Arizona under section 10603(b)(2)(D)), to
			 another use, purpose, place, or depletion in the State of New Mexico to meet a
			 water resource or economic need of the Nation if—
									(i)the change or transfer is subject to and
			 consistent with the terms of the Agreement, the Partial Final Decree described
			 in paragraph 3.0 of the Agreement, the Contract, and any other applicable law;
			 and
									(ii)a change or transfer of water use by the
			 Nation does not alter any obligation of the United States, the Nation, or
			 another party to pay or repay project construction, operation, maintenance, or
			 replacement costs under this subtitle and the Contract.
									(c)Subcontracts
							(1)In general
								(A)Subcontracts between nation and third
			 partiesThe Nation may enter
			 into subcontracts for the delivery of Project water under the Contract to third
			 parties for any beneficial use in the State of New Mexico (on or off land held
			 by the United States in trust for the Nation or a member of the Nation or land
			 held in fee by the Nation).
								(B)Approval requiredA subcontract entered into under
			 subparagraph (A) shall not be effective until approved by the Secretary in
			 accordance with this subsection and the Contract.
								(C)SubmittalThe Nation shall submit to the Secretary
			 for approval or disapproval any subcontract entered into under this
			 subsection.
								(D)DeadlineThe Secretary shall approve or disapprove a
			 subcontract submitted to the Secretary under subparagraph (C) not later than
			 the later of—
									(i)the date that is 180 days after the date on
			 which the subcontract is submitted to the Secretary; and
									(ii)the date that is 60 days after the date on
			 which a subcontractor complies with—
										(I)section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); and
										(II)any other requirement of Federal
			 law.
										(E)EnforcementA party to a subcontract may enforce the
			 deadline described in subparagraph (D) under section 1361 of title 28, United
			 States Code.
								(F)Compliance with other lawA subcontract described in subparagraph (A)
			 shall comply with the Agreement, the Partial Final Decree described in
			 paragraph 3.0 of the Agreement, and any other applicable law.
								(G)No liabilityThe Secretary shall not be liable to any
			 party, including the Nation, for any term of, or any loss or other detriment
			 resulting from, a lease, contract, or other agreement entered into pursuant to
			 this subsection.
								(2)Alienation
								(A)Permanent alienationThe Nation shall not permanently alienate
			 any right granted to the Nation under the Contract.
								(B)Maximum termThe term of any water use subcontract
			 (including a renewal) under this subsection shall be not more than 99
			 years.
								(3)Nonintercourse Act complianceThis subsection—
								(A)provides congressional authorization for
			 the subcontracting rights of the Nation; and
								(B)is deemed to fulfill any requirement that
			 may be imposed by section 2116 of the Revised Statutes (25 U.S.C. 177).
								(4)ForfeitureThe nonuse of the water supply secured by a
			 subcontractor of the Nation under this subsection shall not result in
			 forfeiture, abandonment, relinquishment, or other loss of any part of a right
			 decreed to the Nation under the Contract or this section.
							(5)No per capita paymentsNo part of the revenue from a water use
			 subcontract under this subsection shall be distributed to any member of the
			 Nation on a per capita basis.
							(d)Water leases not requiring
			 subcontracts
							(1)Authority of nation
								(A)In generalThe Nation may lease, contract, or
			 otherwise transfer to another party or to another purpose or place of use in
			 the State of New Mexico (on or off land that is held by the United States in
			 trust for the Nation or a member of the Nation or held in fee by the Nation) a
			 water right that—
									(i)is decreed to the Nation under the
			 Agreement; and
									(ii)is not subject to the Contract.
									(B)Compliance with other lawIn carrying out an action under this
			 subsection, the Nation shall comply with the Agreement, the Partial Final
			 Decree described in paragraph 3.0 of the Agreement, the Supplemental Partial
			 Final Decree described in paragraph 4.0 of the Agreement, and any other
			 applicable law.
								(2)Alienation; maximum term
								(A)AlienationThe Nation shall not permanently alienate
			 any right granted to the Nation under the Agreement.
								(B)Maximum termThe term of any water use lease, contract,
			 or other arrangement (including a renewal) under this subsection shall be not
			 more than 99 years.
								(3)No liabilityThe Secretary shall not be liable to any
			 party, including the Nation, for any term of, or any loss or other detriment
			 resulting from, a lease, contract, or other agreement entered into pursuant to
			 this subsection.
							(4)Nonintercourse act complianceThis subsection—
								(A)provides congressional authorization for
			 the lease, contracting, and transfer of any water right described in paragraph
			 (1)(A); and
								(B)is deemed to fulfill any requirement that
			 may be imposed by the provisions of section 2116 of the Revised Statutes (25
			 U.S.C. 177).
								(5)ForfeitureThe nonuse of a water right of the Nation
			 by a lessee or contractor to the Nation under this subsection shall not result
			 in forfeiture, abandonment, relinquishment, or other loss of any part of a
			 right decreed to the Nation under the Contract or this section.
							(e)Nullification
							(1)Deadlines
								(A)In generalIn carrying out this section, the following
			 deadlines apply with respect to implementation of the Agreement:
									(i)AgreementNot later than December 31, 2010, the
			 Secretary shall execute the Agreement.
									(ii)ContractNot later than December 31, 2010, the
			 Secretary and the Nation shall execute the Contract.
									(iii)Partial final decreeNot later than December 31, 2013, the court
			 in the stream adjudication shall have entered the Partial Final Decree
			 described in paragraph 3.0 of the Agreement.
									(iv)Fruitland-Cambridge irrigation
			 projectNot later than
			 December 31, 2016, the rehabilitation construction of the Fruitland-Cambridge
			 Irrigation Project authorized under section 10607(a)(1) shall be
			 completed.
									(v)Supplemental partial final
			 decreeNot later than
			 December 31, 2016, the court in the stream adjudication shall enter the
			 Supplemental Partial Final Decree described in subparagraph 4.0 of the
			 Agreement.
									(vi)Hogback-Cudei Irrigation
			 ProjectNot later than
			 December 31, 2019, the rehabilitation construction of the Hogback-Cudei
			 Irrigation Project authorized under section 10607(a)(2) shall be
			 completed.
									(vii)Trust fundNot later than December 31, 2019, the
			 United States shall make all deposits into the Trust Fund under section
			 10702.
									(viii)Conjunctive wellsNot later than December 31, 2019, the funds
			 authorized to be appropriated under section 10609(b)(1) for the conjunctive use
			 wells authorized under section 10606(b) should be appropriated.
									(ix)Navajo-Gallup Water Supply
			 ProjectNot later than
			 December 31, 2024, the construction of all Project facilities shall be
			 completed.
									(B)ExtensionA deadline described in subparagraph (A)
			 may be extended if the Nation, the United States (acting through the
			 Secretary), and the State of New Mexico (acting through the New Mexico
			 Interstate Stream Commission) agree that an extension is reasonably
			 necessary.
								(2)Revocability of agreement, contract and
			 authorizations
								(A)PetitionIf the Nation determines that a deadline
			 described in paragraph (1)(A) is not substantially met, the Nation may submit
			 to the court in the stream adjudication a petition to enter an order
			 terminating the Agreement and Contract.
								(B)TerminationOn issuance of an order to terminate the
			 Agreement and Contract under subparagraph (A)—
									(i)the Trust Fund shall be terminated;
									(ii)the balance of the Trust Fund shall be
			 deposited in the general fund of the Treasury;
									(iii)the authorizations for construction and
			 rehabilitation of water projects under this subtitle shall be revoked and any
			 Federal activity related to that construction and rehabilitation shall be
			 suspended; and
									(iv)this part and parts I and III shall be null
			 and void.
									(3)Conditions not causing nullification of
			 settlement
								(A)In generalIf a condition described in subparagraph
			 (B) occurs, the Agreement and Contract shall not be nullified or
			 terminated.
								(B)ConditionsThe conditions referred to in subparagraph
			 (A) are as follows:
									(i)A lack of right to divert at the capacities
			 of conjunctive use wells constructed or rehabilitated under section
			 10606.
									(ii)A failure—
										(I)to determine or resolve an accounting of
			 the use of water under this subtitle in the State of Arizona;
										(II)to obtain a necessary water right for the
			 consumptive use of water in Arizona;
										(III)to contract for the delivery of water for
			 use in Arizona; or
										(IV)to construct and operate a lateral facility
			 to deliver water to a community of the Nation in Arizona, under the
			 Project.
										(f)Effect on rights of Indian tribes
							(1)In generalExcept as provided in paragraph (2),
			 nothing in the Agreement, the Contract, or this section quantifies or adversely
			 affects the land and water rights, or claims or entitlements to water, of any
			 Indian tribe or community other than the rights, claims, or entitlements of the
			 Nation in, to, and from the San Juan River Basin in the State of New
			 Mexico.
							(2)ExceptionThe right of the Nation to use water under
			 water rights the Nation has in other river basins in the State of New Mexico
			 shall be forborne to the extent that the Nation supplies the uses for which the
			 water rights exist by diversions of water from the San Juan River Basin under
			 the Project consistent with subparagraph 9.13 of the Agreement.
							10702.Trust Fund
						(a)EstablishmentThere is established in the Treasury a fund
			 to be known as the Navajo Nation Water Resources Development Trust
			 Fund, consisting of—
							(1)such amounts as are appropriated to the
			 Trust Fund under subsection (f); and
							(2)any interest earned on investment of
			 amounts in the Trust Fund under subsection (d).
							(b)Use of fundsThe Nation may use amounts in the Trust
			 Fund—
							(1)to investigate, construct, operate,
			 maintain, or replace water project facilities, including facilities conveyed to
			 the Nation under this subtitle and facilities owned by the United States for
			 which the Nation is responsible for operation, maintenance, and replacement
			 costs; and
							(2)to investigate, implement, or improve a
			 water conservation measure (including a metering or monitoring activity)
			 necessary for the Nation to make use of a water right of the Nation under the
			 Agreement.
							(c)ManagementThe Secretary shall manage the Trust Fund,
			 invest amounts in the Trust Fund pursuant to subsection (d), and make amounts
			 available from the Trust Fund for distribution to the Nation in accordance with
			 the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.).
						(d)Investment of the Trust FundBeginning on October 1, 2019, the Secretary
			 shall invest amounts in the Trust Fund in accordance with—
							(1)the Act of April 1, 1880 (25 U.S.C.
			 161);
							(2)the first section of the Act of June 24,
			 1938 (25 U.S.C. 162a); and
							(3)the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.).
							(e)Conditions for expenditures and
			 withdrawals
							(1)Tribal management plan
								(A)In generalSubject to paragraph (7), on approval by
			 the Secretary of a tribal management plan in accordance with the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the
			 Nation may withdraw all or a portion of the amounts in the Trust Fund.
								(B)RequirementsIn addition to any requirements under the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.), the tribal management plan shall require that the Nation only use
			 amounts in the Trust Fund for the purposes described in subsection (b),
			 including the identification of water conservation measures to be implemented
			 in association with the agricultural water use of the Nation.
								(2)EnforcementThe Secretary may take judicial or
			 administrative action to enforce the provisions of any tribal management plan
			 to ensure that any amounts withdrawn from the Trust Fund are used in accordance
			 with this subtitle.
							(3)No liabilityNeither the Secretary nor the Secretary of
			 the Treasury shall be liable for the expenditure or investment of any amounts
			 withdrawn from the Trust Fund by the Nation.
							(4)Expenditure plan
								(A)In generalThe Nation shall submit to the Secretary
			 for approval an expenditure plan for any portion of the amounts in the Trust
			 Fund made available under this section that the Nation does not withdraw under
			 this subsection.
								(B)DescriptionThe expenditure plan shall describe the
			 manner in which, and the purposes for which, funds of the Nation remaining in
			 the Trust Fund will be used.
								(C)ApprovalOn receipt of an expenditure plan under
			 subparagraph (A), the Secretary shall approve the plan if the Secretary
			 determines that the plan is reasonable and consistent with this
			 subtitle.
								(5)Annual reportThe Nation shall submit to the Secretary an
			 annual report that describes any expenditures from the Trust Fund during the
			 year covered by the report.
							(6)LimitationNo portion of the amounts in the Trust Fund
			 shall be distributed to any Nation member on a per capita basis.
							(7)ConditionsAny amount authorized to be appropriated to
			 the Trust Fund under subsection (f) shall not be available for expenditure or
			 withdrawal—
								(A)before December 31, 2019; and
								(B)until the date on which the court in the
			 stream adjudication has entered—
									(i)the Partial Final Decree; and
									(ii)the Supplemental Partial Final
			 Decree.
									(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for deposit in the Trust Fund—
							(1)$6,000,000 for each of fiscal years 2010
			 through 2014; and
							(2)$4,000,000 for each of fiscal years 2015
			 through 2019.
							10703.Waivers and releases
						(a)Claims by the Nation and the United
			 StatesIn return for
			 recognition of the Nation’s water rights and other benefits, including but not
			 limited to the commitments by other parties, as set forth in the Agreement and
			 this subtitle, the Nation, on behalf of itself and members of the Nation (other
			 than members in the capacity of the members as allottees), and the United
			 States acting in its capacity as trustee for the Nation, shall execute a waiver
			 and release of—
							(1)all claims for water rights in, or for
			 waters of, the San Juan River Basin in the State of New Mexico that the Nation,
			 or the United States as trustee for the Nation, asserted, or could have
			 asserted, in any proceeding, including but not limited to the stream
			 adjudication, up to and including the effective date described in subsection
			 (e), except to the extent that such rights are recognized in the Agreement or
			 this subtitle;
							(2)all claims for damages, losses, or injuries
			 to water rights or claims of interference with, diversion, or taking of water
			 (including but not limited to claims for injury to lands resulting from such
			 damages, losses, injuries, interference with, diversion, or taking) in the San
			 Juan River Basin in the State of New Mexico that accrued at any time up to and
			 including the effective date described in subsection (e);
							(3)all claims of any damage, loss, or injury
			 or for injunctive or other relief because of the condition of or changes in
			 water quality related to, or arising out of, the exercise of water rights;
			 and
							(4)all claims against the State of New Mexico,
			 its agencies, or employees relating to the negotiation or the adoption of the
			 Agreement.
							(b)Claims by the Nation against the United
			 StatesThe Nation, on behalf
			 of itself and its members (other than in the capacity of the members as
			 allottees), shall execute a waiver and release of—
							(1)all claims against the United States, its
			 agencies, or employees relating to claims for water rights in or waters of the
			 San Juan River Basin in the State of New Mexico that the United States, acting
			 in its capacity as trustee for the Nation, asserted, or could have asserted, in
			 any proceeding, including but not limited to the stream adjudication;
							(2)all claims against the United States, its
			 agencies, or employees relating to damages, losses, or injuries to water, water
			 rights, land, or natural resources due to loss of water or water rights
			 (including but not limited to damages, losses, or injuries to hunting, fishing,
			 gathering, or cultural rights due to loss of water or water rights; claims
			 relating to inference with, diversion, or taking of water or water rights; or
			 claims relating to failure to protect, acquire, replace, or develop water or
			 water rights) in the San Juan River Basin in the State of New Mexico that first
			 accrued at any time up to and including the effective date described in
			 subsection (e);
							(3)all claims against the United States, its
			 agencies, or employees relating to the pending litigation of claims relating to
			 the Nation’s water rights in the stream adjudication; and
							(4)all claims against the United States, its
			 agencies, or employees relating to the negotiation, execution, or the adoption
			 of the Agreement, the decrees, the Contract, or this subtitle.
							(c)Reservation of claimsNotwithstanding the waivers and releases
			 authorized in this subtitle, the Nation on behalf of itself and its members
			 (including members in the capacity of the members as allottees) and the United
			 States acting in its capacity as trustee for the Nation and allottees,
			 retain—
							(1)all claims for water rights or injuries to
			 water rights arising out of activities occurring outside the San Juan River
			 Basin in the State of New Mexico, subject to paragraphs 8.0, 9.3, 9.12, 9.13,
			 and 13.9 of the Agreement;
							(2)all claims for enforcement of the
			 Agreement, the Contract, the Partial Final Decree, the Supplemental Partial
			 Final Decree, or this subtitle, through any legal and equitable remedies
			 available in any court of competent jurisdiction;
							(3)all rights to use and protect water rights
			 acquired pursuant to State law after the date of enactment of this Act;
							(4)all claims relating to activities affecting
			 the quality of water not related to the exercise of water rights, including but
			 not limited to any claims the Nation might have under—
								(A)the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601 et seq.);
								(B)the Safe Drinking Water Act (42 U.S.C. 300f
			 et seq.); and
								(C)the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.);
								(5)all claims relating to damages, losses, or
			 injuries to land or natural resources not due to loss of water or water rights;
			 and
							(6)all rights, remedies, privileges,
			 immunities, and powers not specifically waived and released under the terms of
			 the Agreement or this subtitle.
							(d)Tolling of claims
							(1)In generalEach applicable period of limitation and
			 time-based equitable defense relating to a claim described in this section
			 shall be tolled for the period beginning on the date of enactment of this Act
			 and ending on the earlier of—
								(A)March 1, 2025; or
								(B)the effective date described in subsection
			 (e).
								(2)Effect of subsectionNothing in this subsection revives any
			 claim or tolls any period of limitation or time-based equitable defense that
			 expired before the date of enactment of this Act.
							(3)LimitationNothing in this section precludes the
			 tolling of any period of limitations or any time-based equitable defense under
			 any other applicable law.
							(e)Effective date
							(1)In generalThe waivers and releases described in
			 subsections (a) and (b) shall be effective on the date on which the Secretary
			 publishes in the Federal Register a statement of findings documenting that each
			 of the deadlines described in section 10701(e)(1) have been met.
							(2)DeadlineIf the deadlines described in section
			 10701(e)(1)(A) have not been met by the later of March 1, 2025, or the date of
			 any extension under section 10701(e)(1)(B)—
								(A)the waivers and releases described in
			 subsections (a) and (b) shall be of no effect; and
								(B)section 10701(e)(2)(B) shall apply.
								10704.Water rights held in trustA tribal water right adjudicated and
			 described in paragraph 3.0 of the Partial Final Decree and in paragraph 3.0 of
			 the Supplemental Partial Final Decree shall be held in trust by the United
			 States on behalf of the Nation.
					CShoshone-Paiute Tribes of the Duck Valley
			 Reservation water rights settlement
				10801.FindingsCongress finds that—
					(1)it is the policy of the United States, in
			 accordance with the trust responsibility of the United States to Indian tribes,
			 to promote Indian self-determination and economic self-sufficiency and to
			 settle Indian water rights claims without lengthy and costly litigation, if
			 practicable;
					(2)quantifying rights to water and development
			 of facilities needed to use tribal water supplies is essential to the
			 development of viable Indian reservation economies and the establishment of a
			 permanent reservation homeland;
					(3)uncertainty concerning the extent of the
			 Shoshone-Paiute Tribes’ water rights has resulted in limited access to water
			 and inadequate financial resources necessary to achieve self-determination and
			 self-sufficiency;
					(4)in 2006, the Tribes, the State of Idaho,
			 the affected individual water users, and the United States resolved all tribal
			 claims to water rights in the Snake River Basin Adjudication through a consent
			 decree entered by the District Court of the Fifth Judicial District of the
			 State of Idaho, requiring no further Federal action to quantify the Tribes’
			 water rights in the State of Idaho;
					(5)as of the date of enactment of this Act,
			 proceedings to determine the extent and nature of the water rights of the
			 Tribes in the East Fork of the Owyhee River in Nevada are pending before the
			 Nevada State Engineer;
					(6)final resolution of the Tribes' water
			 claims in the East Fork of the Owyhee River adjudication will—
						(A)take many years;
						(B)entail great expense;
						(C)continue to limit the access of the Tribes
			 to water, with economic and social consequences;
						(D)prolong uncertainty relating to the
			 availability of water supplies; and
						(E)seriously impair long-term economic
			 planning and development for all parties to the litigation;
						(7)after many years of negotiation, the
			 Tribes, the State, and the upstream water users have entered into a settlement
			 agreement to resolve permanently all water rights of the Tribes in the State;
			 and
					(8)the Tribes also seek to resolve certain
			 water-related claims for damages against the United States.
					10802.PurposesThe purposes of this subtitle are—
					(1)to resolve outstanding issues with respect
			 to the East Fork of the Owyhee River in the State in such a manner as to
			 provide important benefits to—
						(A)the United States;
						(B)the State;
						(C)the Tribes; and
						(D)the upstream water users;
						(2)to achieve a fair, equitable, and final
			 settlement of all claims of the Tribes, members of the Tribes, and the United
			 States on behalf of the Tribes and members of Tribes to the waters of the East
			 Fork of the Owyhee River in the State;
					(3)to ratify and provide for the enforcement
			 of the Agreement among the parties to the litigation;
					(4)to resolve the Tribes’ water-related claims
			 for damages against the United States;
					(5)to require the Secretary to perform all
			 obligations of the Secretary under the Agreement and this subtitle; and
					(6)to authorize the actions and appropriations
			 necessary to meet the obligations of the United States under the Agreement and
			 this subtitle.
					10803.DefinitionsIn this subtitle:
					(1)AgreementThe term Agreement means the
			 agreement entitled the Agreement to Establish the Relative Water Rights
			 of the Shoshone-Paiute Tribes of the Duck Valley Reservation and the Upstream
			 Water Users, East Fork Owyhee River and signed in counterpart between,
			 on, or about September 22, 2006, and January 15, 2007 (including all
			 attachments to that Agreement).
					(2)Development FundThe term Development Fund
			 means the Shoshone-Paiute Tribes Water Rights Development Fund established by
			 section 10807(b)(1).
					(3)East fork of the Owyhee RiverThe term East Fork of the Owyhee
			 River means the portion of the east fork of the Owyhee River that is
			 located in the State.
					(4)Maintenance fundThe term Maintenance Fund
			 means the Shoshone-Paiute Tribes Operation and Maintenance Fund established by
			 section 10807(c)(1).
					(5)ReservationThe term Reservation means the
			 Duck Valley Reservation established by the Executive order dated April 16,
			 1877, as adjusted pursuant to the Executive order dated May 4, 1886, and
			 Executive order numbered 1222 and dated July 1, 1910, for use and occupation by
			 the Western Shoshones and the Paddy Cap Band of Paiutes.
					(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(7)StateThe term State means the State
			 of Nevada.
					(8)Tribal water rightsThe term tribal water rights
			 means rights of the Tribes described in the Agreement relating to water,
			 including groundwater, storage water, and surface water.
					(9)TribesThe term Tribes means the
			 Shoshone-Paiute Tribes of the Duck Valley Reservation.
					(10)Upstream water userThe term upstream water user
			 means a non-Federal water user that—
						(A)is located upstream from the Reservation on
			 the East Fork of the Owyhee River; and
						(B)is a signatory to the Agreement as a party
			 to the East Fork of the Owyhee River adjudication.
						10804.Approval, ratification, and confirmation of
			 agreement; authorization
					(a)In generalExcept as provided in subsection (c) and
			 except to the extent that the Agreement otherwise conflicts with provisions of
			 this subtitle, the Agreement is approved, ratified, and confirmed.
					(b)Secretarial AuthorizationThe Secretary is authorized and directed to
			 execute the Agreement as approved by Congress.
					(c)Exception for tribal water
			 marketingNotwithstanding any
			 language in the Agreement to the contrary, nothing in this subtitle authorizes
			 the Tribes to use or authorize others to use tribal water rights off the
			 Reservation, other than use for storage at Wild Horse Reservoir for use on
			 tribal land and for the allocation of 265 acre feet to upstream water users
			 under the Agreement, or use on tribal land off the Reservation.
					(d)Environmental complianceExecution of the Agreement by the Secretary
			 under this section shall not constitute major Federal action under the National
			 Environmental Policy Act (42 U.S.C. 4321 et seq.). The Secretary shall carry
			 out all environmental compliance required by Federal law in implementing the
			 Agreement.
					(e)Performance of obligationsThe Secretary and any other head of a
			 Federal agency obligated under the Agreement shall perform actions necessary to
			 carry out an obligation under the Agreement in accordance with this
			 subtitle.
					10805.Tribal water rights
					(a)In generalTribal water rights shall be held in trust
			 by the United States for the benefit of the Tribes.
					(b)Administration
						(1)Enactment of water codeNot later than 3 years after the date of
			 enactment of this Act, the Tribes, in accordance with provisions of the Tribes'
			 constitution and subject to the approval of the Secretary, shall enact a water
			 code to administer tribal water rights.
						(2)Interim administrationThe Secretary shall regulate the tribal
			 water rights during the period beginning on the date of enactment of this Act
			 and ending on the date on which the Tribes enact a water code under paragraph
			 (1).
						(c)Tribal water rights not subject to
			 lossThe tribal water rights
			 shall not be subject to loss by abandonment, forfeiture, or nonuse.
					10806.Duck Valley Indian Irrigation
			 Project
					(a)Status of the Duck Valley Indian Irrigation
			 ProjectNothing in this
			 subtitle shall affect the status of the Duck Valley Indian Irrigation Project
			 under Federal law.
					(b)Capital costs nonreimbursableThe capital costs associated with the Duck
			 Valley Indian Irrigation Project as of the date of enactment of this Act,
			 including any capital cost incurred with funds distributed under this subtitle
			 for the Duck Valley Indian Irrigation Project, shall be nonreimbursable.
					10807.Development and Maintenance Funds
					(a)Definition of fundsIn this section, the term
			 Funds means—
						(1)the Development Fund; and
						(2)the Maintenance Fund.
						(b)Development Fund
						(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Shoshone-Paiute Tribes Water
			 Rights Development Fund.
						(2)Use of funds
							(A)Priority use of funds for
			 rehabilitationThe Tribes
			 shall use amounts in the Development Fund to—
								(i)rehabilitate the Duck Valley Indian
			 Irrigation Project; or
								(ii)for other purposes under subparagraph (B),
			 provided that the Tribes have given written notification to the Secretary
			 that—
									(I)the Duck Valley Indian Irrigation Project
			 has been rehabilitated to an acceptable condition; or
									(II)sufficient funds will remain available from
			 the Development Fund to rehabilitate the Duck Valley Indian Irrigation Project
			 to an acceptable condition after expending funds for other purposes under
			 subparagraph (B).
									(B)Other uses of fundsOnce the Tribes have provided written
			 notification as provided in subparagraph (A)(ii)(I) or (A)(ii)(II), the Tribes
			 may use amounts from the Development Fund for any of the following
			 purposes:
								(i)To expand the Duck Valley Indian Irrigation
			 Project.
								(ii)To pay or reimburse costs incurred by the
			 Tribes in acquiring land and water rights.
								(iii)For purposes of cultural
			 preservation.
								(iv)To restore or improve fish or wildlife
			 habitat.
								(v)For fish or wildlife production, water
			 resource development, or agricultural development.
								(vi)For water resource planning and
			 development.
								(vii)To pay the costs of—
									(I)designing and constructing water supply and
			 sewer systems for tribal communities, including a water quality testing
			 laboratory;
									(II)other appropriate water-related projects
			 and other related economic development projects;
									(III)the development of a water code; and
									(IV)other costs of implementing the
			 Agreement.
									(3)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for deposit in the Development
			 Fund $9,000,000 for each of fiscal years 2010 through 2014.
						(c)Maintenance Fund
						(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Shoshone-Paiute Tribes Operation
			 and Maintenance Fund.
						(2)Use of fundsThe Tribes shall use amounts in the
			 Maintenance Fund to pay or provide reimbursement for—
							(A)operation, maintenance, and replacement
			 costs of the Duck Valley Indian Irrigation Project and other water-related
			 projects funded under this subtitle; or
							(B)operation, maintenance, and replacement
			 costs of water supply and sewer systems for tribal communities, including the
			 operation and maintenance costs of a water quality testing laboratory.
							(3)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for deposit in the Maintenance
			 Fund $3,000,000 for each of fiscal years 2010 through 2014.
						(d)Availability of amounts from
			 fundsAmounts made available
			 under subsections (b)(3) and (c)(3) shall be available for expenditure or
			 withdrawal only after the effective date described in section 10808(d).
					(e)Administration of fundsUpon completion of the actions described in
			 section 10808(d), the Secretary, in accordance with the American Indian Trust
			 Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.) shall manage the
			 Funds, including by investing amounts from the Funds in accordance with the Act
			 of April 1, 1880 (25 U.S.C. 161), and the first section of the Act of June 24,
			 1938 (25 U.S.C. 162a).
					(f)Expenditures and withdrawal
						(1)Tribal management plan
							(A)In generalThe Tribes may withdraw all or part of
			 amounts in the Funds on approval by the Secretary of a tribal management plan
			 as described in the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et seq.).
							(B)RequirementsIn addition to the requirements under the
			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.), the tribal management plan shall require that the Tribes spend any
			 amounts withdrawn from the Funds in accordance with the purposes described in
			 subsection (b)(2) or (c)(2).
							(C)EnforcementThe Secretary may take judicial or
			 administrative action to enforce the provisions of any tribal management plan
			 to ensure that any amounts withdrawn from the Funds under the plan are used in
			 accordance with this subtitle and the Agreement.
							(D)LiabilityIf the Tribes exercise the right to
			 withdraw amounts from the Funds, neither the Secretary nor the Secretary of the
			 Treasury shall retain any liability for the expenditure or investment of the
			 amounts.
							(2)Expenditure plan
							(A)In generalThe Tribes shall submit to the Secretary
			 for approval an expenditure plan for any portion of the amounts in the Funds
			 that the Tribes do not withdraw under the tribal management plan.
							(B)DescriptionThe expenditure plan shall describe the
			 manner in which, and the purposes for which, amounts of the Tribes remaining in
			 the Funds will be used.
							(C)ApprovalOn receipt of an expenditure plan under
			 subparagraph (A), the Secretary shall approve the plan if the Secretary
			 determines that the plan is reasonable and consistent with this subtitle and
			 the Agreement.
							(D)Annual reportFor each Fund, the Tribes shall submit to
			 the Secretary an annual report that describes all expenditures from the Fund
			 during the year covered by the report.
							(3)Funding agreementNotwithstanding any other provision of this
			 subtitle, on receipt of a request from the Tribes, the Secretary shall include
			 an amount from funds made available under this section in the funding agreement
			 of the Tribes under title IV of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 458aa et seq.), for use in accordance with
			 subsections (b)(2) and (c)(2). No amount made available under this subtitle may
			 be requested until the waivers under section 10808(a) take effect.
						(g)No per capita paymentsNo amount from the Funds (including any
			 interest income that would have accrued to the Funds after the effective date)
			 shall be distributed to a member of the Tribes on a per capita basis.
					10808.Tribal waiver and release of
			 claims
					(a)Waiver and release of claims by Tribes and
			 United States acting as trustee for TribesIn return for recognition of the Tribes’
			 water rights and other benefits as set forth in the Agreement and this
			 subtitle, the Tribes, on behalf of themselves and their members, and the United
			 States acting in its capacity as trustee for the Tribes are authorized to
			 execute a waiver and release of—
						(1)all claims for water rights in the State of
			 Nevada that the Tribes, or the United States acting in its capacity as trustee
			 for the Tribes, asserted, or could have asserted, in any proceeding, including
			 pending proceedings before the Nevada State Engineer to determine the extent
			 and nature of the water rights of the Tribes in the East Fork of the Owyhee
			 River in Nevada, up to and including the effective date, except to the extent
			 that such rights are recognized in the Agreement or this subtitle; and
						(2)all claims for damages, losses or injuries
			 to water rights or claims of interference with, diversion or taking of water
			 rights (including claims for injury to lands resulting from such damages,
			 losses, injuries, interference with, diversion, or taking of water rights)
			 within the State of Nevada that accrued at any time up to and including the
			 effective date.
						(b)Waiver and release of claims by Tribes
			 against United StatesThe
			 Tribes, on behalf of themselves and their members, are authorized to execute a
			 waiver and release of—
						(1)all claims against the United States, its
			 agencies, or employees, relating in any manner to claims for water rights in or
			 water of the States of Nevada and Idaho that the United States acting in its
			 capacity as trustee for the Tribes asserted, or could have asserted, in any
			 proceeding, including pending proceedings before the Nevada State Engineer to
			 determine the extent and nature of the water rights of the Tribes in the East
			 Fork of the Owyhee River in Nevada, and the Snake River Basin Adjudication in
			 Idaho;
						(2)all claims against the United States, its
			 agencies, or employees relating in any manner to damages, losses, or injuries
			 to water, water rights, land, or other resources due to loss of water or water
			 rights (including damages, losses or injuries to fishing and other similar
			 rights due to loss of water or water rights; claims relating to interference
			 with, diversion or taking of water; or claims relating to failure to protect,
			 acquire, replace, or develop water, water rights or water infrastructure)
			 within the States of Nevada and Idaho that first accrued at any time up to and
			 including the effective date;
						(3)all claims against the United States, its
			 agencies, or employees relating to the operation, maintenance, or
			 rehabilitation of the Duck Valley Indian Irrigation Project that first accrued
			 at any time up to and including the date upon which the Tribes notify the
			 Secretary as provided in section 10807(b)(2)(A)(ii)(I) that the rehabilitation
			 of the Duck Valley Indian Irrigation Project under this subtitle to an
			 acceptable level has been accomplished;
						(4)all claims against the United States, its
			 agencies, or employees relating in any manner to the litigation of claims
			 relating to the Tribes’ water rights in pending proceedings before the Nevada
			 State Engineer to determine the extent and nature of the water rights of the
			 Tribes in the East Fork of the Owyhee River in Nevada or the Snake River Basin
			 Adjudication in Idaho; and
						(5)all claims against the United States, its
			 agencies, or employees relating in any manner to the negotiation, execution, or
			 adoption of the Agreement, exhibits thereto, the decree referred to in
			 subsection (d)(2), or this subtitle.
						(c)Reservation of rights and retention of
			 claimsNotwithstanding the
			 waivers and releases authorized in this subtitle, the Tribes on their own
			 behalf and the United States acting in its capacity as trustee for the Tribes
			 retain—
						(1)all claims for enforcement of the
			 Agreement, the decree referred to in subsection (d)(2), or this subtitle,
			 through such legal and equitable remedies as may be available in the decree
			 court or the appropriate Federal court;
						(2)all rights to acquire a water right in a
			 State to the same extent as any other entity in the State, in accordance with
			 State law, and to use and protect water rights acquired after the date of
			 enactment of this Act;
						(3)all claims relating to activities affecting
			 the quality of water including any claims the Tribes might have under the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.)
			 (including claims for damages to natural resources), the Safe Drinking Water
			 Act (42 U.S.C. 300f et seq.), the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.), and the regulations
			 implementing those Acts; and
						(4)all rights, remedies, privileges,
			 immunities, and powers not specifically waived and released pursuant to this
			 subtitle.
						(d)Effective
			 dateNotwithstanding anything
			 in the Agreement to the contrary, the waivers by the Tribes, or the United
			 States on behalf of the Tribes, under this section shall take effect on the
			 date on which the Secretary publishes in the Federal Register a statement of
			 findings that includes a finding that—
						(1)the Agreement and the waivers and releases
			 authorized and set forth in subsections (a) and (b) have been executed by the
			 parties and the Secretary;
						(2)the Fourth Judicial District Court, Elko
			 County, Nevada, has issued a judgment and decree consistent with the Agreement
			 from which no further appeal can be taken; and
						(3)the amounts authorized under subsections
			 (b)(3) and (c)(3) of section 10807 have been appropriated.
						(e)Failure To publish statement of
			 findingsIf the Secretary
			 does not publish a statement of findings under subsection (d) by March 31,
			 2016—
						(1)the Agreement and this subtitle shall not
			 take effect; and
						(2)any funds that have been appropriated under
			 this subtitle shall immediately revert to the general fund of the United States
			 Treasury.
						(f)Tolling of claims
						(1)In generalEach applicable period of limitation and
			 time-based equitable defense relating to a claim described in this section
			 shall be tolled for the period beginning on the date of enactment of this Act
			 and ending on the date on which the amounts authorized to be appropriated under
			 subsections (b)(3) and (c)(3) of section 10807 are appropriated.
						(2)Effect of subparagraphNothing in this subparagraph revives any
			 claim or tolls any period of limitation or time-based equitable defense that
			 expired before the date of enactment of this Act.
						10809.Miscellaneous
					(a)General disclaimerThe parties to the Agreement expressly
			 reserve all rights not specifically granted, recognized, or relinquished
			 by—
						(1)the settlement described in the Agreement;
			 or
						(2)this subtitle.
						(b)Limitation of claims and
			 rightsNothing in this
			 subtitle—
						(1)establishes a standard for
			 quantifying—
							(A)a Federal reserved water right;
							(B)an aboriginal claim; or
							(C)any other water right claim of an Indian
			 tribe in a judicial or administrative proceeding;
							(2)affects the ability of the United States,
			 acting in its sovereign capacity, to take actions authorized by law, including
			 any laws relating to health, safety, or the environment, including the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.),
			 the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.), the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.) (commonly known as the
			 Resource Conservation and Recovery Act of 1976), and the
			 regulations implementing those Acts;
						(3)affects the ability of the United States to
			 take actions, acting in its capacity as trustee for any other Tribe, Pueblo, or
			 allottee;
						(4)waives any claim of a member of the Tribes
			 in an individual capacity that does not derive from a right of the Tribes;
			 or
						(5)limits the right of a party to the
			 Agreement to litigate any issue not resolved by the Agreement or this
			 subtitle.
						(c)Admission against interestNothing in this subtitle constitutes an
			 admission against interest by a party in any legal proceeding.
					(d)ReservationThe Reservation shall be—
						(1)considered to be the property of the
			 Tribes; and
						(2)permanently held in trust by the United
			 States for the sole use and benefit of the Tribes.
						(e)Jurisdiction
						(1)Subject matter jurisdictionNothing in the Agreement or this subtitle
			 restricts, enlarges, or otherwise determines the subject matter jurisdiction of
			 any Federal, State, or tribal court.
						(2)Civil or regulatory
			 jurisdictionNothing in the
			 Agreement or this subtitle impairs or impedes the exercise of any civil or
			 regulatory authority of the United States, the State, or the Tribes.
						(3)Consent to jurisdictionThe United States consents to jurisdiction
			 in a proper forum for purposes of enforcing the provisions of the
			 Agreement.
						(4)Effect of subsectionNothing in this subsection confers
			 jurisdiction on any State court to—
							(A)interpret Federal law regarding the health,
			 safety, or the environment or determine the duties of the United States or
			 other parties pursuant to such Federal law; or
							(B)conduct judicial review of a Federal agency
			 action.
							XIUnited States Geological Survey
			 authorizations
			11001.Reauthorization of the National Geologic
			 Mapping Act of 1992
				(a)FindingsSection 2(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(a)) is amended—
					(1)by striking paragraph (1) and inserting the
			 following:
						
							(1)although significant progress has been made
				in the production of geologic maps since the establishment of the national
				cooperative geologic mapping program in 1992, no modern, digital, geologic map
				exists for approximately 75 percent of the United
				States;
							;
				and
					(2)in paragraph (2)—
						(A)in subparagraph (C), by inserting
			 homeland and after planning for;
						(B)in subparagraph (E), by striking
			 predicting and inserting identifying;
						(C)in subparagraph (I), by striking
			 and after the semicolon at the end;
						(D)by redesignating subparagraph (J) as
			 subparagraph (K); and
						(E)by inserting after subparagraph (I) the
			 following:
							
								(J)recreation and public awareness;
				and
								;
				and
						(3)in paragraph (9), by striking
			 important and inserting available.
					(b)PurposeSection 2(b) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(b)) is amended by inserting and
			 management before the period at the end.
				(c)Deadlines for actions by the United States
			 geological surveySection
			 4(b)(1) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is
			 amended in the second sentence—
					(1)in subparagraph (A), by striking not
			 later than and all that follows through the semicolon and inserting
			 not later than 1 year after the date of enactment of the
			 Omnibus Public Land Management Act of
			 2009;;
					(2)in subparagraph (B), by striking not
			 later than and all that follows through in accordance
			 and inserting not later than 1 year after the date of enactment of the
			 Omnibus Public Land Management Act of
			 2009 in accordance; and
					(3)in the matter preceding clause (i) of
			 subparagraph (C), by striking not later than and all that
			 follows through submit and inserting submit
			 biennially.
					(d)Geologic mapping program
			 objectivesSection 4(c)(2) of
			 the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(c)(2)) is
			 amended—
					(1)by striking geophysical-map data
			 base, geochemical-map data base, and a; and
					(2)by striking provide and
			 inserting provides.
					(e)Geologic mapping program
			 componentsSection
			 4(d)(1)(B)(ii) of the National Geologic Mapping Act of 1992 (43 U.S.C.
			 31c(d)(1)(B)(ii)) is amended—
					(1)in subclause (I), by striking
			 and after the semicolon at the end;
					(2)in subclause (II), by striking the period
			 at the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(III)the needs of land management agencies of
				the Department of the
				Interior.
							.
					(f)Geologic mapping advisory
			 committee
					(1)MembershipSection 5(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31d(a)) is amended—
						(A)in paragraph (2)—
							(i)by inserting the Secretary of the
			 Interior or a designee from a land management agency of the Department of the
			 Interior, after Administrator of the Environmental Protection
			 Agency or a designee,;
							(ii)by inserting and after
			 Energy or a designee,; and
							(iii)by striking , and the Assistant to
			 the President for Science and Technology or a designee; and
							(B)in paragraph (3)—
							(i)by striking Not later than
			 and all that follows through consultation and inserting
			 In consultation;
							(ii)by striking Chief Geologist, as
			 Chairman and inserting Associate Director for Geology, as
			 Chair; and
							(iii)by striking one representative from
			 the private sector and inserting 2 representatives from the
			 private sector.
							(2)DutiesSection 5(b) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31d(b)) is amended—
						(A)in paragraph (2), by striking
			 and at the end;
						(B)by redesignating paragraph (3) as paragraph
			 (4); and
						(C)by inserting after paragraph (2) the
			 following:
							
								(3)provide a scientific overview of geologic
				maps (including maps of geologic-based hazards) used or disseminated by Federal
				agencies for regulation or land-use planning;
				and
								.
						(3)Conforming AmendmentSection 5(a)(1) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31d(a)(1)) is amended by striking
			 10-member and inserting 11-member.
					(g)Functions of national geologic-map
			 databaseSection 7(a) of the
			 National Geologic Mapping Act of 1992 (43 U.S.C. 31f(a)) is amended—
					(1)in paragraph (1), by striking
			 geologic map and inserting geologic-map;
			 and
					(2)in paragraph (2), by striking subparagraph
			 (A) and inserting the following:
						
							(A)all maps developed with funding provided by
				the National Cooperative Geologic Mapping Program, including under the Federal,
				State, and education
				components;
							.
					(h)Biennial reportSection 8 of the National Geologic Mapping
			 Act of 1992 (43 U.S.C. 31g) is amended by striking Not later and
			 all that follows through biennially and inserting Not
			 later than 3 years after the date of enactment of the
			 Omnibus Public Land Management Act of
			 2009 and biennially.
				(i)Authorization of appropriations;
			 allocationSection 9 of the
			 National Geologic Mapping Act of 1992 (43 U.S.C. 31h) is amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)In generalThere is authorized to be appropriated to
				carry out this Act $64,000,000 for each of fiscal years 2009 through
				2018.
							;
				and
					(2)in subsection (b)—
						(A)in the matter preceding paragraph (1), by
			 striking 2000 and inserting 2005;
						(B)in paragraph (1), by striking
			 48 and inserting 50; and
						(C)in paragraph (2), by striking 2 and
			 inserting 4.
						11002.New Mexico water resources study
				(a)In generalThe Secretary of the Interior, acting
			 through the Director of the United States Geological Survey (referred to in
			 this section as the Secretary), in coordination with the State
			 of New Mexico (referred to in this section as the State) and any
			 other entities that the Secretary determines to be appropriate (including other
			 Federal agencies and institutions of higher education), shall, in accordance
			 with this section and any other applicable law, conduct a study of water
			 resources in the State, including—
					(1)a survey of groundwater resources,
			 including an analysis of—
						(A)aquifers in the State, including the
			 quantity of water in the aquifers;
						(B)the availability of groundwater resources
			 for human use;
						(C)the salinity of groundwater
			 resources;
						(D)the potential of the groundwater resources
			 to recharge;
						(E)the interaction between groundwater and
			 surface water;
						(F)the susceptibility of the aquifers to
			 contamination; and
						(G)any other relevant criteria; and
						(2)a characterization of surface and bedrock
			 geology, including the effect of the geology on groundwater yield and
			 quality.
					(b)Study areasThe study carried out under subsection (a)
			 shall include the Estancia Basin, Salt Basin, Tularosa Basin, Hueco Basin, and
			 middle Rio Grande Basin in the State.
				(c)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Resources of the House
			 of Representatives a report that describes the results of the study.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				XIIOceans
			AOcean exploration
				IExploration
					12001.PurposeThe purpose of this part is to establish the
			 national ocean exploration program and the national undersea research program
			 within the National Oceanic and Atmospheric Administration.
					12002.Program establishedThe Administrator of the National Oceanic
			 and Atmospheric Administration shall, in consultation with the National Science
			 Foundation and other appropriate Federal agencies, establish a coordinated
			 national ocean exploration program within the National Oceanic and Atmospheric
			 Administration that promotes collaboration with other Federal ocean and
			 undersea research and exploration programs. To the extent appropriate, the
			 Administrator shall seek to facilitate coordination of data and information
			 management systems, outreach and education programs to improve public
			 understanding of ocean and coastal resources, and development and transfer of
			 technologies to facilitate ocean and undersea research and exploration.
					12003.Powers and duties of the
			 Administrator
						(a)In generalIn carrying out the program authorized by
			 section 12002, the Administrator of the National Oceanic and Atmospheric
			 Administration shall—
							(1)conduct interdisciplinary voyages or other
			 scientific activities in conjunction with other Federal agencies or academic or
			 educational institutions, to explore and survey little known areas of the
			 marine environment, inventory, observe, and assess living and nonliving marine
			 resources, and report such findings;
							(2)give priority attention to deep ocean
			 regions, with a focus on deep water marine systems that hold potential for
			 important scientific discoveries, such as hydrothermal vent communities and
			 seamounts;
							(3)conduct scientific voyages to locate,
			 define, and document historic shipwrecks, submerged sites, and other ocean
			 exploration activities that combine archaeology and oceanographic
			 sciences;
							(4)develop and implement, in consultation with
			 the National Science Foundation, a transparent, competitive process for
			 merit-based peer-review and approval of proposals for activities to be
			 conducted under this program, taking into consideration advice of the Board
			 established under section 12005;
							(5)enhance the technical capability of the
			 United States marine science community by promoting the development of improved
			 oceanographic research, communication, navigation, and data collection systems,
			 as well as underwater platforms and sensor and autonomous vehicles; and
							(6)establish an ocean exploration forum to
			 encourage partnerships and promote communication among experts and other
			 stakeholders in order to enhance the scientific and technical expertise and
			 relevance of the national program.
							(b)DonationsThe Administrator may accept donations of
			 property, data, and equipment to be applied for the purpose of exploring the
			 oceans or increasing knowledge of the oceans.
						12004.Ocean exploration and undersea research
			 technology and infrastructure task force
						(a)In generalThe Administrator of the National Oceanic
			 and Atmospheric Administration, in coordination with the National Science
			 Foundation, the National Aeronautics and Space Administration, the United
			 States Geological Survey, the Department of the Navy, the Mineral Management
			 Service, and relevant governmental, non-governmental, academic, industry, and
			 other experts, shall convene an ocean exploration and undersea research
			 technology and infrastructure task force to develop and implement a
			 strategy—
							(1)to facilitate transfer of new exploration
			 and undersea research technology to the programs authorized under this part and
			 part II of this subtitle;
							(2)to improve availability of communications
			 infrastructure, including satellite capabilities, to such programs;
							(3)to develop an integrated, workable, and
			 comprehensive data management information processing system that will make
			 information on unique and significant features obtained by such programs
			 available for research and management purposes;
							(4)to conduct public outreach activities that
			 improve the public understanding of ocean science, resources, and processes, in
			 conjunction with relevant programs of the National Oceanic and Atmospheric
			 Administration, the National Science Foundation, and other agencies; and
							(5)to encourage cost-sharing partnerships with
			 governmental and nongovernmental entities that will assist in transferring
			 exploration and undersea research technology and technical expertise to the
			 programs.
							(b)Budget coordinationThe task force shall coordinate the
			 development of agency budgets and identify the items in their annual budget
			 that support the activities identified in the strategy developed under
			 subsection (a).
						12005.Ocean Exploration Advisory Board
						(a)EstablishmentThe Administrator of the National Oceanic
			 and Atmospheric Administration shall appoint an Ocean Exploration Advisory
			 Board composed of experts in relevant fields—
							(1)to advise the Administrator on priority
			 areas for survey and discovery;
							(2)to assist the program in the development of
			 a 5-year strategic plan for the fields of ocean, marine, and Great Lakes
			 science, exploration, and discovery;
							(3)to annually review the quality and
			 effectiveness of the proposal review process established under section
			 12003(a)(4); and
							(4)to provide other assistance and advice as
			 requested by the Administrator.
							(b)Federal Advisory Committee
			 ActSection 14 of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Board appointed under subsection
			 (a).
						(c)Application with Outer Continental Shelf
			 Lands ActNothing in part
			 supersedes, or limits the authority of the Secretary of the Interior under the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
						12006.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Oceanic and Atmospheric
			 Administration to carry out this part—
						(1)$33,550,000 for fiscal year 2009;
						(2)$36,905,000 for fiscal year 2010;
						(3)$40,596,000 for fiscal year 2011;
						(4)$44,655,000 for fiscal year 2012;
						(5)$49,121,000 for fiscal year 2013;
						(6)$54,033,000 for fiscal year 2014;
			 and
						(7)$59,436,000 for fiscal year 2015.
						IINOAA Undersea Research Program Act of
			 2009
					12101.Short titleThis part may be cited as the
			 NOAA Undersea Research Program Act of
			 2009.
					12102.Program established
						(a)In generalThe Administrator of the National Oceanic
			 and Atmospheric Administration shall establish and maintain an undersea
			 research program and shall designate a Director of that program.
						(b)PurposeThe purpose of the program is to increase
			 scientific knowledge essential for the informed management, use, and
			 preservation of oceanic, marine, and coastal areas and the Great Lakes.
						12103.Powers of program directorThe Director of the program, in carrying out
			 the program, shall—
						(1)cooperate with institutions of higher
			 education and other educational marine and ocean science organizations, and
			 shall make available undersea research facilities, equipment, technologies,
			 information, and expertise to support undersea research efforts by these
			 organizations;
						(2)enter into partnerships, as appropriate and
			 using existing authorities, with the private sector to achieve the goals of the
			 program and to promote technological advancement of the marine industry;
			 and
						(3)coordinate the development of agency
			 budgets and identify the items in their annual budget that support the
			 activities described in paragraphs (1) and (2).
						12104.Administrative structure
						(a)In generalThe program shall be conducted through a
			 national headquarters, a network of extramural regional undersea research
			 centers that represent all relevant National Oceanic and Atmospheric
			 Administration regions, and the National Institute for Undersea Science and
			 Technology.
						(b)DirectionThe Director shall develop the overall
			 direction of the program in coordination with a Council of Center Directors
			 comprised of the directors of the extramural regional centers and the National
			 Institute for Undersea Science and Technology. The Director shall publish a
			 draft program direction document not later than 1 year after the date of
			 enactment of this Act in the Federal Register for a public comment period of
			 not less than 120 days. The Director shall publish a final program direction,
			 including responses to the comments received during the public comment period,
			 in the Federal Register within 90 days after the close of the comment period.
			 The program director shall update the program direction, with opportunity for
			 public comment, at least every 5 years.
						12105.Research, exploration, education, and
			 technology programs
						(a)In generalThe following research, exploration,
			 education, and technology programs shall be conducted through the network of
			 regional centers and the National Institute for Undersea Science and
			 Technology:
							(1)Core research and exploration based on
			 national and regional undersea research priorities.
							(2)Advanced undersea technology development to
			 support the National Oceanic and Atmospheric Administration's research mission
			 and programs.
							(3)Undersea science-based education and
			 outreach programs to enrich ocean science education and public awareness of the
			 oceans and Great Lakes.
							(4)Development, testing, and transition of
			 advanced undersea technology associated with ocean observatories, submersibles,
			 advanced diving technologies, remotely operated vehicles, autonomous underwater
			 vehicles, and new sampling and sensing technologies.
							(5)Discovery, study, and development of
			 natural resources and products from ocean, coastal, and aquatic systems.
							(b)OperationsThe Director of the program, through
			 operation of the extramural regional centers and the National Institute for
			 Undersea Science and Technology, shall leverage partnerships and cooperative
			 research with academia and private industry.
						12106.Competitiveness
						(a)Discretionary fundThe Program shall allocate no more than 10
			 percent of its annual budget to a discretionary fund that may be used only for
			 program administration and priority undersea research projects identified by
			 the Director but not covered by funding available from centers.
						(b)Competitive selectionThe Administrator shall conduct an initial
			 competition to select the regional centers that will participate in the program
			 90 days after the publication of the final program direction under section
			 12104 and every 5 years thereafter. Funding for projects conducted through the
			 regional centers shall be awarded through a competitive, merit-reviewed process
			 on the basis of their relevance to the goals of the program and their technical
			 feasibility.
						12107.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Oceanic and Atmospheric
			 Administration—
						(1)for fiscal year 2009—
							(A)$13,750,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
							(B)$5,500,000 for the National Technology
			 Institute;
							(2)for fiscal year 2010—
							(A)$15,125,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
							(B)$6,050,000 for the National Technology
			 Institute;
							(3)for fiscal year 2011—
							(A)$16,638,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
							(B)$6,655,000 for the National Technology
			 Institute;
							(4)for fiscal year 2012—
							(A)$18,301,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
							(B)$7,321,000 for the National Technology
			 Institute;
							(5)for fiscal year 2013—
							(A)$20,131,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
							(B)$8,053,000 for the National Technology
			 Institute;
							(6)for fiscal year 2014—
							(A)$22,145,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
							(B)$8,859,000 for the National Technology
			 Institute; and
							(7)for fiscal year 2015—
							(A)$24,359,000 for the regional centers, of
			 which 50 percent shall be for West Coast regional centers and 50 percent shall
			 be for East Coast regional centers; and
							(B)$9,744,000 for the National Technology
			 Institute.
							BOcean and Coastal Mapping Integration
			 Act
				12201.Short titleThis subtitle may be cited as the
			 Ocean and Coastal Mapping Integration
			 Act.
				12202.Establishment of program
					(a)In generalThe President, in coordination with the
			 Interagency Committee on Ocean and Coastal Mapping and affected coastal states,
			 shall establish a program to develop a coordinated and comprehensive Federal
			 ocean and coastal mapping plan for the Great Lakes and coastal state waters,
			 the territorial sea, the exclusive economic zone, and the continental shelf of
			 the United States that enhances ecosystem approaches in decision-making for
			 conservation and management of marine resources and habitats, establishes
			 research and mapping priorities, supports the siting of research and other
			 platforms, and advances ocean and coastal science.
					(b)MembershipThe Committee shall be comprised of
			 high-level representatives of the Department of Commerce, through the National
			 Oceanic and Atmospheric Administration, the Department of the Interior, the
			 National Science Foundation, the Department of Defense, the Environmental
			 Protection Agency, the Department of Homeland Security, the National
			 Aeronautics and Space Administration, and other appropriate Federal agencies
			 involved in ocean and coastal mapping.
					(c)Program parametersIn developing such a program, the
			 President, through the Committee, shall—
						(1)identify all Federal and federally-funded
			 programs conducting shoreline delineation and ocean or coastal mapping, noting
			 geographic coverage, frequency, spatial coverage, resolution, and subject
			 matter focus of the data and location of data archives;
						(2)facilitate cost-effective, cooperative
			 mapping efforts that incorporate policies for contracting with non-governmental
			 entities among all Federal agencies conducting ocean and coastal mapping, by
			 increasing data sharing, developing appropriate data acquisition and metadata
			 standards, and facilitating the interoperability of in situ data collection
			 systems, data processing, archiving, and distribution of data products;
						(3)facilitate the adaptation of existing
			 technologies as well as foster expertise in new ocean and coastal mapping
			 technologies, including through research, development, and training conducted
			 among Federal agencies and in cooperation with non-governmental
			 entities;
						(4)develop standards and protocols for testing
			 innovative experimental mapping technologies and transferring new technologies
			 between the Federal Government, coastal state, and non-governmental
			 entities;
						(5)provide for the archiving, management, and
			 distribution of data sets through a national registry as well as provide
			 mapping products and services to the general public in service of statutory
			 requirements;
						(6)develop data standards and protocols
			 consistent with standards developed by the Federal Geographic Data Committee
			 for use by Federal, coastal state, and other entities in mapping and otherwise
			 documenting locations of federally permitted activities, living and nonliving
			 coastal and marine resources, marine ecosystems, sensitive habitats, submerged
			 cultural resources, undersea cables, offshore aquaculture projects, offshore
			 energy projects, and any areas designated for purposes of environmental
			 protection or conservation and management of living and nonliving coastal and
			 marine resources;
						(7)identify the procedures to be used for
			 coordinating the collection and integration of Federal ocean and coastal
			 mapping data with coastal state and local government programs;
						(8)facilitate, to the extent practicable, the
			 collection of real-time tide data and the development of hydrodynamic models
			 for coastal areas to allow for the application of V-datum tools that will
			 facilitate the seamless integration of onshore and offshore maps and
			 charts;
						(9)establish a plan for the acquisition and
			 collection of ocean and coastal mapping data; and
						(10)set forth a timetable for completion and
			 implementation of the plan.
						12203.Interagency committee on ocean and coastal
			 mapping
					(a)In generalThe Administrator of the National Oceanic
			 and Atmospheric Administration, within 30 days after the date of enactment of
			 this Act, shall convene or utilize an existing interagency committee on ocean
			 and coastal mapping to implement section 12202.
					(b)MembershipThe committee shall be comprised of senior
			 representatives from Federal agencies with ocean and coastal mapping and
			 surveying responsibilities. The representatives shall be high-ranking officials
			 of their respective agencies or departments and, whenever possible, the head of
			 the portion of the agency or department that is most relevant to the purposes
			 of this subtitle. Membership shall include senior representatives from the
			 National Oceanic and Atmospheric Administration, the Chief of Naval Operations,
			 the United States Geological Survey, the Minerals Management Service, the
			 National Science Foundation, the National Geospatial-Intelligence Agency, the
			 United States Army Corps of Engineers, the Coast Guard, the Environmental
			 Protection Agency, the Federal Emergency Management Agency, the National
			 Aeronautics and Space Administration, and other appropriate Federal agencies
			 involved in ocean and coastal mapping.
					(c)Co-chairmenThe Committee shall be co-chaired by the
			 representative of the Department of Commerce and a representative of the
			 Department of the Interior.
					(d)SubcommitteeThe co-chairmen shall establish a
			 subcommittee to carry out the day-to-day work of the Committee, comprised of
			 senior representatives of any member agency of the committee. Working groups
			 may be formed by the full Committee to address issues of short duration. The
			 subcommittee shall be chaired by the representative from the National Oceanic
			 and Atmospheric Administration. The chairmen of the Committee may create such
			 additional subcommittees and working groups as may be needed to carry out the
			 work of Committee.
					(e)MeetingsThe committee shall meet on a quarterly
			 basis, but each subcommittee and each working group shall meet on an as-needed
			 basis.
					(f)CoordinationThe committee shall coordinate activities
			 when appropriate, with—
						(1)other Federal efforts, including the
			 Digital Coast, Geospatial One-Stop, and the Federal Geographic Data
			 Committee;
						(2)international mapping activities;
						(3)coastal states;
						(4)user groups through workshops and other
			 appropriate mechanisms; and
						(5)representatives of nongovernmental
			 entities.
						(g)Advisory
			 panelThe Administrator may
			 convene an ocean and coastal mapping advisory panel consisting of
			 representatives from non-governmental entities to provide input regarding
			 activities of the committee in consultation with the interagency
			 committee.
					12204.Biennial reportsNo later than 18 months after the date of
			 enactment of this Act, and biennially thereafter, the co-chairmen of the
			 Committee shall transmit to the Committees on Commerce, Science, and
			 Transportation and Energy and Natural Resources of the Senate and the Committee
			 on Natural Resources of the House of Representatives a report detailing
			 progress made in implementing this subtitle, including—
					(1)an inventory of ocean and coastal mapping
			 data within the territorial sea and the exclusive economic zone and throughout
			 the Continental Shelf of the United States, noting the age and source of the
			 survey and the spatial resolution (metadata) of the data;
					(2)identification of priority areas in need of
			 survey coverage using present technologies;
					(3)a resource plan that identifies when
			 priority areas in need of modern ocean and coastal mapping surveys can be
			 accomplished;
					(4)the status of efforts to produce integrated
			 digital maps of ocean and coastal areas;
					(5)a description of any products resulting
			 from coordinated mapping efforts under this subtitle that improve public
			 understanding of the coasts and oceans, or regulatory decisionmaking;
					(6)documentation of minimum and desired
			 standards for data acquisition and integrated metadata;
					(7)a statement of the status of Federal
			 efforts to leverage mapping technologies, coordinate mapping activities, share
			 expertise, and exchange data;
					(8)a statement of resource requirements for
			 organizations to meet the goals of the program, including technology needs for
			 data acquisition, processing, and distribution systems;
					(9)a statement of the status of efforts to
			 declassify data gathered by the Navy, the National Geospatial-Intelligence
			 Agency, and other agencies to the extent possible without jeopardizing national
			 security, and make it available to partner agencies and the public;
					(10)a resource plan for a digital coast
			 integrated mapping pilot project for the northern Gulf of Mexico that
			 will—
						(A)cover the area from the authorized coastal
			 counties through the territorial sea;
						(B)identify how such a pilot project will
			 leverage public and private mapping data and resources, such as the United
			 States Geological Survey National Map, to result in an operational coastal
			 change assessment program for the subregion;
						(11)the status of efforts to coordinate Federal
			 programs with coastal state and local government programs and leverage those
			 programs;
					(12)a description of efforts of Federal
			 agencies to increase contracting with nongovernmental entities; and
					(13)an inventory and description of any new
			 Federal or federally funded programs conducting shoreline delineation and ocean
			 or coastal mapping since the previous reporting cycle.
					12205.Plan
					(a)In generalNot later than 6 months after the date of
			 enactment of this Act, the Administrator, in consultation with the Committee,
			 shall develop and submit to the Congress a plan for an integrated ocean and
			 coastal mapping initiative within the National Oceanic and Atmospheric
			 Administration.
					(b)Plan requirementsThe plan shall—
						(1)identify and describe all ocean and coastal
			 mapping programs within the agency, including those that conduct mapping or
			 related activities in the course of existing missions, such as hydrographic
			 surveys, ocean exploration projects, living marine resource conservation and
			 management programs, coastal zone management projects, and ocean and coastal
			 observations and science projects;
						(2)establish priority mapping programs and
			 establish and periodically update priorities for geographic areas in surveying
			 and mapping across all missions of the National Oceanic and Atmospheric
			 Administration, as well as minimum data acquisition and metadata standards for
			 those programs;
						(3)encourage the development of innovative
			 ocean and coastal mapping technologies and applications, through research and
			 development through cooperative or other agreements with joint or cooperative
			 research institutes or centers and with other non-governmental entities;
						(4)document available and developing
			 technologies, best practices in data processing and distribution, and
			 leveraging opportunities with other Federal agencies, coastal states, and
			 non-governmental entities;
						(5)identify training, technology, and other
			 resource requirements for enabling the National Oceanic and Atmospheric
			 Administration's programs, vessels, and aircraft to support a coordinated ocean
			 and coastal mapping program;
						(6)identify a centralized mechanism or office
			 for coordinating data collection, processing, archiving, and dissemination
			 activities of all such mapping programs within the National Oceanic and
			 Atmospheric Administration that meets Federal mandates for data accuracy and
			 accessibility and designate a repository that is responsible for archiving and
			 managing the distribution of all ocean and coastal mapping data to simplify the
			 provision of services to benefit Federal and coastal state programs; and
						(7)set forth a timetable for implementation
			 and completion of the plan, including a schedule for submission to the Congress
			 of periodic progress reports and recommendations for integrating approaches
			 developed under the initiative into the interagency program.
						(c)NOAA joint ocean and coastal mapping
			 centersThe Administrator may
			 maintain and operate up to 3 joint ocean and coastal mapping centers, including
			 a joint hydrographic center, which shall each be co-located with an institution
			 of higher education. The centers shall serve as hydrographic centers of
			 excellence and may conduct activities necessary to carry out the purposes of
			 this subtitle, including—
						(1)research and development of innovative
			 ocean and coastal mapping technologies, equipment, and data products;
						(2)mapping of the United States Outer
			 Continental Shelf and other regions;
						(3)data processing for nontraditional data and
			 uses;
						(4)advancing the use of remote sensing
			 technologies, for related issues, including mapping and assessment of essential
			 fish habitat and of coral resources, ocean observations, and ocean exploration;
			 and
						(5)providing graduate education and training
			 in ocean and coastal mapping sciences for members of the National Oceanic and
			 Atmospheric Administration Commissioned Officer Corps, personnel of other
			 agencies with ocean and coastal mapping programs, and civilian
			 personnel.
						(d)NOAA reportThe Administrator shall continue developing
			 a strategy for expanding contracting with non-governmental entities to minimize
			 duplication and take maximum advantage of nongovernmental capabilities in
			 fulfilling the Administration's mapping and charting responsibilities. Within
			 120 days after the date of enactment of this Act, the Administrator shall
			 transmit a report describing the strategy developed under this subsection to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives.
					12206.Effect on other lawsNothing in this subtitle shall be construed
			 to supersede or alter the existing authorities of any Federal agency with
			 respect to ocean and coastal mapping.
				12207.Authorization of appropriations
					(a)In generalIn addition to the amounts authorized by
			 section 306 of the Hydrographic Services Improvement Act of 1998 (33 U.S.C.
			 892d), there are authorized to be appropriated to the Administrator to carry
			 out this subtitle—
						(1)$26,000,000 for fiscal year 2009;
						(2)$32,000,000 for fiscal year 2010;
						(3)$38,000,000 for fiscal year 2011;
			 and
						(4)$45,000,000 for each of fiscal years 2012
			 through 2015.
						(b)Joint ocean and coastal mapping
			 centersOf the amounts
			 appropriated pursuant to subsection (a), the following amounts shall be used to
			 carry out section 12205(c) of this subtitle:
						(1)$11,000,000 for fiscal year 2009.
						(2)$12,000,000 for fiscal year 2010.
						(3)$13,000,000 for fiscal year 2011.
						(4)$15,000,000 for each of fiscal years 2012
			 through 2015.
						(c)Cooperative agreementsTo carry out interagency activities under
			 section 12203 of this subtitle, the head of any department or agency may
			 execute a cooperative agreement with the Administrator, including those
			 authorized by section 5 of the Act of August 6, 1947 (33 U.S.C. 883e).
					12208.DefinitionsIn this subtitle:
					(1)AdministratorThe term Administrator' means
			 the Administrator of the National Oceanic and Atmospheric
			 Administration.
					(2)Coastal stateThe term coastal state has the
			 meaning given that term by section 304(4) of the
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1453(4).
					(3)CommitteeThe term Committee means the
			 Interagency Ocean and Coastal Mapping Committee established by section
			 12203.
					(4)Exclusive economic zoneThe term exclusive economic
			 zone means the exclusive economic zone of the United States established
			 by Presidential Proclamation No. 5030, of March 10, 1983.
					(5)Ocean and coastal mappingThe term ocean and coastal
			 mapping means the acquisition, processing, and management of physical,
			 biological, geological, chemical, and archaeological characteristics and
			 boundaries of ocean and coastal areas, resources, and sea beds through the use
			 of acoustics, satellites, aerial photogrammetry, light and imaging, direct
			 sampling, and other mapping technologies.
					(6)Territorial seaThe term territorial sea means
			 the belt of sea measured from the baseline of the United States determined in
			 accordance with international law, as set forth in Presidential Proclamation
			 Number 5928, dated December 27, 1988.
					(7)Nongovernmental entitiesThe term nongovernmental
			 entities includes nongovernmental organizations, members of the academic
			 community, and private sector organizations that provide products and services
			 associated with measuring, locating, and preparing maps, charts, surveys,
			 aerial photographs, satellite imagines, or other graphical or digital
			 presentations depicting natural or manmade physical features, phenomena, and
			 legal boundaries of the Earth.
					(8)Outer continental shelfThe term Outer Continental
			 Shelf means all submerged lands lying seaward and outside of lands
			 beneath navigable waters (as that term is defined in section 2 of the Submerged
			 Lands Act (43 U.S.C. 1301)), and of which the subsoil and seabed appertain to
			 the United States and are subject to its jurisdiction and control.
					CIntegrated Coastal and Ocean Observation
			 System Act of 2009
				12301.Short titleThis subtitle may be cited as the
			 Integrated Coastal and Ocean
			 Observation System Act of 2009.
				12302.PurposesThe purposes of this subtitle are to—
					(1)establish a national integrated System of
			 ocean, coastal, and Great Lakes observing systems, comprised of Federal and
			 non-Federal components coordinated at the national level by the National Ocean
			 Research Leadership Council and at the regional level by a network of regional
			 information coordination entities, and that includes in situ, remote, and other
			 coastal and ocean observation, technologies, and data management and
			 communication systems, and is designed to address regional and national needs
			 for ocean information, to gather specific data on key coastal, ocean, and Great
			 Lakes variables, and to ensure timely and sustained dissemination and
			 availability of these data to—
						(A)support national defense, marine commerce,
			 navigation safety, weather, climate, and marine forecasting, energy siting and
			 production, economic development, ecosystem-based marine, coastal, and Great
			 Lakes resource management, public safety, and public outreach training and
			 education;
						(B)promote greater public awareness and
			 stewardship of the Nation's ocean, coastal, and Great Lakes resources and the
			 general public welfare; and
						(C)enable advances in scientific understanding
			 to support the sustainable use, conservation, management, and understanding of
			 healthy ocean, coastal, and Great Lakes resources;
						(2)improve the Nation's capability to measure,
			 track, explain, and predict events related directly and indirectly to weather
			 and climate change, natural climate variability, and interactions between the
			 oceanic and atmospheric environments, including the Great Lakes; and
					(3)authorize activities to promote basic and
			 applied research to develop, test, and deploy innovations and improvements in
			 coastal and ocean observation technologies, modeling systems, and other
			 scientific and technological capabilities to improve our conceptual
			 understanding of weather and climate, ocean-atmosphere dynamics, global climate
			 change, physical, chemical, and biological dynamics of the ocean, coastal and
			 Great Lakes environments, and to conserve healthy and restore degraded coastal
			 ecosystems.
					12303.DefinitionsIn this subtitle:
					(1)AdministratorThe term Administrator means
			 the Under Secretary of Commerce for Oceans and Atmosphere in the Under
			 Secretary's capacity as Administrator of the National Oceanic and Atmospheric
			 Administration.
					(2)CouncilThe term Council means the
			 National Ocean Research Leadership Council established by section 7902 of title
			 10, United States Code.
					(3)Federal
			 assetsThe term Federal
			 assets means all relevant non-classified civilian coastal and ocean
			 observations, technologies, and related modeling, research, data management,
			 basic and applied technology research and development, and public education and
			 outreach programs, that are managed by member agencies of the Council.
					(4)Interagency ocean observation
			 committeeThe term
			 Interagency Ocean Observation Committee means the committee
			 established under section 12304(c)(2).
					(5)Non-federal assetsThe term non-Federal assets
			 means all relevant coastal and ocean observation technologies, related basic
			 and applied technology research and development, and public education and
			 outreach programs that are integrated into the System and are managed through
			 States, regional organizations, universities, nongovernmental organizations, or
			 the private sector.
					(6)Regional information coordination
			 entities
						(A)In generalThe term regional information
			 coordination entity means an organizational body that is certified or
			 established by contract or memorandum by the lead Federal agency designated in
			 section 12304(c)(3) of this subtitle and coordinates State, Federal, local, and
			 private interests at a regional level with the responsibility of engaging the
			 private and public sectors in designing, operating, and improving regional
			 coastal and ocean observing systems in order to ensure the provision of data
			 and information that meet the needs of user groups from the respective
			 regions.
						(B)Certain included associationsThe term regional information
			 coordination entity includes regional associations described in the
			 System Plan.
						(7)SecretaryThe term Secretary means the
			 Secretary of Commerce, acting through the National Oceanic and Atmospheric
			 Administration.
					(8)SystemThe term System means the
			 National Integrated Coastal and Ocean Observation System established under
			 section 12304.
					(9)System planThe term System Plan means the
			 plan contained in the document entitled Ocean. US Publication No. 9, The
			 First Integrated Ocean Observing System (IOOS) Development Plan, as
			 updated by the Council under this subtitle.
					12304.Integrated coastal and ocean observing
			 system
					(a)EstablishmentThe President, acting through the Council,
			 shall establish a National Integrated Coastal and Ocean Observation System to
			 fulfill the purposes set forth in section 12302 of this subtitle and the System
			 Plan and to fulfill the Nation's international obligations to contribute to the
			 Global Earth Observation System of Systems and the Global Ocean Observing
			 System.
					(b)System elements
						(1)In generalIn order to fulfill the purposes of this
			 subtitle, the System shall be national in scope and consist of—
							(A)Federal assets to fulfill national and
			 international observation missions and priorities;
							(B)non-Federal assets, including a network of
			 regional information coordination entities identified under subsection (c)(4),
			 to fulfill regional observation missions and priorities;
							(C)data management, communication, and
			 modeling systems for the timely integration and dissemination of data and
			 information products from the System;
							(D)a research and development program
			 conducted under the guidance of the Council, consisting of—
								(i)basic and applied research and technology
			 development to improve understanding of coastal and ocean systems and their
			 relationships to human activities and to ensure improvement of operational
			 assets and products, including related infrastructure, observing technologies,
			 and information and data processing and management technologies; and
								(ii)large scale computing resources and
			 research to advance modeling of coastal and ocean processes.
								(2)Enhancing administration and
			 managementThe head of each
			 Federal agency that has administrative jurisdiction over a Federal asset shall
			 support the purposes of this subtitle and may take appropriate actions to
			 enhance internal agency administration and management to better support,
			 integrate, finance, and utilize observation data, products, and services
			 developed under this section to further its own agency mission and
			 responsibilities.
						(3)Availability of dataThe head of each Federal agency that has
			 administrative jurisdiction over a Federal asset shall make available data that
			 are produced by that asset and that are not otherwise restricted for
			 integration, management, and dissemination by the System.
						(4)Non-federal assetsNon-Federal assets shall be coordinated, as
			 appropriate, by the Interagency Ocean Observing Committee or by regional
			 information coordination entities.
						(c)Policy oversight, administration, and
			 regional coordination
						(1)Council functionsThe Council shall serve as the policy and
			 coordination oversight body for all aspects of the System. In carrying out its
			 responsibilities under this subtitle, the Council shall—
							(A)approve and adopt comprehensive System
			 budgets developed and maintained by the Interagency Ocean Observation Committee
			 to support System operations, including operations of both Federal and
			 non-Federal assets;
							(B)ensure coordination of the System with
			 other domestic and international earth observing activities including the
			 Global Ocean Observing System and the Global Earth Observing System of Systems,
			 and provide, as appropriate, support for and representation on United States
			 delegations to international meetings on coastal and ocean observing programs;
			 and
							(C)encourage coordinated intramural and
			 extramural research and technology development, and a process to transition
			 developing technology and methods into operations of the System.
							(2)Interagency ocean observation
			 committeeThe Council shall
			 establish or designate an Interagency Ocean Observation Committee which
			 shall—
							(A)prepare annual and long-term plans for
			 consideration and approval by the Council for the integrated design, operation,
			 maintenance, enhancement and expansion of the System to meet the objectives of
			 this subtitle and the System Plan;
							(B)develop and transmit to Congress at the
			 time of submission of the President's annual budget request an annual
			 coordinated, comprehensive budget to operate all elements of the System
			 identified in subsection (b), and to ensure continuity of data streams from
			 Federal and non-Federal assets;
							(C)establish required observation data
			 variables to be gathered by both Federal and non-Federal assets and identify,
			 in consultation with regional information coordination entities, priorities for
			 System observations;
							(D)establish protocols and standards for
			 System data processing, management, and communication;
							(E)develop contract certification standards
			 and compliance procedures for all non-Federal assets, including regional
			 information coordination entities, to establish eligibility for integration
			 into the System and to ensure compliance with all applicable standards and
			 protocols established by the Council, and ensure that regional observations are
			 integrated into the System on a sustained basis;
							(F)identify gaps in observation coverage or
			 needs for capital improvements of both Federal assets and non-Federal
			 assets;
							(G)subject to the availability of
			 appropriations, establish through one or more participating Federal agencies,
			 in consultation with the System advisory committee established under subsection
			 (d), a competitive matching grant or other programs—
								(i)to promote intramural and extramural
			 research and development of new, innovative, and emerging observation
			 technologies including testing and field trials; and
								(ii)to facilitate the migration of new,
			 innovative, and emerging scientific and technological advances from research
			 and development to operational deployment;
								(H)periodically review and recommend to the
			 Council, in consultation with the Administrator, revisions to the System
			 Plan;
							(I)ensure collaboration among Federal agencies
			 participating in the activities of the Committee; and
							(J)perform such additional duties as the
			 Council may delegate.
							(3)Lead Federal agencyThe National Oceanic and Atmospheric
			 Administration shall function as the lead Federal agency for the implementation
			 and administration of the System, in consultation with the Council, the
			 Interagency Ocean Observation Committee, other Federal agencies that maintain
			 portions of the System, and the regional information coordination entities, and
			 shall—
							(A)establish an Integrated Ocean Observing
			 Program Office within the National Oceanic and Atmospheric Administration
			 utilizing to the extent necessary, personnel from member agencies participating
			 on the Interagency Ocean Observation Committee, to oversee daily operations and
			 coordination of the System;
							(B)implement policies, protocols, and
			 standards approved by the Council and delegated by the Interagency Ocean
			 Observing Committee;
							(C)promulgate program guidelines to certify
			 and integrate non-Federal assets, including regional information coordination
			 entities, into the System to provide regional coastal and ocean observation
			 data that meet the needs of user groups from the respective regions;
							(D)have the authority to enter into and
			 oversee contracts, leases, grants or cooperative agreements with non-Federal
			 assets, including regional information coordination entities, to support the
			 purposes of this subtitle on such terms as the Administrator deems
			 appropriate;
							(E)implement a merit-based, competitive
			 funding process to support non-Federal assets, including the development and
			 maintenance of a network of regional information coordination entities, and
			 develop and implement a process for the periodic review and evaluation of all
			 non-Federal assets, including regional information coordination
			 entities;
							(F)provide opportunities for competitive
			 contracts and grants for demonstration projects to design, develop, integrate,
			 deploy, and support components of the System;
							(G)establish efficient and effective
			 administrative procedures for allocation of funds among contractors, grantees,
			 and non-Federal assets, including regional information coordination entities in
			 a timely manner, and contingent on appropriations according to the budget
			 adopted by the Council;
							(H)develop and implement a process for the
			 periodic review and evaluation of regional information coordination
			 entities;
							(I)formulate an annual process by which gaps
			 in observation coverage or needs for capital improvements of Federal assets and
			 non-Federal assets of the System are identified by the regional information
			 coordination entities, the Administrator, or other members of the System and
			 transmitted to the Interagency Ocean Observing Committee;
							(J)develop and be responsible for a data
			 management and communication system, in accordance with standards and protocols
			 established by the Council, by which all data collected by the System regarding
			 ocean and coastal waters of the United States including the Great Lakes, are
			 processed, stored, integrated, and made available to all end-user
			 communities;
							(K)implement a program of public education and
			 outreach to improve public awareness of global climate change and effects on
			 the ocean, coastal, and Great Lakes environment;
							(L)report annually to the Interagency Ocean
			 Observing Committee on the accomplishments, operational needs, and performance
			 of the System to contribute to the annual and long-term plans developed
			 pursuant to subsection (c)(2)(A)(i); and
							(M)develop a plan to efficiently integrate
			 into the System new, innovative, or emerging technologies that have been
			 demonstrated to be useful to the System and which will fulfill the purposes of
			 this subtitle and the System Plan.
							(4)Regional information coordination
			 entities
							(A)In generalTo be certified or established under this
			 subtitle, a regional information coordination entity shall be certified or
			 established by contract or agreement by the Administrator, and shall agree to
			 meet the certification standards and compliance procedure guidelines issued by
			 the Administrator and information needs of user groups in the region while
			 adhering to national standards and shall—
								(i)demonstrate an organizational structure
			 capable of gathering required System observation data, supporting and
			 integrating all aspects of coastal and ocean observing and information programs
			 within a region and that reflects the needs of State and local governments,
			 commercial interests, and other users and beneficiaries of the System and other
			 requirements specified under this subtitle and the System Plan;
								(ii)identify gaps in observation coverage needs
			 for capital improvements of Federal assets and non-Federal assets of the
			 System, or other recommendations to assist in the development of the annual and
			 long-term plans created pursuant to subsection (c)(2)(A)(i) and transmit such
			 information to the Interagency Ocean Observing Committee via the Program
			 Office;
								(iii)develop and operate under a strategic
			 operational plan that will ensure the efficient and effective administration of
			 programs and assets to support daily data observations for integration into the
			 System, pursuant to the standards approved by the Council;
								(iv)work cooperatively with governmental and
			 non-governmental entities at all levels to identify and provide information
			 products of the System for multiple users within the service area of the
			 regional information coordination entities; and
								(v)comply with all financial oversight
			 requirements established by the Administrator, including requirements relating
			 to audits.
								(B)ParticipationFor the purposes of this subtitle,
			 employees of Federal agencies may participate in the functions of the regional
			 information coordination entities.
							(d)System advisory committee
						(1)In generalThe Administrator shall establish or
			 designate a System advisory committee, which shall provide advice as may be
			 requested by the Administrator or the Interagency Ocean Observing
			 Committee.
						(2)PurposeThe purpose of the System advisory
			 committee is to advise the Administrator and the Interagency Ocean Observing
			 Committee on—
							(A)administration, operation, management, and
			 maintenance of the System, including integration of Federal and non-Federal
			 assets and data management and communication aspects of the System, and
			 fulfillment of the purposes set forth in section 12302;
							(B)expansion and periodic modernization and
			 upgrade of technology components of the System;
							(C)identification of end-user communities,
			 their needs for information provided by the System, and the System's
			 effectiveness in disseminating information to end-user communities and the
			 general public; and
							(D)any other purpose identified by the
			 Administrator or the Interagency Ocean Observing Committee.
							(3)Members
							(A)In generalThe System advisory committee shall be
			 composed of members appointed by the Administrator. Members shall be qualified
			 by education, training, and experience to evaluate scientific and technical
			 information related to the design, operation, maintenance, or use of the
			 System, or use of data products provided through the System.
							(B)Terms of serviceMembers shall be appointed for 3-year
			 terms, renewable once. A vacancy appointment shall be for the remainder of the
			 unexpired term of the vacancy, and an individual so appointed may subsequently
			 be appointed for 2 full 3-year terms if the remainder of the unexpired term is
			 less than 1 year.
							(C)ChairpersonThe Administrator shall designate a
			 chairperson from among the members of the System advisory committee.
							(D)AppointmentMembers of the System advisory committee
			 shall be appointed as special Government employees for purposes of section
			 202(a) of title 18, United States Code.
							(4)Administrative provisions
							(A)ReportingThe System advisory committee shall report
			 to the Administrator and the Interagency Ocean Observing Committee, as
			 appropriate.
							(B)Administrative supportThe Administrator shall provide
			 administrative support to the System advisory committee.
							(C)MeetingsThe System advisory committee shall meet at
			 least once each year, and at other times at the call of the Administrator, the
			 Interagency Ocean Observing Committee, or the chairperson.
							(D)Compensation and expensesMembers of the System advisory committee
			 shall not be compensated for service on that Committee, but may be allowed
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 subchapter I of chapter 57 of title 5, United States Code.
							(E)ExpirationSection 14 of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the System advisory committee.
							(e)Civil LiabilityFor purposes of determining liability
			 arising from the dissemination and use of observation data gathered pursuant to
			 this section, any non-Federal asset or regional information coordination entity
			 incorporated into the System by contract, lease, grant, or cooperative
			 agreement under subsection (c)(3)(D) that is participating in the System shall
			 be considered to be part of the National Oceanic and Atmospheric
			 Administration. Any employee of such a non-Federal asset or regional
			 information coordination entity, while operating within the scope of his or her
			 employment in carrying out the purposes of this subtitle, with respect to tort
			 liability, is deemed to be an employee of the Federal Government.
					(f)LimitationNothing in this subtitle shall be construed
			 to invalidate existing certifications, contracts, or agreements between
			 regional information coordination entities and other elements of the
			 System.
					12305.Interagency financing and
			 agreements
					(a)In generalTo carry out interagency activities under
			 this subtitle, the Secretary of Commerce may execute cooperative agreements, or
			 any other agreements, with, and receive and expend funds made available by, any
			 State or subdivision thereof, any Federal agency, or any public or private
			 organization, or individual.
					(b)ReciprocityMember Departments and agencies of the
			 Council shall have the authority to create, support, and maintain joint
			 centers, and to enter into and perform such contracts, leases, grants, and
			 cooperative agreements as may be necessary to carry out the purposes of this
			 subtitle and fulfillment of the System Plan.
					12306.Application with other lawsNothing in this subtitle supersedes or
			 limits the authority of any agency to carry out its responsibilities and
			 missions under other laws.
				12307.Report to Congress
					(a)RequirementNot later than 2 years after the date of
			 the enactment of this Act and every 2 years thereafter, the Administrator shall
			 prepare and the President acting through the Council shall approve and transmit
			 to the Congress a report on progress made in implementing this subtitle.
					(b)ContentsThe report shall include—
						(1)a description of activities carried out
			 under this subtitle and the System Plan;
						(2)an evaluation of the effectiveness of the
			 System, including an evaluation of progress made by the Council to achieve the
			 goals identified under the System Plan;
						(3)identification of Federal and non-Federal
			 assets as determined by the Council that have been integrated into the System,
			 including assets essential to the gathering of required observation data
			 variables necessary to meet the respective missions of Council agencies;
						(4)a review of procurements, planned or
			 initiated, by each Council agency to enhance, expand, or modernize the
			 observation capabilities and data products provided by the System, including
			 data management and communication subsystems;
						(5)an assessment regarding activities to
			 integrate Federal and non-Federal assets, nationally and on the regional level,
			 and discussion of the performance and effectiveness of regional information
			 coordination entities to coordinate regional observation operations;
						(6)a description of benefits of the program to
			 users of data products resulting from the System (including the general public,
			 industries, scientists, resource managers, emergency responders, policy makers,
			 and educators);
						(7)recommendations concerning—
							(A)modifications to the System; and
							(B)funding levels for the System in subsequent
			 fiscal years; and
							(8)the results of a periodic external
			 independent programmatic audit of the System.
						12308.Public-private use policyThe Council shall develop a policy within 6
			 months after the date of the enactment of this Act that defines processes for
			 making decisions about the roles of the Federal Government, the States,
			 regional information coordination entities, the academic community, and the
			 private sector in providing to end-user communities environmental information,
			 products, technologies, and services related to the System. The Council shall
			 publish the policy in the Federal Register for public comment for a period not
			 less than 60 days. Nothing in this section shall be construed to require
			 changes in policy in effect on the date of enactment of this Act.
				12309.Independent cost estimateWithin 1 year after the date of enactment of
			 this Act, the Interagency Ocean Observation Committee, through the
			 Administrator and the Director of the National Science Foundation, shall obtain
			 an independent cost estimate for operations and maintenance of existing Federal
			 assets of the System, and planned or anticipated acquisition, operation, and
			 maintenance of new Federal assets for the System, including operation
			 facilities, observation equipment, modeling and software, data management and
			 communication, and other essential components. The independent cost estimate
			 shall be transmitted unabridged and without revision by the Administrator to
			 Congress.
				12310.Intent of CongressIt is the intent of Congress that funding
			 provided to agencies of the Council to implement this subtitle shall
			 supplement, and not replace, existing sources of funding for other programs. It
			 is the further intent of Congress that agencies of the Council shall not enter
			 into contracts or agreements for the development or procurement of new Federal
			 assets for the System that are estimated to be in excess of $250,000,000 in
			 life-cycle costs without first providing adequate notice to Congress and
			 opportunity for review and comment.
				12311.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce for fiscal years
			 2009 through 2013 such sums as are necessary to fulfill the purposes of this
			 subtitle and support activities identified in the annual coordinated System
			 budget developed by the Interagency Ocean Observation Committee and submitted
			 to the Congress.
				DFederal Ocean Acidification Research and
			 Monitoring Act of 2009
				12401.Short titleThis subtitle may be cited as the
			 Federal Ocean Acidification Research
			 And Monitoring Act of 2009 or the FOARAM
			 Act.
				12402.Purposes
					(a)PurposesThe purposes of this subtitle are to
			 provide for—
						(1)development and coordination of a
			 comprehensive interagency plan to—
							(A)monitor and conduct research on the
			 processes and consequences of ocean acidification on marine organisms and
			 ecosystems; and
							(B)establish an interagency research and
			 monitoring program on ocean acidification;
							(2)establishment of an ocean acidification
			 program within the National Oceanic and Atmospheric Administration;
						(3)assessment and consideration of regional
			 and national ecosystem and socioeconomic impacts of increased ocean
			 acidification; and
						(4)research adaptation strategies and
			 techniques for effectively conserving marine ecosystems as they cope with
			 increased ocean acidification.
						12403.DefinitionsIn this subtitle:
					(1)Ocean acidificationThe term ocean acidification
			 means the decrease in pH of the Earth's oceans and changes in ocean chemistry
			 caused by chemical inputs from the atmosphere, including carbon dioxide.
					(2)SecretaryThe term Secretary means the
			 Secretary of Commerce, acting through the Administrator of the National Oceanic
			 and Atmospheric Administration.
					(3)SubcommitteeThe term Subcommittee means
			 the Joint Subcommittee on Ocean Science and Technology of the National Science
			 and Technology Council.
					12404.Interagency subcommittee
					(a)Designation
						(1)In generalThe Joint Subcommittee on Ocean Science and
			 Technology of the National Science and Technology Council shall coordinate
			 Federal activities on ocean acidification and establish an interagency working
			 group.
						(2)MembershipThe interagency working group on ocean
			 acidification shall be comprised of senior representatives from the National
			 Oceanic and Atmospheric Administration, the National Science Foundation, the
			 National Aeronautics and Space Administration, the United States Geological
			 Survey, the United States Fish and Wildlife Service, and such other Federal
			 agencies as appropriate.
						(3)ChairmanThe interagency working group shall be
			 chaired by the representative from the National Oceanic and Atmospheric
			 Administration.
						(b)DutiesThe Subcommittee shall—
						(1)develop the strategic research and
			 monitoring plan to guide Federal research on ocean acidification required under
			 section 12405 of this subtitle and oversee the implementation of the
			 plan;
						(2)oversee the development of—
							(A)an assessment of the potential impacts of
			 ocean acidification on marine organisms and marine ecosystems; and
							(B)adaptation and mitigation strategies to
			 conserve marine organisms and ecosystems exposed to ocean acidification;
							(3)facilitate communication and outreach
			 opportunities with nongovernmental organizations and members of the stakeholder
			 community with interests in marine resources;
						(4)coordinate the United States Federal
			 research and monitoring program with research and monitoring programs and
			 scientists from other nations; and
						(5)establish or designate an Ocean
			 Acidification Information Exchange to make information on ocean acidification
			 developed through or utilized by the interagency ocean acidification program
			 accessible through electronic means, including information which would be
			 useful to policymakers, researchers, and other stakeholders in mitigating or
			 adapting to the impacts of ocean acidification.
						(c)Reports to congress
						(1)Initial
			 reportNot later than 1 year
			 after the date of enactment of this Act, the Subcommittee shall transmit a
			 report to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Science and Technology and the Committee on Natural
			 Resources of the House of Representatives that—
							(A)includes a summary of federally funded
			 ocean acidification research and monitoring activities, including the budget
			 for each of these activities; and
							(B)describes the progress in developing the
			 plan required under section 12405 of this subtitle.
							(2)Biennial reportNot later than 2 years after the delivery
			 of the initial report under paragraph (1) and every 2 years thereafter, the
			 Subcommittee shall transmit a report to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology and
			 the Committee on Natural Resources of the House of Representatives that
			 includes—
							(A)a summary of federally funded ocean
			 acidification research and monitoring activities, including the budget for each
			 of these activities; and
							(B)an analysis of the progress made toward
			 achieving the goals and priorities for the interagency research plan developed
			 by the Subcommittee under section 12405.
							(3)Strategic research planNot later than 2 years after the date of
			 enactment of this Act, the Subcommittee shall transmit the strategic research
			 plan developed under section 12405 to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology and
			 the Committee on Natural Resources of the House of Representatives. A revised
			 plan shall be submitted at least once every 5 years thereafter.
						12405.Strategic research plan
					(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Subcommittee shall develop a strategic plan for
			 Federal research and monitoring on ocean acidification that will provide for an
			 assessment of the impacts of ocean acidification on marine organisms and marine
			 ecosystems and the development of adaptation and mitigation strategies to
			 conserve marine organisms and marine ecosystems. In developing the plan, the
			 Subcommittee shall consider and use information, reports, and studies of ocean
			 acidification that have identified research and monitoring needed to better
			 understand ocean acidification and its potential impacts, and recommendations
			 made by the National Academy of Sciences in the review of the plan required
			 under subsection (d).
					(b)Contents of the planThe plan shall—
						(1)provide for interdisciplinary research
			 among the ocean sciences, and coordinated research and activities to improve
			 the understanding of ocean chemistry that will affect marine ecosystems;
						(2)establish, for the 10-year period beginning
			 in the year the plan is submitted, the goals and priorities for Federal
			 research and monitoring which will—
							(A)advance understanding of ocean
			 acidification and its physical, chemical, and biological impacts on marine
			 organisms and marine ecosystems;
							(B)improve the ability to assess the
			 socioeconomic impacts of ocean acidification; and
							(C)provide information for the development of
			 adaptation and mitigation strategies to conserve marine organisms and marine
			 ecosystems;
							(3)describe specific activities,
			 including—
							(A)efforts to determine user needs;
							(B)research activities;
							(C)monitoring activities;
							(D)technology and methods development;
							(E)data collection;
							(F)database development;
							(G)modeling activities;
							(H)assessment of ocean acidification impacts;
			 and
							(I)participation in international research
			 efforts;
							(4)identify relevant programs and activities
			 of the Federal agencies that contribute to the interagency program directly and
			 indirectly and set forth the role of each Federal agency in implementing the
			 plan;
						(5)consider and utilize, as appropriate,
			 reports and studies conducted by Federal agencies, the National Research
			 Council, or other entities;
						(6)make recommendations for the coordination
			 of the ocean acidification research and monitoring activities of the United
			 States with such activities of other nations and international
			 organizations;
						(7)outline budget requirements for Federal
			 ocean acidification research and monitoring and assessment activities to be
			 conducted by each agency under the plan;
						(8)identify the monitoring systems and
			 sampling programs currently employed in collecting data relevant to ocean
			 acidification and prioritize additional monitoring systems that may be needed
			 to ensure adequate data collection and monitoring of ocean acidification and
			 its impacts; and
						(9)describe specific activities designed to
			 facilitate outreach and data and information exchange with stakeholder
			 communities.
						(c)Program elementsThe plan shall include at a minimum the
			 following program elements:
						(1)Monitoring of ocean chemistry and
			 biological impacts associated with ocean acidification at selected coastal and
			 open-ocean monitoring stations, including satellite-based monitoring to
			 characterize—
							(A)marine ecosystems;
							(B)changes in marine productivity; and
							(C)changes in surface ocean chemistry.
							(2)Research to understand the species specific
			 physiological responses of marine organisms to ocean acidification, impacts on
			 marine food webs of ocean acidification, and to develop environmental and
			 ecological indices that track marine ecosystem responses to ocean
			 acidification.
						(3)Modeling to predict changes in the ocean
			 carbon cycle as a function of carbon dioxide and atmosphere-induced changes in
			 temperature, ocean circulation, biogeochemistry, ecosystem and terrestrial
			 input, and modeling to determine impacts on marine ecosystems and individual
			 marine organisms.
						(4)Technology development and standardization
			 of carbonate chemistry measurements on moorings and autonomous floats.
						(5)Assessment of socioeconomic impacts of
			 ocean acidification and development of adaptation and mitigation strategies to
			 conserve marine organisms and marine ecosystems.
						(d)National academy of sciences
			 evaluationThe Secretary
			 shall enter into an agreement with the National Academy of Sciences to review
			 the plan.
					(e)Public participationIn developing the plan, the Subcommittee
			 shall consult with representatives of academic, State, industry and
			 environmental groups. Not later than 90 days before the plan, or any revision
			 thereof, is submitted to the Congress, the plan shall be published in the
			 Federal Register for a public comment period of not less than 60 days.
					12406.NOAA ocean acidification
			 activities
					(a)In generalThe Secretary shall establish and maintain
			 an ocean acidification program within the National Oceanic and Atmospheric
			 Administration to conduct research, monitoring, and other activities consistent
			 with the strategic research and implementation plan developed by the
			 Subcommittee under section 12405 that—
						(1)includes—
							(A)interdisciplinary research among the ocean
			 and atmospheric sciences, and coordinated research and activities to improve
			 understanding of ocean acidification;
							(B)the establishment of a long-term monitoring
			 program of ocean acidification utilizing existing global and national ocean
			 observing assets, and adding instrumentation and sampling stations as
			 appropriate to the aims of the research program;
							(C)research to identify and develop adaptation
			 strategies and techniques for effectively conserving marine ecosystems as they
			 cope with increased ocean acidification;
							(D)as an integral part of the research
			 programs described in this subtitle, educational opportunities that encourage
			 an interdisciplinary and international approach to exploring the impacts of
			 ocean acidification;
							(E)as an integral part of the research
			 programs described in this subtitle, national public outreach activities to
			 improve the understanding of current scientific knowledge of ocean
			 acidification and its impacts on marine resources; and
							(F)coordination of ocean acidification
			 monitoring and impacts research with other appropriate international ocean
			 science bodies such as the International Oceanographic Commission, the
			 International Council for the Exploration of the Sea, the North Pacific Marine
			 Science Organization, and others;
							(2)provides grants for critical research
			 projects that explore the effects of ocean acidification on ecosystems and the
			 socioeconomic impacts of increased ocean acidification that are relevant to the
			 goals and priorities of the strategic research plan; and
						(3)incorporates a competitive merit-based
			 process for awarding grants that may be conducted jointly with other
			 participating agencies or under the National Oceanographic Partnership Program
			 under section 7901 of title 10, United States Code.
						(b)Additional authorityIn conducting the Program, the Secretary
			 may enter into and perform such contracts, leases, grants, or cooperative
			 agreements as may be necessary to carry out the purposes of this subtitle on
			 such terms as the Secretary considers appropriate.
					12407.NSF ocean acidification activities
					(a)Research activitiesThe Director of the National Science
			 Foundation shall continue to carry out research activities on ocean
			 acidification which shall support competitive, merit-based, peer-reviewed
			 proposals for research and monitoring of ocean acidification and its impacts,
			 including—
						(1)impacts on marine organisms and marine
			 ecosystems;
						(2)impacts on ocean, coastal, and estuarine
			 biogeochemistry; and
						(3)the development of methodologies and
			 technologies to evaluate ocean acidification and its impacts.
						(b)ConsistencyThe research activities shall be consistent
			 with the strategic research plan developed by the Subcommittee under section
			 12405.
					(c)CoordinationThe Director shall encourage coordination
			 of the Foundation's ocean acidification activities with such activities of
			 other nations and international organizations.
					12408.NASA ocean acidification
			 activities
					(a)Ocean acidification
			 activitiesThe Administrator
			 of the National Aeronautics and Space Administration, in coordination with
			 other relevant agencies, shall ensure that space-based monitoring assets are
			 used in as productive a manner as possible for monitoring of ocean
			 acidification and its impacts.
					(b)Program consistencyThe Administrator shall ensure that the
			 Agency's research and monitoring activities on ocean acidification are carried
			 out in a manner consistent with the strategic research plan developed by the
			 Subcommittee under section 12405.
					(c)CoordinationThe Administrator shall encourage
			 coordination of the Agency's ocean acidification activities with such
			 activities of other nations and international organizations.
					12409.Authorization of appropriations
					(a)NOAAThere are authorized to be appropriated to
			 the National Oceanic and Atmospheric Administration to carry out the purposes
			 of this subtitle—
						(1)$8,000,000 for fiscal year 2009;
						(2)$12,000,000 for fiscal year 2010;
						(3)$15,000,000 for fiscal year 2011;
			 and
						(4)$20,000,000 for fiscal year 2012.
						(b)NSFThere are authorized to be appropriated to
			 the National Science Foundation to carry out the purposes of this
			 subtitle—
						(1)$6,000,000 for fiscal year 2009;
						(2)$8,000,000 for fiscal year 2010;
						(3)$12,000,000 for fiscal year 2011;
			 and
						(4)$15,000,000 for fiscal year 2012.
						ECoastal and Estuarine Land Conservation
			 Program
				12501.Short titleThis Act may be cited as the
			 Coastal and Estuarine Land
			 Conservation Program Act.
				12502.Authorization of Coastal and Estuarine Land
			 Conservation ProgramThe
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by
			 inserting after section 307 the following new section:
					
						307A.Authorization of the Coastal and Estuarine Land Conservation
		  Program(a)In generalThe Secretary may conduct a Coastal and
				Estuarine Land Conservation Program, in cooperation with appropriate State,
				regional, and other units of government, for the purposes of protecting
				important coastal and estuarine areas that have significant conservation,
				recreation, ecological, historical, or aesthetic values, or that are threatened
				by conversion from their natural, undeveloped, or recreational state to other
				uses or could be managed or restored to effectively conserve, enhance, or
				restore ecological function. The program shall be administered by the National
				Ocean Service of the National Oceanic and Atmospheric Administration through
				the Office of Ocean and Coastal Resource Management.
							(b)Property acquisition grantsThe Secretary shall make grants under the
				program to coastal states with approved coastal zone management plans or
				National Estuarine Research Reserve units for the purpose of acquiring property
				or interests in property described in subsection (a) that will further the
				goals of—
								(1)a Coastal Zone Management Plan or Program
				approved under this title;
								(2)a National Estuarine Research Reserve
				management plan;
								(3)a regional or State watershed protection or
				management plan involving coastal states with approved coastal zone management
				programs; or
								(4)a State coastal land acquisition plan that
				is consistent with an approved coastal zone management program.
								(c)Grant processThe Secretary shall allocate funds to
				coastal states or National Estuarine Research Reserves under this section
				through a competitive grant process in accordance with guidelines that meet the
				following requirements:
								(1)The Secretary shall consult with the
				coastal state’s coastal zone management program, any National Estuarine
				Research Reserve in that State, and the lead agency designated by the Governor
				for coordinating the implementation of this section (if different from the
				coastal zone management program).
								(2)Each participating coastal state, after
				consultation with local governmental entities and other interested
				stakeholders, shall identify priority conservation needs within the State, the
				values to be protected by inclusion of lands in the program, and the threats to
				those values that should be avoided.
								(3)Each participating coastal state shall to
				the extent practicable ensure that the acquisition of property or easements
				shall complement working waterfront needs.
								(4)The applicant shall identify the values to
				be protected by inclusion of the lands in the program, management activities
				that are planned and the manner in which they may affect the values identified,
				and any other information from the landowner relevant to administration and
				management of the land.
								(5)Awards shall be based on demonstrated need
				for protection and ability to successfully leverage funds among participating
				entities, including Federal programs, regional organizations, State and other
				governmental units, landowners, corporations, or private organizations.
								(6)The governor, or the lead agency designated
				by the governor for coordinating the implementation of this section, where
				appropriate in consultation with the appropriate local government, shall
				determine that the application is consistent with the State’s or territory’s
				approved coastal zone plan, program, and policies prior to submittal to the
				Secretary.
								(7)(A)Priority shall be given to lands described
				in subsection (a) that can be effectively managed and protected and that have
				significant ecological value.
									(B)Of the projects that meet the standard in
				subparagraph (A), priority shall be given to lands that—
										(i)are under an imminent threat of conversion
				to a use that will degrade or otherwise diminish their natural, undeveloped, or
				recreational state; and
										(ii)serve to mitigate the adverse impacts
				caused by coastal population growth in the coastal environment.
										(8)In developing guidelines under this
				section, the Secretary shall consult with coastal states, other Federal
				agencies, and other interested stakeholders with expertise in land acquisition
				and conservation procedures.
								(9)Eligible coastal states or National
				Estuarine Research Reserves may allocate grants to local governments or
				agencies eligible for assistance under section 306A(e).
								(10)The Secretary shall develop performance
				measures that the Secretary shall use to evaluate and report on the program’s
				effectiveness in accomplishing its purposes, and shall submit such evaluations
				to Congress triennially.
								(d)Limitations and private property
				protections
								(1)A grant awarded under this section may be
				used to purchase land or an interest in land, including an easement, only from
				a willing seller. Any such purchase shall not be the result of a forced taking
				under this section. Nothing in this section requires a private property owner
				to participate in the program under this section.
								(2)Any interest in land, including any
				easement, acquired with a grant under this section shall not be considered to
				create any new liability, or have any effect on liability under any other law,
				of any private property owner with respect to any person injured on the private
				property.
								(3)Nothing in this section requires a private
				property owner to provide access (including Federal, State, or local government
				access) to or use of private property unless such property or an interest in
				such property (including a conservation easement) has been purchased with funds
				made available under this section.
								(e)Recognition of authority to control land
				useNothing in this title
				modifies the authority of Federal, State, or local governments to regulate land
				use.
							(f)Matching requirements
								(1)In generalThe Secretary may not make a grant under
				the program unless the Federal funds are matched by non-Federal funds in
				accordance with this subsection.
								(2)Cost share requirement
									(A)In generalGrant funds under the program shall require
				a 100 percent match from other non-Federal sources.
									(B)Waiver of requirementThe Secretary may grant a waiver of
				subparagraph (A) for underserved communities, communities that have an
				inability to draw on other sources of funding because of the small population
				or low income of the community, or for other reasons the Secretary deems
				appropriate and consistent with the purposes of the program.
									(3)Other Federal fundsWhere financial assistance awarded under
				this section represents only a portion of the total cost of a project, funding
				from other Federal sources may be applied to the cost of the project. Each
				portion shall be subject to match requirements under the applicable provision
				of law.
								(4)Source of matching cost shareFor purposes of paragraph (2)(A), the
				non-Federal cost share for a project may be determined by taking into account
				the following:
									(A)The value of land or a conservation
				easement may be used by a project applicant as non-Federal match, if the
				Secretary determines that—
										(i)the land meets the criteria set forth in
				section 2(b) and is acquired in the period beginning 3 years before the date of
				the submission of the grant application and ending 3 years after the date of
				the award of the grant;
										(ii)the value of the land or easement is held
				by a non-governmental organization included in the grant application in
				perpetuity for conservation purposes of the program; and
										(iii)the land or easement is connected either
				physically or through a conservation planning process to the land or easement
				that would be acquired.
										(B)The appraised value of the land or
				conservation easement at the time of the grant closing will be considered and
				applied as the non-Federal cost share.
									(C)Costs associated with land acquisition,
				land management planning, remediation, restoration, and enhancement may be used
				as non- Federal match if the activities are identified in the plan and expenses
				are incurred within the period of the grant award, or, for lands described in
				(A), within the same time limits described therein. These costs may include
				either cash or in-kind contributions.
									(g)Reservation of funds for national estuarine
				research reserve sitesNo
				less than 15 percent of funds made available under this section shall be
				available for acquisitions benefitting National Estuarine Research
				Reserves.
							(h)Limit on administrative costsNo more than 5 percent of the funds made
				available to the Secretary under this section shall be used by the Secretary
				for planning or administration of the program. The Secretary shall provide a
				report to Congress with an account of all expenditures under this section for
				fiscal year 2009 and triennially thereafter.
							(i)Title and management of acquired
				propertyIf any property is
				acquired in whole or in part with funds made available through a grant under
				this section, the grant recipient shall provide—
								(1)such assurances as the Secretary may
				require that—
									(A)the title to the property will be held by
				the grant recipient or another appropriate public agency designated by the
				recipient in perpetuity;
									(B)the property will be managed in a manner
				that is consistent with the purposes for which the land entered into the
				program and shall not convert such property to other uses; and
									(C)if the property or interest in land is
				sold, exchanged, or divested, funds equal to the current value will be returned
				to the Secretary in accordance with applicable Federal law for redistribution
				in the grant process; and
									(2)certification that the property (including
				any interest in land) will be acquired from a willing seller.
								(j)Requirement for property used for
				non-Federal matchIf the
				grant recipient elects to use any land or interest in land held by a
				non-governmental organization as a non-Federal match under subsection (g), the
				grant recipient must to the Secretary’s satisfaction demonstrate in the grant
				application that such land or interest will satisfy the same requirements as
				the lands or interests in lands acquired under the program.
							(k)DefinitionsIn this section:
								(1)Conservation easementThe term conservation
				easement includes an easement or restriction, recorded deed, or a
				reserve interest deed where the grantee acquires all rights, title, and
				interest in a property, that do not conflict with the goals of this section
				except those rights, title, and interests that may run with the land that are
				expressly reserved by a grantor and are agreed to at the time of
				purchase.
								(2)Interest in propertyThe term interest in
				property includes a conservation easement.
								(l)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this section
				$60,000,000 for each of fiscal years 2009 through
				2013.
							.
				XIIIMiscellaneous
			13001.Management and distribution of North Dakota
			 trust funds
				(a)North Dakota trust fundsThe Act of February 22, 1889 (25 Stat. 676,
			 chapter 180), is amended by adding at the end the following:
					
						26.North dakota trust funds
							(a)DispositionNotwithstanding section 11, the State of
				North Dakota shall, with respect to any trust fund in which proceeds from the
				sale of public land are deposited under this Act (referred to in this section
				as the trust fund)—
								(1)deposit all revenues earned by a trust fund
				into the trust fund;
								(2)deduct the costs of administering a trust
				fund from each trust fund; and
								(3)manage each trust fund to—
									(A)preserve the purchasing power of the trust
				fund; and
									(B)maintain stable distributions to trust fund
				beneficiaries.
									(b)DistributionsNotwithstanding section 11, any
				distributions from trust funds in the State of North Dakota shall be made in
				accordance with section 2 of article IX of the Constitution of the State of
				North Dakota.
							(c)Management of proceedsNotwithstanding section 13, the State of
				North Dakota shall manage the proceeds referred to in that section in
				accordance with subsections (a) and (b).
							(d)Management of land and
				proceedsNotwithstanding
				sections 14 and 16, the State of North Dakota shall manage the land granted
				under that section, including any proceeds from the land, and make
				distributions in accordance with subsections (a) and
				(b).
							.
				(b)Management and distribution of morrill act
			 grantsThe Act of July 2,
			 1862 (commonly known as the First Morrill Act) (7 U.S.C. 301 et
			 seq.), is amended by adding at the end the following:
					
						9.Land grants in the State of North
				Dakota
							(a)ExpensesNotwithstanding section 3, the State of
				North Dakota shall manage the land granted to the State under the first
				section, including any proceeds from the land, in accordance with this
				section.
							(b)Disposition of proceedsNotwithstanding section 4, the State of
				North Dakota shall, with respect to any trust fund in which proceeds from the
				sale of land under this Act are deposited (referred to in this section as the
				trust fund)—
								(1)deposit all revenues earned by a trust fund
				into the trust fund;
								(2)deduct the costs of administering a trust
				fund from each trust fund; and
								(3)manage each trust fund to—
									(A)preserve the purchasing power of the trust
				fund; and
									(B)maintain stable distributions to trust fund
				beneficiaries.
									(c)DistributionsNotwithstanding section 4, any
				distributions from trust funds in the State of North Dakota shall be made in
				accordance with section 2 of article IX of the Constitution of the State of
				North Dakota.
							(d)ManagementNotwithstanding section 5, the State of
				North Dakota shall manage the land granted under the first section, including
				any proceeds from the land, in accordance with this
				section.
							.
				(c)Consent of congressEffective July 1, 2009, Congress consents
			 to the amendments to the Constitution of North Dakota proposed by House
			 Concurrent Resolution No. 3037 of the 59th Legislature of the State of North
			 Dakota entitled A concurrent resolution for the amendment of sections 1
			 and 2 of article IX of the Constitution of North Dakota, relating to
			 distributions from and the management of the common schools trust fund and the
			 trust funds of other educational or charitable institutions; and to provide a
			 contingent effective date and approved by the voters of the State of
			 North Dakota on November 7, 2006.
				13002.Amendments to the Fisheries Restoration and
			 Irrigation Mitigation Act of 2000
				(a)Priority projectsSection 3(c)(3) of the Fisheries
			 Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public
			 Law 106–502) is amended by striking $5,000,000 and inserting
			 $2,500,000.
				(b)Cost sharingSection 7(c) of Fisheries Restoration and
			 Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is
			 amended—
					(1)by striking The value and
			 inserting the following:
						
							(1)In generalThe
				value
							;
				and
					(2)by adding at the end the following:
						
							(2)Bonneville Power Administration
								(A)In generalThe Secretary may, without further
				appropriation and without fiscal year limitation, accept any amounts provided
				to the Secretary by the Administrator of the Bonneville Power
				Administration.
								(B)Non-federal shareAny amounts provided by the Bonneville
				Power Administration directly or through a grant to another entity for a
				project carried under the Program shall be credited toward the non-Federal
				share of the costs of the
				project.
								.
					(c)ReportSection 9 of the Fisheries Restoration and
			 Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is
			 amended—
					(1)by inserting any before
			 amounts are made; and
					(2)by inserting after Secretary
			 shall the following: , after partnering with local governmental
			 entities and the States in the Pacific Ocean drainage area,.
					(d)Authorization of
			 AppropriationsSection 10 of
			 the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
					(1)in subsection (a), by striking 2001
			 through 2005 and inserting  2009 through 2015;
			 and
					(2)in subsection (b), by striking paragraph
			 (2) and inserting the following:
						
							(2)Administrative expenses
								(A)Definition of administrative
				expenseIn this paragraph,
				the term administrative expense means, except as provided in
				subparagraph (B)(iii)(II), any expenditure relating to—
									(i)staffing and overhead, such as the rental
				of office space and the acquisition of office equipment; and
									(ii)the review, processing, and provision of
				applications for funding under the Program.
									(B)Limitation
									(i)In generalNot more than 6 percent of amounts made
				available to carry out this Act for each fiscal year may be used for Federal
				and State administrative expenses of carrying out this Act.
									(ii)Federal and state sharesTo the maximum extent practicable, of the
				amounts made available for administrative expenses under clause (i)—
										(I)50 percent shall be provided to the State
				agencies provided assistance under the Program; and
										(II)an amount equal to the cost of 1 full-time
				equivalent Federal employee, as determined by the Secretary, shall be provided
				to the Federal agency carrying out the Program.
										(iii)State
				expensesAmounts made
				available to States for administrative expenses under clause (i)—
										(I)shall be divided evenly among all States
				provided assistance under the Program; and
										(II)may be used by a State to provide technical
				assistance relating to the program, including any staffing expenditures
				(including staff travel expenses) associated with—
											(aa)arranging meetings to promote the Program
				to potential applicants;
											(bb)assisting applicants with the preparation
				of applications for funding under the Program; and
											(cc)visiting construction sites to provide
				technical assistance, if requested by the
				applicant.
											.
				
					13003.Amendments to the Alaska Natural Gas
			 Pipeline Act
				Section 107(a) of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720e(a)) is amended by striking paragraph (3) and
			 inserting the following:
					
						(3)the validity of any determination, permit,
				approval, authorization, review, or other related action taken under any
				provision of law relating to a gas transportation project constructed and
				operated in accordance with section 103, including—
							(A)subchapter II of chapter 5, and chapter 7,
				of title 5, United States Code (commonly known as the Administrative
				Procedure Act);
							(B)the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.);
							(C)the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.);
							(D)the National Historic Preservation Act (16
				U.S.C. 470 et seq.); and
							(E)the Alaska National Interest Lands
				Conservation Act (16 U.S.C. 3101 et
				seq.).
							.
				13004.Additional Assistant Secretary for
			 Department of Energy
				(a)In generalSection 203(a) of the Department of Energy
			 Organization Act (42 U.S.C. 7133(a)) is amended in the first sentence by
			 striking 7 Assistant Secretaries and inserting 8
			 Assistant Secretaries.
				(b)Conforming amendmentSection 5315 of title 5, United States
			 Code, is amended by striking Assistant Secretaries of Energy (7)
			 and inserting Assistant Secretaries of Energy (8).
				13005.Lovelace Respiratory Research
			 Institute
				(a)DefinitionsIn this section:
					(1)InstituteThe term Institute means the
			 Lovelace Respiratory Research Institute, a nonprofit organization chartered
			 under the laws of the State of New Mexico.
					(2)MapThe term map means the map
			 entitled Lovelace Respiratory Research Institute Land Conveyance
			 and dated March 18, 2008.
					(3)Secretary concernedThe term Secretary concerned
			 means—
						(A)the Secretary of Energy, with respect to
			 matters concerning the Department of Energy;
						(B)the Secretary of the Interior, with respect
			 to matters concerning the Department of the Interior; and
						(C)the Secretary of the Air Force, with
			 respect to matters concerning the Department of the Air Force.
						(4)Secretary of energyThe term Secretary of Energy
			 means the Secretary of Energy, acting through the Administrator for the
			 National Nuclear Security Administration.
					(b)Conveyance of land
					(1)In generalNotwithstanding section 120(h) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9620(h)) and subject to valid existing rights and this section, the
			 Secretary of Energy, in consultation with the Secretary of the Interior and the
			 Secretary of the Air Force, may convey to the Institute, on behalf of the
			 United States, all right, title, and interest of the United States in and to
			 the parcel of land described in paragraph (2) for research, scientific, or
			 educational use.
					(2)Description of landThe parcel of land referred to in paragraph
			 (1)—
						(A)is the approximately 135 acres of land
			 identified as Parcel A on the map;
						(B)includes any improvements to the land
			 described in subparagraph (A); and
						(C)excludes any portion of the utility system
			 and infrastructure reserved by the Secretary of the Air Force under paragraph
			 (4).
						(3)Other Federal agenciesThe Secretary of the Interior and the
			 Secretary of the Air Force shall complete any real property actions, including
			 the revocation of any Federal withdrawals of the parcel conveyed under
			 paragraph (1) and the parcel described in subsection (c)(1), that are necessary
			 to allow the Secretary of Energy to—
						(A)convey the parcel under paragraph (1);
			 or
						(B)transfer administrative jurisdiction under
			 subsection (c).
						(4)Reservation of utility infrastructure and
			 accessThe Secretary of the
			 Air Force may retain ownership and control of—
						(A)any portions of the utility system and
			 infrastructure located on the parcel conveyed under paragraph (1); and
						(B)any rights of access determined to be
			 necessary by the Secretary of the Air Force to operate and maintain the
			 utilities on the parcel.
						(5)Restrictions on use
						(A)Authorized usesThe Institute shall allow only research,
			 scientific, or educational uses of the parcel conveyed under paragraph
			 (1).
						(B)Reversion
							(i)In generalIf, at any time, the Secretary of Energy,
			 in consultation with the Secretary of the Air Force, determines, in accordance
			 with clause (ii), that the parcel conveyed under paragraph (1) is not being
			 used for a purpose described in subparagraph (A)—
								(I)all right, title, and interest in and to
			 the entire parcel, or any portion of the parcel not being used for the
			 purposes, shall revert, at the option of the Secretary, to the United States;
			 and
								(II)the United States shall have the right of
			 immediate entry onto the parcel.
								(ii)Requirements for
			 determinationAny
			 determination of the Secretary under clause (i) shall be made on the record and
			 after an opportunity for a hearing.
							(6)Costs
						(A)In generalThe Secretary of Energy shall require the
			 Institute to pay, or reimburse the Secretary concerned, for any costs incurred
			 by the Secretary concerned in carrying out the conveyance under paragraph (1),
			 including any survey costs related to the conveyance.
						(B)RefundIf the Secretary concerned collects amounts
			 under subparagraph (A) from the Institute before the Secretary concerned incurs
			 the actual costs, and the amount collected exceeds the actual costs incurred by
			 the Secretary concerned to carry out the conveyance, the Secretary concerned
			 shall refund to the Institute an amount equal to difference between—
							(i)the amount collected by the Secretary
			 concerned; and
							(ii)the actual costs incurred by the Secretary
			 concerned.
							(C)Deposit in fund
							(i)In generalAmounts received by the United States under
			 this paragraph as a reimbursement or recovery of costs incurred by the
			 Secretary concerned to carry out the conveyance under paragraph (1) shall be
			 deposited in the fund or account that was used to cover the costs incurred by
			 the Secretary concerned in carrying out the conveyance.
							(ii)UseAny amounts deposited under clause (i)
			 shall be available for the same purposes, and subject to the same conditions
			 and limitations, as any other amounts in the fund or account.
							(7)Contaminated landIn consideration for the conveyance of the
			 parcel under paragraph (1), the Institute shall—
						(A)take fee title to the parcel and any
			 improvements to the parcel, as contaminated;
						(B)be responsible for undertaking and
			 completing all environmental remediation required at, in, under, from, or on
			 the parcel for all environmental conditions relating to or arising from the
			 release or threat of release of waste material, substances, or constituents, in
			 the same manner and to the same extent as required by law applicable to
			 privately owned facilities, regardless of the date of the contamination or the
			 responsible party;
						(C)indemnify the United States for—
							(i)any environmental remediation or response
			 costs the United States reasonably incurs if the Institute fails to remediate
			 the parcel; or
							(ii)contamination at, in, under, from, or on
			 the land, for all environmental conditions relating to or arising from the
			 release or threat of release of waste material, substances, or
			 constituents;
							(D)indemnify, defend, and hold harmless the
			 United States from any damages, costs, expenses, liabilities, fines, penalties,
			 claim, or demand for loss, including claims for property damage, personal
			 injury, or death resulting from releases, discharges, emissions, spills,
			 storage, disposal, or any other acts or omissions by the Institute and any
			 officers, agents, employees, contractors, sublessees, licensees, successors,
			 assigns, or invitees of the Institute arising from activities conducted, on or
			 after October 1, 1996, on the parcel conveyed under paragraph (1); and
						(E)reimburse the United States for all legal
			 and attorney fees, costs, and expenses incurred in association with the defense
			 of any claims described in subparagraph (D).
						(8)Contingent environmental response
			 obligationsIf the Institute
			 does not undertake or complete environmental remediation as required by
			 paragraph (7) and the United States is required to assume the responsibilities
			 of the remediation, the Secretary of Energy shall be responsible for conducting
			 any necessary environmental remediation or response actions with respect to the
			 parcel conveyed under paragraph (1).
					(9)No additional compensationExcept as otherwise provided in this
			 section, no additional consideration shall be required for conveyance of the
			 parcel to the Institute under paragraph (1).
					(10)Access and utilitiesOn conveyance of the parcel under paragraph
			 (1), the Secretary of the Air Force shall, on behalf of the United States and
			 subject to any terms and conditions as the Secretary determines to be necessary
			 (including conditions providing for the reimbursement of costs), provide the
			 Institute with—
						(A)access for employees and invitees of the
			 Institute across Kirtland Air Force Base to the parcel conveyed under that
			 paragraph; and
						(B)access to utility services for the land and
			 any improvements to the land conveyed under that paragraph.
						(11)Additional term and
			 conditionsThe Secretary of
			 Energy, in consultation with the Secretary of the Interior and Secretary of the
			 Air Force, may require any additional terms and conditions for the conveyance
			 under paragraph (1) that the Secretaries determine to be appropriate to protect
			 the interests of the United States.
					(c)Transfer of administrative
			 jurisdiction
					(1)In generalAfter the conveyance under subsection
			 (b)(1) has been completed, the Secretary of Energy shall, on request of the
			 Secretary of the Air Force, transfer to the Secretary of the Air Force
			 administrative jurisdiction over the parcel of approximately 7 acres of land
			 identified as Parcel B on the map, including any improvements to
			 the parcel.
					(2)Removal of improvementsIn concurrence with the transfer under
			 paragraph (1), the Secretary of Energy shall, on request of the Secretary of
			 the Air Force, arrange and pay for removal of any improvements to the parcel
			 transferred under that paragraph.
					13006.Authorization of appropriations for
			 National Tropical Botanical GardenChapter 1535 of title 36, United States
			 Code, is amended by adding at the end the following:
				
					153514.Authorization of appropriations
						(a)In generalSubject to subsection (b), there is
				authorized to be appropriated to the corporation for operation and maintenance
				expenses $500,000 for each of fiscal years 2008 through 2017.
						(b)LimitationAny Federal funds made available under
				subsection (a) shall be matched on a 1-to-1 basis by non-Federal
				funds.
						.
			XIVChristopher and Dana Reeve Paralysis
			 Act
			14001.Short titleThis title may be cited as the
			 Christopher and Dana Reeve Paralysis
			 Act.
			AParalysis research
				14101.Activities of the National Institutes of
			 Health with respect to research on paralysis
					(a)CoordinationThe Director of the National Institutes of
			 Health (referred to in this title as the Director), pursuant to
			 the general authority of the Director, may develop mechanisms to coordinate the
			 paralysis research and rehabilitation activities of the Institutes and Centers
			 of the National Institutes of Health in order to further advance such
			 activities and avoid duplication of activities.
					(b)Christopher and Dana Reeve paralysis
			 research consortia
						(1)In generalThe Director may make awards of grants to
			 public or private entities to pay all or part of the cost of planning,
			 establishing, improving, and providing basic operating support for consortia in
			 paralysis research. The Director shall designate each consortium funded through
			 such grants as a Christopher and Dana Reeve Paralysis Research
			 Consortium.
						(2)ResearchEach consortium under paragraph (1)—
							(A)may conduct basic, translational, and
			 clinical paralysis research;
							(B)may focus on advancing treatments and
			 developing therapies in paralysis research;
							(C)may focus on one or more forms of paralysis
			 that result from central nervous system trauma or stroke;
							(D)may facilitate and enhance the
			 dissemination of clinical and scientific findings; and
							(E)may replicate the findings of consortia
			 members or other researchers for scientific and translational purposes.
							(3)Coordination of consortia;
			 reportsThe Director may, as
			 appropriate, provide for the coordination of information among consortia under
			 paragraph (1) and ensure regular communication among members of the consortia,
			 and may require the periodic preparation of reports on the activities of the
			 consortia and the submission of the reports to the Director.
						(4)Organization of consortiaEach consortium under paragraph (1) may use
			 the facilities of a single lead institution, or be formed from several
			 cooperating institutions, meeting such requirements as may be prescribed by the
			 Director.
						(c)Public inputThe Director may provide for a mechanism to
			 educate and disseminate information on the existing and planned programs and
			 research activities of the National Institutes of Health with respect to
			 paralysis and through which the Director can receive comments from the public
			 regarding such programs and activities.
					BParalysis rehabilitation research and
			 care
				14201.Activities of the National Institutes of
			 Health with respect to research with implications for enhancing daily function
			 for persons with paralysis
					(a)In generalThe Director, pursuant to the general
			 authority of the Director, may make awards of grants to public or private
			 entities to pay all or part of the costs of planning, establishing, improving,
			 and providing basic operating support to multicenter networks of clinical sites
			 that will collaborate to design clinical rehabilitation intervention protocols
			 and measures of outcomes on one or more forms of paralysis that result from
			 central nervous system trauma, disorders, or stroke, or any combination of such
			 conditions.
					(b)ResearchA multicenter network of clinical sites
			 funded through this section may—
						(1)focus on areas of key scientific concern,
			 including—
							(A)improving functional mobility;
							(B)promoting behavioral adaptation to
			 functional losses, especially to prevent secondary complications;
							(C)assessing the efficacy and outcomes of
			 medical rehabilitation therapies and practices and assisting
			 technologies;
							(D)developing improved assistive technology to
			 improve function and independence; and
							(E)understanding whole body system responses
			 to physical impairments, disabilities, and societal and functional limitations;
			 and
							(2)replicate the findings of network members
			 or other researchers for scientific and translation purposes.
						(c)Coordination of clinical trials networks;
			 reportsThe Director may, as
			 appropriate, provide for the coordination of information among networks funded
			 through this section and ensure regular communication among members of the
			 networks, and may require the periodic preparation of reports on the activities
			 of the networks and submission of reports to the Director.
					CImproving quality of life for persons with
			 paralysis and other physical disabilities
				14301.Programs to improve quality of life for
			 persons with paralysis and other physical disabilities
					(a)In generalThe Secretary of Health and Human Services
			 (in this subtitle referred to as the Secretary) may study the
			 unique health challenges associated with paralysis and other physical
			 disabilities and carry out projects and interventions to improve the quality of
			 life and long-term health status of persons with paralysis and other physical
			 disabilities. The Secretary may carry out such projects directly and through
			 awards of grants or contracts.
					(b)Certain activitiesActivities under subsection (a) may
			 include—
						(1)the development of a national paralysis and
			 physical disability quality of life action plan, to promote health and wellness
			 in order to enhance full participation, independent living, self-sufficiency,
			 and equality of opportunity in partnership with voluntary health agencies
			 focused on paralysis and other physical disabilities, to be carried out in
			 coordination with the State-based Disability and Health Program of the Centers
			 for Disease Control and Prevention;
						(2)support for programs to disseminate
			 information involving care and rehabilitation options and quality of life grant
			 programs supportive of community-based programs and support systems for persons
			 with paralysis and other physical disabilities;
						(3)in collaboration with other centers and
			 national voluntary health agencies, the establishment of a population-based
			 database that may be used for longitudinal and other research on paralysis and
			 other disabling conditions; and
						(4)the replication and translation of best
			 practices and the sharing of information across States, as well as the
			 development of comprehensive, unique, and innovative programs, services, and
			 demonstrations within existing State-based disability and health programs of
			 the Centers for Disease Control and Prevention which are designed to support
			 and advance quality of life programs for persons living with paralysis and
			 other physical disabilities focusing on—
							(A)caregiver education;
							(B)promoting proper nutrition, increasing
			 physical activity, and reducing tobacco use;
							(C)education and awareness programs for health
			 care providers;
							(D)prevention of secondary
			 complications;
							(E)home- and community-based
			 interventions;
							(F)coordinating services and removing barriers
			 that prevent full participation and integration into the community; and
							(G)recognizing the unique needs of underserved
			 populations.
							(c)GrantsThe Secretary may award grants in
			 accordance with the following:
						(1)To State and local health and disability
			 agencies for the purpose of—
							(A)establishing a population-based database
			 that may be used for longitudinal and other research on paralysis and other
			 disabling conditions;
							(B)developing comprehensive paralysis and
			 other physical disability action plans and activities focused on the items
			 listed in subsection (b)(4);
							(C)assisting State-based programs in
			 establishing and implementing partnerships and collaborations that maximize the
			 input and support of people with paralysis and other physical disabilities and
			 their constituent organizations;
							(D)coordinating paralysis and physical
			 disability activities with existing State-based disability and health
			 programs;
							(E)providing education and training
			 opportunities and programs for health professionals and allied caregivers;
			 and
							(F)developing, testing, evaluating, and
			 replicating effective intervention programs to maintain or improve health and
			 quality of life.
							(2)To private health and disability
			 organizations for the purpose of—
							(A)disseminating information to the
			 public;
							(B)improving access to services for persons
			 living with paralysis and other physical disabilities and their
			 caregivers;
							(C)testing model intervention programs to
			 improve health and quality of life; and
							(D)coordinating existing services with
			 State-based disability and health programs.
							(d)Coordination of activitiesThe Secretary shall ensure that activities
			 under this section are coordinated as appropriate by the agencies of the
			 Department of Health and Human Services.
					(e)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there is authorized to be appropriated
			 $25,000,000 for each of fiscal years 2008 through 2011.
					XVSmithsonian Institution Facilities
			 Authorization
			15101.Laboratory and support space, Edgewater,
			 Maryland
				(a)Authority To design and
			 constructThe Board of
			 Regents of the Smithsonian Institution is authorized to design and construct
			 laboratory and support space to accommodate the Mathias Laboratory at the
			 Smithsonian Environmental Research Center in Edgewater, Maryland.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section a total of $41,000,000
			 for fiscal years 2009 through 2011. Such sums shall remain available until
			 expended.
				15102.Laboratory space, Gamboa, Panama
				(a)Authority To constructThe Board of Regents of the Smithsonian
			 Institution is authorized to construct laboratory space to accommodate the
			 terrestrial research program of the Smithsonian tropical research institute in
			 Gamboa, Panama.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section a total of $14,000,000
			 for fiscal years 2009 and 2010. Such sums shall remain available until
			 expended.
				15103.Construction of greenhouse
			 facility
				(a)In generalThe Board of Regents of the Smithsonian
			 Institution is authorized to construct a greenhouse facility at its museum
			 support facility in Suitland, Maryland, to maintain the horticultural
			 operations of, and preserve the orchid collection held in trust by, the
			 Smithsonian Institution.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $12,000,000 to carry out this section. Such sums
			 shall remain available until expended.
				
	
		
			Passed the Senate
			 January 15, 2009.
			
			Secretary
		
	
	
	
